

Title 36
USCTitle
36
Online@117-49
yes
OLRC
2021-06-18T10:01:13
USCConverter 1.7.2

Title 36—PATRIOTIC AND NATIONAL OBSERVANCES, CEREMONIES, AND ORGANIZATIONS
This title was enacted by Pub. L. 105–225, § 1, Aug. 12, 1998, 112 Stat. 1253
Current through 117-49




Subtitle I—Patriotic and National Observances and Ceremonies



Part A—Observances and Ceremonies


Chap.

Sec.

1.Patriotic and National Observances101

3.National Anthem, Motto, Floral Emblem, March, and Tree301

5.Presidential Inaugural Ceremonies501

7.Federal Participation in Carl Garner Federal Lands Cleanup Day701

9.Miscellaneous901


Part B—United States Government Organizations Involved With Observances and Ceremonies


21.American Battle Monuments Commission2101

23.United States Holocaust Memorial Council 11 So in original. Does not conform to chapter heading.2301

25.President’s Committee on Employment of People With Disabilities2501


Subtitle II—Patriotic and National Organizations



Part A—General


101.General10101


Part B—Organizations


201.Agricultural Hall of Fame20101

202.Air Force Sergeants Association20201

203.American Academy of Arts and Letters20301

205.American Chemical Society20501

207.American Council of Learned Societies20701

209.American Ex-Prisoners of War20901

210.American GI Forum of the United States21001

211.American Gold Star Mothers, Incorporated21101

213.American Historical Association21301

215.American Hospital of Paris21501

217.The American Legion21701

219.The American National Theater and Academy21901

221.The American Society of International Law22101

223.American Symphony Orchestra League22301

225.American War Mothers22501

227.AMVETS (American Veterans)22701

229.Army and Navy Union of the United States of America22901

231.Aviation Hall of Fame23101

233 through 299. reserved

301.Big Brothers—Big Sisters of America30101

303.Blinded Veterans Association30301

305.Blue Star Mothers of America, Inc.30501

307.Board For 22 So in original. Probably should not be capitalized. Fundamental Education30701

309.Boy Scouts of America30901

311.Boys & Girls Clubs of America31101

313 through 399. reserved

401.Catholic War Veterans of the United States of America, Incorporated40101

403.Civil Air Patrol40301

405.Congressional Medal of Honor Society of the United States of America40501

407.Corporation for the Promotion of Rifle Practice and Firearms Safety40701

409 through 499. reserved

501.Daughters of Union Veterans of the Civil War 1861–186550101

503.Disabled American Veterans50301

505 through 599. reserved

601.82nd Airborne Division Association, Incorporated60101

603 through 699. reserved

701.Fleet Reserve Association70101

703.Former Members of Congress70301

705.The Foundation of the Federal Bar Association70501

707.Frederick Douglass Memorial and Historical Association70701

709.Future Farmers of America70901

711 through 799. reserved

801.General Federation of Women’s Clubs80101

803.Girl Scouts of the United States of America80301

805.Gold Star Wives of America80501

807 through 899. reserved

901.Help America Vote Foundation90101

903 through 999. reserved

1001.Italian American War Veterans of the United States100101

1003 through 1099. reserved

1101.Jewish War Veterans of the United States of America, Incorporated110101

1103.Jewish War Veterans, U.S.A., National Memorial, Incorporated110301

1105 through 1199. reserved

1201.Korean War Veterans Association, Incorporated120101

1203 through 1299. reserved

1301.Ladies of the Grand Army of the Republic130101

1303.Legion of Valor of the United States of America, Incorporated130301

1305.Little League Baseball, Incorporated130501

1307 through 1399. reserved

1401.Marine Corps League140101

1403.The Military Chaplains Association of the United States of America140301

1404.Military Officers Association of America140401

1405.Military Order of the Purple Heart of the United States of America, Incorporated140501

1407.Military Order of the World Wars140701

1409 through 1499. reserved

1501.National Academy of Public Administration150101

1503.National Academy of Sciences150301

1505.National Conference of State Societies, Washington, District of Columbia150501

1507.National Conference on Citizenship150701

1509.National Council on Radiation Protection and Measurements150901

1511.National Education Association of the United States151101

1513.National Fallen Firefighters Foundation151301

1515.National Federation of Music Clubs151501

1517.National Film Preservation Foundation151701

1519.National Fund for Medical Education151901

1521.National Mining Hall of Fame and Museum152101

1523.National Music Council152301

1524.National Recording Preservation Foundation152401

1525.National Safety Council152501

1527.National Ski Patrol System, Incorporated152701

1529.National Society, Daughters of the American Colonists152901

1531.The National Society of the Daughters of the American Revolution153101

1533.National Society of the Sons of the American Revolution153301

1535.National Tropical Botanical Garden153501

1537.National Woman’s Relief Corps, Auxiliary to the Grand Army of the Republic153701

1539.The National Yeomen (F)153901

1541.Naval Sea Cadet Corps154101

1543.Navy Club of the United States of America154301

1545.Navy Wives Clubs of America154501

1547.Non Commissioned Officers Association of the United States of America, Incorporated154701

1549 through 1599. reserved

1601 through 1699. reserved

1701.Paralyzed Veterans of America170101

1703.Pearl Harbor Survivors Association170301

1705.Polish Legion of American Veterans, U.S.A.170501

1707 through 1799. reserved

1801 through 1899. reserved

1901.Reserve Officers Association of the United States190101

1903.Retired Enlisted Association, Incorporated190301

1905 through 1999. reserved

2001.Society of American Florists and Ornamental Horticulturists200101

2003.Sons of Union Veterans of the Civil War200301

2005 through 2099. reserved

2101.Theodore Roosevelt Association210101

2103.369th Veterans’ Association210301

2105 through 2199. reserved

2201.United Service Organizations, Incorporated220101

2203.United States Capitol Historical Society220301

2205.United States Olympic and Paralympic Committee220501

2207.United States Submarine Veterans of World War II220701

2209 through 2299. reserved

2301.Veterans of Foreign Wars of the United States230101

2303.Veterans of World War I of the United States of America, Incorporated230301

2305.Vietnam Veterans of America, Inc.230501

2307 through 2399. reserved

2401.Women’s Army Corps Veterans’ Association240101

2403 through 2499. reserved

2501 through 2599. reserved

2601 through 2699. reserved

2701 through 2799. reserved


Subtitle III—Treaty Obligation Organizations


3001.The American National Red Cross300101



Editorial Notes
Amendments2020—Pub. L. 116–189, § 4(b), Oct. 30, 2020, 134 Stat. 946, which directed amendment of analysis for part B of subtitle II of this title by substituting “United States Olympic and Paralympic Committee” for “United States Olympic Committee” in item for chapter 2205, was executed by making the substitution in this analysis to reflect the probable intent of Congress.
2014—Pub. L. 113–237, § 3(a)(1), Dec. 18, 2014, 128 Stat. 2833, added complete analysis and struck out former analysis which consisted only of items for subtitles I to III.










Table Showing Disposition of All Sections of Former Title 36


Title 36Former SectionsTitle 36New Sections


1, 1a, 2 (1st sentence words before 2d comma)300101
2 (1st sentence words between 2d comma and 3d semicolon)300105
2 (1st sentence words between 3d and 4th semicolons)300106
2 (1st sentence words after 4th semicolon)300105
2 (last sentence)300106
3300102
4Prev. Rep.
4a300103
5 (matter before (a)), (a), (b), (c) (1st–5th pars.)300104
5(c) (6th par.)300107
5(c) (last par.)300104
6, 7300110
8300111
9300109
10–12Prev. Rep.
13300108
14Rep.
15300108
16Rep.
17, 17a, 17bPrev. Rep.
18 (words before “for patriotic”)153101
18 (words beginning with “for patriotic”)153102
18a (1st sentence)153103
18a (last sentence)153105
18b (1st sentence)153107
18b (last sentence)153106
18c153104
20 (1st sentence words before “for the promotion”)21301
20 (1st sentence words beginning with “for the promotion”)21302
20 (2d sentence)21303
20 (3d sentence words before 2d comma)21305
20 (3d sentence words after 2d comma)21304
20 (4th, 5th sentences)21307
20 (last sentence)21306
20a153301
20b153302
20c153303
20d153304
20e, 20f153301
20g10102
21, 22 (words before 2d comma)30901
22 (words after 2d comma)30904
2330902
24 (words before semicolon)30904
24 (words after semicolon)30906
25 (1st–5th sentences)30903
25 (6th sentence)30904
25 (7th, 8th sentences)30903
25 (last sentence)30904
2630907
2730905
2830908
2910102
31, 32 (words before 2d comma)80301
32 (words after 2d comma)80304
33 (words before 19th comma)80302
33 (words after 19th comma)80306
34 (1st–7th sentences)80303
34 (last sentence)80304
3580303
3680305
3780307
3880304
38a10102
3980307
41, 4221701
4321702
44 (words before 4th semicolon less perpetual succession)21704
44 (words before 4th semicolon related to perpetual succession)21701
44 (words between 4th and 5th semicolons)21705
44 (words after 5th semicolon)21704
4521703
4621706
4721704
4821705
4921708
5021707
5110102
56–56hElim.
57140101
57a140102
57b(a)140101
57b(b)–(j)140103
58140104
5910102
61–66Rep.
67, 67a22701
67b(1)–(10)22702
67b(11)22707
67c (less perpetual succession)22705
67c (related to perpetual succession)22701
67d(1), (2)22707
67d(3)22704
67d(4)22708
67e (words before 3d comma, words after 3d comma related to discrimination in membership)22703
67e (words after 3d comma related to discrimination in holding office)22704
67f(1) (1st sentence)22703
67f(1) (last sentence), (2)22704
67g22705
67h22712
67i(1)22701
67i(2)–(5)22705
67j22711
67k22710
67l22704
67m22709
67n, 67o22707
67p22706
67q22710
67r22705
67s10102
71–77Elim.
78, 78a130101
78b130102
78c(1)130101
78c(2)–(10)130105
78d130103
78e, 78f130104
78g(a)130108
78g(b)130110
78h, 78i130107
78j130111
78k130107
78l130109
78mPrev. Rep.
78n130112
78o130106
78p130113
78q10102
81–88Rep.
90a, 90b50301
90c50302
90d (less perpetual succession)50304
90d (related to perpetual succession)50301
90e50303
90f50306
90g50304
90h50305
90i50308
90j50307
90k10102
91, 9222501
9322502
9422508
95 (words before colon)22504
95 (words between colon and 1st comma)22501
95 (words after 1st comma)22504
96 (1st sentence)22507
96 (last sentence)22506
9722503
9822506
9922504
10022505
10122510
10222509
10322501
10410102
10522501
111, 112230101
113230102
114 (words before 4th semicolon less perpetual succession)230104
114 (words before 4th semicolon related to perpetual succession)230101
114 (words between 4th and 5th semicolons)230105
114 (words after 5th semicolon)230104
115230103
116230104
117230105
118230107
119230106
12010102
121 (1st, 2d pars.)2101
121 (3d par.)2102
121 (last par.)2101
121aRep.
121b2102
1222101
122a2102
122b2104
1232105
123 note2112
1242105
1252106
125a2107
125b2108
126Prev. Rep.
1272111
1282103
129, 130Prev. Rep.
1312103
1322111
1332103
134, 135Rep.
135a(Previously transferred to T. 41 § 6v and subsequently repealed)
136–1382103
138aRep.
138b (1st–3d pars.)2103
138b (4th par.)2110
138b (last par.)2103
138c, 138c note2109
138d2103
139 (words before “for patriotic, historical, and educational purposes”)153901
139 (words beginning with “for patriotic, historical, and educational purposes”)153902
139a153903
139b153904
140154301
140 note10102
140a154302
140b(a)154301
140b(b)–(j)154303
140c154304
141, 142117
142a109
142b125
142c, 142c–1134
143105
144(See former 170)
145128
146107
147, 148111
149141
150103
151118
151a134
152Prev. Rep.
153106
154T. 8 § 1448a
155121
155a2502
155b2501
156124
157110
157a122
157b112
158140
159108
160120
161131
162115
163123
164113
165130
166133
167(1), (2)136
167(3), (4) (related to Police Week)137
167(4) (related to Peace Officers Memorial Day)136
168132
169143
169a138
169b101
169c114
169d142
169e139
169f126
169g116
169h119
169i104
169i note701
169i–1(a)(1)703
169i–1(a)(2)702
169i–1(b)704
169i–1(c)Rep.
169j—169j–10Rep.
169k102
169l129
169m127
170, 171301
172–178T. 4 §§ 4–10
179–182901
182a–184Prev. Rep.
185(See former 169h)
186302
187303
188304
189, 189 note902
189a902
20140301
20240302
20340303
20440305
205 (less perpetual succession)40304
205 (related to perpetual succession)40301
20640306
20740307
20810102
221, 222190101
223190102
224 (less perpetual succession)190105
224 (related to perpetual succession)190101
225190103
226, 227(a)–(d)190104
227(e)190103
228190105
229, 230, 231 (words before 2d comma)190107
231 (words after 2d comma)190112
232190111
233190109
234190107
235Prev. Rep.
236 (1st sentence)190108
236 (2d, last sentences), 237190110
238190106
23910102
251150301
252150302
253 (words before 1st comma)150304
253 (words after 1st comma)150303
254150302
254 note10102
271, 27270901
27370902
27470906
275 (1st sentence)70910
275 (2d, last sentences)70912
27670903
27770905
27870904
279, 28070908
28170913
28270908
28370911
284Prev. Rep.
28570914
28670907
28770912
28870909
28970906
29070901
29110102
311, 312140301
313140302
314(a)140301
314(b)–(k), 315140303
316140304
317140305
34122101
342 (1st sentence)22102
342 (2d, last sentences)22105
34322103
34422106
345 (less perpetual succession)22104
345 (related to perpetual succession)22101
346 (1st sentence)22109
346 (last sentence)22108
34722105
34822107
349Prev. Rep.
35022101
35122104
35210102
371 (1st sentence)220502
371 (last sentence)220508
372220502
373220501
374220503
375(a) (words before cl. (1) less perpetual succession)220505
375(a) (words before cl. (1) related to perpetual succession)220502
375(a)(1)–(16), (b)220505
376220504
377, 378220507
379220505
380220506
381220510
38210102
382a(a)220511
382a(b)Rep.
382b220509
383220502
384Rep.
391(a)220521
391(b), (c)220522
391(d)220521
392(a)(1)–(3)220524
392(a)(4)220525
392(a)(5)–(9)220524
392(b)220525
393, 393 note220523
394220521
395(a)220527
395(b)(1)–(4)220528
395(b)(5)220521
395(c)220529
396220526
401150502
402150503
403150506
404(a)150509
404(b)150511
405150504
406, 407150505
408150506
409–411150508
412150512
413150510
414, 415150508
416Prev. Rep.
417150513
418150507
419150511
420150501
42110102
426Rep.
431, 432150701
433150702
434150706
435(a)150709
435(b)150711
436150703
437150704
438150705
439, 440150708
441150712
442150708
443150710
444Prev. Rep.
445150713
446150707
44710102
461, 462152501
463152502
464152505
465(a)152508
465(b)152510
466152503
467–469152504
470, 471152507
472152511
473152507
474152509
475Prev. Rep.
476152512
477152506
478152505
47910102
491Rep.
492Prev. Rep.
493Elim.
501, 50230701
50330702
50430705
505 (1st sentence)30708
505 (2d, 3d sentences)30710
505 (last sentence)30708
50630703
507, 50830704
509, 51030707
51130711
51230707
51330709
514Prev. Rep.
51530712
51630706
51730710
51810102
531, 532200301
533200302
534(1)200301
534(2)–(10)200305
535200303
536–538200304
539(a)200308
539(b)200310
540, 541200307
542200311
543200307
544200309
545Prev. Rep.
546200312
547200306
548200305
549200313
55010102
571, 57270501
57370502
57470505
575(a)70508
575(b)70510
57670503
577, 57870504
579, 58070507
58170511
58270507
58370509
584Prev. Rep.
58570512
58670503
58770506
58870505
58910102
601, 602151901
603151902
604(1)151901
604(2)–(9)151905
605(a)151907
605(b)151909
606151903
607, 608151904
609, 610151906
611151910
612151906
613151908
614Prev. Rep.
615151911
616151905
61710102
631, 632130301
633130302
634(1)130301
634(2)–(9)130305
635(a)130307
635(b)130309
636130303
637, 638130304
639, 640130306
641130310
642130306
643130308
644Prev. Rep.
645130311
646130305
64710102
648130301
661, 662152301
663152302
664152305
665 (1st sentence)152308
665 (2d, 3d sentences)152310
665 (last sentence)152308
666152303
667, 668152304
669, 670152307
671152311
672152307
673152309
674Prev. Rep.
675152312
676152306
677152310
678152305
679152301
68010102
691, 69231101
69331102
694(1)31101
694(2)–(9)31105
695(a)31107
695(b)31109
69631103
697, 69831104
699, 70031106
70131110
70231106
70331108
704Prev. Rep.
70531111
70631105
70710102
721(a)Rep.
721(b)501
722(a), (b)502
723510
724503
725 (1st–3d sentences)504
725 (4th sentence)508
725 (last sentence)504
726Prev. Rep.
727505
728 (1st, 2d sentences)506
728 (3d, last sentences)509
729507
730501–505, 508, 510
741–747Rep.
748Prev. Rep.
749Rep.
761, 762230301
763230302
764(1)230301
764(2)–(10)230305
765230303
766(a)230304
766(b)230303
767, 768230304
769(a)230308
769(b)230310
770, 771230307
772230311
773230307
774230309
775Prev. Rep.
776230312
777230306
778230305
779230313
78010102
791, 79240501
79340502
79440505
795(a)40507
795(b)40509
79640503
797, 79840504
799(a) (1st sentence words before last comma)40506
799(a) (1st sentence words after last comma)40510
799(a) (last sentence), (b), 80040506
80140510
80240506
80340508
804Prev. Rep.
80540511
80640505
80710102
821, 822140501
823140502
824(1)140501
824(2)–(9)140505
825(a)140507
825(b)140510
826140503
827, 828140504
829, 830140506
831140509
832140506
833140508
834Prev. Rep.
835140511
836140505
83710102
851, 85230301
853(1)–(3), (4) (less words between 1st comma and semicolon)30302
853(4) (words between 1st comma and semicolon)30307
85430305
855(a)30308
855(b)30310
85630303
857, 85830304
859, 86030307
86130311
86230307
86330309
864Prev. Rep.
86530312
86630305
86730306
86810102
881, 88230101
88330102
884(1)30101
884(2)–(9)30105
885(a)30108
885(b)30110
88630103
887, 88830104
889, 89030107
89130111
89230107
89330109
894Prev. Rep.
89530106
89630105
89730112
89810102
911, 912110301
913110302
914(a)110301
914(b)–(h)110304
915(a)110306
915(b)110308
916, 917110303
918, 919110305
920110309
921110305
922110307
923Prev. Rep.
924110310
925110304
92610102
941, 94230502
94330503
944(1)30502
944(2)–(10)30506
945 (1st sentence)30504
945 (last sentence)30501
946, 94730505
948 (1st sentence 1st–14th words)30509
948 (1st sentence 15th–last words, 2d, last sentences)30511
949, 95030508
95130512
95230508
95330510
954Prev. Rep.
95530513
95630507
95730514
95810102
971, 97220101
973(A) (1st sentence words before proviso)20102
973(A) (1st sentence proviso)20106
973(A) (last sentence), (B)–(G)20102
974(1)20101
974(2)–(9)20105
975(a)20107
975(b)20109
97620103
977, 97820104
979, 98020106
98120110
98220106
98320108
984Prev. Rep.
98520111
98620101
98720105
98810102
1001, 1002153701
1003153702
1004(1)153701
1004(2)–(8)153705
1005153703
1006–1008153704
1009(a)153708
1009(b)153710
1010, 1011153707
1012153711
1013153707
1014153709
1015Prev. Rep.
1016153712
1017153706
1018153705
1019153713
102010102
1041154101
1042154102
1043154105
1044(1)154101
1044(2)–(9)154105
1045(a)154108
1045(b)154110
1046154103
1047, 1048154104
1049, 1050154107
1051154111
1052154107
1053154109
1054Prev. Rep.
1055154113
1056154106
1057154105
1058154112
105910102
1071, 1072130501
1073130502
1074130505
1075(a)130508
1075(b)130511
1076130503
1077, 1078130504
1079, 1080130507
1081130512
1082130507
1083130509
1084 (less (b) (2d sentence cl. (2)))10101
1084(b) (2d sentence cl. (2))130510
1085130513
1086130506
1087130505
108810102
1101(1)–(76), (77) (related to Fleet Reserve Association), (79), (80)10101
1101(77) (related to NNRCF)Rep.
1102, 110310101
1151, 1152170101
1153170102
1154 (less perpetual succession)170104
1154 (related to perpetual succession)170101
1155, 1156170106
1157170103
1158170107
1159170111
1160170105
1161170108
1162170109
1163170104
1164170106
1165170110
116610101
116710102
1201, 1202220301
1203220302
1204220305
1205(a)220310
1205(b)220312
1206220303
1207, 1208220304
1209220308
1210220313
1211220308
1212220311
1213(a)10101
1213(b)220314
1214220315
1215220306
1216 (1st sentence)220305
1216 (last sentence)220309
1217220314
121810102
1219220307
1301220101
1302220102
1303220105
1304(a), (b)220108
1304(c)220114
1304(d), (e)220108
1305(a)220103
1305(b)–(d)220104
1306 (1st sentence)220105
1306 (last sentence)220109
1307220106
1308220107
1309(a)220110
1309(b), (c)220112
1309(d)220111
1309(e), (f)220113
1309(g)(See 36:1101)
1309(h)10102
14012301
1402, 14032302
14042307
1404 (notes)2302, 2307
14052303
14062305
14072304
14082309
14092308
14102306
1411Rep.
1501152702
1502152706
1503152703
1504152710
1505152704
1506, 1507152705
1508152707
1509152711
1510152709
1511152712
151210102
1513152701
1514 (1st sentence)152708
1514 (last sentence)152702
160180502
160280506
1603 (less discrimination)80503
1603 (related to discrimination in membership)80504
1603 (related to discrimination in holding office)80505
160480510
160580504
1606, 160780505
160880507
160980511
161080509
161180512
161210102
161380501
1614 (1st sentence)80508
1614 (last sentence)80502
1701100102
1702100106
1703100103
1704100110
1705100104
1706, 1707100105
1708100107
1709100111
1710100109
1711100112
171210102
1713100101
1714 (1st sentence)100108
1714 (last sentence), 1715100102
1801220702
1802220706
1803220703
1804220710
1805220704
1806, 1807220705
1808220707
1809220711
1810220709
1811220712
181210102
1813220701
1814 (1st sentence)220708
1814 (last sentence), 1815220702
190120702
190220706
190320703
190420710
190520704
1906, 190720705
190820707
190920711
191020709
191120712
191210102
191320701
191420708
2001151502
2002151506
2003151503
2004151510
2005151504
2006, 2007151505
2008(a)–(e)151507
2008(f)151508
2009151511
2010151509
2011151512
201210102
2013151501
2014 (1st sentence)151508
2014 (last sentence), 2015151502
210120902
210220906
210320903
210420911
210520904
2106, 210720905
2108(a)–(e)20908
2108(f)20909
210920912
211020910
211120913
211210102
211320901
2114 (1st sentence)20909
2114 (last sentence)20902
211520907
211620902
220170302
220270306
220370303
220470310
220570304
2206, 220770305
220870307
220970311
221070309
221170312
221210102
221370301
2214 (1st sentence)70308
2214 (last sentence), 221570302
2301150102
2302150107
2303150103
2304150111
2305150105
2306, 2307150106
2308(a)–(e)150108
2308(f)150109
2309150112
2310150110
2311150113
231210102
2313150101
2314 (1st sentence)150109
2314 (last sentence), 2315150102
2316150104
240121102
240221106
240321103
240421110
2405 (words before 3d comma, words after 3d comma related to discrimination in membership)21104
2405 (words after 3d comma related to discrimination in holding office), 2406, 240721105
2408(a)–(d)21107
2408(e)21108
240921111
241021109
241121112
241210102
241321101
2414 (1st sentence)21108
2414 (last sentence), 241521102
2501170502
2502170506
2503170503
2504170510
2505 (words before 3d comma, words after 3d comma related to discrimination in membership)170504
2505 (words after 3d comma related to discrimination in holding office), 2506, 2507170505
2508170507
2509170511
2510170509
2511170512
251210102
2513170501
2514 (1st sentence)170508
2514 (last sentence), 2515170502
260140102
260240106
260340103
260440110
260540104
2606, 260740105
260840107
260940111
261040109
261140112
261210102
261340101
2614 (1st sentence)40108
2614 (last sentence), 261540102
2701(a)110102
2701(b)110108
2702110106
2703110103
2704110110
2705110104
2706, 2707110105
2708110107
2709110111
2710110109
2711110112
271210102
2713110101
2714 (1st sentence)110108
2714 (last sentence), 2715110102
2801154502
2802154506
2803154503
2804154510
2805154504
2806, 2807154505
2808(a)–(e)154507
2808(f)154508
2809154511
2810154509
2811154512
281210102
2813154501
2814 (1st sentence)154508
2814 (last sentence), 2815154502
2901152902
2902152906
2903152903
2904152911
2905 (words before 3d comma, words after 3d comma related to discrimination in membership)152904
2905 (words after 3d comma related to discrimination in holding office), 2906, 2907152905
2908(a)–(e)152908
2908(f)152909
2909152907
2910152912
2911152910
2912152913
291310102
2914152901
2915 (1st sentence)152909
2915 (last sentence), 2916152902
3001210302
3002210306
3003210303
3004210311
3005 (words before 3d comma, words after 3d comma related to discrimination in membership)210304
3005 (words after 3d comma related to discrimination in holding office), 3006, 3007210305
3008210308
3009210312
3010210310
3011210313
301210102
3013210301
3014 (1st sentence)210309
3014 (last sentence)210302
3015210307
3016210302
3101240102
3102240106
3103240103
3104240110
3105240104
3106, 3107240105
3108240107
3109240111
3110240109
3111240112
311210102
3113240101
3114 (1st sentence)240108
3114 (last sentence), 3115240102
320120501
320220502
3203 (1st sentence)20503
3203 (last sentence)20505
320420504
320520503
3206Rep.
320720501
320820506
320910102
330121901
3302 (1st sentence)21905
3302 (last sentence)21902
3303 (less perpetual succession)21903
3303 (related to perpetual succession)21901
330421905
330521904
330621906
330721903
330821908
330921907
331010102
3401, 340222301
340322302
3404(1)22301
3404(2)–(9)22305
3405(a)22308
3405(b)22310
340622303
3407, 340822304
3409, 341022307
341122311
341222307
341322309
3414Prev. Rep.
341522312
341622306
341722305
341810102
3501(a)80101
3501(b)80102
3501(c)80106
350280104
3503 (1st sentence)80103
3503 (last sentence), 350480105
3601170302
3602170306
3603170303
3604170311
3605 (words before 1st comma, words after 1st comma related to discrimination in membership)170304
3605 (words after 1st comma related to discrimination in holding office), 3606, 3607170305
3608170308
3609170312
3610170310
3611170313
361210102
3613170301
3614170309
3615170307
3616170302
370150102
370250106
370350103
370450110
370550104
3706, 370750105
370850107
370950111
371050109
371150112
371210102
371350101
371450108
371550102
3801230502
3802230506
3803230503
3804230511
3805230504
3806, 3807, 3808 (related to directors and officers)230505
3808 (related to membership)230504
3809230508
3810230512
3811230510
3812230513
381310102
3814230501
3815230509
3816230507
3817230502
390122902
390222906
390322903
390422910
390522904
3906, 390722905
3908(a)–(e)22907
3908(f)22908
390922911
391022909
391122912
391210102
391322901
3914 (1st sentence)22908
3914 (last sentence), 391522902
4001154702
4002154706
4003154703
4004154711
4005154704
4006, 4007, 4008 (related to directors and officers)154705
4008 (related to membership)154704
4009154708
4010154712
4011154710
4012154713
401310102
4014154701
4015 (1st sentence)154709
4015 (last sentence)154702
4016154707
4017154702
4101152102
4102152106
4103152103
4104152104
4105, 4106152105
4107(a)–(e)152107
4107(f)152108
4108152111
4109152110
4110152109
4111152112
411210102
4113152101
4114152108
4115152102
420120301
420220302
4203 (words before 1st comma)20303
4203 (words after 1st comma)20304
4204 (related to meeting)20305
4204 (related to report)20306
420520304
420610102
4301, 430223101
4303(1) (1st sentence words before 8th comma)23102
4303(1) (1st sentence words after 8th comma)23106
4303(1) (last sentence), (2)–(7)23102
4304(1)23101
4304(2)–(9)23105
4305(a)23107
4305(b)23110
430623103
4307–430923104
4310, 431123106
431223111
431323106
431423108
4315 (less (b) (2d sentence cl. (2)))10101
4315(b) (2d sentence cl. (2))23109
431623112
431723105
431810102
4401 (words before “for the following objects and purposes”)70701
4401 (words beginning with “for the following objects and purposes”)70702
4402 (words before last semicolon)70704
4402 (words after last semicolon)70705
440370701
4404 (1st–3d sentences)70703
4404 (4th sentence related to adopting and altering seal)70704
4404 (4th sentence less adopting and altering seal)70703
4404 (5th sentence related to establishing bylaws)70704
4404 (5th sentence less establishing bylaws)70703
4404 (last sentence related to employment authority)70704
4404 (last sentence less employment authority)70703
440570707
440670705
440770706
440810102
4501150901
4502150905
4503150902
4504150905
4505(a)150907
4505(b)150910
4506150903
4507, 4508150904
4509, 4510150906
4511150911
4512150906
4513150908
4514 (less (b) (2d sentence cl. (2)))10101
4514(b) (2d sentence cl. (2))150909
4515150912
4516150905
451710102
4601, 4602153501
4603153502
4604153505
4605, 4606153504
4607(a)153508
4607(b)153511
4608153503
4609153512
4610 (less (b) (2d sentence cl. (2)))10101
4610(b) (2d sentence cl. (2))153510
4611153509
4612, 4613153507
4614153513
4615153507
4616153506
461710102
4701, 4702 (words before 2d comma)210101
4702 (words after 2d comma)210105
4703210102
4704 (1st par.)210104
4704 (last par. related to regulations for membership)210103
4704 (last par. less regulations for membership)210104
4705210106
470610102
4707210105
480160102
480260106
480360103
480460110
4805(a), (b) (related to discrimination in membership)60104
4805(b) (related to discrimination in holding office), 4806, 480760105
480860107
480960111
481060109
481160112
481210102
481360101
481460108
481560102
490121501
490221504
4903 (words before 8th comma less “gratuitously or otherwise”)21502
4903 (“gratuitously or otherwise” and words after 8th comma)21505
4904 (1st sentence)21503
4904 (last sentence)21506
4905–490821503
490921501
491010102
5001140702
5002140706
5003140703
5004140710
5005140704
5006, 5007, 5008 (related to directors and officers)140705
5008 (related to membership)140704
5009140707
5010140711
5011140709
5012140712
501310102
5014 (1st sentence)140708
5014 (last sentence), 5015140702
5016140701
5101190302
5102190306
5103190303
5104190311
5105190304
5106, 5107, 5108 (related to directors and officers)190305
5108 (related to membership)190304
5109190308
5110190312
5111190310
5112190313
511310102
5114 (1st sentence)190309
5114 (last sentence)190302
5115190307
5116190302
5117190301
5201(a)151301
5201(b)151302
5202(a)–(f)151303
5202(g)(1)(A)151304
5202(g)(1)(B), (C)151305
5202(g)(2), (h)151304
5203(a)(1)151301
5203(a)(2), (3)151306
5203(a)(4)151308
5203(b), (c)(1), (2) (words before 2d comma)151305
5203(c)(2) (words after 2d comma)151303
5203(c)(3)–(5)151305
5204, 5205151307
5206(a)10101
5206(b)151311
5206(c)151309
5207151310
5301151101
5302 (1st sentence)151102
5302 (last sentence)151104
5303151105
5304151106
5305151103
5306151104
5307Rep.
5308151107
5309151105
5310151101
531110102
5401 (1st sentence words before “for the education of the general public”)200101
5401 (1st sentence words beginning with “for the education of the general public”)200102
5401 (2d sentence words before proviso)200103
5401 (2d sentence proviso, 3d sentence)200104
5401 (last sentence words before proviso)200105
5401 (last sentence proviso)200104
540210102
5501(a) (less “nonprofit”)40701
5501(a) (related to nonprofit)40704
5501(b)(1)40701
5501(b)(2)40705
5501(c)(1)–(4)40702
5501(c)(5)Elim.
5501(d)40702
5502(a) (words before cl. (1))40721
5502(a) (less words before cl. (1))40722
5502(b)40724
5502(c)40730
5502(d)Rep.
550340723
5504(a)40731
5504(b), (c)40732
5504(d)40731
5504(e)(1)40732
5504(e)(2)40733
550540728
5506(a)40729
5506(b), (c)40728
5506(d)40729
550740727
5508(a)(1), (2)40703
5508(a)(3)40704
5508(b)–(e)40703
550940706
5521Rep.
5522Elim.
5523Rep.
560170102
560270106
560370103
560470110
560570104
5606, 560770105
5608(a)–(d)70107
5608(e)70108
5608(f)70103
5608(g) (related to membership)70104
5608(g) (related to directors and officers)70105
560970111
561070109
561170112
561210102
5613 (related to termination of charter)70102
5613 (related to duty to maintain status)70108
561470102
561570101
5701(a)151701
5701(b)151702
5702(a)–(f)151703
5702(g)(1)(A)151704
5702(g)(1)(B), (C)151705
5702(g)(2)(A) (1st, 2d sentences, last sentence related to employees)151704
5702(g)(2)(A) (last sentence related to board of directors)151703
5702(g)(2)(B), (C)151704
5703(a)(1)151701
5703(a)(2), (3)151706
5703(a)(4), (a) (last par.)151708
5703(b), (c)(1)–(4), (5) (words before 2d comma)151705
5703(c)(5) (words after 2d comma)151703
5703(c)(6), (7), (last par.)151705
5704, 5705151707
5706(a)10101
5706(b)151712
5706(c)151709
5707151710
5708151711
580120202
580220206
580320203
580420210
580520204
5806, 580720205
5808(a)–(d)20207
5808(e)20208
5808(f)20203
5808(g) (related to directors and officers)20205
5808(g) (related to membership)20204
580920211
581020209
581120212
581210102
5813 (related to termination of charter)20202
5813 (related to duty to maintain status)20208
581420202
581520201
590121002
590221006
590321003
590421010
590521004
5906, 590721005
5908(a)–(d)21007
5908(e)21008
5908(f)21003
5908(g) (related to membership)21004
5908(g) (related to directors and officers)21005
590921011
591021009
591121012
591210102
5913 (related to termination of charter)21002
5913 (related to duty to maintain status)21008
591421002
591521001



Statutory Notes and Related Subsidiaries
Enacting ClausePub. L. 105–225, § 1, Aug. 12, 1998, 112 Stat. 1253, provided in part that: “Certain general and permanent laws of the United States, related to patriotic and national observances, ceremonies, and organizations, are revised, codified, and enacted as title 36, United States Code, ‘Patriotic and National Observances, Ceremonies, and Organizations’ ”.


Legislative Purpose and ConstructionPub. L. 113–237, § 2, Dec. 18, 2014, 128 Stat. 2833, provided that: “The purpose of this Act [see Tables for classification] is to make revisions in title 36, United States Code, as necessary to keep the title current and make technical corrections and improvements.”

Pub. L. 105–354, § 4, Nov. 3, 1998, 112 Stat. 3245, provided that:
“(a) No Substantive Change.—(1) Section 1 of this Act restates, without substantive change, laws enacted before September 5, 1998, that were replaced by section 1. Section 1 may not be construed as making a substantive change in the laws replaced.

“(2) Laws enacted after September 4, 1998, that are inconsistent with this Act supersede this Act to the extent of the inconsistency.


“(b) References.—A reference to a law replaced by this Act, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding provision enacted by this Act.

“(c) Continuing Effect.—An order, rule, or regulation in effect under a law replaced by this Act continues in effect under the corresponding provision enacted by this Act until repealed, amended, or superseded.

“(d) Actions and Offenses Under Prior Law.—An action taken or an offense committed under a law replaced by this Act is deemed to have been taken or committed under the corresponding provision enacted by this Act.

“(e) Inferences.—An inference of a legislative construction is not to be drawn by reason of the location in the United States Code of a provision enacted by this Act or by reason of a heading of the provision.

“(f) Severability.—If a provision enacted by this Act is held invalid, all valid provisions that are severable from the invalid provision remain in effect. If a provision enacted by this Act is held invalid in any of its applications, the provision remains valid for all valid applications that are severable from any of the invalid applications.”



Pub. L. 105–225, § 5, Aug. 12, 1998, 112 Stat. 1499, provided that:
“(a) No Substantive Change.—Sections 1 and 2 of this Act restate, without substantive change, laws enacted before August 16, 1997, that were replaced by those sections. Those sections may not be construed as making a substantive change in the laws replaced. Laws enacted after August 15, 1997, that are inconsistent with this Act supersede this Act to the extent of the inconsistency.

“(b) References.—A reference to a law replaced by section 1 or 2 of this Act, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding provision enacted by this Act.

“(c) Continuing Effect.—An order, rule, or regulation in effect under a law replaced by section 1 or 2 of this Act continues in effect under the corresponding provision enacted by this Act until repealed, amended, or superseded.

“(d) Actions and Offenses Under Prior Law.—An action taken or an offense committed under a law replaced by section 1 or 2 of this Act is deemed to have been taken or committed under the corresponding provision enacted by this Act.

“(e) Inferences.—An inference of a legislative construction is not to be drawn by reason of the location in the United States Code of a provision enacted by this Act or by reason of a caption or catch line of the provision.

“(f) Severability.—If a provision enacted by this Act is held invalid, all valid provisions that are severable from the invalid provision remain in effect. If a provision enacted by this Act is held invalid in any of its applications, the provision remains valid for all valid applications that are severable from any of the invalid applications.”




Repeals and Savings ProvisionsPub. L. 105–354, § 5(a), Nov. 3, 1998, 112 Stat. 3245, provided that: “The repeal of a law by this Act may not be construed as a legislative inference that the provision was or was not in effect before its repeal.”

Pub. L. 105–354, § 5(b), Nov. 3, 1998, 112 Stat. 3245, repealed specified laws, except for rights and duties that matured, penalties that were incurred, and proceedings that were begun before Nov. 3, 1998.
Pub. L. 105–225, § 6(a), Aug. 12, 1998, 112 Stat. 1499, provided that: “The repeal of a law by this Act may not be construed as a legislative inference that the provision was or was not in effect before its repeal.”

Pub. L. 105–225, § 6(b), Aug. 12, 1998, 112 Stat. 1499, repealed specified laws, except for rights and duties that matured, penalties that were incurred, and proceedings that were begun before Aug. 12, 1998.


Subtitle I—Patriotic and National Observances and Ceremonies

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(a)(2)(A), Dec. 18, 2014, 128 Stat. 2835, struck out item for part A “Observances and Ceremonies”, which consisted of items for chapters 1 to 9, and item for part B “United States Government Organizations Involved With Observances and Ceremonies”, which consisted of items for chapters 21 to 25.
2004—Pub. L. 108–447, div. J, title I, § 109(b)(1), Dec. 8, 2004, 118 Stat. 3344, substituted “March, and Tree” for “, and March” in item for chapter 3.


Part A—Observances and Ceremonies
CHAPTER 1—PATRIOTIC AND NATIONAL OBSERVANCES



Sec.


101.American Heart Month.


102.Asian/Pacific American Heritage Month.


103.Cancer Control Month.


104.Carl Garner Federal Lands Cleanup Day.


105.Child Health Day.


106.Constitution Day and Citizenship Day.


107.Columbus Day.


108.Constitution Week.


109.Father’s Day.


110.Flag Day.


111.Gold Star Mother’s Day.


112.Honor America Days.


113.Law Day, U.S.A.


114.Leif Erikson Day.


115.Loyalty Day.


116.Memorial Day.


117.Mother’s Day.


118.National Aviation Day.


119.National Day of Prayer.


120.National Defense Transportation Day.


121.National Disability Employment Awareness Month.


122.National Flag Week.


123.National Forest Products Week.


124.National Freedom Day.


125.National Grandparents Day.


126.National Hispanic Heritage Month.


127.National Korean War Veterans Armistice Day.


128.National Maritime Day.


129.National Pearl Harbor Remembrance Day.


130.National Poison Prevention Week.


131.National Safe Boating Week.


132.National School Lunch Week.


133.National Transportation Week.


134.Pan American Aviation Day.


135.Parents’ Day.


136.Peace Officers Memorial Day.


137.Police Week.


138.Save Your Vision Week.


139.Steelmark Month.


140.Stephen Foster Memorial Day.


141.Thomas Jefferson’s birthday.


142.White Cane Safety Day.


143.Wright Brothers Day.


144.Patriot Day.


145.Veterans Day.




Editorial Notes
Amendments2016—Pub. L. 114–240, § 2(b), Oct. 7, 2016, 130 Stat. 975, added item 145.
2004—Pub. L. 108–447, div. J, title I, § 111(c)(2), Dec. 8, 2004, 118 Stat. 3345, inserted “Constitution Day and” before “Citizenship Day” in item 106.
2001—Pub. L. 107–89, § 2, Dec. 18, 2001, 115 Stat. 877, added item 144.

Statutory Notes and Related Subsidiaries
Route 66 Centennial CommissionPub. L. 116–256, Dec. 23, 2020, 134 Stat. 1142, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Route 66 Centennial Commission Act’.


“SEC. 2. FINDINGS.“Congress finds that—“(1) Route 66 was the first all-weather highway in the United States connecting the Midwest to California, and has played a major role in the history of the United States;

“(2) Route 66 has become a symbol of the heritage of travel and the legacy of seeking a better life shared by the people of the United States, and has been enshrined in the popular culture of the United States; and

“(3) the year 2026 will be the centennial anniversary of Route 66, and a commission should be established to study and recommend in a report to Congress activities that are fitting and proper to celebrate that anniversary in a manner that appropriately honors the Mother Road of the United States.


“SEC. 3. ESTABLISHMENT.“There is established a commission to be known as the ‘Route 66 Centennial Commission’ (referred to in this Act as the ‘Commission’).


“SEC. 4. DUTIES.“The Commission shall—“(1) study activities that may be carried out by the Federal Government to determine whether the activities are fitting and proper to honor Route 66 on the occasion of the centennial anniversary of Route 66, including activities such as—“(A) the issuance of commemorative coins, medals, certificates of recognition, and postage stamps;

“(B) ceremonies and celebrations commemorating specific events; and

“(C) the production, publication, and distribution of books, pamphlets, films, electronic publications, and other educational materials; and


“(2) recommend to Congress—“(A) the activities that the Commission considers most fitting and proper to honor Route 66 on the occasion described in paragraph (1); and

“(B) 1 or more entities in the Federal Government that the Commission considers most appropriate to carry out those activities.



“SEC. 5. MEMBERSHIP.“(a) Number and Appointment.—The Commission shall be composed of 15 members appointed as follows:“(1) 3 members, each of whom shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Secretary of Transportation.

“(2) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Illinois.

“(3) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Missouri.

“(4) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Kansas.

“(5) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Oklahoma.

“(6) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Texas.

“(7) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of New Mexico.

“(8) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of Arizona.

“(9) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Governor of California.

“(10) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Speaker of the House of Representatives.

“(11) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Minority Leader of the House of Representatives.

“(12) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Majority Leader of the Senate.

“(13) 1 member, who shall be an eligible individual described in subsection (b), appointed by the President based on the recommendation of the Minority Leader of the Senate.


“(b) Eligible Individual.—An eligible individual referred to in subsection (a) is an individual with—“(1) a demonstrated dedication to educating others about the importance of historical figures and events; and

“(2) substantial knowledge and appreciation of Route 66.


“(c) Time of Appointment.—Each initial appointment of a member of the Commission shall be made before the expiration of the 120-day period beginning on the date of enactment of this Act [Dec. 23, 2020].

“(d) Terms.—Each member shall be appointed for the life of the Commission.

“(e) Vacancies.—A vacancy in the Commission shall not affect the powers of the Commission but shall be filled in the manner in which the original appointment was made.

“(f) Basic Pay.—Members shall serve on the Commission without pay.

“(g) Travel Expenses.—Each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.

“(h) Quorum.—7 members of the Commission shall constitute a quorum, but a lesser number may hold hearings.

“(i) Chair and Vice Chair.—The Commission shall select a Chair and Vice Chair from among the members of the Commission.

“(j) Meetings.—The Commission shall meet at the call of the Chair.


“SEC. 6. DIRECTOR AND STAFF.“(a) Director.—The Commission may appoint and fix the pay of a Director and such additional personnel as the Commission considers to be appropriate.

“(b) Applicability of Certain Civil Service Laws.—“(1) Director.—The Director of the Commission shall—“(A) be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service; and

“(B) be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates, except that the rate of pay for the Director may not exceed the rate payable for level IV of the Executive Schedule under section 5315 of that title.


“(2) Staff.—The staff of the Commission shall—“(A) be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service; and

“(B) be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates.



“(c) Source of Compensation.—In accordance with section 10—“(1) no Federal funds may be expended to compensate a Director or staff member of the Commission under this section; and

“(2) any compensation paid to a Director or any staff of the Commission appointed under this section shall be derived solely from donated funds.



“SEC. 7. POWERS.“(a) Hearings and Sessions.—The Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers to be appropriate to carry out this Act.

“(b) Powers of Members and Agents.—Any member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take under this Act.

“(c) Mails.—The Commission may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.

“(d) Administrative Support Services.—“(1) In general.—On the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out this Act.

“(2) Detailees.—“(A) Federal employees.—“(i) In general.—At the request of the Commission, the head of any Federal agency or department may detail to the Commission, on a reimbursable or nonreimbursable basis, any employee of the agency or department.

“(ii) Civil service status.—The detail of an employee under clause (i) shall be without interruption or loss of civil service status or privilege.

“(iii) No additional compensation.—A Federal employee who is detailed to the Commission under this subparagraph may not receive any additional pay, allowances, benefits, or other compensation by reason of the detail of the employee to the Commission or any services performed by the employee for the Commission.


“(B) State employees.—The Commission may—“(i) accept the services of personnel detailed from a State; and

“(ii) reimburse the State for the services of the detailed personnel.




“(e) Volunteer and Uncompensated Services.—Notwithstanding section 1342 of title 31, United States Code, the Commission may accept and use such voluntary and uncompensated services as the Commission determines to be necessary.

“(f) Gifts.—The Commission may accept, use, and dispose of gifts, grants, bequests, or devises of money, services, or property from any public or private source for the purpose of covering the costs incurred by the Commission in carrying out this Act.


“SEC. 8. REPORTS.“(a) Interim Reports.—The Commission may submit to Congress such interim reports as the Commission considers to be appropriate.

“(b) Final Report.—Not later than 2 years after the date on which all members of the Commission are appointed, the Commission shall submit to Congress a final report containing—“(1) a detailed statement of the findings and conclusions of the Commission;

“(2) the recommendations of the Commission; and

“(3) any other information that the Commission considers to be appropriate.



“SEC. 9. TERMINATION.“The Commission shall terminate on December 31, 2026.


“SEC. 10. EXPENDITURES OF COMMISSION.“(a) In General.—All expenditures of the Commission, including any reimbursement required under this Act, shall be made solely from donated funds.

“(b) No Additional Funds Authorized.—No additional funds are authorized to be appropriated to carry out this Act.”





American World War II Heritage CitiesPub. L. 116–9, title IX, § 9007, Mar. 12, 2019, 133 Stat. 837, provided that:
“(a) Designation.—In order to recognize and ensure the continued preservation and importance of the history of the United States involvement in World War II, each calendar year the Secretary [of the Interior] may designate 1 or more cities located in 1 of the several States or a territory of the United States as an ‘American World War II Heritage City’. Not more than 1 city in each State or territory may be designated under this section.

“(b) Application for Designation.—The Secretary may—“(1) establish and publicize the process by which a city may apply for designation as an American World War II Heritage City based on the criteria in subsection (c); and

“(2) encourage cities to apply for designation as an American World War II Heritage City.


“(c) Criteria for Designation.—The Secretary, in consultation with the Secretary of the Smithsonian Institution or the President of the National Trust for Historic Preservation, shall make each designation under subsection (a) based on the following criteria:“(1) Contributions by a city and its environs to the World War II home-front war effort, including contributions related to—“(A) defense manufacturing, such as ships, aircraft, uniforms, and equipment;

“(B) production of foodstuffs and consumer items for Armed Forces and home consumption;

“(C) war bond drives;

“(D) adaptations to wartime survival;

“(E) volunteer participation;

“(F) civil defense preparedness;

“(G) personnel serving in the Armed Forces, their achievements, and facilities for their rest and recreation; or

“(H) the presence of Armed Forces camps, bases, airfields, harbors, repair facilities, and other installations within or in its environs.


“(2) Achievements by a city and its environs to preserve the heritage and legacy of the city’s contributions to the war effort and to preserve World War II history, including—“(A) the identification, preservation, restoration, and interpretation of World War II-related structures, facilities and sites;

“(B) establishment of museums, parks, and markers;

“(C) establishment of memorials to area men who lost their lives in service;

“(D) organizing groups of veterans and home-front workers and their recognition;

“(E) presentation of cultural events such as dances, plays, and lectures;

“(F) public relations outreach through the print and electronic media, and books; and

“(G) recognition and ceremonies remembering wartime event anniversaries.”






75th Anniversary of World War II CommemorationPub. L. 115–433, Jan. 10, 2019, 132 Stat. 5523, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘75th Anniversary of World War II Commemoration Act’.


“SEC. 2. PROGRAM TO COMMEMORATE 75TH ANNIVERSARY OF WORLD WAR II.“(a) Commemorative Program Authorized.—The Secretary of Defense shall conduct a program to commemorate the 75th anniversary of World War II. In conducting the commemorative program, the Secretary shall support and facilitate other programs and activities of the Federal Government, State and local governments, and not-for-profit organizations in commemoration of the 75th anniversary of World War II. The Secretary shall conduct the commemorative program in accordance with applicable Department of Defense policy and using resources available to the Secretary, including amounts in the Fund under subsection (d).

“(b) Commemorative Activities and Objectives.—The commemorative program may include activities and ceremonies to achieve the following objectives:“(1) To thank and honor veterans of World War II, including personnel who were held as prisoners of war or listed as missing in action, for their service and sacrifice on behalf of the United States and to thank and honor the families of these veterans.

“(2) To educate the public about the history of World War II and highlight the service of the Armed Forces during World War II and the contributions of Federal agencies and governmental and nongovernmental organizations that served with, or in support of, the Armed Forces.

“(3) To pay tribute to the contributions made on the home front by the people of the United States during World War II.

“(4) To recognize the contributions and sacrifices made by the allies of the United States during World War II.

“(5) To remember the Holocaust, the annihilation of 6,000,000 Jews by the Nazi regime, and to pay tribute to the Allied troops who liberated Nazi concentration camps during World War II.


“(c) Names and Symbols.—The Secretary of Defense shall have the sole and exclusive right to use the name ‘The United States of America 75th Anniversary of World War II Commemoration’, and such seal, emblems, and badges incorporating such name as the Secretary may lawfully adopt. Nothing in this section may be construed to supersede rights that are established or vested before the date of the enactment of this Act [Jan. 10, 2019].

“(d) Commemorative Fund.—“(1) Establishment and administration.—Upon the Secretary establishing the commemorative program under subsection (a), the Secretary of the Treasury shall establish in the Treasury of the United States an account to be known as the ‘Department of Defense World War II Commemoration Fund’ (in this section referred to as the ‘Fund’). The Fund shall be administered by the Secretary of Defense.

“(2) Use of fund.—The Secretary of Defense shall use the assets of the Fund only for the purpose of conducting the commemorative program and providing grants to State and local governments and not-for-profit organizations for commemorative activities, and shall prescribe such regulations regarding the use of the Fund as the Secretary considers to be necessary.

“(3) Deposits.—The following shall be deposited into the Fund:“(A) Amounts appropriated to the Fund.

“(B) Proceeds derived from the Secretary’s use of the exclusive rights described in subsection (c).

“(C) Donations made in support of the commemorative program by private and corporate donors.

“(D) Funds transferred to the Fund by the Secretary from funds appropriated for fiscal year 2019 and subsequent years for the Department of Defense.


“(4) Availability.—“(A) In general.—Subject to subsection (g)(2) and except as provided in subparagraph (B), amounts deposited under paragraph (3) shall constitute the assets of the Fund and remain available until expended.

“(B) Exception.—Amounts transferred to the Fund under paragraph (3)(D) from amounts appropriated for fiscal year 2019 may be obligated only during fiscal year 2019.


“(5) Budget request.—The Secretary of Defense may establish a separate budget line for the commemorative program. In the budget justification materials submitted by the Secretary in support of the budget of the President for any fiscal year for which the Secretary establishes the separate budget line, the Secretary shall—“(A) identify and explain any amounts expended for the commemorative program in the fiscal year preceding the budget request;

“(B) identify and explain the amounts being requested to support the commemorative program for the fiscal year of the budget request; and

“(C) present a summary of the fiscal status of the Fund.



“(e) Acceptance of Voluntary Services.—“(1) Authority to accept services.—Notwithstanding section 1342 of title 31, United States Code, the Secretary of Defense may accept from any person voluntary services to be provided in furtherance of the commemorative program. The Secretary of Defense shall prohibit the solicitation of any voluntary services if the nature or circumstances of such solicitation would compromise the integrity or the appearance of integrity of any program of the Department of Defense or of any individual involved in the program.

“(2) Reimbursement of incidental expenses.—The Secretary may provide for reimbursement of incidental expenses incurred by a person providing voluntary services under this subsection. The Secretary shall determine which expenses are eligible for reimbursement under this paragraph.


“(f) Consultation With Director of the United States Holocaust Memorial Museum.—In designing the commemorative program conducted under this section, the Secretary of Defense shall consult with the Director of the United States Holocaust Memorial Museum.

“(g) Final Report.—“(1) Report required.—Not later than 60 days after the end of the commemorative program established by the Secretary of Defense under subsection (a), the Secretary shall submit to Congress a report containing an accounting of—“(A) all of the funds deposited into and expended from the Fund;

“(B) any other funds expended under this section; and

“(C) any unobligated funds remaining in the Fund.


“(2) Treatment of unobligated funds.—Unobligated amounts remaining in the Fund as of the end of the commemorative period shall be held in the Fund until transferred by law.


“(h) Limitation on Expenditures.—Total expenditures from the Fund, using amounts appropriated to the Department of Defense, may not exceed $5,000,000 for fiscal year 2019 or for any subsequent fiscal year to carry out the commemorative program.

“(i) Sunset.—“(1) Commemorative program.—The commemorative program shall terminate on December 31, 2021.

“(2) Fund.—The Fund shall terminate 60 days after the termination of the commemorative program.”






400 Years of African-American History CommissionPub. L. 115–102, Jan. 8, 2018, 131 Stat. 2248, as amended by Pub. L. 116–94, div. D, title I, Dec. 20, 2019, 133 Stat. 2692; Pub. L. 116–260, div. G, title I, Dec. 27, 2020, 134 Stat. 1484, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘400 Years of African-American History Commission Act’.


“SEC. 2. DEFINITIONS.“In this Act:“(1) Commemoration.—The term ‘commemoration’ means the commemoration of the 400th anniversary of the arrival of Africans in the English colonies, at Point Comfort, Virginia, in 1619.

“(2) Commission.—The term ‘Commission’ means the 400 Years of African-American History Commission established by section 3(a).

“(3) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.


“SEC. 3. ESTABLISHMENT.“(a) In General.—There is established a commission, to be known as the ‘400 Years of African-American History Commission’.

“(b) Membership.—“(1) Composition.—The Commission shall be composed of 15 members, of whom—“(A) three members shall be appointed by the Secretary after considering recommendations of Governors, including the Governor of Virginia;

“(B) six members shall be appointed by the Secretary after considering recommendations of civil rights organizations and historical organizations;

“(C) one member shall be an employee of the National Park Service having experience relative to the historical and cultural resources related to the commemoration, to be appointed by the Secretary;

“(D) two members shall be appointed by the Secretary after considering the recommendations of the Secretary of the Smithsonian Institution; and

“(E) three members shall be individuals who have an interest in, support for, and expertise appropriate to the commemoration, appointed by the Secretary after considering the recommendations of Members of Congress.


“(2) Time of appointment.—Each appointment of an initial member of the Commission shall be made before the expiration of the 120-day period beginning on the date of enactment of this Act [Jan. 8, 2018].

“(3) Term; vacancies.—“(A) Term.—A member of the Commission shall be appointed for the life of the Commission.

“(B) Vacancies.—“(i) In general.—A vacancy on the Commission shall be filled in the same manner in which the original appointment was made.

“(ii) Partial term.—A member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed.


“(C) Continuation of membership.—If a member of the Commission was appointed to the Commission as an employee of the National Park Service, and ceases to be an employee of the National Park Service, that member may continue to serve on the Commission for not longer than the 30-day period beginning on the date on which that member ceases to be an employee of the National Park Service.



“(c) Duties.—The Commission shall—“(1) plan, develop, and carry out programs and activities throughout the United States—“(A) appropriate for the commemoration;

“(B) to recognize and highlight the resilience and contributions of African-Americans since 1619;

“(C) to acknowledge the impact that slavery and laws that enforced racial discrimination had on the United States; and

“(D) to educate the public about—“(i) the arrival of Africans in the United States; and

“(ii) the contributions of African-Americans to the United States;



“(2) encourage civic, patriotic, historical, educational, artistic, religious, economic, and other organizations throughout the United States to organize and participate in anniversary activities to expand understanding and appreciation of—“(A) the significance of the arrival of Africans in the United States; and

“(B) the contributions of African-Americans to the United States;


“(3) provide technical assistance to States, localities, and nonprofit organizations to further the commemoration;

“(4) coordinate and facilitate for the public scholarly research on, publication about, and interpretation of—“(A) the arrival of Africans in the United States; and

“(B) the contributions of African-Americans to the United States;


“(5) ensure that the commemoration provides a lasting legacy and long-term public benefit by assisting in the development of appropriate programs; and

“(6) help ensure that the observances of the commemoration are inclusive and appropriately recognize the experiences and heritage of all individuals present at the arrival of Africans in the United States.



“SEC. 4. COMMISSION MEETINGS.“(a) Initial Meeting.—Not later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission.

“(b) Meetings.—The Commission shall meet—“(1) at least three times each year; or

“(2) at the call of the Chairperson or the majority of the members of the Commission.


“(c) Quorum.—A majority of the voting members shall constitute a quorum, but a lesser number may hold meetings.

“(d) Chairperson and Vice Chairperson.—“(1) Election.—The Commission shall elect the Chairperson and the Vice Chairperson of the Commission on an annual basis.

“(2) Absence of the chairperson.—The Vice Chairperson shall serve as the Chairperson in the absence of the Chairperson.


“(e) Voting.—The Commission shall act only on an affirmative vote of a majority of the members of the Commission.


“SEC. 5. COMMISSION POWERS.“(a) Gifts.—The Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money or other property for aiding or facilitating the work of the Commission.

“(b) Appointment of Advisory Committees.—The Commission may appoint such advisory committees as the Commission determines to be necessary to carry out this Act.

“(c) Authorization of Action.—The Commission may authorize any member or employee of the Commission to take any action that the Commission is authorized to take under this Act.

“(d) Procurement.—“(1) In general.—The Commission may procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements, to carry out this Act (except that a contract, lease, or other legal agreement made or entered into by the Commission shall not extend beyond the date of termination of the Commission).

“(2) Limitation.—The Commission may not purchase real property.


“(e) Postal Services.—The Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.

“(f) Grants and Technical Assistance.—The Commission may—“(1) provide grants in amounts not to exceed $20,000 per grant to communities and nonprofit organizations for use in developing programs to assist in the commemoration;

“(2) provide grants to research and scholarly organizations to research, publish, or distribute information relating to the arrival of Africans in the United States; and

“(3) provide technical assistance to States, localities, and nonprofit organizations to further the commemoration.



“SEC. 6. COMMISSION PERSONNEL MATTERS.“(a) Compensation of Members.—“(1) In general.—Except as provided in paragraph (2), a member of the Commission shall serve without compensation.

“(2) Federal employees.—A member of the Commission who is an officer or employee of the Federal Government shall serve without compensation other than the compensation received for the services of the member as an officer or employee of the Federal Government.


“(b) Travel Expenses.—A member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.

“(c) Director and Staff.—“(1) In general.—The Chairperson of the Commission may, without regard to the civil service laws (including regulations), nominate an executive director to enable the Commission to perform the duties of the Commission.

“(2) Confirmation of executive director.—The employment of an executive director shall be subject to confirmation by the Commission.


“(d) Compensation.—“(1) In general.—Except as provided in paragraph (2), the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.

“(2) Maximum rate of pay.—The rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.


“(e) Detail of Government Employees.—“(1) Federal employees.—“(A) Detail.—At the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act.

“(B) Civil service status.—The detail of an employee under subparagraph (A) shall be without interruption or loss of civil service status or privilege.


“(2) State employees.—The Commission may—“(A) accept the services of personnel detailed from the State; and

“(B) reimburse the State for services of detailed personnel.



“(f) Procurement of Temporary and Intermittent Services.—The Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.

“(g) Volunteer and Uncompensated Services.—Notwithstanding section 1342 of title 31, United States Code, the Commission may accept and use such voluntary and uncompensated services as the Commission determines to be necessary.

“(h) Support Services.—“(1) In general.—The Secretary shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request.

“(2) Reimbursement.—Any reimbursement under this paragraph shall be credited to the appropriation, fund, or account used for paying the amounts reimbursed.


“(i) No Effect on Authority.—Nothing in this section supersedes the authority of the National Park Service with respect to the commemoration.


“SEC. 7. PLANS; REPORTS.“(a) Strategic Plan.—The Commission shall prepare a strategic plan for the activities of the Commission carried out under this Act.

“(b) Final Report.—Not later than July 1, 2022, the Commission shall complete and submit to Congress a final report that contains—“(1) a summary of the activities of the Commission;

“(2) a final accounting of funds received and expended by the Commission; and

“(3) the findings and recommendations of the Commission.



“SEC. 8. TERMINATION OF COMMISSION.“(a) Date of Termination.—The Commission shall terminate on July 1, 2022.

“(b) Transfer of Documents and Materials.—Before the date of termination specified in subsection (a), the Commission shall transfer all documents and materials of the Commission to the National Archives or another appropriate Federal entity.


“SEC. 9. EXPENDITURES OF COMMISSION.“All expenditures of the Commission shall be made solely from donated funds.”





Frederick Douglass Bicentennial CommissionPub. L. 115–77, Nov. 2, 2017, 131 Stat. 1251, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Frederick Douglass Bicentennial Commission Act’.


“SEC. 2. FINDINGS.“Congress makes the following findings:“(1) Born into slavery on the Eastern Shore of Maryland in 1818 and given the name Frederick Augustus Washington Bailey after his mother Harriet Bailey, Frederick Douglass has been called the father of the civil rights movement.

“(2) Douglass rose through determination, brilliance, and eloquence to shape the American Nation. He was an abolitionist, human rights and women’s rights activist, orator, author, journalist, publisher, and social reformer.

“(3) Taught basic reading skills by his mistress until she was forced to stop, Douglass continued to teach himself to read and write and taught other slaves to read despite risks including death.

“(4) During the course of his remarkable life Frederick Douglass escaped from slavery, became internationally renowned for his eloquence in the cause of liberty, and went on to serve the national government in several official capacities.

“(5) Forced to leave the country to avoid arrest as an escaped slave, he returned to become a staunch advocate of the Union cause and helped recruit African-American troops for the Union Army, including two of his sons, Charles and Lewis Douglass. His personal relationship with Abraham Lincoln helped persuade the President to make emancipation a cause of the Civil War.

“(6) With the abolition of slavery at the close of the Civil War, Douglass then turned his attention to the full integration of African-Americans into the political and economic life of the United States. Committed to freedom, Douglass dedicated his life to achieving justice for all Americans, in particular African-Americans, women, and minority groups. He envisioned America as an inclusive Nation strengthened by diversity and free of discrimination.

“(7) Douglass served as an advisor to Presidents. Abraham Lincoln referred to him as the most meritorious man of the nineteenth century. Douglass was appointed to several offices. He served as the United States Marshal of the District of Columbia under Rutherford B. Hayes’ administration; President James Garfield appointed Douglass the District of Columbia Recorder of Deeds. In 1889, President Benjamin Harrison appointed Frederick Douglass to be the United States minister to Haiti. He was also appointed by President Grant to serve as Assistant Secretary of the Commission of Inquiry to Santo Domingo.

“(8) Douglass lived in the District of Columbia for 23 of his 57 years as a free man, and in recognition of his leadership and continuous fight for justice and freedom, his home, Cedar Hill, was established as a National Historic Site in Anacostia, in Southeast Washington, DC.

“(9) The statue of Frederick Douglass in the United States Capitol is a gift from the almost 700,000 residents of the District of Columbia.

“(10) All Americans could benefit from studying the life of Frederick Douglass, for Douglass dedicated his own life to ensuring freedom and equality for future generations of Americans. This Nation should ensure that his tireless struggle, transformative words, and inclusive vision of humanity continue to inspire and sustain us.

“(11) The year 2018 marks the bicentennial anniversary of the birth of Frederick Douglass, and a commission should be established to plan, develop, and carry out, and to recommend to Congress, programs and activities that are fitting and proper to celebrate that anniversary in a manner that appropriately honors Frederick Douglass.


“SEC. 3. ESTABLISHMENT.“There is established a commission to be known as the Frederick Douglass Bicentennial Commission (referred to in this Act as the ‘Commission’).


“SEC. 4. DUTIES.“The Commission shall have the following duties:“(1) To plan, develop, and carry out programs and activities that are fitting and proper to honor Frederick Douglass on the occasion of the bicentennial anniversary of Douglass’ birth.

“(2) To recommend to Congress programs and activities that the Commission considers fitting and proper to honor Frederick Douglass on such occasion, and the entity or entities in the Federal Government that the Commission considers most appropriate to carry out such programs and activities.


“SEC. 5. MEMBERSHIP.“(a) Number and Appointment.—The Commission shall be composed of 16 members appointed as follows:“(1) Two members, each of whom shall be a qualified citizen described in subsection (b), appointed by the President.

“(2) One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Maryland.

“(3) One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Massachusetts.

“(4) One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of New York.

“(5) One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Mayor of the District of Columbia.

“(6) Three members, at least one of whom shall be a Member of the House of Representatives, appointed by the Speaker of the House of Representatives.

“(7) Three members, at least one of whom shall be a Senator, appointed by the majority leader of the Senate.

“(8) Two members, at least one of whom shall be a Member of the House of Representatives, appointed by the minority leader of the House of Representatives.

“(9) Two members, at least one of whom shall be a Senator, appointed by the minority leader of the Senate.


“(b) Qualified Citizen.—A qualified citizen described in this subsection is a private citizen of the United States with—“(1) a demonstrated dedication to educating others about the importance of historical figures and events; and

“(2) substantial knowledge and appreciation of Frederick Douglass.


“(c) Time of Appointment.—Each initial appointment of a member of the Commission shall be made before the expiration of the 60-day period beginning on the date of the enactment of this Act [Nov. 2, 2017].

“(d) Continuation of Membership.—If a member of the Commission was appointed to the Commission as a Member of Congress, and ceases to be a Member of Congress, that member may continue to serve on the Commission for not longer than the 30-day period beginning on the date that member ceases to be a Member of Congress.

“(e) Terms.—Each member shall be appointed for the life of the Commission.

“(f) Vacancies.—A vacancy in the Commission shall not affect the powers of the Commission but shall be filled in the manner in which the original appointment was made.

“(g) Basic Pay.—Members shall serve on the Commission without pay.

“(h) Travel Expenses.—Each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.

“(i) Quorum.—Six members of the Commission shall constitute a quorum but a lesser number may hold hearings.

“(j) Chair.—The Commission shall select a Chair from among the members of the Commission.

“(k) Meetings.—The Commission shall meet at the call of the Chair. Periodically, the Commission shall hold a meeting in Rochester, New York.


“SEC. 6. DIRECTOR AND STAFF.“(a) Director.—The Commission may appoint and fix the pay of a Director and such additional personnel as the Commission considers to be appropriate.

“(b) Applicability of Certain Civil Service Laws.—“(1) Director.—The Director of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.

“(2) Staff.—The staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.



“SEC. 7. POWERS.“(a) Hearings and Sessions.—The Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers to be appropriate.

“(b) Powers of Members and Agents.—Any member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take by this Act.

“(c) Obtaining Official Data.—The Commission may secure directly from any department or agency of the United States information necessary to enable the Commission to carry out this Act. Upon request of the Chair of the Commission, the head of that department or agency shall furnish that information to the Commission.

“(d) Mails.—The Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.

“(e) Administrative Support Services.—Upon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.

“(f) Gifts.—The Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money or other property for the purpose of carrying out its duties.

“(g) Volunteer and Uncompensated Services.—Notwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.


“SEC. 8. REPORTS.“(a) Initial Report.—Not later than August 1, 2018, the Commission shall submit to Congress an initial report containing its recommendations under section 4(2).

“(b) Final Report.—Not later than June 1, 2019, the Commission shall submit a final report to Congress, and shall include in the final report—“(1) a summary of its activities and programs;

“(2) a final accounting of the funds the Commission received and expended; and

“(3) any other information that the Commission considers to be appropriate.



“SEC. 9. TERMINATION.“The Commission shall terminate 30 days after submitting the final report pursuant to section 8(b).


“SEC. 10. NO ADDITIONAL FUNDS AUTHORIZED.“No Federal funds are authorized or may be obligated to carry out this Act.”





Women’s Suffrage Centennial CommissionPub. L. 115–31, div. G, title IV, § 431(a)(3) [§§ 1–8], May 5, 2017, 131 Stat. 502, 842A–17—842A–21, provided that:
“SECTION 1. SHORT TITLE; TABLE OF CONTENTS.“(a) Short Title.—This Act may be cited as the ‘Women’s Suffrage Centennial Commission Act’.

“(b) Table of Contents.—
[Omitted.]


“SEC. 2. FINDINGS.“Congress finds the following:“(1) From 1919 to 1920, the Sixty-Sixth United States Congress debated, and State legislatures considered, an amendment to the Constitution of the United States to provide suffrage for women.

“(2) A proposed women’s suffrage amendment was first introduced in the United States Senate in 1878 and was brought to a vote, unsuccessfully, in 1887, 1914, 1918, and 1919. Finally, on May 21, 1919, the House of Representatives approved a proposed amendment, followed by the Senate a few weeks later on June 4. Within days, the legislatures of Wisconsin, Illinois, and Michigan had voted to ratify the amendment.

“(3) On August 18, 1920, Tennessee became the 36th State to ratify the amendment, providing the support of three-fourths of States necessary under article V of the Constitution of the United States.

“(4) The introduction, passage, and ultimate ratification of the 19th Amendment to the Constitution of the United States were the culmination of decades of work and struggle by advocates for the rights of women across the United States and worldwide.

“(5) Ratification of the 19th Amendment ensured women could more fully participate in their democracy and fundamentally changed the role of women in the civic life of our Nation.

“(6) The centennial offers an opportunity for people in the United States to learn about and commemorate the efforts of the women’s suffrage movement and the role of women in our democracy.

“(7) Commemorative programs, activities, and sites allow people in the United States to learn about the women’s suffrage movement and to commemorate and honor the role of the ratification of the 19th Amendment in further fulfilling the promise of the Constitution of the United States and promoting the core values of our democracy.


“SEC. 3. ESTABLISHMENT OF WOMEN’S SUFFRAGE CENTENNIAL COMMISSION.“(a) Establishment.—There is established a commission to be known as the ‘Women’s Suffrage Centennial Commission’ (referred to in this Act as the ‘Centennial Commission’).

“(b) Membership.—“(1) The Centennial Commission shall be composed of 14 members, of whom—“(A) 2 shall be appointed by the President;

“(B) 2 shall be appointed by the Speaker of the House of Representatives;

“(C) 2 shall be appointed by the minority leader of the House of Representatives;

“(D) 2 shall be appointed by the majority leader of the Senate;

“(E) 2 shall be appointed by the minority leader of the Senate;

“(F) 1 shall be the Librarian of Congress, or the designee of the Librarian;

“(G) 1 shall be the Archivist of the United States, or the designee of the Archivist;

“(H) 1 shall be the Secretary of the Smithsonian Institution, or the designee of the Secretary; and

“(I) 1 shall be the Director of the National Park Service, or the designee of the Director.


“(2) Persons eligible.—“(A) In general.—The members of the Commission shall be individuals who have knowledge or expertise, whether by experience or training, in matters to be studied by the Commission. The members may be from the public or private sector, and may include Federal, State, or local employees, former Members of Congress, members of academia, nonprofit organizations, or industry, or other interested individuals.

“(B) Diversity.—It is the intent of Congress that persons appointed to the Commission under paragraph (1) be persons who represent diverse economic, professional, and cultural backgrounds.


“(3) Consultation and appointment.—“(A) In general.—The President, Speaker of the House of Representatives, minority leader of the House of Representatives, majority leader of the Senate, and minority leader of the Senate shall consult among themselves before appointing the members of the Commission in order to achieve, to the maximum extent practicable, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission.

“(B) Completion of appointments; vacancies.—The President, Speaker of the House of Representatives, minority leader of the House of Representatives, majority leader of the Senate, and minority leader of the Senate shall conduct the consultation under subparagraph (A) and make their respective appointments not later than 60 days after the date of enactment of this Act [May 5, 2017].


“(4) Vacancies.—A vacancy in the membership of the Commission shall not affect the powers of the Commission and shall be filled in the same manner as the original appointment not later than 30 days after the vacancy occurs.


“(c) Meetings.—“(1) Initial meeting.—Not later than 30 days after the date on which all members of the Centennial Commission have been appointed, the Centennial Commission shall hold its first meeting.

“(2) Subsequent meetings.—“(A) In general.—The Centennial Commission shall meet at the call of the Chair.

“(B) Frequency.—The Chair shall call a meeting of the members of the Centennial Commission not less frequently than once every 6 months.


“(3) Quorum.—Seven members of the Centennial Commission shall constitute a quorum, but a lesser number may hold hearings.

“(4) Chair and vice chair.—The Centennial Commission shall select a Chair and Vice Chair from among its members.



“SEC. 4. DUTIES OF CENTENNIAL COMMISSION.“(a) In General.—The duties of the Centennial Commission are as follows:“(1) To encourage, plan, develop, and execute programs, projects, and activities to commemorate the centennial of the passage and ratification of the 19th Amendment.

“(2) To encourage private organizations and State and local governments to organize and participate in activities commemorating the centennial of the passage and ratification of the 19th Amendment.

“(3) To facilitate and coordinate activities throughout the United States relating to the centennial of the passage and ratification of the 19th Amendment.

“(4) To serve as a clearinghouse for the collection and dissemination of information about events and plans for the centennial of the passage and ratification of the 19th Amendment.

“(5) To develop recommendations for Congress and the President for commemorating the centennial of the passage and ratification of the 19th Amendment.


“(b) Consultation.—In conducting its work, the Centennial Commission shall consult the Historian of the Senate and the Historian of the House of Representatives when appropriate.

“(c) Reports.—“(1) Periodic report.—Not later than the last day of the 6-month period beginning on the date of the enactment of this Act [May 5, 2017], and not later than the last day of each 3-month period thereafter, the Centennial Commission shall submit to Congress and the President a report on the activities and plans of the Centennial Commission.

“(2) Recommendations.—Not later than 2 years after the date of the enactment of this Act, the Centennial Commission shall submit to Congress and the President a report containing specific recommendations for commemorating the centennial of the passage and ratification of the 19th Amendment and coordinating related activities.



“SEC. 5. POWERS OF CENTENNIAL COMMISSION.“(a) Hearings.—The Centennial Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Centennial Commission considers appropriate to carry out its duties under this Act.

“(b) Powers of Member and Agents.—If authorized by the Centennial Commission, any member or agent of the Centennial Commission may take any action which the Centennial Commission is authorized to take under this Act.

“(c) Information From Federal Agencies.—The Centennial Commission shall secure directly from any Federal department or agency such information as the Centennial Commission considers necessary to carry out the provisions of this Act. Upon the request of the Chair of the Centennial Commission, the head of such department or agency shall furnish such information to the Centennial Commission.

“(d) Administrative Support Services.—Upon the request of the Centennial Commission, the Administrator of the General Services Administration shall provide to the Centennial Commission, on a reimbursable basis, the administrative support services necessary for the Centennial Commission to carry out its responsibilities under this Act.

“(e) Contract Authority.—“(1) In general.—Except as provided in paragraph (2), the Centennial Commission is authorized—“(A) to procure supplies, services, and property; and

“(B) to make or enter into contracts, leases, or other legal agreements.


“(2) Limitation.—The Centennial Commission may not enter into any contract, lease, or other legal agreement that extends beyond the date of the termination of the Centennial Commission under section 7(a).


“(f) Postal Services.—The Centennial Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.

“(g) Gifts, Bequests, and Devises.—The Centennial Commission is authorized to solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of covering the costs incurred by the Centennial Commission to carry out its duties under this Act.

“(h) Grants.—The Centennial Commission is authorized to award grants to States and the District of Columbia to support programs and activities related to commemorating the centennial of the passage and ratification of the 19th Amendment.


“SEC. 6. CENTENNIAL COMMISSION PERSONNEL MATTERS.“(a) Compensation of Members.—Members of the Centennial Commission shall serve without compensation for such service.

“(b) Travel Expenses.—Each member of the Centennial Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with the applicable provisions of title 5, United States Code.

“(c) Staff.—“(1) In general.—The Chair of the Centennial Commission shall, in consultation with the members of the Centennial Commission, appoint an executive director and such other additional personnel as may be necessary to enable the Centennial Commission to perform its duties.

“(2) Compensation.—“(A) In general.—Subject to subparagraph (B), the Chair of the Centennial Commission may fix the compensation of the executive director and any other personnel appointed under paragraph (1).

“(B) Limitation.—The Chair of the Centennial Commission may not fix the compensation of the executive director or other personnel appointed under paragraph (1) at a rate that exceeds the rate payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.



“(d) Detail of Government Employees.—Upon request of the Centennial Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any employee of that department or agency to the Centennial Commission to assist it in carrying out its duties under this Act.

“(e) Procurement of Temporary and Intermittent Services.—The Chair of the Centennial Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.

“(f) Acceptance of Voluntary Services.—Notwithstanding section 1342 of title 31, United States Code, the Centennial Commission may accept and use voluntary and uncompensated services as the Centennial Commission deems necessary.


“SEC. 7. TERMINATION OF CENTENNIAL COMMISSION.“(a) In General.—The Centennial Commission shall terminate on the earlier of—“(1) the date that is 30 days after the date [of] the completion of the activities under this Act honoring the centennial observation of the passage and ratification of the 19th Amendment; or

“(2) April 15, 2021.


“(b) Application of Federal Advisory Committee Act.—“(1) In general.—Except as provided in paragraph (2), the provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the activities of the Centennial Commission under this Act.

“(2) Exception.—Section 14(a)(2) of such Act (5 U.S.C. App.) shall not apply to the Centennial Commission.



“SEC. 8. AUTHORIZATION OF APPROPRIATIONS.“(a) In General.—There are authorized to be appropriated to carry out this Act such sums as may be necessary for the period of fiscal years 2017 through 2021.

“(b) Amounts Available.—Amounts appropriated in accordance with this section for any fiscal year shall remain available until the termination of the Centennial Commission.”





Program To Commemorate the 100th Anniversary of the Tomb of the Unknown SoldierPub. L. 114–328, div. A, title X, § 1093, Dec. 23, 2016, 130 Stat. 2436, provided that:
“(a) Commemorative Program.—“(1) In general.—The Secretary of Defense shall conduct a program to commemorate the 100th anniversary of the Tomb of the Unknown Soldier. In conducting the commemorative program, the Secretary shall coordinate, support, and facilitate other programs and activities of the Federal Government and State and local governments.

“(2) Work with nongovernmental organizations.—In conducting the commemorative program, the Secretary may work with nongovernmental organizations working to support the commemoration of the Tomb of the Unknown Soldier. No public funds may be used to undertake activities sponsored by such organizations.


“(b) Schedule.—The Secretary shall determine the schedule of major events and priority of efforts for the commemorative program in order to ensure achievement of the objectives specified in subsection (c).

“(c) Commemorative Activities and Objectives.—The commemorative program may include activities and ceremonies to achieve the following objectives:“(1) To honor America’s commitment to never forget or forsake those who served and sacrificed for our Country, including personnel who were held as prisoners of war or listed as missing in action, and to thank and honor the families of these veterans.

“(2) To highlight the service of the Armed Forces in times of war or armed conflict and contributions of Federal agencies and governmental and nongovernmental organizations that served with, or in support of, the Armed Forces.

“(3) To pay tribute to the contributions made on the home front by the people of the United States in times of war or armed conflict.

“(4) To educate the American Public about service and sacrifice on behalf of the United States of America and the principles that define and unite us.

“(5) To recognize the contributions and sacrifices made by the allies of the United States during times of war or armed conflict.


“(d) Names and Symbols.—The Secretary shall have the sole and exclusive right to use the name ‘The United States of America Tomb of the Unknown Soldier Commemoration’, and such seal, emblems, and badges incorporating such name as the Secretary may lawfully adopt. Nothing in this section may be construed to supersede rights that are established or vested before the date of the enactment of this Act [Dec. 23, 2016].

“(e) Commemoration Fund.—“(1) In general.—Upon the establishment of the commemorative program under subsection (a), the Secretary of the Treasury shall establish in the Treasury of the United States an account to be known as the ‘Tomb of the Unknown Soldier Commemoration Fund’ (in this subsection referred to as the ‘Fund’). The Fund shall be administered by the Secretary of Defense.

“(2) Deposits.—There shall be deposited into the Fund the following:“(A) Amounts appropriated to the Fund.

“(B) Proceeds derived from the use by the Secretary of Defense of the exclusive rights described in subsection (d).

“(C) Donations made in support of the commemorative program by private and corporate donors.

“(D) Funds transferred to the Fund by the Secretary of Defense from funds appropriated for fiscal year 2017 and subsequent years for the Department of Defense.


“(3) Use of fund.—The Secretary of Defense shall use the assets of the Fund only for the purpose of conducting the commemorative program. The Secretary shall prescribe such regulations regarding the use of the Fund as the Secretary considers appropriate.

“(4) Availability.—Amounts deposited under paragraph (2) shall constitute the assets of the Fund and remain available until expended.

“(5) Budget request.—The Secretary of Defense may establish a separate budget line for the commemorative program. In the budget justification materials submitted by the Secretary in support of the budget of the President for any fiscal year for which the Secretary establishes the separate budget line (as submitted to Congress pursuant to section 1105 of title 31, United States Code), the Secretary shall—“(A) identify and explain any amounts expended for the commemorative program in the fiscal year preceding the budget request;

“(B) identify and explain the amounts being requested to support the commemorative program for the fiscal year of the budget request; and

“(C) present a summary of the fiscal status of the Fund.



“(f) Acceptance of Voluntary Services.—“(1) Authority to accept services.—Notwithstanding section 1342 of title 31, United States Code, the Secretary of Defense may accept from any person voluntary services to be provided in furtherance of the commemorative program. The Secretary shall prohibit the solicitation of any voluntary services if the nature or circumstances of such solicitation would compromise the integrity or the appearance of integrity of any program of the Department of Defense or of any individual involved in the program.

“(2) Reimbursement of incidental expenses.—The Secretary may provide for reimbursement of incidental expenses incurred by a person providing voluntary services under this subsection. The Secretary shall determine which expenses are eligible for reimbursement under this paragraph.


“(g) Final Report.—Not later than 60 days after the end of the commemorative program, if established by the Secretary of Defense under subsection (a), the Secretary shall submit to Congress a report containing an accounting of the following:“(1) All of the funds deposited into and expended from the Tomb of the Unknown Soldier Commemoration Fund.

“(2) Any other funds expended under this section.

“(3) Any unobligated funds remaining in the Fund.”





John F. Kennedy Centennial CommissionPub. L. 114–215, July 29, 2016, 130 Stat. 830, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘John F. Kennedy Centennial Commission Act’.


“SEC. 2. ESTABLISHMENT.“There is established a commission to be known as the ‘John F. Kennedy Centennial Commission’ (in this Act referred to as the ‘Commission’).


“SEC. 3. DUTIES OF COMMISSION.“The Commission shall—“(1) plan, develop, and carry out such activities as the Commission considers fitting and proper to honor John F. Kennedy on the occasion of the 100th anniversary of his birth;

“(2) provide advice and assistance to Federal, State, and local governmental agencies, as well as civic groups to carry out activities to honor John F. Kennedy on the occasion of the 100th anniversary of his birth;

“(3) develop activities that may be carried out by the Federal Government that are fitting and proper to honor John F. Kennedy on the occasion of the 100th anniversary of his birth; and

“(4) submit to the President and Congress reports pursuant to section 7.


“SEC. 4. MEMBERSHIP.“(a) Number and Appointment.—The Commission shall be composed of 11 members as follows:“(1) The Secretary of the Interior.

“(2) Four members appointed by the President after considering the recommendations of the Board of Trustees of the John F. Kennedy Library Foundation.

“(3) Two Members of the House of Representatives appointed by the Speaker of the House of Representatives.

“(4) One Member of the House of Representatives appointed by the minority leader of the House of Representatives.

“(5) Two Members of the Senate appointed by the majority leader of the Senate.

“(6) One Member of the Senate appointed by the minority leader of the Senate.


“(b) Ex Officio Member.—The Archivist of the United States shall serve in an ex officio capacity on the Commission to provide advice and information to the Commission.

“(c) Terms.—Each member shall be appointed for the life of the Commission.

“(d) Deadline for Appointment.—All members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act [July 29, 2016].

“(e) Vacancies.—A vacancy on the Commission shall—“(1) not affect the powers of the Commission; and

“(2) be filled in the manner in which the original appointment was made.


“(f) Rates of Pay.—Members shall not receive compensation for the performance of their duties on behalf of the Commission.

“(g) Travel Expenses.—Each member of the Commission shall be reimbursed for travel and per diem in lieu of subsistence expenses during the performance of duties of the Commission while away from home or his or her regular place of business, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.

“(h) Quorum.—A majority of the members of the Commission shall constitute a quorum to conduct business, but two or more members may hold hearings.

“(i) Chairperson.—The chairperson of the Commission shall be elected by a majority vote of the members of the Commission.


“SEC. 5. DIRECTOR AND STAFF OF COMMISSION.“(a) Director and Staff.—The Commission shall appoint an executive director and such other additional employees as are necessary to enable the Commission to perform its duties.

“(b) Applicability of Certain Civil Service Laws.—The executive director and employees of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the rate of pay for the executive director and other employees may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.

“(c) Detail of Federal Employees.—Upon request of the Commission, the Secretary of the Interior or the Archivist of the United States may detail, on a reimbursable basis, any of the employees of that department or agency to the Commission to assist it in carrying out its duties under this Act.

“(d) Experts and Consultants.—The Commission may procure such temporary and intermittent services as are necessary to enable the Commission to perform its duties.

“(e) Volunteer and Uncompensated Services.—Notwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.


“SEC. 6. POWERS OF COMMISSION.“(a) Hearings.—The Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.

“(b) Mails.—The Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.

“(c) Obtaining Official Data.—The Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties under this Act. Upon request of the chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission.

“(d) Gifts, Bequests, Devises.—The Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of aiding or facilitating its work.

“(e) Available Space.—Upon the request of the Commission, the Administrator of General Services shall make available nationwide to the Commission, at a normal rental rate for Federal agencies, such assistance and facilities as may be necessary for the Commission to carry out its duties under this Act.

“(f) Contract Authority.—The Commission may enter into contracts with and compensate government and private agencies or persons to enable the Commission to discharge its duties under this Act.


“SEC. 7. REPORTS.“(a) Annual Reports.—The Commission shall submit to the President and the Congress annual reports on the revenue and expenditures of the Commission, including a list of each gift, bequest, or devise to the Commission with a value of more than $250, together with the identity of the donor of each gift, bequest, or devise.

“(b) Interim Reports.—The Commission may submit to the President and Congress interim reports as the Commission considers appropriate.

“(c) Final Report.—Not later than August 31, 2017, the Commission shall submit a final report to the President and the Congress containing—“(1) a summary of the activities of the Commission;

“(2) a final accounting of funds received and expended by the Commission; and

“(3) the findings, conclusions, and final recommendations of the Commission.



“SEC. 8. TERMINATION.“The Commission may terminate on such date as the Commission may determine after it submits its final report pursuant to section 7(c), but not later than September 30, 2017.


“SEC. 9. ANNUAL AUDIT.“The Inspector General of the Department of the Interior may perform an audit of the Commission, shall make the results of any audit performed available to the public, and shall transmit such results to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.


“SEC. 10. PROHIBITION ON OBLIGATION OF FEDERAL FUNDS.“No Federal funds may be obligated to carry out this Act.”





United States Semiquincentennial CommissionPub. L. 114–196, July 22, 2016, 130 Stat. 685, as amended by Pub. L. 116–282, § 2, Dec. 31, 2020, 134 Stat. 3386, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘United States Semiquincentennial Commission Act of 2016’.


“SEC. 2. FINDINGS; PURPOSE.“(a) Findings.—Congress finds that July 4, 2026, the 250th anniversary of the founding of the United States, as marked by the Declaration of Independence in 1776, and the historic events preceding that anniversary—“(1) are of major significance in the development of the national heritage of the United States of individual liberty, representative government, and the attainment of equal and inalienable rights; and

“(2) have had a profound influence throughout the world.


“(b) Purpose.—The purpose of this Act is to establish a Commission to provide for the observance and commemoration of the 250th anniversary of the founding of the United States and related events through local, State, national, and international activities planned, encouraged, developed, and coordinated by a national commission representative of appropriate public and private authorities and organizations.


“SEC. 3. DEFINITIONS.“In this Act:“(1) Commission.—The term ‘Commission’ means the United States Semiquincentennial Commission established by section 4(a).

“(2) Private citizen.—The term ‘private citizen’ means an individual who is not an officer or employee of—“(A) the Federal Government; or

“(B) a State or local government.


“(3) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.


“SEC. 4. ESTABLISHMENT OF COMMISSION.“(a) In General.—There is established a commission, to be known as the ‘United States Semiquincentennial Commission’, to plan, encourage, develop, and coordinate the commemoration of the history of the United States leading up to the 250th anniversary of the founding of the United States.

“(b) Composition.—The Commission shall be composed of the following members:“(1) Four members of the Senate, of whom—“(A) two shall be appointed by the majority leader of the Senate; and

“(B) two shall be appointed by the minority leader of the Senate.


“(2) Four members of the House of Representatives, of whom—“(A) two shall be appointed by the Speaker of the House of Representatives; and

“(B) two shall be appointed by the minority leader of the House of Representatives.


“(3) Sixteen members who are private citizens, of whom—“(A) four shall be appointed by the majority leader of the Senate;

“(B) four shall be appointed by the minority leader of the Senate;

“(C) four shall be appointed by the Speaker of the House of Representatives;

“(D) four shall be appointed by the minority leader of the House of Representatives; and

“(E) one of whom shall be designated by the President as the Chairperson.


“(4) The following nonvoting ex officio members:“(A) The Secretary.

“(B) The Secretary of State.

“(C) The Attorney General.

“(D) The Secretary of Defense.

“(E) The Secretary of Education.

“(F) The Librarian of Congress.

“(G) The Secretary of the Smithsonian Institution.

“(H) The Archivist of the United States.

“(I) The Chairperson of the National Endowment for the Arts.

“(J) The Chairperson of the National Endowment for the Humanities.

“(K) The Director of the Institute of Museum and Library Services.

“(L)(i) The Chief Justice of the United States; or

“(ii) an Associate Justice or former Associate Justice appointed by the Chief Justice of the United States.




“(c) Term; Vacancies.—“(1) Term.—A member shall be appointed for the life of the Commission.

“(2) Vacancies.—A vacancy on the Commission—“(A) shall not affect the powers of the Commission; and

“(B) shall be filled in the same manner as the original appointment was made.


“(3) Removal of members who are private citizens.—Following notice and approval of the relevant appointing authority, on an affirmative vote of not less than ⅔ of the members of the Commission, the Commission may remove a member of the Commission appointed under subsection (b)(3).


“(d) Meetings.—“(1) Location of first meeting.—The first meeting of the Commission shall be convened at Independence Hall in Philadelphia, Pennsylvania, to honor the historical significance of the building as the site of deliberations and adoption of both the United States Declaration of Independence and Constitution.

“(2) Location of subsequent meetings.—At least 1 meeting of the Commission each year shall be held in Philadelphia, Pennsylvania.


“(e) Quorum.—A majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.


“SEC. 5. DUTIES.“(a) In General.—The Commission shall—“(1) prepare an overall program for commemorating the 250th anniversary of the founding of the United States and the historic events preceding that anniversary; and

“(2) plan, encourage, develop, and coordinate observances and activities commemorating the historic events that preceded, and are associated with, the United States Semiquincentennial.


“(b) Requirements.—“(1) In general.—In preparing plans and an overall program, the Commission—“(A) shall give due consideration to any related plans and programs developed by State, local, and private groups; and

“(B) may designate special committees with representatives from groups described in subparagraph (A) to plan, develop, and coordinate specific activities.


“(2) Emphasis.—The Commission shall—“(A) emphasize the planning of events in locations of historical significance to the United States, especially in those locations that witnessed the assertion of American liberty, such as—“(i) the 13 colonies; and

“(ii) leading cities, including Boston, Charleston, New York City, and Philadelphia; and


“(B) give special emphasis to—“(i) the role of persons and locations with significant impact on the history of the United States during the 250-year period beginning on the date of execution of the Declaration of Independence; and

“(ii) the ideas associated with that history, which have been so important in the development of the United States, in world affairs, and in the quest for freedom of all mankind.



“(3) Infrastructure.—The Commission shall—“(A) evaluate existing infrastructure;

“(B) include in the report required under subsection (c) recommendations for what infrastructure should be in place for the successful undertaking of an appropriate celebration in accordance with this Act; and

“(C) coordinate with State and local bodies to make necessary infrastructure improvements.



“(c) Report Submitted to the President.—“(1) In general.—Not later than March 31, 2020, the Commission shall submit to the President a comprehensive report that includes the specific recommendations of the Commission for the commemoration of the 250th anniversary and related events.

“(2) Recommended activities.—The report may include recommended activities such as—“(A) the production, publication, and distribution of books, pamphlets, films, and other educational materials focusing on the history, culture, and political thought of the period of the American Revolution;

“(B) bibliographical and documentary projects and publications;

“(C) conferences, convocations, lectures, seminars, and other programs, especially those located in the 13 colonies, including the major cities and buildings of national historical significance of the 13 colonies;

“(D) the development of libraries, museums, historic sites, and exhibits, including mobile exhibits;

“(E) ceremonies and celebrations commemorating specific events, such as—“(i) the signing of the Declaration of Independence;

“(ii) programs and activities focusing on the national and international significance of the United States Semiquincentennial; and

“(iii) the implications of the Semiquincentennial for present and future generations; and


“(F) encouraging Federal agencies to integrate the celebration of the Semiquincentennial into the regular activities and execution of the purpose of the agencies through such activities as the issuance of coins, medals, certificates of recognition, stamps, and the naming of vessels.


“(3) Requirements.—The report shall include—“(A) the recommendations of the Commission for the allocation of financial and administrative responsibility among the public and private authorities and organizations recommended for participation by the Commission; and

“(B) proposals for such legislative enactments and administrative actions as the Commission considers necessary to carry out the recommendations.



“(d) Report Submitted to Congress.—The President shall submit to Congress a report that contains—“(1) the complete report of the Commission; and

“(2) such comments and recommendations for legislation and such a description of administrative actions taken by the President as the President considers appropriate.


“(e) Point of Contact.—The Commission, acting through the secretariat of the Commission described in section 9(b), shall serve as the point of contact of the Federal Government for all State, local, international, and private sector initiatives regarding the Semiquincentennial of the founding of the United States, with the purpose of coordinating and facilitating all fitting and proper activities honoring the 250th anniversary of the founding of the United States.


“SEC. 6. COORDINATION.“(a) In General.—In carrying out this Act, the Commission shall consult and cooperate with, and seek advice and assistance from, appropriate Federal agencies, State and local public bodies, learned societies, and historical, patriotic, philanthropic, civic, professional, and related organizations.

“(b) Responsibility of Other Federal Agencies.—“(1) In general.—Federal agencies shall cooperate with the Commission in planning, encouraging, developing, and coordinating appropriate commemorative activities.

“(2) Department of the interior.—“(A) In general.—The Secretary shall undertake a study of appropriate actions that might be taken to further preserve and develop historic sites and battlefields, at such time and in such manner as will ensure that fitting observances and exhibits may be held at appropriate sites and battlefields during the 250th anniversary celebration.

“(B) Report.—The Secretary shall submit to the Commission a report that contains the results of the study and the recommendations of the Secretary, in time to afford the Commission an opportunity—“(i) to review the study; and

“(ii) to incorporate in the report described in section 5(c) such findings and recommendations as the Commission considers appropriate.



“(3) Arts and humanities.—“(A) In general.—The Chairperson of the National Endowment for the Arts, the Chairperson of the National Endowment for the Humanities, and the Director of the Institute of Museum and Library Services shall cooperate with the Commission, especially in the encouragement and coordination of scholarly works and artistic expressions focusing on the history, culture, and political thought of the period predating the United States Semiquincentennial.

“(B) Library of congress, smithsonian institution, and archives.—“(i) In general.—The Librarian of Congress, the Secretary of the Smithsonian Institution, and the Archivist of the United States shall cooperate with the Commission, especially in the development and display of exhibits and collections and in the development of bibliographies, catalogs, and other materials relevant to the period predating the United States Semiquincentennial.

“(ii) Location.—To the maximum extent practicable, displays described in subparagraph (A) shall be located in, or in facilities near to, buildings of historical significance to the American Revolution, so as to promote greater public awareness of the heritage of the United States.


“(C) Submission of recommendations.—Each of the officers described in this paragraph shall submit to the Commission a report containing recommendations in time to afford the Commission an opportunity—“(i) to review the reports; and

“(ii) to incorporate in the report described in section 5(c) such findings and recommendations as the Commission considers appropriate.



“(4) Department of state.—The Secretary of State shall coordinate the participation of foreign nations in the celebration of the United States Semiquincentennial, including by soliciting the erection of monuments and other cultural cooperations in founding and other cities of the United States so as—“(A) to celebrate the shared heritage of the United States with the many peoples and nations of the world; and

“(B) to provide liaison and encouragement for the erection of international pavilions to showcase the spread of democratic institutions abroad in the period following the American Revolution.




“SEC. 7. POWERS.“(a) Hearings.—The Commission may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.

“(b) Information From Federal Agencies.—“(1) In general.—The Commission may secure directly from a Federal agency such information as the Commission considers necessary to carry out this Act.

“(2) Provision of information.—On request of the Chairperson of the Commission, the head of the agency shall provide the information to the Commission.


“(c) Postal Services.—The Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.

“(d) Gifts.—The Commission may accept, use, and dispose of gifts or donations of money, property, or personal services.

“(e) Additional Powers.—As determined necessary by the Commission, the Commission may—“(1) procure supplies, services, and property;

“(2) make contracts;

“(3) expend in furtherance of this Act funds donated or received in pursuance of contracts entered into under this Act; and

“(4) take such actions as are necessary to enable the Commission to carry out efficiently and in the public interest the purposes of this Act.


“(f) Use of Materials.—“(1) Time capsule.—A representative portion of all books, manuscripts, miscellaneous printed matter, memorabilia, relics, and other materials relating to the United States Semiquincentennial shall be deposited in a time capsule—“(A) to be buried in Independence Mall, Philadelphia, on July 4, 2026; and

“(B) to be unearthed on the occasion of the 500th anniversary of the United States of America on July 4, 2276.


“(2) Other materials.—All other books, manuscripts, miscellaneous printed matter, memorabilia, relics, and other materials relating to the United States Semiquincentennial, whether donated to the Commission or collected by the Commission, may be deposited for preservation in national, State, or local libraries or museums or be otherwise disposed of by the Commission, in consultation with the Librarian of Congress, the Secretary of the Smithsonian Institution, the Archivist of the United States, and the Administrator of General Services.


“(g) Property.—Any property acquired by the Commission remaining on termination of the Commission may be—“(1) used by the Secretary for purposes of the National Park Service; or

“(2) disposed of as excess or surplus property.



“SEC. 8. COMMISSION PERSONNEL MATTERS.“(a) Compensation of Members.—The members of the Commission shall receive no compensation for service on the Commission.

“(b) Travel Expenses.—A member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.

“(c) Staff.—“(1) In general.—The Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission.

“(2) Confirmation of executive director.—The employment of an executive director shall be subject to confirmation by the Commission.

“(3) Compensation.—“(A) In general.—Except as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.

“(B) Maximum rate of pay.—The rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.



“(d) Detail of Federal Government Employees.—“(1) In general.—An employee of the Federal Government may be detailed to the Commission without reimbursement.

“(2) Civil service status.—The detail of the employee shall be without interruption or loss of civil service status or privilege.


“(e) Procurement of Temporary and Intermittent Services.—The Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.

“(f) Advisory Committees.—The Commission may appoint such advisory committees as the Commission determines necessary.


“SEC. 9. EXPENDITURES OF COMMISSION.“(a) In General.—All expenditures of the Commission shall be made from donations, earned income, and any funds made available to carry out this Act under subsection (f).

“(b) Administrative Secretariat.—The Secretary of the Interior shall, through a competitive process, seek to enter into an arrangement with a nonprofit organization, the mission of which is consistent with the purpose of this Act. Under such arrangement, such nonprofit organization shall—“(1) serve as the secretariat of the Commission, including by serving as the point of contact under section 5(e);

“(2) house the administrative offices of the Commission;

“(3) assume responsibility for funds of the Commission; and

“(4) provide to the Commission financial and administrative services, including services related to budgeting, accounting, financial reporting, personnel, and procurement.


“(c) Payment for Financial and Administrative Services.—“(1) In general.—Subject to paragraph (2), payment for services provided under subsection (b)(4) shall be made in advance, or by reimbursement, from funds of the Commission in such amounts as may be agreed on by the Chairperson of the Commission and the secretariat of the Commission.

“(2) Relationship to regulations.—“(A) Erroneous payments.—The regulations under section 5514 of title 5, United States Code, relating to the collection of indebtedness of personnel resulting from erroneous payments shall apply to the collection of erroneous payments made to, or on behalf of, a Commission employee.

“(B) No promulgation by commission.—The Commission shall not be required to prescribe any regulations relating to the matters described in subparagraph (A).



“(d) Annual Report.—Annually during the period beginning 1 year after the Commission submits the report to the President under section 5(c)(1) and ending on December 31, 2027, the Commission shall submit to Congress a report of the activities of the Commission, including an accounting of funds received and expended during the year covered by the report.

“(e) Intellectual Property Protections.—The Commission shall have the exclusive right to use, and to allow others to use, the official marks, imprimaturs, and logos of the Commission.

“(f) Authorization of Appropriations.—There are authorized to be appropriated such sums as are necessary to carry out this Act.


“SEC. 10. TERMINATION OF COMMISSION.“The Commission shall terminate on December 31, 2027.”





World War I CentennialPub. L. 113–291, div. B, title XXX, § 3091(a)–(c)(3)(B), Dec. 19, 2014, 128 Stat. 3858–3860, provided that:
“(a) Liberty Memorial as World War I Museum and Memorial.—“(1) Designation of liberty memorial.—The Liberty Memorial of Kansas City at America’s National World War I Museum in Kansas City, Missouri, is hereby designated as a ‘World War I Museum and Memorial’.

“(2) Ceremonies.—The World War I Centennial Commission (in this section referred to as the ‘Commission’) may plan, develop, and execute ceremonies to recognize the designation of the Liberty Memorial of Kansas City as a World War I Museum and Memorial.


“(b) Pershing Park as World War I Memorial.—“(1) Redesignation of pershing park.—Pershing Park in the District of Columbia is hereby redesignated as a ‘World War I Memorial’.

“(2) Ceremonies.—The Commission may plan, develop, and execute ceremonies for the rededication of Pershing Park, as it approaches its 50th anniversary, as a World War I Memorial and for the enhancement of the General Pershing Commemorative Work as authorized by paragraph (3).

“(3) Authority to enhance commemorative work.—“(A) In general.—The Commission may enhance the General Pershing Commemorative Work by constructing on the land designated by paragraph (1) as a World War I Memorial appropriate sculptural and other commemorative elements, including landscaping, to further honor the service of members of the United States Armed Forces in World War I.

“(B) General pershing commemorative work defined.—In this subsection, the term ‘General Pershing Commemorative Work’ means the memorial to the late John J. Pershing, General of the Armies of the United States, who commanded the American Expeditionary Forces in World War I, and to the officers and men under his command, as authorized by Public Law 89–786 (80 Stat. 1377).


“(4) Compliance with standards for commemorative works.—“(A) In general.—Except as provided in subparagraph (B), chapter 89 of title 40, United States Code, applies to the enhancement of the General Pershing Commemorative Work under this subsection.

“(B) Waiver of certain requirements.—“(i) Site selection for memorial.—Section 8905 of such title does not apply with respect to the selection of the site for the World War I Memorial.

“(ii) Certain conditions.—Section 8908(b) of such title does not apply to this subsection.



“(5) No infringement upon existing memorial.—The World War I Memorial designated by paragraph (1) may not interfere with or encroach on the District of Columbia War Memorial.

“(6) Deposit of excess funds.—“(A) Use for other world war i commemorative activities.—If, upon payment of all expenses for the enhancement of the General Pershing Commemorative Work under this subsection (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for such purpose, the Commission may use the amount of the balance for other commemorative activities authorized under the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2448) [set out below].

“(B) Use for other commemorative works.—If the authority for enhancement of the General Pershing Commemorative Work and the authority of the Commission to plan and conduct commemorative activities under the World War I Centennial Commission Act have expired and there remains a balance of funds received for the enhancement of the General Pershing Commemorative Work, the Commission shall transmit the amount of the balance to a separate account with the National Park Foundation, to be available to the Secretary of the Interior following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(3) of such title, except that funds in such account may only be obligated subject to appropriation.


“(7) Authorization to complete construction after termination of commission.—
[Amended section 8 of Pub. L. 112–272, set out below.]


“(c) Additional Amendments to World War I Centennial Commission Act.—
[Pars. (1) to (3)(B) amended sections 4, 7, and 9 of Pub. L. 112–272, set out below. Par. (3)(C) amended table of contents of Pub. L. 112–272, which was omitted from the Code.]”



Pub. L. 112–272, Jan. 14, 2013, 126 Stat. 2448, as amended by Pub. L. 113–291, div. B, title XXX, § 3091(b)(7)–(c)(3)(B), Dec. 19, 2014, 128 Stat. 3859, 3860; Pub. L. 114–289, title VI, § 601(l), Dec. 16, 2016, 130 Stat. 1492, provided that:
“SECTION 1. SHORT TITLE; TABLE OF CONTENTS.“(a) Short Title.—This Act may be cited as the ‘World War I Centennial Commission Act’.

“(b) Table of Contents.—
[Omitted.]


“SEC. 2. FINDINGS.“Congress makes the following findings:“(1) From 2014 through 2018, the United States and nations around the world will mark the centennial of World War I, including the entry of the United States into the war in April 1917.

“(2) America’s support of Great Britain, France, Belgium, and its other allies in World War I marked the first time in United States history that American soldiers went abroad in defense of liberty against foreign aggression, and it marked the true beginning of the ‘American century’.

“(3) Although World War I was at the time called ‘the war to end all wars’, in fact the United States would commit its troops to the defense of foreign lands 3 more times in the 20th century.

“(4) More than 4,000,000 men and women from the United States served in uniform during World War I, among them 2 future presidents, Harry S. Truman and Dwight D. Eisenhower. Two million individuals from the United States served overseas during World War I, including 200,000 naval personnel who served on the seas. The United States suffered 375,000 casualties during World War I, including 116,516 deaths.

“(5) The events of 1914 through 1918 shaped the world, the United States, and the lives of millions of people.

“(6) The centennial of World War I offers an opportunity for people in the United States to learn about and commemorate the sacrifices of their predecessors.

“(7) Commemorative programs, activities, and sites allow people in the United States to learn about the history of World War I, the United States involvement in that war, and the war’s effects on the remainder of the 20th century, and to commemorate and honor the participation of the United States and its citizens in the war effort.


“SEC. 3. DEFINITIONS.“In this Act—“(1) America’s national world war i museum.—The term ‘America’s National World War I Museum’ means the Liberty Memorial Museum in Kansas City, Missouri, as recognized by Congress in section 1031(b) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2045).

“(2) Centennial commission.—The term ‘Centennial Commission’ means the World War I Centennial Commission established by section 4(a).

“(3) Veterans service organization.—The term ‘veterans service organization’ means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.


“SEC. 4. ESTABLISHMENT OF WORLD WAR I CENTENNIAL COMMISSION.“(a) Establishment.—There is established a commission to be known as the ‘World War I Centennial Commission’.

“(b) Membership.—“(1) Composition.—The Centennial Commission shall be composed of 12 members as follows:“(A) Two members who shall be appointed by the Speaker of the House of Representatives.

“(B) One member who shall be appointed by the minority leader of the House of Representatives.

“(C) Two members who shall be appointed by the majority leader of the Senate.

“(D) One member who shall be appointed by the minority leader of the Senate.

“(E) Three members who shall be appointed by the President from among persons who are broadly representative of the people of the United States (including members of the Armed Forces, veterans, and representatives of veterans service organizations).

“(F) One member who shall be appointed by the executive director of the Veterans of Foreign Wars of the United States.

“(G) One member who shall be appointed by the executive director of the American Legion.

“(H) One member who shall be appointed by the president of the Liberty Memorial Association.


“(2) Time for appointment.—The members of the Centennial Commission shall be appointed not later than 60 days after the date of the enactment of this Act [Jan. 14, 2013].

“(3) Period of appointment.—Each member shall be appointed for the life of the Centennial Commission.

“(4) Vacancies.—A vacancy in the Centennial Commission shall be filled in the manner in which the original appointment was made.


“(c) Meetings.—“(1) Initial meeting.—“(A) In general.—Not later than 30 days after the date on which all members of the Centennial Commission have been appointed, the Centennial Commission shall hold its first meeting.

“(B) Location.—The location for the meeting held under subparagraph (A) shall be the America’s National World War I Museum.


“(2) Subsequent meetings.—“(A) In general.—The Centennial Commission shall meet at the call of the Chair.

“(B) Frequency.—The Chair shall call a meeting of the members of the Centennial Commission not less frequently than once each year.

“(C) Location.—Not less frequently than once each year, the Centennial Commission shall meet at the America’s National World War I Museum.


“(3) Quorum.—Seven members of the Centennial Commission shall constitute a quorum, but a lesser number may hold hearings.


“(d) Chair and Vice Chair.—The Centennial Commission shall select a Chair and Vice Chair from among its members.

“(e) Ex Officio and Other Advisory Members.—“(1) Powers.—The individuals listed in paragraphs (2) and (3), or their designated representative, shall serve on the Centennial Commission solely to provide advice and information to the members of the Centennial Commission appointed pursuant to subsection (b)(1), and shall not be considered members for purposes of any other provision of this Act.

“(2) Ex officio members.—The following individuals shall serve as ex officio members:“(A) The Archivist of the United States.

“(B) The Librarian of Congress.

“(C) The Secretary of the Smithsonian Institution.

“(D) The Secretary of Education.

“(E) The Secretary of State.

“(F) The Secretary of Veterans Affairs.

“(G) The Administrator of General Services.


“(3) Other advisory members.—The following individuals shall serve as other advisory members:“(A) Four members appointed by the Secretary of Defense in the following manner: One from the Navy, one from the Marine Corps, one from the Army, and one from the Air Force.

“(B) Two members appointed by the Secretary of Homeland Security in the following manner: One from the Coast Guard and one from the United States Secret Service.

“(C) Two members appointed by the Secretary of the Interior, including one from the National Park Service.


“(4) Vacancies.—A vacancy in a member position under paragraph (3) shall be filled in the same manner in which the original appointment was made.



“SEC. 5. DUTIES OF CENTENNIAL COMMISSION.“(a) In General.—The duties of the Centennial Commission are as follows:“(1) To plan, develop, and execute programs, projects, and activities to commemorate the centennial of World War I.

“(2) To encourage private organizations and State and local governments to organize and participate in activities commemorating the centennial of World War I.

“(3) To facilitate and coordinate activities throughout the United States relating to the centennial of World War I.

“(4) To serve as a clearinghouse for the collection and dissemination of information about events and plans for the centennial of World War I.

“(5) To develop recommendations for Congress and the President for commemorating the centennial of World War I.


“(b) Reports.—“(1) Periodic report.—Not later than the last day of the 6-month period beginning on the date of the enactment of this Act [Jan. 14, 2013], and not later than the last day of each 3-month period thereafter, the Centennial Commission shall submit to Congress and the President a report on the activities and plans of the Centennial Commission.

“(2) Recommendations.—Not later than 2 years after the date of the enactment of this Act, the Centennial Commission shall submit to Congress and the President a report containing specific recommendations for commemorating the centennial of World War I and coordinating related activities.



“SEC. 6. POWERS OF CENTENNIAL COMMISSION.“(a) Hearings.—The Centennial Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Centennial Commission considers appropriate to carry out its duties under this Act.

“(b) Powers of Member and Agents.—If authorized by the Centennial Commission, any member or agent of the Centennial Commission may take any action which the Centennial Commission is authorized to take under this Act.

“(c) Information From Federal Agencies.—The Centennial Commission shall secure directly from any Federal department or agency such information as the Centennial Commission considers necessary to carry out the provisions of this Act. Upon the request of the Chair of the Centennial Commission, the head of such department or agency shall furnish such information to the Centennial Commission.

“(d) Administrative Support Services.—Upon the request of the Centennial Commission, the Administrator of the General Services Administration shall provide to the Centennial Commission, on a reimbursable basis, the administrative support services necessary for the Centennial Commission to carry out its responsibilities under this Act.

“(e) Contract Authority.—“(1) In general.—Except as provided in paragraph (2), the Centennial Commission is authorized—“(A) to procure supplies, services, and property; and

“(B) to make or enter into contracts, leases, or other legal agreements.


“(2) Limitation.—The Centennial Commission may not enter into any contract, lease, or other legal agreement that extends beyond the date of the termination of the Centennial Commission under section 8(a).


“(f) Postal Services.—The Centennial Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.

“(g) Gifts, Bequests, and Devises.—The Centennial Commission shall accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of covering the costs incurred by the Centennial Commission to carry out its duties under this Act.


“SEC. 7. CENTENNIAL COMMISSION PERSONNEL MATTERS.“(a) Compensation of Members.—Members of the Centennial Commission shall serve without compensation for such service.

“(b) Travel Expenses.—Each member of the Centennial Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with the applicable provisions of title 5, United States Code.

“(c) Staff.—“(1) In general.—The Chair of the Centennial Commission shall, in consultation with the members of the Centennial Commission, appoint an executive director and such other additional personnel as may be necessary to enable the Centennial Commission to perform its duties.

“(2) Compensation.—“(A) In general.—Subject to subparagraph (B), the Chair of the Centennial Commission may fix the compensation of the executive director and any other personnel appointed under paragraph (1), without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates.

“(B) Limitation.—The Chair of the Centennial Commission may not fix the compensation of the executive director or other personnel appointed under paragraph (1) at a rate that exceeds the rate of payable [sic] for level II of the Executive Schedule under section 5315 of title 5, United States Code.

“(C) Work location.—If the city government for Kansas City, Missouri, and the Liberty Memorial Association make space available in the building in which the America’s National World War I Museum is located, the executive director of the Centennial Commission and other personnel appointed under paragraph (1) shall work in such building to the extent practical.



“(d) Detail of Government Employees.—Upon request of the Centennial Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any employee of that department or agency to the Centennial Commission to assist it in carrying out its duties under this Act.

“(e) Procurement of Temporary and Intermittent Services.—The Chair of the Centennial Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.


“SEC. 8. TERMINATION OF CENTENNIAL COMMISSION.“(a) In General.—Except as provided in subsection (c), the Centennial Commission shall terminate on the earlier of—“(1) the date that is 30 days after the date the completion of the activities under this Act honoring the centennial observation of World War I; or

“(2) July 28, 2019.


“(b) Application of Federal Advisory Committee Act.—“(1) In general.—Except as provided in paragraph (2), the provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the activities of the Centennial Commission under this Act.

“(2) Exception.—Section 14(a)(2) of such Act shall not apply to the Centennial Commission.


“(c) Exception for Completion of World War I Memorial.—The Centennial Commission may perform such work as is necessary to complete the rededication of a World War I Memorial and enhancement of the General Pershing Commemorative Work under section 3091(b) of the National Defense Authorization Act for Fiscal Year 2015 [Pub. L. 113–291, set out above], subject to section 8903 of title 40, United States Code.


“SEC. 9. LIMITATION ON OBLIGATION OF FEDERAL FUNDS.“No Federal funds may be obligated or expended for the designation, establishment, or enhancement of a memorial or commemorative work by the World War I Centennial Commission.”





Ronald Reagan Centennial CommissionPub. L. 111–25, June 2, 2009, 123 Stat. 1767, as amended by Pub. L. 112–13, § 1, May 12, 2011, 125 Stat. 215, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Ronald Reagan Centennial Commission Act’.


“SEC. 2. ESTABLISHMENT.“There is established a commission to be known as the ‘Ronald Reagan Centennial Commission’ (in this Act referred to as the ‘Commission’).


“SEC. 3. DUTIES OF COMMISSION.“The Commission shall—“(1) plan, develop, and carry out such activities as the Commission considers fitting and proper to honor Ronald Reagan on the occasion of the 100th anniversary of his birth;

“(2) provide advice and assistance to Federal, State, and local governmental agencies, as well as civic groups[,] to carry out activities to honor Ronald Reagan on the occasion of the 100th anniversary of his birth;

“(3) develop activities that may be carried out by the Federal Government to determine whether the activities are fitting and proper to honor Ronald Reagan on the occasion of the 100th anniversary of his birth; and

“(4) submit to the President and Congress reports pursuant to section 7.


“SEC. 4. MEMBERSHIP.“(a) Number and Appointment.—The Commission shall be composed of 11 members as follows:“(1) The Secretary of the Interior.

“(2) Four members appointed by the President after considering the recommendations of the Board of Trustees of the Ronald Reagan Foundation.

“(3) Two Members of the House of Representatives appointed by the Speaker of the House of Representatives.

“(4) One Member of the House of Representatives appointed by the minority leader of the House of Representatives.

“(5) Two Members of the Senate appointed by the majority leader of the Senate.

“(6) One Member of the Senate appointed by the minority leader of the Senate.


“(b) Ex Officio Member.—The Archivist of the United States shall serve in an ex officio capacity on the Commission to provide advice and information to the Commission.

“(c) Terms.—Each member shall be appointed for the life of the Commission.

“(d) Deadline for Appointment.—All members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act [June 2, 2009].

“(e) Vacancies.—A vacancy on the Commission shall—“(1) not affect the powers of the Commission; and

“(2) be filled in the manner in which the original appointment was made.


“(f) Rates of Pay.—Members shall not receive compensation for the performance of their duties on behalf of the Commission.

“(g) Travel Expenses.—Each member of the Commission shall be reimbursed for travel and per diem in lieu of subsistence expenses during the performance of duties of the Commission while away from home or his or her regular place of business, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.

“(h) Quorum.—A majority of the members of the Commission shall constitute a quorum to conduct business, but two or more members may hold hearings.

“(i) Chairperson.—The chairperson of the Commission shall be elected by a majority vote of the members of the Commission.


“SEC. 5. DIRECTOR AND STAFF OF COMMISSION.“(a) Director and Staff.—The Commission shall appoint an executive director and such other additional personnel as are necessary to enable the Commission to perform its duties.

“(b) Applicability of Certain Civil Service Laws.—The executive director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the rate of pay for the executive director and other staff may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.

“(c) Detail of Federal Employees.—Upon request of the Commission, the Secretary of the Interior or the Archivist of the United States may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.

“(d) Experts and Consultants.—The Commission may procure such temporary and intermittent services as are necessary to enable the Commission to perform its duties.

“(e) Volunteer and Uncompensated Services.—Notwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.


“SEC. 6. POWERS OF COMMISSION.“(a) Hearings.—The Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.

“(b) Mails.—The Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.

“(c) Obtaining Official Data.—The Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties under this Act. Upon request of the chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission.

“(d) Gifts, Bequests, Devises.—The Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of aiding or facilitating its work.

“(e) Available Space.—Upon the request of the Commission, the Administrator of General Services shall make available nationwide to the Commission, at a normal rental rate for Federal agencies, such assistance and facilities as may be necessary for the Commission to carry out its duties under this Act.

“(f) Contract Authority.—The Commission may enter into contracts with and compensate government and private agencies or persons to enable the Commission to discharge its duties under this Act.


“SEC. 7. REPORTS.“(a) Annual Reports.—The Commission shall submit to the President and the Congress annual reports on the revenue and expenditures of the Commission, including a list of each gift, bequest, or devise to the Commission with a value of more than $250, together with the identity of the donor of each gift, bequest, or devise.

“(b) Interim Reports.—The Commission may submit to the President and Congress interim reports as the Commission considers appropriate.

“(c) Final Report.—Not later than November 30, 2011, the Commission shall submit a final report to the President and the Congress containing—“(1) a summary of the activities of the Commission;

“(2) a final accounting of funds received and expended by the Commission; and

“(3) the findings, conclusions, and final recommendations of the Commission.



“SEC. 8. TERMINATION.“The Commission may terminate on such date as the Commission may determine after it submits its final report pursuant to section 7(c), but not later than December 31, 2011.


“SEC. 9. ANNUAL AUDIT.“The Inspector General of the Department of the Interior may perform an audit of the Commission, shall make the results of any audit performed available to the public, and shall transmit such results to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.


“SEC. 10. PROHIBITION ON OBLIGATION OF FEDERAL FUNDS.“No Federal funds may be obligated to carry out this Act.”





225th Anniversary of the American Revolution CommemorationPub. L. 108–447, div. J, title II, Dec. 8, 2004, 118 Stat. 3348, provided that:
“SEC. 201. SHORT TITLE.“This title may be cited as the ‘225th Anniversary of the American Revolution Commemoration Act’.


“SEC. 202. FINDINGS AND PURPOSES.“(a) FINDINGS.—Congress finds the following:“(1) The American Revolution, inspired by the spirit of liberty and independence among the inhabitants of the original 13 colonies of Great Britain, was an event of global significance having a profound and lasting effect upon American Government, laws, culture, society, and values.

“(2) The years 2000 through 2008 mark the 225th anniversary of the Revolutionary War.

“(3) Every generation of American citizens should have an opportunity to understand and appreciate the continuing legacy of the American Revolution.

“(4) This 225th anniversary provides an opportunity to enhance public awareness and understanding of the impact of the American Revolution’s legacy on the lives of citizens today.

“(5) Although the National Park Service administers battlefields, historical parks, historic sites, and programs that address elements of the story of the American Revolution, there is a need to establish partnerships that link sites and programs administered by the National Park Service with those of other Federal and non-Federal entities in order to place the story of the American Revolution in the broad context of its causes, consequences, and meanings.

“(6) The story and significance of the American Revolution can best engage the American people through a national program of the National Park Service that links historic structures and sites, routes, activities, community projects, exhibits, and multimedia materials, in a manner that is both unified and flexible.


“(b) Purposes.—The purposes of this Act [probably should be “title”] are as follows:“(1) To recognize the enduring importance of the American Revolution in the lives of American citizens today.

“(2) To authorize the National Park Service to coordinate, connect, and facilitate Federal and non-Federal activities to commemorate, honor, and interpret the history of the American Revolution, its significance, and its relevance to the shape and spirit of American Government and society.



“SEC. 203. 225TH ANNIVERSARY OF THE AMERICAN REVOLUTION COMMEMORATION PROGRAM.“(a) In General.—The Secretary of the Interior (hereinafter in this Act [title] referred to as the ‘Secretary’) shall establish a program to be known as the ‘225th Anniversary of the American Revolution Commemoration’ (hereinafter in this Act [title] referred to as the ‘225th Anniversary’). In administering the 225th Anniversary, the Secretary shall—“(1) produce and disseminate to appropriate persons educational materials, such as handbooks, maps, interpretive guides, or electronic information related to the 225th Anniversary and the American Revolution;

“(2) enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (c);

“(3) assist in the protection of resources associated with the American Revolution;

“(4) enhance communications, connections, and collaboration among the National Park Service units and programs related to the Revolutionary War;

“(5) expand the research base for American Revolution interpretation and education; and

“(6) create and adopt an official, uniform symbol or device for the theme ‘Lighting Freedom’s Flame: American Revolution, 225th Anniversary’ and issue regulations for its use.


“(b) Elements.—The 225th Anniversary shall encompass the following elements:“(1) All units and programs of the National Park Service determined by the Secretary to pertain to the American Revolution.

“(2) Other governmental and nongovernmental sites, facilities, and programs of an educational, research, or interpretive nature that are documented to be directly related to the American Revolution.

“(3) Through the Secretary of State, the participation of the Governments of the United Kingdom, France, the Netherlands, Spain, and Canada.


“(c) Cooperative Agreements and Memoranda of Understanding.—To achieve the purposes of this Act [title] and to ensure effective coordination of the Federal and non-Federal elements of the 225th Anniversary with National Park Service units and programs, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to, the following:“(1) The heads of other Federal agencies, States, units of local government, and private entities.

“(2) In cooperation with the Secretary of State, the Governments of the United Kingdom, France, the Netherlands, Spain, and Canada.


“(d) Authorization of Appropriations.—There is authorized to be appropriated to the Secretary to carry out this Act [title] $500,000 for each of fiscal years 2004 through 2009.”





Benjamin Franklin Tercentenary CommissionPub. L. 107–202, July 24, 2002, 116 Stat. 739, known as the Benjamin Franklin Tercentenary Commission Act, created the Commission to celebrate the 300th anniversary of Franklin’s birth, established the Commission’s membership, duties and powers, authorized appropriations, required interim reports and a final report by Jan. 16, 2007, and provided that the Commission would terminate 120 days after submitting its final report.

Brown v. Board of Education 50th Anniversary CommissionPub. L. 107–41, Sept. 18, 2001, 115 Stat. 226, created the Brown v. Board of Education 50th Anniversary Commission to plan and coordinate the commemoration of the 50th anniversary of the Supreme Court decision in Brown v. Board of Education and provided for reports by the Commission and for its termination not later than Feb. 1, 2005.

James Madison Commemoration CommissionPub. L. 106–550, Dec. 19, 2000, 114 Stat. 2745, known as the James Madison Commemoration Commission Act, created the James Madison Commemoration Commission and the James Madison Commemoration Advisory Committee, directed them to prepare various publications, activities, and events relating to the life of James Madison, and provided for a final report by the Commission not later than Feb. 15, 2002, and the termination of the Commission and Committee not later than 60 days after submission of the report.

Abraham Lincoln Bicentennial CommissionPub. L. 106–173, Feb. 25, 2000, 114 Stat. 14, as amended by Pub. L. 107–20, title II, § 2804, July 24, 2001, 115 Stat. 185; Pub. L. 107–68, title II, § 209, Nov. 12, 2001, 115 Stat. 588; Pub. L. 107–117, div. B, § 917(a), Jan. 10, 2002, 115 Stat. 2324; Pub. L. 108–7, div. H, title I, § 1304, Feb. 20, 2003, 117 Stat. 379; Pub. L. 108–59, § 1, July 14, 2003, 117 Stat. 860; Pub. L. 111–8, div. G, title I, § 1204, Mar. 11, 2009, 123 Stat. 826, known as the Abraham Lincoln Bicentennial Commission Act, established the Abraham Lincoln Bicentennial Commission to plan and carry out various activities to honor the bicentennial anniversary of Lincoln’s birth and provided for a final report by the Commission not later than Apr. 30, 2010, and termination of the Commission 120 days after submission of the report.

Executive Documents

Proc. No. 10034. Armed Forces Day
Proc. No. 10034, May 15, 2020, 85 F.R. 30585, provided:
In times of war and peace alike, on land, at sea, in the skies, in cyberspace, and beyond the Earth’s atmosphere, the men and women of our Nation’s Armed Forces serve with honor and distinction and stand ready to selflessly defend our Nation. On Armed Forces Day, we pay tribute to these patriots, whose work enables our country to shine always as a beacon of freedom and hope for the world.
Throughout our Nation’s history, our Armed Forces have protected our country, our liberty, and our founding principles. Earlier this month, we marked the 75th anniversary of Victory in Europe Day, when United States and Allied forces liberated Europe and North Africa from tyranny and oppression. The courageous actions of these heroes will stand always as monuments to the very best of our Nation. Today, many of our service members have been called into action on the home front to aid in our fight against a new type of enemy—the coronavirus. Our Guardsmen, engineers, logisticians, and medical service members have provided critical lifesaving treatment, protective equipment, facilities, and other vital services and provisions quickly and efficiently to those in need. In March, I was honored as Commander in Chief to salute those aboard the USNS Comfort as these heroes set sail from the shores of Norfolk, Virginia, to bring aid and comfort to people in need of care in New York, New Jersey, and Connecticut. As they have shown throughout this crisis, working to ease the burdens on healthcare workers and first responders, our Armed Forces can adapt to any challenge and succeed in any mission.
My Administration will always remain committed to ensuring our Nation has the strongest and most advanced military in the world. We owe it to our warriors to ensure that we provide them with the necessary training and equipment to meet current and future challenges. Since I took office, we have invested a historic $2.2 trillion in the United States military, purchasing the finest American-made planes, missiles, rockets, ships, and other pieces of military equipment. Additionally, last year, I was proud to sign into law legislation that provided a 3.1 percent pay raise for our troops—the largest pay raise for our military men and women in a decade—in recognition of their unparalleled duty, honor, courage, and commitment.
This year, we also celebrate the historic creation of the United States Space Force, the first new military branch since the establishment of the United States Air Force more than 70 years ago. We recognize that to combat the evolving threats of a 21st-century world, we must look to the newest warfighting domain and address malign activities in space. America’s leadership in space is unparalleled, and with the addition of the United States Space Force, we are now even better positioned to meet the evolving threats in this emerging frontier of technology, exploration, and discovery. Approximately 16,000 military and civilian personnel have already been assigned to the Space Force, embarking on their mission to organize, train, and equip these new fighters responsible for protecting the United States and allied interests in the vast domain of space.
Today, and every day, we reaffirm our unwavering support for the millions of American patriots who fill the ranks of our Armed Forces. We are eternally grateful for every Soldier, Sailor, Airman, Marine, Coast Guardsman, and member of the Space Force, and we deeply appreciate the sacrifices their families and loved ones make on our behalf. As one Nation, we pledge to always honor this service and this devotion given to our great country.
NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, and Commander in Chief of the Armed Forces of the United States, continuing the tradition of my predecessors in office, do hereby proclaim the third Saturday of each May as Armed Forces Day.
I invite the Governors of the States and Territories and other areas subject to the jurisdiction of the United States, to provide for the observance of Armed Forces Day within their jurisdiction each year in an appropriate manner designed to increase public understanding and appreciation of the Armed Forces of the United States. I also invite veterans, civic, and other organizations to join in the observance of Armed Forces Day each year.
Finally, I call upon all Americans to display the flag of the United States at their homes and businesses on Armed Forces Day, and I urge citizens to learn more about military service by attending and participating in the local observances of the day.
Proclamation 9892 of May 17, 2019, is hereby superseded.
IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of May, in the year of our Lord two thousand twenty, and of the Independence of the United States of America the two hundred and forty-fourth.

Donald J. Trump.

Prior similar proclamations were contained in the following:
Proc. No. 9892, May 17, 2019, 84 F.R. 23701, superseded by Proc. No. 10034, May 15, 2020, 85 F.R. 30586.
Proc. No. 9753, May 18, 2018, 83 F.R. 24215, superseded by Proc. No. 9892, May 17, 2019, 84 F.R. 23702.
Proc. No. 9615, May 19, 2017, 82 F.R. 23995, superseded by Proc. No. 9753, May 18, 2018, 83 F.R. 24215.
Proc. No. 9452, May 20, 2016, 81 F.R. 33327, superseded by Proc. No. 9615, May 19, 2017, 82 F.R. 23995.
Proc. No. 9283, May 15, 2015, 80 F.R. 29199, superseded by Proc. No. 9452, May 20, 2016, 81 F.R. 33327.
Proc. No. 9129, May 16, 2014, 79 F.R. 29321, superseded by Proc. No. 9283, May 15, 2015, 80 F.R. 29199.
Proc. No. 8984, May 17, 2013, 78 F.R. 30731, superseded by Proc. No. 9129, May 16, 2014, 79 F.R. 29321.
Proc. No. 8823, May 18, 2012, 77 F.R. 30875, superseded by Proc. No. 8984, May 17, 2013, 78 F.R. 30731.
Proc. No. 8681, May 20, 2011, 76 F.R. 30497, superseded by Proc. No. 8823, May 18, 2012, 77 F.R. 30875.
Proc. No. 8522, May 14, 2010, 75 F.R. 28185, superseded by Proc. No. 8681, May 20, 2011, 76 F.R. 30497.
Proc. No. 8380, May 14, 2009, 74 F.R. 23603, superseded by Proc. No. 8522, May 14, 2010, 75 F.R. 28185.
Proc. No. 7562, May 16, 2002, 67 F.R. 35707, superseded by Proc. No. 8380, May 14, 2009, 74 F.R. 23603.
Proc. No. 6693, May 21, 1994, 59 F.R. 26923, superseded by Proc. No. 7562, May 16, 2002, 67 F.R. 35707.
Proc. No. 5983, May 17, 1989, 54 F.R. 21593, superseded by Proc. No. 6693, May 21, 1994, 59 F.R. 26923.
Proc. No. 4934, Apr. 16, 1982, 47 F.R. 16767, superseded by Proc. No. 5983, May 17, 1989, 54 F.R. 21593.
Proc. No. 4571, May 15, 1978, 43 F.R. 21313, superseded by Proc. No. 4934, Apr. 16, 1982, 47 F.R. 16767.
Proc. No. 4492, Mar. 22, 1977, 42 F.R. 15889, superseded by Proc. No. 4571, May 15, 1978, 43 F.R. 21313.
Proc. No. 4357, Mar. 25, 1975, 40 F.R. 13293, superseded by Proc. No. 4492, Mar. 22, 1977, 42 F.R. 15889.
Proc. No. 4276, Mar. 21, 1974, 39 F.R. 10877, superseded by Proc. No. 4357, Mar. 25, 1975, 40 F.R. 13293.
Proc. No. 3655, May 7, 1965, 30 F.R. 6467, superseded by Proc. No. 4276, Mar. 21, 1974, 39 F.R. 10877.
Proc. No. 3399, Mar. 22, 1961, 26 F.R. 2501, superseded by Proc. No. 3655, May 7, 1965, 30 F.R. 6467.
Proc. No. 3172, Mar. 6, 1957, 22 F.R. 1427, superseded by Proc. No. 3399, Mar. 22, 1961, 26 F.R. 2501.


Proc. No. 8455. National Farm-City Week
Proc. No. 8455, Nov. 20, 2009, 74 F.R. 61261, provided:
Our Nation’s farm and ranch families supply many of the basic necessities of our daily life. They manage a large portion of our country’s fertile land base, and they are caretakers of our valuable natural resources and diverse ecosystems. Their connections with urban and suburban communities are critical to our economy and to the nourishment of our people. During National Farm-City Week, we express gratitude for the contributions of our Nation’s farmers and ranchers, and we rededicate ourselves to providing all Americans with access to healthy food, and thus, a healthy future.
Pioneered by Native Americans, agriculture was our Nation’s first industry. For agriculture to thrive in the 21st century, we must continue to cultivate the relationships between farmers and rural businesses and their partners and customers in cities and towns. American farmers and ranchers are proud to grow the food, feed, fuel, and fiber that enhance our national security and prosperity, and remain steadfast stewards of the land they love. We must ensure that farming is maintained as an economically, socially, and environmentally sustainable way of life for future generations.
This Thanksgiving season, we celebrate farms of every size that produce fruits, vegetables, dairy, and livestock indispensable to the health of our families. We also recognize the vital ties between our urban and suburban communities and their local farmers through regional food systems, farmers markets, and community gardens. During National Farm-City Week, we celebrate the bounty of America, and we honor the commitment of those who grow, harvest, and deliver agricultural goods to feed our country and grow our economy.
NOW, THEREFORE, I, BARACK OBAMA, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim the week ending on Thanksgiving Day of each year as National Farm-City Week. I call on Americans as they gather with their families and friends to reflect on the accomplishments of all who dedicate their lives to promoting our Nation’s agricultural abundance and environmental stewardship.
IN WITNESS WHEREOF, I have hereunto set my hand this twentieth day of November, in the year of our Lord two thousand nine, and of the Independence of the United States of America the two hundred and thirty-fourth.

Barack Obama.



Proc. No. 8641. Cesar Chavez Day
Proc. No. 8641, Mar. 30, 2011, 76 F.R. 18629, provided:
Our Nation’s story of progress is rich with profound struggle and great sacrifice, marked by the selfless acts and fearless leadership of remarkable Americans. A true champion for justice, Cesar Chavez advocated for and won many of the rights and benefits we now enjoy, and his spirit lives on in the hands and hearts of working women and men today. As we celebrate the anniversary of his birth, we honor Cesar Chavez’s lasting victories for American workers and his noble methods in achieving them.
Raised in the fields of Arizona and California, Cesar Chavez faced hardship and injustice from a young age. At the time, farm workers toiled in the shadows of society, vulnerable to abuse and exploitation. Families like Chavez’s were impoverished; exposed to hazardous working conditions and dangerous pesticides; and often denied clean drinking water, toilets, and other basic necessities.
Cesar Chavez saw the need for change and made a courageous choice to work to improve the lives of his fellow farm workers. Through boycotts and fasts, he led others on a path of nonviolence conceived in careful study of the teachings of St. Francis of Assisi and Mahatma Gandhi, and in the powerful example of Martin Luther King, Jr. He became a community organizer and began his lifelong advocacy to protect and empower people. With quiet leadership and a powerful voice, Cesar founded the United Farm Workers (UFW) with Dolores Huerta, launching one of our Nation’s most inspiring social movements.
Cesar Chavez’s legacy provides lessons from which all Americans can learn. One person can change the course of a nation and improve the lives of countless individuals. Cesar once said, “Non-violence is not inaction. … Non-violence is hard work. It is the willingness to sacrifice. It is the patience to win.” From his inspiring accomplishments, we have learned that social justice takes action, selflessness, and commitment. As we face the challenges of our day, let us do so with the hope and determination of Cesar Chavez, echoing the words that were his rallying cry and that continue to inspire so many today, “Sí, se puede”—“Yes, we can.”
NOW, THEREFORE, I, BARACK OBAMA, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim March 31 of each year as Cesar Chavez Day. I call upon all Americans to observe this day with appropriate service, community, and educational programs to honor Cesar Chavez’s enduring legacy.
IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of March, in the year of our Lord two thousand eleven, and of the Independence of the United States of America the two hundred and thirty-fifth.

Barack Obama.



Proc. No. 8647. World Autism Awareness Day
Proc. No. 8647, Apr. 1, 2011, 76 F.R. 19265, provided:
With autism spectrum disorders (ASDs) affecting nearly one percent of children in the United States, autism is an urgent public health issue with a profound impact on millions of Americans. World Autism Awareness Day is an opportunity to recognize the contributions of individuals with ASDs and rededicate ourselves to the cause of understanding and responding to autism.
Men and women on the autism spectrum have thrived and excelled in communities across America and around the world. Yet, despite great progress in understanding ASDs, challenges remain for these individuals and their loved ones. For too long, the needs of people living with autism and their families have gone without adequate support and understanding. While we continue to encourage the development of resources for children on the autism spectrum and provide necessary resources for their families, we must also remember that young people with ASDs become adults with ASDs who deserve our support, our respect, and the opportunity to realize their highest aspirations.
As our understanding of the autism spectrum grows, my Administration remains dedicated to supporting children and adults impacted by autism. Led by the Department of Health and Human Services, we have expanded investments in autism research, public health tracking, early detection, and services—from early intervention for children to improved long-term services and support programs for adults. My Administration maintains a firm commitment to advance autism research and treatment, as well as promote education, employment, and equality for all individuals with autism, from early childhood through employment and community life. We will continue to work with the Congress, experts, and families to improve Federal and State programs that assist individuals with ASDs and their families and to bolster the impact and reach of community support and services. I encourage all Americans to visit www.HHS.gov/autism for more information and resources on ASDs.
With each breakthrough in research and each innovative treatment, we open endless possibilities for the many American families who have been touched by autism. As we mark World Autism Awareness Day, let us recommit to improving the lives of individuals and families impacted by ASDs and creating a world free from discrimination where all can achieve their fullest potential.
NOW, THEREFORE, I, BARACK OBAMA, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 2 of each year as World Autism Awareness Day. I call upon the people of the United States to learn more about autism and what they can do to support individuals on the autism spectrum and their families.
 IN WITNESS WHEREOF, I have hereunto set my hand this first day of April, in the year of our Lord two thousand eleven, and of the Independence of the United States of America the two hundred and thirty-fifth.

Barack Obama.



Executive Order No. 13072
Ex. Ord. No. 13072, Feb. 2, 1998, 63 F.R. 6041, provided for formation of the White House Millennium Council to lead the country in a celebration of the new millennium by initiating and recognizing national and local projects that contributed in educational, creative, and productive ways to America’s commemoration of that historic time.


§ 101. American Heart Month
The President is requested to issue each year a proclamation—(1) designating February as American Heart Month;

(2) inviting the chief executive officers of the States, territories, and possessions of the United States to issue proclamations designating February as American Heart Month; and

(3) urging the people of the United States to recognize the nationwide problem of heart and blood vessel diseases and to support all essential programs required to solve the problem.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1254.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10136:169b.Dec. 30, 1963, Pub. L. 88–254, 77 Stat. 843.


In clause (2), the words “chief executive officers” are substituted for “Governors”, and the words “territories, and possessions” are substituted for “territories”, for clarity and consistency in the revised title and with other titles of the United States Code.

Statutory Notes and Related Subsidiaries
Short Title of 2020 AmendmentPub. L. 116–282, § 1, Dec. 31, 2020, 134 Stat. 3386, provided that: “This Act [amending provisions set out as a note preceding this section] may be cited as the ‘United States Semiquincentennial Commission Amendments Act of 2020’.”

Pub. L. 116–189, § 1, Oct. 30, 2020, 134 Stat. 943, provided that: “This Act [enacting subchapter V of chapter 2205 and section 220513 of this title, amending sections 220501 to 220507, 220509, 220511, 220512, 220521 to 220524, 220527 to 220531, and 220541 to 220543 of this title, section 362 of Title 11, Bankruptcy, and section 20341 of Title 34, Crime Control and Law Enforcement, and enacting provisions set out as notes under sections 220501, 220507, and 220551 of this title] may be cited as the ‘Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020’.”


Short Title of 2019 AmendmentPub. L. 116–67, § 1, Nov. 7, 2019, 133 Stat. 1128, provided that: “This Act [amending section 902 of this title] may be cited as the ‘National POW/MIA Flag Act’.”

Pub. L. 116–35, § 1, July 30, 2019, 133 Stat. 1043, provided that: “This Act [enacting section 21704A of this title, amending section 21703 of this title, and enacting provisions set out as a note under section 21703 of this title] may be cited as the ‘Let Everyone Get Involved in Opportunities for National Service Act’ or the ‘LEGION Act’.”

Pub. L. 116–7, § 1, Feb. 21, 2019, 133 Stat. 478, provided that: “This Act [amending sections 70901 to 70914 of this title] may be cited as the ‘National FFA Organization’s Federal Charter Amendments Act’.”


Short Title of 2018 AmendmentPub. L. 115–141, div. S, title III, § 301, Mar. 23, 2018, 132 Stat. 1127, provided that: “This title [enacting subchapter III (§ 220531) of this title] may be cited as the ‘Keep Young Athletes Safe Act of 2018’.”

Pub. L. 115–126, § 1(a), Feb. 14, 2018, 132 Stat. 318, provided that: “This Act [enacting subchapter III (§ 220541 et seq.) of chapter 2205 of this title and 220530 of this title and amending sections 220501, 220503, and 220525 of this title, sections 2255 and 2258 of Title 18, Crimes and Criminal Procedure, and section 20341 of Title 34, Crime Control and Law Enforcement] may be cited as the ‘Protecting Young Victims from Sexual Abuse and Safe Sport Authorization Act of 2017’.”


Short Title of 2016 AmendmentPub. L. 114–240, § 1, Oct. 7, 2016, 130 Stat. 974, provided that: “This Act [enacting section 145 of this title] may be cited as the ‘Veterans Day Moment of Silence Act’.”


Short Title of 2009 AmendmentPub. L. 111–113, § 1, Dec. 14, 2009, 123 Stat. 3026, provided that: “This Act [amending sections 190104 and 190109 of this title] may be cited as the ‘Reserve Officers Association Modernization Act of 2009’.”


Short Title of 2008 AmendmentPub. L. 110–207, § 1, Apr. 30, 2008, 122 Stat. 719, provided that: “This Act [amending section 140503 of this title] may be cited as the ‘Purple Heart Family Equity Act of 2007’.”


Short Title of 2007 AmendmentPub. L. 110–26, § 1, May 11, 2007, 121 Stat. 103, provided that: “This Act [enacting sections 300111 and 300112 of this title, amending sections 300101 to 300105, 300107, 300109, and 300110 of this title, renumbering former section 300111 of this title as section 300113 of this title, and enacting provisions set out as a note under section 300101 of this title] may be cited as the ‘The American National Red Cross Governance Modernization Act of 2007’.”


Short Title of 2005 AmendmentPub. L. 109–9, title III, § 311, Apr. 27, 2005, 119 Stat. 226, provided that: “This subtitle [subtitle B (§§ 311, 312) of title III of Pub. L. 109–9, amending sections 151703, 151705, 151706, and 151711 of this title] may be cited as the ‘National Film Preservation Foundation Reauthorization Act of 2005’.”


Short Title of 2002 AmendmentPub. L. 107–323, § 1, Dec. 4, 2002, 116 Stat. 2787, provided that: “This Act [amending section 902 of this title and enacting provisions set out as a note under section 902 of this title] may be cited as the ‘POW/MIA Memorial Flag Act of 2002’.”


Short Title of 1998 AmendmentPub. L. 105–277, div. C, title I, § 142(a), Oct. 21, 1998, 112 Stat. 2681–603, provided that: “This section [enacting section 220512 of this title, amending sections 220501, 220503 to 220506, 220509 to 220511, 220521 to 220524, and 220528 of this title, and enacting provisions set out as a note under section 220501 of this title] may be cited as the ‘Olympic and Amateur Sports Act Amendments of 1998’.”




§ 102. Asian/Pacific American Heritage Month(a) Designation.—May is Asian/Pacific American Heritage Month.

(b) Proclamations.—The President is requested to issue each year a proclamation calling on the people of the United States, and the chief executive officers of each State of the United States, the District of Columbia, the Virgin Islands, Puerto Rico, Guam, American Samoa, the Northern Mariana Islands, the Marshall Islands, Micronesia, and Palau are requested to issue each year proclamations calling on the people of their respective jurisdictions, to observe Asian/Pacific American Heritage Month with appropriate programs, ceremonies, and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1254.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


102(a)36:169k(a).Oct. 23, 1992, Pub. L. 102–450, § 2, 106 Stat. 2251.
102(b)36:169k(b)–(d). 





§ 103. Cancer Control Month(a) General.—The President is requested—(1) to issue each year a proclamation designating April as Cancer Control Month; and

(2) to invite each year the chief executive officers of the States, territories, and possessions of the United States to issue proclamations designating April as Cancer Control Month.


(b) Contents of Proclamations.—As part of those proclamations, the chief executive officers and President are requested to invite the medical profession, the press, and all agencies and individuals interested in a national program for the control of cancer by education and other cooperative means to unite during Cancer Control Month in a public dedication to the program and in a concerted effort to make the people of the United States aware of the need for the program.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1255.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10336:150.Mar. 28, 1938, ch. 56, 52 Stat. 148.


In subsection (a)(2), the words “chief executive officers” are substituted for “Governors” for clarity and consistency in the revised title and with other titles of the United States Code.



§ 104. Carl Garner Federal Lands Cleanup Day(a) Designation.—The first Saturday after Labor Day is Carl Garner Federal Lands Cleanup Day.

(b) Proclamation.—The President shall issue a proclamation calling on the people of the United States to observe Carl Garner Federal Lands Cleanup Day with appropriate programs, ceremonies, and activities. However, activities may be undertaken in individual States on a day other than the first Saturday after Labor Day if a manager of Federal land decides that an alternative date is more appropriate because of climatological or other factors.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1255.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


104(a)36:169i (1st sentence).Aug. 27, 1986, Pub. L. 99–402, § 3, 100 Stat. 910; Nov. 12, 1996, Pub. L. 104–333, § 806, 110 Stat. 4188.
104(b)36:169i (last sentence). 


In subsection (b), the words “associated with Carl Garner Federal Lands Cleanup Day” are omitted as unnecessary.



§ 105. Child Health Day
The President is requested to issue each year a proclamation—(1) designating the first Monday in October as Child Health Day; and

(2) inviting all agencies and organizations interested in child welfare to unite on Child Health Day in observing exercises that will make the people of the United States aware of the fundamental necessity of a year-round program to protect and develop the health of the children of the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1255.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10536:143.May 18, 1928, ch. 643, 45 Stat. 617; Sept. 22, 1959, Pub. L. 86–352, 73 Stat. 627.





§ 106. Constitution Day and Citizenship Day(a) Designation.—September 17 is designated as Constitution Day and Citizenship Day.

(b) Purpose.—Constitution Day and Citizenship Day commemorate the formation and signing on September 17, 1787, of the Constitution and recognize all who, by coming of age or by naturalization, have become citizens.

(c) Proclamation.—The President may issue each year a proclamation calling on United States Government officials to display the flag of the United States on all Government buildings on Constitution Day and Citizenship Day and inviting the people of the United States to observe Constitution Day and Citizenship Day, in schools and churches, or other suitable places, with appropriate ceremonies.

(d) State and Local Observances.—The civil and educational authorities of States, counties, cities, and towns are urged to make plans for the proper observance of Constitution Day and Citizenship Day and for the complete instruction of citizens in their responsibilities and opportunities as citizens of the United States and of the State and locality in which they reside.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1255; Pub. L. 108–447, div. J, title I, § 111(c)(1), Dec. 8, 2004, 118 Stat. 3344.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


106(a)36:153 (1st par. 1st–13th words).Feb. 29, 1952, ch. 49, § 1, 66 Stat. 9.
106(b)36:153 (1st par. 14th word–words before “and the President”). 
106(c)36:153 (1st par. words after “of citizenship”). 
106(d)36:153 (2d, last pars.). 


In subsection (d), the text of 36:153 (last par.) is omitted as obsolete.

Editorial Notes
Amendments2004—Pub. L. 108–447, § 111(c)(1)(A), inserted “Constitution Day and” before “Citizenship Day” in section catchline.
Subsec. (a). Pub. L. 108–447, § 111(c)(1)(B), substituted “is designated as Constitution Day and Citizenship Day” for “is Citizenship Day”.
Subsec. (b). Pub. L. 108–447, § 111(c)(1)(C), inserted “Constitution Day and” before “Citizenship Day” and substituted “commemorate” for “commemorates” and “recognize” for “recognizes”.
Subsec. (c). Pub. L. 108–447, § 111(c)(1)(D), inserted “Constitution Day and” before “Citizenship Day” in two places.
Subsec. (d). Pub. L. 108–447, § 111(c)(1)(E), inserted “Constitution Day and” before “Citizenship Day”.

Statutory Notes and Related Subsidiaries
Educational and Training Materials for New Federal Employees Concerning the U.S. ConstitutionPub. L. 108–447, div. J, title I, § 111, Dec. 8, 2004, 118 Stat. 3344, provided that:
“(a) The head of each Federal agency or department shall—“(1) provide each new employee of the agency or department with educational and training materials concerning the United States Constitution as part of the orientation materials provided to the new employee; and

“(2) provide educational and training materials concerning the United States Constitution to each employee of the agency or department on September 17 of each year.


“(b) Each educational institution that receives Federal funds for a fiscal year shall hold an educational program on the United States Constitution on September 17 of such year for the students served by the educational institution.

“(c) [Amended section 106 of this title and table of contents of this chapter.]

“(d) This section shall be without fiscal year limitation.”






§ 107. Columbus Day
The President is requested to issue each year a proclamation—(1) designating the second Monday in October as Columbus Day;

(2) calling on United States Government officials to display the flag of the United States on all Government buildings on Columbus Day; and

(3) inviting the people of the United States to observe Columbus Day, in schools and churches, or other suitable places, with appropriate ceremonies that express the public sentiment befitting the anniversary of the discovery of America.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10736:146.Apr. 30, 1934, ch. 184, 48 Stat. 657.


In clause (1), the words “the 2d Monday in October” are substituted for “October 12” in the Act of April 30, 1934 (ch. 184, 48 Stat. 657), because of section 1(b) of the Act of June 28, 1968 (Public Law 90–363, 82 Stat. 250).



§ 108. Constitution Week
The President is requested to issue each year a proclamation—(1) designating September 17 through September 23 as Constitution Week; and

(2) inviting the people of the United States to observe Constitution Week, in schools, churches, and other suitable places, with appropriate ceremonies and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10836:159.Aug. 2, 1956, ch. 875, 70 Stat. 932.





§ 109. Father’s Day(a) Designation.—The third Sunday in June is Father’s Day.

(b) Proclamation.—The President is requested to issue a proclamation—(1) calling on United States Government officials to display the flag of the United States on all Government buildings on Father’s Day;

(2) inviting State and local governments and the people of the United States to observe Father’s Day with appropriate ceremonies; and

(3) urging the people of the United States to offer public and private expressions of Father’s Day to the abiding love and gratitude they have for their fathers.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


109(a)36:142a (1st sentence).Apr. 24, 1972, Pub. L. 92–278, 86 Stat. 124.
109(b)36:142a (last sentence). 


In subsection (b)(1), the word “appropriate” is omitted as unnecessary.
In subsection (b)(2), the words “State and local governments” are substituted for “the governments of the States and communities” for consistency in the revised title and with other titles of the United States Code.



§ 110. Flag Day(a) Designation.—June 14 is Flag Day.

(b) Proclamation.—The President is requested to issue each year a proclamation—(1) calling on United States Government officials to display the flag of the United States on all Government buildings on Flag Day; and

(2) urging the people of the United States to observe Flag Day as the anniversary of the adoption on June 14, 1777, by the Continental Congress of the Stars and Stripes as the official flag of the United States.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110(a)36:157 (words before 1st comma).Aug. 3, 1949, ch. 385, 63 Stat. 492.
110(b)36:157 (words after 1st comma). 





§ 111. Gold Star Mother’s Day(a) Designation.—The last Sunday in September is Gold Star Mother’s Day.

(b) Proclamation.—The President is requested to issue a proclamation calling on United States Government officials to display the flag of the United States on all Government buildings, and the people of the United States to display the flag and hold appropriate meetings at homes, churches, or other suitable places, on Gold Star Mother’s Day as a public expression of the love, sorrow, and reverence of the people for Gold Star Mothers.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


111(a)36:148 (words before comma).June 23, 1936, ch. 736, 49 Stat. 1895.
111(b)36:147.36:148 (words after comma). 


In subsection (b), the text of 36:148 (words after comma) is omitted as unnecessary. The words “Gold Star Mother’s Day” are substituted for “the last Sunday in September” in 36:147 for clarity. The word “American” is omitted as unnecessary.



§ 112. Honor America Days(a) Designation.—The 21 days from Flag Day through Independence Day is a period to honor America.

(b) Congressional Declaration.—Congress declares that there be public gatherings and activities during that period at which the people of the United States can celebrate and honor their country in an appropriate way.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1257.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


112(a)36:157b (words before comma).June 13, 1975, Pub. L. 94–33, 89 Stat. 211.
112(b)36:157b (words after comma). 





§ 113. Law Day, U.S.A.(a) Designation.—May 1 is Law Day, U.S.A.

(b) Purpose.—Law Day, U.S.A., is a special day of celebration by the people of the United States—(1) in appreciation of their liberties and the reaffirmation of their loyalty to the United States and of their rededication to the ideals of equality and justice under law in their relations with each other and with other countries; and

(2) for the cultivation of the respect for law that is so vital to the democratic way of life.


(c) Proclamation.—The President is requested to issue a proclamation—(1) calling on all public officials to display the flag of the United States on all Government buildings on Law Day, U.S.A.; and

(2) inviting the people of the United States to observe Law Day, U.S.A., with appropriate ceremonies and in other appropriate ways, through public entities and private organizations and in schools and other suitable places.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1257.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


113(a)36:164 (1st par. 1st sentence).Apr. 7, 1961, Pub. L. 87–20, 75 Stat. 43.
113(b)36:164 (1st par. last sentence). 
113(c)36:164 (last par.). 


In subsection (b)(1), the word “countries” is substituted for “nations” for consistency in the revised title and with other titles of the United States Code.
In subsection (c)(2), the word “entities” is substituted for “bodies” for consistency in the revised title and with other titles of the Code.



§ 114. Leif Erikson Day
The President may issue each year a proclamation designating October 9 as Leif Erikson Day.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1257.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11436:169c.Sept. 2, 1964, Pub. L. 88–566, 78 Stat. 849.





§ 115. Loyalty Day(a) Designation.—May 1 is Loyalty Day.

(b) Purpose.—Loyalty Day is a special day for the reaffirmation of loyalty to the United States and for the recognition of the heritage of American freedom.

(c) Proclamation.—The President is requested to issue a proclamation—(1) calling on United States Government officials to display the flag of the United States on all Government buildings on Loyalty Day; and

(2) inviting the people of the United States to observe Loyalty Day with appropriate ceremonies in schools and other suitable places.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1257.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


115(a)36:162 (1st–13th words).July 18, 1958, Pub. L. 85–529, 72 Stat. 369.
115(b)36:162 (14th word–semicolon). 
115(c)36:162 (words after semicolon). 





§ 116. Memorial Day(a) Designation.—The last Monday in May is Memorial Day.

(b) Proclamation.—The President is requested to issue each year a proclamation—(1) calling on the people of the United States to observe Memorial Day by praying, according to their individual religious faith, for permanent peace;

(2) designating a period of time on Memorial Day during which the people may unite in prayer for a permanent peace;

(3) calling on the people of the United States to unite in prayer at that time; and

(4) calling on the media to join in observing Memorial Day and the period of prayer.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1257.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11636:169g.May 11, 1950, ch. 182, 64 Stat. 158.


In subsection (a), the designation is added, and the words “last Monday in May” are substituted for “May 30” in the Act of May 11, 1950 (ch. 182, 64 Stat. 158), because of section 1(b) of the Act of June 28, 1968 (Public Law 90–363, 82 Stat. 250).
In subsection (b)(4), the word “media” is substituted for “newspapers, radio stations, and all other mediums of information” to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries
National Moment of RemembrancePub. L. 106–579, Dec. 28, 2000, 114 Stat. 3078, as amended by Pub. L. 110–161, div. H, title I, § 1502(e), Dec. 26, 2007, 121 Stat. 2250, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘National Moment of Remembrance Act’.


“SEC. 2. FINDINGS.“Congress finds that—“(1) it is essential to remember and renew the legacy of Memorial Day, which was established in 1868 to pay tribute to individuals who have made the ultimate sacrifice in service to the United States and their families;

“(2) greater strides must be made to demonstrate appreciation for those loyal people of the United States whose values, represented by their sacrifices, are critical to the future of the United States;

“(3) the Federal Government has a responsibility to raise awareness of and respect for the national heritage, and to encourage citizens to dedicate themselves to the values and principles for which those heroes of the United States died;

“(4) the relevance of Memorial Day must be made more apparent to present and future generations of people of the United States through local and national observances and ongoing activities;

“(5) in House Concurrent Resolution 302, agreed to May 25, 2000, Congress called on the people of the United States, in a symbolic act of unity, to observe a National Moment of Remembrance to honor the men and women of the United States who died in the pursuit of freedom and peace;

“(6) in Presidential Proclamation No. 7315 of May 26, 2000 (65 Fed. Reg. 34907), the President proclaimed Memorial Day, May 29, 2000, as a day of prayer for permanent peace, and designated 3:00 p.m. local time on that day as the time to join in prayer and to observe the National Moment of Remembrance; and

“(7) a National Moment of Remembrance and other commemorative events are needed to reclaim Memorial Day as the sacred and noble event that that day is intended to be.


“SEC. 3. DEFINITIONS.“In this Act:“(1) Alliance.—The term ‘Alliance’ means the Remembrance Alliance established by section 9(a).

“(2) Commission.—The term ‘Commission’ means the White House Commission on the National Moment of Remembrance established by section 5(a).

“(3) Executive director and white house liaison.—The term ‘Executive Director and White House Liaison’ means the Executive Director and White House Liaison appointed under section 10(a)(1).

“(4) Memorial day.—The term ‘Memorial Day’ means the legal public holiday designated as Memorial Day by section 6103(a) of title 5, United States Code.

“(5) Tribal government.—The term ‘tribal government’ means the governing body of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b) [now 25 U.S.C. 5304][)].


“SEC. 4. NATIONAL MOMENT OF REMEMBRANCE.“The minute beginning at 3:00 p.m. (local time) on Memorial Day each year is designated as the ‘National Moment of Remembrance’.


“SEC. 5. ESTABLISHMENT OF WHITE HOUSE COMMISSION ON THE NATIONAL MOMENT OF REMEMBRANCE.“(a) Establishment.—There is established a commission to be known as the ‘White House Commission on the National Moment of Remembrance’.

“(b) Membership.—“(1) Composition.—The Commission shall be composed of the following:“(A) 4 members appointed by the President, including at least 1 representative of tribal governments.

“(B) The Secretary of Defense (or a designee).

“(C) The Secretary of Veterans Affairs (or a designee).

“(D) The Secretary of the Smithsonian Institution (or a designee).

“(E) The Director of the Office of Personnel Management (or a designee).

“(F) The Administrator of General Services (or a designee).

“(G) The Secretary of Transportation (or a designee).

“(H) The Secretary of Education (or a designee).

“(I) The Secretary of the Interior (or a designee).

“(J) The Executive Director of the President’s Commission on White House Fellows (or a designee).

“(K) The Secretary of the Army (or a designee).

“(L) The Secretary of the Navy (or a designee).

“(M) The Secretary of the Air Force (or a designee).

“(N) The Commandant of the Marine Corps (or a designee).

“(O) The Commandant of the Coast Guard (or a designee).

“(P) The Executive Director and White House Liaison (or a designee).

“(Q) The Chief of Staff of the Army.

“(R) The Chief of Naval Operations.

“(S) The Chief of Staff of the Air Force.

“(T) Any other member, the appointment of whom the Commission determines is necessary to carry out this Act.


“(2) Nonvoting members.—The members appointed to the Commission under subparagraphs (K) through (T) of paragraph (1) shall be nonvoting members.

“(3) Date of appointments.—All appointments under paragraph (1) shall be made not later than 90 days after the date of enactment of this Act [Dec. 28, 2000].


“(c) Term; Vacancies.—“(1) Term.—A member shall be appointed to the Commission for the life of the Commission.

“(2) Vacancies.—A vacancy on the Commission—“(A) shall not affect the powers of the Commission; and

“(B) shall be filled in the same manner as the original appointment was made.



“(d) Initial Meeting.—Not later than 30 days after the date specified in subsection (b)(3) for completion of appointments, the Commission shall hold the initial meeting of the Commission.

“(e) Meetings.—The Commission shall meet at the call of the Chairperson.

“(f) Quorum.—A majority of the voting members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.

“(g) Chairperson and Vice Chairperson.—The Commission shall select a Chairperson and a Vice Chairperson from among the members of the Commission at the initial meeting of the Commission.


“SEC. 6. DUTIES.“(a) In General.—The Commission shall—“(1) encourage the people of the United States to give something back to their country, which provides them so much freedom and opportunity;

“(2) encourage national, State, local, and tribal participation by individuals and entities in commemoration of Memorial Day and the National Moment of Remembrance, including participation by—“(A) national humanitarian and patriotic organizations;

“(B) elementary, secondary, and higher education institutions;

“(C) veterans’ societies and civic, patriotic, educational, sporting, artistic, cultural, and historical organizations;

“(D) Federal departments and agencies; and

“(E) museums, including cultural and historical museums; and


“(3) provide national coordination for commemorations in the United States of Memorial Day and the National Moment of Remembrance.


“(b) Reports.—“(1) In general.—For each fiscal year in which the Commission is in existence, the Commission shall submit to the President and Congress a report describing the activities of the Commission during the fiscal year.

“(2) Contents.—A report under paragraph (1) may include—“(A) recommendations regarding appropriate activities to commemorate Memorial Day and the National Moment of Remembrance, including—“(i) the production, publication, and distribution of books, pamphlets, films, and other educational materials;

“(ii) bibliographical and documentary projects and publications;

“(iii) conferences, convocations, lectures, seminars, and other similar programs;

“(iv) the development of exhibits for libraries, museums, and other appropriate institutions;

“(v) ceremonies and celebrations commemorating specific events that relate to the history of wars of the United States; and

“(vi) competitions, commissions, and awards regarding historical, scholarly, artistic, literary, musical, and other works, programs, and projects related to commemoration of Memorial Day and the National Moment of Remembrance;


“(B) recommendations to appropriate agencies or advisory bodies regarding the issuance by the United States of commemorative coins, medals, and stamps relating to Memorial Day and the National Moment of Remembrance;

“(C) recommendations for any legislation or administrative action that the Commission determines to be appropriate regarding the commemoration of Memorial Day and the National Moment of Remembrance;

“(D) an accounting of funds received and expended by the Commission in the fiscal year covered by the report, including a detailed description of the source and amount of any funds donated to the Commission in that fiscal year; and

“(E) a description of cooperative agreements and contracts entered into by the Commission.




“SEC. 7. POWERS.“(a) Hearings.—“(1) In general.—The Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.

“(2) Public participation.—The Commission shall provide for reasonable public participation in matters before the Commission.


“(b) Information From Federal Agencies.—“(1) In general.—The Commission may secure directly from a Federal agency such information as the Commission considers necessary to carry out this Act.

“(2) Provision of information.—On request of the Chairperson of the Commission, the head of the agency shall provide the information to the Commission.


“(c) Postal Services.—The Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.

“(d) Gifts.—The Commission may solicit, accept, use, and dispose of, without further Act of appropriation, gifts, bequests, devises, and donations of services or property.

“(e) Powers of Members and Agents.—Any member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take under this Act.

“(f) Authority To Procure and To Make Legal Agreements.—“(1) In general.—Subject to the availability of appropriations, to carry out this Act, the Chairperson or Vice Chairperson of the Commission or the Executive Director and White House Liaison may, on behalf of the Commission—“(A) procure supplies, services, and property; and

“(B) enter into contracts, leases, and other legal agreements.


“(2) Restrictions.—“(A) Who may act on behalf of commission.—Except as provided in paragraph (1), nothing in this Act authorizes a member of the Commission to procure any item or enter into any agreement described in that paragraph.

“(B) Duration of legal agreements.—A contract, lease, or other legal agreement entered into by the Commission may not extend beyond the date of termination of the Commission.


“(3) Supplies and property possessed by commission at termination.—Any supply, property, or other asset that is acquired by, and, on the date of termination of the Commission, remains in the possession of, the Commission shall be considered property of the General Services Administration.


“(g) Exclusive Right to Name, Logos, Emblems, Seals, and Marks.—“(1) In general.—The Commission may devise any logo, emblem, seal, or other designating mark that the Commission determines—“(A) to be required to carry out the duties of the Commission; or

“(B) to be appropriate for use in connection with the commemoration of Memorial Day or the National Moment of Remembrance.


“(2) Licensing.—“(A) In general.—The Commission—“(i) shall have the sole and exclusive right to use the name ‘White House Commission on the National Moment of Remembrance’ on any logo, emblem, seal, or descriptive or designating mark that the Commission lawfully adopts; and

“(ii) shall have the sole and exclusive right to allow or refuse the use by any other entity of the name ‘White House Commission on the National Moment of Remembrance’ on any logo, emblem, seal, or descriptive or designating mark.


“(B) Transfer on termination.—Unless otherwise provided by law, all rights of the Commission under subparagraph (A) shall be transferred to the Administrator of General Services on the date of termination of the Commission.


“(3) Effect on other rights.—Nothing in this subsection affects any right established or vested before the date of enactment of this Act [Dec. 28, 2000].

“(4) Use of funds.—The Commission may, without further Act of appropriation, use funds received from licensing royalties under this section to carry out this Act.



“SEC. 8. COMMISSION PERSONNEL MATTERS.“(a) Compensation of Members.—“(1) Non-federal employees.—A member of the Commission who is not an officer or employee of the Federal Government may be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.

“(2) Federal employees.—A member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.


“(b) Travel Expenses.—A member of the Commission may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.

“(c) Staff.—“(1) In general.—The Chairperson of the Commission or the Executive Director and White House Liaison may, without regard to the civil service laws (including regulations), appoint and terminate such additional personnel as are necessary to enable the Commission to perform the duties of the Commission.

“(2) Compensation.—“(A) In general.—Except as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the Executive Director and White House Liaison and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.

“(B) Maximum rate of pay.—The rate of pay for the Executive Director and White House Liaison and other personnel shall not exceed the rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.



“(d) Detail of Federal Government Employees.—“(1) In general.—In addition to the details under paragraph (2), on request of the Chairperson, the Vice Chairperson, or the Executive Director and White House Liaison, an employee of the Federal Government may be detailed to the Commission without reimbursement.

“(2) Detail of specific employees.—“(A) Military details.—“(i) Army; air force.—The Secretary of the Army and the Secretary of the Air Force shall each detail a commissioned officer above the grade of captain to assist the Commission in carrying out this Act.

“(ii) Navy.—The Secretary of the Navy shall detail a commissioned officer of the Navy above the grade of lieutenant and a commissioned officer of the Marine Corps above the grade of captain to assist the Commission in carrying out this Act.


“(B) Veterans affairs; education.—The Secretary of Veterans Affairs and the Secretary of Education shall each detail an officer or employee compensated above the level of GS–12 in accordance with subchapter III of chapter 53 of title 5, United States Code to assist the Commission in carrying out this Act.


“(3) Civil service status.—The detail of any officer or employee under this subsection shall be without interruption or loss of civil service status or privilege.


“(e) Procurement of Temporary and Intermittent Services.—The Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.

“(f) Cooperative Agreements.—“(1) In general.—The Commission may enter into a cooperative agreement with another entity, including any Federal agency, State or local government, or private entity, under which the entity may assist the Commission in—“(A) carrying out the duties of the Commission under this Act; and

“(B) contributing to public awareness of and interest in Memorial Day and the National Moment of Remembrance.


“(2) Administrative support services.—On the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, any administrative support services and any property, equipment, or office space that the Commission determines to be necessary to carry out this Act.


“(g) Support From Nonprofit Sector.—The Commission may accept program support from nonprofit organizations.


“SEC. 9. REMEMBRANCE ALLIANCE.“(a) Establishment.—There is established the Remembrance Alliance.

“(b) Composition.—“(1) Members.—The Alliance shall be composed of individuals, appointed by the Commission, that are representatives or members of—“(A) the print, broadcast, or other media industry;

“(B) the national sports community;

“(C) the recreation industry;

“(D) the entertainment industry;

“(E) the retail industry;

“(F) the food industry;

“(G) the health care industry;

“(H) the transportation industry;

“(I) the education community;

“(J) national veterans organizations; and

“(K) families that have lost loved ones in combat.


“(2) Honorary members.—On recommendation of the Alliance, the Commission may appoint honorary, nonvoting members to the Alliance.

“(3) Vacancies.—Any vacancy in the membership of the Alliance shall be filled in the same manner in which the original appointment was made.

“(4) Meetings.—The Alliance shall conduct meetings in accordance with procedures approved by the Commission.


“(c) Term.—The Commission may fix the term of appointment for members of the Alliance.

“(d) Duties.—The Alliance shall assist the Commission in carrying out this Act by—“(1) planning, organizing, and implementing an annual White House Conference on the National Moment of Remembrance and other similar events;

“(2) promoting the observance of Memorial Day and the National Moment of Remembrance through appropriate means, subject to any guidelines developed by the Commission;

“(3) establishing necessary incentives for Federal, State, and local governments and private sector entities to sponsor and participate in programs initiated by the Commission or the Alliance;

“(4) evaluating the effectiveness of efforts by the Commission and the Alliance in carrying out this Act; and

“(5) carrying out such other duties as are assigned by the Commission.


“(e) Alliance Personnel Matters.—“(1) Compensation of members.—A member of the Alliance shall serve without compensation for the services of the member to the Alliance.

“(2) Travel expenses.—A member of the Alliance may be allowed reimbursement for travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.


“(f) Termination.—The Alliance shall terminate on the date of termination of the Commission.


“SEC. 10. EXECUTIVE DIRECTOR AND WHITE HOUSE LIAISON.“(a) Appointment.—“(1) In general.—The Director of the Committee Management Secretariat Staff of the General Services Administration shall appoint an individual as Executive Director and White House Liaison.

“(2) Inapplicability of certain civil service laws.—The Executive Director and White House Liaison may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.


“(b) Duties.—The Executive Director and White House Liaison shall—“(1) serve as a liaison between the Commission and the President;

“(2) serve as chief of staff of the Commission; and

“(3) coordinate the efforts of the Commission and the President on all matters relating to this Act, including matters relating to the National Moment of Remembrance.


“(c) Compensation.—The Executive Director and White House Liaison may be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the Executive Director and White House Liaison is engaged in the performance of the duties of the Commission.


“[SEC. 11. Repealed. Pub. L. 110–161, div. H, title I, § 1502(e), Dec. 26, 2007, 121 Stat. 2250.]

“SEC. 12. AUTHORIZATION OF APPROPRIATIONS.“There are authorized to be appropriated to carry out this Act, to remain available until expended—“(1) $500,000 for fiscal year 2001; and

“(2) $250,000 for each of fiscal years 2002 through 2009.


“SEC. 13. TERMINATION.“The Commission shall terminate on the earlier of—“(1) a date specified by the President that is at least 2 years after the date of enactment of this Act [Dec. 28, 2000]; or

“(2) the date that is 10 years after the date of enactment of this Act.”




[For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]



§ 117. Mother’s Day(a) Designation.—The second Sunday in May is Mother’s Day.

(b) Proclamation.—The President is requested to issue a proclamation calling on United States Government officials to display the flag of the United States on all Government buildings, and on the people of the United States to display the flag at their homes or other suitable places, on Mother’s Day as a public expression of love and reverence for the mothers of the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1258.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


117(a)36:142 (words before comma).May 8, 1914, Pub. R. 25, 38 Stat. 770.
117(b)36:141.36:142 (words after comma).


In subsection (b), the text of 36:142 (words after comma) is omitted as unnecessary.



§ 118. National Aviation Day
The President may issue each year a proclamation—(1) designating August 19 as National Aviation Day;

(2) calling on United States Government officials to display the flag of the United States on all Government buildings on National Aviation Day; and

(3) inviting the people of the United States to observe National Aviation Day with appropriate exercises to further stimulate interest in aviation in the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1258.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11836:151.May 11, 1939, ch. 123, 53 Stat. 739.





§ 119. National Day of Prayer
The President shall issue each year a proclamation designating the first Thursday in May as a National Day of Prayer on which the people of the United States may turn to God in prayer and meditation at churches, in groups, and as individuals.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1258.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11936:169h.Apr. 17, 1952, ch. 216, 66 Stat. 64; May 5, 1988, Pub. L. 100–307, 102 Stat. 456.





§ 120. National Defense Transportation Day
The President is requested to issue each year a proclamation—(1) designating the third Friday in May as National Defense Transportation Day; and

(2) urging the people of the United States, including labor, management, users, and investors, in all communities served by the various forms of transportation to observe National Defense Transportation Day by appropriate ceremonies that will give complete recognition to the importance to each community and its people of the transportation system of the United States and the maintenance of the facilities of the system in the most modern state of adequacy to serve the needs of the United States in times of peace and in national defense.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1258.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12036:160.May 16, 1957, Pub. L. 85–32, 71 Stat. 30.


In clause (2), the words “any of”, “by land, by sea, and by air”, and “and every” are omitted as unnecessary.



§ 121. National Disability Employment Awareness Month(a) Designation.—October is National Disability Employment Awareness Month.

(b) Ceremonies.—Appropriate ceremonies shall be held throughout the United States during National Disability Employment Awareness Month to enlist public support for, and interest in, the employment of workers with disabilities who are otherwise qualified. Governors, mayors, heads of other governmental entities, and interested organizations and individuals are invited to participate in the ceremonies.

(c) Proclamation.—The President is requested to issue each year a suitable proclamation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1258.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


121(a)36:155 (1st par. 1st sentence).Aug. 11, 1945, ch. 363, 59 Stat. 530; Oct. 8, 1970, Pub. L. 91–442, 84 Stat. 914; Nov. 7, 1988, Pub. L. 100–630, title III, § 301(a), 102 Stat. 3315.
121(b)36:155 (1st par. last sentence).36:155 (last par. words after 1st comma).
121(c)36:155 (last par. words before 1st comma). 


In subsection (b), the words “of States” and “of cities” are omitted as unnecessary. The words “governmental entities” are substituted for “instrumentalities of government” for consistency in the revised title and with other titles of the United States Code. The words “as well as leaders of industry, educational and religious groups, labor, veterans, women, farm, scientific and professional, and all other” are omitted as unnecessary.



§ 122. National Flag Week
The President is requested to issue each year a proclamation—(1) designating the week in which June 14 falls as National Flag Week; and

(2) calling on citizens to display the flag of the United States during National Flag Week.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12236:157a.June 9, 1966, Pub. L. 89–443, 80 Stat. 194.





§ 123. National Forest Products Week(a) Designation.—The week beginning on the third Sunday in October is National Forest Products Week.

(b) Proclamation.—The President is requested to issue each year a proclamation calling on the people of the United States to observe National Forest Products Week with appropriate ceremonies and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


123(a)36:163 (words before comma).Sept. 13, 1960, Pub. L. 86–753, 74 Stat. 898.
123(b)36:163 (words after comma). 



Executive Documents

Proc. No. 8442. National Forest Products Week
Proc. No. 8442, Oct. 23, 2009, 74 F.R. 55437, provided:
America’s forests have helped spur the growth and development that has been indispensable to our Nation’s success. They have provided timber and water, as well as habitat for wildlife and opportunities for recreational activities. As a repository for renewable natural resources, forests have supplied the raw materials that have sustained us throughout our history. During National Forest Products Week, we recognize the value of our woodlands and commit ourselves to good stewardship and conservation practices that help us to responsibly manage our Nation’s forests.
As a renewable and recyclable resource, wood is one of our Nation’s most environmentally friendly building materials. Wood fiber is used throughout our daily lives, from the paper we write on to the offices where we work. We value the beauty of wood in our furniture, in our homes, and in artwork that surrounds us. Today, modern technology and stewardship practices by Federal, State, tribal, and private landowners have improved the way we manage our natural resources so that forests can meet the needs of current and future generations.
Forests are one of the foundations on which our Nation was formed; they are the backbone of our environment. This week, we recognize the value of forest products and the importance of their sustainable use to our lives.
To recognize the importance of products from our forests, the Congress, by Public Law 86–753 (36 U.S.C. 123), as amended, has designated the week beginning on the third Sunday in October of each year as National Forest Products Week and has authorized and requested the President to issue a proclamation in observance of this week.
NOW, THEREFORE, I, BARACK OBAMA, President of the United States of America, do hereby proclaim the week beginning on the third Sunday in October of each year as National Forest Products Week. I call on all Americans to celebrate the varied uses and products of our forested lands, as well as the people who carry on the tradition of careful stewardship of these precious natural resources for generations to come.
IN WITNESS WHEREOF, I have hereunto set my hand this twenty-third day of October, in the year of our Lord two thousand nine, and of the Independence of the United States of America the two hundred and thirty-fourth.

Barack Obama.




§ 124. National Freedom Day
The President may issue each year a proclamation designating February 1 as National Freedom Day to commemorate the signing by Abraham Lincoln on February 1, 1865, of the joint resolution adopted by the Senate and the House of Representatives that proposed the 13th amendment to the Constitution.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12436:156.June 30, 1948, ch. 755, 62 Stat. 1150.





§ 125. National Grandparents Day
The President is requested to issue each year a proclamation—(1) designating the first Sunday in September after Labor Day as National Grandparents Day; and

(2) calling on the people of the United States and interested groups and organizations to observe National Grandparents Day with appropriate ceremonies and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12536:142b.Sept. 6, 1979, Pub. L. 96–62, 93 Stat. 410.





§ 126. National Hispanic Heritage Month
The President is requested to issue each year a proclamation—(1) designating September 15 through October 15 as National Hispanic Heritage Month; and

(2) calling on the people of the United States, especially the educational community, to observe National Hispanic Heritage Month with appropriate ceremonies and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12636:169f.Sept. 17, 1968, Pub. L. 90–498, 82 Stat. 848; Aug. 17, 1988, Pub. L. 100–402, § 1, 102 Stat. 1012.





§ 127. National Korean War Veterans Armistice Day(a) Designation.—July 27 of each year until 2003 is National Korean War Veterans Armistice Day.

(b) Proclamation.—The President is requested to issue each year a proclamation calling on—(1) the people of the United States to observe National Korean War Veterans Armistice Day with appropriate ceremonies and activities; and

(2) all departments, agencies, and instrumentalities of the United States Government, and interested organizations, groups, and individuals, to fly the flag of the United States at halfstaff on July 27 of each year until 2003 in honor of the individuals who died as a result of their service in Korea.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


127(a)36:169m (words before “and the President”).July 27, 1995, Pub. L. 104–19, title II, § 2005, 109 Stat. 247.
127(b)36:169m (words after “Armistice Day’ ”). 


In subsection (b)(2), the words “departments, agencies, and instrumentalities” are substituted for “departments and agencies of the United States” for consistency in the revised title and with other titles of the United States Code.



§ 128. National Maritime Day(a) Designation.—May 22 is National Maritime Day.

(b) Proclamation.—The President is requested to issue each year a proclamation calling on—(1) the people of the United States to observe National Maritime Day by displaying the flag of the United States at their homes or other suitable places; and

(2) United States Government officials to display the flag on all Government buildings on National Maritime Day.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


128(a)36:145 (words before comma).May 20, 1933, ch. 36, 48 Stat. 73.
128(b)36:145 (words after comma). 





§ 129. National Pearl Harbor Remembrance Day(a) Designation.—December 7 is National Pearl Harbor Remembrance Day.

(b) Proclamation.—The President is requested to issue each year a proclamation calling on—(1) the people of the United States to observe National Pearl Harbor Remembrance Day with appropriate ceremonies and activities; and

(2) all departments, agencies, and instrumentalities of the United States Government, and interested organizations, groups, and individuals, to fly the flag of the United States at halfstaff each December 7 in honor of the individuals who died as a result of their service at Pearl Harbor.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


129(a)36:169l (words before “and the President”).Aug. 23, 1994, Pub. L. 103–308, 108 Stat. 1669.
129(b)36:169l (words after “Remembrance Day’ ”). 


In subsection (b)(2), the words “departments, agencies, and instrumentalities of the United States Government” are substituted for “Federal agencies” for consistency in the revised title and with other titles of the United States Code.



§ 130. National Poison Prevention Week
The President is requested to issue each year a proclamation designating the third week in March as National Poison Prevention Week to aid in encouraging the people of the United States to learn of the dangers of accidental poisoning and to take preventive measures that are warranted by the seriousness of the danger.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13036:165.Sept. 26, 1961, Pub. L. 87–319, 75 Stat. 681.



Executive Documents

Proc. No. 8484. National Poison Prevention Week
Proc. No. 8484, Mar. 15, 2010, 75 F.R. 13215, provided:
Since 1962, during National Poison Prevention Week we alert American families about the dangers of accidental poisonings and provide information on safety measures that can prevent senseless injuries and deaths. With nearly two million poison exposures reported each year, we must take every precaution to guard against these preventable tragedies.
Sadly, more than half of all reported poisonings involve children under the age of six, and the vast majority take place in the home. Parents should keep household chemicals and medicines in child-proof containers, beyond the reach of their children. Thanks to safety regulations and awareness campaigns like National Poison Prevention Week, childhood death rates from unintentional poisonings have fallen considerably. However, adult death rates have steadily risen in recent years.
We must each remember to read labels thoroughly before taking medications, to keep medicines in their original packaging, and to dispose of them properly. Consulting a physician before combining prescription drugs or using them with alcohol also reduces our risks.
In the event of an accidental poisoning, crucial information and immediate action can save lives. Individuals can call the toll-free national poison control hotline at 1–800–222–1222 to be connected to one of dozens of local poison control centers, which are open 24 hours every day. These centers provide emergency assistance, offer guidance on poison prevention, and answer questions concerning potential exposure.
To encourage Americans to learn more about the dangers of accidental poisonings and to take appropriate preventive measures, the Congress, by joint resolution approved September 26, 1961, as amended (75 Stat. 681), has authorized and requested the President to issue a proclamation designating the third week of March each year as “National Poison Prevention Week.”
NOW, THEREFORE, I, BARACK OBAMA, President of the United States of America, do hereby proclaim the third week of March of each year as National Poison Prevention Week. I call upon all Americans to observe this week by taking actions to protect their families from hazardous household materials and from the misuse of prescription medications.
IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of March, in the year of our Lord two thousand ten, and of the Independence of the United States of America the two hundred and thirty-fourth.

Barack Obama.




§ 131. National Safe Boating Week
The President is requested to issue each year a proclamation designating the 7-day period ending on the last Friday before Memorial Day as National Safe Boating Week.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13136:161.June 4, 1958, Pub. L. 85–445, 72 Stat. 179; Oct. 3, 1980, Pub. L. 96–376, § 9, 94 Stat. 1510; Dec. 20, 1993, Pub. L. 103–236, title III, § 318(a), 107 Stat. 2427.





§ 132. National School Lunch Week(a) Designation.—The week beginning on the second Sunday in October is National School Lunch Week.

(b) Proclamation.—The President is requested to issue each year a proclamation calling on the people of the United States to observe National School Lunch Week with appropriate ceremonies and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


132(a)36:168 (words before comma).Oct. 9, 1962, Pub. L. 87–780, 76 Stat. 779.
132(b)36:168 (words after comma). 





§ 133. National Transportation Week
The President is requested to issue each year a proclamation—(1) designating the week that includes the third Friday of May as National Transportation Week; and

(2) inviting the people of the United States to observe National Transportation Week with appropriate ceremonies and activities as a tribute to the men and women who, night and day, move goods and individuals throughout the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13336:166.May 14, 1962, Pub. L. 87–449, 76 Stat. 69.





§ 134. Pan American Aviation Day
The President may issue each year a proclamation—(1) designating December 17 as Pan American Aviation Day; and

(2) calling on all officials of the United States Government, the chief executive offices of the States, territories, and possessions of the United States, and all citizens to participate in the observance of Pan American Aviation Day to further, and stimulate interest in, aviation in the American countries as an important stimulus to the further development of more rapid communications and a cultural development between the countries of the Western Hemisphere.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1261.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13436:151a.Oct. 10, 1940, ch. 840, 54 Stat. 1093.


In clause (2), the words “chief executive officers of the States, territories, and possessions of the United States” are substituted for “Governors of the fifty States, our possessions”, and the word “countries” is substituted for “nations”, for consistency in the revised title and with other titles of the United States Code.



§ 135. Parents’ Day(a) Designation.—The fourth Sunday in July is Parents’ Day.

(b) Recognition.—All private citizens, organizations, and Federal, State, and local governmental and legislative entities are encouraged to recognize Parents’ Day through proclamations, activities, and educational efforts in furtherance of recognizing, uplifting, and supporting the role of parents in bringing up their children.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1261.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


135(a)36:142c.Oct. 14, 1994, Pub. L. 103–362, 108 Stat. 3465.
135(b)36:142c–1. 


In subsection (b), the word “entities” is substituted for “bodies” for consistency in the revised title and with other titles of the United States Code.



§ 136. Peace Officers Memorial Day
The President is requested to issue each year a proclamation—(1) designating May 15 as Peace Officers Memorial Day in honor of Federal, State, and local officers killed or disabled in the line of duty;

(2) directing United States Government officials to display the flag of the United States at halfstaff on all Government buildings on Peace Officers Memorial Day, as provided by section 7(m) of title 4, United States Code; and

(3) inviting State and local governments and the people of the United States to observe Peace Officers Memorial Day with appropriate ceremonies and activities, including the display of the flag at halfstaff.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1261.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13636:167(1), (2), (4) (related to Peace Officers Memorial Day).Oct. 1, 1962, Pub. L. 87–726, cls. (1), (2), (4) (related to Peace Officers Memorial Day), 76 Stat. 676; Sept. 13, 1994, Pub. L. 103–322, title XXXII, § 320922(a)(2)–(4), 108 Stat. 2131.


In clause (2), the reference to section 7(m) of title 4 is substituted for the reference to section 175(m) of title 36 because the latter provision is being restated in title 4. See section 2 of the bill.



§ 137. Police Week
The President is requested to issue each year a proclamation—(1) designating the week in which May 15 occurs as Police Week in recognition of the service given by men and women who stand guard to protect the people of the United States through law enforcement; and

(2) inviting State and local governments and the people of the United States to observe Police Week with appropriate ceremonies and activities, including the display of the flag at halfstaff.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1261.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13736:167(3), (4) (related to Police Week).Oct. 1, 1962, Pub. L. 87–726, cls. (3), (4) (related to Police Week), 76 Stat. 676; Sept. 13, 1994, Pub. L. 103–322, title XXXII, § 320922(a)(1), (3), (4), 108 Stat. 2131.


In clause (1), the words “night and day” and “in our midst” are omitted as unnecessary.



§ 138. Save Your Vision Week
The President is requested to issue each year a proclamation—(1) designating the first week in March as Save Your Vision Week;

(2) inviting the governors and mayors of State and local governments to issue proclamations designating the first week in March as Save Your Vision Week;

(3) inviting the communications media, health care professions, and other agencies and individuals concerned with programs for the improvement of vision to unite during Save Your Vision Week in public activities to convince the people of the United States of the importance of vision to their welfare and the welfare of the United States; and

(4) urging the media, health care professions, and other agencies and individuals to support programs to improve and protect the vision of the people of the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1261.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13836:169a.Dec. 30, 1963, Pub. L. 88–242, 77 Stat. 629.


In clause (3), the words “consider including in such proclamation” and “press, radio, television, and other” are omitted as unnecessary.



§ 139. Steelmark Month(a) Designation.—May is Steelmark Month.

(b) Purpose.—Steelmark Month recognizes the tremendous contribution made by the steel industry in the United States to national security and defense.

(c) Proclamation.—The President is requested to issue a proclamation calling on the people of the United States to observe Steelmark Month with appropriate ceremonies and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1262.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


139(a)36:169e (1st sentence 1st–13th words).Nov. 2, 1966, Pub. L. 89–703, 80 Stat. 1099.
139(b)36:169e (1st sentence 14th–last words). 
139(c)36:169e (last sentence). 


In subsection (c), the word “activities” is substituted for “proceedings” for consistency in this chapter.



§ 140. Stephen Foster Memorial Day
The President may issue each year a proclamation—(1) designating January 13 as Stephen Foster Memorial Day; and

(2) calling on the people of the United States to observe Stephen Foster Memorial Day with appropriate ceremonies, pilgrimages to his shrines, and musical programs featuring his compositions.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1262.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14036:158.Oct. 27, 1951, ch. 593, 65 Stat. 659.





§ 141. Thomas Jefferson’s birthday
The President shall issue each year a proclamation—(1) calling on officials of the United States Government to display the flag of the United States on all Government buildings on April 13; and

(2) inviting the people of the United States to observe April 13 in schools and churches, or other suitable places, with appropriate ceremonies in commemoration of Thomas Jefferson’s birthday.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1262.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14136:149.Aug. 16, 1937, ch. 666, 50 Stat. 668.





§ 142. White Cane Safety Day
The President may issue each year a proclamation—(1) designating October 15 as White Cane Safety Day; and

(2) calling on the people of the United States to observe White Cane Safety Day with appropriate ceremonies and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1262.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14236:169d.Oct. 6, 1964, Pub. L. 88–628, 78 Stat. 1003.





§ 143. Wright Brothers Day(a) Designation.—December 17 is Wright Brothers Day.

(b) Purpose.—Wright Brothers Day commemorates the first successful flights in a heavier than air, mechanically propelled airplane, that were made by Orville and Wilbur Wright on December 17, 1903, near Kitty Hawk, North Carolina.

(c) Proclamation.—The President is requested to issue each year a proclamation inviting the people of the United States to observe Wright Brothers Day with appropriate ceremonies and activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1262.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


143(a)36:169 (1st sentence words before 1st comma).Dec. 17, 1963, Pub. L. 88–209, 77 Stat. 402.
143(b)36:169 (1st sentence words after 1st comma). 
143(c)36:169 (last sentence). 



Statutory Notes and Related Subsidiaries
Centennial of Flight Commemoration ActPub. L. 105–389, Nov. 13, 1998, 112 Stat. 3486, as amended by Pub. L. 106–68, § 1, Oct. 6, 1999, 113 Stat. 981, known as the Centennial of Flight Commemoration Act, established the Centennial of Flight Commission to carry out certain activities related to the history of aviation and the commemoration of the centennial of powered flight, required the Commission to make annual reports and a final report not later than June 30, 2004, and provided that the Commission terminate not later than 60 days after submission of the final report.



§ 144. Patriot Day(a) Designation.—September 11 is Patriot Day.

(b) Proclamation.—The President is requested to issue each year a proclamation calling on—(1) State and local governments and the people of the United States to observe Patriot Day with appropriate programs and activities;

(2) all departments, agencies, and instrumentalities of the United States and interested organizations and individuals to display the flag of the United States at halfstaff on Patriot Day in honor of the individuals who lost their lives as a result of the terrorist attacks against the United States that occurred on September 11, 2001; and

(3) the people of the United States to observe a moment of silence on Patriot Day in honor of the individuals who lost their lives as a result of the terrorist attacks against the United States that occurred on September 11, 2001.


(Added Pub. L. 107–89, § 1, Dec. 18, 2001, 115 Stat. 876.)

§ 145. Veterans Day
The President shall issue each year a proclamation calling on the people of the United States to observe two minutes of silence on Veterans Day in honor of the service and sacrifice of veterans throughout the history of the Nation, beginning at—(1) 3:11 p.m. Atlantic standard time;

(2) 2:11 p.m. eastern standard time;

(3) 1:11 p.m. central standard time;

(4) 12:11 p.m. mountain standard time;

(5) 11:11 a.m. Pacific standard time;

(6) 10:11 a.m. Alaska standard time; and

(7) 9:11 a.m. Hawaii-Aleutian standard time.

(Added Pub. L. 114–240, § 2(a), Oct. 7, 2016, 130 Stat. 974.)


CHAPTER 3—NATIONAL ANTHEM, MOTTO, FLORAL EMBLEM, MARCH, AND TREE



Sec.


301.National anthem.


302.National motto.


303.National floral emblem.


304.National march.


305.National tree.




Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(c)(1), Dec. 18, 2014, 128 Stat. 2840, substituted “FLORAL EMBLEM, MARCH” for “FLORAL EMBLEM MARCH” in chapter heading.
2004—Pub. L. 108–447, div. J, title I, § 109(b)(2), (3), Dec. 8, 2004, 118 Stat. 3344, substituted “MARCH, AND TREE” for “, AND MARCH” in chapter heading and added item 305.

Statutory Notes and Related Subsidiaries
National Bison LegacyPub. L. 114–152, May 9, 2016, 130 Stat. 373, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘National Bison Legacy Act’.


“SEC. 2. FINDINGS.“Congress finds that—“(1) bison are considered a historical symbol of the United States;

“(2) bison were integrally linked with the economic and spiritual lives of many Indian tribes through trade and sacred ceremonies;

“(3) there are more than 60 Indian tribes participating in the Intertribal Buffalo Council;

“(4) numerous members of Indian tribes are involved in bison restoration on tribal land;

“(5) members of Indian tribes have a combined herd on more than 1,000,000 acres of tribal land;

“(6) the Intertribal Buffalo Council is a tribal organization incorporated pursuant to section 17 of the Act of June 18, 1934 (commonly known as the ‘Indian Reorganization Act’) (25 U.S.C. 477) [now 25 U.S.C. 5124];

“(7) bison can play an important role in improving the types of grasses found in landscapes to the benefit of grasslands;

“(8) a small group of ranchers helped save bison from extinction in the late 1800s by gathering the remnants of the decimated herds;

“(9) bison hold significant economic value for private producers and rural communities;

“(10) according to the 2012 Census of Agriculture of the Department of Agriculture, as of 2012, 162,110 head of bison were under the stewardship of private producers, creating jobs and providing a sustainable and healthy meat source contributing to the food security of the United States;

“(11) on December 8, 1905, William Hornaday, Theodore Roosevelt, and others formed the American Bison Society in response to the near extinction of bison in the United States;

“(12) on October 11, 1907, the American Bison Society sent 15 captive-bred bison from the New York Zoological Park, now known as the ‘Bronx Zoo’, to the first wildlife refuge in the United States, which was known as the ‘Wichita Mountains Wildlife Refuge’, resulting in the first successful reintroduction of a mammal species on the brink of extinction back into the natural habitat of the species;

“(13) in 2005, the American Bison Society was reestablished, bringing together bison ranchers, managers from Indian tribes, Federal and State agencies, conservation organizations, and natural and social scientists from the United States, Canada, and Mexico to create a vision for the North American bison in the 21st century;

“(14) there are bison herds in National Wildlife Refuges and National Parks;

“(15) there are bison in State-managed herds across 11 States;

“(16) there is a growing effort to celebrate and officially recognize the historical, cultural, and economic significance of the North American bison to the heritage of the United States;

“(17) a bison is portrayed on 2 State flags;

“(18) the bison has been adopted by 3 States as the official mammal or animal of those States;

“(19) a bison has been depicted on the official seal of the Department of the Interior since 1912;

“(20) the buffalo nickel played an important role in modernizing the currency of the United States;

“(21) several sports teams have the bison as a mascot, which highlights the iconic significance of bison in the United States;

“(22) in the 2nd session of the 113th Congress, 22 Senators led a successful effort to enact a resolution to designate November 1, 2014, as the third annual National Bison Day; and

“(23) members of Indian tribes, bison producers, conservationists, sportsmen, educators, and other public and private partners have participated in the annual National Bison Day celebration at several events across the United States and are committed to continuing this tradition annually on the first Saturday of November.


“SEC. 3. ESTABLISHMENT AND ADOPTION OF THE NORTH AMERICAN BISON AS THE NATIONAL MAMMAL.“(a) In General.—The mammal commonly known as the ‘North American bison’ is adopted as the national mammal of the United States.

“(b) Rule of Construction.—Nothing in this Act or the adoption of the North American bison as the national mammal of the United States shall be construed or used as a reason to alter, change, modify, or otherwise affect any plan, policy, management decision, regulation, or other action by the Federal Government.”






§ 301. National anthem(a) Designation.—The composition consisting of the words and music known as the Star-Spangled Banner is the national anthem.

(b) Conduct During Playing.—During a rendition of the national anthem—(1) when the flag is displayed—(A) individuals in uniform should give the military salute at the first note of the anthem and maintain that position until the last note;

(B) members of the Armed Forces and veterans who are present but not in uniform may render the military salute in the manner provided for individuals in uniform; and

(C) all other persons present should face the flag and stand at attention with their right hand over the heart, and men not in uniform, if applicable, should remove their headdress with their right hand and hold it at the left shoulder, the hand being over the heart; and


(2) when the flag is not displayed, all present should face toward the music and act in the same manner they would if the flag were displayed.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1263; Pub. L. 110–417, [div. A], title V, § 595, Oct. 14, 2008, 122 Stat. 4475.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


301(a)36:170.Mar. 3, 1931, ch. 436, 46 Stat. 1508.
301(b)36:171.June 22, 1942, ch. 435, § 6, 56 Stat. 380; Dec. 22, 1942, ch. 806, § 6, 56 Stat. 1077; July 7, 1976, Pub. L. 94–344, § 1(18), 90 Stat. 812.



Editorial Notes
Amendments2008—Subsec. (b)(1)(A) to (C). Pub. L. 110–417 added subpars. (A) to (C) and struck out former subpars. (A) to (C) which read as follows:
“(A) all present except those in uniform should stand at attention facing the flag with the right hand over the heart;
“(B) men not in uniform should remove their headdress with their right hand and hold the headdress at the left shoulder, the hand being over the heart; and
“(C) individuals in uniform should give the military salute at the first note of the anthem and maintain that position until the last note; and”.



§ 302. National motto
“In God we trust” is the national motto.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1263; Pub. L. 107–293, § 3(a), Nov. 13, 2002, 116 Stat. 2060.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30236:186.July 30, 1956, ch. 795, 70 Stat. 732.



Editorial Notes
Amendments2002—Pub. L. 107–293 reenacted section catchline and text without change.

Statutory Notes and Related Subsidiaries
Reaffirmation of LanguagePub. L. 107–293, § 3(b), Nov. 13, 2002, 116 Stat. 2061, provided that: “In codifying this subsection [probably should be “section”, meaning section 3 of Pub. L. 107–293, which amended this section], the Office of the Law Revision Counsel shall make no change in section 302, title 36, United States Code, but shall show in the historical and statutory notes that the 107th Congress reaffirmed the exact language that has appeared in the Motto for decades.”




§ 303. National floral emblem
The flower commonly known as the rose is the national floral emblem.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1263.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30336:187.Oct. 7, 1986, Pub. L. 99–449, 100 Stat. 1128.


The text of 36:187 (words after comma) is omitted as executed because the proclamation was made on November 20, 1986. See Proclamation No. 5574, 51 Fed. Reg. 42197.

Executive Documents

Proc. No. 5574. The Rose Proclaimed the National Floral Emblem of the United States of America
Proc. No. 5574, Nov. 20, 1986, 51 F.R. 42197, provided:
Americans have always loved the flowers with which God decorates our land. More often than any other flower, we hold the rose dear as the symbol of life and love and devotion, of beauty and eternity. For the love of man and woman, for the love of mankind and God, for the love of country, Americans who would speak the language of the heart do so with a rose.
We see proofs of this everywhere. The study of fossils reveals that the rose has existed in America for age upon age. We have always cultivated roses in our gardens. Our first President, George Washington, bred roses, and a variety he named after his mother is still grown today. The White House itself boasts a beautiful Rose Garden. We grow roses in all our fifty States. We find roses throughout our art, music, and literature. We decorate our celebrations and parades with roses. Most of all, we present roses to those we love, and we lavish them on our altars, our civil shrines, and the final resting places of our honored dead.
The American people have long held a special place in their hearts for roses. Let us continue to cherish them, to honor the love and devotion they represent, and to bestow them on all we love just as God has bestowed them on us.
The Congress, by Senate Joint Resolution 159 [Pub. L. 99–449, now this section], has designated the rose as the National Floral Emblem of the United States and authorized and requested the President to issue a proclamation declaring this fact.
NOW, THEREFORE, I, RONALD REAGAN, President of the United States of America, do hereby proclaim the rose as the National Floral Emblem of the United States of America.
IN WITNESS WHEREOF, I have hereunto set my hand this twentieth day of November, in the year of our Lord nineteen hundred and eighty-six, and of the Independence of the United States of America the two hundred and eleventh.

Ronald Reagan.




§ 304. National march
The composition by John Philip Sousa entitled “The Stars and Stripes Forever” is the national march.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1263.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30436:188.Dec. 11, 1987, Pub. L. 100–186, 101 Stat. 1286.





§ 305. National tree
The tree genus Quercus, commonly known as the oak tree, is the national tree.
(Added Pub. L. 108–447, div. J, title I, § 109(a), Dec. 8, 2004, 118 Stat. 3344.)


CHAPTER 5—PRESIDENTIAL INAUGURAL CEREMONIES



Sec.


501.Definitions.


502.Regulations, licenses, and registration tags.


503.Use of reservations, grounds, and public spaces.


504.Installation and removal of electrical facilities.


505.Extension of wires along parade routes.


506.Duration of regulations and licenses and publication of regulations.


507.Application to other property.


508.Enforcement.


509.Penalty.


510.Disclosure of and prohibition on certain donations.


511.Authorization of appropriations.




Editorial Notes
Amendments2006—Pub. L. 109–284, § 5(1), (2), Sept. 27, 2006, 120 Stat. 1211, added item 510 and redesignated former item 510 as 511.


§ 501. Definitions
For purposes of this chapter—(1) “Inaugural Committee” means the committee appointed by the President-elect to be in charge of the Presidential inaugural ceremony and functions and activities connected with the ceremony; and

(2) “inaugural period” means the period that includes the day on which the Presidential inaugural ceremony is held, the 5 calendar days immediately preceding that day, and the 4 calendar days immediately following that day.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1263.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50136:721(b).Aug. 6, 1956, ch. 974, § 1(b), 70 Stat. 1049.
 36:730.Aug. 6, 1956, ch. 974, § 10, as added Jan. 30, 1968, Pub. L. 90–251, § 4, 82 Stat. 4.


In this chapter, the word “Mayor” is substituted for “Commissioners” in the Presidential Inaugural Ceremonies Act (ch. 974, 70 Stat. 1049) [subsequently changed to “Commissioner” in 36:ch. 30 because section 401 of Reorganization Plan No. 3 of 1967 (5 App. U.S.C.) transferred the functions of the Board of Commissioners of the District of Columbia to the Commissioner of the District of Columbia and because of 36:730] because of sections 421 and 711 of the District of Columbia Self-Government and Governmental Reorganization Act (Public Law 93–198, 87 Stat. 789, 818), which abolished the office of Commissioner of the District of Columbia and replaced it with the office of Mayor of the District of Columbia.
In this section, the text of 36:721(b)(3)–(5) is omitted because the complete names of the Mayor of the District of Columbia and the Secretaries of Defense and of the Interior are used the first time the terms appear in a section.



§ 502. Regulations, licenses, and registration tags(a) Regulations and Licenses.—For each inaugural period, the Council of the District of Columbia shall—(1) prescribe reasonable regulations necessary to preserve public order and protect life, health, and property;

(2) prescribe special regulations related to the standing, movement, and operation of vehicles; and

(3) grant special licenses to peddlers and vendors to sell merchandise in places the Council considers proper, subject to conditions and fees for the licenses the Council considers proper.


(b) Registration Tags.—The Mayor of the District of Columbia may issue, for any motor vehicle made available for the use of the Inaugural Committee, special registration tags, valid for not more than 90 days, designed to celebrate the inauguration of the President and Vice President.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1264.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


502(a)36:722(a).Aug. 6, 1956, ch. 974, § 2, 70 Stat. 1049; Jan. 30, 1968, Pub. L. 90–251, § 1, 82 Stat. 4.
502(b)36:722(b).36:730. Aug. 6, 1956, ch. 974, § 10, as added Jan. 30, 1968, Pub. L. 90–251, § 4, 82 Stat. 4.


In this chapter, the words “Council of the District of Columbia” are substituted for “District of Columbia Council” because of sections 401 and 711 of the District of Columbia Self-Government and Governmental Reorganization Act (Public Law 93–198, 87 Stat. 785, 818).
In subsection (a)(2), the words “of whatever character or kind during such period” are omitted as unnecessary.
In subsection (a)(3), the words “the privilege of”, “goods, wares, and”, and “in the District of Columbia” are omitted as unnecessary.
In subsection (b), the words “both duly registered . . . and unregistered”, “a period”, and “the occasion of” are omitted as unnecessary.



§ 503. Use of reservations, grounds, and public spaces(a) Permit for Use.—With the approval of the officer having jurisdiction over any of the Federal reservations or grounds in the District of Columbia, the Secretary of the Interior may grant to the Inaugural Committee a permit to use the reservations or grounds during the inaugural period, including a reasonable time before and after the inaugural period. The Mayor of the District of Columbia may grant a similar permit to use public space under the Mayor’s jurisdiction. Each permit granted under this subsection is subject to conditions the grantor of the permit prescribes.

(b) Reviewing Stands and Commercial Stands and Structures.—A reviewing stand or a stand or structure for the sale of merchandise, food, or drink may be built on public grounds in the District of Columbia only if approved by the Inaugural Committee and by the Secretary or the Mayor, as appropriate.

(c) Restoration After Inaugural Period.—After the inaugural period, the reservation, ground, or public space occupied by a stand or structure shall be restored promptly to its prior condition.

(d) Indemnification.—The Inaugural Committee shall indemnify and save harmless the District of Columbia and the appropriate department, agency, or instrumentality of the United States Government against any loss or damage to, and against any liability arising from the use of, the reservation, ground, or public space, by the Inaugural Committee or a licensee of the Inaugural Committee.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1264.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


503(a)36:724 (1st, 2d sentences).Aug. 6, 1956, ch. 974, § 4, 70 Stat. 1049.
 36:730.Aug. 6, 1956, ch. 974, § 10, as added Jan. 30, 1968, Pub. L. 90–251, § 4, 82 Stat. 4.
503(b)36:724 (3d sentence).36:730.
503(c)36:724 (4th sentence). 
503(d)36:724 (last sentence). 


In subsection (a), the words “restrictions, terms, and” are omitted as unnecessary. The word “prescribes” is substituted for “imposed” for consistency in the revised title and with other titles of the United States Code.
In subsection (b), the words “With respect to public space”, “goods, wares”, “sidewalk, street, park, reservation, or other”, and “depending on the location of such stand or structure” are omitted as unnecessary.
In subsection (d), the words “department, agency, or instrumentality” are substituted for “agency” for consistency in the revised title and with other titles of the United States Code. The words “or agencies” are omitted because of 1:1.



§ 504. Installation and removal of electrical facilities(a) Installation.—The Mayor of the District of Columbia may allow the Inaugural Committee to install suitable overhead conductors and electrical facilities, with adequate supports. The official in charge of a park or reservation in the District of Columbia in which it is necessary to place wires shall supervise the placing and removal of those wires.

(b) Removal.—The conductors and supports shall be removed not later than 5 days after the end of the inaugural period.

(c) Indemnification.—The United States Government and the District of Columbia may not incur any expense or damage from the installation, operation, or removal of a temporary overhead conductor or electrical facility. The Inaugural Committee shall indemnify and hold harmless the District of Columbia and the appropriate department, agency, or instrumentality of the Government against any loss or damage, and against any liability arising, from any act of the Inaugural Committee or any agent, licensee, servant, or employee of the Inaugural Committee in connection with the installation, operation, or removal of a temporary overhead conductor or electrical facility.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1264.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


504(a)36:725 (1st, 2d sentences).Aug. 6, 1956, ch. 974, § 5 (1st–3d, last sentences), 70 Stat. 1050.
 36:730.Aug. 6, 1956, ch. 974, § 10, as added Jan. 30, 1968, Pub. L. 90–251, § 4, 82 Stat. 4.
504(b)36:725 (3d sentence). 
504(c)36:725 (last sentence). 


In subsection (a), the words “lighting or other” and “for illumination or other purposes” are omitted as unnecessary.
In subsection (c), the words “illumination or other” are omitted as unnecessary. The words “department, agency, or instrumentality” are substituted for “agency” for consistency in the revised title and with other titles of the United States Code. The words “or agencies” are omitted because of 1:1. The words “in connection with the installation, operation, or removal of a temporary overhead conductor or electrical facility” are added for clarity.



§ 505. Extension of wires along parade routes
The Mayor of the District of Columbia, the Secretary of the Interior, and the Inaugural Committee may allow communications companies to extend overhead wires to places along a parade route that are considered convenient for use in connection with the parade and other inaugural purposes. The wires shall be removed not later than 10 days after the inaugural period ends.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1265.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50536:727.Aug. 6, 1956, ch. 974, § 7, 70 Stat. 1050.
 36:730.Aug. 6, 1956, ch. 974, § 10, as added Jan. 30, 1968, Pub. L. 90–251, § 4, 82 Stat. 4.


The words “communications companies” are substituted for “telegraph, telephone, radio-broadcasting, and television companies” to eliminate unnecessary words.



§ 506. Duration of regulations and licenses and publication of regulations
Regulations prescribed and licenses authorized under this chapter are effective only during the inaugural period. The regulations shall be published in at least one daily newspaper published in the District of Columbia. A penalty prescribed for violating such a regulation may not be enforced until 5 days after publication.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1265.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50636:728 (1st, 2d sentences).Aug. 6, 1956, ch. 974, § 8 (1st, 2d sentences), 70 Stat. 1051.


The words “full force and” are omitted as unnecessary.



§ 507. Application to other property
This chapter does not apply to the United States Capitol Buildings or Grounds or other property under the jurisdiction of Congress or a committee, commission, or officer of Congress. A service or facility authorized by or under this chapter is available for the property on request or approval of the joint committee of the Senate and House of Representatives appointed by the President of the Senate and the Speaker of the House of Representatives to arrange for the inauguration of the President-elect and the Vice President-elect.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1265.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50736:729.Aug. 6, 1956, ch. 974, § 9, 70 Stat. 1051.





§ 508. Enforcement
The Mayor of the District of Columbia, or other official having jurisdiction in the premises, shall enforce this chapter, take necessary precautions to protect the public, and ensure that the pavement of any street, sidewalk, avenue, or alley disturbed or damaged is restored to its prior condition.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1265.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50836:725 (4th sentence).Aug. 6, 1956, ch. 974, § 5 (4th sentence), 70 Stat. 1050.
 36:730.Aug. 6, 1956, ch. 974, § 10, as added Jan. 30, 1968, Pub. L. 90–251, § 4, 82 Stat. 4.





§ 509. Penalty
A person violating a regulation prescribed under this chapter shall be fined under title 18 or imprisoned for not more than 30 days. A separate violation occurs under this section for each day the violation continues.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1265.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50936:728 (3d, last sentences).Aug. 6, 1956, ch. 974, § 8 (3d, last sentences), 70 Stat. 1051; Jan. 30, 1968, Pub. L. 90–251, § 3, 82 Stat. 4.


The words “by the Council of the District of Columbia” and “the authority of” are omitted as unnecessary. The words “under title 18” are substituted for “not more than $100” for consistency with title 18. The words “A separate violation occurs under this section for each day the violation continues” are substituted for 36:728 (last sentence) for consistency in the revised title and with other titles of the United States Code and to eliminate unnecessary words.



§ 510. Disclosure of and prohibition on certain donations(a) In General.—A committee shall not be considered to be the Inaugural Committee for purposes of this chapter unless the committee agrees to, and meets, the requirements of subsections (b) and (c).

(b) Disclosure.—(1) In general.—Not later than the date that is 90 days after the date of the Presidential inaugural ceremony, the committee shall file a report with the Federal Election Commission disclosing any donation of money or anything of value made to the committee in an aggregate amount equal to or greater than $200.

(2) Contents of report.—A report filed under paragraph (1) shall contain—(A) the amount of the donation;

(B) the date the donation is received; and

(C) the name and address of the person making the donation.



(c) Limitation.—The committee shall not accept any donation from a foreign national (as defined in section 319(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441e(b))).11 See References in Text note below.

(Added Pub. L. 107–155, title III, § 308(a)(2), Mar. 27, 2002, 116 Stat. 103.)

Editorial Notes

References in TextThe Federal Election Campaign Act of 1971, referred to in subsec. (c), is Pub. L. 92–225, Feb. 7, 1972, 86 Stat. 3, which was formerly classified principally to chapter 14 (§ 431 et seq.) of Title 2, The Congress, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified principally to chapter 301 (§ 30101 et seq.) of Title 52. Section 319 of this Act is classified to section 30121 of Title 52. For complete classification of this Act to the Code, see Tables.

Prior ProvisionsA prior section 510 was renumbered section 511 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of Title 52, Voting and Elections.



§ 511. Authorization of appropriations(a) Authorization.—Necessary amounts are authorized to be appropriated—(1) to enable the Mayor of the District of Columbia to provide additional municipal services in the District of Columbia during the inaugural period, including—(A) employment of personal services without regard to chapters 33 and 51 and subchapter III of chapter 53 of title 5;

(B) travel expenses of enforcement personnel, including sanitarians, from other jurisdictions;

(C) the hiring of the means of transportation;

(D) meals for policemen, firemen, and other municipal employees;

(E) the cost of removing and relocating streetcar loading platforms, construction, rent, maintenance, and expenses incident to the operation of temporary public comfort stations, first-aid stations, and information booths; and

(F) other incidental expenses in the discretion of the Mayor; and


(2) to enable the Secretary of the Interior to provide meals for the members of the United States Park Police during the inaugural period.


(b) Payment.—Amounts appropriated under—(1) subsection (a)(1) of this section are payable in the same way as other appropriations for the expenses of the District of Columbia; and

(2) subsection (a)(2) of this section are payable in the same way as other appropriations for the expenses of the Department of the Interior.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1265, § 510; renumbered § 511, Pub. L. 107–155, title III, § 308(a)(1), Mar. 27, 2002, 116 Stat. 103.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


510(a)36:723 (less words between 1st and 2d commas and between next-to-last and last commas).Aug. 6, 1956, ch. 974, § 3, 70 Stat. 1049; Jan. 30, 1968, Pub. L. 90–251, § 2, 82 Stat. 4.
 36:730.Aug. 6, 1956, ch. 974, § 10, as added Jan. 30, 1968, Pub. L. 90–251, § 4, 82 Stat. 4.
510(b)36:723 (words between 1st and 2d commas and between next-to-last and last commas). 


In subsection (a)(1)(A), the words “chapters 33 and 51 and subchapter III of chapter 53 of title 5” are substituted for “the civil-service and classification laws” for clarity and consistency in the revised title and with other titles of the United States Code.

Editorial Notes
Amendments2002—Pub. L. 107–155 renumbered section 510 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–155, effective Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of Title 52, Voting and Elections.




CHAPTER 7—FEDERAL PARTICIPATION IN CARL GARNER FEDERAL LANDS CLEANUP DAY



Sec.


701.Findings.


702.Definition.


703.Duties of Federal land management agency.


704.Activities.



§ 701. Findings
Congress finds that—(1) Federal lands, parks, recreation areas, and waterways provide recreational opportunities for millions of Americans each year;

(2) Federal lands administered by Federal land management agencies contain valuable wildlife, scenery, natural and historic features, and other resources which may be damaged by litter and misuse;

(3) it is in the best interest of the United States and its citizens to maintain and preserve the beauty, safety, and availability of these Federal lands;

(4) these Federal land management agencies have been designated as the caretakers of these Federal lands and are responsible for maintaining and preserving those areas and facilities;

(5) there is great value in volunteer involvement in maintaining and preserving Federal lands for recreational use;

(6) the Federal land management agencies should be concerned with promoting a sense of pride and ownership among citizens toward these lands;

(7) the use of citizen volunteers in a national cleanup effort promotes these goals and encourages the thoughtful use of these Federal lands and facilities;

(8) the positive impact of annual cleanup events held at various recreation sites has already been proven by steadily declining levels of litter at these sites; and

(9) a national program for cleaning and maintaining Federal lands using volunteers will save millions of tax dollars.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1266.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70136:169i note.Aug. 27, 1986, Pub. L. 99–402, § 2, 100 Stat. 910.


In clause (2), the words “the several” are omitted as unnecessary.



§ 702. Definition
For purposes of this chapter, “Federal land management agency” includes—(1) the Forest Service of the Department of Agriculture;

(2) the Bureau of Land Management of the Department of the Interior;

(3) the National Park Service of the Department of the Interior;

(4) the Fish and Wildlife Service of the Department of the Interior;

(5) the Bureau of Reclamation of the Department of the Interior; and

(6) the Army Corps of Engineers.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1267.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70236:169i–1(a)(2).Aug. 27, 1986, Pub. L. 99–402, § 4(a)(2), 100 Stat. 911.





§ 703. Duties of Federal land management agency
To observe Carl Garner Federal Lands Cleanup Day at the Federal level, each Federal land management agency shall organize, coordinate, and participate with citizen volunteers and State and local authorities in cleaning and providing for the maintenance of Federal public land, recreation areas, and waterways within the jurisdiction of the agency.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1267.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70336:169i–1(a)(1).Aug. 27, 1986, Pub. L. 99–402, § 4(a)(1), 100 Stat. 911; Nov. 12, 1996, Pub. L. 104–333, § 806, 110 Stat. 4188.


The word “authorities” is substituted for “agencies” for consistency in the revised title and with other titles of the United States Code.



§ 704. Activities
In cooperation with appropriate State and local government authorities, each Federal land management agency shall plan for and carry out activities on Carl Garner Federal Lands Cleanup Day that—(1) encourage continuing public and private sector cooperation in preserving the beauty and safety of areas within the jurisdiction of the agency;

(2) increase citizens’ sense of ownership and community pride in those areas;

(3) reduce litter on Federal lands, along trails and waterways, and within those areas; and

(4) maintain and improve trails, recreation areas, waterways, and facilities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1267.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70436:169i–1(b).Aug. 27, 1986, Pub. L. 99–402, § 4(b), 100 Stat. 911; Nov. 12, 1996, Pub. L. 104–333, § 806, 110 Stat. 4188.


In this section, before clause (1), the word “county” is omitted as unnecessary. The word “authorities” is substituted for “agencies” for consistency in the revised title and with other titles of the United States Code.




CHAPTER 9—MISCELLANEOUS



Sec.


901.Service flag and service lapel button.


902.National League of Families POW/MIA flag.


903.Designation of Medal of Honor Flag.




Editorial Notes
Amendments2002—Pub. L. 107–248, title VIII, § 8143(b)(2), Oct. 23, 2002, 116 Stat. 1570, added item 903.


§ 901. Service flag and service lapel button(a) Individuals Entitled To Display Service Flag.—A service flag approved by the Secretary of Defense may be displayed in a window of the place of residence of individuals who are members of the immediate family of an individual serving in the Armed Forces of the United States during any period of war or hostilities in which the Armed Forces of the United States are engaged.

(b) Individuals Entitled To Display Service Lapel Button.—A service lapel button approved by the Secretary may be worn by members of the immediate family of an individual serving in the Armed Forces of the United States during any period of war or hostilities in which the Armed Forces of the United States are engaged.

(c) License To Manufacture and Sell Service Flags and Service Lapel Buttons.—Any person may apply to the Secretary for a license to manufacture and sell the approved service flag, or the approved service lapel button, or both. Any person that manufactures a service flag or service lapel button without having first obtained a license, or otherwise violates this section is liable to the United States Government for a civil penalty of not more than $1,000.

(d) Regulations.—The Secretary may prescribe regulations necessary to carry out this section.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1267.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


901(a)36:179.Oct. 17, 1942, ch. 615, 56 Stat. 796; May 27, 1953, ch. 70, 67 Stat. 35.
901(b)36:180. 
901(c)36:181. 
901(d)36:182. 


In subsection (c), the text of 36:181 (1st sentence) is omitted as executed. The word “Thereafter” is omitted as obsolete. The words “is liable to the United States Government for a civil penalty of” are substituted for “shall, upon conviction thereof, be fined” for consistency in the revised title and with other titles of the United States Code.



§ 902. National League of Families POW/MIA flag(a) Designation.—The National League of Families POW/MIA flag is designated as the symbol of our Nation’s concern and commitment to resolving as fully as possible the fates of Americans still prisoner, missing, and unaccounted for in Southeast Asia, thus ending the uncertainty for their families and the Nation.

(b) Required Display.—The POW/MIA flag shall be displayed at the locations specified in subsection (d) of this section on POW/MIA flag display days. The display serves—(1) as the symbol of the Nation’s concern and commitment to achieving the fullest possible accounting of Americans who, having been prisoners of war or missing in action, still remain unaccounted for; and

(2) as the symbol of the Nation’s commitment to achieving the fullest possible accounting for Americans who in the future may become prisoners of war, missing in action, or otherwise unaccounted for as a result of hostile action.


(c) Days for Flag Display.—For the purposes of this section, POW/MIA flag display days are all days on which the flag of the United States is displayed.

(d) Locations for Flag Display.—The locations for the display of the POW/MIA flag under subsection (b) of this section are the following:(1) The Capitol.

(2) The White House.

(3) The World War II Memorial, the Korean War Veterans Memorial, and the Vietnam Veterans Memorial.

(4) Each national cemetery.

(5) The buildings containing the official office of—(A) the Secretary of State;

(B) the Secretary of Defense;

(C) the Secretary of Veterans Affairs; and

(D) the Director of the Selective Service System.


(6) Each major military installation, as designated by the Secretary of Defense.

(7) Each medical center of the Department of Veterans Affairs.

(8) Each United States Postal Service post office.


(e) Coordination With Other Display Requirement.—Display of the POW/MIA flag at the Capitol pursuant to subsection (d)(1) of this section is in addition to the display of that flag in the Rotunda of the Capitol pursuant to Senate Concurrent Resolution 5 of the 101st Congress, agreed to on February 22, 1989 (103 Stat. 2533).

(f) Display To Be in a Manner Visible to the Public.—Display of the POW/MIA flag pursuant to this section shall be in a manner designed to ensure visibility to the public.

(g) Limitation.—This section may not be construed or applied so as to require any employee to report to work solely for the purpose of providing for the display of the POW/MIA flag.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1268; Pub. L. 105–354, § 1(1), Nov. 3, 1998, 112 Stat. 3238; Pub. L. 107–323, § 2(a), (b), Dec. 4, 2002, 116 Stat. 2787; Pub. L. 116–67, § 2, Nov. 7, 2019, 133 Stat. 1128.)











Historical and Revision Notes



Pub. L. 105–225


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


902(a)36:189.Aug. 10, 1990, Pub. L. 101–355, § 2, 104 Stat. 416.
902(b)36:189 note.Dec. 5, 1991, Pub. L. 102–190, title X, § 1084(a)–(c), (e), 105 Stat. 1482, 1483.
902(c)36:189 note.Dec. 5, 1991, Pub. L. 102–190, title X, § 1084(d), 105 Stat. 1483.


In subsection (b), the text of section 1084(c) of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law 102–190, 105 Stat. 1483) is omitted as executed.

Pub. L. 105–354This amends section 902 of title 36 to reflect changes made by section 1082 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85, Nov. 18, 1997, 111 Stat. 1917, 36 App. U.S.C. 189a).
Section 1082(g) of that Act, which defined “POW/MIA flag” as used in section 1082 by reference to section 2 of Public Law 101–355, is unnecessary because the two provisions are restated together in section 902 of title 36.
Section 1082(h), which required that regulations be prescribed no later than 180 days after enactment of Public law 105–85, is repealed as executed.
Section 1082(i), which required that the Administrator of GSA procure and distribute POW/MIA flags no later than 30 days after enactment of Public Law 105–85, is repealed as executed.
Section 1082(j), which repealed section 1084 of Public Law 102–190 (previously restated as subsections (b) and (c) of section 902 of title 36), is repealed as executed.

Editorial Notes
Amendments2019—Subsec. (c). Pub. L. 116–67 added subsec. (c) and struck out former subsec. (c) which set out specific days for POW/MIA flag display.
2002—Subsec. (c)(2). Pub. L. 107–323, § 2(b), added subpar. (A) and redesignated former subpars. (A) and (B) as (B) and (C), respectively.
Subsec. (d)(3). Pub. L. 107–323, § 2(a), substituted “The World War II Memorial, the Korean War Veterans Memorial, and the Vietnam Veterans Memorial” for “The Korean War Veterans Memorial and the Vietnam Veterans Memorial”.
1998—Subsecs. (b) to (g). Pub. L. 105–354 added subsecs. (b) to (g) and struck out former subsecs. (b) and (c) which read as follows:
“(b) Display.—The flag shall be displayed—
“(1) at each national cemetery and at the National Vietnam Veterans Memorial each year on Memorial Day and Veterans Day and on any day designated by law as National POW/MIA Recognition Day; and
“(2) on, or on the grounds of, the buildings containing the primary offices of the Secretaries of State, Defense, and Veterans Affairs, and the Director of the Selective Service System on any day designated by law as National POW/MIA Recognition Day.
“(c) Termination of Flag Display Requirement.—Subsection (b) of this section ceases to apply when the President decides that the fullest possible accounting has been made of all members of the Armed Forces and civilian employees of the United States Government who have been identified as prisoners of war or missing in action in Southeast Asia.”

Display on Existing FlagpolePub. L. 107–323, § 2(c), Dec. 4, 2002, 116 Stat. 2788, provided that: “No element of the United States Government may construe the amendments made by this section [amending this section] as requiring the acquisition of [sic] erection of a new or additional flagpole for purposes of the display of the POW/MIA flag.”




§ 903. Designation of Medal of Honor Flag(a) Designation.—The Secretary of Defense shall design and designate a flag as the Medal of Honor Flag. In selecting the design for the flag, the Secretary shall consider designs submitted by the general public.

(b) Presentation.—The Medal of Honor Flag shall be presented as specified in sections 7285, 8307, and 9285 of title 10 and section 505 11 See References in Text note below. of title 14.

(Added Pub. L. 107–248, title VIII, § 8143(b)(1), Oct. 23, 2002, 116 Stat. 1570; amended Pub. L. 115–232, div. A, title VIII, § 809(l)(1), Aug. 13, 2018, 132 Stat. 1843.)

Editorial Notes

References in TextSection 505 of title 14, referred to in subsec. (b), was redesignated section 2734 of title 14 by Pub. L. 115–282, title I, § 116(b)(2), Dec. 4, 2018, 132 Stat. 4226, and references to section 505 of title 14 deemed to refer to such redesignated section, see section 123(b)(1) of Pub. L. 115–282, set out as a References to Sections of Title 14 as Redesignated by Pub. L. 115–282 note preceding section 101 of Title 14, Coast Guard.

Amendments2018—Subsec. (b). Pub. L. 115–232 substituted “sections 7285, 8307, and 9285 of title 10” for “sections 3755, 6257, and 8755 of title 10”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–232 effective Feb. 1, 2019, with provision for the coordination of amendments and special rule for certain redesignations, see section 800 of Pub. L. 115–232, set out as a note preceding section 3001 of Title 10, Armed Forces.

FindingsPub. L. 107–248, title VIII, § 8143(a), Oct. 23, 2002, 116 Stat. 1570, provided that: 
“Congress finds that—
“(1) the Medal of Honor is the highest award for valor in action against an enemy force which can be bestowed upon an individual serving in the Armed Forces of the United States;

“(2) the Medal of Honor was established by Congress during the Civil War to recognize soldiers who had distinguished themselves by gallantry in action;

“(3) the Medal of Honor was conceived by Senator James Grimes of the State of Iowa in 1861; and

“(4) the Medal of Honor is the Nation’s highest military honor, awarded for acts of personal bravery or self-sacrifice above and beyond the call of duty.”




Presentation of Medal of Honor FlagPub. L. 107–248, title VIII, § 8143(d), Oct. 23, 2002, 116 Stat. 1571, required the President to provide for the expeditious presentation of the Medal of Honor Flag designated under this section to each person awarded the Medal of Honor before Oct. 23, 2002, who was living as of that date.





Part B—United States Government Organizations Involved With Observances and Ceremonies
CHAPTER 21—AMERICAN BATTLE MONUMENTS COMMISSION



Sec.


2101.Membership.


2102.Employment of personnel.


2103.Administrative.


2104.Military cemeteries in foreign countries.


2105.Monuments built by the United States Government.


2106.War memorials not built by the United States Government.


2107.National Memorial Cemetery of the Pacific.


2108.Pacific War Memorial and other historical and memorial sites on Corregidor.


2109.Foreign Currency Fluctuations Account.


2110.Claims against the Commission.


2111.Presidential duties and powers.


2112.Care and maintenance of Surrender Tree site.


2113.World War II memorial in the District of Columbia.


2114.Intellectual property and related items.


2115.Acquisition, operation, and maintenance of Lafayette Escadrille Memorial.




Editorial Notes
Amendments2016—Pub. L. 114–227, § 1(b), Sept. 29, 2016, 130 Stat. 934, added item 2115.
1999—Pub. L. 106–117, title VI, §§ 601(a)(2), 603(b), Nov. 30, 1999, 113 Stat. 1578, 1579, added items 2113 and 2114.


§ 2101. Membership(a) Composition and Terms.—The American Battle Monuments Commission has not more than 11 members appointed by the President. The President also shall appoint one officer of the Regular Army to serve as secretary of the Commission. The members and secretary serve at the pleasure of the President. The President shall fill any vacancies that occur. Notwithstanding any other law, members of the Armed Forces may be appointed members of the Commission.

(b) Pay and Expenses.—The members of the Commission serve without compensation. However, the members of the Commission may receive, from an amount appropriated to carry out this chapter or acquired by another authorized way—(1) their actual expenses related to the work of the Commission;

(2) when in a travel status outside the continental United States, a per diem at the rate authorized to be paid for members of the uniformed services under section 475 11 See References in Text note below. of title 37 instead of subsistence; and

(3) when in a travel status in the continental United States, a per diem at the rate authorized to be paid under sections 5702 and 5703 of title 5 instead of subsistence.


(c) Expenses of Officers of Armed Forces Serving on Commission.—An officer of the Armed Forces serving as a member or as secretary of the Commission may be reimbursed for expenses when traveling on business of the Commission in the same way as civilian members of the Commission.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1269; Pub. L. 106–117, title VI, § 604(1), Nov. 30, 1999, 113 Stat. 1580; Pub. L. 112–81, div. A, title VI, § 631(f)(4)(B), Dec. 31, 2011, 125 Stat. 1465; Pub. L. 112–239, div. A, title X, § 1076(a)(9), Jan. 2, 2013, 126 Stat. 1948.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2101(a)36:121 (1st par.).Mar. 4, 1923, ch. 283, § 1 (1st par.), 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; Dec. 18, 1989, Pub. L. 101–237, title V, § 503, 103 Stat. 2094.
2101(b)36:121 (2d par.).Mar. 4, 1923, ch. 283, § 1 (2d par.), 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, § 1, 70 Stat. 640; Oct. 21, 1970, Pub. L. 91–480, 84 Stat. 1081; Apr. 1, 1976, Pub. L. 94–256, 90 Stat. 301.
 36:121 (last par.).Mar. 4, 1923, ch. 283, § 1 (last par.), 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, § 1, 70 Stat. 640.
2101(c)36:122.Sept. 26, 1996, Pub. L. 104–204, title III, (2d proviso in par. under heading “American Battle Monuments Commission”), 110 Stat. 2907.


In subsection (a), the words “from time to time” are omitted as unnecessary.
In subsection (b), before clause (1), the text of 36:121 (last par.) is omitted as executed. In clauses (2) and (3), the word “same” is omitted as unnecessary. In clause (2), the words “authorized to be paid” are substituted for “prescribed” for consistency with clause (3) and 37:405.
Subsection (c) is based on 36:122 which is from the 2d proviso in the paragraph under the heading “American Battle Monuments Commission” in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (Public Law 104–204, 110 Stat. 2907). The provision has been repeated each year in prior appropriations acts and therefore is restated as a permanent provision. For prior provisions, see citations under 36:122 (1994 ed.). In the restatement, the words “in the same way as” are substituted for “as provided for” for clarity and consistency in the revised title.

Editorial Notes

References in TextSection 475 of title 37, referred to in subsec. (b)(2), was renumbered section 405 of title 37 by Pub. L. 116–283, div. A, title VI, § 604(a)(1), Jan. 1, 2021, 134 Stat. 3672.

Amendments2013—Subsec. (b)(2). Pub. L. 112–239, § 1076(a)(9), made technical amendment to directory language of Pub. L. 112–81, § 631(f)(4)(B). See 2011 Amendment note below.
2011—Subsec. (b)(2). Pub. L. 112–81, § 631(f)(4)(B), as amended by Pub. L. 112–239, § 1076(a)(9), substituted “475” for “405”.
1999—Subsec. (b)(2). Pub. L. 106–117, § 604(1)(A), struck out “, United States Code,” after “title 37”.
Subsec. (b)(3). Pub. L. 106–117, § 604(1)(B), struck out “, United States Code,” after “title 5”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentPub. L. 112–239, div. A, title X, § 1076(a), Jan. 2, 2013, 126 Stat. 1947, provided that the amendment made by section 1076(a)(9) is effective Dec. 31, 2011, and as if included in Pub. L. 112–81 as enacted.



§ 2102. Employment of personnel(a) General.—Within the limits of an appropriation made to employ personnel, the American Battle Monuments Commission may employ personnel necessary to carry out this chapter. To ensure adequate care and maintenance of cemeteries, monuments, and memorials, the Commission, subject to the availability of appropriations, shall employ—(1) at least 50 individuals in the competitive service (as defined in section 2102 of title 5), of whom at least 43 shall be assigned to duty in foreign countries where the cemeteries, monuments, and memorials are located; and

(2) at least 348 individuals who are citizens of the countries where the cemeteries, monuments, and memorials are located.


(b) Detailed Personnel.—On request of the Commission, the heads of departments, agencies, and instrumentalities of the United States Government may make available to the Commission their personnel and facilities to assist in carrying out this chapter, and may expend for that purpose amounts appropriated to the department, agency, and instrumentality. The Commission shall reimburse the department, agency, or instrumentality for the pay and allowances of personnel made available to the Commission.

(c) Station Allowance for Officers Assigned to the Commission.—For officers of the Armed Forces assigned to the Commission, the same station allowance shall be authorized for serving at foreign stations as the Secretary of the Army has authorized for officers of the Army.

(d) Citizenship Requirement.—An individual may be employed as the superintendent, or as an assistant superintendent, of a cemetery operated by the Commission only if the individual is a citizen of the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1269; Pub. L. 105–354, § 1(2), Nov. 3, 1998, 112 Stat. 3239; Pub. L. 106–117, title VI, § 604(2), Nov. 30, 1999, 113 Stat. 1580.)











Historical and Revision Notes



Pub. L. 105–225


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2102(a)36:121 (3d par. 2d, 3d sentences).Mar. 4, 1923, ch. 283, § 1 (3d par.), 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, § 1, 70 Stat. 640; Oct. 18, 1978, Pub. L. 95–479, title III, § 306, 92 Stat. 1566; Oct. 7, 1980, Pub. L. 96–385, title V, § 506, 94 Stat. 1537.
2102(b)36:121 (3d par. 1st sentence).36:122a. Sept. 26, 1996, Pub. L. 104–204, title III, (1st, last provisos in par. under heading “American Battle Monuments Commission”), 110 Stat. 2907.
2102(c)36:121b. 
2102(d)36:121 (3d par. last sentence). 


In subsection (a) before clause (1), the words “or appropriations” are omitted because of 1:1. The words “further” and “under the jurisdiction of the Commission” are omitted as unnecessary. In clause (2), the words “who shall be hired for local employment relating to the care and maintenance of such cemeteries, monuments, and memorials” are omitted as unnecessary.
Subsections (b) and (c) are based in part on 36:121b and 122a, which are from the first and last provisos in the paragraph under the heading “American Battle Monuments Commission” in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (Public Law 104–204, 110 Stat. 2907). The provisions have been repeated each year in prior appropriations acts and therefore are restated as permanent provisions. For prior provisions, see citations under 36:121b and 122a (1994 ed.).
In subsection (b), the words “departments, agencies, and instrumentalities” are substituted for “departments or agencies” and “departments, agencies, and services” in 36:121 and “agencies” in 36:122a for consistency in the revised title and with other titles of the United States Code. The words “or of the Army, Navy, Air Force, or Marine Corps” in 36:121 and “including the Armed Forces” in 36:122a are omitted as included in “department, agency, or instrumentality”. The words “as the case may be” in 36:121 are omitted as unnecessary. The word “salary” in 36:122a is omitted as included in “pay”.
In subsection (c), the words “Secretary of the Army” are substituted for “Department of the Army” because of 10:3013(a)(1).

Pub. L. 105–354This amends section 2102(b) of title 36 to clarify the language.

Editorial Notes
Amendments1999—Subsec. (a)(1). Pub. L. 106–117 struck out “, United States Code” after “title 5”.
1998—Subsec. (b). Pub. L. 105–354 substituted “personnel made available to the Commission” for “designated personnel”.



§ 2103. Administrative(a) General Authority.—Subject to appropriations made to carry out this chapter, the American Battle Monuments Commission may—(1) acquire land or an interest in land in a foreign country to carry out the purposes of this chapter, or an executive order conferring duties and powers on the Commission, without submission to the Attorney General under section 3111 of title 40;

(2) maintain, repair, and operate motor-propelled passenger-carrying vehicles and other property that another department, agency, or instrumentality of the United States Government provides to the Commission;

(3) establish offices in the District of Columbia and elsewhere in or outside the United States;

(4) rent office and garage space, which may be paid for in advance, in foreign countries; and

(5) procure printing, binding, engraving, lithographing, photographing, and typewriting, including the publication of information on United States activities, battlefields, memorials, and cemeteries with respect to which the Commission may exercise any duties and powers.


(b) Disposition of Land.—Under conditions and in the manner the Commission decides is proper, the Commission may dispose of land or an interest in land in a foreign country that the Commission acquires in connection with its work.

(c) Contracting Out.—Notwithstanding the requirements of existing laws or regulations, the Commission, under conditions the Commission decides are necessary and proper, may contract for work, supplies, materials, and equipment outside or for use outside the United States and engage the services of architects and other technical and professional personnel.

(d) Delegation.—Under conditions the Commission may prescribe, the Commission may delegate to its Chairman, secretary, or officials in charge of any of its offices any of its authority it considers necessary and proper.

(e) Solicitation and Receipt of Contributions.—(1) The Commission may solicit and receive funds and in-kind donations and gifts from any State, municipal, or private source to carry out the purposes of this chapter. The Commission shall deposit such funds in a separate account in the Treasury. Funds from that account shall be disbursed upon vouchers approved by the Chairman of the Commission.

(2) The Commission shall establish written guidelines setting forth the criteria to be used in determining whether the acceptance of funds and in-kind donations and gifts under paragraph (1) would—(A) reflect unfavorably on the ability of the Commission, or any member or employee of the Commission, to carry out the responsibilities or official duties of the Commission in a fair and objective manner; or

(B) compromise the integrity or the appearance of the integrity of the programs of the Commission or any official involved in those programs.



(f) Limitation on Use of Contributions.—The Commission may not obligate, withdraw, or expend amounts received as contributions before March 1, 1998.

(g) Statements to President.—The Commission shall transmit to the President on October 1 of each year a statement of all its financial and other transactions during the prior fiscal year.

(h) Financial Statements and Audits.—The Commission shall have a system of financial controls to enable the Commission to comply with the requirements of section 3515 of title 31 and with section 2106(d)(4) of this title.

(i) Disposition of Records and Archives.—When no longer required by the Commission, the records and archives of the Commission shall be deposited with the National Archives in accordance with section 2107 of title 44.

(j) Seal.—The Commission shall have a seal that shall be judicially noticed.

(k) Disbursements Outside Continental United States.—Disbursements for expenditures outside the continental United States may be made by a special disbursing agent designated by the Commission under regulations it prescribes.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1270; Pub. L. 106–117, title VI, §§ 602, 604(3), Nov. 30, 1999, 113 Stat. 1578, 1580; Pub. L. 107–217, § 3(i)(1), Aug. 21, 2002, 116 Stat. 1300; Pub. L. 112–234, § 2(g), Dec. 28, 2012, 126 Stat. 1625.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2103(a)36:138b (1st par.).Mar. 4, 1923, ch. 283, § 12 (1st–3d, last pars.), 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, §§ 2(c), (d), 4(c)(1), (2), 70 Stat. 640, 641.
2103(b)36:137.Feb. 11, 1927, ch. 104, § 1 (5th proviso in par. under heading “American Battle Monuments Commission”), 44 Stat. 1071.
 36:138b (3d par.). 
2103(c)36:138b (2d par.). 
2103(d)36:138b (last par.). 
2103(e)36:128.Mar. 4, 1923, ch. 283, § 7, 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317.
2103(f)36:138d(c).Mar. 4, 1923, ch. 283, § 14, as added Oct. 9, 1996, Pub. L. 104–275, title VI, § 602(b), 110 Stat. 3345.
2103(g)36:131.Mar. 4, 1923, ch. 283, § 8, 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, § 2(c), (d), 70 Stat. 640; Apr. 21, 1976, Pub. L. 94–273, § 3(19), 90 Stat. 377.
2103(h)36:138d(a), (b). 
2103(i)36:138.Mar. 4, 1923, ch. 283, § 9, 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, §§ 2(c), (d), 4(a), 70 Stat. 640, 641.
2103(j)36:136.Feb. 11, 1927, ch. 104, § 1 (3d proviso in par. under heading “American Battle Monuments Commission”), 44 Stat. 1071.
2103(k)36:133.Feb. 11, 1927, ch. 104, § 1 (last proviso in par. under heading “American Battle Monuments Commission”), 44 Stat. 1071.


In this section, the word “terms” is omitted as included in “conditions”.
In subsection (a), before clause (1), the words “or appropriations” are omitted because of 1:1. In clauses (1) and (5), the words “duties and powers” are substituted for “functions” for consistency in the revised title and with other titles of the United States Code. In clause (2), the words “department, agency, or instrumentality” are substituted for “departments” for consistency in the revised title and with other titles of the Code.
In subsection (b), the text of 36:137 is omitted as superseded. The words “which has been or may after June 26, 1946, be” and “Provided, That this subsection shall not be effective until the expiration of the Surplus Property Act of 1944” are omitted as obsolete. Section 38 of the Surplus Property Act of 1944 (ch. 479, 58 Stat. 784) provided that the Act was to expire 3 years after the cessation of hostilities of World War II. The cessation of hostilities was proclaimed on December 31, 1946, by Proclamation No. 2714, 12 Fed. Reg. 1. However, section 602(a)(1) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 399) [renumbered by section 6(a) and (b) of the Act of September 5, 1950 (ch. 849, 64 Stat. 583)] repealed the Surplus Property Act of 1944 effective July 1, 1949 (except for sections 13(d), (g), and (h), 28, and 32(b)(2)). Section 13(d), concerning power transmission lines, and section 13(g), concerning property for public airports, do not involve the American Battle Monuments Commission. Section 13(h) was repealed by section 2 of the Act of August 4, 1972 (Public Law 92–362, 86 Stat. 504). Section 28 was repealed by section 21 of the Act of June 25, 1948 (ch. 645, 62 Stat. 868). Section 32(b)(2) was repealed by section 111(a)(1) of the Mutual Educational and Cultural Exchange Act of 1961 (Public Law 87–256, 75 Stat. 538).
In subsection (c), the words “in its discretion”, “by contract or otherwise”, and “firms of architects” are omitted as unnecessary.

Editorial Notes
Amendments2012—Subsec. (h). Pub. L. 112–234 substituted “of section 3515 of title 31” for “of paragraph (2) of this subsection”, struck out par. (1) designation before “The Commission”, and struck out par. (2) which required the Commission to prepare and submit a financial statement by March 1 of each year beginning with 1998 and to obtain an audit by the Comptroller General of each such financial statement.
2002—Subsec. (a)(1). Pub. L. 107–217 substituted “section 3111 of title 40” for “section 355 of the Revised Statutes (40 U.S.C. 255)”.
1999—Subsec. (d). Pub. L. 106–117, § 604(3)(C), substituted “Chairman” for “chairman”.
Subsec. (e). Pub. L. 106–117, § 602, amended heading and text of subsec. (e) generally. Prior to amendment, text read as follows: “The Commission may receive State, local, or private amounts to carry out this chapter. The Commission shall deposit the amounts with the Treasurer of the United States. The Treasurer shall keep the amounts in separate accounts and shall disburse the amounts on vouchers approved by the chairman.”
Subsec. (h)(2)(A)(i). Pub. L. 106–117, § 604(3)(A), struck out “, United States Code” after “title 31”.
Subsec. (i). Pub. L. 106–117, § 604(3)(B), struck out “, United States Code” after “title 44”.



§ 2104. Military cemeteries in foreign countries
When, as a result of combat operations, the Armed Forces establish military cemeteries in zones of operations outside the United States and the territories and possessions of the United States, the American Battle Monuments Commission and the Secretary of the Army, immediately on the cessation of hostilities, shall decide which of the cemeteries will become permanent cemeteries or, if they decide it is desirable, shall select new sites for the cemeteries at any other location. The Commission is solely responsible for the design and construction of the permanent cemeteries, and of all buildings, plantings, headstones, and other permanent improvements incidental to the cemeteries, except that—(1) the Armed Forces are responsible for maintaining the permanent cemeteries until the Commission declares its readiness to assume the authorized administrative duties and powers;

(2) all construction undertaken by the Armed Forces in establishing and maintaining the cemetery prior to its transfer to the Commission shall be nonpermanent;

(3) burials and reburials by the Armed Forces shall be carried out in accordance with plans prepared by the Commission; and

(4) the Armed Forces have the right to re-enter a cemetery transferred to the Commission to exhume or re-inter a body if they decide it is necessary.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1271.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


210436:122b.Mar. 4, 1923, ch. 283, § 2, as added July 25, 1956, ch. 721, § 3(a), 70 Stat. 640.


In this section, before clause (1), the words “so established, if any” are omitted as unnecessary. In clause (1), the words “such time as” are omitted as unnecessary. The words “duties and powers” are substituted for “functions” for consistency in the revised title and with other titles of the United States Code. In clause (2), the words “in nature” are omitted as unnecessary.

Statutory Notes and Related Subsidiaries
Restoration, Operation, and Maintenance of Clark Veterans CemeteryPub. L. 112–260, title I, § 106, Jan. 10, 2013, 126 Stat. 2421, provided that:
“(a) In General.—After an agreement is made between the Government of the Republic of the Philippines and the United States Government, Clark Veterans Cemetery in the Republic of the Philippines shall be treated, for purposes of section 2104 of title 36, United States Code, as a cemetery for which it was decided under such section that the cemetery will become a permanent cemetery and the American Battle Monuments Commission shall restore, operate, and maintain Clark Veterans Cemetery (to the degree the Commission considers appropriate) under such section in cooperation with the Government of the Republic of the Philippines.

“(b) Limitation on Future Burials.—Burials at the cemetery described in subsection (a) after the date of the agreement described in such subsection shall be limited to eligible veterans, as determined by the Commission, whose burial does not incur any cost to the Commission.

“(c) Authorization of Appropriations.—There are authorized to be appropriated to the Commission—“(1) $5,000,000 for site preparation, design, planning, construction, and associated administrative costs for the restoration of the cemetery described in subsection (a); and

“(2) amounts necessary to operate and maintain the cemetery described in subsection (a).”







§ 2105. Monuments built by the United States Government(a) Memorials.—The American Battle Monuments Commission shall prepare plans and estimates to build suitable memorials commemorating the service of American Armed Forces, and shall build and maintain memorials in the United States and, as the Commission decides, at any place outside the United States where the Armed Forces have served since April 6, 1917.

(b) Architecture and Art.—The Commission shall build and maintain works of architecture and art in United States cemeteries located outside the United States and the territories and possessions of the United States that are permanent cemeteries. The Secretary of Veterans Affairs shall maintain works of architecture and art built by the Commission in the National Cemetery Administration, as described in section 2400(b) of title 38.

(c) Control and Supervision of Materials, Design, and Building.—(1) The Commission shall control the materials and design and prescribe regulations for, and supervise the building of, all memorial monuments and buildings in United States cemeteries located outside the United States and the territories and possessions of the United States.

(2) The Commission shall control the design and prescribe regulations for the building of all memorial monuments and buildings commemorating the service of American Armed Forces that are built in a foreign country or political division of the foreign country that authorizes the Commission to carry out those duties and powers.


(d) Approval by National Commission of Fine Arts.—A design for a memorial must be approved by the National Commission of Fine Arts before the Commission can accept it.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1271; Pub. L. 105–368, title IV, § 403(d)(1), Nov. 11, 1998, 112 Stat. 3339.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2105(a)36:123 (1st par. 1st sentence).Mar. 4, 1923, ch. 283, § 3, 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, §§ 2(b), (d), 3(b), 70 Stat. 640, 641.
2105(b)36:123 (1st par. 2d, last sentences). 
2105(c)36:123 (2d, last pars.). 
2105(d)36:124.Mar. 4, 1923, ch. 283, § 4, 42 Stat. 1510; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, §§ 2(b), (d), 3(c), 70 Stat. 640, 641.


In subsections (a) and (c)(2), the word “American” is omitted as unnecessary.
In subsection (a), the words “or shall hereafter serve” are omitted as obsolete.
In subsection (b), the words “Secretatry [sic] of Veterans Affairs” are substituted for “Department of Defense”, and the words “the National Cemetery System, as described in section 2400(b) of title 38” are substituted for “cemeteries within the United States, its Territories and possessions”, because of section 6 of the National Cemeteries Act of 1973 (Public Law 93-43, 38 U.S.C. 2404 note), which transferred jurisdiction over and responsibility for the national cemeteries (with certain exceptions) from the Secretary of the Army to the Administrator of Veterans’ Affairs.
In subsection (c)(2), the words “duties and powers” are substituted for “functions” for consistency in the revised title and with other titles of the United States Code.

Editorial Notes
Amendments1998—Subsec. (b). Pub. L. 105–368 substituted “National Cemetery Administration” for “National Cemetery System”.



§ 2106. War memorials not built by the United States Government(a) Cooperation With Others.—The American Battle Monuments Commission may cooperate with citizens of the United States, States, municipalities, or associations desiring to build war memorials outside the continental limits of the United States in the way the Commission decides. An administrative agency of the United States Government may give assistance to build the memorial only if a plan for the memorial has been approved under this chapter.

(b) Control, Administration, and Maintenance of War Memorials.—(1) The Commission may assume responsibility for the control, administration, and maintenance of any war memorial built outside the United States by a citizen of the United States, a State, a political subdivision of a State, a governmental authority (except a department, agency, or instrumentality of the United States Government), a foreign agency, or a private association to commemorate the services of any of the Armed Forces in hostilities occurring since April 6, 1917, if—(A) the memorial is not built on the territory of the applicable former enemy; and

(B) the sponsors of the memorial consent to the Commission assuming those responsibilities and transfer to the Commission all their rights and interests in the memorial.


(2) If reasonable effort fails to locate the sponsors of a memorial, the Commission may assume responsibility for the memorial under this subsection by agreement with the appropriate foreign authorities. A decision of the Commission to assume responsibility for a war memorial under this subsection is final.

(3) Sponsors of a war memorial for which the Commission assumes responsibility under this subsection may transfer amounts accumulated to maintain and repair the memorial to the Commission for use in carrying out this chapter. Except as provided in subsection (c) of this section, the Commission shall deposit transferred amounts as provided in section 2103(e) of this title.


(c) Arrangements for Repair or Long-Term Maintenance of Memorials.—In assuming responsibility for a war memorial under subsection (b)(1) or (2) of this section, the Commission may arrange with the sponsors of the memorial to provide for repair or long-term maintenance of the memorial. An amount transferred to the Commission for the purpose of this subsection shall be deposited by the Commission in the fund established under subsection (d) of this section.

(d) Fund for Arrangements for Repair or Long-Term Maintenance of Memorials.—(1) There is a fund in the Treasury that is available to the Commission for expenses of repair and long-term maintenance of memorials for which the Commission has made arrangements under subsection (c) of this section. The fund consists of—(A) amounts deposited into, and interest and proceeds credited to, the fund under paragraph (2) of this subsection; and

(B) obligations obtained under paragraph (3) of this subsection.


(2) The Commission shall deposit into the fund the amounts that are accepted under subsection (c) of this section. The Secretary of the Treasury shall credit to the fund the interest on, and the proceeds from the sale or redemption of, obligations held in the fund.

(3) The Secretary shall invest any part of the fund that the Commission decides is not required to meet current expenses. Each investment shall be made in an interest-bearing obligation of the United States Government, or an obligation that has its principal and interest guaranteed by the Government, that the Commission decides has a maturity suitable for the fund.

(4) The Commission shall separately account for all amounts deposited in and expended from the fund for each war memorial for which an arrangement for repair or long-term maintenance is made under subsection (c) of this section.


(e) Demolition of War Memorial Built in a Foreign Country and Disposition of Site.—The Commission may take necessary action to demolish any war memorial built outside the United States by a citizen of the United States, a State, a political subdivision of a State, a governmental authority (except a department, agency, or instrumentality of the United States Government), a foreign agency, or a private association and to dispose of the site of the memorial in a way the Commission decides is proper, if—(1) the appropriate foreign authorities agree to the demolition; and

(2)(A) the sponsor of the memorial consents to the demolition; or

(B) the memorial has fallen into disrepair and a reasonable effort by the Commission has failed—(i) to persuade the sponsor to maintain the memorial at a standard acceptable to the Commission; or

(ii) to locate the sponsor.




(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1272.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2106(a)36:125(a).Mar. 4, 1923, ch. 283, § 5(a), 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, § 2(b), (d), 70 Stat. 640; Jan. 2, 1974, Pub. L. 93–244, 87 Stat. 1070.
2106(b)(1)36:125(b)(1) (1st sentence), (d).Mar. 4, 1923, ch. 283, § 5(b)–(d), as added Jan. 2, 1974, Pub. L. 93–244, 87 Stat. 1070; Oct. 9, 1996, Pub. L. 104–275, title VI, § 602(a), 110 Stat. 3344.
2106(b)(2)36:125(b)(1) (last sentence), (d). 
2106(b)(3)36:125(b)(2)(A), (d). 
2106(c)36:125(b)(2)(B), (d). 
2106(d)36:125(b)(3). 
2106(e)36:125(c), (d). 


In subsections (b), (c), and (e), the text of 36:125(d) is omitted as unnecessary.
In subsection (b)(1), before clause (A), the words “in its discretion” and “before, on, or after the effective date of this subsection” are omitted as unnecessary. The words “governmental authority (except a department, agency, or instrumentality of the United States Government)” are substituted for “non-Federal governmental agency” for consistency in the revised title and with other titles of the United States Code. In clause (B), the word “title” is omitted as included in “rights”.

Statutory Notes and Related Subsidiaries
Maintenance and Repair of Pacific Battle MonumentsPub. L. 103–160, div. A, title III, § 369, Nov. 30, 1993, 107 Stat. 1634, provided that:
“(a) Authority.—The Commandant of the Marine Corps may provide necessary minor maintenance and repairs to the Pacific battle monuments until such time as the Secretary of the American Battle Monuments Commission and the Commandant of the Marine Corps agree that the repair and maintenance will be performed by the American Battle Monuments Commission.

“(b) Funding.—Of the amounts authorized to be appropriated to the Marine Corps for operation and maintenance in a fiscal year, not more than $15,000 may be made available to repair and maintain Pacific battle monuments, except that of the amounts available to the Marine Corps for operation and maintenance in fiscal year 1994, $150,000 may be made available to repair and relocate a monument located on Iwo Jima commemorating the heroic efforts of United States military personnel during World War II.”






§ 2107. National Memorial Cemetery of the Pacific
With the consent of the Secretary of Veterans Affairs, the American Battle Monuments Commission may build works of architecture and art in the National Memorial Cemetery of the Pacific.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1274.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


210736:125a.June 24, 1954, ch. 359, § 101 (1st proviso in last par. under heading “American Battle Monuments Commission”), 68 Stat. 275.


The words “Secretary of Veterans Affairs” are substituted for “Secretary of the Army” because of section 6 of the National Cemeteries Act of 1973 (Public Law 93–43, 38 U.S.C. 2404 note), which transferred jurisdiction over and responsibility for the national cemeteries (with certain exceptions) from the Secretary of the Army to the Administrator of Veterans’ Affairs. The words “as may be determined by the Commission” are omitted as unnecessary.



§ 2108. Pacific War Memorial and other historical and memorial sites on Corregidor(a) General.—After an agreement is made between the Government of the Republic of the Philippines and the United States Government, the American Battle Monuments Commission shall restore, operate, and maintain the Pacific War Memorial and other historical and memorial sites on Corregidor.

(b) Personnel.—The Commission may employ necessary personnel to carry out this section.

(c) Use of Other Departments, Agencies, and Instrumentalities.—Departments, agencies, and instrumentalities of the United States Government may assist the Commission, on a reimbursable basis, in carrying out this section.

(d) Authority To Solicit Contributions.—To carry out this section, the Commission may solicit and accept private contributions and shall deposit the contributions in the fund established by subsection (f) of this section.

(e) Use of Private Amounts.—The Commission shall carry out this section with private amounts except to the extent amounts are appropriated under subsection (g) of this section.

(f) Fund.—(1) There is a fund in the Treasury that is available to the Commission only to carry out this section. The fund consists of—(A) amounts deposited into, and interest and proceeds credited to, the fund under paragraph (2) of this subsection; and

(B) obligations obtained under paragraph (3) of this subsection.


(2) The Chairman of the Commission shall deposit into the fund the amounts that are accepted under subsection (d) of this section. The Secretary of the Treasury shall credit to the fund the interest on, and the proceeds from the sale or redemption of, obligations held in the fund.

(3) The Secretary shall invest any part of the fund that the Chairman decides is not required to meet current expenses. Each investment shall be made in an interest-bearing obligation of the United States Government, or an obligation that has its principal and interest guaranteed by the Government, that the Chairman decides has a maturity suitable for the fund.

(4) Amounts in the fund exceeding the cost of carrying out this section, as decided by the Chairman, shall be deposited in the Treasury as miscellaneous receipts to reimburse the United States Government for amounts appropriated under subsection (g) of this section.


(g) Authorization of Appropriations.—There are authorized to be appropriated—(1) $6,000,000 for site preparation, design, planning, construction, and associated administrative costs for the restoration of the Memorial and other historical and memorial sites referred to in subsection (a) of this section; and

(2) amounts necessary to operate and maintain the Memorial and those other historical and memorial sites.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1274.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2108(a)36:125b(a), (b).Nov. 18, 1988, Pub. L. 100–687, title XVI, § 1602, 102 Stat. 4137.
2108(b)36:125b(c). 
2108(c)36:125b(d). 
2108(d)36:125b(f). 
2108(e)36:125b(e). 
2108(f)36:125b(g). 
2108(g)36:125b(h). 





§ 2109. Foreign Currency Fluctuations Account(a) Establishment and Purpose.—There is an account in the Treasury known as the “Foreign Currency Fluctuations, American Battle Monuments Commission, Account”. The Account shall be used to provide amounts, in addition to amounts appropriated for salaries and expenses of the Commission, to pay the cost of salaries and expenses that exceeds the amount appropriated for salaries and expenses because of fluctuations in currency exchange rates of foreign countries occurring after a budget request for the Commission is submitted to Congress. The Account may not be used for any other purpose.

(b) Increase in Permissible Obligations of Amounts.—A provision of law limiting the amounts the Commission may obligate in a fiscal year shall be increased to the extent necessary to reflect fluctuations in exchange rates from those used in preparing the budget submission.

(c) Transferred Amounts.—(1) Amounts in the Account may be transferred to amounts appropriated for salaries and expenses of the Commission. Transferred amounts shall be merged with, and are available for the same time period as, the appropriation to which they are applied.

(2) Amounts transferred from the Account may be transferred back—(A) if the amounts are not needed to pay obligations incurred because of fluctuations in currency exchange rates of foreign countries in the appropriation to which the amounts were originally transferred; or

(B) because of subsequent favorable fluctuations in the rates or because other amounts are, or become, available to pay the obligations.


(3) Amounts transferred to an appropriation under this subsection may not be transferred back to the Account after the end of the 2d fiscal year after the fiscal year in which the appropriation was available for obligation.


(d) Recording of Obligations and Fluctuations in Exchange Rates.—An obligation of the Commission payable in the currency of a foreign country may be recorded as an obligation based on exchange rates used in preparing a budget submission. A change reflecting fluctuations in exchange rates may be recorded as a disbursement is made.

(e) Unobligated Balances.—The unobligated balance of an appropriation for salaries and expenses may be transferred to the Account not later than the end of the second fiscal year following the fiscal year for which the appropriation was made. The unobligated balance shall be merged with, and be available for the same period and purposes as, the Account.

(f) Annual Report.—The Commission each year shall submit to the appropriate committees of Congress a report on amounts transferred under this section.

(g) Authorization of Appropriations.—There is authorized to be appropriated $3,000,000 to the Account.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1275.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2109(a)36:138c(a) (1st–3d sentences).Mar. 4, 1923, ch. 283, § 13, as added May 20, 1988, Pub. L. 100–322, title III, § 345(a), 102 Stat. 540.
2109(b)36:138c(b) (last sentence). 
2109(c)(1)36:138c(a) (last sentence), (b) (1st sentence). 
2109(c)(2)36:138c(d). 
2109(c)(3)36:138c(e). 
2109(d)36:138c(c). 
2109(e)36:138c(f). 
2109(f)36:138c(g). 
2109(g)36:138c note.May 20, 1988, Pub. L. 100–322, title III, § 345(b), 102 Stat. 540.





§ 2110. Claims against the Commission
A claim against the American Battle Monuments Commission that is similar to a claim described in section 2734 of title 10, that is based on damage to, or loss or destruction of, property, or personal injury or death of an individual, and that is caused by the negligent or wrongful act or omission of an officer or civilian employee of the Commission acting within the scope of the officer’s or employee’s office or employment, may be settled, decided, and paid as provided in section 2734 for the settlement of Army claims. However, the Secretary of the Army may appoint an officer or employee of the Commission to a claims commission or as an officer to approve settlements of claims made by the claims commission. All payments in settlement of a claim shall be made out of appropriations made to carry out this chapter.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1276.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


211036:138b (4th par.).Mar. 4, 1923, ch. 283, § 12 (4th par.), 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, §§ 2(c), (d), 4(c)(3), 70 Stat. 640, 642.


The words “section 2734 of title 10” and “section 2734” are substituted for “the first section of the Act entitled ‘An Act to provide for the prompt settlement of claims for damages occasioned by Army, Navy, and Marine Corps forces in foreign countries’, approved January 2, 1942 (55 Stat. 880, as amended; 31 U.S.C. 224d)” and “such Act”, respectively, in section 12 (4th par.) of the Act of March 4, 1923 (ch. 283), as added by section 4(c)(3) of the Act of July 25, 1956 (ch. 721, 70 Stat. 642), because of section 49(b) of the Act of August 10, 1956 (ch. 1041, 70A Stat. 640). The 1942 law enacted former 31:224d, 224h, and 224i. Those sections subsequently were codified as 10:2734 and repealed by the Act of August 10, 1956 (ch. 1041, 70A Stat. 154, 672). The words “both real and personal” are omitted as unnecessary. The words “on or after July 25, 1956” are omitted as obsolete. The words “or commissions” are omitted because of 1:1. The words “settled, decided” are substituted for “considered, ascertained, adjusted, determined” to eliminate unnecessary words.



§ 2111. Presidential duties and powers(a) Arrangements With Foreign Countries.—The President is requested to make the necessary arrangements with the proper authorities of the appropriate foreign countries to enable the American Battle Monuments Commission to carry out this chapter.

(b) Transfer of Administrative Duties and Powers and Supplies, Material, and Equipment to Commission.—(1) The President by executive order may transfer to the Commission—(A) the same administrative duties and powers related to a permanent military cemetery located outside the United States and the territories and possessions of the United States that were transferred to the Commission by Executive Order 6614, February 26, 1934, and Executive Order 10057, May 14, 1949, as amended by Executive Order 10087, December 3, 1949; and

(B) supplies, material, and equipment located in the permanent military cemetery or in a military depot overseas that—(i) the Department of Defense does not need; and

(ii) the Commission requests to carry out the duties and powers specified in clause (A) of this paragraph.



(2) After a transfer under this subsection, the Commission shall maintain the cemetery and all improvements in it.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1276.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2111(a)36:127.Mar. 4, 1923, ch. 283, § 6, 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317.
2111(b)36:132.Mar. 4, 1923, ch. 283, § 10, 42 Stat. 1509; June 26, 1946, ch. 502, 60 Stat. 317; July 25, 1956, ch. 721, §§ 2(c), (d), 4(b), 70 Stat. 640, 641.


In subsection (b)(1), the words “duties and powers” are substituted for “functions” for consistency in the revised title and with other titles of the United States Code.

Editorial Notes

References in TextExecutive Order 6614, referred to in subsec. (b)(1)(A), is not classified to the Code.

Executive DocumentsExecutive Order 10057, referred to in subsec. (b)(1)(A), is set out below.


Ex. Ord. No. 9873. Administration of the Mexico City National Cemetery
Ex. Ord. No. 9873, July 16, 1947, 12 F.R. 4777, provided:
By virtue of the authority vested in me by section 12 of the act of March 4, 1923, as amended by the act of June 26, 1946, 60 Stat. 318 [now subsec. (b) of this section], and as President of the United States, it is hereby ordered as follows:
1. All functions of administration pertaining to the Mexico City National Cemetery, located in Mexico City, Calazada, Molchor, Ocampo 31, Mexico, DF, now vested in or exercised by the War Department, together with the field civilian personnel, records, supplies, equipment, and property of every kind pertaining thereto, are hereby transferred from the War Department to the American Battle Monuments Commission.
2. The unexpended balances of appropriations or allotments of appropriations which are now, or may become, available to the War Department for the performance of the functions transferred by this order shall be transferred to the American Battle Monuments Commission to such extent as the Director of the Bureau of the Budget may deem necessary.


Ex. Ord. No. 10057. Transfer of Certain Functions Pertaining to United States Military Cemeteries
Ex. Ord. No. 10057, May 14, 1949, 14 F.R. 2585, as amended by Ex. Ord. No. 10087, Dec. 3, 1949, 14 F.R. 7287, provided:
By virtue of the authority vested in me by section 12 of the act of March 4, 1923, 42 Stat. 1509, as amended by the act of June 26, 1946, 60 Stat. 318 [now subsec. (b) of this section], and as President of the United States, it is hereby ordered as follows:
1. All functions of administration pertaining to World War II United States Military Cemeteries located in or near Cambridge, England; Margraten, the Netherlands; Hamm, Luxembourg; Henri-Chapelle, Belgium; Neuvilleen-Condroz, Belgium; St. Laurent, France; St. James, France; Epinal, France; St. Avold, France; Draguignan, France; Nettuno (Anzio), Italy; Florence, Italy; Tunis (Carthage), Tunisia; and Ft. McKinley, Philippine Islands, now vested in or exercised by the Secretary of the Army pursuant to the act of May 16, 1946, c. 261, 60 Stat. 182, as amended by the act of August 5, 1947, c. 497, 61 Stat. 779, together with (a) such supplies, equipment, temporary structures, utilities and facilities pertaining thereto as are located therein or are in depots or other places overseas under the jurisdiction of the American Graves Registration Service and are determined by the American Battle Monuments Commission to be required for the discharge of its responsibilities under this order, and (b) the cemetery records currently maintained for the operation of such cemeteries, including records pertinent to the acquisition of real estate upon which the cemeteries and their appurtenances are situated, are hereby transferred to the American Battle Monuments Commission; such transfer to become effective as to any particular cemetery or group of cemeteries upon the completion of the operational mission of the Department of the Army with respect to such cemetery or group of cemeteries, but in no instance later than December 31, 1951, or at such earlier date as may be determined by the President or the Congress pursuant to the said act of May 16, 1946, as amended by the act of August 5, 1947.
2. The Department of the Army shall have the right to re-enter any of such cemeteries subsequent to the effective date of the transfer of functions with respect thereto for the purpose of making exhumations or reinterments should any such action become necessary.
3. There shall be transferred to the American Battle Monuments Commission so much of the unexpended balances of appropriations now, or which may become, available to the Department of the Army for the performance of the functions transferred by the provisions of this order as the Director of the Bureau of the Budget may deem necessary for use prior to July 1, 1950, in connection with such functions.


Ex. Ord. No. 12115. Permanent American Cemetery in Republic of Panama
Ex. Ord. No. 12115, Jan. 19, 1979, 44 F.R. 4645, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including Section 10 of the Act of March 4, 1923 (42 Stat. 1509), as amended (36 U.S.C. 132) [now subsec. (b) of this section], and to implement the intent of the United States Senate (124 Cong. Rec. S3857 of March 16, 1978) as set forth by Reservations (1) and (3) to the Resolution of Ratification of the Treaty Concerning the Permanent Neutrality and Operation of the Panama Canal, it is hereby ordered as follows:
1–101. The Secretary of State shall take all appropriate steps to complete, prior to the date of entry into force of the Treaty Concerning the Permanent Neutrality and Operation of the Panama Canal, hereinafter referred to as the Neutrality Treaty, the negotiations which have begun with the Republic of Panama for an agreement under which the United States of America would, upon the date of entry into force of such agreement and thereafter, administer as a permanent American cemetery such part of Corozal Cemetery as encompasses the remains of citizens of the United States of America.
1–102. Subject to the conclusion of the agreement referred to in Section 1–101 of this Order, the American Battle Monuments Commission shall administer that part of Corozal Cemetery which encompasses the remains of citizens of the United States of America, in accordance with the terms of the agreement with the Republic of Panama.
1–103. The Governor of the Canal Zone shall, to the extent funds are available, disinter from Mount Hope Cemetery, before entry into force of the Neutrality Treaty, and reinter in Corozal Cemetery the remains of United States citizens, and the remains of members of their immediate family that are buried with them. The Governor shall not remove from Mount Hope Cemetery the remains of any such person whose next of kin timely requests in writing that such remains not be disinterred. The Governor shall transport to the United States for reinterment the remains of any such person whose next of kin timely requests in writing that such remains be transported to the United States for reinterment.
1–104. The Secretary of Defense shall, to the extent funds are available, disinter from Corozal Cemetery and transport to the United States for reinterment the remains of United States citizens, and the remains of members of their immediate family buried with them, whose next of kin requests in writing by April 1, 1982, that such remains be transported to the United States for reinterment.
1–105. Subject to the availability of funds, all the costs incurred in the disinterment, reinterment in Corozal Cemetery, and transportation of remains required by this Order, including the costs of preparation, cremation if requested, and a casket or urn, shall be borne by the United States of America. The costs of reinterment in the United States, including any costs for funeral home services, vaults, plots, or crypts, will be the responsibility of the next of kin making the request, except to the extent otherwise provided by law, including any unused specific entitlements available pursuant to statute.
1–106. (a) The Governor of the Canal Zone shall identify, to the extent feasible, the closest surviving next of kin of each deceased United States citizen buried in the Mount Hope and Corozal Cemeteries, and of such next of kin of each member of the immediate family that is buried with such United States citizen.
(b) The Governor shall provide notice to the next of kin of such deceased buried in Mount Hope Cemetery that the Government plans to remove the deceased to Corozal Cemetery unless the next of kin requests in writing, not later than three months after the first issuance of such notification, either that the remains not be removed from Mount Hope Cemetery, or that the remains be moved to, and reinterred in, the United States in a cemetery or other burial site designated by the next of kin.
(c) The Governor shall also provide notice to the next of kin of such deceased who are buried in Corozal Cemetery that the Government will disinter and transport such deceased to the United States for reinterment in a cemetery or other burial site designated by the next of kin, if the next of kin so requests in writing not later than April 1, 1982.
(d) The Governor shall publish the notices provided for in subsections (b) and (c) of this Section in appropriate newspapers, magazines and other periodicals, and utilize such other means of communicating with the next of kin that he finds to be practical and effective.
1–107. The Governor of the Canal Zone shall, before the entry into force of the Neutrality Treaty, fully advise the next of kin of all available options, and their implications, in those cases where a request has been made that remains not be removed from Mount Hope Cemetery.
1–108. The Secretary of the Army shall supervise the planned removal of the remains from Mount Hope Cemetery to Corozal Cemetery and shall ensure compliance with the wishes of any next of kin who, within the time specified in clause B(i) to the Third Reservation to the Neutrality Treaty, objects to such removal.
1–109. As used in this Order:
(a) “Next of kin” means the person whom the Governor of the Canal Zone determines to be the nearest living relative, by consanguinity or affinity, of a person buried at Mount Hope Cemetery or Corozal Cemetery.
(b) “Members of their immediate family” means the spouse, children, mother or father of the deceased United States citizen.

Jimmy Carter.




§ 2112. Care and maintenance of Surrender Tree site
The American Battle Monuments Commission is responsible for the care and maintenance of the Surrender Tree site in Santiago, Cuba.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1276.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


211236:123 note.Aug. 13, 1957, Pub. L. 85–125, 71 Stat. 344.


The last sentence of the Act of August 13, 1957 (Public Law 85–125, 71 Stat. 344), is omitted as obsolete.



§ 2113. World War II memorial in the District of Columbia(a) Solicitation and Acceptance of Contributions.—(1) Consistent with its authority under section 2103(e) of this title, the American Battle Monuments Commission shall solicit and accept contributions for the World War II memorial.

(2) In this section, the term “World War II memorial” means the memorial authorized by Public Law 103–32 (40 U.S.C. 8903 note) to be established by the Commission on Federal land in the District of Columbia or its environs to honor members of the Armed Forces who served in World War II and to commemorate the participation of the United States in that war.


(b) Creation of Memorial Fund.—(1) There is hereby created in the Treasury a fund for the World War II memorial, which shall consist of the following:(A) Amounts deposited, and interest and proceeds credited, under paragraph (2).

(B) Obligations obtained under paragraph (3).

(C) The amount of surcharges paid to the Commission for the World War II memorial under the World War II 50th Anniversary Commemorative Coins Act (31 U.S.C. 5112 note).

(D) Amounts borrowed using the authority provided under subsection (d).

(E) Any funds received by the Commission under section 2114 of this title in exchange for use of, or the right to use, any mark, copyright or patent.


(2) The Chairman of the Commission shall deposit in the fund the amounts accepted as contributions under subsection (a). The Secretary of the Treasury shall credit to the fund the interest on, and the proceeds from sale or redemption of, obligations held in the fund.

(3) The Secretary of the Treasury shall invest any portion of the fund that, as determined by the Chairman, is not required to meet current expenses. Each investment shall be made in an interest-bearing obligation of the United States or an obligation guaranteed as to principal and interest by the United States that, as determined by the Chairman, has a maturity suitable for the fund.


(c) Use of Fund.—The fund shall be available to the Commission—(1) for the expenses of establishing the World War II memorial, including the maintenance and preservation amount provided for in section 8906(b) of title 40;

(2) for such other expenses, other than routine maintenance, with respect to the World War II memorial as the Commission considers warranted; and

(3) to secure, obtain, register, enforce, protect, and license any mark, copyright, or patent that is owned by, assigned to, or licensed to the Commission under section 2114 of this title to aid or facilitate the construction of the World War II memorial.


(d) Special Borrowing Authority.—(1) To assure that groundbreaking, construction, and dedication of the World War II memorial are carried out on a timely basis, the Commission may borrow money from the Treasury of the United States in such amounts as the Commission considers necessary, but not to exceed a total of $65,000,000. Borrowed amounts shall bear interest at a rate determined by the Secretary of the Treasury, taking into consideration the average market yield on outstanding marketable obligations of the United States of comparable maturities during the month preceding the month in which the obligations of the Commission are issued. The interest payments on such obligations may be deferred with the approval of the Secretary, but any interest payment so deferred shall also bear interest.

(2) The borrowing of money by the Commission under paragraph (1) shall be subject to such maturities, terms, and conditions as may be agreed upon by the Commission and the Secretary, except that the maturities may not exceed 20 years and such borrowings may be redeemable at the option of the Commission before maturity.

(3) The obligations of the Commission shall be issued in amounts and at prices approved by the Secretary. The authority of the Commission to issue obligations under this subsection shall remain available without fiscal year limitation. The Secretary of the Treasury shall purchase any obligations of the Commission to be issued under this subsection, and for such purpose the Secretary of the Treasury may use as a public debt transaction of the United States the proceeds from the sale of any securities issued under chapter 31 of title 31. The purposes for which securities may be issued under such chapter are extended to include any purchase of the Commission’s obligations under this subsection.

(4) Repayment of the interest and principal on any funds borrowed by the Commission under paragraph (1) shall be made from amounts in the fund. The Commission may not use for such purpose any funds appropriated for any other activities of the Commission.


(e) Treatment of Borrowing Authority.—In determining whether the Commission has sufficient funds to complete construction of the World War II memorial, as required by section 8906 of title 40, the Secretary of the Interior shall consider the funds that the Commission may borrow from the Treasury under subsection (d) as funds available to complete construction of the memorial, whether or not the Commission has actually exercised the authority to borrow such funds.

(f) Voluntary Services.—(1) Notwithstanding section 1342 of title 31, the Commission may accept from any person voluntary services to be provided in furtherance of the fund-raising activities of the Commission relating to the World War II memorial.

(2) A person providing voluntary services under this subsection shall be considered to be a Federal employee for purposes of chapter 81 of title 5, relating to compensation for work-related injuries, and chapter 171 of title 28, relating to tort claims. A volunteer who is not otherwise employed by the United States shall not be considered to be a Federal employee for any other purpose by reason of the provision of such voluntary service, except that any volunteer given responsibility for the handling of funds or the carrying out of a Federal function is subject to the conflict of interest laws contained in chapter 11 of title 18 and the administrative standards of conduct contained in part 2635 of title 5 of the Code of Federal Regulations.

(3) The Commission may provide for reimbursement of incidental expenses that are incurred by a person providing voluntary services under this subsection. The Commission shall determine those expenses that are eligible for reimbursement under this paragraph.

(4) Nothing in this subsection shall be construed to require any Federal employee to work without compensation or to allow the use of volunteer services to displace or replace any Federal employee.


(g) Treatment of Certain Contracts.—A contract entered into by the Commission for the design or construction of the World War II memorial is not a funding agreement as that term is defined in section 201 of title 35.

(h) Extension of Authority To Establish Memorial.—Notwithstanding section 8903(e) of title 40, the authority for the construction of the World War II memorial provided by Public Law 103–32 (40 U.S.C. 8903 note) expires on December 31, 2005.

(Added Pub. L. 106–117, title VI, § 601(a)(1), Nov. 30, 1999, 113 Stat. 1576; amended Pub. L. 108–178, § 4(h), Dec. 15, 2003, 117 Stat. 2641.)

Editorial Notes

References in TextThe World War II 50th Anniversary Commemorative Coins Act, referred to in subsec. (b)(1)(C) is Pub. L. 102–414, Oct. 14, 1992, 106 Stat. 2106, which is classified as a note under section 5112 of Title 31, Money and Finance.

Amendments2003—Subsec. (a)(2). Pub. L. 108–178, § 4(h)(1), substituted “(40 U.S.C. 8903 note)” for “(40 U.S.C. 1003 note)”.
Subsec. (c)(1). Pub. L. 108–178, § 4(h)(2), substituted “section 8906(b) of title 40” for “section 8(b) of the Commemorative Works Act (40 U.S.C. 1008(b))”.
Subsec. (e). Pub. L. 108–178, § 4(h)(3), substituted “section 8906 of title 40” for “section 8 of the Commemorative Works Act (40 U.S.C. 1008)”.
Subsec. (h). Pub. L. 108–178, § 4(h)(4), substituted “section 8903(e) of title 40” for “section 10 of the Commemorative Works Act (40 U.S.C. 1010)” and “(40 U.S.C. 8903 note)” for “(40 U.S.C. 1003 note)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–178 effective Aug. 21, 2002, see section 5 of Pub. L. 108–178, set out as a note under section 5334 of Title 5, Government Organization and Employees.

Effect of Repeal of Current Memorial FundPub. L. 106–117, title VI, § 601(c), Nov. 30, 1999, 113 Stat. 1578, provided that: “Upon the enactment of this Act [Nov. 30, 1999], the Secretary of the Treasury shall transfer amounts in the fund created by section 4(a) of Public Law 103–32 (40 U.S.C. 1003 note) [now 40 U.S.C. 8903 note] to the fund created by section 2113(b) of title 36, United States Code, as added by subsection (a).”




§ 2114. Intellectual property and related items(a) Authority To Use and Register Intellectual Property.—The American Battle Monuments Commission may—(1) adopt, use, register, and license trademarks, service marks, and other marks;

(2) obtain, use, register, and license the use of copyrights consistent with section 105 of title 17;

(3) obtain, use, and license patents; and

(4) accept gifts of marks, copyrights, patents, and licenses for use by the Commission.


(b) Authority To Grant Licenses.—The Commission may grant exclusive and nonexclusive licenses in connection with any mark, copyright, patent, or license for the use of such mark, copyright or patent, except to the extent the grant of such license by the Commission would be contrary to any contract or license by which the use of the mark, copyright, or patent was obtained.

(c) Enforcement Authority.—The Commission may enforce any mark, copyright, or patent by an action in the district courts under any law providing for the protection of such marks, copyrights, or patents.

(d) Legal Representation.—The Attorney General shall furnish the Commission with such legal representation as the Commission may require under subsection (c). The Secretary of Defense shall provide representation for the Commission in administrative proceedings before the Patent and Trademark Office and Copyright Office.

(e) Irrevocability of Transfers of Copyrights to Commission.—Section 203 of title 17 shall not apply to any copyright transferred in any manner to the Commission.

(Added Pub. L. 106–117, title VI, § 603(a), Nov. 30, 1999, 113 Stat. 1579.)

§ 2115. Acquisition, operation, and maintenance of Lafayette Escadrille Memorial
The American Battle Monuments Commission may enter into an agreement with the Lafayette Escadrille Memorial Foundation to acquire, operate, and maintain the Lafayette Escadrille Memorial in Marnes-la-Coquette, France. Under such an agreement, the Commission shall make necessary arrangements to ensure the ongoing maintenance of the memorial, including the cemetery at the memorial that contains the remains of 49 aviators of the United States who died during World War I.
(Added Pub. L. 114–227, § 1(a), Sept. 29, 2016, 130 Stat. 934.)


CHAPTER 23—UNITED STATES HOLOCAUST MEMORIAL MUSEUM



Sec.


2301.Establishment of the United States Holocaust Memorial Museum; functions.


2302.Functions of the Council; membership.


2303.Compensation; travel expenses; full-time officers or employees of United States or Members of Congress.


2304.Administrative provisions.


2305.Staff.


2306.Insurance for Museum.


2307.Gifts, bequests, and devises of property; tax treatment.


2308.Annual report.


2309.Audit of financial transactions.


2310.Authorization of appropriations.




Editorial Notes
Prior ProvisionsA prior chapter 23, consisting of sections 2301 to 2309, related to the United States Holocaust Memorial Council, prior to the general amendment of this chapter by Pub. L. 106–292, § 1.

Amendments2006—Pub. L. 109–284, § 5(3), Sept. 27, 2006, 120 Stat. 1211, substituted “Museum” for “museum” in item 2306.


§ 2301. Establishment of the United States Holocaust Memorial Museum; functions
The United States Holocaust Memorial Museum (hereafter in this chapter referred to as the “Museum”) is an independent establishment of the United States Government. The Museum shall—(1) provide for appropriate ways for the Nation to commemorate the Days of Remembrance, as an annual, national, civic commemoration of the Holocaust, and encourage and sponsor appropriate observances of such Days of Remembrance throughout the United States;

(2) operate and maintain a permanent living memorial museum to the victims of the Holocaust, in cooperation with the Secretary of the Interior and other Federal agencies as provided in section 2304 of this title; and

(3) carry out the recommendations of the President’s Commission on the Holocaust in its report to the President of September 27, 1979, to the extent such recommendations are not otherwise provided for in this chapter.

(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1030; amended Pub. L. 109–284, § 5(4), Sept. 27, 2006, 120 Stat. 1211; Pub. L. 113–237, § 3(c)(2), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Prior ProvisionsA prior section 2301, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1277, related to the establishment and purposes of the Holocaust Memorial Council, prior to the general amendment of this chapter by Pub. L. 106–292.

Amendments2014—Par. (2). Pub. L. 113–237 substituted “section 2304” for “section 2306”.
2006—Pub. L. 109–284 substituted “United States Government” for “United State Government” in introductory provisions.

Statutory Notes and Related Subsidiaries
Support for Holocaust Education ProgramsPub. L. 116–141, May 29, 2020, 134 Stat. 636, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Never Again Education Act’.


“SEC. 2. FINDINGS.“The Congress finds the following:“(1) The United States has demonstrated a commitment to remembrance and education about the Holocaust through bilateral relationships and engagement in international organizations such as the United Nations and the International Holocaust Remembrance Alliance; the United States works to promote Holocaust education as a means to understand the importance of democratic principles, use and abuse of power, and to raise awareness about the importance of genocide prevention today.

“(2) The Congress has played a critical role in preserving the memory of the Holocaust and promoting awareness, including by authorizing the United States Holocaust Memorial Museum as an independent establishment of the Federal Government to ensure that ‘the study of the Holocaust become part of the curriculum in every school system in the country’, as well as by establishing a national Holocaust Remembrance Day in 1978.

“(3) 75 years after the conclusion of World War II, with the decreasing number of eyewitnesses and growing distance of students and their families from this history, it is important to institutionalize education about the events of the Holocaust such as the German Nazis’ racist ideology, propaganda, and plan to lead a state to war and, with their collaborators, kill millions—including the systematic murder of 6,000,000 Jewish people; as well as the persecution and murder of millions of others in the name of racial purity, political, ideological, and behavioral grounds, among them Roma, the disabled, the Slavs, Communists, Socialists, Jehovah’s Witnesses, and homosexuals.

“(4) As intolerance, antisemitism, and bigotry are promoted by hate groups, Holocaust education provides a context in which to learn about the danger of what can happen when hate goes unchallenged and there is indifference in the face of the oppression of others; learning how and why the Holocaust happened is an important component of the education of citizens of the United States.

“(5) Today, those who deny that the Holocaust occurred or distort the true nature of the Holocaust continue to find forums, especially online; this denial and distortion dishonors those who were persecuted, and murdered, making it even more of a national imperative to educate students in the United States so that they may explore the lessons that the Holocaust provides for all people, sensitize communities to the circumstances that gave rise to the Holocaust, and help youth be less susceptible to the falsehood of Holocaust denial and distortion and to the destructive messages of hate that arise from Holocaust denial and distortion.

“(6) Currently, 12 States (California, Connecticut, Florida, Illinois, Indiana, Kentucky, Michigan, New Jersey, New York, Oregon, Pennsylvania, and Rhode Island) require by law that schools teach students about the Holocaust; more schools and teachers, including those in underserved communities, can and should deliver quality Holocaust education.

“(7) For more than 30 years, the United States Holocaust Memorial Museum has worked to build and support the field of Holocaust education, and advance the quality and sustainability of Holocaust education at the local, State, and national levels, by engaging teachers and students across disciplines and grade levels.

“(8) The Federal Government, through support for educational activities of national museums established under Federal law, can assist teachers in efforts to incorporate historically accurate instruction on human rights atrocities, including the Holocaust, in curricula.


“SEC. 3. DEFINITIONS.“In this Act:“(1) Antisemitism.—The term ‘antisemitism’ means a certain perception of Jews, which may be expressed as hatred toward Jews. Rhetorical and physical manifestations of antisemitism are directed toward Jewish or non-Jewish individuals or their property, toward Jewish community institutions and religious facilities.

“(2) Director.—The term ‘Director’ means the Director of the United States Holocaust Memorial Museum.

“(3) Eligible program participant.—The term ‘eligible program participant’ means—“(A) a high school teacher, a teacher of one of the middle grades, or a school leader of a high school or a school that includes one of the middle grades (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));

“(B) an educational leader or expert who is not employed by a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or an elementary school or secondary school (as such terms are so defined) that is independent of any local educational agency; or

“(C) a prospective teacher enrolled in a program of postsecondary education coursework or preservice clinical education.


“(4) Holocaust.—The term ‘the Holocaust’ means the systematic, bureaucratic, state-sponsored persecution and murder of 6,000,000 Jews by the Nazi regime and its allies and collaborators. During the era of the Holocaust, German authorities also targeted other groups because of their perceived ‘racial inferiority’, such as Roma, the disabled, and Slavs. Other groups were persecuted on political, ideological, and behavioral grounds, among them Communists, Socialists, Jehovah’s Witnesses, and homosexuals.

“(5) Holocaust denial and distortion.—The term ‘Holocaust denial and distortion’ means discourse and propaganda that deny the historical reality and the extent of the extermination of the Jews by the Nazis and their accomplices during World War II, known as the Holocaust. Holocaust denial refers specifically to any attempt to claim that the Holocaust did not take place. Holocaust distortion refers to efforts to excuse or minimize the events of the Holocaust or its principal elements, including collaborators and allies of Nazi Germany, to blame the Jews for causing their own genocide, or to portray the Holocaust as a positive historical event.

“(6) Holocaust education center.—The term ‘Holocaust education center’ means an institution that furthers the teaching and learning about the Holocaust by offering programs for students and training for teachers and other types of professional leadership audiences.

“(7) Holocaust education program.—The term ‘Holocaust education program’ means a program that has as its specific and primary purpose to improve awareness and understanding of the Holocaust and educate individuals on the lessons of the Holocaust as a means to raise awareness about the importance of preventing genocide, hate, and bigotry against any group of people.


“SEC. 4. PROGRAM AUTHORIZED.“(a) Authorization of Appropriations.—There are authorized to be appropriated to carry out this Act $2,000,000 for fiscal year 2021 and each of the 4 succeeding fiscal years.

“(b) Donations, Gifts, Bequests, and Devises of Property.—In accordance with chapter 23 of title 36, United States Code, and in furtherance of the purposes of this Act, the Director is authorized to solicit, accept, hold, administer, invest, and use donated funds and gifts, bequests, and devises of property, both real and personal.

“(c) Use of Funds.—The Director, using funds appropriated under subsection (a) and resources received under subsection (b), and including through the engagement of eligible program participants as appropriate—“(1) shall develop and nationally disseminate accurate, relevant, and accessible resources to promote understanding about how and why the Holocaust happened, which shall include digital resources and may include other types of resources, such as print resources and traveling exhibitions; and

“(2) may carry out one or more of the following Holocaust education program activities:“(A) Development, dissemination, and implementation of principles of sound pedagogy for teaching about the Holocaust.

“(B) Provision of professional development for eligible program participants, such as through—“(i) local, regional, and national workshops;

“(ii) teacher trainings in conjunction with Holocaust education centers and other appropriate partners;

“(iii) engagement with—     “(I) local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 21 7801) [probably means 20 U.S.C. 7801]); and

     “(II) high schools and schools that include one of the middle grades (as so defined) that are independent of any local educational agency; and


“(iv) operation and expansion of a teacher fellowship program to cultivate and support leaders in Holocaust education.


“(C) Engagement with State and local education leaders to encourage the adoption of resources supported under this Act into curricula across diverse disciplines.

“(D) Evaluation and research to assess the effectiveness and impact of Holocaust education programs, which may include completion of the report required under section 8.



“(d) Applications.—The Director may seek the engagement of an eligible program participant under subsection (c) by requiring submission of an application to the Director at such time, in such manner, and based on such competitive criteria as the Director may require.


“SEC. 5. ONLINE HOLOCAUST EDUCATION RESOURCES.“(a) Website.—The Director shall maintain on the website of the United States Holocaust Memorial Museum a special section designated for Holocaust education resources to improve awareness and understanding of the Holocaust and educate individuals on the lessons of the Holocaust as a means to raise awareness about the importance of preventing genocide, hate, and bigotry against any group of people. The website and resources shall be made publically available.

“(b) Information Distribution.—The Director shall distribute information about the activities funded under this Act through the website of the United States Holocaust Memorial Museum, and shall respond to inquiries for supplementary information concerning such activities.

“(c) Best Practices.—The information distributed by the Director shall include best practices for educators.


“SEC. 6. UNITED STATES HOLOCAUST MEMORIAL COUNCIL.“The United States Holocaust Memorial Council established under section 2302 of title 36, United States Code, shall have governance responsibility for the programs and activities carried out under this Act in accordance with chapter 23 of title 36, United States Code.


“SEC. 7. ENGAGEMENT OF ELIGIBLE PROGRAM PARTICIPANTS.“(a) In General.—An eligible program participant shall be engaged at the discretion of the Director to participate in Holocaust education program activities authorized under this Act and approved by the Director pursuant to an application described in section 4(d).

“(b) Engagement Period.—Engagement of eligible program participants under this Act shall be for a period determined by the Director.

“(c) Priority.—In engaging eligible program participants under section 4, the Director shall give priority to applications from such participants who work for or with a local educational agency, or a school that is independent of any local educational agency, that does not, at the time application is made, offer any Holocaust education programming.


“SEC. 8. ANNUAL REPORT.“Not later than February 1 of each year, the Director shall submit to the Congress a report describing the activities carried out under this Act.”





Transfer of Auditors West Building (Annex 3); Responsibility for Repairs and AlterationsPub. L. 101–45, title II, June 30, 1989, 103 Stat. 125, provided that:
“Notwithstanding any other provision of law, the Administrator of General Services (Administrator) shall transfer to the administrative jurisdiction of the Holocaust Memorial Council (Council), without consideration, the Auditors West Building (Annex 3) located at Raoul Wallenberg Place and Independence Avenue Southwest, Washington, District of Columbia.
“Prior to such transfer of jurisdiction to the Council, the Council shall agree to perform all necessary repairs and alterations to the Auditors West Building so as to renovate the exterior of the Auditors West Building in a manner consistent with preservation of the historic architecture of the building, and to preserve the structural integrity of the building. The Council, prior to such transfer, shall furnish to the Administrator, for his approval, a plan detailing the repairs and alterations proposed, dates for completion of the work, and funding availability.
“In the event the Council ceases to exist, administrative jurisdiction of the Auditors West Building (Annex 3) shall revert to the General Services Administration.”





§ 2302. Functions of the Council; membership(a) In General.—The United States Holocaust Memorial Council (hereafter in this chapter referred to as the “Council”) shall be the board of trustees of the Museum and shall have overall governance responsibility for the Museum, including policy guidance and strategic direction, general oversight of Museum operations, and fiduciary responsibility. The Council shall establish an Executive Committee which shall exercise ongoing governance responsibility when the Council is not in session.

(b) Composition of Council; Appointment; Vacancies.—The Council shall consist of 65 voting members appointed (except as otherwise provided in this section) by the President and the following ex officio nonvoting members:(1) One appointed by the Secretary of the Interior.

(2) One appointed by the Secretary of State.

(3) One appointed by the Secretary of Education.

Of the 65 voting members, five shall be appointed by the Speaker of the United States House of Representatives from among Members of the United States House of Representatives and five shall be appointed by the President pro tempore of the United States Senate upon the recommendation of the majority and minority leaders from among Members of the United States Senate. Any vacancy in the Council shall be filled in the same manner as the original appointment was made.

(c) Term of Office.—(1) Except as otherwise provided in this subsection, Council members shall serve for 5-year terms.

(2) The terms of the five Members of the United States House of Representatives and the five Members of the United States Senate appointed during any term of Congress shall expire at the end of such term of Congress.

(3) Any member appointed to fill a vacancy occurring before the expiration of the term for which his predecessor was appointed shall be appointed only for the remainder of such term. A member, other than a Member of Congress appointed by the Speaker of the United States House of Representatives or the President pro tempore of the United States Senate, may serve after the expiration of his term until his successor has taken office.


(d) Chairperson and Vice Chairperson; Term of Office.—The Chairperson and Vice Chairperson of the Council shall be appointed by the President from among the members of the Council and such Chairperson and Vice Chairperson shall each serve for terms of 5 years.

(e) Reappointment.—Members whose terms expire may be reappointed, and the Chairperson and Vice Chairperson may be reappointed to those offices.

(f) Bylaws.—The Council shall adopt bylaws to carry out its functions under this chapter. The Chairperson may waive a bylaw when the Chairperson decides that waiver is in the best interest of the Council. Immediately after waiving a bylaw, the Chairperson shall send written notice of the waiver to every voting member of the Council. The waiver becomes final 30 days after the notice is sent unless a majority of Council members disagree in writing before the end of the 30-day period.

(g) Quorum.—One-third of the members of the Council shall constitute a quorum, and any vacancy in the Council shall not affect its powers to function.

(h) Associated Committees.—Subject to appointment by the Chairperson, an individual who is not a member of the Council may be designated as a member of a committee associated with the Council. Such an individual shall serve without cost to the Federal Government.

(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1031.)

Editorial Notes
Prior ProvisionsA prior section 2302, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1277, related to the membership of the Holocaust Memorial Council, prior to the general amendment of this chapter by Pub. L. 106–292.



§ 2303. Compensation; travel expenses; full-time officers or employees of United States or Members of Congress(a) In General.—Except as provided in subsection (b) of this section, members of the Council are each authorized to be paid the daily equivalent of the annual rate of basic pay in effect for positions at level IV of the Executive Schedule under section 5315 of title 5, for each day (including travel time) during which they are engaged in the actual performance of duties of the Council. While away from their homes or regular places of business in the performance of services for the Council, members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in Government service are allowed expenses under section 5703 of title 5.

(b) Exception.—Members of the Council who are full-time officers or employees of the United States or Members of Congress shall receive no additional pay by reason of their service on the Council.

(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1032.)

Editorial Notes
Prior ProvisionsA prior section 2303, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1278, related to the Executive Director of the Holocaust Memorial Council, prior to the general amendment of this chapter by Pub. L. 106–292.



§ 2304. Administrative provisions(a) Experts and Consultants.—The Museum may obtain the services of experts and consultants in accordance with the provisions of section 3109 of title 5, at rates not to exceed the daily equivalent of the annual rate of basic pay in effect for positions at level IV of the Executive Schedule under section 5315 of title 5.

(b) Authority To Contract.—The Museum may, in accordance with applicable law, enter into contracts and other arrangements with public agencies and with private organizations and persons and may make such payments as may be necessary to carry out its functions under this chapter.

(c) Assistance From Other Federal Departments and Agencies.—The Secretary of the Smithsonian Institution, the Library of Congress, and the heads of all executive branch departments, agencies, and establishments of the United States may assist the Museum in the performance of its functions under this chapter.

(d) Administrative Services and Support.—The Secretary of the Interior may provide administrative services and support to the Museum on a reimbursable basis.

(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1032.)

Editorial Notes
Prior ProvisionsA prior section 2304, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1278, related to gifts, bequests, and devises of property to the Holocaust Memorial Council, prior to the general amendment of this chapter by Pub. L. 106–292.



§ 2305. Staff(a) Establishment of the Museum Director as Chief Executive Officer.—There shall be a director of the Museum (hereafter in this chapter referred to as the “Director”) who shall serve as chief executive officer of the Museum and exercise day-to-day authority for the Museum. The Director shall be appointed by the Chairperson of the Council, subject to confirmation of the Council. The Director may be paid with nonappropriated funds, and, if paid with appropriated funds shall be paid the rate of basic pay for positions at level IV of the Executive Schedule under section 5315 of title 5. The Director shall report to the Council and its Executive Committee through the Chairperson. The Director shall serve at the pleasure of the Council.

(b) Appointment of Employees.—The Director shall have authority to—(1) appoint employees in the competitive service subject to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, relating to classification and general schedule pay rates;

(2) appoint and fix the compensation (at a rate not to exceed the rate of basic pay in effect for positions at level IV of the Executive Schedule under section 5315 of title 5) of up to three employees notwithstanding any other provision of law; and

(3) implement the decisions and strategic plan for the Museum, as approved by the Council, and perform such other functions as may be assigned from time-to-time by the Council, the Executive Committee of the Council, or the Chairperson of the Council, consistent with this legislation.


(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1032.)

Editorial Notes
Prior ProvisionsA prior section 2305, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1278, related to the establishment of the memorial museum, prior to the general amendment of this chapter by Pub. L. 106–292.



§ 2306. Insurance for Museum
The Museum shall maintain insurance on the memorial museum to cover such risks, in such amount, and containing such terms and conditions as the Museum deems necessary.
(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1033.)

Editorial Notes
Prior ProvisionsA prior section 2306, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1279, related to audits of the Holocaust Memorial Council, prior to the general amendment of this chapter by Pub. L. 106–292.



§ 2307. Gifts, bequests, and devises of property; tax treatment
The Museum may solicit, and the Museum may accept, hold, administer, invest, and use gifts, bequests, and devises of property, both real and personal, and all revenues received or generated by the Museum to aid or facilitate the operation and maintenance of the memorial museum. Property may be accepted pursuant to this section, and the property and the proceeds thereof used as nearly as possible in accordance with the terms of the gift, bequest, or devise donating such property. Funds donated to and accepted by the Museum pursuant to this section or otherwise received or generated by the Museum are not to be regarded as appropriated funds and are not subject to any requirements or restrictions applicable to appropriated funds. For the purposes of Federal income, estate, and gift taxes, property accepted under this section shall be considered as a gift, bequest, or devise to the United States.
(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1033.)

Editorial Notes
Prior ProvisionsA prior section 2307, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1279, provided for administrative provisions, prior to the general amendment of this chapter by Pub. L. 106–292.



§ 2308. Annual report
The Director shall transmit to Congress an annual report on the Director’s stewardship of the authority to operate and maintain the memorial museum. Such report shall include the following:(1) An accounting of all financial transactions involving donated funds.

(2) A description of the extent to which the objectives of this chapter are being met.

(3) An examination of future major endeavors, initiatives, programs, or activities that the Museum proposes to undertake to better fulfill the objectives of this chapter.

(4) An examination of the Federal role in the funding of the Museum and its activities, and any changes that may be warranted.

(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1033.)

Editorial Notes
Prior ProvisionsA prior section 2308, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1280, required the Executive Director to submit an annual report to Congress, prior to the general amendment of this chapter by Pub. L. 106–292.



§ 2309. Audit of financial transactions
Financial transactions of the Museum, including those involving donated funds, shall be audited by the Comptroller General as requested by Congress, in accordance with generally accepted auditing standards. In conducting any audit pursuant to this section, appropriate representatives of the Comptroller General shall have access to all books, accounts, financial records, reports, files and other papers, items or property in use by the Museum, as necessary to facilitate such audit, and such representatives shall be afforded full facilities for verifying transactions with the balances.
(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1034.)

Editorial Notes
Prior ProvisionsA prior section 2309, Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1280, related to authorization of appropriations, prior to the general amendment of this chapter by Pub. L. 106–292.



§ 2310. Authorization of appropriations
To carry out the purposes of this chapter, there are authorized to be appropriated such sums as may be necessary. Notwithstanding any other provision of law, none of the funds authorized to carry out this chapter may be made available for construction. Authority to enter into contracts and to make payments under this chapter, using funds authorized to be appropriated under this chapter, shall be effective only to the extent, and in such amounts, as provided in advance in appropriations Acts.
(Added Pub. L. 106–292, § 1, Oct. 12, 2000, 114 Stat. 1034.)


CHAPTER 25—PRESIDENT’S COMMITTEE ON EMPLOYMENT OF PEOPLE WITH DISABILITIES



Sec.


2501.Acceptance of voluntary services and money or property.


2502.Authorization of appropriations.



§ 2501. Acceptance of voluntary services and money or property
The President’s Committee on Employment of People With Disabilities—(1) notwithstanding section 1342 of title 31, may accept voluntary and uncompensated services; and

(2) may solicit, accept, use, and dispose of any money or property the Committee receives.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1280; Pub. L. 105–354, § 1(3), Nov. 3, 1998, 112 Stat. 3239.)











Historical and Revision Notes



Pub. L. 105–225


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


250136:155b.July 11, 1949, ch. 302, § 2, as added Nov. 7, 1988, Pub. L. 100–630, title III, § 301(b)(3), 102 Stat. 3316.


In clause (2), the words “in the name of the Committee”, “in furtherance of this resolution”, “real, personal, or mixed, tangible or nontangible”, and “by gift, devise, bequest, or otherwise” are omitted as unnecessary.

Pub. L. 105–354This amends section 2501(2) of title 36 to reflect a change made by section 413 of the Workforce Investment Act of 1998 (Public Law 105–220, Aug. 7, 1998, 112 Stat. 1241).

Editorial Notes
Amendments1998—Par. (2). Pub. L. 105–354 inserted “solicit,” before “accept,”.



§ 2502. Authorization of appropriations(a) General.—Amounts necessary for the work of the President’s Committee on Employment of People With Disabilities are authorized to be appropriated for the fiscal year ending September 30, 1997, to be expended in the manner and by agencies the President may direct.

(b) Uses.—Amounts appropriated under this section are to be used to carry out the purposes of the National Disability Employment Awareness Month and to enable the President to provide the Committee with adequate personnel to assist in its activities, and otherwise to provide the Committee with the means of carrying out a program to promote the employment of individuals with disabilities, by—(1) creating interest throughout the United States in the rehabilitation and employment of such individuals; and

(2) obtaining and maintaining cooperation from all public and private groups in the field.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1280.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


250236:155a.July 11, 1949, ch. 302, § 1, 63 Stat. 409; Aug. 3, 1954, ch. 655, § 5, 68 Stat. 665; Sept. 13, 1960, Pub. L. 86–772, 74 Stat. 913; June 24, 1964, Pub. L. 88–321, 78 Stat. 221; Nov. 8, 1965, Pub. L. 89–333, § 14, 79 Stat. 1294; July 7, 1968, Pub. L. 90–391, § 14, 82 Stat. 306; Oct. 21, 1986, Pub. L. 99–506, title IX, § 902, 100 Stat. 1841; Nov. 7, 1988, Pub. L. 100–630, title III, § 301(b)(1), (2), 102 Stat. 3316; June 6, 1991, Pub. L. 102–52, § 9(b), 105 Stat. 263; Oct. 29, 1992, Pub. L. 102–569, title IX, § 914, 106 Stat. 4488.


In subsection (a), authorizations of appropriations for fiscal years 1993–1996 are omitted as obsolete.






Subtitle II—Patriotic and National Organizations

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(a)(2)(B), Dec. 18, 2014, 128 Stat. 2836, struck out item for part A “General”, which consisted of item for chapter 101, and item for part B “Organizations”, which consisted of items for chapters 201 to 2701.
2009—Pub. L. 111–95, § 1(b), Nov. 6, 2009, 123 Stat. 3003, added item for chapter 1404.
2008—Pub. L. 110–254, § 1(b), June 30, 2008, 122 Stat. 2421, amended item for chapter 1201 generally, substituting “Korean War Veterans Association, Incorporated” for “[Reserved]”.
2002—Pub. L. 107–252, title VI, § 601(b), Oct. 29, 2002, 116 Stat. 1721, added item for chapter 1526.
Pub. L. 107–241, § 1(a)(2)(B), Oct. 16, 2002, 116 Stat. 1496, substituted “AMVETS (American Veterans)” for “AMVETS (American Veterans of World War II, Korea, and Vietnam)” in item for chapter 227.
2000—Pub. L. 106–474, title II, § 201(b), Nov. 9, 2000, 114 Stat. 2095, added item for chapter 1524.
1998—Pub. L. 105–354, § 1(4)(B), (5)(B), Nov. 3, 1998, 112 Stat. 3241, 3244, added items for chapters 202 and 210.


Part A—General
CHAPTER 101—GENERAL



Sec.


10101.Audits.


10102.Reservation of right to amend or repeal.



§ 10101. Audits(a) General.—Except as otherwise provided, the financial statements of each corporation in part B of this subtitle shall be audited annually in accordance with generally accepted auditing standards by an independent certified public accountant or independent licensed public accountant, certified or licensed by a regulatory authority of a State or other political subdivision of the United States. The audit shall be conducted where the financial statements of the corporation normally are kept. The person conducting the audit shall be given access to—(1) all records and property owned or used by the corporation necessary to facilitate the audit; and

(2) full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians.


(b) Report.—(1) The corporation shall submit a report of the audit to Congress not later than 6 months after the close of the fiscal year for which the audit is made. The report shall describe the scope of the audit and include—(A) statements necessary to present fairly the corporation’s assets, liabilities, and surplus or deficit, and an analysis of the changes in those amounts during the year;

(B) a statement in reasonable detail of the corporation’s income and expenses during the year including the results of any trading, manufacturing, publishing, or other commercial-type endeavor; and

(C) the independent auditor’s opinion of those statements.


(2) The report may not be printed as a public document, except as part of proceedings authorized to be printed under section 1332 of title 44.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1283.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10101(a)36:1084 (less (b) (2d sentence cl. (2))).July 16, 1964, Pub. L. 88–378, § 14 (less (b) (2d sentence cl. (2))), 78 Stat. 327.
 36:1101(1)–(76), (77) (related to Fleet Reserve Association).Aug. 30, 1964, Pub. L. 88–504, § 1(1)–(76), (77) (related to Fleet Reserve Association), 78 Stat. 635; Dec. 15, 1975, Pub. L. 94–151, § 2, 89 Stat. 809; Nov. 11, 1977, Pub. L. 95–167, § 2, 91 Stat. 1348; Dec. 29, 1979, Pub. L. 96–165, § 9(g), 93 Stat. 1272; Dec. 2, 1980, Pub. L. 96–489, § 11, 94 Stat. 2554; Dec. 4, 1980, Pub. L. 96–497, § 11, 94 Stat. 2596; Nov. 20, 1981, Pub. L. 97–82, § 11, 95 Stat. 1093; Nov. 20, 1981, Pub. L. 97–83, § 11, 95 Stat. 1095; June 1, 1982, Pub. L. 97–192, § 11, 96 Stat. 110; Aug. 9, 1982, Pub. L. 97–231, § 11, 96 Stat. 257; Aug. 10, 1982, Pub. L. 97–234, § 11, 96 Stat. 263; Jan. 8, 1983, Pub. L. 97–427, § 11, 96 Stat. 2266; Apr. 10, 1984, Pub. L. 98–257, § 11, 98 Stat. 128; June 12, 1984, Pub. L. 98–314, § 11, 98 Stat. 239; July 23, 1984, Pub. L. 98–372, § 11, 98 Stat. 1240; Aug. 17, 1984, Pub. L. 98–382, § 11, 98 Stat. 1345; Aug. 21, 1984, Pub. L. 98–391, § 11, 98 Stat. 1360; Oct. 19, 1984, Pub. L. 98–520, § 11, 98 Stat. 2429; Oct. 30, 1984, Pub. L. 98–561, § 12, 98 Stat. 2912; Oct. 30, 1984, Pub. L. 98–565, § 11, 98 Stat. 2921; Oct. 30, 1984, Pub. L. 98–584, § 11, 98 Stat. 3098; Oct. 7, 1985, Pub. L. 99–119, § 11, 99 Stat. 500; Dec. 9, 1985, Pub. L. 99–172, § 11, 99 Stat. 1022; May 23, 1986, Pub. L. 99–318, § 12, 100 Stat. 476; Nov. 6, 1986, Pub. L. 99–604, § 11, 100 Stat. 3448; Apr. 6, 1988, Pub. L. 100–281, § 12, 102 Stat. 75; Nov. 14, 1988, Pub. L. 100–655, title I, § 111, 102 Stat. 3851; Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1611, 104 Stat. 1738; Dec. 10, 1991, Pub. L. 102–199, § 2, 105 Stat. 1629; Oct. 23, 1992, Pub. L. 102–484, title XVIII, §§ 1812, 1832, 106 Stat. 2583, 2585; Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1811, 110 Stat. 2762.
 36:1102.Aug. 30, 1964, Pub. L. 88–504, §§ 2, 3, 78 Stat. 636.
 36:1166.Aug. 11, 1971, Pub. L. 92–93, § 16, 85 Stat. 319.
 36:1213(a).Oct. 20, 1978, Pub. L. 95–493, § 13(a), 92 Stat. 1646.
 36:4315 (less (b) (2d sentence cl. (2))).July 14, 1964, Pub. L. 88–372, § 15 (less (b) (2d sentence cl. (2))), 78 Stat. 317.
 36:4514 (less (b) (2d sentence cl. (2))).July 14, 1964, Pub. L. 88–376, § 14 (less (b) (2d sentence cl. (2))), 78 Stat. 323.
 36:4610 (less (b) (2d sentence cl. (2))).Aug. 19, 1964, Pub. L. 88–449, § 10 (less (b) (2d sentence cl. (2))), 78 Stat. 498.
 36:5206(a).Oct. 26, 1992, Pub. L. 102–522, § 207(a), 106 Stat. 3420.
 36:5706(a).Oct. 11, 1996, Pub. L. 104–285, title II, § 207(a), 110 Stat. 3385.
10101(b)36:1103. 


In this section, the text of 36:1101 is omitted as unnecessary because of the addition of the words “Except as otherwise provided” in subsection (a) of this section. The text of 36:1166, 1213(a), and 5206(a) is omitted as unnecessary because of the restatement of 36:1102 and 1103 as general provisions covering, except as otherwise provided, all federally chartered corporations referred to in part B of subtitle II of the revised title. The text of 36:1084 (less (b) (2d sentence cl. (2))), 4315 (less (b) (2d sentence cl. (2))), 4514 (less (b) (2d sentence cl. (2))), and 4610 (less (b) (2d sentence cl. (2))) is omitted as unnecessary because of the restatement in this section of the general audit provisions of 36:1102 and 1103.
In subsection (a), before clause (1), the words “Except as otherwise provided” are added because certain corporations referred to in part B of subtitle II of the revised title are not covered by the audit requirements restated in the revised section. The words “at the place or places” and “or persons” are omitted as unnecessary. The words “financial statements” are substituted for “accounts” to use the generally accepted term for audits conducted by public accountants. The words “shall be given access to” are substituted for “shall be made available to” and “shall be afforded to” for consistency. In clause (1), the words “records and property owned or used by” are substituted for “books, accounts, financial records, reports, files, and all other papers, things, or property belonging to or in use by” for consistency in the revised title and with other titles of the United States Code and to eliminate unnecessary words.
In subsection (b)(1)(B), the words “supplemented . . . by” and “carried on by the corporation” are omitted as unnecessary.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsWith respect to corporations listed below, for termination, effective May 15, 2000, of reporting provisions in subsec. (b)(1) of this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and pages 196 through 208 of House Document No. 103–7.
Agricultural Hall of Fame
American Chemical Society
American Council of Learned Societies
American Ex-Prisoners of War
American Gold Star Mothers, Incorporated
American Historical Association
The American Legion
The American National Theater and Academy
The American Society of International Law
American Symphony Orchestra League
American War Mothers
AMVETS (American Veterans)
Army and Navy Union of the United States of America
Aviation Hall of Fame
Big Brothers-Big Sisters of America
Blinded Veterans Association
Blue Star Mothers of America, Inc.
Board For Fundamental Education
Boy Scouts of America
Boys & Girls Clubs of America
Catholic War Veterans of the United States of America, Incorporated
Civil Air Patrol
Congressional Medal of Honor Society of the United States of America
Daughters of Union Veterans of the Civil War 1861–1865
Disabled American Veterans
Former Members of Congress
The Foundation of the Federal Bar Association
Future Farmers of America
General Federation of Women’s Clubs
Girl Scouts of the United States of America
Gold Star Wives of America
Italian American War Veterans of the United States
Jewish War Veterans of the United States of America, Incorporated
Jewish War Veterans, U.S.A., National Memorial, Incorporated
Ladies of the Grand Army of the Republic
Legion of Valor of the United States of America, Incorporated
Little League Baseball, Incorporated
Marine Corps League
The Military Chaplains Association of the United States of America
Military Order of the Purple Heart of the United States of America, Incorporated
National Academy of Public Administration
National Academy of Sciences
National Conference of State Societies, Washington, District of Columbia
National Conference on Citizenship
National Council on Radiation Protection and Measurements
National Federation of Music Clubs
National Fund for Medical Education
National Mining Hall of Fame and Museum
National Music Council
National Safety Council
National Ski Patrol System, Incorporated
National Society, Daughters of the American Colonists
The National Society of the Daughters of the American Revolution
National Society of the Sons of the American Revolution
National Tropical Botanical Garden
National Woman’s Relief Corps, Auxiliary to the Grand Army of the Republic
The National Yoemen F
Naval Sea Cadet Corps
Navy Club of the United States of America
Navy Wives Clubs of America
Non Commissioned Officers Association of the United States of America, Incorporated
Paralyzed Veterans of America
Pearl Harbor Survivors Association
Polish Legion of American Veterans, U.S.A.
Reserve Officers Association of the United States
Sons of Union Veterans of the Civil War
369th Veterans’ Association
United Service Organizations, Incorporated
United States Capitol Historical Society
United States Submarine Veterans of World War II
Veterans of Foreign Wars of the United States
Veterans of World War I of the United States of America, Incorporated
Vietnam Veterans of America, Inc.
Women’s Army Corps Veterans’ Association



§ 10102. Reservation of right to amend or repeal(a) General.—Congress reserves the right to amend or repeal the provisions of part B of this subtitle.

(b) Nonapplication.—Subsection (a) of this section does not apply to chapters 213, 407, 801, 1403, 1503 (except section 150302(b)), 1513, 1517, 1531, and 1539 of this title.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1283.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1010236:20g.June 9, 1906, ch. 3065 § 7, 34 Stat. 228.
 36:29.June 15, 1916, ch. 148, § 9, 39 Stat. 229.
 36:38a.Mar. 16, 1950, ch. 62, § 9, 64 Stat. 24.
 36:51.Sept. 16, 1919, ch. 59, § 10, 41 Stat. 285.
 36:59.Aug. 4, 1937, ch. 564, § 5, 50 Stat. 559.
 36:67s.July 23, 1947, ch. 298, § 20, 61 Stat. 408.
 36:78q.June 17, 1959, Pub. L. 86–47, § 18, 73 Stat. 80.
 36:90k.June 17, 1932, ch. 268, § 11, 47 Stat. 322.
 36:104.Feb. 24, 1925, ch. 303, § 14, 43 Stat. 968.
 36:120.May 28, 1936, ch. 471, § 10, 49 Stat. 1391.
 36:140 note.June 6, 1940, ch. 239, § 5, 54 Stat. 233.
 36:208.July 1, 1946, ch. 527, § 8, 60 Stat. 347.
 36:239.June 30, 1950, ch. 431, § 19, 64 Stat. 315.
 36:254 note.May 27, 1914, ch. 101, § 2, 38 Stat. 383.
 36:291.Aug. 30, 1950, ch. 823, § 21, 64 Stat. 567.
 36:352.Sept. 20, 1950, ch. 958, § 12, 64 Stat. 872.
 36:382.Sept. 21, 1950, ch. 975, title I, § 112, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3049.
 36:421.Apr. 3, 1952, ch. 131, § 21, 66 Stat. 41.
 36:447.Aug. 13, 1953, ch. 427, § 17, 67 Stat. 565.
 36:479.Aug. 13, 1953, ch. 429, § 19, 67 Stat. 574.
 36:518.July 19, 1954, ch. 536, § 18, 68 Stat. 492.
 36:550.Aug. 20, 1954, ch. 774, § 20, 68 Stat. 752.
 36:589.Aug. 24, 1954, ch. 911, § 19, 68 Stat. 800.
 36:617.Aug. 28, 1954, ch. 1036, § 17, 68 Stat. 895.
 36:647.Aug. 4, 1955, ch. 546, § 17, 69 Stat. 490.
 36:680.Aug. 1, 1956, ch. 824, § 20, 70 Stat. 797.
 36:707.Aug. 6, 1956, ch. 976, § 17, 70 Stat. 1056.
 36:780.July 18, 1958, Pub. L. 85–530, § 20, 72 Stat. 375.
 36:807.Aug. 14, 1958, Pub. L. 85–642, § 17, 72 Stat. 601.
 36:837.Aug. 26, 1958, Pub. L. 85–761, § 17, 72 Stat. 859.
 36:868.Aug. 27, 1958, Pub. L. 85–769, § 18, 72 Stat. 927.
 36:898.Sept. 2, 1958, Pub. L. 85–870, § 18, 72 Stat. 1695.
 36:926.Sept. 2, 1958, Pub. L. 85–903, § 16, 72 Stat. 1741.
 36:958.July 14, 1960, Pub. L. 86–653, § 18, 74 Stat. 518.
 36:988.Aug. 31, 1960, Pub. L. 86–680, § 18, 74 Stat. 577.
 36:1020.Sept. 7, 1962, Pub. L. 87–650, § 20, 76 Stat. 506.
 36:1059.Sept. 10, 1962, Pub. L. 87–655, § 19, 76 Stat. 534.
 36:1088.July 16, 1964, Pub. L. 88–378, § 18, 78 Stat. 328.
 36:1167.Aug. 11, 1971, Pub. L. 92–93, § 17, 85 Stat. 319.
 36:1218.Oct. 20, 1978, Pub. L. 95–493, § 18, 92 Stat. 1647.
 36:1309(h).Dec. 29, 1979, Pub. L. 96–165, § 9(h), 93 Stat. 1272.
 36:1512.Dec. 2, 1980, Pub. L. 96–489, § 13, 94 Stat. 2555.
 36:1612.Dec. 4, 1980, Pub. L. 96–497, § 13, 94 Stat. 2597.
 36:1712.Nov. 20, 1981, Pub. L. 97–82, § 13, 95 Stat. 1093.
 36:1812.Nov. 20, 1981, Pub. L. 97–83, § 13, 95 Stat. 1096.
 36:1912.June 1, 1982, Pub. L. 97–192, § 13, 96 Stat. 111.
 36:2012.Aug. 9, 1982, Pub. L. 97–231, § 13, 96 Stat. 258.
 36:2112.Aug. 10, 1982, Pub. L. 97–234, § 13, 96 Stat. 263.
 36:2212.Jan. 8, 1983, Pub. L. 97–427, § 13, 96 Stat. 2267.
 36:2312.Apr. 10, 1984, Pub. L. 98–257, § 13, 98 Stat. 129.
 36:2412.June 12, 1984, Pub. L. 98–314, § 13, 98 Stat. 239.
 36:2512.July 23, 1984, Pub. L. 98–372, § 13, 98 Stat. 1241.
 36:2612.Aug. 17, 1984, Pub. L. 98–382, § 13, 98 Stat. 1345.
 36:2712.Aug. 21, 1984, Pub. L. 98–391, § 13, 98 Stat. 1360.
 36:2812.Oct. 19, 1984, Pub. L. 98–520, § 13, 98 Stat. 2430.
 36:2913.Oct. 30, 1984, Pub. L. 98–561, § 14, 98 Stat. 2912.
 36:3012.Oct. 30, 1984, Pub. L. 98–565, § 13, 98 Stat. 2922.
 36:3112.Oct. 30, 1984, Pub. L. 98–584, § 13, 98 Stat. 3099.
 36:3209.Aug. 25, 1937, ch. 762, § 9, 50 Stat. 800.
 36:3310.July 5, 1935, ch. 373, § 10, 49 Stat. 459.
 36:3418.Oct. 15, 1962, Pub. L. 87–817, § 18, 76 Stat. 933.
 36:3612.Oct. 7, 1985, Pub. L. 99–119, § 13, 99 Stat. 500.
 36:3712.Dec. 9, 1985, Pub. L. 99–172, § 13, 99 Stat. 1022.
 36:3813.May 23, 1986, Pub. L. 99–318, § 14, 100 Stat. 476.
 36:3912.Nov. 6, 1986, Pub. L. 99–604, § 13, 100 Stat. 3448.
 36:4013.Apr. 6, 1988, Pub. L. 100–281, § 14, 102 Stat. 75.
 36:4112.Nov. 14, 1988, Pub. L. 100–655, title I, § 113, 102 Stat. 3852.
 36:4206.Apr. 17, 1916, ch. 77, § 6, 39 Stat. 52.
 36:4318.July 14, 1964, Pub. L. 88–372, § 18, 78 Stat. 318.
 36:4408.June 6, 1900, ch. 806, § 8, 31 Stat. 663.
 36:4517.July 14, 1964, Pub. L. 88–376, § 17, 78 Stat. 324.
 36:4617.Aug. 19, 1964, Pub. L. 88–449, § 17, 78 Stat. 499.
 36:4706.May 31, 1920, ch. 216, § 6, 41 Stat. 694.
 36:4812.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1613, 104 Stat. 1738.
 36:4910.Jan. 30, 1913, ch. 21, § 10, 37 Stat. 655.
 36:5013.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1814, 106 Stat. 2583; May 31, 1993, Pub. L. 103–35, title II, § 202(a)(13), 107 Stat. 101.
 36:5113.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1834, 106 Stat. 2586; May 31, 1993, Pub. L. 103–35, title II, § 202(a)(13), 107 Stat. 101.
 36:5311.June 30, 1906, ch. 3929, § 11, 34 Stat. 808.
 36:5402.Mar. 3, 1901, ch. 876, § 2, 31 Stat. 1454; June 29, 1938, ch. 796, 52 Stat. 1226.
 36:5612.Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1813, 110 Stat. 2762.


In subsection (a), the source provisions are restated as a general provision to avoid the need to repeat identical provisions. The words “but no contract or individual right made or acquired shall be divested or impaired” in 36:104 and “but no contract or individual right made or acquired shall thereby be divested or impaired” in 36:5311 are omitted as unnecessary and for consistency in the revised title.
Subsection (b) is added because the chapters referred to in subsection (b) restate laws which Congress did not expressly reserve the right to amend or repeal.





Part B—Organizations

Statutory Notes and Related Subsidiaries
National Foundation on Fitness, Sports, and NutritionPub. L. 111–332, Dec. 22, 2010, 124 Stat. 3576, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘National Foundation on Fitness, Sports, and Nutrition Establishment Act’.


“SEC. 2. ESTABLISHMENT AND PURPOSE OF FOUNDATION.“(a) Establishment.—There is established the National Foundation on Fitness, Sports, and Nutrition (hereinafter in this Act referred to as the ‘Foundation’). The Foundation is a charitable and nonprofit corporation and is not an agency or establishment of the United States.

“(b) Purposes.—The purposes of the Foundation are—“(1) in conjunction with the Office of the President’s Council on Fitness, Sports and Nutrition, to develop a list and description of programs, events and other activities which would further the purposes and functions outlined in Executive Order 13265 [42 U.S.C. 300u note], as amended, and with respect to which combined private and governmental efforts would be beneficial;

“(2) to encourage and promote the participation by private organizations in the activities referred to in subsection (b)(1) and to encourage and promote private gifts of money and other property to support those activities; and

“(3) in consultation with such Office, to undertake and support activities to further the purposes and functions of such Executive Order.


“(c) Prohibition on Federal Funding.—The Foundation may not accept any Federal funds.


“SEC. 3. BOARD OF DIRECTORS OF THE FOUNDATION.“(a) Establishment and Membership.—The Foundation shall have a governing Board of Directors (hereinafter referred to in this Act as the ‘Board’), which shall consist of 9 members each of whom shall be a United States citizen and—“(1) 3 of whom should be knowledgeable or experienced in one or more fields directly connected with physical fitness, sports, nutrition, or the relationship between health status and physical exercise; and

“(2) 6 of whom should be leaders in the private sector with a strong interest in physical fitness, sports, nutrition, or the relationship between health status and physical exercise.

The membership of the Board, to the extent practicable, should represent diverse professional specialties relating to the achievement of physical fitness through regular participation in programs of exercise, sports, and similar activities, or to nutrition. The Assistant Secretary for Health, the Executive Director of the President’s Council on Fitness, Sports and Nutrition, the Director for the National Center for Chronic Disease Prevention and Health Promotion, the Director of the National Heart, Lung, and Blood Institute, and the Director for the Centers for Disease Control and Prevention shall be ex officio, nonvoting members of the Board. Appointment to the Board or its staff shall not constitute employment by, or the holding of an office of, the United States for the purposes of laws relating to Federal employment.

“(b) Appointments.—Within 90 days from the date of enactment of this Act [Dec. 22, 2010], the members of the Board shall be appointed by the Secretary [probably means the Secretary of Health and Human Services] in accordance with this subsection. In selecting individuals for appointments to the Board, the Secretary should consult with—“(1) the Speaker of the House of Representatives concerning the appointment of one member;

“(2) the Majority Leader of the House of Representatives concerning the appointment of one member;

“(3) the Majority Leader of the Senate concerning the appointment of one member;

“(4) the President Pro Tempore concerning the appointment of one member;

“(5) the Minority Leader of the House of Representatives concerning the appointment of one member; and

“(6) the Minority Leader of the Senate concerning the appointment of one member.


“(c) Terms.—The members of the Board shall serve for a term of 6 years, except that the original members of the Board shall be appointed for staggered terms as determined appropriate by the Secretary. A vacancy on the Board shall be filled within 60 days of the vacancy in the same manner in which the original appointment was made and shall be for the balance of the term of the individual who was replaced. No individual may serve more than 2 consecutive terms as a member.

“(d) Chairman.—The Chairman shall be elected by the Board from its members for a 2-year term and shall not be limited in terms or service, other than as provided in subsection (c).

“(e) Quorum.—A majority of the current membership of the Board shall constitute a quorum for the transaction of business.

“(f) Meetings.—The Board shall meet at the call of the Chairman at least once a year. If a member misses 3 consecutive regularly scheduled meetings, that member may be removed from the Board and the vacancy filled in accordance with subsection (c).

“(g) Reimbursement of Expenses.—Members of the Board shall serve without pay, but may be reimbursed for the actual and necessary traveling and subsistence expenses incurred by them in the performance of the duties of the Foundation, subject to the same limitations on reimbursement that are imposed upon employees of Federal agencies.

“(h) Limitations.—The following limitations apply with respect to the appointment of employees of the Foundation:“(1) Employees may not be appointed until the Foundation has sufficient funds to pay them for their service. No individual so appointed may receive a salary in excess of the annual rate of basic pay in effect for Executive Level V [5 U.S.C. 5316] in the Federal service. A member of the Board may not receive compensation for serving as an employee of the Foundation.

“(2) The first employee appointed by the Board shall be the Secretary of the Board who shall serve, at the direction of the Board, as its chief operating officer and shall be knowledgeable and experienced in matters relating to physical fitness, sports, and nutrition.

“(3) No Public Health Service employee nor the spouse or dependent relative of such an employee may serve as a member of the Board of Directors or as an employee of the Foundation.

“(4) Any individual who is an employee or member of the Board of the Foundation may not (in accordance with the policies developed under subsection (i)) personally or substantially participate in the consideration or determination by the Foundation of any matter that would directly or predictably affect any financial interest of—“(A) the individual or a relative (as such term is defined in section 109(16) of the Ethics in Government Act, 1978 [5 U.S.C. App.]) of the individual; or

“(B) any business organization, or other entity, of which the individual is an officer or employee, is negotiating for employment, or in which the individual has any other financial interest.



“(i) General Powers.—The Board may complete the organization of the Foundation by—“(1) appointing employees;

“(2) adopting a constitution and bylaws consistent with the purposes of the Foundation and the provision of this Act; and

“(3) undertaking such other acts as may be necessary to carry out the provisions of this Act.

In establishing bylaws under this subsection, the Board shall provide for policies with regard to financial conflicts of interest and ethical standards for the acceptance, solicitation and disposition of donations and grants to the Foundation.


“SEC. 4. POWERS AND DUTIES OF THE FOUNDATION.“(a) In General.—The Foundation—“(1) shall have perpetual succession;

“(2) may conduct business throughout the several States, territories, and possessions of the United States;

“(3) shall have its principal offices in or near the District of Columbia; and

“(4) shall at all times maintain a designated agent authorized to accept service of process for the Foundation.

The serving of notice to, or service of process upon, the agent required under paragraph (4), or mailed to the business address of such agent, shall be deemed as service upon or notice to the Foundation.

“(b) Seal.—The Foundation shall have an official seal selected by the Board which may be used as provided for in section 5.

“(c) Incorporation; Nonprofit Status.—To carry out the purposes of the Foundation under section 2, the Board shall—“(1) incorporate the Foundation in the District of Columbia; and

“(2) establish such policies and bylaws as may be necessary to ensure that the Foundation maintains status as an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 [26 U.S.C. 501(c)(3)].


“(d) Powers.—Subject to the specific provisions of section 2, the Foundation, in consultation with the Office of the President’s Council on Fitness, Sports, and Nutrition, shall have the power, directly or by the awarding of contracts or grants, to carry out or support activities for the purposes described in such section.

“(e) Treatment of Property.—For purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational inspirational or recreational resources. A gift, devise, or bequest may be accepted by the Foundation even though it is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest therein is for the benefit of the Foundation.


“SEC. 5. PROTECTION AND USES OF TRADEMARKS AND TRADE NAMES.“(a) Trademarks of the Foundation.—Authorization for a contributor, or a supplier of goods or services, to use, in advertising regarding the contribution, goods, or services, the trade name of the Foundation, or any trademark, seal, symbol, insignia, or emblem of the Foundation may be provided only by the Foundation with the concurrence of the Secretary or the Secretary’s designee.

“(b) Trademarks of the Council.—Authorization for a contributor or supplier described in subsection (a) to use, in such advertising, the trade name of the President’s Council on Fitness, Sports, and Nutrition, or any trademark, seal, symbol, insignia, or emblem of such Council, may be provided—“(1) by the Secretary or the Secretary’s designee; or

“(2) by the Foundation with the concurrence of the Secretary or the Secretary’s designee.



“SEC. 6. AUDIT, REPORT REQUIREMENTS, AND PETITION OF ATTORNEY GENERAL FOR EQUITABLE RELIEF.“(a) Audits.—For purposes of the Act entitled ‘An Act for audit of accounts of private corporations established under Federal law’, approved August 30, 1964 (Public Law 88–504, [former] 36 U.S.C. 1101–1103 [see 36 U.S.C. 10101]), the Foundation shall be treated as a private corporation under Federal law. The Inspector General of the Department of Health and Human Services and the Comptroller General of the United States shall have access to the financial and other records of the Foundation, upon reasonable notice.

“(b) Report.—The Foundation shall, not later than 60 days after the end of each fiscal year, transmit to the Secretary and to Congress a report of its proceedings and activities during such year, including a full and complete statement of its receipts, expenditures, and investments.

“(c) Relief With Respect to Certain Foundation Acts or Failure To Act.—If the Foundation—“(1) engages in, or threatens to engage in, any act, practice or policy that is inconsistent with its purposes set forth in section 2(b); or

“(2) refuses, fails, or neglects to discharge its obligations under this Act, or threaten[s] to do so;

the Attorney General of the United States may petition in the United States District Court for the District of Columbia for such equitable relief as may be necessary or appropriate.”






CHAPTER 201—AGRICULTURAL HALL OF FAME



Sec.


20101.Organization.


20102.Purposes.


20103.Membership.


20104.Governing body.


20105.Powers.


20106.Restrictions.


20107.Principal office.


20108.Records and inspection.


20109.Service of process.


20110.Liability for acts of officers and agents.


20111.Use of assets on dissolution or final liquidation.



§ 20101. Organization(a) Federal Charter.—Agricultural Hall of Fame (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1284.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20101(a)36:971.Aug. 31, 1960, Pub. L. 86–680, §§ 1, 2, 4(1), 16, 74 Stat. 572, 574, 577.
 36:972. 
20101(b)36:974(1). 
 36:986. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 20102. Purposes
The purposes of the corporation are—(1) to receive and maintain one or more funds and to use any part of the principal or interest only for charitable, scientific, literary, or educational purposes either directly or by contributing to organizations authorized to carry on similar activities;

(2) to honor farmers, farm women, farm leaders, teachers, scientists, inventors, governmental leaders, and other individuals who have helped make this Nation great by their outstanding contributions to the establishment, development, advancement, or improvement of agriculture in the United States;

(3) to perpetuate the memory of those individuals and record their contributions and achievements by the erection and maintenance of buildings and monuments as may be appropriate as a lasting memorial;

(4) to promote a greater sense of appreciation of the dignity and importance of agriculture, historically carried out through owner-operated farms, and the part it has played in developing those social, economic, and spiritual values which are essential in maintaining the free and democratic institutions of our Republic;

(5) to establish and maintain a library and museum for the collection and preservation for posterity of agricultural tools, implements, machines, vehicles, pictures, paintings, books, papers, documents, data, relics, mementos, artifacts, and other items relating to agriculture;

(6) to cooperate with other organizations interested in similar projects; and

(7) to engage in other activities appropriate to carry out its purposes.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1284.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2010236:973(A) (1st sentence words before proviso, last sentence), (B)–(G).Aug. 31, 1960, Pub. L. 86–680, § 3(A) (1st sentence words before proviso, last sentence), (B)–(G), 74 Stat. 573.


In clause (1), the words “and apply the whole or”, “therefrom”, “thereof”, and “duly” and 36:973(A) (1st sentence) are omitted as unnecessary. The text of 36:973(A) (last sentence) is omitted as unnecessary.
In clause (2), the words “of America” are omitted as unnecessary.
In clause (3), the words “those individuals” are substituted for “such persons” for clarity. The word “edifices” is omitted as included in “buildings”. The word “deemed” is omitted as unnecessary.
In clause (4), the word “promote” is substituted for “foster, promote, and encourage” to eliminate redundant words.
In clause (7), the words “other activities appropriate to carry out its purposes” are substituted for “any and all activities incidental thereto or necessary, suitable, or proper for the accomplishment of any of the aforementioned purposes” for consistency in the revised title and to eliminate unnecessary words.



§ 20103. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the bylaws.

(b) Voting.—Each member given voting rights by the bylaws has one vote on each matter submitted to a vote at a meeting of the voting members. The vote may be cast in the manner provided in the bylaws.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1284.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2010336:976.Aug. 31, 1960, Pub. L. 86–680, § 6, 74 Stat. 575.


In subsection (a), the words “are as provided in the bylaws” are substituted for “shall . . . be determined as the bylaws of the corporation may provide” to eliminate unnecessary words.
In subsection (b), the words “the right to” are omitted as unnecessary.



§ 20104. Governing body(a) Board of Governors.—(1) The board of governors is the governing body of the corporation. Between meetings of the members of the corporation, the board is responsible for the general policies and program of the corporation and for the control of all funds of the corporation.

(2) The number of governors, their manner of selection (including the filling of vacancies), and their term of office are as provided in the bylaws. However, the board shall have at least 15 members.

(3) The board may appoint committees. Each committee has the powers provided in the bylaws or by resolution of the board. The powers of a committee may include all the powers of the board.


(b) Officers.—(1) The officers of the corporation are a president, one or more one vice presidents as provided in the bylaws, a secretary, a treasurer, one or more assistant secretaries and assistant treasurers, and other officers as provided in the bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1284.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20104(a)36:977.Aug. 31, 1960, Pub. L. 86–680, §§ 7, 8, 74 Stat. 575.
20104(b)36:978. 


In subsection (a), the text of 36:977(a) is omitted as executed and obsolete. In paragraph (3), the words “and exercise” are omitted as unnecessary.



§ 20105. Powers
The corporation may—(1) adopt and amend bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, agents, and employees as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1285.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2010536:974(2)–(9).Aug. 31, 1960, Pub. L. 86–680, §§ 4(2)–(9), 17, 74 Stat. 574, 577.
 36:987. 


In this section, the text of 36:987 is omitted as executed and obsolete.
In clause (1), the words “and alter” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm, or individual and to hold any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” in 36:974(7) and “transfer, convey, lease, sublease, encumber and otherwise alienate real, personal or mixed property” in 36:974(8) for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” in 36:974(7) are omitted as unnecessary.
In clause (6), the words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge or otherwise” for consistency in the revised title and to eliminate unnecessary words. The words “for the purposes of the corporation” and “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 20106. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a governor, officer, employee, or member as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a governor, officer, or member as such during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer or employee in an amount approved by the board of governors.

(d) Loans.—The corporation may not make a loan or advance to a governor, officer, employee, or member. Governors who vote for or assent to making a loan or advance to a governor, officer, employee, or member, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(e) Contributions to Certain Organizations.—None of the principal or interest of a fund referred to in section 20102(1) of this title may be contributed to an organization if—(1) a substantial part of its activities is carrying on propaganda or attempting to influence legislation; or

(2) any part of its net earnings benefits a private shareholder or individual.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1285.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20106(a)36:982.Aug. 31, 1960, Pub. L. 86–680, §§ 3(A) (1st sentence proviso), 9, 10, 12, 74 Stat. 573, 575, 576.
20106(b)36:980. 
20106(c)36:979(a). 
20106(d)36:979(b). 
20106(e)36:973(A) (proviso). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 20107. Principal office
The principal office of the corporation shall be in Kansas City, Kansas, or another place decided by the board of governors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1285.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2010736:975(a).Aug. 31, 1960, Pub. L. 86–680, § 5(a), 74 Stat. 574.


The word “various” is omitted as unnecessary.



§ 20108. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of governors, and committees having any of the authority of its board of governors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20108(a)36:983 (1st sentence).Aug. 31, 1960, Pub. L. 86–680, § 13, 74 Stat. 576.
20108(b)36:983 (last sentence). 


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 20109. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2010936:975(b).Aug. 31, 1960, Pub. L. 86–680, § 5(b), 74 Stat. 575.





§ 20110. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2011036:981.Aug. 31, 1960, Pub. L. 86–680, § 11, 74 Stat. 576.





§ 20111. Use of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets of the corporation remaining after the discharge of all liabilities shall be distributed as provided by the board of governors, but in compliance with the charter and bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2011136:985.Aug. 31, 1960, Pub. L. 86–680, § 15, 74 Stat. 577.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 202—AIR FORCE SERGEANTS ASSOCIATION



Sec.


20201.Definition.


20202.Organization.


20203.Purposes.


20204.Membership.


20205.Governing body.


20206.Powers.


20207.Restrictions.


20208.Duty to maintain corporate and tax-exempt status.


20209.Records and inspection.


20210.Service of process.


20211.Liability for acts of officers and agents.


20212.Annual report.



§ 20201. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3239.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2020136 App.:5815.Nov. 18, 1997, Pub. L. 105–85, title XV, § 1516, 111 Stat. 1966.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 20202. Organization(a) Federal Charter.—Air Force Sergeants Association (in this chapter, the “corporation”), a nonprofit corporation incorporated in the District of Columbia, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3239.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20202(a)36 App.:5801.Nov. 18, 1997, Pub. L. 105–85, title XV, §§ 1501, 1514 (related to termination of charter), 1515, 111 Stat. 1963, 1966.
20202(b)36 App.:5813 (related to termination of charter).36 App.:5814.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 20203. Purposes(a) General.—The purposes of the corporation are as provided in its bylaws and articles of incorporation and include—(1) helping to maintain a highly dedicated and professional corps of enlisted personnel within the United States Air Force, including the United States Air Force Reserve, and the Air National Guard;

(2) supporting fair and equitable legislation and Department of the Air Force policies and influencing by lawful means departmental plans, programs, policies, and legislative proposals that affect enlisted personnel of the Regular Air Force, the Air Force Reserve, and the Air National Guard, its retirees, and other veterans of enlisted service in the Air Force;

(3) actively publicizing the roles of enlisted personnel in the United States Air Force;

(4) participating in civil and military activities, youth programs, and fundraising campaigns that benefit the United States Air Force;

(5) providing for the mutual welfare of members of the corporation and their families;

(6) assisting in recruiting for the United States Air Force;

(7) assembling together for social activities;

(8) maintaining an adequate Air Force for our beloved country;

(9) fostering among the members of the corporation a devotion to fellow airmen; and

(10) serving the United States and the United States Air Force loyally, and doing all else necessary to uphold and defend the Constitution of the United States.


(b) Corporate Function.—The corporation shall function as an educational, patriotic, civic, historical, and research organization under the laws of the District of Columbia.

(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3240.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20203(a)36 App.:5803.Nov. 18, 1997, Pub. L. 105–85, title XV, §§ 1503, 1508(f), 111 Stat. 1963, 1965.
20203(b)36 App.:5808(f). 





§ 20204. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws and articles of incorporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3240.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20204(a)36 App.:5805.Nov. 18, 1997, Pub. L. 105–85, title XV, §§ 1505, 1508(g) (related to membership), 111 Stat. 1964, 1965.
20204(b)36 App.:5808(g) (related to membership). 


In subsection (a), the words “Except as provided in this chapter” are substituted for “Except as provided in section 5808(g) of this title” for consistency in the revised title.
In subsection (b), the words “The terms of membership” are substituted for “In establishing the conditions of membership in the association” for consistency in the revised title and to eliminate unnecessary words. The word “disability” is substituted for “handicap” for consistency in the revised title.



§ 20205. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the bylaws and articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the bylaws and articles of incorporation.

(c) Nondiscrimination.—The requirements for serving as a director or officer may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3240.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20205(a)36 App.:5806.Nov. 18, 1997, Pub. L. 105–85, title XV, §§ 1506, 1507, 1508(g) (related to directors and officers), 111 Stat. 1964, 1965.
20205(b)36 App.:5807. 
20205(c)36 App.:5808(g) (related to directors and officers). 


In subsections (a) and (b), the words “Except as provided in section 5808(g) of this title” and “and in conformity with the laws of the District of Columbia” are omitted as unnecessary.
In subsection (c), the words “The requirements for serving as a director or officer” are substituted for “in determining the requirements for serving on the board of directors or as an officer of the association” for consistency in the revised title and to eliminate unnecessary words. The word “disability” is substituted for “handicap” for consistency in the revised title.



§ 20206. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3240.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2020636 App.:5802.Nov. 18, 1997, Pub. L. 105–85, title XV, § 1502, 111 Stat. 1963.


The words “each State in which it is incorporated” are substituted for “the District of Columbia” for consistency in the revised title. The words “and subject to the laws of the District of Columbia” are omitted as unnecessary.



§ 20207. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or employee or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, employee, or member.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3241.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20207(a)36 App.:5808(c).Nov. 18, 1997, Pub. L. 105–85, title XV, § 1508(a)–(d), 111 Stat. 1964.
20207(b)36 App.:5808(a). 
20207(c)36 App.:5808(b). 
20207(d)36 App.:5808(d). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “This subsection does not” are substituted for “Nothing in this subsection may be construed to” for consistency in the revised title.
In subsection (d), the words “by virtue of this chapter” are omitted as unnecessary.



§ 20208. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of the District of Columbia.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3241.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20208(a)36 App.:5808(e).Nov. 18, 1997, Pub. L. 105–85, title XV, §§ 1508(e), 1514 (related to duty to maintain status), 111 Stat. 1965, 1966.
20208(b)36 App.:5813 (related to duty to maintain status). 


In subsection (a), the words “organized and” are omitted as unnecessary.



§ 20209. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3241.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2020936 App.:5810.Nov. 18, 1997, Pub. L. 105–85, title XV, § 1510, 111 Stat. 1965.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “This section may not be construed to contravene any applicable State law” are omitted as unnecessary.



§ 20210. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3241.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2021036 App.:5804.Nov. 18, 1997, Pub. L. 105–85, title XV, § 1504, 111 Stat. 1964.


The words “each State in which it is incorporated” are substituted for “the District of Columbia” for consistency in the revised title. The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 20211. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3241.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2021136 App.:5809.Nov. 18, 1997, Pub. L. 105–85, title XV, § 1509, 111 Stat. 1965.


The words “officers and agents” are substituted for “officers, directors, employees, and agents” for consistency in the revised title and to eliminate unnecessary words.



§ 20212. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Added Pub. L. 105–354, § 1(4)(A), Nov. 3, 1998, 112 Stat. 3241.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2021236 App.:5811.Nov. 18, 1997, Pub. L. 105–85, title XV, § 1512, 111 Stat. 1965.






CHAPTER 203—AMERICAN ACADEMY OF ARTS AND LETTERS



Sec.


20301.Organization.


20302.Purpose.


20303.Membership.


20304.Powers.


20305.Annual meeting.


20306.Annual report.


20307.Nonapplication of audit requirements.



§ 20301. Organization(a) Federal Charter.—American Academy of Arts and Letters (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation.—The corporation is declared to be incorporated in the District of Columbia.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2030136:4201.Apr. 17, 1916, ch. 77, § 1, 39 Stat. 51.


This section is substituted for the source provision for consistency in the revised title and to eliminate executed and unnecessary words.



§ 20302. Purpose
The purpose of the corporation is to further the interests of literature and the fine arts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2030236:4202.Apr. 17, 1916, ch. 77, § 2, 39 Stat. 51.


The words “is to further” are substituted for “are and shall be the furtherance of” to eliminate unnecessary words.



§ 20303. Membership
The corporation may have not more than 50 regular members.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2030336:4203 (words before 1st comma).Apr. 17, 1916, ch. 77, § 3 (words before 1st comma), 39 Stat. 51.


The words “may have not more than” are substituted for “shall consist of not more than” for clarity and consistency.



§ 20304. Powers
The corporation may—(1) adopt bylaws and regulations;

(2) fill vacancies;

(3) provide for the election of foreign, domestic, or honorary associate members, and the division of those members into classes;

(4) receive bequests and donations of property, hold the property in trust, and invest the property to carry out the purpose of the corporation; and

(5) do any other act necessary or usual for such a corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2030436:4203 (words after 1st comma).Apr. 17, 1916, ch. 77, §§ 3 (words after 1st comma), 5, 39 Stat. 51, 52.
 36:4205. 


In clause (1), the word “regulations” is substituted for “rules and regulations” to avoid redundancy.
In clause (2), the words “created by death, resignation, or otherwise” in 36:4203 are omitted as unnecessary.
In clause (4), the words “be, and the same is hereby, authorized and empowered to” in 36:4205 are omitted because of the word “may” restated before clause (1). The words “real and personal” and “and reinvest” are omitted as unnecessary. The words “to carry out the purpose of the corporation” are substituted for “for the purpose of furthering the interests of literature and the fine arts” for consistency.



§ 20305. Annual meeting
The corporation shall hold an annual meeting at a place in the United States as may be designated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1287.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2030536:4204 (related to meeting).Apr. 17, 1916, ch. 77, § 4 (related to meeting), 39 Stat. 51.





§ 20306. Annual report
The corporation shall make an annual report to Congress, to be filed with the Librarian of Congress.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1287.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2030636:4204 (related to report).Apr. 17, 1916, ch. 77, § 4 (related to report), 39 Stat. 51.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 196 of House Document No. 103–7.



§ 20307. Nonapplication of audit requirements
The audit requirements of section 10101 of this title do not apply to the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1287.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20307(no source). 


This section is added to except the American Academy of Arts and Letters from the application of section 10101 of the revised title, restating 36:1101–1103, which imposes audit requirements on certain federally chartered corporations. The Academy is not included in the list of corporations set out in 36:1101 to which the audit requirements apply.




CHAPTER 205—AMERICAN CHEMICAL SOCIETY



Sec.


20501.Organization.


20502.Purposes.


20503.Powers.


20504.Cooperation with the military.


20505.Annual meeting.


20506.Annual report.



§ 20501. Organization
American Chemical Society (in this chapter, the “corporation”) is a federally chartered corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1287.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2050136:3201.Aug. 25, 1937, ch. 762, §§ 1, 7, 50 Stat. 798, 799.
 36:3207. 


This section is substituted for the source provision for consistency in the revised title and to eliminate executed and unnecessary words.
The text of 36:3207 is omitted as executed and obsolete.



§ 20502. Purposes
The purposes of the corporation are—(1) to encourage in the broadest and most liberal manner the advancement of chemistry in all its branches;

(2) to promote research in chemical science and industry;

(3) to improve the qualifications and usefulness of chemists through high standards of professional ethics, education, and attainments;

(4) to increase and diffuse chemical knowledge; and

(5) by its meetings, professional contacts, reports, papers, discussions, and publications, to promote scientific interests and inquiry to foster public welfare and education, aid the development of our country’s industries, and add to the material prosperity and happiness of our people.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1287.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2050236:3202.Aug. 25, 1937, ch. 762, § 2, 50 Stat. 798.





§ 20503. Powers
The corporation may—(1) adopt a constitution, bylaws, and regulations;

(2) fill vacancies;

(3) provide for the election of members and the division of those members into classes;

(4) receive property, hold the property absolutely or in trust, invest and manage the property, and use the property and income arising from it to carry out the purposes of the corporation; and

(5) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1287.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2050336:3203 (1st sentence).Aug. 25, 1937, ch. 762, §§ 3 (1st sentence), 5, 50 Stat. 799.
 36:3205. 


Before clause (1), the word “may” is substituted for “shall have power to” in 36:3203 and “be, and the same is hereby, authorized and empowered to” in 36:3205 for consistency in the revised title and to eliminate unnecessary words.
In clause (1), the word “adopt” is substituted for “make” for consistency in the revised title. The word “regulations” is substituted for “rules, and regulations” to avoid redundancy. The words “its own organization” are omitted as included in “constitution, bylaws, and regulations”.
In clause (2), the words “created by death, resignation, or otherwise” are omitted as unnecessary.
In clause (4), the words “by devise, bequest, donation, or otherwise, either real or personal” and “reinvest” are omitted as unnecessary. The words “use . . . to carry out the purposes of the corporation” are substituted for “apply . . . to the objects of its creation” for clarity and consistency.
Clause (5) is substituted for “all other matters needful and useful to promote the objects of the society” for consistency in the revised title.



§ 20504. Cooperation with the military(a) Investigations, Examinations, Experiments, and Reports.—When requested by the Secretary of the Army, Air Force, or Navy, the corporation shall investigate, examine, experiment, and report on any subject in pure or applied chemistry connected with the national defense.

(b) Payments.—The actual expense of those investigations, examinations, experiments, and reports shall be paid from amounts appropriated for those purposes, but the corporation may not receive compensation for any services performed for the United States Government.

(c) Title and License.—Title to inventions and discoveries made in the course of those investigations, examinations, and experiments that the appropriate Secretary believes involve the national defense vest in the Government. The Government shall have unlimited license under other inventions and discoveries made in the course of those investigations, examinations, and experiments.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2050436:3204.Aug. 25, 1937, ch. 762, § 4, 50 Stat. 799.


In subsection (a), the words “When requested by the Secretary of the Army, Air Force, or Navy, the corporation” are substituted for “The American Chemical Society shall, whenever called upon by the Army, Air Force, or Navy Department” because under 10:3013, 5013, and 8013 the Secretaries are the heads of the Departments. The Secretary of the Air Force is added because of section 207 of the National Security Act of 1947 (ch. 343, 61 Stat. 502).
In subsection (b), the words “shall be paid from amounts appropriated for those purposes” are substituted for “to be paid from appropriations which may have been made for that purpose by Congress” for clarity and to eliminate unnecessary words.
In subsection (c), the words “that the appropriate Secretary believes” are substituted for “that, in the opinion of the Secretary of the Navy, the Secretary of the Air Force, or the Secretary of the Army” to eliminate unnecessary words.



§ 20505. Annual meeting
The corporation shall hold an annual meeting at a place in the United States as may from time to time be designated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2050536:3203 (last sentence).Aug. 25, 1937, ch. 762, § 3 (last sentence), 50 Stat. 799.





§ 20506. Annual report
Not later than December 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior calendar year, including a complete statement of its receipts and expenditures. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2050636:3208.Aug. 25, 1937, ch. 762, § 8, 50 Stat. 800; Aug. 30, 1964, Pub. L. 88–504, § 4(38), 78 Stat. 638.


The words “proceedings and” are omitted as unnecessary.




CHAPTER 207—AMERICAN COUNCIL OF LEARNED SOCIETIES



Sec.


20701.Definition.


20702.Organization.


20703.Purposes.


20704.Membership.


20705.Governing body.


20706.Powers.


20707.Restrictions.


20708.Duty to maintain tax-exempt status.


20709.Records and inspection.


20710.Service of process.


20711.Liability for acts of officers and agents.


20712.Annual report.



§ 20701. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2070136:1913.June 1, 1982, Pub. L. 97–192, § 14, 96 Stat. 111.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 20702. Organization
American Council of Learned Societies (in this chapter, the “corporation”), a nonprofit corporation incorporated in the District of Columbia, is a federally chartered corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2070236:1901.June 1, 1982, Pub. L. 97–192, § 1, 96 Stat. 109.


This section is substituted for the sources provision for consistency in the revised title and to eliminate executed and unnecessary words.



§ 20703. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include—(1) the advancement of the humanistic studies in all fields of learning; and

(2) the maintenance and strengthening of relations among the national societies devoted to those studies.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2070336:1903.June 1, 1982, Pub. L. 97–192, § 3, 96 Stat. 109.


The word “objects” is omitted as included in “purposes”. The words “and the corporation shall function as authorized by the laws of the State or States where it is incorporated” are omitted as unnecessary.



§ 20704. Membership
Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2070436:1905.June 1, 1982, Pub. L. 97–192, § 5, 96 Stat. 109.





§ 20705. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20705(a)36:1906.June 1, 1982, Pub. L. 97–192, §§ 6, 7, 96 Stat. 109.
20705(b)36:1907. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:1906 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:1907 are omitted as unnecessary.



§ 20706. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2070636:1902.June 1, 1982, Pub. L. 97–192, § 2, 96 Stat. 109.


The words “(hereinafter referred to as the ‘corporation’)” and “and subject to the laws of such State or States” are omitted as unnecessary.



§ 20707. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20707(a)36:1908(d).June 1, 1982, Pub. L. 97–192, § 8, 96 Stat. 110.
20707(b)36:1908(c). 
20707(c)36:1908(a). 
20707(d)36:1908(b). 
20707(e)36:1908(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 20708. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.). If the corporation does not maintain that status, the charter granted by this chapter expires.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2070836:1914.June 1, 1982, Pub. L. 97–192, § 15, 96 Stat. 111.





§ 20709. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2070936:1910.June 1, 1982, Pub. L. 97–192, § 10, 96 Stat. 110.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 20710. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2071036:1904.June 1, 1982, Pub. L. 97–192, § 4, 96 Stat. 109.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 20711. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2071136:1909.June 1, 1982, Pub. L. 97–192, § 9, 96 Stat. 110.





§ 20712. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2071236:1911.June 1, 1982, Pub. L. 97–192, § 12, 96 Stat. 111.






CHAPTER 209—AMERICAN EX-PRISONERS OF WAR



Sec.


20901.Definition.


20902.Organization.


20903.Purposes.


20904.Membership.


20905.Governing body.


20906.Powers.


20907.Exclusive right to name and emblem.


20908.Restrictions.


20909.Duty to maintain corporate and tax-exempt status.


20910.Records and inspection.


20911.Service of process.


20912.Liability for acts of officers and agents.


20913.Annual report.



§ 20901. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2090136:2113.Aug. 10, 1982, Pub. L. 97–234, § 14, 96 Stat. 263.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 20902. Organization(a) Federal Charter.—American Ex-Prisoners of War (in this chapter, the “corporation”), a nonprofit corporation incorporated in the State of Washington, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20902(a)36:2101.Aug. 10, 1982, Pub. L. 97–234, §§ 1, 15 (last sentence), 17, 96 Stat. 261, 263, 264.
20902(b)36:2114 (last sentence).36:2116.


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 20903. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include—(1) encouraging fraternity for the common good;

(2) fostering patriotism and loyalty;

(3) assisting widows and orphans of deceased ex-prisoners of war;

(4) assisting ex-prisoners of war who have been injured or disabled as a result of their service;

(5) maintaining allegiance to the United States;

(6) preserving and defending the United States from all enemies; and

(7) maintaining historical records.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2090336:2103.Aug. 10, 1982, Pub. L. 97–234, § 3, 96 Stat. 261.


Before clause (1), the words “objects and” are omitted as unnecessary.
In clause (5), the words “of America” are omitted for consistency.



§ 20904. Membership
Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1291.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2090436:2105.Aug. 10, 1982, Pub. L. 97–234, § 5, 96 Stat. 262.





§ 20905. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1291.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20905(a)36:2106.Aug. 10, 1982, Pub. L. 97–234, §§ 6, 7, 96 Stat. 262.
20905(b)36:2107. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:2106 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:2107 are omitted as unnecessary.



§ 20906. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1291.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2090636:2102.Aug. 10, 1982, Pub. L. 97–234, § 2, 96 Stat. 261.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 20907. Exclusive right to name and emblem
The corporation has the exclusive right to use and to allow others to use the name “American Ex-Prisoners of War” and the official American Ex-Prisoners of War emblem or any colorable simulation of that emblem. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1291.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2090736:2115.Aug. 10, 1982, Pub. L. 97–234, § 16, 96 Stat. 263.


The words “This section does not affect any vested rights” are substituted for “No powers or privileges hereby granted shall, however, interfere or conflict with established or vested rights” for consistency in the revised title and to eliminate unnecessary words.



§ 20908. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1291; Pub. L. 109–284, § 5(5), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20908(a)36:2108(d).Aug. 10, 1982, Pub. L. 97–234, § 8(a)–(e), 96 Stat. 262.
20908(b)36:2108(c). 
20908(c)36:2108(a). 
20908(d)36:2108(b). 
20908(e)36:2108(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title and to eliminate unnecessary words.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.

Editorial Notes
Amendments2006—Subsec. (c). Pub. L. 109–284 substituted “board of directors” for “board or directors”.



§ 20909. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of the State of Washington.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1291.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20909(a)36:2108(f).Aug. 10, 1982, Pub. L. 97–234, §§ 8(f), 15 (1st sentence), 96 Stat. 262, 263.
20909(b)36:2114 (1st sentence). 


In subsection (a), the words “organized and” are omitted as unnecessary.



§ 20910. Records and inspection(a) Records.—The Corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2091036:2110.Aug. 10, 1982, Pub. L. 97–234, § 10, 96 Stat. 263.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 20911. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2091136:2104.Aug. 10, 1982, Pub. L. 97–234, § 4, 96 Stat. 262.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 20912. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2091236:2109.Aug. 10, 1982, Pub. L. 97–234, § 9, 96 Stat. 263.





§ 20913. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2091336:2111.Aug. 10, 1982, Pub. L. 97–234, § 12, 96 Stat. 263.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 196 of House Document No. 103–7.




CHAPTER 210—AMERICAN GI FORUM OF THE UNITED STATES



Sec.


21001.Definition.


21002.Organization.


21003.Purposes.


21004.Membership.


21005.Governing body.


21006.Powers.


21007.Restrictions.


21008.Duty to maintain corporate and tax-exempt status.


21009.Records and inspection.


21010.Service of process.


21011.Liability for acts of officers and agents.


21012.Annual report.



§ 21001. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3242.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2100136 App.:5915.Aug. 13, 1998, Pub. L. 105–231, § 16, 112 Stat. 1532.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 21002. Organization(a) Federal Charter.—American GI Forum of the United States (in this chapter, the “corporation”), a nonprofit corporation incorporated in Texas, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3242.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21002(a)36 App.:5901.Aug. 13, 1998, Pub. L. 105–231, §§ 1, 14 (related to termination of charter), 15, 112 Stat. 1530, 1532.
21002(b)36 App.:5913 (related to termination of charter).36 App.:5914.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 21003. Purposes(a) General.—The purposes of the corporation are as provided in its bylaws and articles of incorporation and include—(1) securing the blessing of American democracy at every level of local, State, and national life for all United States citizens;

(2) upholding and defending the Constitution and the United States flag;

(3) fostering and perpetuating the principles of American democracy based on religious and political freedom for the individual and equal opportunity for all;

(4) fostering and enlarging equal educational opportunities, equal economic opportunities, equal justice under the law, and equal political opportunities for all United States citizens, regardless of race, color, religion, sex, or national origin;

(5) encouraging greater participation of the ethnic minority represented by the corporation in the policy-making and administrative activities of all departments, agencies, and other governmental units of local and State governments and the United States Government;

(6) combating all practices of a prejudicial or discriminatory nature in local, State, or national life which curtail, hinder, or deny to any United States citizen an equal opportunity to develop full potential as an individual; and

(7) fostering and promoting the broader knowledge and appreciation by all United States citizens of their cultural heritage and language.


(b) Corporate Function.—The corporation shall function as an educational, patriotic, civic, historical, and research organization under the laws of Texas.

(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3242.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21003(a)36 App.:5903.Aug. 13, 1998, Pub. L. 105–231, §§ 3, 8(f), 112 Stat. 1530, 1531.
21003(b)36 App.:5908(f). 


In clause (5), the words “United States Government” are substituted for “Federal Government” for consistency in the revised title.



§ 21004. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws and articles of incorporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21004(a)36 App.:5905.Aug. 13, 1998, Pub. L. 105–231, §§ 5, 8(g) (related to membership), 112 Stat. 1531.
21004(b)36 App.:5908(g) (related to membership). 


In subsection (a), the words “Except as provided in this chapter” are substituted for “Except as provided in section 5908(g) of this title” for consistency in the revised title.
In subsection (b), the words “The terms of membership” are substituted for “In establishing the conditions of membership in the corporation” for consistency in the revised title and to eliminate unnecessary words.



§ 21005. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the bylaws and articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the bylaws and articles of incorporation.

(c) Nondiscrimination.—The requirements for serving as a director or officer may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21005(a)36 App.:5906.Aug. 13, 1998, Pub. L. 105–231, §§ 6, 7, 8(g) (related to directors and officers), 112 Stat. 1531.
21005(b)36 App.:5907. 
21005(c)36 App.:5908(g) (related to directors and officers). 


In subsections (a) and (b), the words “Except as provided in section 5908(g) of this title” and “and in conformity with the laws of the State of Texas” are omitted as unnecessary.
In subsection (c), the words “The requirements for serving as a director or officer” are substituted for “in determining the requirements for serving on the board of directors or as an officer of the association” for consistency in the revised title and to eliminate unnecessary words.



§ 21006. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2100636 App.:5902.Aug. 13, 1998, Pub. L. 105–231, § 2, 112 Stat. 1530.


The words “each State in which it is incorporated” are substituted for “the State of Texas” for consistency in the revised title. The words “and subject to the laws of the State of Texas” are omitted as unnecessary.



§ 21007. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or employee or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, employee, or member.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21007(a)36 App.:5908(c).Aug. 13, 1998, Pub. L. 105–231, § 8(a)–(d), 112 Stat. 1531.
21007(b)36 App.:5908(a). 
21007(c)36 App.:5908(b). 
21007(d)36 App.:5908(d). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “This subsection does not” are substituted for “Nothing in this subsection may be construed to” for consistency in the revised title.
In subsection (d), the words “by virtue of this chapter” are omitted as unnecessary.



§ 21008. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of Texas.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21008(a)36 App.:5908(e).Aug. 13, 1998, Pub. L. 105–231, §§ 8(e), 14 (related to duty to maintain status), 112 Stat. 1531, 1532.
21008(b)36 App.:5913 (related to duty to maintain status). 


In subsection (a), the words “organized and” are omitted as unnecessary.



§ 21009. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2100936 App.:5910.Aug. 13, 1998, Pub. L. 105–231, § 10, 112 Stat. 1532.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “This section may not be construed to contravene any applicable State law” are omitted as unnecessary.



§ 21010. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3244.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2101036 App.:5904.Aug. 13, 1998, Pub. L. 105–231, § 4, 112 Stat. 1531.


The words “each State in which it is incorporated” are substituted for “the State of Texas” for consistency in the revised title. The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 21011. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3244.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2101136 App.:5909.Aug. 13, 1998, Pub. L. 105–231, § 9, 112 Stat. 1532.


The words “officers and agents” are substituted for “officers, directors, employees, and agents” for consistency in the revised title and to eliminate unnecessary words.



§ 21012. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Added Pub. L. 105–354, § 1(5)(A), Nov. 3, 1998, 112 Stat. 3244.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2101236 App.:5911.Aug. 13, 1998, Pub. L. 105–231, § 12, 112 Stat. 1532.






CHAPTER 211—AMERICAN GOLD STAR MOTHERS, INCORPORATED



Sec.


21101.Definition.


21102.Organization.


21103.Purposes.


21104.Membership.


21105.Governing body.


21106.Powers.


21107.Restrictions.


21108.Duty to maintain corporate and tax-exempt status.


21109.Records and inspection.


21110.Service of process.


21111.Liability for acts of officers and agents.


21112.Annual report.



§ 21101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2110136:2413.June 12, 1984, Pub. L. 98–314, § 14, 98 Stat. 239.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 21102. Organization(a) Federal Charter.—American Gold Star Mothers, Incorporated (in this chapter, the “corporation”), incorporated in the District of Columbia, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21102(a)36:2401.June 12, 1984, Pub. L. 98–314, §§ 1, 15 (last sentence), 16, 98 Stat. 237, 239.
21102(b)36:2414 (last sentence).36:2415.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 21103. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include a continuing commitment, on a national basis, to—(1) keep alive and develop the spirit that promoted world services;

(2) maintain the ties of fellowship born of that service, and assist and further all patriotic work;

(3) inculcate a sense of individual obligation to the community, State, and Nation;

(4) assist veterans of World War I, World War II, the Korean Conflict, Vietnam, and other strategic areas and their dependents in the presentation of claims to the Department of Veterans Affairs, and aid in any way in their power the men and women who served and died or were wounded or incapacitated during hostilities;

(5) perpetuate the memory of those whose lives were sacrificed in our wars;

(6) maintain true allegiance to the United States;

(7) inculcate lessons of patriotism and love of country in the communities in which we live;

(8) inspire respect for the Stars and Stripes in the youth of America;

(9) extend needful assistance to all Gold Star Mothers and, when possible, to their descendants; and

(10) promote peace and good will for the United States and all other Nations.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2110336:2403.June 12, 1984, Pub. L. 98–314, § 3, 98 Stat. 237; June 13, 1991, Pub. L. 102–54, § 13(n)(6), 105 Stat. 278.


Before clause (1), the word “objects” is omitted as included in “purposes”.
In clause (6), the words “of America” are omitted for consistency in the revised title and with other titles of the United States Code.



§ 21104. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1293.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21104(a)36:2405 (words before 3d comma).June 12, 1984, Pub. L. 98–314, § 5 (words before 3d comma, words after 3d comma related to discrimination in membership), 98 Stat. 238.
21104(b)36:2405 (words after 3d comma related to discrimination in membership). 





§ 21105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for holding office in the corporation may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1293.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21105(a)36:2406.June 12, 1984, Pub. L. 98–314, §§ 5 (words after 3d comma related to discrimination in holding office), 6, 7, 98 Stat. 238.
21105(b)36:2407. 
21105(c)36:2405 (words after 3d comma related to discrimination in holding office). 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:2406 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:2407 are omitted as unnecessary.



§ 21106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1293.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2110636:2402.June 12, 1984, Pub. L. 98–314, § 2, 98 Stat. 237.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 21107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, or employee.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1293.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21107(a)36:2408(c).June 12, 1984, Pub. L. 98–314, § 8(a)–(d), 98 Stat. 238.
21107(b)36:2408(a). 
21107(c)36:2408(b). 
21107(d)36:2408(d). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 21108. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of each State in which it is incorporated.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21108(a)36:2408(e).June 12, 1984, Pub. L. 98–314, §§ 8(e), 15 (1st sentence), 98 Stat. 238, 239.
21108(b)36:2414 (1st sentence). 


In subsection (a), the words “organized and” are omitted as unnecessary. The words “each State” are substituted for “State or States” for consistency in the revised title and to eliminate unnecessary words.



§ 21109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2110936:2410.June 12, 1984, Pub. L. 98–314, § 10, 98 Stat. 238.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 21110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2111036:2404.June 12, 1984, Pub. L. 98–314, § 4, 98 Stat. 238.





§ 21111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2111136:2409.June 12, 1984, Pub. L. 98–314, § 9, 98 Stat. 238.





§ 21112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2111236:2411.June 12, 1984, Pub. L. 98–314, § 12, 98 Stat. 239.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 196 of House Document No. 103–7.




CHAPTER 213—AMERICAN HISTORICAL ASSOCIATION



Sec.


21301.Organization.


21302.Purposes.


21303.Powers.


21304.Annual meeting.


21305.Principal office.


21306.Historical collections.


21307.Annual report.



§ 21301. Organization
American Historical Association (in this chapter, the “corporation”) is a body corporate and politic in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2130136:20 (1st sentence words before “for the promotion”).Jan. 4, 1889, ch. 20, (1st sentence words before “for the promotion”), 25 Stat. 640.


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 21302. Purposes
The purposes of the corporation are—(1) to promote historical studies;

(2) to collect and preserve historical manuscripts; and

(3) other kindred purposes in the interest of American history and of history in America.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2130236:20 (1st sentence words beginning with “for the promotion”).Jan. 4, 1889, ch. 20, (1st sentence words beginning with “for the promotion”), 25 Stat. 640.





§ 21303. Powers
The corporation may—(1) adopt a constitution and bylaws; and

(2) hold property in the District of Columbia necessary to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1295.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2130336:20 (2d sentence).Jan. 4, 1889, ch. 20, (2d sentence), 25 Stat. 640; July 3, 1957, Pub. L. 85–83, § 1, 71 Stat. 276.


In clause (1), the words “not inconsistent with law” are omitted as unnecessary.
In clause (2), the word “property” is substituted for “real and personal estate”, and the word “necessary” is substituted for “so far only as may be necessary”, to eliminate unnecessary words. The words “to carry out the purposes of the corporation” are substituted for “to its lawful ends” for consistency in the revised title.

Statutory Notes and Related Subsidiaries
Tax Exemption of Real PropertyPub. L. 85–83, § 2, July 3, 1957, 71 Stat. 277, provided that: “The real property situated in Square 817, in the city of Washington, District of Columbia, described as lot 23, owned, occupied, and used by the American Historical Association, is exempt from all taxation so long as the same is so owned and occupied, and not used for commercial purposes, subject to the provisions of sections 2, 3, and 5 of the Act entitled ‘An Act to define the real property exempt from taxation in the District of Columbia’, approved December 24, 1942 (56 Stat. 1089; D.C. Code, secs. 47–801b, 47–801c, and 47–801e).”




§ 21304. Annual meeting
The corporation may hold its annual meeting in a place the members of the corporation select.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1295.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2130436:20 (3d sentence words after 2d comma).Jan. 4, 1889, ch. 20, (3d sentence words after 2d comma), 25 Stat. 640.


The words “members of the corporation” are substituted for “said incorporators” to reflect the probable intent.



§ 21305. Principal office
The principal office of the corporation shall be in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1295.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2130536:20 (3d sentence words before 2d comma).Jan. 4, 1889, ch. 20, (3d sentence words before 2d comma), 25 Stat. 640.





§ 21306. Historical collections
The Regents of the Smithsonian Institution may allow the corporation to deposit its collections, manuscripts, books, pamphlets, and other historical material in the Smithsonian Institution or the National Museum on conditions and under regulations the Regents prescribe.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1295.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2130636:20 (last sentence).Jan. 4, 1889, ch. 20, (last sentence), 25 Stat. 640.


The words “historical material” are substituted for “material for history” for clarity. The words “at their discretion” are omitted as unnecessary.



§ 21307. Annual report
The corporation shall submit an annual report to the Secretary of the Smithsonian Institution on the activities of the corporation and the condition of historical study in America. The Secretary shall submit to Congress any part of the report the Secretary decides is appropriate.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1295.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2130736:20 (4th, 5th sentences).Jan. 4, 1889, ch. 20, (4th, 5th sentences), 25 Stat. 640.


The word “activities” is substituted for “proceedings” for consistency in the revised title. The words “any part of the report the Secretary decides is appropriate” are substituted for “whole of such reports, or such portion thereof as he shall see fit” to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which a report required under this section is listed on page 192), see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance.




CHAPTER 215—AMERICAN HOSPITAL OF PARIS



Sec.


21501.Organization.


21502.Purpose.


21503.Governing body.


21504.Acquisition and management of property.


21505.Charges for medical services.


21506.Principal office.


21507.Nonapplication of audit requirements.



§ 21501. Organization(a) Federal Charter.—American Hospital of Paris (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation.—The corporation is declared to be incorporated in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1295.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2150136:4901.Jan. 30, 1913, ch. 21, § 1, 37 Stat. 654.
 36:4909.Jan. 30, 1913, ch. 21, § 9, 37 Stat. 655; Sept. 19, 1962, Pub. L. 87–673, 76 Stat. 557; Oct. 1, 1965, Pub. L. 89–231, § 2, 79 Stat. 901.


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 21502. Purpose
The purpose of the corporation is to maintain a hospital in the vicinity of Paris, France, to provide medical and surgical care to citizens of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1295.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2150236:4903 (words before 8th comma less “gratuitously or otherwise”).Jan. 30, 1913, ch. 21, § 3 (words before 8th comma less “gratuitously or otherwise”), 37 Stat. 654.


The word “maintain” is substituted for “establish, maintain, and conduct” to eliminate executed and unnecessary words. The word “aid” is omitted as included in “care”.



§ 21503. Governing body(a) General.—(1) The board of governors is the governing body of the corporation.

(2) The board shall have at least 12 governors, divided into 3 classes of equal numbers. One class of governors shall be elected each year for a term of 3 years or until their successors are elected. The corporation shall elect the governors at its annual meeting.


(b) Quorum.—Five governors are a quorum for the transaction of business, except that a majority vote of the board is required for—(1) the sale or alienation of any real or personal estate of the corporation; or

(2) the leasing of real estate of the corporation for a term of more than one year.


(c) Powers.—The board may—(1) adopt and amend bylaws, as may be necessary and proper, related to—(A) elections and meetings;

(B) qualifications and duties of governors and officers;

(C) admission and qualifications of members; and

(D) management and disposition of the property, business, and concerns of the corporation;


(2) conduct all business of the corporation;

(3) fill, until the next annual election, a vacancy on the board; and

(4) appoint attending and resident physicians and surgeons, agents, assistants, and attendants as may be necessary, set their compensation, and discharge them.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1295.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21503(a)36:4904 (1st sentence).Jan. 30, 1913, ch. 21, §§ 4 (1st sentence), 6, 37 Stat. 655; Apr. 12, 1974, Pub. L. 93–266, 88 Stat. 85.
 36:4905.Jan. 30, 1913, ch. 21, §§ 5, 7, 8, 37 Stat. 655.
 36:4906. 
21503(b)36:4908. 
21503(c)36:4907. 


Subsection (a) is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and obsolete language.
In subsection (c)(1), before clause (A), the words “and not contrary to law” are omitted as unnecessary.
In subsection (c)(2), the words “and manage” and “and concerns” are omitted as unnecessary.
In subsection (c)(3), the words “occasioned by death, resignation, or otherwise” are omitted as unnecessary.



§ 21504. Acquisition and management of property
The corporation may acquire, own, lease, encumber, and transfer property, in the United States and France, to carry out the purposes of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1296.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2150436:4902.Jan. 30, 1913, ch. 21, § 2, 37 Stat. 654; June 14, 1929, ch. 23, 46 Stat. 11; Oct. 1, 1965, Pub. L. 89–231, § 1, 79 Stat. 901.


The words “may acquire, own, lease, encumber, and transfer” are substituted for “is authorized to take by purchase, gift, grant, devise, and bequest, and to hold, mortgage, lease, transfer, and convey” for consistency in the revised title and to eliminate unnecessary words. The words “real and personal” are omitted as unnecessary. The words “to carry out the purpose of the corporation” are substituted for “for the purposes of the said corporation” and “as may be deemed necessary for the wants or development of the corporation or any of them” for consistency in the revised title and to eliminate unnecessary words.



§ 21505. Charges for medical services
The corporation may charge a reasonable compensation for providing medical and surgical services or may provide those services without charge. Amounts received under this section shall be used to carry out the purposes of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1296.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2150536:4903 (“gratuitously or otherwise” and words after 8th comma).Jan. 30, 1913, ch. 21, § 3 (“gratuitously or otherwise” and words after 8th comma), 37 Stat. 654.


The words “may charge” are substituted for “it shall be lawful for the said corporation to demand and receive” to eliminate unnecessary words. The words “medical and surgical services” are substituted for “such care, sustenance, professional treatment, and other services” to eliminate unnecessary words. The words “to carry out the purposes of the corporation” are substituted for “be applied to the uses and benefits of the said corporation” for consistency.



§ 21506. Principal office
The principal office of the corporation shall be in the District of Columbia. However, offices may be maintained and meetings of the board of governors and committees may be held elsewhere.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1296.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2150636:4904 (last sentence).Jan. 30, 1913, ch. 21, § 4 (last sentence), 37 Stat. 655.





§ 21507. Nonapplication of audit requirements
The audit requirements of section 10101 of this title do not apply to the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1296.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21507(no source). 


The section is added to except the American Hospital of Paris from the application of section 10101 of the revised title, restating 36:1101–1103, which imposes audit requirements on certain federally chartered corporations. The Hospital is not included in the list of corporations set out in 36:1101 to which the audit requirements apply.




CHAPTER 217—THE AMERICAN LEGION



Sec.


21701.Organization.


21702.Purposes.


21703.Membership.


21704.Powers.


21704A.Nondiscrimination.


21705.Exclusive right to name, emblems, and badges.


21706.Political activities.


21707.Service of process.


21708.Annual report.




Editorial Notes
Amendments2019—Pub. L. 116–35, § 4(b), July 30, 2019, 133 Stat. 1047, added item 21704A.


§ 21701. Organization(a) Federal Charter.—The American Legion (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1297.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21701(a)36:41.Sept. 16, 1919, ch. 59, §§ 1, 2, 41 Stat. 284.
 36:42. 
21701(b)36:44 (words before 4th semicolon related to perpetual succession).Sept. 16, 1919, ch. 59, § 4 (words before 4th semicolon related to perpetual succession), 41 Stat. 285; June 26, 1953, ch. 153, § 1, 67 Stat. 82.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and obsolete language.



§ 21702. Purposes
The purposes of the corporation are—(1) to uphold and defend the Constitution of the United States;

(2) to promote peace and good will among the peoples of the United States and all the nations of the Earth;

(3) to preserve the memories and incidents of the 2 World Wars and the other great hostilities fought to uphold democracy;

(4) to cement the ties and comradeship born of service; and

(5) to consecrate the efforts of its members to mutual helpfulness and service to their country.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1297.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2170236:43.Sept. 16, 1919, ch. 59, § 3, 41 Stat. 285; Oct. 29, 1942, ch. 633, § 1, 56 Stat. 1012; July 26, 1955, ch. 386, § 1, 69 Stat. 379; Sept. 1, 1966, Pub. L. 89–550, § 1, 80 Stat. 371.


In clause (1), the words “of America” are omitted.



§ 21703. Membership
An individual is eligible for membership in the corporation only if the individual—(1) has served in the Armed Forces of—(A) the United States at any time during—(i) the period from April 6, 1917, through November 11, 1918; or

(ii) any time after December 7, 1941; or


(B) a government associated with the United States during a period or time referred to in subclause (A) of this clause and was a citizen of the United States when the individual entered that service; and


(2) was honorably discharged or separated from that service or continues to serve honorably during or after that period or time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1297; Pub. L. 105–354, § 1(6), Nov. 3, 1998, 112 Stat. 3244; Pub. L. 107–309, § 1, Dec. 2, 2002, 116 Stat. 2449; Pub. L. 116–35, § 3, July 30, 2019, 133 Stat. 1046.)











Historical and Revision Notes



Pub. L. 105–225


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2170336:45.Sept. 16, 1919, ch. 59, § 5, 41 Stat. 285; Oct. 29, 1942, ch. 633, § 2, 56 Stat. 1012; July 9, 1946, ch. 546, 60 Stat. 524; Dec. 28, 1950, ch. 1177, 64 Stat. 1122; July 26, 1955, ch. 386, § 2, 69 Stat. 380; Sept. 1, 1966, Pub. L. 89–550, § 2, 80 Stat. 372; Dec. 27, 1974, Pub. L. 93–557, 88 Stat. 1792; Aug. 17, 1978, Pub. L. 95–346, 92 Stat. 485; Dec. 21, 1979, Pub. L. 96–155, 93 Stat. 1165; Oct. 30, 1990, Pub. L. 101–478, 104 Stat. 1157; Dec. 2, 1991, Pub. L. 102–179, 105 Stat. 1229.


In clause (1), the words “armed forces” are substituted for “naval or military services” and “military or naval service” for clarity. In subclause (A), the word “through” is substituted for “all dates inclusive” for clarity. In subclause (B), the words “a government associated with the United States during a period referred to in subclause (A) of this clause and was a citizen of the United States when the individual entered that service” are substituted for “who, being a citizen of the United States at the time of entry therein . . . of any governments associated with the United States during said wars or hostilities” for clarity.
In clause (2), the words “after that period” are substituted for “after any of the aforesaid terminal dates” to eliminate unnecessary words.

Pub. L. 105–354This amends section 21703(1)(A)(iv) of title 36 to reflect changes made by Public Law 105–110 (Nov. 20, 1997, 111 Stat. 2270).

Editorial Notes
Amendments2019—Par. (1)(A). Pub. L. 116–35, § 3(1)(A), substituted “during—” for “during any period from—” in introductory provisions, added cls. (i) and (ii), and struck out former cls. (i) to (vii) which set out specific time periods one had to serve in the United States Armed Forces in order to be eligible for membership in the corporation.
Par. (1)(B). Pub. L. 116–35, § 3(1)(B), inserted “or time” after “a period”.
Par. (2). Pub. L. 116–35, § 3(2), inserted “or time” after “that period”.
2002—Par. (2). Pub. L. 107–309 inserted “during or” after “continues to serve honorably”.
1998—Par. (1)(A)(iv). Pub. L. 105–354 substituted “February 28, 1961” for “December 22, 1961”.

Statutory Notes and Related Subsidiaries
Findings and Sense of CongressPub. L. 116–35, § 2, July 30, 2019, 133 Stat. 1043, provided that:
“(a) Findings.—Congress makes the following findings:“(1) Since the end of World War II, the Federal Government has designated specific periods of war, the dates of which are important for qualification for certain benefits or membership in veterans organizations established by Congress.

“(2) In between those recognized periods of war, during so-called peacetime eras, the United States military has been involved in not fewer than 12 known eras, which are unrecognized by the United States Government as periods of war, resulting in numerous United States personnel combat casualties.

“(3) Those 12 unrecognized war eras occurred at the direction of the then President of the United States, with full knowledge and consent of the then Congress.

“(4) The first of those 12 unrecognized war eras involving active United States military personnel was the Greek Civil War, fought in Greece from 1946 to 1949 between the army of the Government of Greece, supported by active military personal of the United States and the United Kingdom, and the Democratic Army of Greece, the military branch of the Communist Party of Greece.

“(5) During the Greek Civil War, one member of the Armed Forces of the United States sacrificed his life in service to the United States, and five others suffered non-combat deaths.

“(6) The second of those unrecognized war eras involving active United States military personnel was the Chinese Civil War, which occurred during the aftermath of World War II.

“(7) During the Chinese Civil War, the United States military equipped, trained, transported, and supplied the Kuomintang-led Government of the Republic of China with approximately $4,430,000,000 in its resistance to the Communist Party of China.

“(8) During the Chinese Civil War, 14 members of the Armed Forces of the United States sacrificed their lives in service to the United States, 150 non-combatants of the United States lost their lives in the war, and 51 were wounded, resulting in 215 United States military casualties.

“(9) The third unrecognized war era involving active United States military personnel is known as the Cold War.

“(10) The Cold War was a period spanning from approximately 1947 until 1991 when the Soviet Union collapsed.

“(11) Although no direct large-scale military fighting occurred between the militaries of the United States and the Soviet Union, active United States military personnel served in multiple regional conflicts during the Cold War, resulting in the deaths of not fewer than 32 members of the Armed Forces who sacrificed their lives in service to the United States and not fewer than 12 additional casualties.

“(12) The fourth unrecognized war era involving active United States military personnel is known as the China Cold War.

“(13) The China Cold War started when the Kuomintang-led Government of the Republic of China retreated to the island of Taiwan and lasted until 1972, after President Richard Nixon conducted a landmark state visit to China.

“(14) During the military operations of the China Cold War, not fewer than 16 members of the Armed Forces of the United States sacrificed their lives in service to the United States.

“(15) The fifth unrecognized war era involving active United States military personnel was the Lebanon Crisis of 1958, which involved more than 14,000 United States personnel and resulted in the death of one member of the Armed Forces who sacrificed his life in service to the United States and five non-combat deaths.

“(16) The sixth unrecognized war era involving active United States military personnel was the Bay of Pigs invasion in April 1961.

“(17) The Bay of Pigs invasion was a failed military invasion of Cuba undertaken by a United States military group sponsored by the Central Intelligence Agency that resulted in not fewer than one death of a member of the Armed Forces who sacrificed his life in service to the United States and 19 non-combat deaths.

“(18) The seventh unrecognized war era involving active United States military personnel was the Cuban Missile Crisis, which took place between October 16 and October 28, 1962.

“(19) The Cuban Missile Crisis directly related to homeland protection against the deployment of a Soviet ballistic missile in Cuba.

“(20) During the Cuban Missile Crisis, one member of the Armed Forces sacrificed his life in service to the United States and 19 others died as non-combatants.

“(21) The eighth unrecognized war era involving active United States military personnel was the Dominican Civil War in 1965.

“(22) Operations during the Dominican Civil War resulted in the deaths of 27 members of the Armed Forces who sacrificed their lives in service to the United States, 20 non-combat-related deaths, and 283 wounded.

“(23) The ninth unrecognized war era involving active United States military personnel was the Iran Hostage Crisis, which lasted from November 4, 1979, through January 20, 1981.

“(24) The Iran Hostage Crisis involved military intervention by the United States which resulted in the deaths of 8 members of the Armed Forces who sacrificed their lives in service to [the] United States.

“(25) The tenth unrecognized war era involving active United States military personnel was the Salvadoran Civil War.

“(26) The Salvadoran Civil War lasted more than 12 years, through the terms of two Presidential administrations of the United States, and resulted in the deaths of 22 members of the Armed Forces who sacrificed their lives in service to the United States, 15 non-combat deaths, and 35 other casualties.

“(27) The 11th unrecognized war era involving active United States military personnel started on April 5, 1986, when the La Belle discotheque in West Berlin, Germany, was bombed, killing two United States soldiers and wounding 79 other members of the Armed Forces, which triggered what became known as the Libyan Conflict.

“(28) The military operations of the Libyan Conflict included numerous air strikes by United States military forces and resulted in the deaths of two members of the Armed Forces who sacrificed their lives in service to the United States.

“(29) The Libyan Conflict led to the 12th unrecognized war era involving active United States military personnel, known collectively as the Persian Gulf Conflicts, which lasted from July 24, 1987, through September 26, 1988.

“(30) The Persian Gulf Conflicts involved United States military missions to protect Kuwaiti-owned oil tankers which represented the largest United States naval convoy operation since World War II.

“(31) The Persian Gulf Conflicts resulted in numerous military operations and the deaths of not fewer than 39 members of the Armed Forces who sacrificed their lives in service to the United States and 31 wounded.

“(32) Since the armistice that ended the hostilities of the Korean War on January 31, 1955, nearly 100 active United States military personnel have sacrificed their lives in service to the United States in South Korea, and more than 132 people of the United States have been wounded in-country.

“(33) Since January 1, 1947, through all of the unrecognized war eras involving active United States military personnel, not fewer than 778 combat and non-combat members of the Armed Forces have sacrificed their lives in service to the United States and not fewer than 797 have been wounded.

“(34) Since January 1, 1947, the unrecognized war eras involving active United States military personnel who were wounded and killed serving their country were administered under orders from the commander in chief and with the consent of Congress, proving that the United States has been conducting deadly wartime service to protect the country consistently since December 7, 1941.

“(35) Eligibility for membership in The American Legion is determined by Congress through the establishment of specific dates of declared and officially recognized hostilities in which United States military personnel are on active service.

“(36) The American Legion provides invaluable services to its members and supports the community of veterans who sacrificed in service of the United States.

“(37) Membership in The American Legion allows veterans to engage in public service activities, such as supporting Boys and Girls State and Nation, youth mentorship programs, and benefit assistance, career fairs, and employment assistance for veterans.

“(38) The American Legion has gone on record as supporting the 12 unrecognized war eras involving active United States military personnel since the beginning of World War II.

“(39) The American Legion has aided, assisted, and comforted the families of the men and women who were called to serve or volunteered to serve during all of the unrecognized war eras and continues to provide support to veterans of those eras.

“(40) The American Legion has commended the heroic actions of all military personnel who risked their lives in defense of freedom during each of the unrecognized war eras involving active United States military personnel.


“(b) Sense of Congress.—It is the sense of Congress that, in accordance with the history, tradition, and purposes of The American Legion, it is fair, proper, and reasonable that the privilege of membership in The American Legion should be extended to all military personnel who served on active military duty during all of the unrecognized war eras involving active United States military personnel.”






§ 21704. Powers
The corporation may—(1) adopt a constitution, bylaws, and regulations to carry out the purposes of the corporation;

(2) adopt and alter a corporate seal;

(3) establish and maintain offices to conduct its activities;

(4) establish State and territorial organizations and local chapter or post organizations;

(5) provide guidance and leadership to organizations and local chapters established under paragraph (4), but may not control or otherwise influence the specific activities and conduct of such organizations and local chapters;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(7) publish a magazine and other publications;

(8) sue and be sued; and

(9) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1297; Pub. L. 112–66, § 1, Dec. 13, 2011, 125 Stat. 768.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2170436:44 (words before 4th semicolon less perpetual succession, words after 5th semicolon).Sept. 16, 1919, ch. 59, § 4 (words before 4th semicolon less perpetual succession, words after 5th semicolon), 41 Stat. 285; June 26, 1953, ch. 153, § 1, 67 Stat. 82.
 36:47.Sept. 16, 1919, ch. 59, § 7, 41 Stat. 285.


In this section, the text of 36:47 is omitted as executed and obsolete.
In clause (1), the words “not inconsistent with the laws of the United States or of any State” are omitted as unnecessary.
In clause (2), the words “at pleasure” are omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
Clause (5) is substituted for “to receive, hold, own, use, and dispose of such real estate and personal property as shall be necessary for its corporate purposes” for consistency in the revised title and to eliminate unnecessary words.
In clause (7), the words “in courts of law and equity” are omitted as unnecessary.
In clause (8), the words “do any other act” are substituted for “generally to do any and all such acts and things” for consistency in the revised title and to eliminate unnecessary words.

Editorial Notes
Amendments2011—Pars. (5) to (9). Pub. L. 112–66 added par. (5) and redesignated former pars. (5) to (8) as (6) to (9), respectively.



§ 21704A. Nondiscrimination
The requirements for holding a staff position in the corporation may not discriminate on the basis of race, color, religion, sex, or national origin.
(Added Pub. L. 116–35, § 4(a), July 30, 2019, 133 Stat. 1046.)

§ 21705. Exclusive right to name, emblems, and badges
The corporation and its State and local subdivisions have the exclusive right to use the name “The American Legion” or “American Legion”. The corporation has the exclusive right to use, manufacture, and control the right to manufacture, emblems and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1298.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2170536:44 (words between 4th and 5th semicolons).Sept. 16, 1919, ch. 59, §§ 4 (words between 4th and 5th semicolons), 8, 41 Stat. 285; June 26, 1953, ch. 153, 67 Stat. 82.
 36:48. 


The word “sole” is omitted as included in “exclusive”. The words “to have and”, “in carrying out its purposes”, and “in carrying out the purposes of the corporation” are omitted as unnecessary.



§ 21706. Political activities
The corporation shall be nonpolitical and may not promote the candidacy of an individual seeking public office.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1298.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2170636:46.Sept. 16, 1919, ch. 59, § 6, 41 Stat. 285.


The words “as an organization” are omitted as unnecessary.



§ 21707. Service of process
As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, the name and address of an agent in that State on whom legal process or demands against the corporation may be served.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1298.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2170736:50.Sept. 16, 1919, ch. 59, § 9 1/2, 41 Stat. 285.


The word “precedent” is omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the secretary of state” for consistency in the revised title. The words “post-office” and “authorized” are omitted as unnecessary.



§ 21708. Annual report
Not later than January 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior calendar year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1298.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2170836:49.Sept. 16, 1919, ch. 59, § 9, 41 Stat. 285; Aug. 30, 1964, Pub. L. 88–504, § 4(3), 78 Stat. 636.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 196 of House Document No. 103–7.




CHAPTER 219—THE AMERICAN NATIONAL THEATER AND ACADEMY



Sec.


21901.Organization.


21902.Purposes.


21903.Powers.


21904.Exclusive right to name.


21905.Restrictions.


21906.Headquarters and meetings.


21907.Service of process.


21908.Annual report.



§ 21901. Organization(a) Federal Charter.—The American National Theater and Academy (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1298.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21901(a)36:3301.July 5, 1935, ch. 373, §§ 1, 3 (related to perpetual succession), 49 Stat. 457, 458.
21901(b)36:3303 (related to perpetual succession). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 21902. Purposes
The purposes of the corporation include—(1) the presentation of theatrical productions of the highest type;

(2) the stimulation of public interest in the drama as an art belonging both to the theater and to literature and to be enjoyed both on the stage and in the study;

(3) the advancement of interest in the drama throughout the United States by furthering the production of the best plays, interpreted by the best actors at a minimum cost;

(4) the further development of the study of drama of the present and past in our universities, colleges, schools, and elsewhere; and

(5) the sponsoring, encouraging, and developing of the art and technique of the theater through a school within the National Academy.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1298.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2190236:3302 (last sentence).July 5, 1935, ch. 373, § 2 (last sentence), 49 Stat. 458.


Before clause (1), the word “include” is substituted for “shall embrace” for consistency in the revised title.
In clause (3), the words “of America” are omitted as unnecessary.



§ 21903. Powers
The corporation may—(1) adopt a constitution, bylaws, and regulations;

(2) adopt and alter a corporate seal;

(3) establish and maintain offices and buildings to conduct its activities;

(4) establish State and territorial organizations and local branches;

(5) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation, subject to its constitution and instructions of donors;

(6) sue and be sued; and

(7) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1299.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2190336:3303 (less perpetual succession).July 5, 1935, ch. 373, §§ 3 (less perpetual succession), 7, 49 Stat. 458, 459.
 36:3307. 


In clause (1), the words “to carry out its purposes not inconsistent with the laws of the United States or any States” are omitted as unnecessary.
In clause (2), the words “at pleasure” are omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
Clause (5) is substituted for “to receive, hold, own, use, mortgage, and dispose of such real estate and personal property as shall be necessary for its corporate purposes” in 36:3303 and for 36:3307 for consistency in the revised title and to eliminate unnecessary words.
In clause (6), the words “in the courts of law and equity” are omitted as unnecessary.
In clause (7), the words “do any other act” are substituted for “generally to do all such acts and things” for consistency in the revised title and to eliminate unnecessary words.



§ 21904. Exclusive right to name
The corporation and its State and local branches and subdivisions have the exclusive right to use the name “The American National Theater and Academy”.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1299.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2190436:3305.July 5, 1935, ch. 373, § 5, 49 Stat. 458.


The word “sole” is omitted as included in “exclusive”. The words “to have” are omitted as included in “to use”. The words “in carrying out its purposes” are omitted as unnecessary.



§ 21905. Restrictions(a) Profit and Stock.—The corporation shall be nonprofit and may not issue stock.

(b) Political Activities.—The corporation shall be nonpolitical and nonsectarian, and may not promote the candidacy of an individual seeking public office.

(c) Honorary Members.—The corporation may not have honorary members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1299.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21905(a)36:3302 (1st sentence).July 5, 1935, ch. 373, §§ 2 (1st sentence), 4, 49 Stat. 458.
21905(b)36:3304 (1st sentence). 
21905(c)36:3304 (last sentence). 


In subsection (a), the word “capital” is omitted for consistency in the revised title.
In subsection (b), the words “as an organization” are omitted as unnecessary.



§ 21906. Headquarters and meetings
The corporation may have its headquarters and hold its meetings at places the corporation decides are best.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1299.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2190636:3306.July 5, 1935, ch. 373, § 6, 49 Stat. 458.


The word “may” is substituted for “be, and is hereby, authorized to” to eliminate unnecessary words. The words “within or without the District of Columbia” and “from time to time” are omitted as unnecessary.



§ 21907. Service of process
As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of the District of Columbia or of each State, territory, or possession of the United States in which its headquarters, branches, or subdivisions are located, the name and address of an agent in that jurisdiction on whom legal process or demands against the corporation may be served.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1299.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2190736:3309.July 5, 1935, ch. 373, § 9, 49 Stat. 459.


The words “precedent”, “herein”, and “or conferred” are omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the Secretary or the properly designated officer”, and the words “territory, or possession of the United States” are substituted for “Territory”, for consistency in the revised title. The words “post-office” and “authorized” are omitted as unnecessary. The words “in that jurisdiction” are added for clarity.



§ 21908. Annual report
Not later than January 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior calendar year, including a complete report of its receipts and expenditures. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1299.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2190836:3308.July 5, 1935, ch. 373, § 8, 49 Stat. 459; Aug. 30, 1964, Pub. L. 88–504, § 4(4), 78 Stat. 636.


The word “submit” is substituted for “make and transmit”, and the word “activities” is substituted for “proceedings”, for consistency in the revised title. The word “full” is omitted as included in “complete”.




CHAPTER 221—THE AMERICAN SOCIETY OF INTERNATIONAL LAW



Sec.


22101.Organization.


22102.Purposes.


22103.Governing body.


22104.Powers.


22105.Restrictions.


22106.Principal office.


22107.Records and inspection.


22108.Service of process.


22109.Liability for acts of officers and agents.



§ 22101. Organization(a) Federal Charter.—The American Society of International Law (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1300.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22101(a)36:341.Sept. 20, 1950, ch. 958, §§ 1, 5 (related to perpetual succession), 10, 64 Stat. 869, 871, 872.
22101(b)36:345 (related to perpetual succession).36:350.


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 22102. Purposes
The purposes of the corporation are—(1) to foster the study of international law; and

(2) to promote the establishment and maintenance of international relations on the basis of law and justice.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1300.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2210236:342 (1st sentence).Sept. 20, 1950, ch. 958, § 2 (1st sentence), 64 Stat. 870.





§ 22103. Governing body(a) Executive Council.—(1) The executive council is the governing body of the corporation. However, the council is subject to the directions of the corporation at its annual meetings and at any other meeting called under the constitution, bylaws, or regulations of the corporation.

(2) The council consists of a president, an honorary president, a number of vice presidents and honorary vice presidents as provided in the constitution, a secretary, a treasurer, and at least 24 additional individuals.


(b) Election and Terms.—The officers of the corporation and one-third of the other members of the council shall be elected at each annual meeting of the corporation. However, the constitution may authorize the council—(1) to elect the secretary and the treasurer of the corporation for specified terms; and

(2) to fill vacancies until the next annual meeting.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1300.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2210336:343.Sept. 20, 1950, ch. 958, § 3, 64 Stat. 870.


The words “The number of members of the executive council shall initially be forty-four, and the members of the said council shall initially be the persons whose names and addresses are set forth in section 341 of this title” are omitted as obsolete.



§ 22104. Powers
The corporation may—(1) adopt and amend a constitution, bylaws, and regulations for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) publish a journal and other publications;

(8) sue and be sued; and

(9) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1300.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2210436:345 (less perpetual succession).Sept. 20, 1950, ch. 958, §§ 5 (less perpetual succession), 11, 64 Stat. 871, 872.
 36:351. 


In this section, the text of 36:351 is omitted as executed and obsolete.
In clause (1), the words “apply, and administer” are omitted as unnecessary. The words “not inconsistent with the laws of the United States of America or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (5) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest, in full title, in trust, or otherwise, any property, real or personal, necessary for attaining the objects and carrying into effect the purposes of the corporation” and “transfer and convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject however, to applicable provisions of law of any State (A) governing the amount or kind of real and personal property which may be held by, or (B) otherwise limiting or controlling the ownership of real and personal property by a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “instruments of indebtedness” are substituted for “bonds”, and the words “secure its obligations by granting security interests in its property” are substituted for “secure the same by mortgage”, for consistency in the revised title. The words “for the purposes of the corporation” and “therefor” are omitted as unnecessary. The words “subject in every case to all applicable provisions of Federal or State laws” are omitted as unnecessary.
In clause (8), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary and for consistency in the revised title.



§ 22105. Restrictions(a) Profit.—The corporation may not operate for profit.

(b) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(c) Political Activities.—The corporation or an officer or member of the executive council as such may not contribute to, support, or assist a political party or candidate for elective public office.

(d) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a member of the corporation or an officer or member of the executive council, except on the dissolution or final liquidation of the corporation.

(e) Loans.—The corporation may not make a loan or advance to an officer or member of the executive council. Members of the council who vote for or assent to making a loan or advance to an officer or member of the council, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1301.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22105(a)36:342 (2d sentence words before 1st comma).Sept. 20, 1950, ch. 958, §§ 2 (2d, last sentences), 7, 64 Stat. 870, 871.
22105(b)36:347 (1st sentence words before 2d comma). 
22105(c)36:342 (last sentence). 
22105(d)36:342 (2d sentence words after 1st comma). 
22105(e)36:347 (1st sentence words after 2d comma, last sentence). 


In subsection (b), the words “shares of” are omitted as unnecessary.
In subsection (d), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 22106. Principal office
The principal office of the corporation shall be in the District of Columbia. However, the activities of the corporation are not confined to the District of Columbia but may be conducted throughout the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1301.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2210636:344.Sept. 20, 1950, ch. 958, § 4, 64 Stat. 871.


The words “the activities of the corporation are not confined to the District of Columbia but may be conducted throughout the United States” are substituted for “The corporation . . . shall have the right to conduct its activities in the said District and at any other place or places in the United States” for consistency in the revised title and to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries
National HeadquartersPub. L. 86–208, Aug. 25, 1959, 73 Stat. 431, provided: “That the American Society of International Law, incorporated by the Act entitled ‘An Act to incorporate the American Society of International Law, and for other purposes’, approved September 20, 1950 (Public Law 794, ch. 958, Eighty-first Congress, second session (64 Stat. 869)) [now this chapter], is authorized to use the real estate described as lot 805 square 2512, situated in the city of Washington, District of Columbia, as the national headquarters of such society.”




§ 22107. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, executive council, and committees having any of the authority of its executive council; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1301.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2210736:348.Sept. 20, 1950, ch. 958, § 8, 64 Stat. 872.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 22108. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1301.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2210836:346 (last sentence).Sept. 20, 1950, ch. 958, § 6 (last sentence), 64 Stat. 871.


The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the words “is notice” are substituted for “shall be deemed notice”, for consistency in the revised title and to eliminate unnecessary words.



§ 22109. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1301.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2210936:346 (1st sentence).Sept. 20, 1950, ch. 958, § 6 (1st sentence), 64 Stat. 871.


The words “acting within the scope of their authority” are added for clarity and consistency in the revised title.




CHAPTER 223—AMERICAN SYMPHONY ORCHESTRA LEAGUE



Sec.


22301.Organization.


22302.Purposes.


22303.Membership.


22304.Governing body.


22305.Powers.


22306.Exclusive right to name, insignia, emblems, and badges.


22307.Restrictions.


22308.Principal office.


22309.Records and inspection.


22310.Service of process.


22311.Liability for acts of officers and agents.


22312.Distribution of assets on dissolution or final liquidation.



§ 22301. Organization(a) Federal Charter.—American Symphony Orchestra League (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1302.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2230136:3401.Oct. 15, 1962, Pub. L. 87–817, §§ 1, 2, 4(1), 76 Stat. 929, 930.
 36:3402.36:3404(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.
The text of 36:3402 is omitted as executed and obsolete.



§ 22302. Purposes
The purposes of the corporation are—(1) to serve as a coordinating, research, and educational agency and clearinghouse for symphony orchestras to help strengthen the work in their local communities;

(2) to assist in the formation of new symphony orchestras;

(3) to encourage and recognize the work of America’s musicians, conductors, and composers, through suitable means; and

(4) to aid the expansion of the musical and cultural life of the United States through suitable educational and service activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1302.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2230236:3403.Oct. 15, 1962, Pub. L. 87–817, § 3, 76 Stat. 930.





§ 22303. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member (except an honorary, sustaining, or associate member) has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1302.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2230336:3406.Oct. 15, 1962, Pub. L. 87–817, § 6, 76 Stat. 931.


In subsection (a), the words “are as provided in the constitution and bylaws of the corporation” are substituted for “shall . . . be determined as the constitution and bylaws of the corporation may provide” to eliminate unnecessary words.
In subsection (b), the words “the right to” are omitted as unnecessary.



§ 22304. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. Between meetings of the members of the corporation, the board is responsible for the general policies and program of the corporation and for the control of contributions raised by the corporation.

(2) The number of directors, their manner of selection (including the filling of vacancies), and their term of office are as provided in the constitution and bylaws of the corporation.


(b) Officers.—(1) The officers of the corporation are a president, one or more vice presidents as provided in the constitution and bylaws, a secretary, a treasurer, and one or more assistant secretaries and assistant treasurers as provided in the constitution and bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1302.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22304(a)36:3407.Oct. 15, 1962, Pub. L. 87–817, §§ 7, 8, 76 Stat. 931.
22304(b)36:3408. 


In subsection (a), the text of 36:3407(a) and the word “Thereafter” in 36:3407(b) are omitted as obsolete. The word “contributions” is substituted for “all contributed funds” to eliminate unnecessary words.



§ 22305. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, agents, and employees as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1302.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2230536:3404(2)–(9).Oct. 15, 1962, Pub. L. 87–817, §§ 4(2)–(9), 17, 76 Stat. 930, 933.
 36:3417. 


In this section, the text of 36:3417 is omitted as executed and obsolete.
In clause (1), the word[s] “and alter” and “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm, or individual and to hold any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber, and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “instruments of indebtedness” are substituted for “bonds” for consistency in the revised title. The words “secure its obligations by granting security interests in its property” are substituted for “secure the same by mortgage, deed of trust, pledge or otherwise” to eliminate unnecessary words. The words “for the purposes of the corporation”, “therefor”, and “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 22306. Exclusive right to name, insignia, emblems, and badges
The corporation has the exclusive right to use the name “American Symphony Orchestra League” and distinctive insignia, emblems and badges, descriptive or designating marks, and words or phrases required to carry out the duties and powers of the corporation. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1303.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2230636:3416.Oct. 15, 1962, Pub. L. 87–817, § 16, 76 Stat. 933.


The words “sole” and “to have and to use in carrying out its purposes” are omitted as unnecessary. The words “required to carry out the duties and powers of the corporation” are substituted for “as may be required in the furtherance of its functions” for consistency in the revised title and with other titles of the United States Code. The last sentence is substituted for “No powers or privileges hereby granted shall, however, interfere or conflict with established or vested rights” for consistency in the revised title and to eliminate unnecessary words.



§ 22307. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member as such during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan or advance to a director, officer, or employee. Directors who vote for or assent to making a loan or advance to a director, officer, or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1303.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22307(a)36:3412.Oct. 15, 1962, Pub. L. 87–817, §§ 9, 10, 12, 76 Stat. 932.
22307(b)36:3410. 
22307(c)36:3409(a). 
22307(d)36:3409(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 22308. Principal office
The principal office of the corporation shall be in Charleston, West Virginia, or another place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1303.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2230836:3405(a).Oct. 15, 1962, Pub. L. 87–817, § 5(a), 76 Stat. 930.


The words “the Commonwealth of Puerto Rico” are omitted as included in “territories, and possessions of the United States”.



§ 22309. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1303.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22309(a)36:3413 (1st sentence).Oct. 15, 1962, Pub. L. 87–817, § 13, 76 Stat. 932.
22309(b)36:3413 (last sentence). 


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 22310. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1304.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2231036:3405(b).Oct. 15, 1962, Pub. L. 87–817, § 5(b), 76 Stat. 930.


The words “at all times” and “authorized” are omitted as unnecessary.



§ 22311. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1304.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2231136:3411.Oct. 15, 1962, Pub. L. 87–817, § 11, 76 Stat. 932.





§ 22312. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1304.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2231236:3415.Oct. 15, 1962, Pub. L. 87–817, § 15, 76 Stat. 933.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 225—AMERICAN WAR MOTHERS



Sec.


22501.Organization.


22502.Purposes.


22503.Membership.


22504.Powers.


22505.Exclusive right to name.


22506.Restrictions.


22507.Tax-exempt status.


22508.Meetings.


22509.Service of process.


22510.Annual report.



§ 22501. Organization(a) Federal Charter.—American War Mothers (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation.—The corporation is declared to be incorporated in the District of Columbia.

(c) Period of Existence.—The corporation may continue to exist until there are no individuals who qualify for membership.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1304.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2250136:91.Feb. 24, 1925, ch. 303, §§ 1, 2, 5 (words between colon and 1st comma), 13, 15, 43 Stat. 966, 967, 968.
 36:92.36:95 (words between colon and 1st comma).36:103.36:105.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.
The text of 36:92, 103, and 105 is omitted as executed and obsolete.



§ 22502. Purposes
The purposes of the corporation are—(1) to keep alive and develop the spirit that promoted world service;

(2) to maintain the ties of fellowship born of that service and to assist and further any patriotic work;

(3) to inculcate a sense of individual obligation to the community, State, and Nation;

(4) to work for the welfare of the Army and Navy;

(5) to assist, in any way in their power, men and women who served and were wounded or incapacitated in World War I; and

(6) to foster and promote friendship and understanding between America and the Allies in World War I.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1304.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2250236:93.Feb. 24, 1925, ch. 303, § 3, 43 Stat. 967.


In clauses (5) and (6), the words “World War I” are substituted for “the World War” for clarity.



§ 22503. Membership
Eligibility for membership in the corporation is limited to women—(1) who are citizens of the United States; and

(2) whose natural son or daughter, legally adopted son or daughter, or stepson or stepdaughter—(A) served in the Armed Forces of the United States or its allies in World War I, World War II, the Korean conflict, or any subsequent war or conflict involving the United States; and

(B) was honorably discharged from that service or continues in the service.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1304.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2250336:97.Feb. 24, 1925, ch. 303, § 7, 43 Stat. 968; Sept. 26, 1942, ch. 563, 56 Stat. 758; June 26, 1953, ch. 152, 67 Stat. 81; Apr. 12, 1974, Pub. L. 93–267, 88 Stat. 85.


In clause (2), before subclause (A), the word “natural” is substituted for “of her blood” to eliminate unnecessary words. The words “or sons”, “or daughters”, “or stepsons”, and “or stepdaughters” are omitted as unnecessary.



§ 22504. Powers
The corporation may—(1) adopt a constitution, bylaws, and regulations;

(2) adopt and alter a corporate seal;

(3) adopt emblems and badges;

(4) establish and maintain offices to conduct its activities;

(5) establish State, territorial, and local subdivisions;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation, subject to section 22506(b) of this title;

(7) publish a magazine and other publications;

(8) sue and be sued; and

(9) do any other act necessary and proper to carry out its purposes.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1305.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2250436:95 (less words between colon and 1st comma).Feb. 24, 1925, ch. 303, §§ 5 (less words between colon and 1st comma), 9, 43 Stat. 967, 968.
 36:99. 


In this section, the text of 36:99 is omitted as executed and obsolete.
In clause (1), the words “to carry out its purposes, not inconsistent with the laws of the United States or of any State” are omitted as unnecessary.
In clause (2), the words “at pleasure” are omitted as unnecessary.
In clause (3), the words “adopt emblems and badges” are substituted for “to use in carrying out the purposes of the corporation such emblems and badges as it may adopt” for consistency in the revised title and to eliminate unnecessary words.
In clause (4), the word “activities” is substituted for “business” for consistency in the revised title.
Clause (6) is substituted for “receive, hold, own, use, and dispose of such real estate and personal property as shall be necessary for its corporate purposes” for consistency in the revised title and to eliminate unnecessary words. The words “subject to section 22506(b) of this title” are added to alert the reader to the restriction in that section.
In clause (8), the words “in courts of law and equity” are omitted as unnecessary.
In clause (9), the word “things” is omitted as included in “act”.



§ 22505. Exclusive right to name
The corporation and its State, territorial, and local subdivisions have the exclusive right to use the name “American War Mothers”.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1305.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2250536:100.Feb. 24, 1925, ch. 303, § 10, 43 Stat. 968.


The words “to have” are omitted as included in “to use”. The words “in carrying out its business purposes” are omitted as unnecessary.



§ 22506. Restrictions(a) General.—The corporation shall be nonprofit, nonpolitical, nonsectarian, and nonpartisan, and may not promote the candidacy of an individual seeking public office.

(b) Ownership and Use of Property.—The corporation may not accept, own, or hold, directly or indirectly, any property not reasonably necessary to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1305.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22506(a)36:98.Feb. 24, 1925, ch. 303, § 8, 43 Stat. 968; June 26, 1953, ch. 152, 67 Stat. 81.
22506(b)36:96 (last sentence).Feb. 24, 1925, ch. 303, § 6 (proviso), 43 Stat. 968.


In subsection (a), words “as an organization” are omitted as unnecessary.
In subsection (b), the words “real or personal” are omitted as unnecessary and for consistency in the revised title. The words “not reasonably necessary to carry out the purposes of the corporation” are substituted for “except such as may be reasonably necessary to carry out the purposes of its creation as defined in this chapter” to eliminate unnecessary words.



§ 22507. Tax-exempt status
The personal property and funds of the corporation, whether principal or income, so long as held or used only to carry out the purposes of the corporation, are exempt from taxation by the United States Government, the District of Columbia, and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1305.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2250736:96 (1st sentence).Feb. 24, 1925, ch. 303, § 6 (less proviso), 43 Stat. 967.


The words “so long as held or used only to carry out the purposes of the corporation” are substituted for “held or used for the purposes hereof, pursuant to the provisions of this chapter . . . so long as the same shall be so used” to eliminate unnecessary words. The words “the United States Government, the District of Columbia, and the territories and possessions of the United States” are substituted for “the United States or any Territory or District thereof” for clarity.



§ 22508. Meetings
The corporation may hold its meetings at any place the corporation decides.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1305.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2250836:94.Feb. 24, 1925, ch. 303, § 4, 43 Stat. 967.





§ 22509. Service of process
As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, the name and address of an agent in that State on whom legal process or demands against the corporation may be served.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1305.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2250936:102.Feb. 24, 1925, ch. 303, § 12, 43 Stat. 968.


The words “precedent”, “herein”, and “or conferred” are omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the secretary of each State” for consistency in the revised title. The words “post-office” and “authorized” are omitted as unnecessary.



§ 22510. Annual report
Not later than January 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior calendar year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1305.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2251036:101.Feb. 24, 1925, ch. 303, § 11, 43 Stat. 968; Aug. 30, 1964, Pub. L. 88–504, § 4(9), 78 Stat. 636.


The word “submit” is substituted for “make and transmit” for consistency in the revised title and to eliminate unnecessary words. The word “activities” is substituted for “proceedings” for consistency in the revised title.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 197 of House Document No. 103–7.




CHAPTER 227—AMVETS (AMERICAN VETERANS)



Sec.


22701.Organization.


22702.Purposes.


22703.Membership.


22704.Governing body.


22705.Powers.


22706.Exclusive right to name, seals, emblems, and badges.


22707.Restrictions.


22708.Headquarters and principal place of business.


22709.Records and inspection.


22710.Service of process.


22711.Liability for acts of officials, representatives, and agents.


22712.Distribution of assets on dissolution or final liquidation.




Editorial Notes
Amendments2002—Pub. L. 107–241, § 1(a)(2)(A), Oct. 16, 2002, 116 Stat. 1496, substituted “AMVETS (AMERICAN VETERANS)” for “AMVETS (AMERICAN VETERANS OF WORLD WAR II, KOREA, AND VIETNAM)” in chapter heading.


§ 22701. Organization(a) Federal Charter.—AMVETS (American Veterans) (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1306; Pub. L. 107–241, § 1(a)(1), Oct. 16, 2002, 116 Stat. 1496.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2270136:67.July 23, 1947, ch. 298, § 1, 61 Stat. 403; Aug. 15, 1977, Pub. L. 95–98, § 1(a), 91 Stat. 830.
 36:67a.July 23, 1947, ch. 298, §§ 2, 4 (related to perpetual succession), 10(1), 61 Stat. 405, 406, 407.
 36:67c (related to perpetual succession).36:67i(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.
This text of 36:67a is omitted as executed and obsolete.

Editorial Notes
Amendments2002—Subsec. (a). Pub. L. 107–241 substituted “AMVETS (American Veterans)” for “AMVETS (American Veterans of World War II, Korea, and Vietnam)”.



§ 22702. Purposes
The purposes of the corporation are—(1) to preserve for ourselves and our posterity the great and basic truths and enduring principles upon which this Nation was founded;

(2) to maintain a continuing interest in the welfare and rehabilitation of the disabled veterans of World War II, the Korean conflict, and the Vietnam era and to establish facilities for the assistance of all veterans and to represent them in their claims before the Department of Veterans Affairs and other organizations without charge;

(3) to dedicate ourselves to the service and best interests of the community, State, and Nation to the end that our country shall be and remain forever a whole, strong, and free Nation;

(4) to aid and encourage the abolition of prejudice, ignorance, and disease;

(5) to encourage universal exercise of the voting franchise to the end that there shall be elected and maintained in public office men and women who hold public office as a public trust administered in the best interests of all the people;

(6) to advocate the development and means by which all Americans may become enlightened and informed citizens and thus participate fully in the functions of our democracy;

(7) to encourage and support an international organization of all peace-loving nations to the end that not again shall any nation be permitted to breach their national peace;

(8) to continue to serve the best interests of our Nation in peace as in war;

(9) to develop to the utmost the human, mental, spiritual, and economical resources of our Nation;

(10) to perpetuate and preserve the friendships and comradeship born on the battle front and nurtured in the common experience of service to our Nation during time of war; and

(11) to honor the memory of those men and women who gave their lives that a free America and a free world might live by the creation of living memorials in the form of additional educational, cultural, and recreational facilities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1306.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2270236:67b(1), (3)–(10).July 23, 1947, ch. 298, § 3(1), (3)–(10), 61 Stat. 405.
 36:67b(2).July 23, 1947, ch. 298, § 3(2), 61 Stat. 405; Aug. 15, 1977, Pub. L. 95–98, § 1(b)(1), 91 Stat. 830; June 13, 1991, Pub. L. 102–54, § 13(n)(1), 105 Stat. 278.





§ 22703. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member has one vote in the conduct of official business at the post level.

(c) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1307.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22703(a)36:67e (words before 3d comma).July 23, 1947, ch. 298, § 6 (words before 3d comma, words after 3d comma related to discrimination in membership), 61 Stat. 407; Dec. 28, 1950, ch. 1178, 64 Stat. 1122; July 26, 1955, ch. 383, 69 Stat. 375; Sept. 14, 1966, Pub. L. 89–576, 80 Stat. 772; Aug. 15, 1977, Pub. L. 95–98, § 1(b)(2), 91 Stat. 830; May 31, 1984, Pub. L. 98–304, 98 Stat. 220.
22703(b)36:67f(1) (1st sentence).July 23, 1947, ch. 298, § 7(1) (1st sentence), 61 Stat. 407.
22703(c)36:67e (words after 3d comma related to discrimination in membership). 


In subsection (b), the words “the right to” are omitted as unnecessary.



§ 22704. Governing body(a) Delegates to National Conventions.—Each post may elect delegates to national conventions of the corporation. The delegates each have one vote in the conduct of business of the convention to which they are elected.

(b) Executive Committee.—The executive committee of the corporation consists of—(1) one member elected to represent each department; and

(2) the officers of the corporation as ex officio members.


(c) Officers.—(1) The officers of the corporation are a national commander, two national vice commanders, a finance officer, a judge advocate, a chaplain, six national district commanders, and a provost marshal.

(2) The officers shall be elected by the delegates at the annual national convention.


(d) Nondiscrimination.—The requirements for holding office in the corporation may not discriminate on the basis of race, color, religion, sex, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1307; Pub. L. 107–241, § 1(b), Oct. 16, 2002, 116 Stat. 1496.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22704(a)36:67f(1) (last sentence).July 23, 1947, ch. 298, §§ 5(3), 7(1) (last sentence), (2), 13, 61 Stat. 406, 407, 408.
22704(b)36:67d(3).36:67f(2).
22704(c)36:67l. 
22704(d)36:67e (words after 3d comma related to discrimination in holding office).July 23, 1947, ch. 298, § 6 (words after 3d comma related to discrimination in holding office), 61 Stat. 407; Dec. 28, 1950, ch. 1178, 64 Stat. 1122; July 26, 1955, ch. 383, 69 Stat. 375; Sept. 14, 1966, Pub. L. 89–576, 80 Stat. 772; Aug. 15, 1977, Pub. L. 95–98, § 1(b)(2), 91 Stat. 830; May 31, 1984, Pub. L. 98–304, 98 Stat. 220.


In subsection (b), the text of 36:67d(3) is omitted as obsolete.
In subsection (c), the words “each official delegate casting one vote” are omitted as unnecessary because of subsection (a) of this section.

Editorial Notes
Amendments2002—Subsec. (c)(1). Pub. L. 107–241 substituted “two national vice commanders, a finance officer, a judge advocate, a chaplain, six national district commanders,” for “seven national vice commanders, one of whom shall be a woman, a finance officer, an adjutant, a judge advocate,”.



§ 22705. Powers(a) General.—The corporation may—(1) adopt bylaws and regulations for the management of its property and the regulation of its affairs;

(2) adopt seals, emblems, and badges;

(3) choose officers, representatives, and agents as necessary to carry out the purposes of the corporation;

(4) make contracts;

(5) establish State and regional organizations and local posts;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) publish a magazine, newspaper, and other publications consistent with the purposes of the corporation;

(9) sue and be sued; and

(10) do any other act necessary and proper to carry out the purposes of the corporation.


(b) Powers Granted to Other Organizations.—The provisions, privileges, and prerogatives granted before July 24, 1947, to other national veterans’ organizations because of their incorporation by Congress are granted to the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1307.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22705(a)36:67c (less perpetual succession).July 23, 1947, ch. 298, §§ 4 (less perpetual succession), 8, 10(2)–(5), 61 Stat. 406, 407.
 36:67g.36:67i(2)–(5).
22705(b)36:67r.July 23, 1947, ch. 298, § 19, 61 Stat. 408; Aug. 15, 1977, Pub. L. 95–98, § 1(a), 91 Stat. 830.


In this section, the text of 36:67g is omitted as executed and obsolete.
In subsection (a)(1), the word “adopt” is substituted for “ordain and establish” for clarity and consistency in the revised title. The words “not inconsistent with the laws of the United States of America or any State thereof” are omitted as unnecessary.
In subsection (a)(2), the words “adopt seals, emblems, and badges” are substituted for “to use in carrying out its purposes such seals, emblems, and badges as it may lawfully adopt” for consistency in the revised title and to eliminate unnecessary words.
In subsection (a)(4), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Subsection (a)(6) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest any property, real or personal, necessary for attaining the objects and carrying into effect the purposes of the corporation” in 36:67c and “Transfer and convey all real or personal property” in 36:67i(4) for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of real and personal property which may be held by, or (B) otherwise limiting or controlling the ownership of real and personal property by, a corporation operating in such State” in 36:67c are omitted as unnecessary.
In subsection (a)(7), the words “instruments of indebtedness” are substituted for “bonds” for consistency in the revised title. The words “secure its obligations by granting security interests in its property” are substituted for “secure same by mortgage” for consistency in the revised title. The words “for the purposes of the corporation”, “therefor”, and “subject in every case to all applicable provisions of Federal or State laws” are omitted as unnecessary.
In subsection (b), the words “before July 24, 1947” are substituted for “heretofore” for clarity. The words “and accrue” are omitted as unnecessary.



§ 22706. Exclusive right to name, seals, emblems, and badges
The corporation and its State, regional, and local subdivisions have the exclusive right to use the name “AMVETS (American Veterans)” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1308; Pub. L. 107–241, § 1(a)(1), Oct. 16, 2002, 116 Stat. 1496.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2270636:67p.July 23, 1947, ch. 298, § 17, 61 Stat. 408; Aug. 15, 1977, Pub. L. 95–98, § 1(a), 91 Stat. 830.


The words “sole and” and “have and” are omitted as unnecessary. The word “adopts” is substituted for “may lawfully adopt” to eliminate unnecessary words.

Editorial Notes
Amendments2002—Pub. L. 107–241 substituted “AMVETS (American Veterans)” for “AMVETS (American Veterans of World War II, Korea, and Vietnam)”.



§ 22707. Restrictions(a) Profit.—The corporation shall operate as a not-for-profit corporation, exclusively for charitable, educational, patriotic, and civic improvement purposes.

(b) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(c) Political Activities.—The corporation or an officer of the corporation or member of its executive committee as such may not contribute to, support, or assist a political party or candidate for elective public office. The corporation may not carry on propaganda.

(d) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member of the corporation, except on dissolution or final liquidation of the corporation.

(e) Loans.—The corporation may not make a loan or advance to a director or officer. Directors who vote for or assent to making a loan or advance to a director or officer, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1308.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22707(a)36:67b(11) (1st–8th words and words after semicolon).July 23, 1947, ch. 298, §§ 3(11), 5(1), (2), 15, 16, 61 Stat. 405, 406, 408.
22707(b)36:67n. 
22707(c)36:67d(1), (2). 
22707(d)36:67b(11) (9th word through semicolon). 
22707(e)36:67o. 


In subsection (b), the words “shares of” are omitted as unnecessary.
In subsection (e), the words “or advance” are added in 2 places for consistency in the subsection.



§ 22708. Headquarters and principal place of business
The headquarters and principal place of business of the corporation shall be in Maryland. However, the activities of the corporation are not confined to Maryland but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1308; Pub. L. 107–241, § 1(c), Oct. 16, 2002, 116 Stat. 1496.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2270836:67d(4).July 23, 1947, ch. 298, § 5(4), 61 Stat. 406.


The words “as set out herein” are omitted as unnecessary.

Editorial Notes
Amendments2002—Pub. L. 107–241 substituted “Maryland” for “the District of Columbia” in first and second sentences.



§ 22709. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, executive committee, and committees having any of the authority of its executive committee; and

(3) at its registered or principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1308.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2270936:67m.July 23, 1947, ch. 298, § 14, 61 Stat. 408.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 22710. Service of process(a) District of Columbia.—The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.

(b) States.—As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, the name and address of an agent in that State on whom legal process or demands against the corporation may be served.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1308.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22710(a)36:67k.July 23, 1947, ch. 298, § 12, 61 Stat. 407.
22710(b)36:67q.July 23, 1947, ch. 298, § 18, 61 Stat. 408; Aug. 15, 1977, Pub. L. 95–98, § 1(a), 91 Stat. 830.


In subsection (b), the words “precedent”, “herein”, and “or conferred” are omitted as unnecessary. The words “file, with the secretary of state or other designated official” are substituted for “serve notice on the secretary of state” for consistency in the revised title. The word “authorized” is omitted as unnecessary.



§ 22711. Liability for acts of officials, representatives, and agents
The corporation is liable for the acts of its officials, representatives, and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1309.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2271136:67j.July 23, 1947, ch. 298, § 11, 61 Stat. 407.





§ 22712. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge or satisfactory provision for discharge of all liabilities shall be transferred to the Secretary of Veterans Affairs to be applied to the care and comfort of disabled veterans of World War II, the Korean conflict, and the Vietnam era.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1309.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2271236:67h.July 23, 1947, ch. 298, § 9, 61 Stat. 407; Aug. 15, 1977, Pub. L. 95–98, § 1(b)(3), 91 Stat. 830; June 13, 1991, Pub. L. 102–54, § 13(n)(1), 105 Stat. 278.


The words “Secretary of Veterans Affairs” are substituted for “Department of Veterans Affairs” because under 38:303 the Secretary is the head of the Department.




CHAPTER 229—ARMY AND NAVY UNION OF THE UNITED STATES OF AMERICA



Sec.


22901.Definition.


22902.Organization.


22903.Purposes.


22904.Membership.


22905.Governing body.


22906.Powers.


22907.Restrictions.


22908.Duty to maintain corporate and tax-exempt status.


22909.Records and inspection.


22910.Service of process.


22911.Liability for acts of officers and agents.


22912.Annual report.



§ 22901. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1309.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2290136:3913.Nov. 6, 1986, Pub. L. 99–604, § 14, 100 Stat. 3448.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 22902. Organization(a) Federal Charter.—Army and Navy Union of the United States of America (in this chapter, the “corporation”), incorporated in Ohio, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1309.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22902(a)36:3901.Nov. 6, 1986, Pub. L. 99–604, §§ 1, 15 (last sentence), 16, 100 Stat. 3446, 3448.
22902(b)36:3914 (last sentence).36:3915.


Subsection (a) is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 22903. Purposes
The purposes of the corporation are as provided in its articles of incorporation and include—(1) holding true allegiance to the United States Government and fidelity to its Constitution, laws, and institutions;

(2) serving our Nation under God in peace as well as in war by fostering the ideals of faith and patriotism, loyalty, justice, and liberty, by inculcating in the hearts of young and old, through precept and practice, the spirit of true Americanism, and by participating in civic activities for the good of our country and our community;

(3) uniting in fraternal fellowship those who have served, or are now serving, honorably in the Armed Forces of the United States;

(4) protecting and advancing their civic, social, and economic welfare;

(5) aiding them in sickness and distress;

(6) assisting in the burial and commemoration of their dead and providing help for their widows and orphans; and

(7) perpetuating the memory of patriotic deeds performed by the defenders of our country.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1309.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2290336:3903.Nov. 6, 1986, Pub. L. 99–604, § 3, 100 Stat. 3446.


Before clause (1), the word “objects” is omitted as included in “purposes”.



§ 22904. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1310.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2290436:3905.Nov. 6, 1986, Pub. L. 99–604, § 5, 100 Stat. 3447.





§ 22905. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1310.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22905(a)36:3906.Nov. 6, 1986, Pub. L. 99–604, §§ 6, 7, 100 Stat. 3447.
22905(b)36:3907. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:3906 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:3907 are omitted as unnecessary.



§ 22906. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1310.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2290636:3902.Nov. 6, 1986, Pub. L. 99–604, § 2, 100 Stat. 3446.


The words “each State” are substituted for “State or States” for consistency in the revised title. The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 22907. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1310.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22907(a)36:3908(d).Nov. 6, 1986, Pub. L. 99–604, § 8(a)–(e), 100 Stat. 3447.
22907(b)36:3908(c). 
22907(c)36:3908(a). 
22907(d)36:3908(b). 
22907(e)36:3908(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “shall insure [sic] to”, and the words “charter granted by this chapter” are substituted for “this charter”, for clarity and consistency in the revised title.



§ 22908. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of Ohio.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1310.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22908(a)36:3908(f).Nov. 6, 1986, Pub. L. 99–604, §§ 8(f), 15 (1st sentence), 100 Stat. 3447, 3448.
22908(b)36:3914 (1st sentence). 


In subsection (a), the words “retain and”, “organized and”, and “the State of” are omitted as unnecessary.



§ 22909. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1310.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2290936:3910.Nov. 6, 1986, Pub. L. 99–604, § 10, 100 Stat. 3447.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 22910. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1311.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2291036:3904.Nov. 6, 1986, Pub. L. 99–604, § 4, 100 Stat. 3446.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 22911. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1311.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2291136:3909.Nov. 6, 1986, Pub. L. 99–604, § 9, 100 Stat. 3447.





§ 22912. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1311.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2291236:3911.Nov. 6, 1986, Pub. L. 99–604, § 12, 100 Stat. 3448.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 197 of House Document No. 103–7.




CHAPTER 231—AVIATION HALL OF FAME



Sec.


23101.Organization.


23102.Purposes.


23103.Membership.


23104.Governing body.


23105.Powers.


23106.Restrictions.


23107.Principal office.


23108.Records and inspection.


23109.Statement required in audit report.


23110.Service of process.


23111.Liability for acts of officers and agents.


23112.Distribution of assets on dissolution or final liquidation.



§ 23101. Organization(a) Federal Charter.—Aviation Hall of Fame (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1311.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2310136:4301.July 14, 1964, Pub. L. 88–372, §§ 1, 2, 4(1), 78 Stat. 314, 315.
 36:4302.36:4304(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.
The text of 36:4302 is omitted as executed and obsolete.



§ 23102. Purposes
The purposes of the corporation are—(1) to receive and maintain one or more funds and to use any part of the principal and income only for charitable, scientific, literary, or educational purposes, either directly or by contributing to organizations authorized to carry on similar activities;

(2) to honor citizens, aviation leaders, pilots, teachers, scientists, engineers, inventors, governmental leaders, and other individuals who have helped to make this Nation great by their outstanding contributions to the establishment, development, advancement, or improvement of aviation in the United States;

(3) to perpetuate the memory of those individuals and record their contributions and achievements by the erection and maintenance of buildings and monuments as may be appropriate as a lasting memorial;

(4) to promote a better sense of appreciation of the origins and growth of aviation, especially in the United States, and the part aviation has played in changing the economic, social, and scientific aspects of our Nation;

(5) to establish and maintain a library and museum for the collection and preservation for posterity of the history of those honored by the organization, together with a documentation of their accomplishments and contributions to aviation, including items such as aviation pictures, paintings, books, papers, documents, scientific data, relics, mementos, artifacts, and other items related to that history;

(6) to cooperate with other recognized aviation organizations actively engaged and interested in similar projects; and

(7) to engage in any other activities appropriate to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1311.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2310236:4303(1) (1st sentence words before 8th comma, last sentence), (2)–(7).July 14, 1964, Pub. L. 88–372, § 3(1) (1st sentence words before 8th comma, last sentence), (2)–(7), 78 Stat. 314, 315.


In clause (1), the words “and apply the whole or” and “therefrom” are omitted as unnecessary. The text of 36:4303(1) (last sentence) is omitted as unnecessary.
In clause (3), the words “those individuals” are substituted for “such persons” for clarity. The word “edifices” is omitted as included in “buildings”. The word “deemed” is omitted as unnecessary.
In clause (4), the words “foster” and “encourage” are omitted as unnecessary.
In clause (7), the words “any other activities appropriate to carry out the purposes of the corporation” are substituted for “any and all activities incidental thereto or necessary, suitable, or proper for the accomplishment of any of the aforementioned purposes” to eliminate unnecessary words.



§ 23103. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the bylaws.

(b) Voting.—Each member given voting rights by the bylaws has one vote on each matter submitted to a vote at a meeting of the voting members. The vote may be cast in the manner provided in the bylaws.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1312.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23103(a)36:4306(a).July 14, 1964, Pub. L. 88–372, § 6, 78 Stat. 316.
23103(b)36:4306(b). 


In subsection (a), the words “are as provided in the bylaws” are substituted for “shall . . . be determined as the bylaws of the corporation may provide” for consistency in the revised title.



§ 23104. Governing body(a) Board of Trustees.—(1) The board of trustees is the governing body of the corporation. Between meetings of the members of the corporation, the board is responsible for the general policies and program of the corporation and for the control of all funds of the corporation.

(2) The number of trustees, their manner of selection (including the filling of vacancies), and their term of office are as provided in the bylaws. However, the board shall have at least 18 members.

(3) The board may appoint committees. Each committee has the powers provided in the bylaws or by resolution of the board. The powers of a committee may include all the powers of the board.


(b) Officers.—(1) The officers of the corporation are a president, one or more vice presidents as provided in the bylaws, a secretary, a treasurer, and other officers as provided in the bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the bylaws.


(c)(1) Board of Nominations.—The board of trustees shall appoint a board of nominations, consisting of at least 24 members, from members of the corporation not concurrently serving as members of the board of trustees. Those individuals serve for the term provided in the bylaws.

(2) The board of nominations shall nominate United States citizens or residents to be honored by the corporation and recommend those persons to the board of trustees for consideration as provided in the bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1312.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23104(a)36:4307(a)–(c) (1st sentence, last sentence words after semicolon).July 14, 1964, Pub. L. 88–372, §§ 7–9, 78 Stat. 316.
23104(b)36:4308. 
23104(c)36:4307(c) (last sentence words before semicolon).36:4309.


In subsection (a)(1), the text of 36:4307(a) is omitted as obsolete.
In subsection (a)(3), the words “and exercise” are omitted as unnecessary.
In subsection (c)(1), the words “from members of the corporation” are substituted for “from the membership of the corporation” in 36:4307(c) and “those persons named in section 4301 of this title, their survivors and such additional persons, if any, as shall be named by them” in 36:4309(a) for clarity and to eliminate executed and unnecessary words.
In subsection (c)(2), the words “shall nominate” are substituted for “shall be the designated body of the corporation to nominate” in 36:4309(b) for clarity and to eliminate unnecessary words.



§ 23105. Powers
The corporation may—(1) adopt and amend bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, trustees, managers, agents, and employees as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1312.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2310536:4304(2)–(9).July 14, 1964, Pub. L. 88–372, §§ 4(2)–(9), 17, 78 Stat. 315, 318.
 36:4317. 


In this section, the text of 36:4317 is omitted as executed and obsolete.
In clause (1), the words “and alter” and “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm, or individual and to hold any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber, and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “instruments of indebtedness” are substituted for “bonds” for consistency in the revised title. The words “secure its obligations by granting security interests in its property” are substituted for “secure the same by mortgage, deed of trust, pledge, or otherwise” for consistency in the revised title and to eliminate unnecessary words. The words “for the purposes of the corporation” and “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary and for consistency in the revised title.



§ 23106. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a trustee, officer, employee, member of the board of nominations, or member of the corporation as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a trustee, officer, member of the board of nominations, or member of the corporation, as such, during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of reasonable compensation to an officer or employee in an amount approved by the board of trustees.

(d) Loans.—The corporation may not make a loan or advance to a trustee, officer, employee, member of the board of nominations, or member of the corporation. Trustees who vote for or assent to making such a loan or advance, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(e) Contributions to Certain Organizations.—None of the principal or interest of a fund referred to in section 23102(1) of this title may be contributed to an organization if—(1) a substantial part of its activities is carrying on propaganda or attempting to influence legislation; or

(2) any part of its net earnings benefits a private shareholder or individual.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1313.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23106(a)36:4313.July 14, 1964, Pub. L. 88–372, §§ 3(1) (1st sentence words after 8th comma), 10, 11, 13, 78 Stat. 314, 317.
23106(b)36:4311. 
23106(c)36:4310(a). 
23106(d)36:4310(b). 
23106(e)36:4303(1) (1st sentence words after 8th comma). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 23107. Principal office
The principal office of the corporation shall be in Ohio. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1313; Pub. L. 115–91, div. B, title XXVIII, § 2862, Dec. 12, 2017, 131 Stat. 1868.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2310736:4305(a).July 14, 1964, Pub. L. 88–372, § 5(a), 78 Stat. 316.


The word “various” is omitted as unnecessary. The words “the Commonwealth of Puerto Rico” are omitted as included in “territories, and possessions of the United States”.

Editorial Notes
Amendments2017—Pub. L. 115–91 substituted “Ohio” for “Dayton, Ohio, or another place decided by the board of trustees”.



§ 23108. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of trustees, board of nominations, and committees having any of the authority of its board of trustees; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1313.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2310836:4314.July 14, 1964, Pub. L. 88–372, § 14, 78 Stat. 317.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 23109. Statement required in audit report
The corporation shall include in the audit report statement required under section 10101(b)(1)(B) of this title a schedule of all contracts requiring payments greater than $10,000 and all payments of compensation or fees at a rate greater than $10,000 a year.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1314.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2310936:4315(b) (2d sentence cl. (2)).July 14, 1964, Pub. L. 88–372, § 15(b) (2d sentence cl. (2)), 78 Stat. 318.


The word “salaries” is omitted as unnecessary.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 197 of House Document No. 103–7.



§ 23110. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1314.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2311036:4305(b).July 14, 1964, Pub. L. 88–372, § 5(b), 78 Stat. 316.


The words “at all times” and “authorized” are omitted as unnecessary.



§ 23111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1314.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2311136:4312.July 14, 1964, Pub. L. 88–372, § 12, 78 Stat. 317.





§ 23112. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of trustees, but consistent with the purposes of the corporation and in compliance with the charter and bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1314.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


2311236:4316.July 14, 1964, Pub. L. 88–372, § 16, 78 Stat. 318.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTERS 233 THROUGH 299—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(1), Dec. 18, 2014, 128 Stat. 2836, added placeholder for chapters 233 to 299.


CHAPTER 301—BIG BROTHERS—BIG SISTERS OF AMERICA



Sec.


30101.Organization.


30102.Purposes.


30103.Membership.


30104.Governing body.


30105.Powers.


30106.Exclusive right to names, seals, emblems, and badges.


30107.Restrictions.


30108.Principal office.


30109.Records and inspection.


30110.Service of process.


30111.Liability for acts of officers and agents.


30112.Distribution of assets on dissolution or final liquidation.



§ 30101. Organization(a) Federal Charter.—Big Brothers—Big Sisters of America (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1314.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3010136:881.Sept. 2, 1958, Pub. L. 85–870, § 1, 72 Stat. 1691; Nov. 11, 1977, Pub. L. 95–167, § 1(a), 91 Stat. 1347.
 36:882.Sept. 2, 1958, Pub. L. 85–870, §§ 2, 4(1), 72 Stat. 1691.
 36:884(1). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words. The text of 36:881(b) is omitted as unnecessary because of the restatement.
The text of 36:882 is omitted as executed and obsolete.



§ 30102. Purposes
The purposes of the corporation are—(1) to assist individuals throughout the United States in solving their social and economic problems and in their health and educational and character development;

(2) to promote the use, by other lay and professional agencies and workers, of the techniques of that assistance developed by the corporation; and

(3) to receive, invest, and disburse funds and hold property for the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1314.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3010236:883.Sept. 2, 1958, Pub. L. 85–870, § 3, 72 Stat. 1691; Nov. 11, 1977, Pub. L. 95–167, § 1(b), 91 Stat. 1347.


In clause (1), the words “aid” and “of America” are omitted as unnecessary.
Clause (2) is substituted for “to promote the use of the techniques of such assistance developed by the corporation, by other lay and professional agencies and workers” for clarity.



§ 30103. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1315.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3010336:886.Sept. 2, 1958, Pub. L. 85–870, § 6, 72 Stat. 1692.


In subsection (a), the words “are as provided in the constitution and bylaws of the corporation” are substituted for “shall . . . be determined as the constitution and bylaws of the corporation may provide” for consistency in the revised title and to eliminate unnecessary words.
In subsection (b), the words “the right to” are omitted as unnecessary.



§ 30104. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. The powers, duties, and responsibilities of the board are as provided in the constitution and bylaws of the corporation.

(2) The number of directors is as provided in the constitution. Their manner of selection (including the filling of vacancies) and their term of office are as provided in the constitution and bylaws.


(b) Officers.—(1) The officers of the corporation are a chairman of the board of directors, a president, one or more vice presidents as provided in the constitution and bylaws, a secretary, and a treasurer.

(2) The manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1315.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30104(a)36:887.Sept. 2, 1958, Pub. L. 85–870, § 7, 72 Stat. 1692; Nov. 11, 1977, Pub. L. 95–167, § 1(d), 91 Stat. 1347.
30104(b)36:888.Sept. 2, 1958, Pub. L. 85–870, § 8, 72 Stat. 1693.


In subsection (a), the text of 36:887(a) is omitted as executed and obsolete. In paragraph (1), the word “governing” is substituted for “managing” for consistency in the revised title.



§ 30105. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, agents, and employees as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1315.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3010536:884(2)–(9).Sept. 2, 1958, Pub. L. 85–870, § 4(2)–(9), 72 Stat. 1691.
 36:896.Sept. 2, 1958, Pub. L. 85–870, § 16, 72 Stat. 1695; Nov. 11, 1977, Pub. L. 95–167, § 1(f), 91 Stat. 1347.


In this section, the text of 36:896 is omitted as executed and obsolete.
In clause (1), the words “and alter” and “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm, or individual and to hold any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber, and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “instruments of indebtedness” are substituted for “bonds” for consistency in the revised title. The words “secure its obligations by granting security interests in its property” are substituted for “secure the same by mortgage, deed of trust, pledge, or otherwise” to eliminate unnecessary words. The words “for the purposes of the corporation”, “therefor”, and “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain, and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 30106. Exclusive right to names, seals, emblems, and badges
The corporation and its subordinate divisions have the exclusive right to use the names “The Big Brothers of America, Big Sisters International, Incorporated”, “Big Sisters of America”, “Big Brothers”, “Big Sisters”, “Big Brothers—Big Sisters of America”, and “Big Sisters—Big Brothers”, and to use and to allow others to use seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1315.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3010636:895.Sept. 2, 1958, Pub. L. 85–870, § 15, 72 Stat. 1694; Nov. 11, 1977, Pub. L. 95–167, § 1(e), 91 Stat. 1347.


The word “sole” is omitted as included in “exclusive”. The words “or refuse” are omitted as unnecessary. The words “the corporation adopts” are substituted for “as have heretofore been used by the predecessor New York corporation, Big Brothers of America, Incorporated, described in section 896(a) of this title, and by the District of Columbia corporation, Big Sisters International, Incorporated, described in section 896(b) of this title, and the right to which may be transferred to the corporation” for consistency in the revised title.



§ 30107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member as such during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan or advance to a director, officer, or employee. Directors who vote for or assent to making a loan or advance to a director, officer, or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1315.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30107(a)36:892.Sept. 2, 1958, Pub. L. 85–870, §§ 9, 10, 12, 72 Stat. 1693, 1694.
30107(b)36:890. 
30107(c)36:889(a). 
30107(d)36:889(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 30108. Principal office
The principal office of the corporation shall be in Philadelphia, Pennsylvania, or another place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1316.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3010836:885(a).Sept. 2, 1958, Pub. L. 85–870, § 5(a), 72 Stat. 1692; Nov. 11, 1977, Pub. L. 95–167, § 1(c), 91 Stat. 1347.


The word “various” is omitted as unnecessary.



§ 30109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1316.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3010936:893.Sept. 2, 1958, Pub. L. 85–870, § 13, 72 Stat. 1694.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 30110. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1316.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3011036:885(b).Sept. 2, 1958, Pub. L. 85–870, § 5(b), 72 Stat. 1692.


The words “at all times” are omitted as unnecessary.



§ 30111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1316.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3011136:891.Sept. 2, 1958, Pub. L. 85–870, § 11, 72 Stat. 1694.





§ 30112. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1316.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3011236:897.Sept. 2, 1958, Pub. L. 85–870, § 17, 72 Stat. 1695.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 303—BLINDED VETERANS ASSOCIATION



Sec.


30301.Organization.


30302.Purposes.


30303.Membership.


30304.Governing body.


30305.Powers.


30306.Exclusive right to name, seals, emblems, and badges.


30307.Restrictions.


30308.Principal office.


30309.Records and inspection.


30310.Service of process.


30311.Liability for acts of officers and agents.


30312.Distribution of assets on dissolution or final liquidation.



§ 30301. Organization(a) Federal Charter.—Blinded Veterans Association (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1317.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3030136:851.Aug. 27, 1958, Pub. L. 85–769, §§ 1, 2, 72 Stat. 922.
 36:852. 


This section is substituted for the source provision for consistency in the revised title and to eliminate unnecessary and executed words.
The text of 36:852 is omitted as executed and obsolete.



§ 30302. Purposes
The purposes of the corporation are—(1) to operate as a not-for-profit corporation exclusively for charitable, educational, patriotic, and civic improvement purposes;

(2) to promote the welfare of blinded veterans so that, notwithstanding their disabilities, they may take their rightful place in the community and work with their fellow citizens toward the creation of a peaceful world;

(3) to preserve and strengthen a spirit of fellowship among blinded veterans so that they may give mutual aid and assistance to one another; and

(4) to maintain and extend the institutions of American freedom and to encourage loyalty to the Constitution and laws of the United States and of the States in which they reside.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1317.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3030236:853(1)–(3), (4) (less words between 1st comma and semicolon).Aug. 27, 1958, Pub. L. 85–769, § 3(1)–(3), (4) (less words between 1st comma and semicolon), 72 Stat. 924.


In clause (1), the words “to operate as a not-for-profit corporation” are substituted for “To be organized and operated as a corporation not for profit . . . and such corporation is organized and shall be operated” in 36:853(4) to eliminate unnecessary words.



§ 30303. Membership(a) General Membership.—An individual who served in the Armed Forces of the United States and who, in the line of duty in that service, sustained a substantial impairment of sight or vision as defined by the bylaws of the corporation is eligible for general membership in the corporation.

(b) Honorary and Associate Membership.—In addition to general membership, the corporation shall have special classes of honorary and associate membership. Eligibility for, and the rights and obligations of, those special classes are as provided in the bylaws.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1317.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3030336:856.Aug. 27, 1958, Pub. L. 85–769, § 6, 72 Stat. 925.


In subsection (a), the word “individual” is substituted for “person” for clarity and consistency in the revised title and with other titles of the United States Code. The words “served in” are substituted for “was enlisted, drafted, inducted, or commissioned in” to eliminate unnecessary words. The words “from time to time” are omitted as unnecessary.
In subsection (b), the word “qualification” is omitted as included in “eligibility”. The words “All persons who are members of any class of Blinded Veterans Association, Incorporated, on August 27, 1958 shall be members of such class of the corporation” are omitted as executed.



§ 30304. Governing body(a) Board of Directors.—(1) The number of directors of the corporation shall be at least three but not more than 15. The directors shall be divided into a specified number of classes. Each class shall hold office for a definite period of years as provided in the bylaws.

(2) A majority of the directors must be present at a meeting of directors to constitute a quorum. A majority vote of the directors present at a meeting at which there is a quorum is necessary for the transaction of business.

(3) A director may be removed at any time for just and proper cause by a majority vote of a quorum of directors present at a meeting called for that purpose.

(4) A vacancy in the office of director may be filled by a majority vote of a quorum of the remaining directors present at a meeting called for that purpose. A director elected to fill a vacancy serves until the next annual meeting of the corporation.


(b) Officers.—The officers of the corporation and their manner of election, term of office, duties, and powers are as provided in the bylaws.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1317.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30304(a)36:857.Aug. 27, 1958, Pub. L. 85–769, §§ 7, 8, 72 Stat. 925.
30304(b)36:858. 


In subsection (a)(1), the words “from time to time” are omitted as unnecessary. The words “except that the directors of Blinded Veterans Association, Incorporated, on August 27, 1958 shall be the first directors of the corporation” are omitted as executed and obsolete.
In subsection (a)(4), the word “duly” is omitted as unnecessary.
Subsection (b) is substituted for the source provision for consistency in the revised title. The words “consistent with this charter” in 36:858(b) are omitted as unnecessary.



§ 30305. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, and agents as the activities of the corporation require;

(4) charge and collect membership dues;

(5) make contracts;

(6) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) sue and be sued; and

(9) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1318.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3030536:854.Aug. 27, 1958, Pub. L. 85–769, §§ 4, 16, 72 Stat. 924, 927.
 36:866. 


In this section, the text of 36:866 is omitted as executed and obsolete.
In clause (1), the words “apply, and alter” and “not inconsistent with the laws of the United States of America or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (5), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (6) is substituted for “take and hold by lease, gift, purchase, grant, devise, bequest or otherwise any property real, personal, or mixed, necessary or convenient for attaining the objects of the corporation” and “transfer, lease, or convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State, (a) governing the amount or kind of real and personal property which may be held by, or, (b) otherwise limiting or controlling the ownership of real and personal property by, a corporation operating in such State” are omitted as unnecessary.
Clause (7) is substituted for “borrow money for the purposes of the corporation and issue bonds or other evidences of indebtedness therefor and secure the same by mortgage or pledge subject to applicable Federal or State laws” for consistency in the revised title and to eliminate unnecessary words.
In clause (8), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (9), the words “any other act” are substituted for “any and all acts” for consistency in the revised title.



§ 30306. Exclusive right to name, seals, emblems, and badges
The corporation and its authorized regional groups and other local subdivisions have the exclusive right to use the name “Blinded Veterans Association” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1318.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3030636:867.Aug. 27, 1958, Pub. L. 85–769, § 17, 72 Stat. 927.


The word “sole” is omitted as included in “exclusive”, and the word “have” (the 2d time appearing) is omitted as included in “use”. The words “duly”, “in carrying out its purposes”, and “lawfully” are omitted as unnecessary.



§ 30307. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for elective public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member as such during the life of the corporation or on its dissolution or final liquidation. This section does not prevent the payment of—(1) bona fide expenses of officers of the corporation in amounts approved by the board of directors; or

(2) appropriate aid to blinded veterans or their widows or children in carrying out the purposes of the corporation.


(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors and officers who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(e) Immunity From Liability.—Members and private individuals are not liable for the obligations of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1318.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30307(a)36:862.Aug. 27, 1958, Pub. L. 85–769, §§ 3(4) (words between 1st comma and semicolon), 9, 10, 12, 72 Stat. 924, 926.
30307(b)36:860. 
30307(c)36:853(4) (words between 1st comma and semicolon). 
 36:859(a) (1st sentence words before last comma, last sentence). 
30307(d)36:859(b). 
30307(e)36:859(a) (1st sentence words after last comma). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The text of 36:853(4) (words between 1st comma and semicolon) is omitted as unnecessary.



§ 30308. Principal office
The principal office of the corporation shall be in the District of Columbia or another place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1318.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3030836:855(a).Aug. 27, 1958, Pub. L. 85–769, § 5(a), 72 Stat. 925.


The word “various” is omitted as unnecessary. The word “States” is added for clarity and consistency in the revised title.



§ 30309. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members, directors, and officers.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1319.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3030936:863.Aug. 27, 1958, Pub. L. 85–769, § 13, 72 Stat. 926.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 30310. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1319.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3031036:855(b).Aug. 27, 1958, Pub. L. 85–769, § 5(b), 72 Stat. 925.


The words “at all times”, “authorized”, and “deemed” are omitted as unnecessary and for consistency in the revised title. The words “service of process” are substituted for “service and process” for consistency in the revised title.



§ 30311. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1319.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3031136:861.Aug. 27, 1958, Pub. L. 85–769, § 11, 72 Stat. 926.





§ 30312. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be transferred to the Secretary of Veterans Affairs to be applied to the care and comfort of blinded veterans.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1319.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3031236:865.Aug. 27, 1958, Pub. L. 85–769, § 15, 72 Stat. 927; June 13, 1991, Pub. L. 102–54, § 13(n)(4), 105 Stat. 278.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary. The words “Secretary of Veterans Affairs” are substituted for “Department of Veterans Affairs” because under 38:303 the Secretary is the head of the Department.




CHAPTER 305—BLUE STAR MOTHERS OF AMERICA, INC.



Sec.


30501.Definition.


30502.Organization.


30503.Purposes.


30504.Membership.


30505.Governing body.


30506.Powers.


30507.Exclusive right to name, seals, emblems, and badges.


30508.Restrictions.


30509.Principal office.


30510.Records and inspection.


30511.Service of process.


30512.Liability for acts of officers and agents.


30513.Annual report.


30514.Distribution of assets on dissolution or final liquidation.



§ 30501. Definition
For purposes of this chapter, “Armed Forces” includes the United States Army, United States Navy, United States Marines, United States Air Force, United States Coast Guard, National Guard, United States Army Reserves, United States Navy Reserves, United States Marine Reserves, United States Air Force Reserves, United States Coast Guard Reserves, United States Naval Militia, merchant marines, and armed home guards who have served on active duty.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1319.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3050136:945 (last sentence).July 14, 1960, Pub. L. 86–653, § 5 (last sentence), 74 Stat. 516.



Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 30502. Organization(a) Federal Charter.—Blue Star Mothers of America, Inc. (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1320.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3050236:941.July 14, 1960, Pub. L. 86–653, §§ 1, 2, 4(1), 74 Stat. 515, 516.
 36:942.36:944(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words. The last sentence of section 1 of the Act of July 14, 1960 (Public Law 86–653, 74 Stat. 515), is omitted as executed.



§ 30503. Purposes
The purposes of the corporation are patriotic, educational, social, and for service, and include—(1) perpetuating the Blue Star Mothers of America, Inc., and the memory of all the men and women who have served our country as members of the Armed Forces;

(2) maintaining true allegiance to the Government of the United States;

(3) educating members of the corporation and others not to divulge military, naval, or other Government information;

(4) assisting in veterans’ ceremonies;

(5) attending patriotic rallies and meetings;

(6) fostering true democracy;

(7) caring for unsupported mothers who gave their sons to the service of the Nation;

(8) aiding in bringing about recognition of the need for permanent civilian defense in each community and the need to be always alert against invasion of un-American activities;

(9) upholding the American institutions of freedom, justice, and equal rights; and

(10) defending the United States from all enemies.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1320.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3050336:943.July 14, 1960, Pub. L. 86–653, § 3, 74 Stat. 515.


Before clause (1), the words “The purposes of the corporation are patriotic, educational, social, and for service, and include” are substituted for “The purposes of the corporation shall be” and “the further object of this organization shall be patriotic, educational, social, and for service” for clarity.
In clause (3), the words “members of the corporation” are substituted for “our members” for clarity.
In clause (8), the words “the need for” are substituted for “the need of”, and the words “in each community” are substituted for “for each community”, for clarity. The words “the need” are added for clarity. The words “to be always alert” are substituted for “to ever be alert” for clarity.



§ 30504. Membership
An individual is eligible for membership in the corporation if—(1) she is a mother (meaning a woman who filled the role of birthmother, adoptive mother, step-mother, foster-mother, grandmother, or legal guardian) of a person who—(A) is serving in the Armed Forces; or

(B) has served in, or has been honorably discharged from, the Armed Forces; and


(2) she is living in the United States or is a citizen of the United States living outside the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1320; Pub. L. 112–65, § 1, Dec. 13, 2011, 125 Stat. 767.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3050436:945 (1st sentence).July 14, 1960, Pub. L. 86–653, § 5 (1st sentence), 74 Stat. 516.


In clause (1), before subclause (A), the words “(who has given a mother’s care at least since the stepchild was age 13)” are substituted for “(a stepmother eligible for membership in the Blue Star Mothers of America, Inc., can claim that eligibility only if she has given a mother’s care to the stepchild from the age of thirteen or under)” for clarity and to eliminate unnecessary words.

Editorial Notes
Amendments2011—Par. (1). Pub. L. 112–65, § 1(1)(A), substituted “she is a mother (meaning a woman who filled the role of birthmother, adoptive mother, step-mother, foster-mother, grandmother, or legal guardian) of a person who—” for “she is a mother, adoptive mother, or stepmother (who has given a mother’s care at least since the stepchild was age 13) of a son or daughter who—” in introductory provisions.
Par. (1)(B). Pub. L. 112–65, § 1(1)(B), struck out “in World War II or the Korean hostilities” after “Armed Forces”.
Par. (2). Pub. L. 112–65, § 1(2), inserted “or is a citizen of the United States living outside the United States” before period at end.



§ 30505. Governing body(a) National Convention.—(1) The national convention is the supreme governing authority of the corporation.

(2) The national convention is composed of officers and elected representatives from the States and other local subdivisions of the corporation as provided in the constitution and bylaws. However, the form of government of the corporation must be representative of the membership at large and may not permit concentration of control in a limited number of members or in a self-perpetuating group not representative of the membership at large.

(3) The meetings of the national convention may be held in the District of Columbia or any State, territory, or possession of the United States.


(b) Officers.—The officers of the corporation and their manner of selection, term of office, and duties are as provided in the constitution and bylaws of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1320.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30505(a)36:946.July 14, 1960, Pub. L. 86–653, §§ 6, 7, 74 Stat. 516.
30505(b)36:947. 


In subsection (a)(2), the words “several”, “always”, and “thereof . . . the hands of” are omitted as unnecessary.
In subsection (a)(3), the words “State, territory, or possession of the United States” are substituted for “State or Territory” for consistency in the revised title and with other titles of the United States Code.
Subsection (b) is substituted for the source provision for consistency in the revised title.



§ 30506. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, employees, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) sue and be sued; and

(8) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1321.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3050636:944(2)–(10).July 14, 1960, Pub. L. 86–653, § 4(2)–(10), 74 Stat. 516.


In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States or of any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (4), the words “make contracts” are substituted for “to contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any public body or agency or any private corporation, association, partnership, firm, or individual and to hold absolutely or in trust for any of the purposes of the corporation any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, mortgage, encumber and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount of or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purpose of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge, or otherwise” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 30507. Exclusive right to name, seals, emblems, and badges
The corporation and its subordinate divisions have the exclusive right to use the name “Blue Star Mothers of America, Inc.”. The corporation has the exclusive right to use, and to allow others to use, seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1321.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3050736:956.July 14, 1960, Pub. L. 86–653, § 16, 74 Stat. 518.


The word “sole” is omitted as included in “exclusive”. The words “and no other organization shall use the name ‘Blue Star Mothers of America, Inc.’ ” are omitted as unnecessary. The words “and to allow others to use” are substituted for “or to allow or refuse the use of” for consistency in the revised title. The words “the corporation adopts” are substituted for “as have heretofore been used by the Blue Star Mothers of America” for consistency in the revised title.



§ 30508. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or an officer or agent as such may not contribute to a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, an officer or member as such during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the council of administration of the corporation.

(d) Loans.—The corporation may not make a loan or advance to an officer or employee. Members of the council of administration who vote for or assent to making a loan or advance to an officer or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1321.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30508(a)36:952.July 14, 1960, Pub. L. 86–653, §§ 9, 10, 12, 74 Stat. 517.
30508(b)36:950. 
30508(c)36:949(a). 
30508(d)36:949(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsections (c) and (d), the reference to the “council of administration” is retained although 36:946 and 947 (restated in section 30505 of the revised title) do not create a governing body called a “council of administration.”
In subsection (c), the words “inure to the benefit of” are substituted for “inure to”, and the words “This subsection does not prevent” are substituted for “Nothing in this subsection, however, shall be construed to prevent”, for consistency in the revised title.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 30509. Principal office
The principal office of the corporation shall be in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1321.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3050936:948 (1st sentence 1st–14th words).July 14, 1960, Pub. L. 86–653, § 8 (1st sentence 1st–14th words), 74 Stat. 517.





§ 30510. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account; and

(2) minutes of the proceedings of its national conventions and council of administration.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1321.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3051036:953.July 14, 1960, Pub. L. 86–653, § 13, 74 Stat. 518.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.
In subsection (a), the reference to the “council of administration” is retained although 36:946 and 947 (restated in section 30505 of the revised title) do not create a governing body called a “council of administration.”



§ 30511. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process, notice, or demand for the corporation. Designation of the agent shall be filed in the office of the Mayor of the District of Columbia or another office designated by the Mayor. Notice to or service on the agent is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1322.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3051136:948 (1st sentence 15th–last words, 2d, last sentences).July 14, 1960, Pub. L. 86–653, § 8 (1st sentence 15th–last words, 2d, last sentences), 74 Stat. 517.


The words “at all times” and “authorized” are omitted as unnecessary. The words “Designation of the agent shall be filed” are substituted for “The corporation shall file . . . a statement designating the initial and each successor registered agent of the corporation and the initial and each successor registered office of the corporation immediately following any such designation” for consistency in the revised title and to eliminate unnecessary words. The words “office of Mayor of the District of Columbia” are substituted for “Commissioners of the District of Columbia” in section 8 of the Act of July 14, 1960 (Public Law 86–653, 74 Stat. 517), because under section 401 of Reorganization Plan No. 3 of 1967 (5 App. U.S.C.), the functions of the Board of Commissioners of the District of Columbia were transferred to the Commissioner of the District of Columbia, and under sections 421 and 711 of the District of Columbia Self-Government and Governmental Reorganization Act (Public Law 93–198, 87 Stat. 789, 818), the office of Commissioner of the District of Columbia was abolished and replaced by the office of Mayor of the District of Columbia. The words “Notice to or service on the agent is notice to or service on the corporation” are substituted for “service of such process, notice, or demand required or permitted by law to be served upon the corporation may be served upon such agent” for consistency in the revised title and to eliminate unnecessary words.



§ 30512. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1322.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3051236:951.July 14, 1960, Pub. L. 86–653, § 11, 74 Stat. 517.





§ 30513. Annual report
Not later than March 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year. The report may consist of a report of the proceedings of the national convention. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1322.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3051336:955.July 14, 1960, Pub. L. 86–653, § 15, 74 Stat. 518.


The words “covering such fiscal year” are omitted as unnecessary.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 198 of House Document No. 103–7.



§ 30514. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the national executive board, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1322.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3051436:957.July 14, 1960, Pub. L. 86–653, § 17, 74 Stat. 518.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary. The words “as provided by” are substituted for “in accordance with the determination of” for consistency in the revised title. The reference to the “national executive board” is retained although 36:946 and 947 (restated in section 30505 of the revised title) do not create a governing body called a “national executive board.” The words “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 307—BOARD FOR FUNDAMENTAL EDUCATION



Sec.


30701.Organization.


30702.Purpose.


30703.Membership.


30704.Governing body.


30705.Powers.


30706.Exclusive right to name, seals, emblems, and badges.


30707.Restrictions.


30708.Principal office.


30709.Records and inspection.


30710.Service of process.


30711.Liability for acts of officers and agents.


30712.Distribution of assets on dissolution or final liquidation.



§ 30701. Organization(a) Federal Charter.—Board for Fundamental Education (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1322.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3070136:501.July 19, 1954, ch. 536, §§ 1, 2, 68 Stat. 489.
 36:502. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.
The text of 36:502 is omitted as executed and obsolete.



§ 30702. Purpose
The purpose of the corporation is to foster the development of fundamental education through programs and projects such as—(1) giving citizens (children, youth, and adults) an opportunity to acquire the understandings and skills necessary to relate the resources of the community to the needs and interests of the community;

(2) demonstrating programs of fundamental education and measuring results; and

(3) training men and women as leaders in fundamental education by providing internships and other experiences.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1322.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3070236:503.July 19, 1954, ch. 536, § 3, 68 Stat. 490.


Before clause (1), the word “objects” is omitted as unnecessary.



§ 30703. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in constitution and bylaws of the corporation.

(b) Voting.—Each member has one vote in the conduct of official business of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1323.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3070336:506.July 19, 1954, ch. 536, § 6, 68 Stat. 491.





§ 30704. Governing body(a) Board of Directors.—The board of directors is the governing body of the corporation. The board shall consist of at least 15 directors elected annually by the members.

(b) Officers.—The officers of the corporation are a chairman of the board, a president, one or more vice presidents, a secretary, a treasurer, and any assistant officers designated by the board. The officers have the powers and shall carry out the duties provided in the bylaws or prescribed by the board.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1323.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30704(a)36:507.July 19, 1954, ch. 536, §§ 7, 8, 68 Stat. 491.
30704(b)36:508. 


In subsection (a), the words “The board of directors is the governing body of the corporation” are substituted for “The corporation shall be governed by a board of directors” for consistency in the revised title.
In subsection (b), the words “from time to time” are omitted as unnecessary.



§ 30705. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, agents, and employees as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) use corporate funds to give prizes, awards, loans, scholarships, and grants to deserving students to carry out the purpose of the corporation;

(8) publish a magazine and other publications;

(9) sue and be sued; and

(10) do any other act necessary and proper to carry out the purpose of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1323.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3070536:504.July 19, 1954, ch. 536, § 4, 68 Stat. 490.


In clause (1), the word “amend” is substituted for “alter” for consistency in the revised title. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (5) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest any property, real or personal, necessary for attaining the objects of accomplishing the purposes of the corporation” and “transfer and convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject to applicable provisions of law of any State (A) governing the amount or kind of real and personal property which may be held by, or (B) otherwise limiting or controlling the ownership of real and personal property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject to all applicable provisions of Federal or State law” are omitted as unnecessary.
In clause (9), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (10), the words “any other act” are substituted for “any and all acts and things” for consistency in the revised title.



§ 30706. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the name “Board for Fundamental Education” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1323.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3070636:516.July 19, 1954, ch. 536, § 16, 68 Stat. 492.


The word “sole” is omitted as included in “exclusive”. The words “as representing such corporation” and “lawfully” are omitted as unnecessary.



§ 30707. Restrictions(a) Profit.—The corporation may not engage in business for profit.

(b) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(c) Political Activities.—The corporation or a director, officer, or member as such may not contribute to, support, or assist a political party or candidate for elective public office.

(d) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member except on dissolution or final liquidation of the corporation.

(e) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1323.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30707(a)36:512 (words after comma).July 19, 1954, ch. 536, §§ 9, 10, 12, 68 Stat. 491.
30707(b)36:512 (words before comma). 
30707(c)36:510. 
30707(d)36:509(a). 
30707(e)36:509(b). 


In subsection (a), the word “pecuniary” is omitted as unnecessary.
In subsection (b), the words “any shares of” are omitted as unnecessary.
In subsection (d), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “as provided in section 515 of this title” are omitted as unnecessary.



§ 30708. Principal office
The principal office of the corporation shall be in a place the board of directors decides is appropriate. However, the activities of the corporation may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1324.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3070836:505 (1st, last sentences).July 19, 1954, ch. 536, § 5 (1st, last sentences), 68 Stat. 490.





§ 30709. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1324.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3070936:513.July 19, 1954, ch. 536, § 13, 68 Stat. 491.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 30710. Service of process(a) District of Columbia.—The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Designation of the agent shall be filed in the office of the clerk of the United States District Court for the District of Columbia. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.

(b) States, Territories, and Possessions.—As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, territory, or possession of the United States in which the corporation does business, the name and address of an agent in that State, territory, or possession on whom legal process or demands against the corporation may be served.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1324.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30710(a)36:505 (2d, 3d sentences).July 19, 1954, ch. 536, §§ 5 (2d, 3d sentences), 17, 68 Stat. 490, 492.
30710(b)36:517. 


In subsection (a), the word “have” is substituted for “maintain at all times”, and the word “authorized” is omitted, for consistency in the revised title and to eliminate unnecessary words. The words “is notice to or service on the corporation” are substituted for “shall be deemed sufficient notice or service upon the corporation” for consistency in the revised title.
In subsection (b), the word “precedent” is omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the Secretary of State, or similar office” for consistency in the revised title. The words “post office” and “authorized” are omitted as unnecessary.



§ 30711. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1324.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3071136:511.July 19, 1954, ch. 536, § 11, 68 Stat. 491.





§ 30712. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be used by the board of directors for the purpose stated in section 30702 of this title or be transferred to a recognized educational foundation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1324.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3071236:515.July 19, 1954, ch. 536, § 15, 68 Stat. 492.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary.




CHAPTER 309—BOY SCOUTS OF AMERICA



Sec.


30901.Organization.


30902.Purposes.


30903.Governing body.


30904.Powers.


30905.Exclusive right to emblems, badges, marks, and words.


30906.Restrictions.


30907.Annual and special meetings.


30908.Annual report.



§ 30901. Organization(a) Federal Charter.—Boy Scouts of America (in this chapter, the “corporation”) is a body corporate and politic of the District of Columbia.

(b) Domicile.—The domicile of the corporation is the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1325.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3090136:21.June 15, 1916, ch. 148, §§ 1, 2 (words before 2d comma), 39 Stat. 227.
 36:22 (words before 2d comma). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 30902. Purposes
The purposes of the corporation are to promote, through organization, and cooperation with other agencies, the ability of boys to do things for themselves and others, to train them in scoutcraft, and to teach them patriotism, courage, self-reliance, and kindred virtues, using the methods that were in common use by boy scouts on June 15, 1916.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1325.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3090236:23.June 15, 1916, ch. 148, § 3, 39 Stat. 228.





§ 30903. Governing body(a) Executive Board.—An executive board composed of citizens of the United States is the governing body of the corporation. The number, qualifications, and term of office of members of the board are as provided in the bylaws. A vacancy on the board shall be filled by a majority vote of the remaining members of the board.

(b) Quorum.—The bylaws may prescribe the number of members of the board necessary for a quorum. That number may be less than a majority of the entire board.

(c) Committees.—(1) The board, by resolution passed by a majority of the entire board, may designate 3 or more members of the board as an executive or governing committee. A majority of the committee is a quorum. The committee, to the extent provided in the resolution or bylaws, may—(A) exercise the powers of the executive board in managing the activities of the corporation; and

(B) authorize the seal of the corporation to be affixed to papers that may require it.


(2) The board, by majority vote of the entire board, may appoint other standing committees. The standing committees may exercise powers as provided in the bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1325.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30903(a)36:25 (1st–4th sentences).June 15, 1916, ch. 148, § 5 (1st–5th, 7th, 8th sentences), 39 Stat. 228.
30903(b)36:25 (5th sentence). 
30903(c)36:25 (7th, 8th sentences). 


In subsection (a), the text of 36:25 (3d sentence) is omitted as executed and obsolete.
In subsection (c)(1)(A), the words “have and” are omitted as unnecessary. The word “activities” is substituted for “business affairs” for consistency in the revised title.
In subsection (c)(1)(B), the words “have power to” are omitted as unnecessary.



§ 30904. Powers(a) General.—The corporation may—(1) adopt and amend bylaws and regulations, including regulations for the election of associates and successors;

(2) adopt and alter a corporate seal;

(3) have offices and conduct its activities in the District of Columbia and the States, territories, and possessions of the United States;

(4) acquire and own property as necessary to carry out the purposes of the corporation;

(5) sue and be sued within the jurisdiction of the United States; and

(6) do any other act necessary to carry out this chapter and promote the purpose of the corporation.


(b) Limitations on Exercising Certain Powers.—(1) The corporation may execute mortgages and liens on the property of the corporation only if approved by a two-thirds vote of the entire executive board at a meeting called for that purpose.

(2) The corporation may dispose in any manner of the whole property of the corporation only with the written consent and affirmative vote of a majority of the members of the corporation.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1325.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30904(a)36:22 (words after 2d comma).June 15, 1916, ch. 148, §§ 2 (words after 2d comma), 4 (words before semicolon), 5 (6th, last sentences), 39 Stat. 227, 228.
 36:24 (words before semicolon). 
30904(b)(1)36:25 (6th sentence). 
30904(b)(2)36:25 (last sentence). 


In subsection (a)(1), the word “make” is omitted as included in “adopt”. The word “amend” is added for consistency in the revised title and because of 36:25 (6th sentence). The words “not inconsistent with the laws of the United States of America, or any State thereof” are omitted as unnecessary.
Subsection (a)(2) is substituted for “to adopt a seal, and the same to alter and destroy at pleasure” for consistency in the revised title.
In subsection (a)(3), the word “activities” is substituted for “business and affairs”, and the words “in the District of Columbia and the States, territories, and possessions of the United States” are substituted for “within and without the District of Columbia and in the several States and Territories of the United States”, for consistency in the revised title and to eliminate unnecessary words.
Subsection (a)(4) is substituted for “hold such real and personal estate as shall be necessary for corporate purposes, and . . . receive real and personal property by gift, devise, or bequest” for consistency in the revised title and to eliminate unnecessary words. The text of 36:24 (words before semicolon) is omitted as executed and obsolete.
In subsection (a)(5), the words “in courts of law and equity” are omitted as unnecessary.
In subsection (a)(6), the words “do any other act” are substituted for “generally to do all such acts and things” for consistency in the revised title.
In subsection (b)(1), the words “to make and to amend the bylaws” are omitted as unnecessary because of subsection (a)(1) of this section. The word “execute” is substituted for “authorize and cause to be executed” to eliminate unnecessary words.



§ 30905. Exclusive right to emblems, badges, marks, and words
The corporation has the exclusive right to use emblems, badges, descriptive or designating marks, and words or phrases the corporation adopts. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1326.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3090536:27.June 15, 1916, ch. 148, § 7, 39 Stat. 228.


The word “sole” is omitted as included in “exclusive”. The words “to have and” and “in carrying out its purposes” are omitted as unnecessary. The words “the corporation adopts” are substituted for “now or heretofore used by the Boy Scouts” for consistency in the revised title. The words “in carrying out its program” are omitted as unnecessary. The words “This section does not affect any vested rights” are substituted for “it being distinctly and definitely understood, however, that nothing in this chapter shall interfere or conflict with established or vested rights” for consistency in the revised title and to eliminate unnecessary words.



§ 30906. Restrictions(a) Profit.—The corporation may not operate for pecuniary profit to its members.

(b) Stocks and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1326.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3090636:24 (words after semicolon).June 15, 1916, ch. 148, § 4 (words after semicolon), 39 Stat. 228.


The words “certificates of” and “its object and purposes being solely of a benevolent character” are omitted as unnecessary.



§ 30907. Annual and special meetings(a) Annual Meetings.—The corporation shall hold an annual meeting at a time and place as provided in the bylaws. At the meeting, the annual reports of the officers and executive board shall be presented, and members of the board shall be elected for the next year.

(b) Special Meetings.—Special meetings of the corporation may be called on notice as provided in the bylaws.

(c) Quorum.—The number of members necessary for a quorum at an annual or special meeting shall be prescribed in the bylaws.

(d) Locations.—The members and the executive board may hold meetings and keep the seal and records of the corporation in or outside the District of Columbia.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1326.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3090736:26.June 15, 1916, ch. 148, § 6, 39 Stat. 228.


In subsection (a), the words “The corporation shall hold an annual meeting” are substituted for “An annual meeting of the incorporators, their associates and successors, shall be held once in every year after the year of incorporation” to eliminate unnecessary and executed words.
In subsection (d), the word “records” is substituted for “books, documents, and papers” for consistency in the revised title and with other titles of the United States Code.



§ 30908. Annual report
Not later than April 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior calendar year.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1326.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3090836:28.June 15, 1916, ch. 148, § 8, 39 Stat. 229; Aug. 30, 1964, Pub. L. 88–504, § 4(1), 78 Stat. 636.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 198 of House Document No. 103–7.




CHAPTER 311—BOYS & GIRLS CLUBS OF AMERICA



Sec.


31101.Organization.


31102.Purposes.


31103.Membership.


31104.Governing body.


31105.Powers.


31106.Restrictions.


31107.Principal office.


31108.Records and inspection.


31109.Service of process.


31110.Liability for acts of officers and agents.


31111.Distribution of assets on dissolution or final liquidation.



§ 31101. Organization(a) Federal Charter.—Boys & Girls Clubs of America (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1326.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3110136:691.Aug. 6, 1956, ch. 976, § 1, 70 Stat. 1052; Dec. 10, 1991, Pub. L. 102–199, § 1(2), 105 Stat. 1628.
 36:692.Aug. 6, 1956, ch. 976, §§ 2, 4(1), 70 Stat. 1052.
 36:694(1). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 31102. Purposes
The purposes of the corporation are—(1) to promote the health, social, educational, vocational, and character development of youth throughout the United States; and

(2) to receive, invest, and disburse funds and to hold property for the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1327.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3110236:693.Aug. 6, 1956, ch. 976, § 3, 70 Stat. 1052; Dec. 10, 1991, Pub. L. 102–199, § 1(3), 105 Stat. 1628.





§ 31103. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member has one vote on each matter submitted to a vote at a meeting of the members.

(c) Benefits of Member Organizations.—Each organization that is a member of the corporation as provided in the constitution of the corporation is entitled to all the benefits of incorporation under this chapter. Those benefits cease immediately on termination of membership, whether by—(1) resignation from the corporation; or

(2) termination of its membership by the board of directors of the corporation as provided in the constitution.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1327.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31103(a)36:696(a) (1st sentence).Aug. 6, 1956, ch. 976, § 6, 70 Stat. 1053.
31103(b)36:696(a) (last sentence). 
31103(c)36:696(b). 


In subsection (a), the words “are as provided in the constitution and bylaws of the corporation” are substituted for “shall . . . be determined as the constitution and bylaws of the corporation may provide” for consistency in the revised title and to eliminate unnecessary words.
In subsection (b), the words “the right to” are omitted as unnecessary.
In subsection (c), the words “on termination of membership, whether by” are substituted for “either upon” for clarity. The words “in the event that” and “canceled or otherwise” are omitted as unnecessary.



§ 31104. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. The powers, duties, and responsibilities of the board are as provided in the constitution and bylaws of the corporation.

(2) The number of directors is as provided in the constitution of the corporation. Their manner of selection (including the filling of vacancies) and their term of office are as provided in the constitution and bylaws.


(b) Officers.—(1) The officers of the corporation are a chairman of the board of directors, a president, one or more vice presidents as provided in the constitution and bylaws, a secretary, a treasurer, and one or more assistant secretaries and assistant treasurers as provided in the constitution and bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1327.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31104(a)36:697.Aug. 6, 1956, ch. 976, §§ 7, 8, 70 Stat. 1053.
31104(b)36:698. 


In subsection (a)(1), the word “governing” is substituted for “managing” for consistency in the revised title. The text of 36:697(a) is omitted as executed and obsolete.



§ 31105. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, agents, and employees as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1327.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3110536:694(2)–(9).Aug. 6, 1956, ch. 976, §§ 4(2)–(9), 16, 70 Stat. 1052, 1056.
 36:706. 


In this section, the text of 36:706 is omitted as executed and obsolete.
In clause (1), the words “and alter” and “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm, or individual and to hold any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber and otherwise alienate real, personal or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge, or otherwise” to eliminate unnecessary words. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 31106. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member as such during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan or advance to a director, officer, or employee. Directors who vote for or assent to making a loan or advance to a director, officer, or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1328.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31106(a)36:702.Aug. 6, 1956, ch. 976, §§ 9, 10, 12, 70 Stat. 1055.
31106(b)36:700. 
31106(c)36:699(a). 
31106(d)36:699(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.
In subsection (d), the words “or advance” are added is 2 places for consistency in the subsection.



§ 31107. Principal office
The principal office of the corporation shall be in New York, New York, or another place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1328.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3110736:695(a).Aug. 6, 1956, ch. 976, § 5(a), 70 Stat. 1053.


The word “various” is omitted as unnecessary.



§ 31108. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1328.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3110836:703.Aug. 6, 1956, ch. 976, § 13, 70 Stat. 1055.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 31109. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1328.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3110936:695(b).Aug. 6, 1956, ch. 976, § 5(b), 70 Stat. 1053.


The words “at all times” are omitted as unnecessary.



§ 31110. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1328.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3111036:701.Aug. 6, 1956, ch. 976, § 11, 70 Stat. 1055.





§ 31111. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1329.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3111136:705.Aug. 6, 1956, ch. 976, § 15, 70 Stat. 1056.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTERS 313 THROUGH 399—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(2), Dec. 18, 2014, 128 Stat. 2836, added placeholder for chapters 313 to 399.


CHAPTER 401—CATHOLIC WAR VETERANS OF THE UNITED STATES OF AMERICA, INCORPORATED



Sec.


40101.Definition.


40102.Organization.


40103.Purposes.


40104.Membership.


40105.Governing body.


40106.Powers.


40107.Restrictions.


40108.Duty to maintain tax-exempt status.


40109.Records and inspection.


40110.Service of process.


40111.Liability for acts of officers and agents.


40112.Annual report.



§ 40101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1329.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4010136:2613.Aug. 17, 1984, Pub. L. 98–382, § 14, 98 Stat. 1345.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possession of the United States”.



§ 40102. Organization(a) Federal Charter.—Catholic War Veterans of the United States of America, Incorporated (in this chapter, the “corporation”), incorporated in New York, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1329.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40102(a)36:2601.Aug. 17, 1984, Pub. L. 98–382, §§ 1, 15 (last sentence), 16, 98 Stat. 1343, 1345.
40102(b)36:2614 (last sentence).36:2615.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 40103. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include a continuing commitment, on a national basis, to—(1) preserve, protect, and defend the Constitution of the United States and the laws of the States;

(2) commemorate the wars, campaigns, and military actions of the United States to reflect profound respect, high honor, and great tribute on the glorious dead and the surviving veterans of those wars, campaigns, and actions and to give all Americans a greater understanding of and appreciation for the sacrifices of those who participated in them for all Americans;

(3) stimulate to the highest degree possible the interests of the entire Nation in the problems of veterans, their widows, and orphans;

(4) cooperate to the fullest extent and in a harmonious manner with all veterans’ organizations in common projects designed to serve the interests of all veterans of all wars in which the United States has participated;

(5) collate, preserve, and encourage the study of historical episodes, chronicles, mementos, and events pertaining to the wars, campaigns, and military actions of the United States;

(6) inculcate an enduring love of country, a deep and abiding sense of patriotism, and a profound commitment to Americanism among all the people of the United States;

(7) encourage, among the youth of our Nation, respect for our national flag, our anthem, and the traditions of America;

(8) preserve the freedoms of all the people, national peace, prosperity, tranquility, good will, the permanence of free institutions, and the defense of the United States;

(9) foster the association of veterans of the Catholic faith who have served in the Armed Forces of the United States;

(10) encourage morality in government, labor, management, economic, social, fraternal, and all other phases of American life;

(11) promote the realization that the family is the basic unit of society;

(12) increase our love, honor, and service to God and to our fellow man without regard to race, creed, color, or national origin; and

(13) function as a veterans’ and patriotic organization as authorized by the laws of each State in which it is incorporated.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1329; Pub. L. 109–284, § 5(6), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4010336:2603.Aug. 17, 1984, Pub. L. 98–382, § 3, 98 Stat. 1343.


Before clause (1), the word “objects” is omitted as included in “purposes”.

Editorial Notes
Amendments2006—Par. (13). Pub. L. 109–284 substituted “laws of each State” for “laws of the each State”.



§ 40104. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1330.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4010436:2605.Aug. 17, 1984, Pub. L. 98–382, § 5, 98 Stat. 1344.





§ 40105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1330.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40105(a)36:2606.Aug. 17, 1984, Pub. L. 98–382, §§ 6, 7, 98 Stat. 1344.
40105(b)36:2607. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:2606 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:2607 are omitted as unnecessary.



§ 40106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1330.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4010636:2602.Aug. 17, 1984, Pub. L. 98–382, § 2, 98 Stat. 1343.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 40107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or employee in an amount approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, or employee.

(d) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1330.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4010736:2608.Aug. 17, 1984, Pub. L. 98–382, § 8, 98 Stat. 1344.


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 40108. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1330.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4010836:2614 (1st sentence).Aug. 17, 1984, Pub. L. 98–382, § 15 (1st sentence), 98 Stat. 1345.





§ 40109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1331.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4010936:2610.Aug. 17, 1984, Pub. L. 98–382, § 10, 98 Stat. 1345.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 40110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1331.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4011036:2604.Aug. 17, 1984, Pub. L. 98–382, § 4, 98 Stat. 1344.





§ 40111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1331.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4011136:2609.Aug. 17, 1984, Pub. L. 98–382, § 9, 98 Stat. 1345.





§ 40112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1331.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4011236:2611.Aug. 17, 1984, Pub. L. 98–382, § 12, 98 Stat. 1345.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 198 of House Document No. 103–7.




CHAPTER 403—CIVIL AIR PATROL



Sec.


40301.Organization.


40302.Purposes.


40303.Membership and governing body.


40304.Powers.


40305.Restrictions.


40306.Exclusive right to name, insignia, copyrights, emblems, badges, marks, and words.


40307.Annual report.




Editorial Notes
Amendments2000—Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(2)(C)], Oct. 30, 2000, 114 Stat. 1654, 1654A–300, inserted “and governing body” after “Membership” in item 40303.


§ 40301. Organization(a) Federal Charter.—Civil Air Patrol (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1331.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40301(a)36:201.July 1, 1946, ch. 527, §§ 1, 5 (related to perpetual succession), 60 Stat. 346, 347.
40301(b)36:205 (related to perpetual succession). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 40302. Purposes
The purposes of the corporation are as follows:(1) To provide an organization to—(A) encourage and aid citizens of the United States in contributing their efforts, services, and resources in developing aviation and in maintaining air supremacy; and

(B) encourage and develop by example the voluntary contribution of private citizens to the public welfare.


(2) To provide aviation education and training especially to its senior and cadet members.

(3) To encourage and foster civil aviation in local communities.

(4) To provide an organization of private citizens with adequate facilities to assist in meeting local and national emergencies.

(5) To assist the Department of the Air Force in fulfilling its noncombat programs and missions.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1331; Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(1)], Oct. 30, 2000, 114 Stat. 1654, 1654A–299.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4030236:202.July 1, 1946, ch. 527, § 2, 60 Stat. 346.


Before clause (1), the word “objects” is omitted as included in “purposes”.
In clause (1)(A), the words “citizens of the United States” are substituted for “American citizens” for consistency in the revised title and with other titles of the United States Code.

Editorial Notes
Amendments2000—Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(1)(A)], substituted “as follows:” for “to—” in introductory provisions.
Par. (1). Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(1)(B), (C)], inserted “To” before “provide” in introductory provisions and substituted a period for the semicolon at the end of subpar. (B).
Par. (2). Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(1)(B), (C)], inserted “To” before “provide” and substituted a period for the semicolon at the end.
Par. (3). Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(1)(B), (D)], inserted “To” before “encourage” and substituted a period for “; and” at the end.
Par. (4). Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(1)(B)], inserted “To” before “provide”.
Par. (5). Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(1)(E)], added par. (5).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 120 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1090(c)] of Pub. L. 106–398, set out as an Effective Date note under section 9441 of Title 10, Armed Forces.



§ 40303. Membership and governing body(a) Membership.—Eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Governing Body.—The Civil Air Patrol has a Board of Governors. The composition and responsibilities of the Board of Governors are set forth in section 9497 of title 10.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1332; Pub. L. 106–398, § 1 [[div. A], title X, § 1090(b)(2)(A), (B)], Oct. 30, 2000, 114 Stat. 1654, 1654A–300; Pub. L. 115–232, div. A, title VIII, § 809(l)(2), Aug. 13, 2018, 132 Stat. 1843.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4030336:203.July 1, 1946, ch. 527, § 3, 60 Stat. 346.


The words “are as provided in” are substituted for “shall be determined according to” for consistency in the revised title. The text of 36:203 (proviso) is omitted as obsolete.

Editorial Notes
Amendments2018—Subsec. (b). Pub. L. 115–232 substituted “section 9497 of title 10” for “section 9447 of title 10”.
2000—Pub. L. 106–398 inserted “and governing body” after “Membership” in section catchline, designated existing provisions as subsec. (a), inserted subsec. (a) heading, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–232 effective Feb. 1, 2019, with provision for the coordination of amendments and special rule for certain redesignations, see section 800 of Pub. L. 115–232, set out as a note preceding section 3001 of Title 10, Armed Forces.

Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 120 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1090(c)] of Pub. L. 106–398, set out as an Effective Date note under section 9441 of Title 10, Armed Forces.



§ 40304. Powers
The corporation may—(1) adopt and amend a constitution, bylaws, and regulations;

(2) adopt and alter a corporate seal;

(3) establish and maintain offices in the District of Columbia and the States, territories, and possessions of the United States to conduct its affairs;

(4) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(5) sue and be sued; and

(6) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1332.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4030436:205 (less perpetual succession).July 1, 1946, ch. 527, § 5 (less perpetual succession), 60 Stat. 347.


In clause (1), the word “amend” is substituted for “alter” for consistency in the revised title. The words “not inconsistent with law” are omitted as unnecessary.
In clause (3), the words “States, territories, and possessions” are substituted for “several States and Territories” for consistency in the revised title.
Clause (4) is substituted for “acquire, hold, mortgage, and dispose of such real and personal property as may be necessary for its corporate purposes” and “accept gifts, legacies, and devises which will further the corporate purposes” for consistency in the revised title and to eliminate unnecessary words.
In clause (6), the words “any other act” are substituted for “any and all acts and things” to eliminate unnecessary words. The word “objects” is omitted as unnecessary.



§ 40305. Restrictions
The corporation may not engage in business for profit or issue stock.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1332.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4030536:204.July 1, 1946, ch. 527, § 4, 60 Stat. 347.


This section is substituted for 36:204(a) to eliminate unnecessary words. The text of 36:204(b) is omitted as executed and obsolete.



§ 40306. Exclusive right to name, insignia, copyrights, emblems, badges, marks, and words
The corporation has the exclusive right to use the name “Civil Air Patrol” and all insignia, copyrights, emblems, badges, descriptive or designating marks, words, and phrases the corporation adopts. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1332.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4030636:206.July 1, 1946, ch. 527, § 6, 60 Stat. 347.


The word “sole” is omitted as included in “exclusive”. The words “right to use the name ‘Civil Air Patrol’ and all” are substituted for “right to the name ‘Civil Air Patrol’ and to have and to use, in carrying out its purposes, all” for consistency in the revised title and to eliminate unnecessary words. The words “the corporation adopts” are substituted for “now or heretofore used by the Civil Air Patrol” in section 6 of the Act of July 1, 1946 (ch. 527, 60 Stat. 347) for consistency in the revised title. The words “in carrying out its program” are omitted as unnecessary. The words “This section does not affect any vested rights” are substituted for “Provided, however, That no powers or privileges herein granted shall interfere or conflict with established or vested rights” for consistency in the revised title and to eliminate unnecessary words.



§ 40307. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1332.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4030736:207.July 1, 1946, ch. 527, § 7, 60 Stat. 347.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 198 of House Document No. 103–7.




CHAPTER 405—CONGRESSIONAL MEDAL OF HONOR SOCIETY OF THE UNITED STATES OF AMERICA



Sec.


40501.Organization.


40502.Purposes.


40503.Membership.


40504.Governing body.


40505.Powers.


40506.Restrictions.


40507.Principal office.


40508.Records and inspection.


40509.Service of process.


40510.Liability.


40511.Distribution of assets on dissolution or final liquidation.



§ 40501. Organization(a) Federal Charter.—Congressional Medal of Honor Society of the United States of America (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1332.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4050136:791.Aug. 14, 1958, Pub. L. 85–642, §§ 1, 2, 72 Stat. 597.
 36:792. 


This section is substituted for 36:791 for consistency in the revised title and to eliminate executed and unnecessary language. The text of 36:792 is omitted as executed and obsolete.



§ 40502. Purposes
The purposes of the corporation are—(1) to form a bond of friendship and comradeship among all holders of the Medal of Honor as presented by Congress;

(2) to protect, uphold, and preserve the dignity and honor of the medal at all times and on all occasions;

(3) to protect the name of the medal and individual holders of the medal from exploitation;

(4) to provide appropriate aid to all persons to whom the medal has been awarded, their widows, or their children;

(5) to serve our country in peace as in war;

(6) to inspire and stimulate our youth to become worthy citizens of our country; and

(7) to foster and perpetuate Americanism.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1333.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4050236:793.Aug. 14, 1958, Pub. L. 85–642, § 3, 72 Stat. 598.


Before clause (1), the word “objects” is omitted as included in “purposes”.
In clause (5), the words “we did” are omitted to avoid the grammatical construction using the first person.



§ 40503. Membership(a) Eligibility.—An individual who has been awarded the Medal of Honor as presented by Congress is eligible for membership in the corporation. An honorary membership may not be granted.

(b) Voting.—Each member has one vote on each matter submitted to a vote at a meeting of the members. The vote may be cast in person or by proxy.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1333.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40503(a)36:796(a), (b).Aug. 14, 1958, Pub. L. 85–642, § 6, 72 Stat. 599.
40503(b)36:796(c). 





§ 40504. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. The board may exercise, or provide for the exercise of, the powers of the corporation.

(2) The number of directors, their manner of election (including the filling of vacancies), and their term of office are as provided in the bylaws. However, the board shall have at least 9 directors.

(3) The board shall meet at least annually. Each director has one vote on matters decided by the board.

(4) The president of the corporation is the chairman of the board.


(b) Officers.—(1) The officers of the corporation are a president, an executive vice president, a secretary, a treasurer, and 6 regional vice presidents as provided in the bylaws. The offices of secretary and treasurer may be combined and held by the same individual, but an individual holding those combined offices has only one vote as a director.

(2) The manner of election, term of office, duties, and powers of the officers are as provided in the bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1333.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40504(a)(1)36:797(a), (c) (1st sentence words before 3d comma).Aug. 14, 1958, Pub. L. 85–642, §§ 7, 8, 72 Stat. 599.
40504(a)(2)36:797(b), (c) (1st sentence words between 3d and 4th commas). 
40504(a)(3)36:797(c) (last sentence). 
40504(a)(4)36:797(c) (2d sentence). 
40504(b)36:797(c) (1st sentence words after 4th comma).36:798.


In subsection (a)(1), the text of 36:797(a) (12th–last words) is omitted as obsolete.
In subsection (b)(2), the words “duties, and powers” are substituted for “powers” in 36:798(b) and for “duties” in 36:798(c) to eliminate unnecessary words.



§ 40505. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, and agents as the activities of the corporation require;

(4) charge and collect membership dues;

(5) make contracts;

(6) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) sue and be sued; and

(9) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1333.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4050536:794.Aug. 14, 1958, Pub. L. 85–642, §§ 4, 16, 72 Stat. 598, 601.
 36:806. 


In this section, the text of 36:806 is omitted as executed and obsolete.
In clause (1), the words “apply, and alter” and “not inconsistent with the laws of the United States of America or any State in which the corporation is to operate” are omitted as [un]necessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (5), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (6) is substituted for “take and hold by lease, gift, purchase, grant, devise, bequest or otherwise any property real, personal, or mixed, necessary or convenient for attaining the objects of the corporation” and “transfer, lease, or convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State, (a) governing the amount or kind of real and personal property which may be held by, or, (b) otherwise limiting or controlling the ownership of real and personal property by, a corporation operating in such State” are omitted as unnecessary.
In clause (7), the words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds or other evidences of indebtedness therefor and secure the same by mortgage or pledge” for consistency in the revised title. The words “for the purposes of the corporation” and “subject to applicable Federal or State laws” are omitted as unnecessary.
In clause (8), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 40506. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member as such during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of—(1) expenses of officers of the corporation in amounts approved by the board of directors; or

(2) appropriate aid to individuals to whom the Medal of Honor has been awarded, their widows, or their children, to carry out the purposes of the corporation.


(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors and officers who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1334.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40506(a)36:802.Aug. 14, 1958, Pub. L. 85–642, §§ 9(a) (1st sentence words before last comma, last sentence), (b), 10, 12, 72 Stat. 599, 600.
40506(b)36:800. 
40506(c)36:799(a) (1st sentence words before last comma, last sentence). 
40506(d)36:799(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “support” and “any” are added for consistency in the revised title. The words “directly or indirectly, local or national” are omitted as unnecessary and for consistency in the revised title.
In subsection (c), before clause (1), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. In clause (1), the words “bona fide” are omitted as unnecessary.



§ 40507. Principal office
The principal office of the corporation shall be in the District of Columbia or another place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1334.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4050736:795(a).Aug. 14, 1958, Pub. L. 85–642, § 5(a), 72 Stat. 598.


The word “various” is omitted as unnecessary. The word “States” is added for clarity and consistency in the revised title.



§ 40508. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1334.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4050836:803.Aug. 14, 1958, Pub. L. 85–642, § 13, 72 Stat. 600.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 40509. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1334.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4050936:795(b).Aug. 14, 1958, Pub. L. 85–642, § 5(b), 72 Stat. 598.


The words “at all times” are omitted as unnecessary. The words “service of process” are substituted for “service and process” for consistency in the revised title.



§ 40510. Liability(a) Liability of Corporation.—The corporation is liable for the acts of its officers and agents acting within the scope of their authority.

(b) Immunity of Individuals.—A member or private individual is not liable for the obligations of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1335.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40510(a)36:801.Aug. 14, 1958, Pub. L. 85–642, §§ 9(a) (1st sentence words after last comma), 11, 72 Stat. 599, 600.
40510(b)36:799(a) (1st sentence words after last comma). 





§ 40511. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1335.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4051136:805.Aug. 14, 1958, Pub. L. 85–642, § 15, 72 Stat. 600.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 407—CORPORATION FOR THE PROMOTION OF RIFLE PRACTICE AND FIREARMS SAFETY




SUBCHAPTER I—CORPORATION


Sec.


40701.Organization.


40702.Governing body.


40703.Powers.


40704.Restrictions.


40705.Duty to maintain tax-exempt status.


40706.Distribution of assets on dissolution.


40707.Nonapplication of audit requirements.



SUBCHAPTER II—CIVILIAN MARKSMANSHIP PROGRAM


40721.Responsibility of corporation.


40722.Functions.


40723.Eligibility for participation.


40724.Priority of youth participation.


40725.National Matches and small-arms firing school.


40726.Allowances for junior competitors.


40727.Army support.


40728.Transfer of firearms, ammunition, and parts.


40728A.Recovery of excess firearms, ammunition, and parts granted to foreign countries and transfer to corporation.


40728B.Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer to certain persons.


40729.Reservation of firearms, ammunition, and parts.


40730.Surplus property.


40731.Issuance or loan of firearms and supplies.


40732.Sale of firearms and supplies.


40733.Applicability of other law.



Editorial Notes



Amendments




2016—Pub. L. 114–328, div. A, title X, § 1096(c), Dec. 23, 2016, 130 Stat. 2441, added item 40728B.

2006—Pub. L. 109–364, div. A, title III, § 354(b), Oct. 17, 2006, 120 Stat. 2162, added item 40728A.


SUBCHAPTER I—CORPORATION
§ 40701. Organization(a) Federal Charter.—Corporation for the Promotion of Rifle Practice and Firearms Safety (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Non-Governmental Status.—The corporation is a private corporation, not a department, agency, or instrumentality of the United States Government. An officer or employee of the corporation is not an officer or employee of the Government.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1335.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40701(a)36:5501(a) (less “private, nonprofit”).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1611(a) (less “nonprofit”), (b)(1), 110 Stat. 515, 516.
40701(b)36:5501(a) (related to private), (b)(1). 


Subsection (a) is substituted for the source provision for consistency in the revised title.
In subsection (b), the words “is not” are substituted for “shall not be considered to be” for clarity and to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries
Continuation of Eligibility for Certain Civil Service Benefits for Former Federal Employees of Civilian Marksmanship ProgramPub. L. 104–106, div. A, title XVI, § 1622, Feb. 10, 1996, 110 Stat. 521 [former 36 U.S.C. 5522], provided that:
“(a) Continuation of Eligibility.—Notwithstanding any other provision of law, a Federal employee who is employed by the Department of Defense to support the Civilian Marksmanship Program as of the day before the date of the transfer of the Program to the Corporation and is offered employment by the Corporation as part of the transition described in section 1612(d) [former 36 U.S.C. 5502(d)] may, if the employee becomes employed by the Corporation, continue to be eligible during continuous employment with the Corporation for the Federal health, retirement, and similar benefits (including life insurance) for which the employee would have been eligible had the employee continued to be employed by the Department of Defense. The employer’s contribution for such benefits shall be paid by the Corporation.

“(b) Regulations.—The Director of the Office of Personnel Management shall prescribe regulations to carry out subsection (a).”






§ 40702. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. The board of directors may adopt bylaws, policies, and procedures for the corporation and may take any other action that it considers necessary for the management and operation of the corporation.

(2) The board shall have at least 9 directors.

(3) The term of office of a director is 2 years. A director may be reappointed.

(4) A vacancy on the board of directors shall be filled by a majority vote of the remaining directors.


(b) Director of Civilian Marksmanship.—(1) The board of directors shall appoint the Director of Civilian Marksmanship.

(2) The Director is responsible for—(A) the daily operation of the corporation; and

(B) the duties of the corporation under subchapter II of this chapter.



(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1335.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40702(a)(1)36:5501(c)(2).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1611(c)(1)–(4), (d), 110 Stat. 516.
40702(a)(2)36:5501(c)(1). 
40702(a)(3)36:5501(c)(3). 
40702(a)(4)36:5501(c)(4). 
40702(b)(1)36:5501(d)(1). 
40702(b)(2)36:5501(d)(2). 


In subsection (a)(1), the words “The board of directors is the governing body of the corporation” are added for consistency in the revised title.
In subsection (a)(3), the words “The term of office of a director is 2 years” are substituted for “Each member of the Board of Directors shall serve for a term of two years”, and the words “A director may be reappointed” are substituted for “Members of the Board of Directors are eligible for reappointment”, for consistency in the revised title and to eliminate unnecessary words.
In subsection (b)(1), the words “an individual to serve as” are omitted as unnecessary.
In subsection (b)(2), before clause (A), the words “is responsible for” are substituted for “shall be responsible for the performance of” to eliminate unnecessary words. In clause (B), the words “duties of the corporation under subchapter II of this chapter” are substituted for “functions described in section 5502” because subchapter II of this chapter restates 36:5502–5504 and 5507 and all of these sections provide for duties of the corporation that are the responsibility of the Director of Civilian Marksmanship.

Statutory Notes and Related Subsidiaries
Initial Board of DirectorsPub. L. 104–106, div. A, title XVI, § 1611(c)(5), Feb. 10, 1996, 110 Stat. 516 [former 36 U.S.C. 5501(c)(5)], provided that: “The Secretary of the Army shall appoint the initial Board of Directors. Four of the members of the initial Board of Directors, to be designated by the Secretary at the time of appointment, shall (notwithstanding paragraph (3)) [now 36 U.S.C. 40702(a)(3)] serve for a term of one year.”




§ 40703. Powers
The corporation may—(1) adopt, use, and alter a corporate seal, which shall be judicially noticed;

(2) make contracts;

(3) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the activities of the corporation;

(4) incur and pay obligations;

(5) charge fees to cover the corporation’s costs in carrying out the Civilian Marksmanship Program; and

(6) do any other act necessary and proper to carry out the activities of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1336.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40703(1)36:5508(b).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1618(a)(1), (2), (b)–(e), 110 Stat. 520.
40703(2)36:5508(c) (less “leases”). 
40703(3)36:5508(a)(1), (c) (related to leases). 
40703(4)36:5508(d). 
40703(5)36:5508(a)(2). 
40703(6)36:5508(e). 


In clause (2), the words “make contracts” are substituted for “enter into contracts” for consistency in the revised title. The words “agreements, or other transactions” are omitted as included in “contracts”.
Clause (3) is substituted for “The Corporation may solicit, accept, hold, use, and dispose of donations of money, property, and services received by gift, devise, bequest, or otherwise” in 36:5508(a)(1) and “enter into . . . leases” in 36:5508(c) for consistency in the revised title.
Clause (4) is substituted for “determine the character of, and necessity for, its obligations and expenditures and the manner in which they shall be incurred, allowed, and paid and may incur, allow, and pay such obligations and expenditures” to eliminate unnecessary words.
In clause (5), the words “charge fees to cover the corporation’s costs” are substituted for “impose, collect, and retain such fees as are reasonably necessary to cover the direct and indirect costs of the Corporation” to eliminate unnecessary words.
Clause (6) is substituted for “take such other actions as are necessary or appropriate to carry out the authority provided in this section” for consistency in the revised title.



§ 40704. Restrictions(a) Profit.—The corporation may not operate for profit.

(b) Use of Amounts Collected.—Amounts collected under section 40703(3) and (5) of this title, including proceeds from the sale of firearms, ammunition, repair parts, and other supplies, may be used only to support the Civilian Marksmanship Program.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1336.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40704(a)36:5501(a) (re­lated to nonprofit).Feb. 10, 1996, Pub. L. 104–106, title XVI, §§ 1611(a) (related to nonprofit), 1618(a)(3), 110 Stat. 515, 520.
40704(b)36:5508(a)(3). 


In subsection (b), the words “ammunition, repair parts, and other supplies” are substituted for “ammunition, targets, and other supplies and appliances” for consistency in the revised title.



§ 40705. Duty to maintain tax-exempt status
The corporation shall be operated in a manner and for purposes that qualify the corporation for exemption from taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 501(a)) as an organization described in section 501(c)(3) of that Code (26 U.S.C. 501(c)(3)).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1336.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4070536:5501(b)(2).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1611(b)(2), 110 Stat. 516.





§ 40706. Distribution of assets on dissolution(a) Secretary of the Army.—On dissolution of the corporation, title to the following items, and the right to possess the items, vest in the Secretary of the Army:(1) Firearms stored at Defense Distribution Depot, Anniston, Anniston, Alabama on the date of dissolution.

(2) M–16 rifles under control of the corporation.

(3) Trophies received from the National Board for the Promotion of Rifle Practice through the date of dissolution.


(b) Tax-Exempt Organizations.—(1) On dissolution of the corporation, an asset not described in subsection (a) of this section may be distributed to an organization that—(A) is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 501(a)) as an organization described in section 501(c)(3) of that Code (26 U.S.C. 501(c)(3)); and

(B) performs functions similar to the functions described in section 40722 of this title.


(2) An asset distributed under this subsection may not be distributed to an individual.


(c) Treasury.—On dissolution of the corporation, any asset not distributed under subsection (a) or (b) of this section shall be sold and the proceeds shall be deposited in the Treasury.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1336; Pub. L. 113–237, § 3(c)(3), Dec. 18, 2014, 128 Stat. 2840.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40706(a)36:5509(a)(1).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1619, 110 Stat. 520; Sept. 23, 1996, Pub. L. 104–201, title X, § 1073(c)(3), 110 Stat. 2657.
40706(b)(1)36:5509(a)(2). 
40706(b)(2)36:5509(b). 
40706(c)36:5509(a)(3). 


In subsection (a), before clause (1), the words “title to the following items, and the right to possess the items, vest in the Secretary of the Army” are substituted for “title to [specified items] . . . shall vest in the Secretary of the Army, and the Secretary shall have the immediate right to the possession of such items” to eliminate unnecessary words. In clause (2), the words “M–16 rifles under control of the corporation” are substituted for “M–16 rifles that are transferred to the Corporation under section 1615(a)(2), that are referred to in section 1616(a)(3), or that are otherwise under the control of the Corporation” to eliminate unnecessary words.
In subsection (b), paragraph (2) is applied only to subsection (b) because the prohibition is not relevant to 36:5509(a)(1) or (3).

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–237 substituted colon for dash at end of introductory provisions, “Firearms” for “firearms” in par. (1) and “Trophies” for “trophies” in par. (3).



§ 40707. Nonapplication of audit requirements
The audit requirements of section 10101 of this title do not apply to the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1337.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40707(no source). 


The section is added to except the Corporation for the Promotion of Rifle Practice and Firearms Safety from the application of section 10101 of the revised title, restating 36:1101–1103, which imposes audit requirements on certain federally chartered corporations. The corporation is not included in the list of corporations set out in 36:1101 to which the audit requirements apply.




SUBCHAPTER II—CIVILIAN MARKSMANSHIP PROGRAM
§ 40721. Responsibility of corporation
The corporation shall supervise and control the Civilian Marksmanship Program.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1337.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4072136:5502(a) (words before cl. (1)).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1612(a) (words before cl. (1)), 110 Stat. 516.


The words “shall supervise and control the Civilian Marksmanship Program” are substituted for “shall have responsibility for the overall supervision, oversight, and control of the Civilian Marksmanship Program, pursuant to the transfer of the program under subsection (d), including the performance of the following” to eliminate unnecessary words.



§ 40722. Functions
The functions of the Civilian Marksmanship Program are—(1) to instruct citizens of the United States in marksmanship;

(2) to promote practice and safety in the use of firearms;

(3) to conduct competitions in the use of firearms and to award trophies, prizes, badges, and other insignia to competitors;

(4) to secure and account for firearms, ammunition, and other equipment for which the corporation is responsible;

(5) to issue, loan, or sell firearms, ammunition, repair parts, and other supplies under sections 40731 and 40732 of this title; and

(6) to procure necessary supplies and services to carry out the Program.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1337.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4072236:5502(a) (less words before cl. (1)).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1612(a) (less words before cl. (1)), 110 Stat. 516.


Before clause (1), the words “The functions of the Civilian Marksmanship Program are” are added because of the reorganization of the revised chapter.
In clause (3), the word “matches” is omitted as included in “competitions”.
In clause (4), the words “to secure and account for” are substituted for “The provision of security and accountability for” for clarity and to eliminate unnecessary words. The words “for which the corporation is responsible” are substituted for “under the custody and control of the Corporation” for clarity and for consistency with section 40731(b) of this title related to firearms that are not under the direct custody and control of the corporation because they have been issued or loaned.
In clause (5), the words “ammunition, repair parts, and other supplies” are substituted for “ammunition, supplies, and appliances” for consistency in the revised title.
In clause (6), the words “supplies and services” are substituted for “supplies, appliances, clerical services, other related services, and labor” to eliminate unnecessary words.



§ 40723. Eligibility for participation(a) Certification.—(1) An individual shall certify by affidavit, before participating in an activity sponsored or supported by the corporation, that the individual—(A) has not been convicted of a felony;

(B) has not been convicted of a violation of section 922 of title 18; and

(C) is not a member of an organization that advocates the violent overthrow of the United States Government.


(2) The Director of Civilian Marksmanship may require an individual to provide certification from law enforcement agencies to verify that the individual has not been convicted of a felony or a violation of section 922 of title 18.


(b) Ineligibility.—An individual may not participate in an activity sponsored or supported by the corporation if the individual—(1) has been convicted of a felony; or

(2) has been convicted of a violation of section 922 of title 18.


(c) Limiting Participation.—The Director may limit participation in the program as necessary to ensure—(1) the safety of participants;

(2) the security of firearms, ammunition, and equipment; and

(3) the quality of instruction in the use of firearms.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1337.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40723(a)36:5503(a).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1613, 110 Stat. 517.
40723(b)36:5503(b). 
40723(c)36:5503(c). 


In subsection (a)(1), the words “shall certify” are substituted for “shall be required to certify”, and the word “felony” is substituted for “Federal or State felony”, to eliminate unnecessary words.
In subsection (a)(2), the words “provide certification” are substituted for “attach to the person’s affidavit a certification”, and the words “law enforcement agencies” are substituted for “appropriate State or Federal law enforcement agency”, to eliminate unnecessary words.
In subsection (b), the words “may not participate” are substituted for “shall not be eligible to participate” to eliminate unnecessary words. The words “through the Civilian Marksmanship Program” are omitted as unnecessary. The word “felony” is substituted for “Federal or State felony” to eliminate unnecessary words.
In subsection (c)(3), the words “the quality of instruction” are substituted for “quality instruction” for consistency in the subsection.



§ 40724. Priority of youth participation
In carrying out the Civilian Marksmanship Program, the corporation shall give priority to activities that benefit firearms safety, training, and competition for youth and that reach as many youth participants as possible.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1338.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4072436:5502(b).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1612(b), 110 Stat. 516.





§ 40725. National Matches and small-arms firing school(a) Annual Competition.—An annual competition called the “National Matches” and consisting of rifle and pistol matches for a national trophy, medals, and other prizes shall be held as prescribed by the Secretary of the Army.

(b) Eligible Participants.—The National Matches are open to members of the Armed Forces, National Guard, Reserve Officers’ Training Corps, Air Force Reserve Officers’ Training Corps, Citizens’ Military Training Camps, Citizens’ Air Training Camps, and rifle clubs, and to civilians.

(c) Small-Arms Firing School.—A small-arms firing school shall be held in connection with the National Matches.

(d) Other Competitions.—Competitions for which trophies and medals are provided by the National Rifle Association of America shall be held in connection with the National Matches.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1338.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4072510:4312. 


In subsection (a), the provision for the National Matches to be held as prescribed by “the Secretary of the Army” is retained notwithstanding section 1612(d) of The National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106, 110 Stat. 517) which transferred the Civilian Marksmanship Program, including the National Matches, from the Secretary of the Army to the corporation. The conforming amendments in section 1624 of the Act (110 Stat. 522) did not repeal the authority of the Secretary of the Army to prescribe National Matches under 10:4312 or to prescribe subsistence and travel allowances for competitors under 10:4313.



§ 40726. Allowances for junior competitors(a) Definition.—In this section, a “junior competitor” is a competitor at the National Matches, a small-arms firing school, a competition in connection with the National Matches, or a special clinic under section 40725 of this title who is—(1) less than 18 years of age; or

(2) a member of a gun club organized for the students of a college or university.


(b) Subsistence Allowance.—A junior competitor may be paid a subsistence allowance in an amount prescribed by the Secretary of the Army.

(c) Travel Allowance.—A junior competitor may be paid a travel allowance in an amount prescribed by the Secretary instead of travel expenses and subsistence while traveling. The travel allowance for the return trip may be paid in advance.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1338.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40726(a) (words before cl. (1))10:4313(a)(1) (words before “may be paid”). 
40726(a) (less words before cl. (1))10:4313(b). 
40726(b)10:4313(a)(1) (words beginning “may be paid”). 
40726(c)10:4313(a)(2). 


In this section, the provisions for a junior competitor to be paid a subsistence allowance and a travel allowance prescribed by “the Secretary of the Army” are retained notwithstanding section 1612(d) of The National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106, 110 Stat. 517) which transferred the Civilian Marksmanship Program, including the National Matches, from the Secretary of the Army to the corporation. The conforming amendments in section 1624 of the Act (110 Stat. 522) did not repeal the authority of the Secretary of the Army to prescribe National Matches under 10:4312 or to prescribe subsistence and travel allowances for competitors under 10:4313.



§ 40727. Army support(a) Logistical Support.—The Secretary of the Army shall provide logistical support to the Civilian Marksmanship Program for competitions and other activities. The corporation shall reimburse the Secretary for incremental direct costs incurred in providing logistical support. The reimbursements shall be credited to the appropriations account of the Department of the Army that is charged to provide the logistical support.

(b) National Matches.—(1) The National Matches may be held at Department of Defense facilities where the National Matches were held before February 10, 1996.

(2) The Secretary shall provide, without cost to the corporation, members of the National Guard and Army Reserve to support the National Matches as part of the annual training under title 10 and title 32.


(c) Regulations.—The Secretary shall prescribe regulations to carry out this section.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1338.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40727(a)36:5507(a).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1617, 110 Stat. 519.
40727(b)(1)36:5507(c). 
40727(b)(2)36:5507(b). 
40727(c)36:5507(d). 


In subsection (a), the words “other activities” are substituted for “other activities conducted by the Corporation” to eliminate unnecessary words.
In subsection (b)(1), the words “continue to” are omitted as unnecessary.
In subsection (b)(2), the words “for the use of” and “performance of” are omitted as unnecessary.



§ 40728. Transfer of firearms, ammunition, and parts(a) Required Transfers.—In accordance with subsection (b) of this section, the Secretary of the Army shall transfer to the corporation all firearms and ammunition that, on February 9, 1996, were under the control of the director of civilian marksmanship (as that position existed under section 4307 of title 10 on February 9, 1996), including—(1) all firearms on loan to affiliated clubs and State associations;

(2) all firearms in the possession of the Civilian Marksmanship Support Detachment; and

(3) all M–1 Garand and caliber .22 rimfire rifles stored at Defense Distribution Depot, Anniston, Anniston, Alabama.


(b) Time for Transfers.—The Secretary shall transfer firearms and ammunition under subsection (a) of this section as and when necessary to enable the corporation—(1) to issue or loan firearms or ammunition under section 40731 of this title; or

(2) to sell firearms or ammunition under section 40732 of this title.


(c) Vesting of Title in Transferred Items.—Title to an item transferred to the corporation under this section shall vest in the corporation—(1) on the issuance of the item to an eligible recipient under section 40731 of this title; or

(2) immediately before the corporation delivers the item to a purchaser in accordance with a contract for sale of the item that is authorized under section 40732 of this title.


(d) Storage of Firearms.—Firearms stored at Defense Distribution Depot, Anniston, Anniston, Alabama, before February 10, 1996, and used for the Civilian Marksmanship Program (as that program existed under section 4308(e) of title 10 before February 10, 1996), shall remain at that facility or another storage facility designated by the Secretary, without cost to the corporation, until the firearms are issued, loaned, or sold by the corporation, or otherwise transferred to the corporation.

(e) Discretionary Transfer of Parts.—The Secretary may transfer from the inventory of the Department of the Army to the corporation any part from a rifle designated to be demilitarized.

(f) Limitation on Demilitarization of M–1 Rifles.—After February 10, 1996, the Secretary may not demilitarize an M–1 Garand rifle in the inventory of the Army unless the Defense Logistics Agency decides the rifle is unserviceable.

(g) Cost of Transfers.—A transfer of firearms, ammunition, or parts to the corporation under this section shall be made without cost to the corporation, except that the corporation shall assume the cost of preparation and transportation of firearms and ammunition transferred under this section.

(h) Authorized Transfers.—(1) Subject to paragraph (2), the Secretary may transfer to the corporation, in accordance with the procedure prescribed in this subchapter, surplus caliber .45 M1911/M1911A1 pistols and spare parts and related accessories for those pistols that, on the date of the enactment of this subsection, are under the control of the Secretary and are surplus to the requirements of the Department of the Army, and such material as may be recovered by the Secretary pursuant to section 40728A(a) of this title. The Secretary shall determine a reasonable schedule for the transfer of such surplus pistols.

(2) The Secretary may not transfer more than 10,000 surplus caliber .45 M1911/M1911A1 pistols to the corporation during any year and may only transfer such pistols as long as pistols described in paragraph (1) remain available for transfer.


(i) Authorized Navy Transfers.—(1) Notwithstanding subsections (a) and (b), the Secretary of the Navy may transfer to the corporation, in accordance with the procedures prescribed in this subchapter, M–1 Garand and caliber .22 rimfire rifles held within the inventories of the United States Navy and the United States Marine Corps and stored at Defense Distribution Depot, Anniston, Alabama, or Naval Surface Warfare Center, Crane, Indiana, as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018.

(2) The items specified for transfer under paragraph (1)—(A) shall be used as awards for competitors in marksmanship competitions held by the United States Marine Corps or the United States Navy and may not be resold; and

(B) shall be rendered inoperable prior to award and transfer to marksmanship competitors.



(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1339; Pub. L. 114–92, div. A, title X, § 1087(a)(1), Nov. 25, 2015, 129 Stat. 1012; Pub. L. 115–91, div. A, title III, § 349, Dec. 12, 2017, 131 Stat. 1366.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40728(a)36:5505(a).Feb. 10, 1996, Pub. L. 104–106, title XVI, §§ 1615, 1616(b), (c), 110 Stat. 518, 519; Sept. 23, 1996, Pub. L. 104–201, title X, § 1073(c)(1), (2), 110 Stat. 2657.
40728(b)36:5505(b). 
40728(c)36:5505(d). 
40728(d)36:5506(b). 
40728(e)36:5505(c). 
40728(f)36:5506(c). 
40728(g)36:5505(e). 


In subsection (a), the words “director of civilian marksmanship (as that position existed under section 4307 of title 10 on February 9, 1996)” are substituted for “Director of the Civilian Marksmanship Program” to avoid confusion with the office of the Director of Civilian Marksmanship created on February 10, 1996, by section 1611(d) of The National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106, 110 Stat. 516).
In subsection (b), the words “firearms or ammunition” are substituted for “such items” for clarity. In clause (2), the words “to purchasers” are omitted as unnecessary.
In subsection (c)(1), the words “eligible recipient” are substituted for “recipient eligible . . . to receive the item” to eliminate unnecessary words.
In subsection (c)(2), the word “purchaser” is substituted for “purchaser of the item” to eliminate unnecessary words.
In subsection (d), the words “(as that program existed under section 4308(e) of title 10 before February 10, 1996)” are added for clarity. The words “issued, loaned, or sold by the corporation” are substituted for “issued, loaned, or sold by” for clarity.
In subsection (e), the words “transfer . . . to” are substituted for “make available to” for consistency in the revised section and in consideration of the words “transfer of . . . parts to” in 36:5505(e).

Editorial Notes

References in TextSections 4307 and 4308 of title 10, referred to in subsecs. (a) and (d), were repealed by Pub. L. 104–106, div. A, title XVI, § 1624(a)(1), Feb. 10, 1996, 110 Stat. 522.
The date of the enactment of this subsection, referred to in subsec. (h)(1), is the date of enactment of Pub. L. 114–92, which was approved Nov. 25, 2015.
The date of the enactment of the National Defense Authorization Act for Fiscal Year 2018, referred to in subsec. (i), is the date of enactment of Pub. L. 115–91, which was approved Dec. 12, 2017.

Amendments2017—Subsec. (i). Pub. L. 115–91 added subsec. (i).
2015—Subsec. (h). Pub. L. 114–92 added subsec. (h).

Statutory Notes and Related Subsidiaries
Transfers of Surplus Firearms to Corporation for the Promotion of Rifle Practice and Firearms Safety: Pilot Program and LimitationPub. L. 114–92, div. A, title X, § 1087(b), (c), Nov. 25, 2015, 129 Stat. 1013, 1014, which related to a one-year pilot program under which the Secretary could transfer to the Corporation for the Promotion of Rifle Practice and Firearms Safety certain firearms, was repealed by Pub. L. 115–91, div. A, title X, § 1091(c), Dec. 12, 2017, 131 Stat. 1608.



§ 40728A. Recovery of excess firearms, ammunition, and parts granted to foreign countries and transfer to corporation(a) Authority to Recover.—The Secretary of the Army may recover from any country to which surplus firearms, ammunition, repair parts, or other supplies described in section 40732(a) of this title are furnished on a grant basis under the conditions imposed by section 505 of the Foreign Assistance Act of 1961 (22 U.S.C. 2314) any such surplus firearms, ammunition, repair parts, or supplies that become excess to the needs of such country.

(b) Cost of Recovery.—(1) Except as provided in paragraph (2), the cost of recovery of any surplus firearms, ammunition, repair parts, or supplies under subsection (a) shall be treated as incremental direct costs incurred in providing logistical support to the corporation for which reimbursement shall be required as provided in section 40727(a) of this title.

(2) The Secretary may require the corporation to pay costs of recovery described in paragraph (1) in advance of incurring such costs. Amounts so paid shall not be subject to the provisions of section 3302 of title 31, but shall be administered in accordance with the last sentence of section 40727(a) of this title.


(c) Availability for Transfer to Corporation.—Any surplus firearms, ammunition, repair parts, or supplies recovered under subsection (a) shall be available for transfer to the corporation in accordance with section 40728 of this title under such additional terms and conditions as the Secretary shall prescribe for purposes of this section.

(Added Pub. L. 109–364, div. A, title III, § 354(a), Oct. 17, 2006, 120 Stat. 2162; amended Pub. L. 114–92, div. A, title X, § 1087(a)(2)(A), Nov. 25, 2015, 129 Stat. 1013.)

Editorial Notes
Amendments2015—Pub. L. 114–92, § 1087(a)(2)(A)(i), substituted “surplus firearms” for “rifles” wherever appearing.
Subsec. (a). Pub. L. 114–92, § 1087(a)(2)(A)(ii), substituted “section 40732(a)” for “section 40731(a)”.



§ 40728B. Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer to certain persons(a) Authority to Recover.—(1) Subject to paragraph (2) and subsection (b), the Secretary of the Army may acquire from any person any rifle, ammunition, repair parts, or other supplies described in section 40731(a) of this title which were—(A) provided to any country on a grant basis under the conditions imposed by section 505 of the Foreign Assistance Act of 1961 (22 U.S.C. 2314) that became excess to the needs of such country; and

(B) lawfully acquired by such person.


(2) The Secretary of the Army may not acquire anything under paragraph (1) except for transfer to a person in the United States under subsection (c).

(3) The Secretary of the Army may accept rifles, ammunition, repair parts, or other supplies under paragraph (1) notwithstanding section 1342 of title 31.


(b) Cost of Recovery.—The Secretary of the Army may not acquire anything under subsection (a) if the United States would incur any cost for such acquisition.

(c) Availability for Transfer.—Any rifles, ammunition, repair parts, or supplies acquired under subsection (a) shall be available for transfer in the United States to the person from whom acquired if such person—(1) is licensed as a manufacturer, importer, or dealer pursuant to section 923(a) of title 18; and

(2) uses an ammunition depot of the Army that is an eligible facility for receipt of any rifles, ammunition, repair parts, or supplies under this paragraph.


(d) Market Value.—The Secretary of the Army may only transfer an item under subsection (c) if the Secretary receives fair market value for the item.

(e) Contracts.—Notwithstanding subsection (k) of section 2304 of title 10, the Secretary may enter into such contracts or cooperative agreements on a sole source basis pursuant to paragraphs (4) and (5) of subsection (c) of such section to carry out this section.

(f) AECA.—Transfers authorized under this section may only be made in accordance with applicable provisions of the Arms Export Control Act (22 U.S.C. 2778).

(g) Rifle Defined.—In this section, the term “rifle” has the meaning given such term in section 921 of title 18.

(Added Pub. L. 114–328, div. A, title X, § 1096(a), Dec. 23, 2016, 130 Stat. 2440.)

Editorial Notes

References in TextThe Arms Export Control Act, referred to in subsec. (f), is Pub. L. 90–629, Oct. 22, 1968, 82 Stat. 1320, which is classified principally to chapter 39 (§ 2751 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 2751 of Title 22 and Tables.

Statutory Notes and Related Subsidiaries
Report on Acquisition and TransferPub. L. 114–328, div. A, title X, § 1096(d), Dec. 23, 2016, 130 Stat. 2441, provided that:
“(1) Report required.—Not later than 180 days after the date of the enactment of this Act [Dec. 23, 2016], the Secretary of the Army shall submit to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives a report on the acquisition and transfer of excess rifles, ammunition, repair parts, and other supplies described in section 40731(a) of title 36, United States Code, that were provided to a country on a grant basis under the conditions imposed by section 505 of the Foreign Assistance Act of 1961 [22 U.S.C. 2314]. The report shall include each of the following:“(A) A list of excess rifles, ammunition, repair parts, and other supplies known to the United States Army as eligible for transfer under section 40731(a) of title 36, United States Code.

“(B) An assessment of whether and how the Secretary of the Army intends to use the authorities under section 40728B of title 36, United States Code, as added by this section.

“(C) Any other issue that the Secretary of the Army considers appropriate.


“(2) Prohibition on transfers pending submittal of report.—No rifle, ammunition, repair part, or supplies acquired under section 40728B(a) of title 36, United States Code, may be transferred until the date that is 90 days after the date of the submittal of the report required under paragraph (1).”






§ 40729. Reservation of firearms, ammunition, and parts(a) Reservation.—The Secretary of the Army shall reserve for the corporation—(1) firearms described in subsections (a) and (h) of section 40728 of this title;

(2) ammunition for firearms described in subsections (a) and (h) of section 40728 of this title;

(3) M–16 rifles held by the Department of the Army on February 10, 1996, and used to support the small-arms firing school; and

(4) parts from, and other supplies for, surplus caliber .30 and caliber .22 rimfire rifles and caliber .45 M1911/M1911A1 surplus pistols.


(b) Exception.—This section does not supersede the authority provided in section 1208 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (Public Law 101–189; 10 U.S.C. 372 note).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1339; Pub. L. 114–92, div. A, title X, § 1087(a)(2)(B), Nov. 25, 2015, 129 Stat. 1013.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40729(a)36:5506(a).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1616(a), (d), 110 Stat. 519.
40729(b)36:5506(d). 


In subsection (a)(4), the words “other supplies” are substituted for “accessories and accouterments” for consistency in the revised title.

Editorial Notes

References in TextSection 1208 of the National Defense Authorization Act for Fiscal Years 1990 and 1991, referred to in subsec. (b), is section 1208 of Pub. L. 101–189, div. A, title XII, Nov. 29, 1989, 103 Stat. 1566, which was set out as a note under section 372 of Title 10, Armed Forces, and was repealed and restated in section 2576a of Title 10 by Pub. L. 104–201, div. A, title X, § 1033(a)(1), (b)(1), Sept. 23, 1996, 110 Stat. 2639, 2640. Section 372 of Title 10 was renumbered section 272 by Pub. L. 114–328, div. A, title XII, § 1241(a)(2), Dec. 23, 2016, 130 Stat. 2497.

Amendments2015—Subsec. (a)(1). Pub. L. 114–92, § 1087(a)(2)(B)(i), substituted “subsections (a) and (h) of section 40728” for “section 40728(a)”.
Subsec. (a)(2). Pub. L. 114–92, § 1087(a)(2)(B)(ii), substituted “subsections (a) and (h) of section 40728” for “40728(a)”.
Subsec. (a)(4). Pub. L. 114–92, § 1087(a)(2)(B)(iii), inserted “and caliber .45 M1911/M1911A1 surplus pistols” after “caliber .30 and caliber .22 rimfire rifles”.



§ 40730. Surplus property
The corporation may obtain surplus property from the Defense Reutilization Marketing Service to carry out the Civilian Marksmanship Program. A transfer of property to the corporation under this section shall be made without cost to the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1340.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4073036:5502(c).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1612(c), 110 Stat. 517.


The word “supplies” is omitted as included in “property”.



§ 40731. Issuance or loan of firearms and supplies(a) Issuance or Loan.—For purposes of training and competition, the corporation may issue or loan, with or without charges to recover administrative costs, caliber .22 rimfire and caliber .30 surplus rifles, air rifles, caliber .22 and .30 ammunition, repair parts, and other supplies necessary for activities related to the Civilian Marksmanship Program to—(1) organizations affiliated with the corporation that provide firearms training to youth;

(2) the Boy Scouts of America;

(3) 4–H Clubs;

(4) the Future Farmers of America; and

(5) other youth oriented organizations.


(b) Security of Firearms.—The corporation shall ensure adequate oversight and accountability for firearms issued or loaned under this section. The corporation shall prescribe procedures for the security of issued or loaned firearms in accordance with United States, State, and local laws.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1340.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40731(a)36:5504(a).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1614(a), (d), 110 Stat. 517, 518.
40731(b)36:5504(d). 


In subsection (a), the words “repair parts, and other supplies” are substituted for “targets, and other supplies and appliances” for consistency in the revised title.
In subsection (b) the words “shall ensure” are substituted for “shall be responsible for ensuring” to eliminate unnecessary words.



§ 40732. Sale of firearms and supplies(a) Affiliated Organizations.—The corporation may sell, at fair market value, surplus caliber .22 rimfire rifles, caliber .30 surplus rifles, and caliber .45 M1911/M1911A1 surplus pistols, air rifles, caliber .22 and .30 ammunition, repair parts, and other supplies to organizations affiliated with the corporation that provide training in the use of firearms.

(b) Gun Club Members.—(1) The corporation may sell, at fair market value, surplus caliber .22 rimfire rifles, caliber .30 surplus rifles, and caliber .45 M1911/M1911A1 surplus pistols, ammunition, repair parts and other supplies necessary for target practice to a citizen of the United States who is legally of age and who is a member of a gun club affiliated with the corporation.

(2) Except as provided in section 40733 of this title, sales under this subsection are subject to applicable United States, State, and local law. In addition to any other requirement, the corporation shall establish procedures to obtain a criminal records check of the individual with United States Government and State law enforcement agencies.


(c) Limitation on Sales.—(1) No person acquiring a firearm under this chapter may sell a repair part designed to convert a firearm to fire in a fully automatic mode.

(2) The corporation may not sell any item to an individual who has been convicted of—(A) a felony; or

(B) a violation of section 922 of title 18.



(d) Sales by Other Persons.—A person who receives a rifle or any ammunition, repair parts, or supplies under section 40728B(c) of this title may sell, at fair market value, such rifle, ammunition, repair parts, or supplies. With respect to rifles other than caliber .22 rimfire and caliber .30 rifles, the seller shall obtain a license as a dealer in rifles and abide by all requirements imposed on persons licensed under chapter 44 of title 18, including maintaining acquisition and disposition records, and conducting background checks.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1340; Pub. L. 114–92, div. A, title X, § 1087(a)(2)(C), Nov. 25, 2015, 129 Stat. 1013; Pub. L. 114–328, div. A, title X, § 1096(b), Dec. 23, 2016, 130 Stat. 2441.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


40732(a)36:5504(b)(1).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1614(b), (c), (e)(1), 110 Stat. 518.
40732(b)(1)36:5504(b)(2) (1st sentence). 
40732(b)(2) (1st sentence)36:5504(e)(1). 
40732(b)(2) (last sentence)36:5504(b)(2) (last sentence). 
40732(c)36:5504(c). 


In subsection (a), the words “repair parts, and other supplies” are substituted for “repair parts, and accouterments” for consistency in the revised title.
In subsection (b)(1), the words “repair parts, and other supplies” are substituted for “targets, repair parts and accouterments, and other supplies and appliances” for consistency in the revised title.
In subsection (b)(2), the word “appropriate” is omitted as unnecessary.
In subsection (c)(1), the word “sell” is substituted for “offer for sale” to eliminate unnecessary words.
In subsection (c)(2), the words “any item” are substituted for “rifles, ammunition, or any other item available for sale to individuals under the Civilian Marksmanship Program” to eliminate unnecessary words.

Editorial Notes
Amendments2016—Subsec. (c)(1). Pub. L. 114–328, § 1096(b)(2), substituted “No person acquiring a firearm under this chapter may” for “The corporation may not”.
Subsec. (d). Pub. L. 114–328, § 1096(b)(1), added subsec. (d).
2015—Subsec. (a). Pub. L. 114–92, § 1087(a)(2)(C)(i), substituted “surplus caliber .22 rimfire rifles, caliber .30 surplus rifles, and caliber .45 M1911/M1911A1 surplus pistols” for “caliber .22 rimfire and caliber .30 surplus rifles”.
Subsec. (b)(1). Pub. L. 114–92 substituted “surplus caliber .22 rimfire rifles, caliber .30 surplus rifles, and caliber .45 M1911/M1911A1 surplus pistols” for “caliber .22 rimfire and caliber .30 surplus rifles” and “is legally of age” for “is over 18 years of age”.



§ 40733. Applicability of other law(a) In General.—Except as provided in subsection (b), section 922(a)(1)–(3) and (5) of title 18 does not apply to the shipment, transportation, receipt, transfer, sale, issuance, loan, or delivery by the corporation, of an item that the corporation is authorized to issue, loan, sell, or receive under this chapter.

(b) Exception.—With respect to firearms other than caliber .22 rimfire and caliber .30 rifles, the corporation shall obtain a license as a dealer in firearms and abide by all requirements imposed on persons licensed under chapter 44 of title 18, including maintaining acquisition and disposition records, and conducting background checks.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1341; Pub. L. 114–92, div. A, title X, § 1087(a)(2)(D), Nov. 25, 2015, 129 Stat. 1013.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


4073336:5504(e)(2).Feb. 10, 1996, Pub. L. 104–106, title XVI, § 1614(e)(2), 110 Stat. 518.



Editorial Notes
Amendments2015—Pub. L. 114–92 designated existing provisions as subsec. (a), inserted heading, substituted “Except as provided in subsection (b), section” for “Section”, and added subsec. (b).





CHAPTERS 409 THROUGH 499—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(3), Dec. 18, 2014, 128 Stat. 2836, added placeholder for chapters 409 to 499.


CHAPTER 501—DAUGHTERS OF UNION VETERANS OF THE CIVIL WAR 1861–1865



Sec.


50101.Definition.


50102.Organization.


50103.Purposes.


50104.Membership.


50105.Governing body.


50106.Powers.


50107.Restrictions.


50108.Duty to maintain tax-exempt status.


50109.Records and inspection.


50110.Service of process.


50111.Liability for acts of officers and agents.


50112.Annual report.



§ 50101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1341.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5010136:3713.Dec. 9, 1985, Pub. L. 99–172, § 14, 99 Stat. 1022.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 50102. Organization(a) Federal Charter.—Daughters of Union Veterans of the Civil War 1861–1865 (in this chapter, the “corporation”), a nonprofit corporation incorporated in Ohio, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1341.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50102(a)36:3701.Dec. 9, 1985, Pub. L. 99–172, §§ 1, 16, 99 Stat. 1020, 1023.
50102(b)36:3715. 


In subsection (a), the words “incorporated in Ohio” are substituted for “organized under the laws of the State of Ohio” for consistency in the revised title and to eliminate unnecessary words.



§ 50103. Purposes(a) Provided in Articles of Incorporation.—The purposes of the corporation are as provided in the articles of incorporation.

(b) Perpetuating Memories.—To perpetuate the memories of the fathers of the Daughters of Union Veterans of the Civil War 1861–1865, their loyalty to the Union, and their unselfish sacrifices for the preservation of the Union, the purposes of the corporation also include—(1) encouraging the preservation of historic sites and the construction and preservation of monuments commemorating any aspect of the Civil War;

(2) building and maintaining a Museum of Civil War History, admission to which shall be free and open to the public, in the city of Springfield, Illinois, as a repository of Civil War documents, artifacts, and cultural relics;

(3) maintaining a library in connection with the Civil War museum, admission to which shall be open to the public, containing the official volumes of the War of the Rebellion Records, Civil War genealogical files, Adjutant General reports of the various States, military and biographical records and accounts of the individual service of Union soldiers, sailors, and marines, diaries, letters, relics, and other records;

(4) promulgating and teaching American history, particularly the history of the Civil War period, through the establishment of scholarship programs at the national and State levels, the presentation of American flags to youth groups and newly naturalized citizens, and the sponsorship of contests of educational merit;

(5) caring for veterans of all wars through volunteer programs in Department of Veterans Affairs medical centers and in homes and other institutions maintained by the States for the welfare of American veterans; and

(6) participating, in a spirit of cooperation and reciprocity, in programs with other societies devoted to American history, veterans’ affairs, or community interests.


(c) Veterans’ and Patriotic Organization.—The corporation shall function as a veterans’ and patriotic organization as authorized by the laws of each State in which it is incorporated.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1341.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5010336:3703.Dec. 9, 1985, Pub. L. 99–172, § 3, 99 Stat. 1020; June 13, 1991, Pub. L. 102–54, § 13(n)(8), 105 Stat. 278.


The word “objects” is omitted as included in “purposes” and for consistency in the revised title.



§ 50104. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1342.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5010436:3705.Dec. 9, 1985, Pub. L. 99–172, § 5, 99 Stat. 1021.





§ 50105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1342.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50105(a)36:3706.Dec. 9, 1985, Pub. L. 99–172, §§ 6, 7, 99 Stat. 1021.
50105(b)36:3707. 


The words “and in conformity with the laws of the State or States in which it is incorporated” are omitted as unnecessary.



§ 50106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1342.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5010636:3702.Dec. 9, 1985, Pub. L. 99–172, § 2, 99 Stat. 1020.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 50107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1342.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50107(a)36:3708(d).Dec. 9, 1985, Pub. L. 99–172, § 8, 99 Stat. 1021.
50107(b)36:3708(c). 
50107(c)36:3708(a). 
50107(d)36:3708(b). 
50107(e)36:3708(e). 


This subsection is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 50108. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.). If the corporation does not maintain that status, the charter granted by this chapter expires.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1343.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5010836:3714.Dec. 9, 1985, Pub. L. 99–172, § 15, 99 Stat. 1022.





§ 50109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1343.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5010936:3710.Dec. 9, 1985, Pub. L. 99–172, § 10, 99 Stat. 1022.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 50110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1343.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5011036:3704.Dec. 9, 1985, Pub. L. 99–172, § 4, 99 Stat. 1021.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 50111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1343.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5011136:3709.Dec. 9, 1985, Pub. L. 99–172, § 9, 99 Stat. 1022.





§ 50112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1343.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5011236:3711.Dec. 9, 1985, Pub. L. 99–172, § 12, 99 Stat. 1022.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 200 of House Document No. 103–7.




CHAPTER 503—DISABLED AMERICAN VETERANS



Sec.


50301.Organization.


50302.Purposes.


50303.Membership.


50304.Powers.


50305.Exclusive right to name.


50306.Restrictions.


50307.Service of process.


50308.Annual report.


50309.Dissolution.




Editorial Notes
Amendments2016—Pub. L. 114–135, § 1(c), Mar. 18, 2016, 130 Stat. 300, added item 50309.


§ 50301. Organization(a) Federal Charter.—Disabled American Veterans (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1343.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50301(a)36:90a.June 17, 1932, ch. 268, § 1, 47 Stat. 320; July 15, 1942, ch. 505, § 1, 56 Stat. 659.
 36:90b.June 17, 1932, ch. 268, §§ 2, 4 (related to perpetual succession), 47 Stat. 320, 321.
50301(b)36:90d (related to perpetual succession). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 50302. Purposes
The corporation is organized exclusively for charitable and educational purposes. The purposes of the corporation shall include—(1) to uphold and maintain the Constitution and laws of the United States;

(2) to realize the true American ideals and aims for which those eligible to membership fought;

(3) to advance the interests, and work for the betterment, of all wounded, injured, and disabled American veterans;

(4) to cooperate with the Department of Veterans Affairs and all other public and private agencies devoted to the cause of improving and advancing the condition, health, and interests of all wounded, injured, and disabled veterans;

(5) to stimulate a feeling of mutual devotion, helpfulness, and comradeship among all wounded, injured, and disabled veterans;

(6) to serve our comrades, our communities, and our country;

(7) to educate the public about the sacrifices and needs of disabled veterans;

(8) to educate disabled veterans about the benefits and resources available to them; and

(9) to encourage in all people that spirit of understanding which will guard against future wars.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1343; Pub. L. 114–135, § 1(a), Mar. 18, 2016, 130 Stat. 300.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5030236:90c.June 17, 1932, ch. 268, § 3, 47 Stat. 320; July 15, 1942, ch. 505, § 2, 56 Stat. 660; June 13, 1991, Pub. L. 102–54, § 13(n)(2), 105 Stat. 278.



Editorial Notes
Amendments2016—Pub. L. 114–135, § 1(a)(1), substituted “The corporation is organized exclusively for charitable and educational purposes. The purposes of the corporation shall include” for “The purposes of the corporation are” in introductory provisions.
Pars. (7) to (9). Pub. L. 114–135, § 1(a)(2)–(4), added pars. (7) and (8) and redesignated former par. (7) as (9).



§ 50303. Membership(a) Eligibility.—An individual is eligible for membership in the corporation if the individual—(1)(A) was wounded, gassed, injured, or disabled in the line of duty during time of war while in the service of the military or naval forces of the United States; and

(B) was honorably discharged or separated from that service or is still in active service in the Armed Forces of the United States; or


(2)(A) was disabled while serving with any of the Armed Forces of a country associated with the United States as an ally during any of its war periods;

(B) is a citizen of the United States; and

(C) was honorably discharged.



(b) No Honorary Memberships.—An honorary membership may not be granted.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1344.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5030336:90e.June 17, 1932, ch. 268, § 5, 47 Stat. 321; July 15, 1942, ch. 505, § 3, 56 Stat. 660.


In subsection (a), before clause (1), the words “An individual” are substituted for “Any man or woman” and “Others” for consistency in the revised title and to eliminate unnecessary words. In clause (1), the words “either” and “of America” are omitted as unnecessary. In clause (2)(B), the words “citizen of the United States” are substituted for “American citizens” for consistency in the revised title and with other titles of the United States Code.



§ 50304. Powers
The corporation may—(1) adopt a constitution, bylaws, and regulations to carry out the purposes of the corporation;

(2) adopt and alter a corporate seal;

(3) adopt emblems and badges;

(4) establish and maintain offices to conduct its activities;

(5) establish State and territorial organizations and local chapter or post organizations;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(7) publish a newspaper and other publications devoted to the purposes of the corporation;

(8) sue and be sued; and

(9) do any other act necessary or proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1344.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5030436:90d (less perpetual succession).June 17, 1932, ch. 268, §§ 4 (less perpetual succession), 7, 47 Stat. 321.
 36:90g. 


In this section, the text of 36:90g is omitted as executed and obsolete.
In clause (1), the words “not inconsistent with the laws of the United States or any State” are omitted as unnecessary.
In clause (2), the words “at pleasure” are omitted for consistency in the revised title.
In clause (3), the words “adopt emblems and badges” are substituted for “to use in carrying out the purposes of the corporation such emblems and badges as it may adopt” for consistency in the revised title and to eliminate unnecessary words.
In clause (4), the word “activities” is substituted for “business” for consistency in the revised title.
Clause (6) is substituted for “receive, hold, own, use, and dispose of such real estate and personal property as shall be necessary for its corporate purposes” for consistency in the revised title and to eliminate unnecessary words.
In clause (8), the words “in courts of law and equity” are omitted as unnecessary.
In clause (9), the words “and things as may be” are omitted as unnecessary.



§ 50305. Exclusive right to name
The corporation and its State and local subdivisions have the exclusive right to use the name “Disabled American Veterans”.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1344.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5030536:90h.June 17, 1932, ch. 268, § 8, 47 Stat. 321; July 15, 1942, ch. 505, § 5, 56 Stat. 660.


The words “sole”, “have and”, and “in carrying out its purposes” are omitted as unnecessary.



§ 50306. Restrictions
The corporation shall be nonpolitical and nonsectarian, and may not promote the candidacy of an individual seeking public office.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1345.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5030636:90f.June 17, 1932, ch. 268, § 6, 47 Stat. 321; July 15, 1942, ch. 505, § 4, 56 Stat. 660.


The words “as an organization” are omitted as unnecessary.



§ 50307. Service of process
As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State in which a chapter is organized, the name and address of an agent in that State on whom legal process or demands against the corporation may be served.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1345.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5030736:90j.June 17, 1932, ch. 268, § 10, 47 Stat. 321; July 15, 1942, ch. 505, § 7, 56 Stat. 660.


The words “precedent”, “herein”, and “or conferred” are omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the secretary” for consistency in the revised title. The words “post-office” and “authorized” are omitted as unnecessary.



§ 50308. Annual report
Not later than January 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1345.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5030836:90i.June 17, 1932, ch. 268, § 9, 47 Stat. 321; July 15, 1942, ch. 505, § 6, 56 Stat. 660; Aug. 30, 1964, Pub. L. 88–504, § 4(8), 78 Stat. 636; Dec. 18, 1967, Pub. L. 90–208, § 1, 81 Stat. 655; May 21, 1984, Pub. L. 98–291, 98 Stat. 203.


The word “activities” is substituted for “proceedings” for consistency in the revised title.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 200 of House Document No. 103–7.



§ 50309. Dissolution
On dissolution or final liquidation of the corporation, any assets remaining after the discharge or satisfactory provision for the discharge of all liabilities shall be transferred to the Secretary of Veterans Affairs for the care of disabled veterans.
(Added Pub. L. 114–135, § 1(b), Mar. 18, 2016, 130 Stat. 300.)


CHAPTERS 505 THROUGH 599—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(4), Dec. 18, 2014, 128 Stat. 2836, added placeholder for chapters 505 to 599.


CHAPTER 601—82ND AIRBORNE DIVISION ASSOCIATION, INCORPORATED



Sec.


60101.Definition.


60102.Organization.


60103.Purposes.


60104.Membership.


60105.Governing body.


60106.Powers.


60107.Restrictions.


60108.Duty to maintain tax-exempt status.


60109.Records and inspection.


60110.Service of process.


60111.Liability for acts of officers and agents.


60112.Annual report.



§ 60101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1345.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6010136:4813.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1614, 104 Stat. 1738.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 60102. Organization(a) Federal Charter.—82nd Airborne Division Association, Incorporated (in this chapter, the “corporation”), a nonprofit corporation incorporated in Illinois, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1345.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60102(a)36:4801.Nov. 5, 1990, Pub. L. 101–510, title XVI, §§ 1601, 1616, 104 Stat. 1736, 1738.
60102(b)36:4815. 


Subsection (a) is substituted for the source provision for consistency in the revised title.
In subsection (b), the words “restrictions or” are omitted as unnecessary.



§ 60103. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include—(1) perpetuating the memory of members of the 82nd Airborne Division who fought and died for this country;

(2) furthering the common bond between retired and active members of the 82nd Airborne Division;

(3) providing educational assistance in the form of college scholarships and grants to the qualified children of current and former members of the 82nd Airborne Division;

(4) promoting civic and patriotic activities; and

(5) promoting the indispensable role of airborne defense to the national security of the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1345.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6010336:4803.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1603, 104 Stat. 1736.


Before clause (1), the word “objects” is omitted as included in “purposes”.



§ 60104. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, disability, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1346.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60104(a)36:4805(a).Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1605(a), (b) (related to discrimination in membership), 104 Stat. 1737.
60104(b)36:4805(b) (related to discrimination in membership). 


In subsection (a), the words “Except as provided in this chapter” are substituted for “Subject to subsection (b) of this section” for consistency in the revised title.



§ 60105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for holding office in the corporation may not discriminate on the basis of race, color, religion, sex, disability, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1346.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60105(a)36:4806.Nov. 5, 1990, Pub. L. 101–510, title XVI, §§ 1605(b) (related to discrimination in holding office), 1606, 1607, 104 Stat. 1737.
60105(b)36:4807. 
60105(c)36:4805(b) (related to discrimination in holding office). 


In subsections (a) and (b), the words “and shall be in conformity with the laws of the State or States in which it is incorporated” are omitted as unnecessary.



§ 60106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1346.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6010636:4802.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1602, 104 Stat. 1736.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 60107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual and necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1346.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60107(a)36:4808(d).Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1608, 104 Stat. 1737.
60107(b)36:4808(c). 
60107(c)36:4808(a). 
60107(d)36:4808(b). 
60107(e)36:4808(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title. The word “otherwise” is omitted as unnecessary.



§ 60108. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1346.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6010836:4814.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1615, 104 Stat. 1738.





§ 60109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1346.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6010936:4810.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1610, 104 Stat. 1737.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 60110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1347.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6011036:4804.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1604, 104 Stat. 1737.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 60111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1347.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6011136:4809.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1609, 104 Stat. 1737.





§ 60112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1347.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6011236:4811.Nov. 5, 1990, Pub. L. 101–510, title XVI, § 1612, 104 Stat. 1738.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 196 of House Document No. 103–7.




CHAPTERS 603 THROUGH 699—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(5), Dec. 18, 2014, 128 Stat. 2836, added placeholder for chapters 603 to 699.


CHAPTER 701—FLEET RESERVE ASSOCIATION



Sec.


70101.Definition.


70102.Organization.


70103.Purposes.


70104.Membership.


70105.Governing body.


70106.Powers.


70107.Restrictions.


70108.Duty to maintain corporate and tax-exempt status.


70109.Records and inspection.


70110.Service of process.


70111.Liability for acts of officers and agents.


70112.Annual report.



§ 70101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1347.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7010136:5615.Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1816, 110 Stat. 2762.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 70102. Organization(a) Federal Charter.—Fleet Reserve Association (in this chapter, the “corporation”), a nonprofit corporation incorporated in Pennsylvania, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1347; Pub. L. 106–398, § 1 [[div. A], title X, § 1087(g)(4)], Oct. 30, 2000, 114 Stat. 1654, 1654A–294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70102(a)36:5601.Sept. 23, 1996, Pub. L. 104–201, title XVIII, §§ 1801, 1814 (related to termination of charter), 1815, 110 Stat. 2760, 2762.
70102(b)36:5613 (related to termination of charter).36:5614.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.

Editorial Notes
Amendments2000—Subsec. (a). Pub. L. 106–398 substituted “Pennsylvania” for “Delaware”.



§ 70103. Purposes(a) General.—The purposes of the corporation are as provided in its articles of incorporation and bylaws and include—(1) upholding and defending the Constitution of the United States;

(2) aiding and maintaining an adequate naval defense for the United States;

(3) assisting the recruitment of the best personnel available for the United States Navy, United States Marine Corps, and United States Coast Guard;

(4) providing for the welfare of the personnel who serve in the United States Navy, United States Marine Corps, and United States Coast Guard;

(5) continuing to loyally serve the United States Navy, United States Marine Corps, and United States Coast Guard;

(6) preserving the spirit of shipmanship by providing assistance to shipmates and their families; and

(7) instilling love of the United States and its flag, and promoting soundness of mind and body, in the youth of the United States.


(b) Corporate Function.—The corporation shall function as an educational, patriotic, civic, historical, and research organization under the laws of Delaware.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1347; Pub. L. 105–354, § 1(7), Nov. 3, 1998, 112 Stat. 3244.)











Historical and Revision Notes



Pub. L. 105–225


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70103(a)36:5603.Sept. 23, 1996, Pub. L. 104–201, title XVIII, §§ 1803, 1808(f), 110 Stat. 2760, 2761.
70103(b)36:5608(f). 



Pub. L. 105–354This amends section 70103(b) of title 36 to correct an inconsistency in the revised title.

Editorial Notes
Amendments1998—Subsec. (b). Pub. L. 105–354 struck out “the State of” before “Delaware”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 70104. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the articles of incorporation and bylaws.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1348.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70104(a)36:5605.Sept. 23, 1996, Pub. L. 104–201, title XVIII, §§ 1805, 1808(g) (related to membership), 110 Stat. 2761.
70104(b)36:5608(g) (related to membership). 


In subsection (a), the words “Except as provided in this chapter” are substituted for “Except as provided in section 5608(g) of this title” for consistency in the revised title.
In subsection (b), the words “The terms of membership” are substituted for “In establishing the conditions of membership in the association” for consistency in the revised title and to eliminate unnecessary words.



§ 70105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the bylaws and articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the bylaws and articles of incorporation.

(c) Nondiscrimination.—The requirements for serving as a director or officer may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1348.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70105(a)36:5606.Sept. 23, 1996, Pub. L. 104–201, title XVIII, §§ 1806, 1807, 1808(g) (related to directors and officers), 110 Stat. 2761.
70105(b)36:5607. 
70105(c)36:5608(g) (related to directors and officers). 


In subsections (a) and (b), the words “and in conformity with the laws of the State of Delaware” are omitted as unnecessary.
In subsection (c), the words “The requirements for serving as a director or officer” are substituted for “in determining the requirements for serving on the board of directors or as an officer of the association” for consistency in the revised title and to eliminate unnecessary words.



§ 70106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1348.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7010636:5602.Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1802, 110 Stat. 2760.


The words “each State in which it is incorporated” are substituted for “the State of Delaware” for consistency in the revised title. The words “and subject to the laws of such State” are omitted as unnecessary.



§ 70107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or employee or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, employee, or member.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1348.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70107(a)36:5608(c).Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1808(a)–(d), 110 Stat. 2761.
70107(b)36:5608(a). 
70107(c)36:5608(b). 
70107(d)36:5608(d). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “This subsection does not” are substituted for “Nothing in this subsection may be construed to” for consistency in the revised title.
In subsection (d), the words “by virtue of this chapter” are omitted as unnecessary.



§ 70108. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of Pennsylvania.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1348; Pub. L. 106–398, § 1 [[div. A], title X, § 1087(g)(4)], Oct. 30, 2000, 114 Stat. 1654, 1654A–294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70108(a)36:5608(e).Sept. 23, 1996, Pub. L. 104–201, title XVIII, §§ 1808(e), 1814 (related to duty to maintain status), 110 Stat. 2761, 2762.
70108(b)36:5613 (related to duty to maintain status). 


In subsection (a), the words “organized and” and “the State of” are omitted as unnecessary.

Editorial Notes
Amendments2000—Subsec. (a). Pub. L. 106–398 substituted “Pennsylvania” for “Delaware”.



§ 70109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1349.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7010936:5610.Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1810, 110 Stat. 2762.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “This section may not be construed to contravene any applicable State law” are omitted as unnecessary.



§ 70110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1349.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7011036:5604.Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1804, 110 Stat. 2761.


The words “each State in which it is incorporated” are substituted for “the State of Delaware” for consistency in the revised title.



§ 70111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1349.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7011136:5609.Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1809, 110 Stat. 2762.


The words “officers and agents” are substituted for “officers, directors, employees, and agents” for consistency in the revised title and to eliminate unnecessary words.



§ 70112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1349.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7011236:5611.Sept. 23, 1996, Pub. L. 104–201, title XVIII, § 1812, 110 Stat. 2762.






CHAPTER 703—FORMER MEMBERS OF CONGRESS



Sec.


70301.Definition.


70302.Organization.


70303.Purposes.


70304.Membership.


70305.Governing body.


70306.Powers.


70307.Restrictions.


70308.Duty to maintain tax-exempt status.


70309.Records and inspection.


70310.Service of process.


70311.Liability for acts of officers and agents.


70312.Annual report.



§ 70301. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1349.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7030136:2213.Jan. 8, 1983, Pub. L. 97–427, § 14, 96 Stat. 2267.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 70302. Organization(a) Federal Charter.—Former Members of Congress (in this chapter, the “corporation”), a nonprofit corporation incorporated in the District of Columbia, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1349.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70302(a)36:2201.Jan. 8, 1983, Pub. L. 97–427, §§ 1, 15 (last sentence), 16, 96 Stat. 2265, 2267.
70302(b)36:2214 (last sentence).36:2215.


Subsection (a) is substituted for the source provision for consistency in the revised title.
In subsection (b), the words “restrictions or” are omitted as unnecessary.



§ 70303. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include the promotion of the cause of good government at the national level by improving the public understanding of Congress as an institution and strengthening its support by the public. The corporation shall function as an educational, patriotic, civic, historical, and research organization as authorized by the laws of each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1349.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7030336:2203.Jan. 8, 1983, Pub. L. 97–427, § 3, 96 Stat. 2265.


The word “objects” is omitted as included in “purposes”.



§ 70304. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1350.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7030436:2205.Jan. 8, 1983, Pub. L. 97–427, § 5, 96 Stat. 2265.





§ 70305. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1350.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70305(a)36:2206.Jan. 8, 1983, Pub. L. 97–427, §§ 6, 7, 96 Stat. 2265.
70305(b)36:2207. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:2206 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:2207 are omitted as unnecessary.



§ 70306. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1350.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7030636:2202.Jan. 8, 1983, Pub. L. 97–427, § 2, 96 Stat. 2265.


The words “and subject to the laws of such State of States” are omitted as unnecessary.



§ 70307. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1350.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70307(a)36:2208(d).Jan. 8, 1983, Pub. L. 97–427, § 8, 96 Stat. 2266.
70307(b)36:2208(c). 
70307(c)36:2208(a). 
70307(d)36:2208(b). 
70307(e)36:2208(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title. The word “otherwise” is omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 70308. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1350.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7030836:2214 (1st sentence).Jan. 8, 1983, Pub. L. 97–427, § 15 (1st sentence), 96 Stat. 2267.





§ 70309. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1350.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7030936:2210.Jan. 8, 1983, Pub. L. 97–427, § 10, 96 Stat. 2266.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.
In subsection (a)(2), the words “having authority under the board of directors” are omitted as unnecessary.



§ 70310. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1351.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7031036:2204.Jan. 8, 1983, Pub. L. 97–427, § 4, 96 Stat. 2265.





§ 70311. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1351.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7031136:2209.Jan. 8, 1983, Pub. L. 97–427, § 9, 96 Stat. 2266.





§ 70312. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1351.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7031236:2211.Jan. 8, 1983, Pub. L. 97–427, § 12, 96 Stat. 2266.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 200 of House Document No. 103–7.




CHAPTER 705—THE FOUNDATION OF THE FEDERAL BAR ASSOCIATION



Sec.


70501.Organization.


70502.Purposes.


70503.Membership.


70504.Governing body.


70505.Powers.


70506.Exclusive right to name.


70507.Restrictions.


70508.Principal office.


70509.Records and inspection.


70510.Service of process.


70511.Liability for acts of officers and agents.


70512.Deposit of assets on dissolution or final liquidation.



§ 70501. Organization(a) Federal Charter.—The Foundation of the Federal Bar Association (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1351.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7050136:571.Aug. 24, 1954, ch. 911, §§ 1, 2, 68 Stat. 795.
 36:572. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 70502. Purposes
The purposes of the corporation are—(1) to receive and hold property, including by gift, devise, or grant, and to invest, administer, and dispose of the property without restrictions applicable to trustees or trust funds;

(2) to apply its income and any part of its principal exclusively to educational, charitable, scientific, or literary purposes—(A) to advance the science of jurisprudence;

(B) to uphold high standards for the Federal judiciary and attorneys representing the United States Government;

(C) to promote and improve the administration of justice, including the study of means for the improved handling of the legal business of the departments, agencies, and instrumentalities of the Government;

(D) to facilitate the cultivation and diffusion of knowledge and understanding of the law and the promotion of the study of the law and the science of jurisprudence and research in jurisprudence, through the maintenance of a law library, the establishment of seminars, lectures, and studies devoted to the law, and the publication of addresses, essays, treatises, reports, and other literary works by students, practitioners, and teachers of the law; and

(E) to provide for the acquisition, preservation, and exhibition of rare books and documents, sculptures, paintings, and other objects of art and historical interest relating to the law, the courts, and the legal profession; and


(3) to do any other acts necessary or incident to the accomplishment of these purposes.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1351.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7050236:573.Aug. 24, 1954, ch. 911, § 3, 68 Stat. 797.


Before clause (1), the word “objects” is omitted as included in “purposes”.
Clause (1) is substituted for 36:573(1) to eliminate unnecessary words.
In clause (2), the words “and if the corporation so decides, all or” and “or any of them” are omitted as unnecessary. In subclause (D), the words “in jurisprudence” are substituted for “therein” for clarity.
In clause (3), the words “any other acts” are substituted for “any and all things” for consistency in the revised title.



§ 70503. Membership(a) Members.—The members of the corporation are—(1) the members of the National Council of the Federal Bar Association, a nonprofit corporation incorporated in the District of Columbia, during their term of membership on that Council; and

(2) other individuals the corporation provides for in the bylaws or otherwise.


(b) Voting.—Each member has one vote on each matter submitted to a vote of the members.

(c) Grounds for Disqualification.—An individual may not be a member, director, or officer of the corporation if the individual—(1) is a member of, or advocates the principles of, an organization believing in, or working for, the overthrow of the United States Government by force or violence; or

(2) refuses to uphold and defend the Constitution of the United States.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1352.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70503(a)36:576(a).Aug. 24, 1954, ch. 911, §§ 6, 16, 68 Stat. 798, 800.
70503(b)36:576(b). 
70503(c)36:586. 


In subsection (a), the words “the persons listed in section 571 of this title” and “hereafter” are omitted as obsolete.
In subsection (b), the words “has one vote” are substituted for “may cast one vote” for consistency in the revised title.



§ 70504. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. The board may exercise, or provide for the exercise of, the powers of the corporation.

(2) The board shall consist of 12 individuals elected, and subject to removal at any time, by a majority vote of the members of the corporation. The term of office of an elected director is 6 years. A vacancy on the board shall be filled by a majority vote of the members of the corporation.

(3) The board shall meet at least annually. Each director has one vote on each matter decided by the board. The board may delegate its powers to a prudential committee subject to the direction of, and reporting to, the board.

(4) The president of the corporation is the chairman of the board and of the prudential committee.


(b) Officers.—(1) The officers of the corporation are a president, a vice president, a secretary, a treasurer, a historian, and other officers provided for in the bylaws. The powers of the officers are as provided in the bylaws.

(2) The officers shall be elected by the board of directors at its annual meeting. The term of office of an officer is 1 year.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1352.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70504(a)36:577.Aug. 24, 1954, ch. 911, §§ 7, 8, 68 Stat. 798.
70504(b)36:578. 


In subsection (a), the names of the directors for 1954 and the language about their initial terms are omitted as obsolete. In paragraph (2), the words “caused by expiration of the members’ terms or otherwise” are omitted as unnecessary.



§ 70505. Powers
The corporation may—(1) adopt and amend bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) sue and be sued; and

(8) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1352.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7050536:574.Aug. 24, 1954, ch. 911, §§ 4, 18, 68 Stat. 797, 800.
 36:588. 


In this section, the definition of “State” in 36:588 is omitted because the word “State” (which in the source provisions for this chapter only appears in 36:574) is not used in the revised chapter.
In clause (1), the words “apply, and administer” and “not inconsistent with the laws of the United States of America or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (5) is substituted for “take and hold by lease, gift, purchase, grant, devise, bequest, or otherwise, any property, real or personal, or mixed, necessary for carrying into effect the purposes of the corporation” and “transfer, lease, or convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject to applicable provisions of law of any State (1) governing the amount or kind of real and personal property which may be held by, or (2) otherwise limiting or controlling the ownership of real and personal property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds or other evidences of indebtedness therefor, and secure the same by mortgage or pledge” for consistency in the revised title. The words “subject to applicable Federal or State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (8), the words “any other act” are substituted for “any and all acts” for consistency in the revised title and to eliminate unnecessary words.



§ 70506. Exclusive right to name
The corporation has the exclusive right to use the name “The Foundation of the Federal Bar Association”.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1353.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7050636:587.Aug. 24, 1954, ch. 911, § 17, 68 Stat. 800.





§ 70507. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—(1) The activities, funds, income, and property of the corporation may not be used to carry on political activity or attempt to influence legislation.

(2) The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for elective public office.


(c) Distribution of Income.—The income of the corporation may not inure to the benefit of a director, officer, member, or private individual.

(d) Loans.—The corporation may not make a loan or advance to a director or officer. Directors and officers who vote for, assent to, or participate in making a loan or advance to a director or officer are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(e) Immunity From Liability.—Members and private individuals are not liable for the obligations of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1353.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70507(a)36:582.Aug. 24, 1954, ch. 911, §§ 9, 10, 12, 68 Stat. 799.
70507(b)36:580. 
70507(c)36:579(a) (words before last comma). 
70507(d)36:579(b). 
70507(e)36:579(a) (words after last comma). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b)(1), the words “directly or indirectly” are omitted as unnecessary.
In subsection (c), the word “income” is substituted for “net earnings” for consistency in the revised title.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 70508. Principal office
The corporation shall have its principal office in the District of Columbia, but may conduct its activities anywhere.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1353.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7050836:575(a).Aug. 24, 1954, ch. 911, § 5(a), 68 Stat. 798.


The word “anywhere” is substituted for “at any place or places in the United States, or elsewhere” to eliminate unnecessary words.



§ 70509. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1353.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7050936:583.Aug. 24, 1954, ch. 911, § 13, 68 Stat. 799.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 70510. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1354.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7051036:575(b).Aug. 24, 1954, ch. 911, § 5(b), 68 Stat. 798.


The words “at all times” and “authorized” are omitted as unnecessary. The words “the business address of the agent” are substituted for “at such business address” for clarity and consistency in the revised title.



§ 70511. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1354.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7051136:581.Aug. 24, 1954, ch. 911, § 11, 68 Stat. 799.





§ 70512. Deposit of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be deposited in the Treasury of the United States as a miscellaneous receipt.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1354.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7051236:585.Aug. 24, 1954, ch. 911, § 15, 68 Stat. 800.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary.




CHAPTER 707—FREDERICK DOUGLASS MEMORIAL AND HISTORICAL ASSOCIATION



Sec.


70701.Organization.


70702.Purposes.


70703.Governing body.


70704.Powers.


70705.Management of homestead and erection of monument.


70706.Property exempt from taxation.


70707.Misnomer not to affect transfer of property.


70708.Nonapplication of audit requirements.



§ 70701. Organization(a) Federal Charter.—Frederick Douglass Memorial and Historical Association (in this chapter, the “corporation”) is a body corporate and politic in the District of Columbia.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1354.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7070136:4401 (words before “for the following objects and purposes”).June 6, 1900, ch. 806, §§ 1 (words before “for the following objects and purposes”), 3, 31 Stat. 662, 663.
 36:4403. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words. The text of 36:4403 is omitted as executed and obsolete.



§ 70702. Purposes
The purposes of the corporation are—(1) to preserve to posterity the memory of the life and character of the late Frederick Douglass; and

(2) to collect, collate, and preserve a historical record of the inception, progress, and culmination of the antislavery movement in the United States, and to assemble in the homestead of the late Frederick Douglass, commonly called Cedar Hill, in the village of Anacostia, District of Columbia, all suitable exhibits of records or things illustrative or commemorative of the antislavery movement and history that are donated to, or acquired by, the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1354.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7070236:4401 (words beginning with “for the following objects and purposes”).June 6, 1900, ch. 806, § 1 (words beginning with “for the following objects and purposes”), 31 Stat. 662.


In clause (2), the words “that are donated to, or acquired by, the corporation” are substituted for “as may be donated to said association or acquired by purchase[,] bequest, or other lawful means” to eliminate unnecessary words.



§ 70703. Governing body(a) Board of Trustees.—(1) The board of trustees is the governing body of the corporation. The board shall exercise the powers granted to the corporation.

(2) The board shall consist of at least 9 but not more than 19 members. A vacancy on the board shall be filled by decision of the remaining members of the board.

(3) The board shall adopt a seal under which all acts of the corporation shall be passed and authenticated.


(b) Officers.—(1) The board shall elect officers the board considers necessary, including a treasurer, for the term and at the compensation the board decides, as provided in the bylaws.

(2) The treasurer shall give a bond as provided in the bylaws.

(3) The board may remove an officer, employee, or agent of the corporation for a cause provided in the bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1354.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70703(a)(1), (2)36:4404 (1st–3d sentences).June 6, 1900, ch. 806, § 4 (1st–3d sentences, 4th sentence less adopting and altering seal, 5th sentence less establishing bylaws, last sentence less employment authority), 31 Stat. 663; Nov. 9, 1988, Pub. L. 100–642, § 1(a), 102 Stat. 3337.
70703(a)(3)36:4404 (4th sentence less adopting and altering seal). 
70703(b)(1)36:4404 (5th sentence less establishing bylaws). 
70703(b)(2), (3)36:4404 (last sentence less employment authority). 


In subsection (a)(1), the words “The board of trustees is the governing body of the corporation” are substituted for “The government of said association shall be vested in a board of trustees” for consistency in the revised title. The words “The board shall exercise the powers granted to the corporation” are substituted for “Said board of trustees shall have perpetual succession, and in them and their successors shall be vested the power hereinbefore granted to this association” to eliminate unnecessary words.
In subsection (a)(2), the words “who shall be elected by the corporators at their first meeting or at such time thereafter as the said corporators may at the said first meeting appoint for that purpose” are omitted as obsolete. The words “A vacancy on the board shall be filled by decision of the remaining members of the board” are substituted for “In case of a vacancy or vacancies occurring in said board of trustees by death, resignation, or otherwise, the same shall be filled by the remaining members thereof” for clarity and to eliminate unnecessary words.
In subsection (a)(3), the word “common” is omitted as unnecessary.
Subsection (b)(3) is substituted for “and all of the officers of the association, together with such agents and employees . . . , shall be subject to removal for such causes and under such conditions and regulations as may be prescribed by the by-laws” for clarity and to eliminate unnecessary words.



§ 70704. Powers
The corporation may—(1) adopt and amend bylaws for the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) employ persons the corporation considers necessary;

(4) acquire, own, lease, encumber, and transfer property;

(5) sue and be sued; and

(6) do any other act to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1355.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70704(1)36:4404 (5th sentence related to establishing bylaws).June 6, 1900, ch. 806, §§ 2 (words before last semicolon), 4 (4th sentence related to adopting and altering seal, 5th sentence related to establishing bylaws, last sentence related to employment authority), 31 Stat. 662, 663.
70704(2)36:4404 (4th sentence related to adopting and altering seal). 
70704(3)36:4404 (last sentence related to employment authority). 
70704(4)–(6)36:4402 (words before last semicolon). 


Clause (1) is substituted for “by-laws which may be established for the government of said association” for clarity and consistency in the revised title.
Clause (2) is substituted for “adopt a common seal, which they may alter at pleasure” for consistency in the revised title.
Clause (3) is substituted for “such agents and employees as it may be deemed necessary to employ” for clarity.
Clause (4) is substituted for “be competent at law and in equity to take to themselves and their successors, for the use and behoof of said association, any estate whatsoever, in any messuage, lands, tenements, hereditaments, goods, chattels, moneys, and other effects, by gift, devise, grant, donation, bargain sale, conveyance, assurance, or will; and the same to grant, bargain, sell, transfer, assign, convey, assure, demise, declare to use, and farm let, and to place out on interest, for the use of said association, in such manner as to them, or a majority of them, shall be deemed most beneficial to said association; and to receive the same, their rents, issues, and profits, income, and interest, and to apply the same for the proper use and benefit of said association for the objects and purposes hereinbefore mentioned” for consistency in the revised title and to eliminate unnecessary words.
Clause (5) is substituted for “and by the same name to sue and be sued, to implead and be impleaded in any court of law or equity in all manner of suits, actions, and proceedings whatsoever” for consistency in the revised title and to eliminate unnecessary words.
Clause (6) is substituted for “and generally by and in the same name to do and transact all and every the business touching or concerning the premises” for clarity and to eliminate unnecessary words.



§ 70705. Management of homestead and erection of monument
After the corporation has acquired any part of the property occupied by the late Frederick Douglass as his homestead, commonly called Cedar Hill, in the village of Anacostia, District of Columbia, the corporation may—(1) manage, repair, and improve the property to carry out the purposes of the corporation; and

(2) erect on the property a monument to the memory of the late Frederick Douglass.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1355.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70705(1)36:4402 (words after last semicolon).June 6, 1900, ch. 806, §§ 2 (words after last semicolon), 6, 31 Stat. 662, 663.
70705(2)36:4406. 


Clause (1) is substituted for “and that after the said association shall have acquired title in fee simple to a whole or a part of certain property situate and being in the village of Anacostia, District of Columbia, commonly called Cedar Hill, and occupied by the late Frederick Douglass as his homestead, the said association may manage, repair, improve, and adorn the same in such manner as the said incorporators or their successors, or a majority of them, may deem meet and proper, in pursuance of and in accordance with the objects and purposes for which this said association is incorporated” to eliminate unnecessary words.
Clause (2) is substituted for 36:4406 to eliminate unnecessary words.



§ 70706. Property exempt from taxation
Any property formerly occupied by the late Frederick Douglass as his homestead, commonly called Cedar Hill, in the village of Anacostia, District of Columbia, and owned by the corporation, is exempt from taxation as long as the property is used for the purposes of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1355.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7070636:4407.June 6, 1900, ch. 806, § 7, 31 Stat. 663.


This section is substituted for the source provision to eliminate unnecessary words.



§ 70707. Misnomer not to affect transfer of property
A misnomer of the corporation does not affect any transfer of property to or from the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1355.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7070736:4405.June 6, 1900, ch. 806, § 5, 31 Stat. 663.


In this section, the word “affect” is substituted for “defeat or annul”, and the words “transfer of property” are substituted for “grant, donation, gift, devise, or bequest”, to eliminate unnecessary words.



§ 70708. Nonapplication of audit requirements
The audit requirements of section 10101 of this title do not apply to the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1355.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70708(no source). 


This section is added to except Frederick Douglass Memorial and Historical Association from the application of section 10101 of the revised title, restating 36:1101–1103, which imposes audit requirements on certain federally chartered corporations. The Association is not included in the list of corporations set out in 36:1101 to which the audit requirements apply.




CHAPTER 709—FUTURE FARMERS OF AMERICA



Sec.


70901.Organization.


70902.Purposes.


70903.Membership.


70904.Governing body.


70905.National officers.


70906.Powers.


70907.Exclusive right to name, seals, emblems, and badges.


70908.Restrictions.


70909.Availability of personnel, services, and facilities of Department of Education.11 So in original. Section catchline amended by Pub. L. 116–7 without corresponding amendment of chapter analysis.


70910.Headquarters and principal office.


70911.Records and inspection.


70912.Service of process.


70913.Liability for acts of officers and agents.


70914.Distribution of assets on dissolution or final liquidation.



§ 70901. Organization(a) Federal Charter.—Future Farmers of America (in this chapter, the “FFA”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the FFA has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1356; Pub. L. 116–7, § 2, Feb. 21, 2019, 133 Stat. 478.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7090136:271.Aug. 30, 1950, ch. 823, §§ 1, 2, 20, 64 Stat. 563, 567.
 36:272. 
 36:290. 


This section is substituted for 36:271 for consistency in the revised title and to eliminate executed and unnecessary words. The text of 36:272 and 290 is omitted as executed and obsolete.

Editorial Notes
Amendments2019—Subsec. (a). Pub. L. 116–7, § 2(1), which directed amendment of subsec. (a) by substituting “FFA” for “corporation”, was executed by making the substitution the first place appearing to reflect the probable intent of Congress.
Subsec. (b). Pub. L. 116–7, § 2(2), substituted “FFA” for “corporation”.



§ 70902. Purposes
The purposes of the FFA are—(1) to be an integral component of instruction in agricultural education, including instruction relating to agriculture, food, and natural resources;

(2) to advance comprehensive agricultural education in the United States, including in public schools, by supporting contextual classroom and laboratory instruction and work-based experiential learning;

(3) to prepare students for successful entry into productive careers in fields relating to agriculture, food, and natural resources, including by connecting students to relevant postsecondary educational pathways and focusing on the complete delivery of classroom and laboratory instruction, work-based experiential learning, and leadership development;

(4) to be a resource and support organization that does not select, control, or supervise State association, local chapter, or individual member activities;

(5) to develop educational materials, programs, services, and events as a service to State and local agricultural education agencies;

(6) to seek and promote inclusion and diversity in its membership, leadership, and staff to reflect the belief of the FFA in the value of all human beings;

(7) to create, foster, and assist subsidiary chapters) 11 So in original. and associations of those chapters in the States, territories, and possessions of the United States as such chapters and associations carry out agricultural education programs that are approved by States, territories, or possessions;

(8) to build character,1 and develop competent and assertive agricultural leadership;

(9) to increase awareness of the global and technological importance of agriculture, food, and natural resources, and the way agriculture contributes to our well-being;

(10) to promote the intelligent choice and establishment of a career in fields relating to agriculture, food, and natural resources;

(11) to make available to State associations, local chapters, and members all official supplies, programs, services, and equipment of the FFA;

(12) to cooperate with others, including State boards and officials for career and technical education, in accomplishing these purposes; and

(13) to engage in other activities, consistent with these purposes, determined by the governing body to be for the best interests of the FFA.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1356; Pub. L. 116–7, § 3, Feb. 21, 2019, 133 Stat. 478.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7090236:273.Aug. 30, 1950, ch. 823, § 3, 64 Stat. 563.


In clause (1), the reference to the Vocational Education Act of 1946 (ch. 541, 49 Stat. 1488) is omitted because that Act was repealed by section 103 of the Act of October 16, 1968 (Public Law 90–576, 82 Stat. 1091). The words “States, territories, and possessions” are substituted for “several States and Territories” for consistency in the revised title and with other titles of the United States Code.
In clause (7), the words “young men and women” are substituted for “farm boys and young men” to use gender-neutral terminology.

Editorial Notes
Amendments2019—Pub. L. 116–7, § 3(1), substituted “FFA” for “corporation” in introductory provisions.
Pars. (1), (2). Pub. L. 116–7, § 3(6), added pars. (1) and (2). Former pars. (1) and (2) redesignated (7) and (8), respectively.
Pars. (3), (4). Pub. L. 116–7, § 3(3), (6), added pars. (3) and (4) and struck out former pars. (3) and (4) which read as follows:
“(3) to create and nurture a love of country life by encouraging members to improve the farm home and its surroundings, to develop organized rural recreational activities, and to create more interest in the intelligent choice of farming occupations;
“(4) to encourage the practice of thrift;”.
Par. (5). Pub. L. 116–7, § 3(6), added par. (5). Former par. (5) redesignated (11).
Par. (6). Pub. L. 116–7, § 3(3), (6), added par. (6) and struck out former par. (6) which read as follows: “to publish an official magazine and other publications for the members of the corporation;”.
Par. (7). Pub. L. 116–7, § 3(7), struck out “composed of students and former students of vocational agriculture in public schools qualifying for Federal reimbursement under the Smith-Hughes Vocational Education Act (20 U.S.C. 11–15, 16–28” before “) and associations of those chapters” and inserted “as such chapters and associations carry out agricultural education programs that are approved by States, territories, or possessions” after “United States”.
Pub. L. 116–7, § 3(2), (3), redesignated par. (1) as (7) and struck out former par. (7) which related to strengthening the confidence of young men and women to encourage development of individual farming programs and promote their permanent establishment in farming.
Par. (8). Pub. L. 116–7, § 3(2), (8), redesignated par. (2) as (8) and substituted “to build” for “to develop”, “and” for “train for useful citizenship, and foster patriotism, and thereby”, and “assertive” for “aggressive rural and”. Former par. (8) redesignated (12).
Pars. (9), (10). Pub. L. 116–7, § 3(9), added pars. (9) and (10). Former par. (9) redesignated (13).
Par. (11). Pub. L. 116–7, § 3(4), (10), redesignated par. (5) as (11), substituted “to make available to State” for “to procure for and distribute to State” and “FFA” for “corporation” and inserted “, programs, services,” before “and equipment”.
Par. (12). Pub. L. 116–7, § 3(5), (11), redesignated par. (8) as (12) and substituted “State boards and officials for career and technical” for “State boards for vocational”.
Par. (13). Pub. L. 116–7, § 3(5), (12), redesignated par. (9) as (13) and substituted “FFA” for “corporation”.



§ 70903. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the FFA and the rights and privileges of members are as provided in the constitution or bylaws of the FFA.

(b) Voting.—In matters of official business of a local chapter, each member has one vote. In matters of official business of a State association, each qualified delegate of a local chapter has one vote.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1356; Pub. L. 116–7, § 4, Feb. 21, 2019, 133 Stat. 479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7090336:276.Aug. 30, 1950, ch. 823, § 6, 64 Stat. 565.


In subsection (b), the words “In matters of” are substituted for “In the conduct of” for clarity and to eliminate unnecessary words.

Editorial Notes
Amendments2019—Subsec. (a). Pub. L. 116–7 substituted “FFA” for “corporation” and “as provided in the constitution or bylaws of the FFA” for “as provided in the bylaws” before period at end.



§ 70904. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the FFA. The board shall exercise the powers granted to the FFA.

(2) The board—(A) shall consist of—(i) the Secretary of Education, or the Secretary of Education’s designee who has experience in agricultural education, the FFA, or career and technical education; and

(ii) other individuals—(I) representing the fields of education, agriculture, food, and natural resources; or

(II) with experience working closely with the FFA; and



(B) shall not include any individual who is a current employee of the National FFA Organization.


(3) The number of directors, terms of office of the directors, and the method of selecting the directors, are as provided in the constitution or bylaws of the FFA.

(4) The board shall meet at least annually at the time and place provided in the constitution or bylaws of the FFA. The annual report of the board shall be presented at that meeting. Special meetings of the board may be called at any time by the chair.


(b) Officers.—The officers of the FFA, the terms of officers, and the election of officers, are as provided in the constitution or bylaws of the FFA, except that such officers shall include—(1) a national advisor;

(2) an executive secretary; and

(3) a treasurer.


(c) Governing Committee.—(1) The board may designate a governing committee. The terms and method of selecting the governing committee members are as provided in the constitution or bylaws of the FFA, except that all members of the governing committee shall be members of the board of directors and at all times the governing committee shall be comprised of not less than 3 individuals.

(2) When the board is not in session, the governing committee has the powers of the board subject to the board’s direction and may authorize the seal of the FFA to be affixed to all papers that require it.

(3) The board shall designate to such committee—(A) the chair of the board;

(B) the executive secretary of the board; and

(C) the treasurer of the board.



(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1357; Pub. L. 116–7, § 5, Feb. 21, 2019, 133 Stat. 479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70904(a)36:278(a)–(c), (e).Aug. 30, 1950, ch. 823, § 8, 64 Stat. 565.
70904(b)36:278(d). 


In subsection (a), the text of 36:278(e) is omitted as obsolete. In paragraph (2), the words “Secretary of Education” and “Department of Education” are substituted for “Chief of the Agricultural Education Service, Office of Education, Federal Security Agency” and “Agricultural Education Service, Office of Education, Federal Security Agency”, respectively, in section 8(a) of the Act of August 30, 1950 (ch. 823, 64 Stat. 565), because of sections 5 and 8 of Reorganization Plan No. 1 of 1953 (5 App. U.S.C.) and 20:3441 and 3507.

Editorial Notes
Amendments2019—Subsec. (a)(1). Pub. L. 116–7, § 5(1)(A), substituted “FFA” for “corporation” in two places.
Subsec. (a)(2), (3). Pub. L. 116–7, § 5(1)(B), added pars. (2) and (3) and struck out former pars. (2) and (3) which read as follows:
“(2) The board consists of the Secretary of Education, four staff members in the Department of Education, and four State supervisors of agriculture education. The Secretary is chairman of the board.
“(3) The term of office of the directors and the method of selecting the directors (except ex officio directors) are as provided in the bylaws.”
Subsec. (a)(4). Pub. L. 116–7, § 5(1)(C), substituted “constitution or bylaws of the FFA” for “bylaws” and “chair” for “chairman”.
Subsecs. (b), (c). Pub. L. 116–7, § 5(2), (3), added subsecs. (b) and (c) and struck out former subsec. (b) which read as follows: “Governing Committee.—The board may designate the chairman of the board and two members of the chairman’s staff as a governing committee. When the board is not in session, the governing committee has the powers of the board subject to the board’s direction and may authorize the seal of the corporation to be affixed to all papers that require it.”



§ 70905. National officers(a) Composition.—There shall be not less than 6 national student officers of the FFA, including a student president, 4 student vice presidents (each representing regions as provided in the constitution or bylaws of the corporation), and a student secretary.

(b) Election.—The national officers of the corporation shall be elected annually by a majority vote of the delegates assembled in the annual national convention from among qualified members of the corporation.

(c) Vote at National Convention.—Each qualified delegate has one vote at the annual national convention.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1357; Pub. L. 116–7, § 6, Feb. 21, 2019, 133 Stat. 480.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7090536:277.Aug. 30, 1950, ch. 823, § 7, 64 Stat. 565.


In subsection (c), the words “Secretary of Education” and “Department of Education” are substituted for “Chief of the Agricultural Education Service, Office of Education, Federal Security Agency” and “that service”, respectively, in section 7(c) of the Act of August 30, 1950 (ch. 823, 64 Stat. 565), because of sections 5 and 8 of Reorganization Plan No. 1 of 1953 (5 App. U.S.C.) and 20:3441 and 3507. In clause (3), the reference to the Vocational Education Act of 1946 (ch. 541, 49 Stat. 1488) is omitted because that Act was repealed by section 103 of the Act of October 16, 1968 (Public Law 90–576, 82 Stat. 1091).

Editorial Notes
Amendments2019—Subsec. (a). Pub. L. 116–7, § 6(1), amended subsec. (a) generally. Prior to amendment, text read as follows: “The national officers of the corporation are a student president, four student vice presidents (one from each of four regions of the United States established in the bylaws for purposes of administration of the corporation), a student secretary, an executive secretary, a treasurer, and a national advisor.”
Subsec. (b). Pub. L. 116–7, § 6(4), struck out “, except that—” in introductory provisions and pars. (1) to (3) which related to the national advisor, executive secretary, and treasurer, respectively.
Pub. L. 116–7, § 6(2), (3), redesignated subsec. (c) as (b) and struck out former subsec. (b) which read as follows: “Board of Student Officers.—The national student officers of the corporation comprise a board of student officers. The board of student officers shall advise and make recommendations to the board of directors about the activities and business of the corporation.”
Subsecs. (c), (d). Pub. L. 116–7, § 6(3), redesignated subsec. (d) as (c). Former subsec. (c) redesignated (b).



§ 70906. Powers
The FFA may—(1) adopt and amend bylaws and regulations for the management of its property and the regulation of its affairs, including the establishment and maintenance of local chapters and State associations of chapters;

(2) adopt and alter a seal;

(3) adopt emblems and badges;

(4) choose officers, managers, agents, and employees as the activities of the FFA require;

(5) make contracts;

(6) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the FFA;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) use FFA funds to give prizes, awards, loans, and grants to deserving members, local FFA chapters, and State FFA associations to carry out the purposes of the FFA;

(9) produce publications, websites, and other media;

(10) make available to State associations, local chapters, and members all official FFA supplies and equipment;

(11) sue and be sued; and

(12) do any other act necessary and proper to carry out the purposes of the FFA.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1357; Pub. L. 116–7, § 7, Feb. 21, 2019, 133 Stat. 481.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7090636:274.Aug. 30, 1950, ch. 823, §§ 4, 19, 64 Stat. 564, 567.
 36:289. 


In this section, the text of 36:289 is omitted as executed and obsolete.
In clause (1), the word “amend” is substituted for “alter” for consistency in the revised title. The words “not inconsistent with the laws of the United States or any State in which such corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (5), the words “make contracts” are substituted for “contract and be contracted with” to eliminate unnecessary words.
Clause (6) is substituted for “to take and hold by lease, gift, purchase, grant, devise, or bequest any property, real or personal, necessary for attaining the objects and accomplishing the purposes of the corporation” and “to transfer and convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject to applicable provisions of law of any State (A) governing the amount or kind of real and personal property which may be held by, or (B) otherwise limiting or controlling the ownership of real and personal property by, a corporation operating in such State” are omitted as unnecessary.
In clause (7), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject to all applicable provisions of Federal or State law” are omitted as unnecessary.
In clause (8), the words “to carry out the purposes of the corporation” are substituted for “for the purposes set forth in section 273 of this title” for consistency in the revised title.
In clause (11), the words “complain, and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (12), the words “any other act” are substituted for “any and all acts and things” for consistency in the revised title and to eliminate unnecessary words. The word “objects” is omitted as included in “purposes”.

Editorial Notes
Amendments2019—Pub. L. 116–7, § 7(1), substituted “FFA” for “corporation” in introductory provisions.
Par. (2). Pub. L. 116–7, § 7(2), struck out “corporate” before “seal”.
Par. (4). Pub. L. 116–7, § 7(3), substituted “FFA” for “corporation”.
Par. (6). Pub. L. 116–7, § 7(4), substituted “FFA” for “corporation”.
Par. (8). Pub. L. 116–7, § 7(5), amended par. (8) generally. Prior to amendment, par. (8) read as follows: “use corporate funds to give prizes, awards, loans, and grants to deserving students and young farmers to carry out the purposes of the corporation;”.
Par. (9). Pub. L. 116–7, § 7(6), amended par. (9) generally. Prior to amendment, par. (9) read as follows: “publish a magazine and other publications;”.
Par. (10). Pub. L. 116–7, § 7(7), substituted “make available to State” for “procure for and distribute to State” and “FFA” for “Future Farmers of America”.
Par. (12). Pub. L. 116–7, § 7(8), substituted “FFA” for “corporation”.



§ 70907. Exclusive right to name,11 So in original. Probably should be “names”. seals, emblems, and badges
The FFA and its authorized chapters and associations of chapters have the exclusive right to use the names “Future Farmers of America” and “National FFA Organization,” 22 So in original. The comma preceding the closing quotation marks probably should not appear. and the initials FFA as representing an agricultural education membership organization and seals, emblems, and badges the FFA adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1358; Pub. L. 116–7, § 8, Feb. 21, 2019, 133 Stat. 481.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7090736:286.Aug. 30, 1950, ch. 823, § 16, 64 Stat. 566.


The words “duly”, “sole”, and “lawfully” are omitted as unnecessary.

Editorial Notes
Amendments2019—Pub. L. 116–7 substituted “FFA” for “corporation” in two places, “names” for “name”, and “ ‘Future Farmers of America’ and ‘National FFA Organization,’ ” for “ ‘Future Farmers of America’ ” and inserted “education” before “membership”.



§ 70908. Restrictions(a) Stock and Dividends.—The FFA may not issue stock or declare or pay a dividend.

(b) Political Activities.—The FFA or a director, officer, or member acting on behalf of the FFA may not contribute to, support, or assist a political party or candidate for elective public office.

(c) Distribution of Income or Assets.—The income or assets of the FFA may not inure to the benefit of, or be distributed to, a director, officer, or member, except on dissolution or final liquidation of the FFA.

(d) Loans.—The FFA may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(e) Prizes, Awards, Grants, or Loans to Student Officers and Members Meeting Criteria.—This section does not preclude prizes, awards, grants, or loans to student officers and members meeting the criteria established by the board of directors for selecting recipients of those benefits.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1358; Pub. L. 116–7, § 9, Feb. 21, 2019, 133 Stat. 481.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70908(a)36:282.Aug. 30, 1950, ch. 823, §§ 9, 10, 12, 64 Stat. 566.
70908(b)36:280. 
70908(c)36:279(a). 
70908(d)36:279(b). 
70908(e)36:279(c). 


In subsection (a), the words “any shares or” and “its objects and purposes being solely educational” are omitted as unnecessary and for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “as provided in section 285 of this title” are omitted as unnecessary.

Editorial Notes
Amendments2019—Subsec. (a). Pub. L. 116–7, § 9(1), substituted “FFA” for “corporation”.
Subsec. (b). Pub. L. 116–7, § 9(2), substituted “FFA or a director, officer, or member acting on behalf of the FFA” for “corporation or a director, officer, or member as such”.
Subsec. (c). Pub. L. 116–7, § 9(3), substituted “FFA” for “corporation” in two places.
Subsec. (d). Pub. L. 116–7, § 9(4), substituted “FFA” for “corporation” in first sentence.



§ 70909. Relationship to Federal agencies(a) In General.—On request of the board of directors, the FFA may collaborate with Federal agencies, including the Department of Education and the Department of Agriculture on matters of mutual interest and benefit.

(b) Agency Assistance.—Those Federal agencies may make personnel, services, and facilities available to administer or assist in the administration of the activities of the FFA.

(c) Agency Compensation.—Personnel of the Federal agencies may not receive compensation from the FFA for their services, except that travel and other legitimate expenses as defined by the Federal agencies and approved by the board may be paid.

(d) Cooperation With State Boards.—The Federal agencies also may cooperate with State boards and other organizations for career and technical education to assist in the promotion of activities of the FFA.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1358; Pub. L. 116–7, § 10, Feb. 21, 2019, 133 Stat. 481.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7090936:288.Aug. 30, 1950, ch. 823, § 18, 64 Stat. 567.


The words “Secretary of Education” and “Secretary” are substituted for “United States Commissioner of Education”, “Commissioner of Education”, and “Commissioner”, and the words “Department of Education” are substituted for “Office of Education”, in section 18 of the Act of August 30, 1950 (ch. 823, 64 Stat. 567), because of 20:3441 and 3507. The words “with the approval of the Federal Security Administrator” and “with the approval of the Administrator” are omitted because the functions of the Federal Security Administrator were transferred to the Secretary of Health, Education, and Welfare by section 5 of Reorganization Plan No. 1 of 1953 (5 App. U.S.C.), and were subsequently transferred to the Secretary of Education by 20:3441. See also 20:3507. Substitution of a reference to the “Secretary of Education” would result in a requirement of the Secretary’s own approval. The word “activities” (the first time it appears) is substituted for “business and activities” for consistency in the revised title.

Editorial Notes
Amendments2019—Pub. L. 116–7 amended section generally. Prior to amendment, text read as follows: “On request of the board of directors of the corporation, the Secretary of Education may make personnel, services, and facilities of the Department of Education available to administer or assist in the administration of the activities of the corporation. Personnel of the Department may not receive compensation from the corporation for their services, except that travel and other legitimate expenses as defined by the Secretary and approved by the board may be paid. The Secretary also may cooperate with the State boards for vocational education to assist in the promotion of the activities of the corporation.”



§ 70910. Headquarters and principal office
The headquarters and principal office of the FFA shall be as provided in the constitution or bylaws of the FFA. The activities of the FFA may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1359; Pub. L. 116–7, § 11, Feb. 21, 2019, 133 Stat. 482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7091036:275 (1st sentence).Aug. 30, 1950, ch. 823, § 5 (1st sentence), 64 Stat. 565.


The word “office” is substituted for “offices” for consistency in the revised title. The word “various” is omitted as unnecessary.

Editorial Notes
Amendments2019—Pub. L. 116–7 substituted “of the FFA shall be as provided in the constitution or bylaws of the FFA. The activities of the FFA” for “of the corporation shall be in the District of Columbia. However, the activities of the corporation are not confined to the District of Columbia but”.



§ 70911. Records and inspection(a) Records.—The FFA shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) a record of the names and addresses of its members.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the FFA at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1359; Pub. L. 116–7, § 12, Feb. 21, 2019, 133 Stat. 482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7091136:283.Aug. 30, 1950, ch. 823, § 13, 64 Stat. 566.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.

Editorial Notes
Amendments2019—Subsec. (a). Pub. L. 116–7, § 12(1)(A), substituted “FFA” for “corporation” in introductory provisions.
Subsec. (a)(3). Pub. L. 116–7, § 12(1)(B), struck out “entitled to vote” before period at end.
Subsec. (b). Pub. L. 116–7, § 12(2), substituted “FFA” for “corporation”.



§ 70912. Service of process(a) In General.—The FFA shall have a designated agent to receive service of process for the FFA..11 So in original. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the FFA.

(b) States, Territories, and Possessions.—As a condition to the exercise of any power or privilege granted by this chapter, the FFA shall file, with the Secretary of State or other designated official of each State, territory, or possession of the United States in which a subordinate association or chapter of the FFA is organized, the name and address of an agent in that State, territory, or possession on whom legal process or demands against the FFA may be served.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1359; Pub. L. 109–284, § 5(7), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 116–7, § 13, Feb. 21, 2019, 133 Stat. 482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70912(a)36:275 (2d, last sentences).Aug. 30, 1950, ch. 823, §§ 5 (2d, last sentences), 17, 64 Stat. 565, 567.
70912(b)36:287. 


In subsection (a), the word “have” is substituted for “maintain” for consistency in the revised title. The words “at all times”, “authorized”, and “deemed sufficient” are omitted as unnecessary.
In subsection (b), the word “precedent” is omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the Office of the Secretary of State, or similar officer” for consistency in the revised title. The words “post office” and “authorized” are omitted as unnecessary.

Editorial Notes
Amendments2019—Subsec. (a). Pub. L. 116–7, § 13(1), in heading, substituted “In General” for “District of Columbia”, and in text, substituted “FFA” for “corporation” wherever appearing and struck out “in the District of Columbia” before “to receive” and “Designation of the agent shall be filed in the office of the clerk of the United States District Court for the District of Columbia” before “. Notice”.
Subsec. (b). Pub. L. 116–7, § 13(2), substituted “FFA” for “corporation” in two places and inserted “of the FFA” after “association or chapter”.
2006—Subsec. (b). Pub. L. 109–284 substituted “corporation shall” for “Corporation shall”.



§ 70913. Liability for acts of officers and agents
The FFA is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1359; Pub. L. 116–7, § 14, Feb. 21, 2019, 133 Stat. 482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7091336:281.Aug. 30, 1950, ch. 823, § 11, 64 Stat. 566.



Editorial Notes
Amendments2019—Pub. L. 116–7 substituted “FFA” for “corporation”.



§ 70914. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the FFA, any assets remaining after the discharge of all liabilities shall be used by the board of directors for the benefit of students of agricultural education or be transferred to a recognized educational foundation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1359; Pub. L. 116–7, § 15, Feb. 21, 2019, 133 Stat. 482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


7091436:285.Aug. 30, 1950, ch. 823, § 15, 64 Stat. 566.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary.

Editorial Notes
Amendments2019—Pub. L. 116–7 substituted “FFA” for “corporation” and “agricultural education” for “vocational agriculture”.




CHAPTERS 711 THROUGH 799—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(6), Dec. 18, 2014, 128 Stat. 2837, added placeholder for chapters 711 to 799.


CHAPTER 801—GENERAL FEDERATION OF WOMEN’S CLUBS



Sec.


80101.Organization.


80102.Purposes.


80103.Constitution and bylaws.


80104.Property.


80105.Principal office and meetings.


80106.Distribution of assets on dissolution.



§ 80101. Organization(a) Federal Charter.—General Federation of Women’s Clubs (in this chapter, the “corporation”) is a body corporate and politic of the District of Columbia.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1360.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8010136:3501(a).Mar. 3, 1901, ch. 860, § 1(a), 31 Stat. 1438; Aug. 7, 1986, Pub. L. 99–376, § 1(1), (2), 100 Stat. 804.


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 80102. Purposes
The corporation shall be organized and operated exclusively for charitable and educational purposes within the meaning of section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and shall comply with the requirements for classification as an exempt organization under section 501(c)(3). The charitable purposes of the corporation shall be achieved through volunteer efforts by the members of the corporation, including arts programs, conservation programs, educational programs, homelife programs, international affairs, public affairs programs advancing information about public affairs, and community improvement programs.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1360.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8010236:3501(b).Mar. 3, 1901, ch. 860, § 1(b), as added Aug. 7, 1986, Pub. L. 99–376, § 1(3), 100 Stat. 804.





§ 80103. Constitution and bylaws
The corporation shall have a constitution and may adopt bylaws for the admission and qualifications of members, the management of its property, and the regulation of its affairs. The corporation may amend its constitution and bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1360.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8010336:3503 (1st sentence).Mar. 3, 1901, ch. 860, § 3 (1st sentence), 31 Stat. 1439.


The words “at pleasure” are omitted as unnecessary.



§ 80104. Property
The corporation may—(1) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation; and

(2) issue instruments of indebtedness in relation to its real property.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1360.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8010436:3502.Mar. 3, 1901, ch. 860, § 2, 31 Stat. 1439; Apr. 6, 1922, ch. 121, 42 Stat. 490; June 7, 1934, ch. 425, 48 Stat. 925; Dec. 15, 1975, Pub. L. 94–151, § 1, 89 Stat. 809.


Clause (1) is substituted for “acquire, by devise, bequest, or otherwise, hold, purchase, and convey such real and personal estate as shall or may be required for the purpose of its incorporation with authority in said corporation, should it be by it deemed necessary so to do, to mortgage or otherwise encumber the real estate which it may hereafter own or acquire” for consistency in the revised title and to eliminate unnecessary words.
Clause (2) is substituted for “and may give therefor such evidences of indebtedness as such corporation may decide upon” to eliminate unnecessary words. The word “instruments” is substituted for “evidences” for consistency in the revised title.



§ 80105. Principal office and meetings(a) Principal Office.—The principal office of the corporation shall be in the District of Columbia.

(b) Meetings.—The corporation may hold its meetings at places outside the District of Columbia.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1360.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


80105(a)36:3503 (last sentence).Mar. 3, 1901, ch. 860, § 3 (last sentence), 31 Stat. 1439.
80105(b)36:3504.Mar. 3, 1901, ch. 860, § 4, as added Apr. 28, 1904, ch. 1790, 33 Stat. 542; June 7, 1934, ch. 425, 48 Stat. 925.


In subsection (b), the word “may” is substituted for “be, and it is hereby, authorized to”, and the words “as it from time to time may deem best” are omitted, to eliminate unnecessary words.



§ 80106. Distribution of assets on dissolution
On dissolution of the corporation, the board of directors shall liquidate and distribute its assets to organizations qualified as exempt organizations under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) with purposes similar to those of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1360.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8010636:3501(c).Mar. 3, 1901, ch. 860, § 1(c), as added Aug. 7, 1986, Pub. L. 99–376, § 1(3), 100 Stat. 804.






CHAPTER 803—GIRL SCOUTS OF THE UNITED STATES OF AMERICA



Sec.


80301.Organization.


80302.Purposes.


80303.Governing body.


80304.Powers.


80305.Exclusive right to emblems, badges, marks, and words.


80306.Restrictions.


80307.Annual report.



§ 80301. Organization(a) Federal Charter.—Girl Scouts of the United States of America (in this chapter, the “corporation”) is a body corporate and politic of the District of Columbia.

(b) Domicile.—The domicile of the corporation is the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1361.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8030136:31.Mar. 16, 1950, ch. 62, §§ 1, 2 (words before 2d comma), 64 Stat. 22.
 36:32 (words before 2d comma). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 80302. Purposes
The purposes of the corporation are—(1) to promote the qualities of truth, loyalty, helpfulness, friendliness, courtesy, purity, kindness, obedience, cheerfulness, thriftiness, and kindred virtues among girls, as a preparation for their responsibilities in the home and for service to the community;

(2) to direct and coordinate the Girl Scout movement in the United States and territories and possessions of the United States; and

(3) to fix and maintain standards for the movement that will inspire the rising generation with the highest ideals of character, patriotism, conduct, and attainment.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1361.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8030236:33 (words before 19th comma).Mar. 16, 1950, ch. 62, § 3 (words before 19th comma), 64 Stat. 23.





§ 80303. Governing body(a) National Council.—(1) There shall be a National Council of Girl Scouts. The number, qualifications, and term of office of members of the Council are as provided in the constitution of the corporation, except that members of the Council must be citizens of the United States.

(2) The Council may adopt and amend a constitution and bylaws and elect a board of directors, officers, and agents.

(3) The constitution may prescribe the number of members of the Council necessary for a quorum. That number may be less than a majority of the entire Council.

(4) Meetings of the Council shall be held as provided in the constitution to hold elections and receive reports of the officers and board of directors. Special meetings may be called as provided in the constitution.


(b) Board of Directors.—(1) To the extent provided in the constitution and bylaws, the board of directors shall have the powers of the Council and manage the activities of the corporation between meetings of the Council. The number, qualifications, and term of office of directors are as provided in the constitution.

(2) The constitution may prescribe the number of directors necessary for a quorum. That number shall be at least 20 or two-fifths of the entire board.


(c) Executive and Other Committees.—The bylaws may provide for—(1) an executive committee to carry out the powers of the board of directors between meetings of the board; and

(2) other committees to operate under the general supervision of the board of directors.


(d) Location of Meetings and Records.—The Council and the board of directors may hold meetings and keep the seal and records of the corporation in or outside the District of Columbia.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1361.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


80303(a)(1)36:34 (1st sentence words before 1st comma, 2d sentence).Mar. 16, 1950, ch. 62, §§ 4 (1st–7th sentences), 5, 64 Stat. 23, 24; Aug. 14, 1953, ch. 486, § 1, 67 Stat. 582.
80303(a)(2)36:34 (1st sentence words after 1st comma). 
80303(a)(3)36:34 (3d sentence). 
80303(a)(4)36:35 (1st, 2d sentences). 
80303(b)(1)36:34 (4th sentence words before 1st comma, 5th, 7th sentences). 
80303(b)(2)36:34 (6th sentence). 
80303(c)36:34 (4th sentence words after 1st comma). 
80303(d)36:35 (last sentence). 


In subsection (a)(1), the words “(hereinafter referred to as the ‘national council’)” are omitted as unnecessary.
In subsection (a)(3), the words “entire Council” are substituted for “whole number” for clarity.
In subsection (b)(1), the first sentence is substituted for “The affairs of the corporation between meetings of the national council shall be managed by a board of directors” and “The board of directors, to the extent provided in the constitution and bylaws, shall have the powers of the national council, in the interim between its meetings” to eliminate unnecessary words.



§ 80304. Powers
The corporation may—(1) adopt and amend a constitution, bylaws, and regulations, including regulations for the election of associates and successors;

(2) adopt and alter a seal;

(3) have offices and conduct its activities in the District of Columbia and in the States, territories, and possessions of the United States;

(4) acquire, own, lease, encumber, and transfer property, and use any income from the property, as necessary to carry out the purposes of the corporation;

(5) sue and be sued within the jurisdiction of the United States; and

(6) do any other act necessary to carry out this chapter and the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1362.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8030436:32 (words after 2d comma).Mar. 16, 1950, ch. 62, §§ 2 (words after 2d comma), 8, 64 Stat. 23, 24.
 36:34 (last sentence).Mar. 16, 1950, ch. 62, § 4 (last sentence), 64 Stat. 23; Aug. 14, 1953, ch. 486, § 1, 67 Stat. 582.
 36:38. 


In this section, the text of 36:38 is omitted as executed and obsolete.
In clause (1), the word “amend” is substituted for “and from time to time to alter such constitution, bylaws, rules, and regulations” for consistency in the revised title and to eliminate unnecessary words. The word “rules” is omitted as included in “regulations”. The words “not inconsistent with the laws of the United States, or any State thereof” are omitted as unnecessary.
In clause (2), the word “destroy” is omitted as unnecessary and for consistency in the revised title.
In clause (3), the word “activities” is substituted for “business and affairs” for consistency in the revised title and to eliminate unnecessary words.
In clause (4), the words “acquire, own, lease, encumber, and transfer property, and use any income from the property, as necessary to carry out the purposes of the corporation” are substituted for “take, receive, and hold, in trust or otherwise, and to sell and convey real and personal property necessary for its corporate purposes, and other real and personal property, the income from which shall be applied to its corporate purposes” in 36:32 and “authorize and cause to be executed leases, mortgages, and liens upon, and sales and conveyances of, any of the property of the corporation; and the proceeds arising therefrom shall be applied or invested for the use and benefit of the corporation” in 36:34 (last sentence) for consistency in the revised title and to eliminate unnecessary words.
In clause (5), the words “in courts of law and equity” are omitted as unnecessary.



§ 80305. Exclusive right to emblems, badges, marks, and words
The corporation has the exclusive right to use all emblems and badges, descriptive or designating marks, and words or phrases the corporation adopts, including the badge of the Girl Scouts, Incorporated, referred to in the Act of August 12, 1937 (ch. 590, 50 Stat. 623), and to authorize their use, during the life of the corporation, in connection with the manufacture, advertisement, and sale of equipment and merchandise. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1362.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8030536:36.Mar. 16, 1950, ch. 62, § 6, 64 Stat. 24; Aug. 17, 1951, ch. 328, 65 Stat. 192.


The word “sole” is omitted as included in “exclusive”. The words “to have” and “in carrying out its purposes” are omitted as unnecessary. The words “the corporation adopts” are substituted for “now or heretofore used by the old corporation and by its successor” for consistency in the revised title and to eliminate obsolete language. (The term “old corporation” is defined in 36:31.) The words “in carrying out its program” are omitted as unnecessary. The words “including the badge of the Girl Scouts, Incorporated, referred to in the Act of August 12, 1937 (ch. 590, 50 Stat. 623), and to authorize their use” are substituted for “including the sole and exclusive right to use, or to authorize the use of . . . the badge of the Girl Scouts, Incorporated, which is referred to in the Act of August 12, 1937 (Public, Numbered 259, Seventy-fifth Congress; 50 Stat. 623), and all the other aforesaid emblems and badges, descriptive or designating marks, and words or phrases” to eliminate unnecessary words.

Editorial Notes

References in TextAct of August 12, 1937 (ch. 590, 50 Stat. 623), referred to in text, is not classified to the Code.



§ 80306. Restrictions(a) Profit.—The corporation may not operate for profit.

(b) Political Activities.—The corporation shall be nonpolitical and nonsectarian.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1362.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8030636:33 (words after 19th comma).Mar. 16, 1950, ch. 62, § 3 (words after 19th comma), 64 Stat. 23.


In subsection (a), the word “pecuniary” is omitted as unnecessary.
In subsection (b), the words “The corporation shall be” are substituted for “which purposes shall be” for clarity and consistency in the revised title.



§ 80307. Annual report
Not later than April 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year. The report shall be printed each year, with accompanying illustrations, as a separate House document of the session of the Congress to which the report is submitted.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1362.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8030736:37.Mar. 16, 1950, ch. 62, § 7, 64 Stat. 24; Aug. 14, 1953, ch. 486, § 2, 67 Stat. 583; Aug. 30, 1964, Pub. L. 88–504, § 4(2), 78 Stat. 636.
 36:39.Apr. 16, 1951, ch. 29, 65 Stat. 31.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in the first sentence of this section relating to the requirement that the corporation submit a report to Congress not later than April 1 of each year, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 200 of House Document No. 103–7.




CHAPTER 805—GOLD STAR WIVES OF AMERICA



Sec.


80501.Definition.


80502.Organization.


80503.Purposes.


80504.Membership.


80505.Governing body.


80506.Powers.


80507.Restrictions.


80508.Duty to maintain tax-exempt status.


80509.Records and inspection.


80510.Service of process.


80511.Liability for acts of officers and agents.


80512.Annual report.



§ 80501. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1362.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8050136:1613.Dec. 4, 1980, Pub. L. 96–497, § 14, 94 Stat. 2597.


The word “includes” is substituted for “means” for consistency in the revised title. The word “several” is omitted as unnecessary. The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 80502. Organization(a) Federal Charter.—Gold Star Wives of America (in this chapter, the “corporation”), incorporated in New York, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1363.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


80502(a)36:1601.Dec. 4, 1980, Pub. L. 96–497, §§ 1, 15 (last sentence), 94 Stat. 2595, 2597.
80502(b)36:1614 (last sentence). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 80503. Purposes
The purposes of the corporation are—(1) to operate in the public interest, as a nonpartisan and nonprofit organization, solely for patriotic, charitable, literary, educational, scientific, or civic improvement purposes; and

(2) the purposes stated in its articles of incorporation that are not inconsistent with the purposes described in clause (1) of this section.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1363.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8050336:1603 (less discrimination).Dec. 4, 1980, Pub. L. 96–497, § 3 (less discrimination), 94 Stat. 2595.


Before clause (1), the words “purposes of the corporation are” are substituted for “objects and purposes of the corporation shall be, solely, that it is” for consistency in the revised title and to eliminate unnecessary words. In clause (1), the words “to operate in the public interest, as a nonpartisan and nonprofit organization, solely for” are substituted for “(a) organized and operated in the public interest, as a nonpartisan and nonprofit organization . . . (b) organized and operated solely for” to eliminate unnecessary words and because the prohibition on discrimination in 36:1603(a) is restated in sections 80504 and 80505 of the revised title.



§ 80504. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the articles of incorporation and bylaws.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1363.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


80504(a)36:1605.Dec. 4, 1980, Pub. L. 96–497, §§ 3 (related to discrimination in membership), 5, 94 Stat. 2595.
80504(b)36:1603 (related to discrimination in membership). 





§ 80505. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for holding office in the corporation may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1363.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


80505(a)36:1606.Dec. 4, 1980, Pub. L. 96–497, §§ 3 (related to discrimination in holding office), 6, 7, 94 Stat. 2595, 2596.
80505(b)36:1607. 
80505(c)36:1603 (related to discrimination in holding office). 


In subsections (a) and (b), the words “and in conformity with the laws of the State or States where incorporated” in 36:1606 and 36:1607 are omitted as unnecessary.



§ 80506. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in the State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1363.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8050636:1602.Dec. 4, 1980, Pub. L. 96–497, § 2, 94 Stat. 2595.





§ 80507. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to any director, officer, or employee.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1363.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


80507(a)36:1608(d).Dec. 4, 1980, Pub. L. 96–497, § 8, 94 Stat. 2596.
80507(b)36:1608(c). 
80507(c)36:1608(a). 
80507(d)36:1608(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 80508. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1364.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8050836:1614 (1st sentence).Dec. 4, 1980, Pub. L. 96–497, § 15 (1st sentence), 94 Stat. 2597.





§ 80509. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1364.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8050936:1610.Dec. 4, 1980, Pub. L. 96–497, § 10, 94 Stat. 2596.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “However, nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 80510. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1364.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8051036:1604.Dec. 4, 1980, Pub. L. 96–497, § 4, 94 Stat. 2595.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 80511. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority and in accordance with the laws of the States in which it carries on its activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1364.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8051136:1609.Dec. 4, 1980, Pub. L. 96–497, § 9, 94 Stat. 2596.





§ 80512. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior calendar year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1364.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8051236:1611.Dec. 4, 1980, Pub. L. 96–497, § 12, 94 Stat. 2597.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 201 of House Document No. 103–7.




CHAPTERS 807 THROUGH 899—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(7), Dec. 18, 2014, 128 Stat. 2837, substituted “CHAPTERS 807 THROUGH 899—RESERVED” for “CHAPTER 901—[RESERVED]”.


CHAPTER 901—HELP AMERICA VOTE FOUNDATION



Sec.


90101.Organization.


90102.Purposes.


90103.Board of directors.


90104.Officers and employees.


90105.Powers.


90106.Principal office.


90107.Service of process.


90108.Annual audit.


90109.Civil action by Attorney General for equitable relief.


90110.Immunity of United States Government.


90111.Authorization of appropriations.


90112.Annual report.




Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(c)(6)(A), (B), Dec. 18, 2014, 128 Stat. 2840, renumbered chapter 1526 of this title as this chapter and renumbered items 152601 to 152612 as 90101 to 90112, respectively.


§ 90101. Organization(a) Federal Charter.—The Help America Vote Foundation (in this chapter, the “foundation”) is a federally chartered corporation.

(b) Nature of Foundation.—The foundation is a charitable and nonprofit corporation and is not an agency or establishment of the United States Government.

(c) Perpetual Existence.—Except as otherwise provided, the foundation has perpetual existence.

(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1718, § 152601; renumbered § 90101, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152601 of this title as this section.



§ 90102. Purposes(a) In General.—The purposes of the foundation are to—(1) mobilize secondary school students (including students educated in the home) in the United States to participate in the election process in a nonpartisan manner as poll workers or assistants (to the extent permitted under applicable State law);

(2) place secondary school students (including students educated in the home) as nonpartisan poll workers or assistants to local election officials in precinct polling places across the United States (to the extent permitted under applicable State law); and

(3) establish cooperative efforts with State and local election officials, local educational agencies, superintendents and principals of public and private secondary schools, and other appropriate nonprofit charitable and educational organizations exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 as an organization described in section 501(c)(3) of such Code to further the purposes of the foundation.


(b) Requiring Activities To Be Carried Out on Nonpartisan Basis.—The foundation shall carry out its purposes without partisan bias or without promoting any particular point of view regarding any issue, and shall ensure that each participant in its activities is governed in a balanced manner which does not reflect any partisan bias.

(c) Consultation With State Election Officials.—The foundation shall carry out its purposes under this section in consultation with the chief election officials of the States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.

(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1718, § 152602; renumbered § 90102, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes

References in TextSection 501 of the Internal Revenue Code of 1986, referred to in subsec. (a)(3), is classified to section 501 of Title 26, Internal Revenue Code.

Amendments2014—Pub. L. 113–237 renumbered section 152602 of this title as this section.



§ 90103. Board of directors(a) General.—The board of directors is the governing body of the foundation.

(b) Members and Appointment.—(1) The board consists of 12 directors, who shall be appointed not later than 60 days after the date of the enactment of this chapter as follows:(A) Four directors (of whom not more than two may be members of the same political party) shall be appointed by the President.

(B) Two directors shall be appointed by the Speaker of the House of Representatives.

(C) Two directors shall be appointed by the Minority Leader of the House of Representatives.

(D) Two directors shall be appointed by the Majority Leader of the Senate.

(E) Two directors shall be appointed by the Minority Leader of the Senate.


(2) In addition to the directors described in paragraph (1), the chair and ranking minority member of the Committee on House Administration of the House of Representatives (or their designees) and the chair and ranking minority member of the Committee on Rules and Administration of the Senate (or their designees) shall each serve as an ex officio nonvoting member of the board.

(3) A director is not an employee of the Federal Government and appointment to the board does not constitute appointment as an officer or employee of the United States Government for the purpose of any law of the United States (except as may otherwise be provided in this chapter).

(4) The terms of office of the directors are 4 years.

(5) A vacancy on the board shall be filled in the manner in which the original appointment was made.


(c) Chair.—The directors shall select one of the directors as the chair of the board. The individual selected may not be a current or former holder of any partisan elected office or a current or former officer of any national committee of a political party.

(d) Quorum.—The number of directors constituting a quorum of the board shall be established under the bylaws of the foundation.

(e) Meetings.—The board shall meet at the call of the chair of the board for regularly scheduled meetings, except that the board shall meet not less often than annually.

(f) Reimbursement of Expenses.—Directors shall serve without compensation but may receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5.

(g) Liability of Directors.—Directors are not personally liable, except for gross negligence.

(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1718, § 152603; renumbered § 90103, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes

References in TextThe date of the enactment of this chapter, referred to in subsec. (b), is the date of enactment of Pub. L. 107–252, which was approved Oct. 29, 2002.

Amendments2014—Pub. L. 113–237 renumbered section 152603 of this title as this section.



§ 90104. Officers and employees(a) Appointment of Officers and Employees.—The board of directors appoints, removes, and replaces officers and employees of the foundation.

(b) Status and Compensation of Employees.—(1) In general.—Officers and employees of the foundation—(A) are not employees of the Federal Government (except as may otherwise be provided in this chapter);

(B) shall be appointed and removed without regard to the provisions of title 5 governing appointments in the competitive service; and

(C) may be paid without regard to chapter 51 and subchapter III of chapter 53 of title 5.


(2) Availability of federal employee rates for travel.—For purposes of any schedules of rates negotiated by the Administrator of General Services for the use of employees of the Federal Government who travel on official business, officers and employees of the foundation who travel while engaged in the performance of their duties under this chapter shall be deemed to be employees of the Federal Government.


(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1719, § 152604; renumbered § 90104, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152604 of this title as this section.



§ 90105. Powers(a) In General.—The foundation may—(1) adopt a constitution and bylaws;

(2) adopt a seal which shall be judicially noticed; and

(3) do any other act necessary to carry out this chapter.


(b) Powers as Trustee.—To carry out its purposes, the foundation has the usual powers of a corporation acting as a trustee in the District of Columbia, including the power—(1) to accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of property or any income from or other interest in property;

(2) to acquire property or an interest in property by purchase or exchange;

(3) unless otherwise required by an instrument of transfer, to sell, donate, lease, invest, or otherwise dispose of any property or income from property;

(4) to borrow money and issue instruments of indebtedness;

(5) to make contracts and other arrangements with public agencies and private organizations and persons and to make payments necessary to carry out its functions;

(6) to sue and be sued; and

(7) to do any other act necessary and proper to carry out the purposes of the foundation.


(c) Encumbered or Restricted Gifts.—A gift, devise, or bequest may be accepted by the foundation even though it is encumbered, restricted, or subject to beneficial interests of private persons, if any current or future interest is for the benefit of the foundation.

(d) Contracts.—The foundation may enter into such contracts with public and private entities as it considers appropriate to carry out its purposes.

(e) Annual Conference in Washington Metropolitan Area.—During each year (beginning with 2003), the foundation may sponsor a conference in the Washington, D.C. metropolitan area to honor secondary school students and other individuals who have served (or plan to serve) as poll workers and assistants and who have otherwise participated in the programs and activities of the foundation.

(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1720, § 152605; renumbered § 90105, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152605 of this title as this section.



§ 90106. Principal office
The principal office of the foundation shall be in the District of Columbia unless the board of directors determines otherwise. However, the foundation may conduct business throughout the States, territories, and possessions of the United States.
(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1720, § 152606; renumbered § 90106, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152606 of this title as this section.



§ 90107. Service of process
The foundation shall have a designated agent to receive service of process for the foundation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the foundation.
(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1721, § 152607; renumbered § 90107, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152607 of this title as this section.



§ 90108. Annual audit
The foundation shall enter into a contract with an independent auditor to conduct an annual audit of the foundation.
(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1721, § 152608; renumbered § 90108, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152608 of this title as this section.



§ 90109. Civil action by Attorney General for equitable relief
The Attorney General may bring a civil action in the United States District Court for the District of Columbia for appropriate equitable relief if the foundation—(1) engages or threatens to engage in any act, practice, or policy that is inconsistent with the purposes in section 90102 of this title; or

(2) refuses, fails, or neglects to carry out its obligations under this chapter or threatens to do so.

(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1721, § 152609; renumbered § 90109 and amended Pub. L. 113–237, § 3(c)(6)(B), (C), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(c)(6)(B), renumbered section 152609 of this title as this section.
Par. (1). Pub. L. 113–237, § 3(c)(6)(C), substituted “section 90102” for “section 152602”.



§ 90110. Immunity of United States Government
The United States Government is not liable for any debts, defaults, acts, or omissions of the foundation. The full faith and credit of the Government does not extend to any obligation of the foundation.
(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1721, § 152610; renumbered § 90110, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152610 of this title as this section.



§ 90111. Authorization of appropriations
There are authorized to be appropriated to the foundation for carrying out the purposes of this chapter—(1) $5,000,000 for fiscal year 2003; and

(2) such sums as may be necessary for each succeeding fiscal year.

(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1721, § 152611; renumbered § 90111, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152611 of this title as this section.



§ 90112. Annual report
As soon as practicable after the end of each fiscal year, the foundation shall submit a report to the Commission, the President, and Congress on the activities of the foundation during the prior fiscal year, including a complete statement of its receipts, expenditures, and investments. Such report shall contain information gathered from participating secondary school students describing the nature of the work they performed in assisting local election officials and the value they derived from the experience of educating participants about the electoral process.
(Added Pub. L. 107–252, title VI, § 601(a), Oct. 29, 2002, 116 Stat. 1721, § 152612; renumbered § 90112, Pub. L. 113–237, § 3(c)(6)(B), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 renumbered section 152612 of this title as this section.




CHAPTERS 903 THROUGH 999—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(8), Dec. 18, 2014, 128 Stat. 2837, added placeholder for chapters 903 to 999.


CHAPTER 1001—ITALIAN AMERICAN WAR VETERANS OF THE UNITED STATES



Sec.


100101.Definition.


100102.Organization.


100103.Purposes.


100104.Membership.


100105.Governing body.


100106.Powers.


100107.Restrictions.


100108.Duty to maintain tax-exempt status.


100109.Records and inspection.


100110.Service of process.


100111.Liability for acts of officers and agents.


100112.Annual report.



§ 100101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1364.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10010136:1713.Nov. 20, 1981, Pub. L. 97–82, § 14, 95 Stat. 1093.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 100102. Organization(a) Federal Charter.—Italian American War Veterans of the United States (in this chapter, the “corporation”), a nonprofit corporation incorporated in California, Connecticut, Florida, Massachusetts, New Jersey, New York, Ohio, Pennsylvania, and Rhode Island, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1364.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100102(a)36:1701.Nov. 20, 1981, Pub. L. 97–82, §§ 1, 15 (last sentence), 16, 95 Stat. 1091, 1093.
100102(b)36:1714 (last sentence).36:1715.


In subsection (a), the words “organized and” and “the Nonprofit Corporation Acts of the States of” are omitted as unnecessary. The words “is a federally chartered corporation” are substituted for “is hereby recognized as such and is granted a charter” for consistency in the revised title and to eliminate unnecessary words.
In subsection (b), the text of 36:1714 (last sentence) is omitted as included in 36:1715. The words “restrictions or” are omitted as unnecessary.



§ 100103. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include—(1) giving patriotic allegiance to the United States, fidelity to the Constitution and laws of the United States, and support to the security of civil liberty and permanence of free institutions;

(2) stimulating patriotism in the minds of Americans by encouraging the study of the history of the United States;

(3) ensuring the preservation and defense of the United States from all enemies without reservation;

(4) preserving the memories and records of patriotic service performed by men and women who served in the Armed Forces, by gathering, collating, editing, publishing, and exhibiting the memorabilia, information, records, military awards, decorations, and citations of those who served in the Armed Forces;

(5) promoting peace, prosperity, and good will between the peoples of the United States and Italy; and

(6) functioning as a veterans’ and patriotic organization as authorized by the laws of each State in which it is incorporated.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1365.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10010336:1703.Nov. 20, 1981, Pub. L. 97–82, § 3, 95 Stat. 1091.


Before clause (1), the word “objects” is omitted as included in “purposes”.



§ 100104. Membership
A citizen of the United States who was honorably discharged from the Armed Forces is eligible for membership in the corporation. Except as provided in this chapter, eligibility for membership and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1365.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10010436:1705.Nov. 20, 1981, Pub. L. 97–82, § 5, 95 Stat. 1091.





§ 100105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1365.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100105(a)36:1706.Nov. 20, 1981, Pub. L. 97–82, §§ 6, 7, 95 Stat. 1092.
100105(b)36:1707. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:1706 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:1707 are omitted as unnecessary.



§ 100106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1365.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10010636:1702.Nov. 20, 1981, Pub. L. 97–82, § 2, 95 Stat. 1091.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 100107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1365.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100107(a)36:1708(d).Nov. 20, 1981, Pub. L. 97–82, § 8, 95 Stat. 1092.
100107(b)36:1708(c). 
100107(c)36:1708(a). 
100107(d)36:1708(b). 
100107(e)36:1708(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not” are substituted for “Nothing in this subsection shall be construed to” for consistency in the revised title and to eliminate unnecessary words.



§ 100108. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1366.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10010836:1714 (1st sentence).Nov. 20, 1981, Pub. L. 97–82, § 15 (1st sentence), 95 Stat. 1093.





§ 100109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1366.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10010936:1710.Nov. 20, 1981, Pub. L. 97–82, § 10, 95 Stat. 1092.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 100110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1366.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10011036:1704.Nov. 20, 1981, Pub. L. 97–82, § 4, 95 Stat. 1091.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 100111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1366.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10011136:1709.Nov. 20, 1981, Pub. L. 97–82, § 9, 95 Stat. 1092.





§ 100112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1366.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10011236:1711.Nov. 20, 1981, Pub. L. 97–82, § 12, 95 Stat. 1093.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 201 of House Document No. 103–7.




CHAPTERS 1003 THROUGH 1099—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(9), Dec. 18, 2014, 128 Stat. 2837, added placeholder for chapters 1003 to 1099.


CHAPTER 1101—JEWISH WAR VETERANS OF THE UNITED STATES OF AMERICA, INCORPORATED



Sec.


110101.Definition.


110102.Organization.


110103.Purposes.


110104.Membership.


110105.Governing body.


110106.Powers.


110107.Restrictions.


110108.Duty to maintain corporate and tax-exempt status.


110109.Records and inspection.


110110.Service of process.


110111.Liability for acts of officers and agents.


110112.Annual report.



§ 110101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1366.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11010136:2713.Aug. 21, 1984, Pub. L. 98–391, § 14, 98 Stat. 1360.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 110102. Organization(a) Federal Charter.—Jewish War Veterans of the United States of America, Incorporated (in this chapter, the “corporation”), a nonprofit corporation incorporated in New York, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1367.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110102(a)36:2701(a).Aug. 21, 1984, Pub. L. 98–391, §§ 1(a), 15 (last sentence), 16, 98 Stat. 1358, 1361.
110102(b)36:2714 (last sentence).36:2715.


In subsection (a), the words “a nonprofit corporation incorporated in New York” are substituted for “organized and incorporated as a nonprofit entity under the laws of the State of New York”, and the words “is a federally chartered corporation” are substituted for “is hereby recognized as such and is granted a Federal charter”, for consistency in the revised title and to eliminate unnecessary words.
In subsection (b), the text of 36:2714 (last sentence) is omitted as included in 36:2715. The words “restrictions or” are omitted as unnecessary.



§ 110103. Purposes
The purposes of the corporation are as provided in its articles of incorporation and include a continuing commitment, on a national basis, to—(1) maintain true allegiance to the United States;

(2) foster and perpetuate true Americanism;

(3) combat whatever tends to impair the efficiency and permanency of our free institutions;

(4) uphold the fair name of Jews and fight their battles wherever unjustly assailed;

(5) encourage the doctrine of universal liberty, equal rights, and full justice to all men;

(6) combat the powers of bigotry and darkness wherever originating and whatever the target;

(7) preserve the spirit of comradeship by mutual helpfulness to comrades and their families;

(8) cooperate with and support existing educational institutions and establish educational institutions;

(9) foster the education of ex-servicemen and ex-servicewomen and members of the corporation in the ideals and principles of Americanism;

(10) instill love of country and flag;

(11) promote sound minds and bodies in members of the corporation and their youth;

(12) preserve the memories and records of patriotic service performed by the men and women of the Jewish faith and honor their memory; and

(13) shield from neglect the graves of our heroic dead.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1367.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11010336:2703.Aug. 21, 1984, Pub. L. 98–391, § 3, 98 Stat. 1358.


Before clause (1), the word “objects” is omitted as included in “purposes”.



§ 110104. Membership
Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1367.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11010436:2705.Aug. 21, 1984, Pub. L. 98–391, § 5, 98 Stat. 1359.





§ 110105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1367.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110105(a)36:2706.Aug. 21, 1984, Pub. L. 98–391, §§ 6, 7, 98 Stat. 1359.
110105(b)36:2707. 





§ 110106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1367.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11010636:2702.Aug. 21, 1984, Pub. L. 98–391, § 2, 98 Stat. 1358.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 110107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, or employee.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1368.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11010736:2708.Aug. 21, 1984, Pub. L. 98–391, § 8, 98 Stat. 1359.


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not prevent” are substituted for “Nothing in this subsection shall be construed to prevent” for consistency in the revised title and to eliminate unnecessary words.



§ 110108. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of New York.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1368.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110108(a)36:2701(b).Aug. 21, 1984, Pub. L. 98–391, §§ 1(b), 15 (1st sentence), 98 Stat. 1358, 1361.
110108(b)36:2714 (1st sentence). 


In subsection (a), the words “retain and” and “organized and” are omitted as unnecessary.



§ 110109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1368.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11010936:2710.Aug. 21, 1984, Pub. L. 98–391, § 10, 98 Stat. 1360.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 110110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1368.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11011036:2704.Aug. 21, 1984, Pub. L. 98–391, § 4, 98 Stat. 1359.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 110111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1368.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11011136:2709.Aug. 21, 1984, Pub. L. 98–391, § 9, 98 Stat. 1359.





§ 110112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1368.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11011236:2711.Aug. 21, 1984, Pub. L. 98–391, § 12, 98 Stat. 1360.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 201 of House Document No. 103–7.




CHAPTER 1103—JEWISH WAR VETERANS, U.S.A., NATIONAL MEMORIAL, INCORPORATED



Sec.


110301.Organization.


110302.Purposes.


110303.Governing body.


110304.Powers.


110305.Restrictions.


110306.Principal office.


110307.Records and inspection.


110308.Service of process.


110309.Liability for acts of officers and agents.


110310.Distribution of assets on dissolution or final liquidation.



§ 110301. Organization(a) Federal Charter.—Jewish War Veterans, U.S.A., National Memorial, Incorporated (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be a nonprofit corporation incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1369.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11030136:911.Sept. 2, 1958, Pub. L. 85–903, §§ 1, 2, 4(a), 72 Stat. 1738, 1739.
 36:912.36:914(a).


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words. The text of 36:912 is omitted as executed and obsolete.



§ 110302. Purposes
The purposes of the corporation are—(1) to maintain and conduct a national memorial and museum dedicated to and commemorating the service and sacrifice by Americans of the Jewish faith in the Armed Forces of the United States during the period of war;

(2) to gather, collate, edit, publish, and exhibit memorabilia, information, records, military awards, decorations, citations, and similar items, to preserve the memories and records of patriotic service performed by men and women of the Jewish faith while in the Armed Forces of the United States in time of war; and

(3) to stimulate patriotism in the minds of all Americans by encouraging the study of the military and naval history of the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1369.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11030236:913.Sept. 2, 1958, Pub. L. 85–903, § 3, 72 Stat. 1738.


Before clause (1), the word “purposes” is substituted for “principles and objects” for consistency in the revised title.



§ 110303. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. Between meetings of the corporation, the board is responsible for the general policies and program of the corporation. The board is responsible for the control of all funds of the corporation.

(2) The number of directors, their manner of selection (including the filling of vacancies), and their term of office are as provided in the constitution and bylaws of the corporation. However, the board shall have at least 36 directors.


(b) Officers.—(1) The officers of the corporation are a president, one or more vice presidents as provided in the constitution and bylaws, a secretary, and a treasurer.

(2) The manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1369.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110303(a)(1)36:916(c).Sept. 2, 1958, Pub. L. 85–903, §§ 6, 7, 72 Stat. 1739.
110303(a)(2)36:916(a), (b). 
110303(b)36:917. 


In subsection (a)(1), the word “funds” is substituted for “finances” for consistency in the revised title.
In subsection (a)(2), the text of 36:916(a) and the word “Thereafter” are omitted as executed.



§ 110304. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) make contracts;

(4) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(5) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(6) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1369.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11030436:914(b)–(h).Sept. 2, 1958, Pub. L. 85–903, §§ 4(b)–(h), 15, 72 Stat. 1739, 1741.
 36:925. 


In this section, the text of 36:925 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States” and “said constitution and bylaws should likewise not be inconsistent with the laws of any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title.
Clause (4) is substituted for “to take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm, or individual, and to hold any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “to transfer, convey, lease, sublease, encumber, and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (5), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge, or otherwise” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (6), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 110305. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director or officer. This subsection does not prevent the payment of compensation to an officer or employee in an amount approved by the executive committee of the corporation.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1370.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110305(a)36:921.Sept. 2, 1958, Pub. L. 85–903, §§ 8, 9, 11, 72 Stat. 1740.
110305(b)36:919. 
110305(c)36:918(a). 
110305(d)36:918(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the word “otherwise” is omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not prevent” are substituted for “Nothing in this section, however, shall be construed to prevent” for consistency in the revised title and to eliminate unnecessary words.



§ 110306. Principal office
The principal office of the corporation shall be in the District of Columbia. However, the activities of the corporation are not confined to the District of Columbia but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1370.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11030636:915(a).Sept. 2, 1958, Pub. L. 85–903, § 5(a), 72 Stat. 1739.


The word “various” is omitted as unnecessary.



§ 110307. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1370.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11030736:922.Sept. 2, 1958, Pub. L. 85–903, § 12, 72 Stat. 1740.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 110308. Service of process
The corporation shall have a designated agent in its headquarters in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the headquarters of the corporation in the District of Columbia, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1370.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11030836:915(b).Sept. 2, 1958, Pub. L. 85–903, § 5(b), 72 Stat. 1739.


The words “at all times” are omitted as unnecessary.



§ 110309. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1370.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11030936:920.Sept. 2, 1958, Pub. L. 85–903, § 10, 72 Stat. 1740.





§ 110310. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation. This section does not allow assets to be distributed to an officer or employee or to inure to the benefit of a private person.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1370.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11031036:924.Sept. 2, 1958, Pub. L. 85–903, § 14, 72 Stat. 1741.


The words “dissolution or final liquidation” are substituted for “final dissolution or liquidation” for consistency in the revised title. The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary. The words “This section does not allow” are substituted for “Nothing in this section shall be construed so as to permit” for consistency in the revised title.




CHAPTERS 1105 THROUGH 1199—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(10), Dec. 18, 2014, 128 Stat. 2837, added placeholder for chapters 1105 to 1199.


CHAPTER 1201—KOREAN WAR VETERANS ASSOCIATION, INCORPORATED



Sec.


120101.Organization.


120102.Purposes.


120103.Membership.


120104.Governing body.


120105.Powers.


120106.Restrictions.


120107.Tax-exempt status required as condition of charter.


120108.Records and inspection.


120109.Service of process.


120110.Liability for acts of officers and agents.


120111.Annual report.


120112.Definition.




Editorial Notes
Amendments2008—Pub. L. 110–254, § 1(a), June 30, 2008, 122 Stat. 2419, substituted chapter heading and table of sections consisting of items 120101 to 120112 for “[RESERVED]”.


§ 120101. Organization(a) Federal Charter.—Korean War Veterans Association, Incorporated (in this chapter, the “corporation”), a nonprofit organization that meets the requirements for a veterans service organization under section 501(c)(19) of the Internal Revenue Code of 1986 and that is organized under the laws of the State of New York, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with the provisions of this chapter, the charter granted by subsection (a) shall expire.

(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2419.)

Editorial Notes

References in TextSection 501(c)(19) of the Internal Revenue Code of 1986, referred to in subsec. (a), is classified to section 501(c)(19) of Title 26, Internal Revenue Code.



§ 120102. Purposes
The purposes of the corporation are those provided in the articles of incorporation of the corporation and shall include the following:(1) To organize as a veterans service organization in order to maintain a continuing interest in the welfare of veterans of the Korean War, and rehabilitation of the disabled veterans of the Korean War to include all that served during active hostilities and subsequently in defense of the Republic of Korea, and their families.

(2) To establish facilities for the assistance of all veterans and to represent them in their claims before the Department of Veterans Affairs and other organizations without charge.

(3) To perpetuate and preserve the comradeship and friendships born on the field of battle and nurtured by the common experience of service to the United States during the time of war and peace.

(4) To honor the memory of the men and women who gave their lives so that the United States and the world might be free and live by the creation of living memorial, monuments, and other forms of additional educational, cultural, and recreational facilities.

(5) To preserve for the people of the United States and posterity of such people the great and basic truths and enduring principles upon which the United States was founded.

(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2420.)

§ 120103. Membership
Eligibility for membership in the corporation, and the rights and privileges of members of the corporation, are as provided in the bylaws of the corporation.
(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2420.)

§ 120104. Governing body(a) Board of Directors.—The composition of the board of directors of the corporation, and the responsibilities of the board, are as provided in the articles of incorporation of the corporation.

(b) Officers.—The positions of officers of the corporation, and the election of the officers, are as provided in the articles of incorporation.

(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2420.)

§ 120105. Powers
The corporation has only those powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2420.)

§ 120106. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation, or a director or officer of the corporation as such, may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Loan.—The corporation may not make a loan to a director, officer, or employee of the corporation.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval, or the authority of the United States, for any activity of the corporation.

(e) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of the State of New York.

(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2420.)

§ 120107. Tax-exempt status required as condition of charter
If the corporation fails to maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986, the charter granted under this chapter shall terminate.
(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2421.)

Editorial Notes

References in TextThe Internal Revenue Code of 1986, referred to in text, is classified generally to Title 26, Internal Revenue Code.



§ 120108. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of the members, board of directors, and committees of the corporation having any of the authority of the board of directors of the corporation; and

(3) at the principal office of the corporation, a record of the names and addresses of the members of the corporation entitled to vote on matters relating to the corporation.


(b) Inspection.—A member entitled to vote on any matter relating to the corporation, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2421.)

§ 120109. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent is notice to or service on the corporation.
(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2421.)

§ 120110. Liability for acts of officers and agents
The corporation is liable for any act of any officer or agent of the corporation acting within the scope of the authority of the corporation.
(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2421.)

§ 120111. Annual report
The corporation shall submit to Congress an annual report on the activities of the corporation during the preceding fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101(b) of this title. The report may not be printed as a public document.
(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2421.)

§ 120112. Definition
For purposes of this chapter, the term “State” includes the District of Columbia and the territories and possessions of the United States.
(Added Pub. L. 110–254, § 1(a)(2), June 30, 2008, 122 Stat. 2421.)


CHAPTERS 1203 THROUGH 1299—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(11), Dec. 18, 2014, 128 Stat. 2837, added placeholder for chapters 1203 to 1299.


CHAPTER 1301—LADIES OF THE GRAND ARMY OF THE REPUBLIC



Sec.


130101.Organization.


130102.Purposes.


130103.Membership.


130104.Governing body.


130105.Powers.


130106.Exclusive right to name, seals, emblems, and badges.


130107.Restrictions.


130108.Principal office.


130109.Records and inspection.


130110.Service of process.


130111.Liability for acts of officers and agents.


130112.Annual report.


130113.Distribution of assets on dissolution or final liquidation.



§ 130101. Organization(a) Federal Charter.—Ladies of the Grand Army of the Republic (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1371.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13010136:78.June 17, 1959, Pub. L. 86–47, §§ 1, 2, 4(1), 73 Stat. 76, 77.
 36:78a.36:78c(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words. The text of 36:78a is omitted as executed and obsolete.



§ 130102. Purposes
The purposes of the corporation are—(1) to perpetuate the memory of the Grand Army of the Republic and of the men who saved the Union in 1861 to 1865;

(2) to assist in every practicable way in preserving, and making available for research, documents and records pertaining to the Grand Army of the Republic and its members;

(3) to cooperate in doing honor to all those who have served our country patriotically in any way;

(4) to teach patriotism, the duties of citizenship, the true history of our country, and the love and honor of our flag;

(5) to oppose every tendency or movement that would weaken loyalty to, destroy, or impair our constitutional Union; and

(6) to inculcate and broadly sustain the American principles of representative government, equal rights, and impartial justice for all.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1371.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13010236:78b.June 17, 1959, Pub. L. 86–47, § 3, 73 Stat. 77.


In clause (5), the words “destroy, or impair” are substituted for “make for the destruction or impairment of” to eliminate unnecessary words.



§ 130103. Membership(a) Eligibility.—(1) Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation.

(2) Eligibility for membership is limited to female blood relatives of an individual who—(A) served at any time during the period April 12, 1861, through April 9, 1865, as a soldier or sailor in—(i) the United States Army, Navy, Marine Corps, or Revenue-Cutter Service; or

(ii) a State regiment that was called into active service and was subject to orders of United States general officers during that period; and


(B) was honorably discharged from, or died in, that service.



(b) Voting.—Each member has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1371.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13010336:78d.June 17, 1959, Pub. L. 86–47, § 5, 73 Stat. 78.


In subsection (a)(1), the words “are as provided in the constitution and bylaws of the corporation” are substituted for “shall . . . be determined as the constitution and bylaws of the corporation may provide” for consistency in the revised title.
In subsection (a)(2)(A), the words “at any time” are added for clarity.



§ 130104. Governing body(a) National Convention.—(1) The national convention is the supreme governing authority of the corporation.

(2) The national convention is composed of officers and elected representatives from the States and other local subdivisions of the corporation as provided in the constitution and bylaws. However, the form of government of the corporation must be representative of the membership at large and may not permit concentration of control in a limited number of members or in a self-perpetuating group not representative of the membership at large.

(3) The meetings of the national convention may be held in the District of Columbia or in any State, territory, or possession of the United States.


(b) Officers.—The titles, manner of selection, term of office, and duties of the officers are as provided in the constitution and bylaws of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1372.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130104(a)36:78e.June 17, 1959, Pub. L. 86–47, §§ 6, 7, 73 Stat. 78.
130104(b)36:78f. 


In subsection (a)(2), the words “several”, “always”, “thereof”, and “the hands of” are omitted as unnecessary.
In subsection (a)(3), the words “State, territory, or possession of the United States” are substituted for “State or Territory” for consistency in the revised title and with other titles of the United States Code.



§ 130105. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, agents, and employees as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) sue and be sued; and

(8) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1372.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13010536:78c(2)–(10).June 17, 1959, Pub. L. 86–47, § 4(2)–(10), 73 Stat. 77.


In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States or of any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any public body or agency or any private corporation, association, partnership, firm, or individual and to hold absolutely or in trust for any of the purposes of the corporation any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge or otherwise” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (8), the words “any other act” are substituted for “any and all acts and things” for consistency in the revised title and to eliminate unnecessary words. The word “objects” is omitted as included in “purposes”.



§ 130106. Exclusive right to name, seals, emblems, and badges
The corporation and its subordinate divisions have the exclusive right to use the name “Ladies of the Grand Army of the Republic”. The corporation has the exclusive right to use and to allow others to use seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1372.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13010636:78o.June 17, 1959, Pub. L. 86–47, § 16, 73 Stat. 79.


The word “sole” is omitted as included in “exclusive”. The words “allow others to use” are substituted for “allow or refuse the use of”, and the words “the corporation adopts” are substituted for “as have heretofore been used by the Ladies of the Grand Army of the Republic”, for consistency in the revised title.



§ 130107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or an officer or agent as such may not contribute to a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, an officer or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the council of administration of the corporation.

(d) Loans.—The corporation may not make a loan or advance to an officer or employee. Members of the council of administration who vote for or assent to making a loan or advance to an officer or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1372.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130107(a)36:78k.June 17, 1959, Pub. L. 86–47, §§ 9, 10, 12, 73 Stat. 78, 79.
130107(b)36:78i. 
130107(c)36:78h(a). 
130107(d)36:78h(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsections (c) and (d), the reference to the “council of administration” is retained although there is no council of administration created by 36:78e or 36:78f.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not prevent” are substituted for “Nothing in this subsection, however, shall be construed to prevent” for consistency in the revised title and to eliminate unnecessary words.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 130108. Principal office
The principal office of the corporation shall be in the District of Columbia or another place decided by the corporation. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1373.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13010836:78g(a).June 17, 1959, Pub. L. 86–47, § 8(a), 73 Stat. 78.


The word “various” is omitted as unnecessary.



§ 130109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account; and

(2) minutes of the proceedings of its national conventions and council of administration.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1373.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13010936:78l.June 17, 1959, Pub. L. 86–47, § 13, 73 Stat. 79.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and to eliminate unnecessary words.
In subsection (a)(2), the reference to the “council of administration” is retained although there is no council of administration created by 36:78e or 36:78f.



§ 130110. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1373.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13011036:78g(b).June 17, 1959, Pub. L. 86–47, § 8(b), 73 Stat. 78.


The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept” for consistency in the revised title.



§ 130111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1373.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13011136:78j.June 17, 1959, Pub. L. 86–47, § 11, 73 Stat. 79.





§ 130112. Annual report
Not later than March 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year. The report may consist of a report on the proceedings of the national convention. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1373.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13011236:78n.June 17, 1959, Pub. L. 86–47, § 15, 73 Stat. 79.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 201 of House Document No. 103–7.



§ 130113. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the council of administration, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1373.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13011336:78p.June 17, 1959, Pub. L. 86–47, § 17, 73 Stat. 80.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary. The words “as provided by” are substituted for “in accordance with the determination of” for consistency in the revised title and to eliminate unnecessary words. The reference to the “council of administration” is retained although there is no council of administration created by 36:78e or 36:78f. The words “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 1303—LEGION OF VALOR OF THE UNITED STATES OF AMERICA, INCORPORATED



Sec.


130301.Organization.


130302.Principles and purposes.


130303.Membership.


130304.Governing body.


130305.Powers.


130306.Restrictions.


130307.Principal office.


130308.Records and inspection.


130309.Service of process.


130310.Liability for acts of officers and agents.


130311.Distribution of assets on dissolution or final liquidation.



§ 130301. Organization(a) Federal Charter.—Legion of Valor of the United States of America, Incorporated (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(d) References to Army and Navy Legion of Valor of the United States of America, Incorporated.—Any reference to the Army and Navy Legion of Valor of the United States of America, Incorporated, is deemed to refer to the Legion of Valor of the United States of America, Incorporated.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1374.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130301(a)36:631 (related to creation and declaration of incorporation).36:632.Aug. 4, 1955, ch. 546, §§ 1, 2, 4(1), 69 Stat. 486, 487.
130301(b)36:631 (related to place of incorporation and domicile). 
130301(c)36:631 (related to perpetual succession).36:634(1).
130301(d)36:648.June 21, 1961, Pub. L. 87–56, § 1, 75 Stat. 95.


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.
In subsection (a), the text of 36:632 is omitted as executed and obsolete.
In subsection (d), the words “The corporation known as the Army and Navy Legion of Valor of the United States of America, Incorporated, which was incorporated by the Act entitled ‘An Act to Incorporate the Army and Navy Legion of Valor of the United States of America’, approved August 4, 1955 (69 Stat. 486), shall be known and designated on and after June 21, 1961 as the Legion of Valor of the United States of America, Incorporated, and” are omitted as executed. The words “such corporation under the name of” and “such corporation under and by the name of” are omitted as unnecessary. The words “is deemed” are substituted for “shall be held” for consistency in the revised title.



§ 130302. Principles and purposes(a) Principles.—The principles underlying the corporation are patriotic allegiance to the United States of America, fidelity to the constitution and laws of the United States, the security of civil liberty, and the permanence of free institutions.

(b) Purposes.—The purposes of the corporation are—(1) to cherish the memories of the valiant deeds in arms for which the Congressional Medal of Honor, the Distinguished Service Cross, the Navy Cross, and the Air Force Cross are the insignia;

(2) to promote true fellowship among its members;

(3) to advance the best interests of members of the Armed Forces of the United States of America;

(4) to extend all possible relief to needy members of the corporation and their widows and children; and

(5) to stimulate patriotism in the minds of our youth by encouraging the study of the patriotic, military, and naval history of our Nation.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1374.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13030236:633.Aug. 4, 1955, ch. 546, § 3, 69 Stat. 487; June 21, 1961, Pub. L. 87–56, § 2, 75 Stat. 95.


In subsection (b), the word “purposes” is substituted for “objects” for consistency in the revised title. The words “Navy Cross” are restated before “Air Force Cross” in accordance with the order preferred by the Legion of Valor of the United States of America, Incorporated.



§ 130303. Membership(a) Eligibility.—An individual is eligible for active membership in the corporation if the individual—(1) is of good moral character; and

(2) has received a Congressional Medal of Honor, a Distinguished Service Cross, a Navy Cross, or an Air Force Cross awarded for acts of extraordinary heroism in connection with military or naval operations against an armed enemy, or for heroism of a specially distinguished character, as a member of the Armed Forces of the United States or any foreign country.


(b) Extension of Eligibility to Parents and Descendants.—The corporation may extend eligibility for membership, either active or associate, to parents and lineal descendants of an individual described in subsection (a) of this section on terms provided in its constitution and bylaws.

(c) Voting.—Each member (except an associate member) has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1374.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13030336:636.Aug. 4, 1955, ch. 546, § 6, 69 Stat. 488; June 21, 1961, Pub. L. 87–56, § 2, 75 Stat. 95.


In subsection (a)(2), the words “has received” are substituted for “who have received or who may hereafter receive” to eliminate unnecessary words. The words “Navy Cross” are restated before “Air Force Cross” in accordance with the order preferred by the Legion of Valor of the United States of America, Incorporated. The words “as a member” are substituted for “are, have been, or may become members . . . of whatever rank” for clarity and to eliminate unnecessary words.
In subsection (b), the words “on terms” are substituted for “under such conditions and upon such terms” to eliminate unnecessary words.
In subsection (c), the words “the right to” are omitted as unnecessary.
The text of 36:636(d) is omitted as obsolete.



§ 130304. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. Between meetings of the corporation, the board is responsible for the general policies and program of the corporation. The board is responsible for all funds of the corporation.

(2) The number of directors, their manner of selection (including the filling of vacancies), and their term of office are as provided in the constitution and bylaws of the corporation. However, the board shall have at least 10 directors.


(b) Officers.—(1) The officers of the corporation are a commander, a senior vice commander, a junior vice commander, a chaplain, an adjutant and quartermaster, a judge advocate, an inspector, a surgeon, a historian, and any aides-de-camp provided in the constitution and bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1375.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130304(a)36:637.Aug. 4, 1955, ch. 546, §§ 7, 8, 69 Stat. 488.
130304(b)36:638. 


In subsection (a), the text of 36:637(a) and the word “Thereafter” in 36:637(b) are omitted as executed and obsolete. In paragraph (1), the word “funds” is substituted for “finances” for consistency in the revised title.



§ 130305. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) make contracts;

(4) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(5) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(6) charge and collect membership dues; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1375.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13030536:634(2)–(9).Aug. 4, 1955, ch. 546, §§ 4(2)–(9), 16, 69 Stat. 487, 490.
 36:646. 


In this section, the text of 36:646 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title.
Clause (4) is substituted for “to take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm, or individual and to hold any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “to transfer, convey, lease, sublease, encumber, and otherwise alienate real, personal or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (5), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge, or otherwise” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 130306. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member except on dissolution or final liquidation of the corporation. This subsection does not prevent the payment of compensation to an officer in an amount approved by the executive committee of the corporation.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1375.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130306(a)36:642.Aug. 4, 1955, ch. 546, §§ 9, 10, 12, 69 Stat. 489.
130306(b)36:640. 
130306(c)36:639(a). 
130306(d)36:639(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “or otherwise” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “as provided in section 645 of this title” are omitted as unnecessary. The words “This subsection does not prevent” are substituted for “Nothing in this subsection, however, shall be construed to prevent” for consistency in the revised title and to eliminate unnecessary words. The reference to the “executive committee of the corporation” is retained although 36:637 and 36:638 do not create an executive committee.



§ 130307. Principal office
The principal office of the corporation shall be in a place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1376.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13030736:635(a).Aug. 4, 1955, ch. 546, § 5(a), 69 Stat. 487.


The words “a place decided” are substituted for “Pittsburgh, Pennsylvania, or in such other place as may later be determined”, and the word “various” is omitted, to eliminate unnecessary words.



§ 130308. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1376.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13030836:643.Aug. 4, 1955, ch. 546, § 13, 69 Stat. 489.


The word “records” is substituted for “books and records” for consistency in the revised title and to eliminate unnecessary words.



§ 130309. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1376.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13030936:635(b).Aug. 4, 1955, ch. 546, § 5(b), 69 Stat. 488.





§ 130310. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1376.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13031036:641.Aug. 4, 1955, ch. 546, § 11, 69 Stat. 489.





§ 130311. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1376.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13031136:645.Aug. 4, 1955, ch. 546, § 15, 69 Stat. 490.


The words “dissolution or final liquidation” are substituted for “final dissolution or liquidation” for consistency in the revised title. The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary. The words “as provided by” are substituted for “in accordance with the determination of” for consistency in the revised title. The words “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 1305—LITTLE LEAGUE BASEBALL, INCORPORATED



Sec.


130501.Organization.


130502.Purposes.


130503.Membership.


130504.Governing body.


130505.Powers.


130506.Exclusive right to name and emblems.


130507.Restrictions.


130508.Principal office.


130509.Records and inspection.


130510.Statement required in audit report.


130511.Service of process.


130512.Liability for acts of officers and agents.


130513.Distribution of assets on dissolution or final liquidation.



§ 130501. Organization(a) Federal Charter.—Little League Baseball, Incorporated (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1376.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13050136:1071.July 16, 1964, Pub. L. 88–378, §§ 1, 2, 78 Stat. 325.
 36:1072. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words. The text of 36:1072 is omitted as executed.



§ 130502. Purposes
The purposes of the corporation are—(1) to promote, develop, supervise, and voluntarily assist in all lawful ways the interest of young people who participate in Little League baseball;

(2) to help and voluntarily assist young people in developing qualities of citizenship and sportsmanship; and

(3) using the disciplines of the native American game of baseball, to teach spirit and competitive will to win, physical fitness through individual sacrifice, the values of team play, and wholesome well being through healthy social association with other youngsters under proper leadership.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1377.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13050236:1073.July 16, 1964, Pub. L. 88–378, § 3, 78 Stat. 325; Dec. 26, 1974, Pub. L. 93–551, 88 Stat. 1744.


Before clause (1), the word “objects” is omitted as included in “purposes”.



§ 130503. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member (except an honorary or associate member) has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1377.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13050336:1076.July 16, 1964, Pub. L. 88–378, § 6, 78 Stat. 326.





§ 130504. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. Between meetings of the corporation, the board is responsible for the general policies and program of the corporation. The board is responsible for the control of all funds of the corporation.

(2) The number of directors, their manner of selection (including the filling of vacancies), and their term of office are as provided in the constitution and bylaws of the corporation. However, the board shall have at least 13 directors.


(b) Officers.—(1) The officers of the corporation are a chairman of the board of directors, a president, a vice president, and a secretary-treasurer. Their duties are as provided in the constitution and bylaws of the corporation.

(2) The officers shall be elected annually at the annual meeting of the corporation.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1377.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130504(a)36:1077.July 16, 1964, Pub. L. 88–378, §§ 7, 8, 78 Stat. 326.
130504(b)36:1078. 


In subsection (a), the text of 36:1077(a) and the word “Thereafter” in 36:1077(b) are omitted as executed and obsolete. In paragraph (2), the word “filling” is substituted for “filing” to correct an error in the United States Code.



§ 130505. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) adopt, alter, and display seals, emblems, and badges;

(4) choose directors, officers, trustees, managers, employees, and agents as the activities of the corporation require;

(5) make contracts;

(6) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) charge and collect membership dues and subscription fees;

(9) sue and be sued; and

(10) do any other act necessary or desirable to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1377.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13050536:1074.July 16, 1964, Pub. L. 88–378, §§ 4, 17, 78 Stat. 325, 328.
 36:1087. 


In this section, the text of 36:1087 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “use” is omitted as included in “display”. The words “as it may adopt” are omitted as unnecessary.
In clause (4), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (5), the words “make contracts” are substituted for “to contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (6) is substituted for “take and hold by lease, gift, purchase, grant, devise, bequest or otherwise any property, real or personal, necessary for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, encumber, and convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject to applicable provisions of law in any State (A) governing the amount or kind of real and personal property which may be held by, or (B) otherwise limiting or controlling the ownership of real or personal property by a corporation operating in such State” are omitted as unnecessary.
In clause (7), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage”, for consistency in the revised title. The words “subject to all applicable provisions of Federal or State law” are omitted as unnecessary.
In clause (8), the words “receive contributions or grants of money or property to be devoted to the carrying out of its purposes” are omitted as included in “acquire . . . property as necessary or convenient to carry out the purposes of the corporation” in clause (6).
In clause (9), the words “complain, and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (10), the words “and all lawful”, “and things”, and “objects and” are omitted as unnecessary.



§ 130506. Exclusive right to name and emblems
The corporation has the exclusive right to use and to allow others to use the names “Little League” and “Little Leaguer” and the official Little League emblem or any colorable simulation of that emblem. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1378.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13050636:1086.July 16, 1964, Pub. L. 88–378, § 16, 78 Stat. 328.


The word “sole” is omitted as included in “exclusive”. The words “or refuse” are omitted as unnecessary. The words “This section does not affect any vested rights” are substituted for “No powers or privileges hereby granted shall, however, interfere or conflict with established or vested rights” for consistency in the revised title and to eliminate unnecessary words.



§ 130507. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director, officer, or agent as such may not contribute to, support, or assist any political party or candidate for office.

(c) Distribution of Income or Assets.—The income and assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of reasonable compensation to an officer in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1378.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130507(a)36:1082.July 16, 1964, Pub. L. 88–378, §§ 9, 10, 12, 78 Stat. 327.
130507(b)36:1080. 
130507(c)36:1079(a). 
130507(d)36:1079(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “or otherwise” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not prevent” are substituted for “Nothing in this subsection, however, shall be construed to prevent” for consistency in the revised title and to eliminate unnecessary words.



§ 130508. Principal office
The principal office of the corporation shall be in Williamsport, Pennsylvania, or another place decided by the board of directors. However, the activities of the corporation may be conducted throughout the world.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1378.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13050836:1075(a).July 16, 1964, Pub. L. 88–378, § 5(a), 78 Stat. 326.


The words “shall not be confined to that place and” are omitted as unnecessary. The words “throughout the various States, the Commonwealth of Puerto Rico, and the possessions of the United States, and in other areas” are omitted as included in “throughout the world”.



§ 130509. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1378.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13050936:1083.July 16, 1964, Pub. L. 88–378, § 13, 78 Stat. 327.


The word “records” is substituted for “books and records” for consistency in the revised title and to eliminate unnecessary words.



§ 130510. Statement required in audit report
The corporation shall include in the audit report statement required under section 10101(b)(1)(B) of this title a schedule of all contracts requiring payments greater than $10,000 and all payments of compensation or fees at a rate greater than $10,000 a year.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1378.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13051036:1084(b) (2d sentence cl. (2)).July 16, 1964, Pub. L. 88–378, § 14(b) (2d sentence cl. (2)), 78 Stat. 328.


The word “salaries” is omitted as included in “compensation”.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 202 of House Document No. 103–7.



§ 130511. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1379.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13051136:1075(b).July 16, 1964, Pub. L. 88–378, § 5(b), 78 Stat. 326.





§ 130512. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1379.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13051236:1081.July 16, 1964, Pub. L. 88–378, § 11, 78 Stat. 327.





§ 130513. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but consistent with the purposes of the corporation and in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1379.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


13051336:1085.July 16, 1964, Pub. L. 88–378, § 15, 78 Stat. 328.


The words “dissolution or final liquidation” are substituted for “final dissolution or liquidation” for consistency in the revised title. The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “and all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTERS 1307 THROUGH 1399—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(12), Dec. 18, 2014, 128 Stat. 2838, added placeholder for chapters 1307 to 1399.


CHAPTER 1401—MARINE CORPS LEAGUE



Sec.


140101.Organization.


140102.Purposes.


140103.Powers.


140104.Annual report.



§ 140101. Organization(a) Federal Charter.—Marine Corps League (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1379.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


140101(a)36:57.Aug. 4, 1937, ch. 564, §§ 1, 3(a), 50 Stat. 558, 559.
140101(b)36:57b(a). 


Subsection (a) is substituted for the source provision for consistency in the revised title and to eliminate executed and unnecessary words.
Subsection (b) is substituted for “shall have perpetual succession” for consistency in the revised title.



§ 140102. Purposes
The purposes of the corporation are—(1) to preserve the traditions and to promote the interests of the United States Marine Corps;

(2) to band those who, on August 4, 1937, were serving in the United States Marine Corps and those who have been honorably discharged from that service together in fellowship that they may effectively promote the ideals of American freedom and democracy;

(3) to fit its members for the duties of citizenship and to encourage them to serve as ably as citizens as they have served the Nation under arms;

(4) to hold sacred the history and memory of the men who have given their lives to the Nation;

(5) to foster love for the principles which they have supported by blood and valor since the founding of the Republic;

(6) to maintain true allegiance to American institutions;

(7) to create a bond of comradeship between those in service and those who have returned to civil life;

(8) to aid voluntarily and to render assistance to all marines and former marines as well as to their widows and orphans; and

(9) to perpetuate the history of the United States Marine Corps and by fitting acts to observe the anniversaries of historical occasions of peculiar interest to marines.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1379.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14010236:57a.Aug. 4, 1937, ch. 564, § 2, 50 Stat. 558.





§ 140103. Powers
The corporation may—(1) adopt and amend bylaws;

(2) adopt and alter a corporate seal;

(3) appoint or elect officers and agents;

(4) choose a board of trustees, consisting of at least 5 but not more than 15 individuals, to conduct the business and exercise the powers of the corporation;

(5) establish and maintain offices to conduct its activities;

(6) acquire, own, lease, encumber, and transfer property as necessary or appropriate to carry out the purposes of the corporation;

(7) charge and collect membership dues and receive contributions of money or property to be devoted to carrying out the purposes of the corporation;

(8) sue and be sued; and

(9) do any other act necessary or appropriate to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1380.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14010336:57b(b)–(j).Aug. 4, 1937, ch. 564, § 3(b)–(j), 50 Stat. 559.


In clause (1), the word “amend” is substituted for “alter” for consistency in the revised title. The words “not inconsistent with the Constitution and laws of the United States or of any State” are omitted as unnecessary.
Clause (6) is substituted for “acquire, by purchase, devise, bequest, gift, or otherwise, and hold, encumber, convey, or otherwise dispose of such real and personal property as may be necessary or appropriate for its corporate purposes” for consistency in the revised title and to eliminate unnecessary words.



§ 140104. Annual report
Not later than December 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior calendar year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1380.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14010436:58.Aug. 4, 1937, ch. 564, § 4, 50 Stat. 559; Aug. 30, 1964, Pub. L. 88–504, § 4(5), 78 Stat. 636.


The words “proceedings and” are omitted as unnecessary.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 202 of House Document No. 103–7.




CHAPTER 1403—THE MILITARY CHAPLAINS ASSOCIATION OF THE UNITED STATES OF AMERICA



Sec.


140301.Organization.


140302.Purposes.


140303.Powers.


140304.Exclusive right to name.


140305.Annual report.



§ 140301. Organization(a) Federal Charter.—The Military Chaplains Association of the United States of America (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1380.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


140301(a)36:311.Sept. 20, 1950, ch. 956, §§ 1, 2, 4(a), 64 Stat. 868.
 36:312. 
140301(b)36:314(a). 


Subsection (a) is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.
Subsection (b) is substituted for “shall have perpetual succession” for consistency in the revised title.



§ 140302. Purposes
The purposes of the corporation are—(1) to safeguard and strengthen the forces of faith and morality of our Nation;

(2) to perpetuate and deepen the bonds of understanding and friendship of our military service;

(3) to preserve our spiritual influence and interest in all members and veterans of the Armed Forces;

(4) to uphold the Constitution of the United States; and

(5) to promote justice, peace, and good will.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1380.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14030236:313.Sept. 20, 1950, ch. 956, § 3, 64 Stat. 868.





§ 140303. Powers
The corporation may—(1) make its own organization, including its constitution, bylaws, and regulations;

(2) adopt and alter a corporate seal;

(3) establish and maintain offices to conduct its activities;

(4) appoint or elect officers and agents;

(5) authorize the executive committee to conduct the business and exercise the powers of the corporation;

(6) acquire, own, lease, encumber, and transfer property as necessary or appropriate to carry out the purposes of the corporation;

(7) publish a magazine and other publications;

(8) charge and collect membership dues and subscription fees;

(9) sue and be sued; and

(10) do any other act necessary or appropriate to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1380.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14030336:314(b)–(k).Sept. 20, 1950, ch. 956, §§ 4(b)–(k), 5, 64 Stat. 868.
 36:315. 


In clause (1), the word “rules” is omitted as being the same as “regulations”.
In clause (2), the words “at pleasure” are omitted as unnecessary.
In clause (3), the words “and transaction” are omitted as unnecessary. The word “activities” is substituted for “business” for consistency in the revised title.
Clause (6) is substituted for “acquire, by purchase, devise, bequest, gift, or otherwise, and hold, encumber, convey, or otherwise dispose of, such real and personal property as may be necessary or appropriate for its corporate purposes” for consistency in the revised title and to eliminate unnecessary words. The text of 36:315 is omitted as executed and obsolete.
In clause (8), the words “and receive contributions of money or property to be devoted to the carrying out of the purposes of the organization” are omitted as unnecessary because of clause (6) of the revised section.



§ 140304. Exclusive right to name
The corporation and its area, State, and local chapters have the exclusive right to use the name “The Military Chaplains Association of the United States of America”.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1381.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14030436:316.Sept. 20, 1950, ch. 956, § 6, 64 Stat. 869.


The words “sole and”, “to have and”, and “in carrying out its purpose” are omitted as unnecessary.



§ 140305. Annual report
Not later than September 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior calendar year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1381.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14030536:317.Sept. 20, 1950, ch. 956, § 7, 64 Stat. 869; Aug. 30, 1964, Pub. L. 88–504, § 4(14), 78 Stat. 637.


The word “activities” is substituted for “proceedings” for consistency in the revised title.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 202 of House Document No. 103–7.




CHAPTER 1404—MILITARY OFFICERS ASSOCIATION OF AMERICA



Sec.


140401.Organization.


140402.Purposes.


140403.Membership.


140404.Governing body.


140405.Powers.


140406.Restrictions.


140407.Tax-exempt status required as condition of charter.


140408.Records and inspection.


140409.Service of process.


140410.Liability for acts of officers and agents.


140411.Annual report.


140412.Definition.



§ 140401. Organization(a) Federal Charter.—Military Officers Association of America (in this chapter, the “corporation”), a nonprofit organization that meets the requirements for a veterans service organization under section 501(c)(19) of the Internal Revenue Code of 1986 and is organized under the laws of the Commonwealth of Virginia, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with the provisions of this chapter, the charter granted by subsection (a) shall expire.

(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3001.)

Editorial Notes

References in TextSection 501 of the Internal Revenue Code of 1986, referred to in subsec. (a), is classified to section 501 of Title 26, Internal Revenue Code.



§ 140402. Purposes
The purposes of the corporation are as provided in its bylaws and articles of incorporation and include—(1) to inculcate and stimulate love of the United States and the flag;

(2) to defend the honor, integrity, and supremacy of the Constitution of the United States and the United States Government;

(3) to advocate military forces adequate to the defense of the United States;

(4) to foster the integrity and prestige of the Armed Forces;

(5) to foster fraternal relations between all branches of the various Armed Forces from which members are drawn;

(6) to further the education of children of members of the Armed Forces;

(7) to aid members of the Armed Forces and their family members and survivors in every proper and legitimate manner;

(8) to present and support legislative proposals that provide for the fair and equitable treatment of members of the Armed Forces, including the National Guard and Reserves, military retirees, family members, survivors, and veterans; and

(9) to encourage recruitment and appointment in the Armed Forces.

(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3001; amended Pub. L. 113–237, § 3(c)(4), Dec. 18, 2014, 128 Stat. 2840.)

Editorial Notes
Amendments2014—Pub. L. 113–237 struck out subsec. (a) designation and heading “General” before “The purposes” in introductory provisions.



§ 140403. Membership
Eligibility for membership in the corporation, and the rights and privileges of members of the corporation, are as provided in the bylaws of the corporation.
(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3002.)

§ 140404. Governing body(a) Board of Directors.—The composition of the board of directors of the corporation, and the responsibilities of the board, are as provided in the articles of incorporation and bylaws of the corporation.

(b) Officers.—The positions of officers of the corporation, and the election of the officers, are as provided in the articles of incorporation and bylaws.

(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3002.)

§ 140405. Powers
The corporation has only those powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3002.)

§ 140406. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member of the corporation during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or employee of the corporation or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, employee, or member of the corporation.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(e) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of the Commonwealth of Virginia.

(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3002.)

§ 140407. Tax-exempt status required as condition of charter
If the corporation fails to maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986, the charter granted under this chapter shall terminate.
(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3003.)

Editorial Notes

References in TextThe Internal Revenue Code of 1986, referred to in text, is classified generally to Title 26, Internal Revenue Code.



§ 140408. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of the members, board of directors, and committees of the corporation having any of the authority of the board of directors of the corporation; and

(3) at the principal office of the corporation, a record of the names and addresses of the members of the corporation entitled to vote on matters relating to the corporation.


(b) Inspection.—A member entitled to vote on any matter relating to the corporation, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose at any reasonable time.

(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3003.)

§ 140409. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3003.)

§ 140410. Liability for acts of officers and agents
The corporation is liable for any act of any officer or agent of the corporation acting within the scope of the authority of the corporation.
(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3003.)

§ 140411. Annual report
The corporation shall submit to Congress an annual report on the activities of the corporation during the preceding fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101(b) of this title. The report may not be printed as a public document.
(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3003.)

§ 140412. Definition
In this chapter, the term “State” includes the District of Columbia and the territories and possessions of the United States.
(Added Pub. L. 111–95, § 1(a), Nov. 6, 2009, 123 Stat. 3003.)


CHAPTER 1405—MILITARY ORDER OF THE PURPLE HEART OF THE UNITED STATES OF AMERICA, INCORPORATED



Sec.


140501.Organization.


140502.Principles and purposes.


140503.Membership.


140504.Governing body.


140505.Powers.


140506.Restrictions.


140507.Principal office.


140508.Records and inspection.


140509.Liability for acts of officers and agents.


140510.Service of process.


140511.Distribution of assets on dissolution or final liquidation.



§ 140501. Organization(a) Federal Charter.—Military Order of the Purple Heart of the United States of America, Incorporated (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1381.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14050136:821.Aug. 26, 1958, Pub. L. 85–761, §§ 1, 2, 4(1), 72 Stat. 854, 856.
 36:822.36:824(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary words.



§ 140502. Principles and purposes(a) Principles.—The principles underlying the corporation are patriotic allegiance to the United States, fidelity to the Constitution and laws of the United States, the security of civil liberty, and the permanence of free institutions.

(b) Purposes.—The purposes of the corporation are educational, fraternal, historical, and patriotic, perpetuating the principles of liberty and justice which have created the United States, by—(1) commemorating all national patriotic holidays;

(2) maintaining true allegiance to the Government of the United States and fidelity to its Constitution and laws;

(3) preserving and strengthening comradeship and patriotism among its members;

(4) assisting, comforting, and aiding all needy and distressed members and their dependents;

(5) giving needed hospital and service work through its Department of Veterans Affairs certified service officers;

(6) cooperating with other civic and patriotic organizations having worthy objectives;

(7) keeping alive the achievements and memory of our country’s founders;

(8) ever cherishing the memory of General George Washington, who founded the Purple Heart at his headquarters at Newburgh-on-the-Hudson on August 7, 1782;

(9) influencing and teaching our citizenry, in a loyal appreciation of the heritages of American citizenship, with its responsibilities and privileges; and

(10) preserving and defending the United States from all enemies.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1381.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14050236:823.Aug. 26, 1958, Pub. L. 85–761, § 3, 72 Stat. 856; June 13, 1991, Pub. L. 102–54, § 13(n)(3), 105 Stat. 278.


In this section, the words “of America” are omitted for consistency in the revised title.
In subsection (b)(3), the word “among” is substituted for “amongst” to use more common terminology.
In subsection (b)(10), the word “whomsoever” is omitted as unnecessary.



§ 140503. Membership(a) Active Members.—An individual is eligible for active membership in the corporation if the individual—(1) is of good moral character; and

(2) has received the Purple Heart for wounds received as a member, of any rank, of the Armed Forces of the United States or any foreign country during military or naval combat against an armed enemy of the United States.


(b) Associate Members.—The corporation may extend eligibility for membership as associate members to the parents, spouse, siblings, and lineal descendants of an individual described in subsection (a) of this section on terms provided in its constitution and bylaws.

(c) Voting.—Each member described in subsection (a) of this section has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1382; Pub. L. 110–207, § 2, Apr. 30, 2008, 122 Stat. 719.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14050336:826.Aug. 26, 1958, Pub. L. 85–761, § 6, 72 Stat. 857.


In this section, the text of 36:826(d) is omitted as obsolete.
In subsection (a), the words “has received” are substituted for “who have received or who may hereafter receive”, and the words “as a member” are substituted for “are, have been, or may become members”, for clarity and to eliminate unnecessary words.
In subsection (b), the word “may” is substituted for “shall have the power, moreover, to” for consistency and to eliminate unnecessary words.

Editorial Notes
Amendments2008—Subsec. (b). Pub. L. 110–207 substituted “the parents, spouse, siblings, and lineal descendants” for “parents and lineal descendants”.



§ 140504. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. Between meetings of the corporation, the board is responsible for the general policies and program of the corporation. The board is responsible for all funds of the corporation.

(2) The number of directors, their manner of selection (including the filling of vacancies), and their term of office are as provided in the constitution and bylaws of the corporation. However, the board shall have at least 18 directors.


(b) Officers.—(1) The officers of the corporation are a commander, a senior vice commander, a chaplain, an adjutant, a finance officer, a judge advocate, an inspector, a surgeon, a historian, and other elected officers as provided in the constitution and bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1382.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


140504(a)36:827.Aug. 26, 1958, Pub. L. 85–761, §§ 7, 8, 72 Stat. 857.
140504(b)36:828. 


In subsection (a), the text of 36:827(a) is omitted as obsolete.



§ 140505. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) make contracts;

(4) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(5) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(6) charge and collect membership dues; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1382.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14050536:824(2)–(9).Aug. 26, 1958, Pub. L. 85–761, §§ 4(2)–(9), 16, 72 Stat. 856, 859.
 36:836. 


In this section, the text of 36:836 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
Clause (4) is substituted for “take [by] lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm or individual and to hold any property, real, personal or mixed, necessary or convenient for attaining the object and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber, and otherwise alienate real, personal or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (5), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge, or otherwise” to eliminate unnecessary words. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 140506. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member except on dissolution or final liquidation of the corporation. This subsection does not prevent the payment of compensation to an officer in an amount approved by the executive committee of the corporation.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1383.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


140506(a)36:832.Aug. 26, 1958, Pub. L. 85–761, §§ 9, 10, 12, 72 Stat. 858.
140506(b)36:830. 
140506(c)36:829(a). 
140506(d)36:829(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “as provided in section 835 of this title” are omitted as unnecessary.



§ 140507. Principal office
The principal office of the corporation shall be in the District of Columbia or another place decided by the national executive board. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1383.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14050736:825(a).Aug. 26, 1958, Pub. L. 85–761, § 5(a), 72 Stat. 856.


The word “various” is omitted as unnecessary.



§ 140508. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1383.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14050836:833.Aug. 26, 1958, Pub. L. 85–761, § 13, 72 Stat. 858.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 140509. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1383.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14050936:831.Aug. 26, 1958, Pub. L. 85–761, § 11, 72 Stat. 858.





§ 140510. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1384.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14051036:825(b).Aug. 26, 1958, Pub. L. 85–761, § 5(b), 72 Stat. 857.


The words “at all times” are omitted as unnecessary.



§ 140511. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1384.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14051136:835.Aug. 26, 1958, Pub. L. 85–761, § 15, 72 Stat. 859.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 1407—MILITARY ORDER OF THE WORLD WARS



Sec.


140701.Definition.


140702.Organization.


140703.Purposes.


140704.Membership.


140705.Governing body.


140706.Powers.


140707.Restrictions.


140708.Duty to maintain tax-exempt status.


140709.Records and inspection.


140710.Service of process.


140711.Liability for acts of officers and agents.


140712.Annual report.



§ 140701. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1384.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14070136:5016.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1817, 106 Stat. 2584.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 140702. Organization(a) Federal Charter.—Military Order of the World Wars (in this chapter, the “corporation”), a nonprofit corporation incorporated in the District of Columbia, is a federally chartered corporation.

(b) Expiration of Charter.—The charter granted by this chapter expires if the corporation fails to comply with any provision of—(1) its bylaws or articles of incorporation;

(2) this chapter; or

(3) the laws of the District of Columbia that apply to corporations such as the corporation recognized under this chapter.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1384.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


140702(a)36:5001.Oct. 23, 1992, Pub. L. 102–484, title XVIII, §§ 1801, 1815 (last sentence), 1816, 106 Stat. 2581, 2583.
140702(b)36:5014 (last sentence).36:5015.


Subsection (a) is substituted for the source provision for consistency in the revised title.
In subsection (b), the words “restriction or other” in 36:5015 are omitted as unnecessary. The text of 36:5014 (last sentence) is omitted as unnecessary because of clause (2) of the revised subsection.



§ 140703. Purposes
The purposes of the corporation are as provided in the articles of incorporation and bylaws and include—(1) promoting military service associations;

(2) promoting patriotic education and military, naval, and air science;

(3) defending the honor and integrity of the United States Government and the Constitution;

(4) fostering fraternal relations among all branches of the Armed Forces;

(5) encouraging the adoption of a suitable policy of national security; and

(6) encouraging the commemoration of military service and the establishment of war memorials.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1384.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14070336:5003.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1803, 106 Stat. 2582.


The word “objects” is omitted as unnecessary.



§ 140704. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the articles of incorporation and bylaws.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1385.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


140704(a)36:5005.Oct. 23, 1992, Pub. L. 102–484, title XVIII, §§ 1805, 1808 (related to membership), 106 Stat. 2582.
140704(b)36:5008 (related to membership). 


In subsection (a), the words “Except as provided in this chapter” are substituted for “Except as provided in section 5008 of this title” for consistency in the revised title.
In subsection (b), the words “The terms of membership” are substituted for “In establishing the conditions of membership in the corporation” for consistency in the revised title and to eliminate unnecessary words.



§ 140705. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for serving as a director or officer may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1385.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


140705(a)36:5006.Oct. 23, 1992, Pub. L. 102–484, title XVIII, §§ 1806, 1807, 1808 (related to directors and officers), 106 Stat. 2582.
140705(b)36:5007. 
140705(c)36:5008 (related to directors and officers). 


In subsections (a) and (b), the words “Except as provided in section 5008 of this title” and “in conformity with the laws of the State in which it is incorporated” are omitted as unnecessary.



§ 140706. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in the State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1385.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14070636:5002.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1802, 106 Stat. 2581.


The words “and subject to the laws of such State” are omitted as unnecessary.



§ 140707. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, or employee.

(d) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1385.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


140707(a)36:5009(c).Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1809, 106 Stat. 2582.
140707(b)36:5009(a). 
140707(c)36:5009(b). 
140707(d)36:5009(d). 


In subsection (a), the words “any shares of” are omitted as unnecessary.



§ 140708. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1385.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14070836:5014 (1st sentence).Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1815 (1st sentence), 106 Stat. 2583.





§ 140709. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1385.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14070936:5011.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1811, 106 Stat. 2583.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 140710. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1386.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14071036:5004.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1804, 106 Stat. 2582.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 140711. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1386.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14071136:5010.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1810, 106 Stat. 2583.





§ 140712. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1386.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14071236:5012.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1813, 106 Stat. 2583.






CHAPTERS 1409 THROUGH 1499—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(13), Dec. 18, 2014, 128 Stat. 2838, added placeholder for chapters 1409 to 1499.


CHAPTER 1501—NATIONAL ACADEMY OF PUBLIC ADMINISTRATION



Sec.


150101.Definition.


150102.Organization.


150103.Purposes.


150104.Services to United States Government.


150105.Membership.


150106.Governing body.


150107.Powers.


150108.Restrictions.


150109.Duty to maintain corporate and tax-exempt status.


150110.Records and inspection.


150111.Service of process.


150112.Liability for acts of officers and agents.


150113.Annual report.



§ 150101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1386.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15010136:2313.Apr. 10, 1984, Pub. L. 98–257, § 14, 98 Stat. 129.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 150102. Organization(a) Federal Charter.—National Academy of Public Administration (in this chapter, the “corporation”), incorporated in the District of Columbia, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1386.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150102(a)36:2301.Apr. 10, 1984, Pub. L. 98–257, §§ 1, 15 (last sentence), 16, 98 Stat. 127, 129.
150102(b)36:2314 (last sentence).36:2315.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 150103. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include—(1) evaluating the structure, administration, operation, and program performance of Federal and other governments and government agencies, anticipating, identifying, and analyzing significant problems, and suggesting timely corrective action;

(2) foreseeing and examining critical emerging issues in governance, and formulating practical approaches to their resolution;

(3) assessing the effectiveness, structure, administration, and implications for governance of present or proposed public programs, policies, and processes, and recommending specific changes;

(4) advising on the relationship of Federal, State, regional, and local governments, and increasing public officials’, citizens’, and scholars’ understanding of requirements and opportunities for sound governance and how these can be effectively met; and

(5) demonstrating by the conduct of its affairs a commitment to the highest professional standards of ethics and scholarship.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1386.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15010336:2303.Apr. 10, 1984, Pub. L. 98–257, § 3, 98 Stat. 127.





§ 150104. Services to United States Government
On request of the United States Government, the corporation shall investigate, examine, experiment, and report on any subject of government. The actual expense of the investigation, examination, experimentation, and report shall be paid by the Government from appropriations available for that purpose.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1387.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15010436:2316.Apr. 10, 1984, Pub. L. 98–257, § 17, 98 Stat. 129.


The words “Congress, or” are omitted as included in “United States Government”. The word “experimentation” is added for consistency in the section.



§ 150105. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1387.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15010536:2305.Apr. 10, 1984, Pub. L. 98–257, § 5, 98 Stat. 127.





§ 150106. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1387.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150106(a)36:2306.Apr. 10, 1984, Pub. L. 98–257, §§ 6, 7, 98 Stat. 128.
150106(b)36:2307. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:2306 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:2307 are omitted as unnecessary.



§ 150107. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1387.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15010736:2302.Apr. 10, 1984, Pub. L. 98–257, § 2, 98 Stat. 127.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 150108. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or member in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—Except by agreement, the corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1387.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150108(a)36:2308(d).Apr. 10, 1984, Pub. L. 98–257, § 8(a)–(e), 98 Stat. 128.
150108(b)36:2308(c). 
150108(c)36:2308(a). 
150108(d)36:2308(b). 
150108(e)36:2308(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.
In subsection (e), the word “mutual” is omitted as unnecessary.



§ 150109. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of the District of Columbia.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1387.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150109(a)36:2308(f).Apr. 10, 1984, Pub. L. 98–257, §§ 8(f), 15 (1st sentence), 98 Stat. 128, 129.
150109(b)36:2314 (1st sentence). 





§ 150110. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1388.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15011036:2310.Apr. 10, 1984, Pub. L. 98–257, § 10, 98 Stat. 128.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 150111. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1388.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15011136:2304.Apr. 10, 1984, Pub. L. 98–257, § 4, 98 Stat. 127.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 150112. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1388.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15011236:2309.Apr. 10, 1984, Pub. L. 98–257, § 9, 98 Stat. 128.





§ 150113. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1388.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15011336:2311.Apr. 10, 1984, Pub. L. 98–257, § 12, 98 Stat. 129.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 202 of House Document No. 103–7.




CHAPTER 1503—NATIONAL ACADEMY OF SCIENCES



Sec.


150301.Federal charter.


150302.Powers.


150303.Services to United States Government.


150304.Annual meeting.



§ 150301. Federal charter
National Academy of Sciences (in this chapter, the “corporation”) is a federally chartered corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1388.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15030136:251.Mar. 3, 1863, ch. 111, § 1, 12 Stat. 806.


This section is substituted for the source provision for consistency in the revised title and to eliminate executed and unnecessary words.



§ 150302. Powers(a) General.—The corporation may—(1) make its own organization, including adopting a constitution, bylaws, and regulations;

(2) provide for the election of domestic and foreign members, their division into classes, and other matters needful or usual in such an institution;

(3) fill vacancies; and

(4) report its actions under this subsection to Congress.


(b) Property.—(1) The corporation may—(A) receive property by devise, bequest, donation, or otherwise;

(B) hold the property absolutely or in trust;

(C) manage and invest the property as provided in the constitution of the corporation; and

(D) use the property and income from the property to carry out the purposes of the corporation, subject to instructions of donors.


(2) Congress at any time may limit the amount of real estate the corporation may acquire and the amount of time it may be held.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1388.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150302(a)36:252.Mar. 3, 1863, ch. 111, § 2, 12 Stat. 806; July 14, 1870, ch. 264, 16 Stat. 277.
150302(b)36:254.June 20, 1884, ch. 107, 23 Stat. 50; May 27, 1914, ch. 101, § 1, 38 Stat. 383.


In subsection (a)(1), the word “rules” is omitted as included in “regulations”.
In subsection (a)(2), the words “their division” are substituted for “the division” for clarity.
In subsection (a)(3), the words “created by death, resignation, or otherwise” are omitted as unnecessary.
In subsection (a)(4), the words “its actions under this subsection” are substituted for “the same” for clarity.
In subsection (b)(1), before clause (A), the word “may” is substituted for “be, and the same is, authorized and empowered to” for consistency in the revised title and to eliminate unnecessary words. In clause (A), the words “either real or personal” are omitted as unnecessary and for consistency in the revised title. In clause (C), the word “reinvest” is omitted as unnecessary.



§ 150303. Services to United States Government
On request of the United States Government, the corporation shall investigate, examine, experiment, and report on any subject of science or art. The corporation may not receive compensation for services to the Government, but the actual expense of the investigation, examination, experimentation, and report shall be paid by the Government from an appropriation for that purpose.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1389.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15030336:253 (words after 1st comma).Mar. 3, 1863, ch. 111, § 3 (words after 1st comma), 12 Stat. 806.


The words “any department of” are omitted as unnecessary.

Statutory Notes and Related Subsidiaries
Key National IndicatorsPub. L. 111–148, title V, § 5605, Mar. 23, 2010, 124 Stat. 680, provided that:
“(a) Definitions.—In this section:“(1) Academy.—The term ‘Academy’ means the National Academy of Sciences.

“(2) Commission.—The term ‘Commission’ means the Commission on Key National Indicators established under subsection (b).

“(3) Institute.—The term ‘Institute’ means a Key National Indicators Institute as designated under subsection (c)(3).


“(b) Commission on Key National Indicators.—“(1) Establishment.—There is established a ‘Commission on Key National Indicators’.

“(2) Membership.—“(A) Number and appointment.—The Commission shall be composed of 8 members, to be appointed equally by the majority and minority leaders of the Senate and the Speaker and minority leader of the House of Representatives.

“(B) Prohibited appointments.—Members of the Commission shall not include Members of Congress or other elected Federal, State, or local government officials.

“(C) Qualifications.—In making appointments under subparagraph (A), the majority and minority leaders of the Senate and the Speaker and minority leader of the House of Representatives shall appoint individuals who have shown a dedication to improving civic dialogue and decision-making through the wide use of scientific evidence and factual information.

“(D) Period of appointment.—Each member of the Commission shall be appointed for a 2-year term, except that 1 initial appointment shall be for 3 years. Any vacancies shall not affect the power and duties of the Commission but shall be filled in the same manner as the original appointment and shall last only for the remainder of that term.

“(E) Date.—Members of the Commission shall be appointed by not later than 30 days after the date of enactment of this Act [Mar. 23, 2010].

“(F) Initial organizing period.—Not later than 60 days after the date of enactment of this Act, the Commission shall develop and implement a schedule for completion of the review and reports required under subsection (d).

“(G) Co-chairpersons.—The Commission shall select 2 Co-Chairpersons from among its members.



“(c) Duties of the Commission.—“(1) In general.—The Commission shall—“(A) conduct comprehensive oversight of a newly established key national indicators system consistent with the purpose described in this subsection;

“(B) make recommendations on how to improve the key national indicators system;

“(C) coordinate with Federal Government users and information providers to assure access to relevant and quality data; and

“(D) enter into contracts with the Academy.


“(2) Reports.—“(A) Annual report to congress.—Not later than 1 year after the selection of the 2 Co-Chairpersons of the Commission, and each subsequent year thereafter, the Commission shall prepare and submit to the appropriate Committees of Congress and the President a report that contains a detailed statement of the recommendations, findings, and conclusions of the Commission on the activities of the Academy and a designated Institute related to the establishment of a Key National Indicator System.

“(B) Annual report to the academy.—“(i) In general.—Not later than 6 months after the selection of the 2 Co-Chairpersons of the Commission, and each subsequent year thereafter, the Commission shall prepare and submit to the Academy and a designated Institute a report making recommendations concerning potential issue areas and key indicators to be included in the Key National Indicators.

“(ii) Limitation.—The Commission shall not have the authority to direct the Academy or, if established, the Institute, to adopt, modify, or delete any key indicators.



“(3) Contract with the national academy of sciences.—“(A) In general.—As soon as practicable after the selection of the 2 Co-Chairpersons of the Commission, the Co-Chairpersons shall enter into an arrangement with the National Academy of Sciences under which the Academy shall—“(i) review available public and private sector research on the selection of a set of key national indicators;

“(ii) determine how best to establish a key national indicator system for the United States, by either creating its own institutional capability or designating an independent private nonprofit organization as an Institute to implement a key national indicator system;

“(iii) if the Academy designates an independent Institute under clause (ii), provide scientific and technical advice to the Institute and create an appropriate governance mechanism that balances Academy involvement and the independence of the Institute; and

“(iv) provide an annual report to the Commission addressing scientific and technical issues related to the key national indicator system and, if established, the Institute, and governance of the Institute’s budget and operations.


“(B) Participation.—In executing the arrangement under subparagraph (A), the National Academy of Sciences shall convene a multi-sector, multi-disciplinary process to define major scientific and technical issues associated with developing, maintaining, and evolving a Key National Indicator System and, if an Institute is established, to provide it with scientific and technical advice.

“(C) Establishment of a key national indicator system.—“(i) In general.—In executing the arrangement under subparagraph (A), the National Academy of Sciences shall enable the establishment of a key national indicator system by—     “(I) creating its own institutional capability; or

     “(II) partnering with an independent private nonprofit organization as an Institute to implement a key national indicator system.


“(ii) Institute.—If the Academy designates an Institute under clause (i)(II), such Institute shall be a non-profit entity (as defined for purposes of section 501(c)(3) of the Internal Revenue Code of 1986 [26 U.S.C. 501(c)(3)]) with an educational mission, a governance structure that emphasizes independence, and characteristics that make such entity appropriate for establishing a key national indicator system.

“(iii) Responsibilities.—Either the Academy or the Institute designated under clause (i)(II) shall be responsible for the following:     “(I) Identifying and selecting issue areas to be represented by the key national indicators.

     “(II) Identifying and selecting the measures used for key national indicators within the issue areas under subclause (I).

     “(III) Identifying and selecting data to populate the key national indicators described under subclause (II).

     “(IV) Designing, publishing, and maintaining a public website that contains a freely accessible database allowing public access to the key national indicators.

     “(V) Developing a quality assurance framework to ensure rigorous and independent processes and the selection of quality data.

     “(VI) Developing a budget for the construction and management of a sustainable, adaptable, and evolving key national indicator system that reflects all Commission funding of Academy and, if an Institute is established, Institute activities.

     “(VII) Reporting annually to the Commission regarding its selection of issue areas, key indicators, data, and progress toward establishing a web-accessible database.

     “(VIII) Responding directly to the Commission in response to any Commission recommendations and to the Academy regarding any inquiries by the Academy.


“(iv) Governance.—Upon the establishment of a key national indicator system, the Academy shall create an appropriate governance mechanism that incorporates advisory and control functions. If an Institute is designated under clause (i)(II), the governance mechanism shall balance appropriate Academy involvement and the independence of the Institute.

“(v) Modification and changes.—The Academy shall retain the sole discretion, at any time, to alter its approach to the establishment of a key national indicator system or, if an Institute is designated under clause (i)(II), to alter any aspect of its relationship with the Institute or to designate a different non-profit entity to serve as the Institute.

“(vi) Construction.—Nothing in this section shall be construed to limit the ability of the Academy or the Institute designated under clause (i)(II) to receive private funding for activities related to the establishment of a key national indicator system.


“(D) Annual report.—As part of the arrangement under subparagraph (A), the National Academy of Sciences shall, not later than 270 days after the date of enactment of this Act [Mar. 23, 2010], and annually thereafter, submit to the Co-Chairpersons of the Commission a report that contains the findings and recommendations of the Academy.



“(d) Government Accountability Office Study and Report.—“(1) GAO study.—The Comptroller General of the United States shall conduct a study of previous work conducted by all public agencies, private organizations, or foreign countries with respect to best practices for a key national indicator system. The study shall be submitted to the appropriate authorizing committees of Congress.

“(2) GAO financial audit.—If an Institute is established under this section, the Comptroller General shall conduct an annual audit of the financial statements of the Institute, in accordance with generally accepted government auditing standards and submit a report on such audit to the Commission and the appropriate authorizing committees of Congress.

“(3) GAO programmatic review.—The Comptroller General of the United States shall conduct programmatic assessments of the Institute established under this section as determined necessary by the Comptroller General and report the findings to the Commission and to the appropriate authorizing committees of Congress.


“(e) Authorization of Appropriations.—“(1) In general.—There are authorized to be appropriated to carry out the purposes of this section, $10,000,000 for fiscal year 2010, and $7,500,000 for each of fiscal year [sic] 2011 through 2018.

“(2) Availability.—Amounts appropriated under paragraph (1) shall remain available until expended.”





Executive Documents

Ex. Ord. No. 2859. National Research Council of National Academy of Sciences
Ex. Ord. No. 2859, May 11, 1918, as amended by Ex. Ord. No. 10668, May 10, 1956, 21 F.R. 3155; Ex. Ord. No. 12832, Jan. 19, 1993, 58 F.R. 5905, provided:
National Research Council of the National Academy of Sciences
WHEREAS (1) the congressional charter of the National Academy of Sciences (“Academy”) charges it, upon call from any U.S. Government Department, to investigate, examine, experiment, and report upon any subject of science or art and (2) the actual expenses of the Academy for such investigations, examinations, experiments, and reports shall be paid to the Academy through one or more of the following: private gifts and bequests; appropriations for the benefit of the Academy; grants-in-aid, contracts, and other forms of financial agreement with executive departments and agencies, provided that the Academy shall receive no compensation whatever for any services to the Government of the United States; and
WHEREAS the National Research Council (“Council”) was organized in 1916 at the request of the President by the National Academy of Sciences, under its congressional charter, as a measure of national preparedness; and
WHEREAS the Council is the principal operating agency of the National Academy of Sciences and the National Academy of Engineering, the latter having been established in 1964 under the charter of the National Academy of Sciences; and
WHEREAS the Institute of Medicine of the National Academy of Sciences, established in 1970 under the Academy’s charter, conducts its programs and activities under the approval, operating, and review procedures of the Council; and
WHEREAS in recognition of the work accomplished through the Council in organizing research, in furthering science, and in securing cooperation of government and nongovernment agencies in the solution of their problems, the Council has been perpetuated by the Academy as requested by the President in Executive Order No. 2859 of May 11, 1918; and
WHEREAS the effective prosecution of the Council’s work may require the close cooperation of the scientific and technical branches of the Government, both military and civil, and makes participation by officers and employees of the Government in the work of the Council desirable; and
NOW, THEREFORE, by the authority vested in me as President by the Constitution and the laws of the United States of America, it is ordered as follows:
1. The functions of the Council shall be as follows:
(a) To stimulate research in the mathematical, physical, biological, environmental, and social sciences, and in the application of these sciences to engineering, agriculture, medicine, and other useful arts, with the object of increasing knowledge, of strengthening the national security including the contribution of science and engineering to economic growth, of ensuring the health of the American people, of aiding in the attainment of environmental goals, and of contributing in other ways to the public welfare.
(b) To survey the broad possibilities of science, to formulate comprehensive projects of research, and to develop effective means of utilizing the scientific and technical resources of the country for dealing with such projects.
(c) To promote cooperation in research, at home and abroad, in order to secure concentration of effort, minimize duplication, and stimulate progress; but in all cooperative undertakings to give encouragement to individual initiative, as fundamentally important to the advancement of science.
(d) To serve as a means of bringing American and foreign investigators into active cooperation with the scientific and technical services of the Federal Government.
(e) To direct the attention of scientific and technical investigators to the importance of military and industrial problems in connection with national security, to the importance of environmental problems in connection with public health and the economy, and to aid in the solution of these problems by organizing specific research.
(f) To gather and collate scientific and technical information, at home and abroad, in cooperation with governmental and other agencies, and to disseminate such information to duly accredited persons and the public.
2. Scientists, engineers, and other technically qualified professionals who are officers or employees of departments and agencies of the executive branch of the Government are encouraged to participate in the work of the Council as requested by the Council to the extent authorized by the head of the officer’s or employee’s agency or department and permitted by law.
3. To the extent permitted by law and regulation, and in accordance with the congressional charter of the Academy, the actual expense of investigations, examinations, experiments, and reports by the Academy for the executive branch of the Government shall be paid to the Academy through one or more of the following: private gifts and bequests; appropriations for the benefit of the Academy; grants-in-aid, contracts, and other forms of financial agreement with executive departments and agencies. The Academy shall receive no compensation whatever for any services to the Government of the United States. Further, the Academy shall be subject to all provisions of OMB Circular A–122, “Cost Principles for Non-Profit Organizations,” and to such other requirements regarding or limiting the Academy’s recovery of costs as the Director of the Office of Management and Budget may specify from time to time in writing to the Academy and to agencies and departments of the Government.
4. When a department or agency of the executive branch of the Government determines that the Academy, because of its unique qualifications, is the only source that can provide the measure of expertise, independence, objectivity, and audience acceptance necessary to meet the department’s or agency’s program requirements, acquisition of services by the Academy may be obtained on a noncompetitive basis if otherwise in accordance with applicable law and regulations.



§ 150304. Annual meeting
The corporation shall hold an annual meeting at a place designated by the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1389.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15030436:253 (words before 1st comma).Mar. 3, 1863, ch. 111, § 3 (words before 1st comma), 12 Stat. 806.






CHAPTER 1505—NATIONAL CONFERENCE OF STATE SOCIETIES, WASHINGTON, DISTRICT OF COLUMBIA



Sec.


150501.Definition.


150502.Organization.


150503.Purposes.


150504.Membership.


150505.Governing body.


150506.Powers.


150507.Exclusive right to name, seals, emblems, and badges.


150508.Restrictions.


150509.Headquarters and principal office.


150510.Records and inspection.


150511.Service of process.


150512.Liability for acts of officers and agents.


150513.Distribution of assets on dissolution or final liquidation.



§ 150501. Definition
For purposes of this chapter, “State” includes the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1389.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15050136:420.Apr. 3, 1952, ch. 131, § 20, 66 Stat. 41.





§ 150502. Organization(a) Federal Charter.—National Conference of State Societies, Washington, District of Columbia (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1389.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15050236:401.Apr. 3, 1952, ch. 131, § 1, 66 Stat. 37; July 5, 1968, Pub. L. 90–382, (1), 82 Stat. 292.


This section is substituted for the source provision for consistency in the revised title and to eliminate unnecessary and executed words.



§ 150503. Purposes
The purposes of the corporation are—(1) to promote friendly and cooperative relations between the State and territorial societies in the District of Columbia;

(2) to foster, participate in, and encourage educational, cultural, charitable, civic, and patriotic programs and activities in the District of Columbia and surrounding communities; and

(3) to act as contact agent with States for carrying out State and national programs.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1389.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15050336:402.Apr. 3, 1952, ch. 131, § 2, 66 Stat. 38.


In clause (1), the word “various” is omitted as unnecessary.



§ 150504. Membership
The membership of the corporation consists of the members of the State and territorial societies in the District of Columbia. Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws and regulations of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1389.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15050436:405.Apr. 3, 1952, ch. 131, § 5, 66 Stat. 39.


The word “consists” is substituted for “shall be made up of” to eliminate unnecessary words. The word “various” is omitted as unnecessary.



§ 150505. Governing body(a) Board of Representatives.—(1) The board of representatives is the governing body of the corporation. The board shall exercise the powers granted to the corporation.

(2) The board consists of one representative from each State society and territorial society in the District of Columbia. Each member of the board has one vote.


(b) Officers.—(1) The officers of the corporation are a president, a first vice president, a second vice president, a secretary, an assistant secretary, a treasurer, an assistant treasurer, a historian, and other officers designated by the board.

(2) The officers shall be elected by the board at an annual meeting and serve for a term of 1 year.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1390.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150505(a)36:407(a), (c).Apr. 3, 1952, ch. 131, §§ 6, 7, 66 Stat. 39.
150505(b)36:406.36:407(b).


In subsection (a), the word “herein” is omitted as unnecessary. The text of 36:407(c) is omitted as obsolete.



§ 150506. Powers
The corporation has the powers provided in its bylaws and articles of incorporation filed in the State in which it is incorporated, including the power to—(1) adopt bylaws and regulations for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) adopt emblems and badges;

(4) choose officers, managers, and agents as the activities of the corporation require;

(5) make contracts;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) publish a magazine, newspaper, and other publications consistent with the purposes of the corporation;

(9) sue and be sued; and

(10) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1390.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15050636:403.Apr. 3, 1952, ch. 131, §§ 3, 8, 66 Stat. 38, 40.
 36:408. 


In this section, the text of 36:408 is omitted as executed and obsolete.
In clause (1), the word “adopt” is substituted for “ordain and establish” for consistency in the revised title. The words “not inconsistent with the laws of the United States of America or of any State in which the corporation operates” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “adopt” is substituted for “use and display . . . as it may adopt” for consistency in the revised title and to eliminate unnecessary words.
In clause (4), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (5), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (6) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest any property, real or personal, necessary for carrying into effect the purposes of the corporation” and “transfer or convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject to applicable provisions of law of any State (1) governing the amount or kind of real and personal property which may be held by, or (2) otherwise limiting or controlling the ownership of real and personal property by, a corporation operating in such State” are omitted as unnecessary.
In clause (7), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue notes, bonds, or other evidences of indebtedness therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal or State law” are omitted as unnecessary.
In clause (9), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 150507. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the name “National Conference of State Societies, Washington, District of Columbia” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1390.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15050736:418.Apr. 3, 1952, ch. 131, § 18, 66 Stat. 41; July 5, 1968, Pub. L. 90–382, (2), 82 Stat. 292.


The words “in carrying out its purposes” are omitted as unnecessary.



§ 150508. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or an officer or member as such may not contribute to, support, or assist a political party or candidate for elective public office. The corporation may not carry on propaganda.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, an officer or member except on dissolution or final liquidation of the corporation.

(d) Loans.—The corporation may not make a loan or advance to an officer or member of the board of representatives. Officers and members of the board who vote for or assent to making a loan or advance to an officer or member of the board, and officers or members of the board who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1390.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150508(a)36:414.Apr. 3, 1952, ch. 131, §§ 9–11, 14, 15, 66 Stat. 40.
150508(b)36:410.36:411.
150508(c)36:409. 
150508(d)36:415. 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “The corporation may not” are substituted for “No part of the activities of the corporation shall consist of” to eliminate unnecessary words.
In subsection (c), the words “inure to the benefit of” are substituted for “inure” for consistency in the revised title. The words “as provided in section 417 of this title” are omitted as unnecessary.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 150509. Headquarters and principal office
The headquarters and principal office of the corporation shall be in the District of Columbia. However, the activities of the corporation are not confined to the District of Columbia but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1391.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15050936:404(a).Apr. 3, 1952, ch. 131, § 4(a), 66 Stat. 39.


The word “office” is substituted for “offices” for consistency with section 150510 and other sections of the revised title. The word “various” is omitted as unnecessary.



§ 150510. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of representatives, and committees having any of the authority of its board of representatives; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1391.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15051036:413.Apr. 3, 1952, ch. 131, § 13, 66 Stat. 40.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 150511. Service of process(a) District of Columbia.—The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Designation of the agent shall be filed in the office of the clerk of the United States District Court for the District of Columbia. Notice to or service on the agent, or mailed to the address of the agent, is notice to or service on the corporation.

(b) States.—As a condition to the exercise in any State of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of that State, the name and address of an agent in that State on whom legal process or demands against the corporation may be served.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1391; Pub. L. 109–284, § 5(8), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150511(a)36:404(b).Apr. 3, 1952, ch. 131, §§ 4(b), 19, 66 Stat. 39, 41.
150511(b)36:419. 


In subsection (a), the word “have” is substituted for “maintain” for consistency in the revised title. The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the words “is notice to or service on” are substituted for “shall be deemed sufficient notice or service upon”, for consistency in the revised title.
In subsection (b), the words “precedent” and “or conferred” are omitted as unnecessary. The words “file, with the secretary of state or other designated official” are substituted for “serve notice upon the secretary of state, or similar officer” for consistency in the revised title.

Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–284 substituted “with the secretary” for “with secretary”.



§ 150512. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1391.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15051236:412.Apr. 3, 1952, ch. 131, § 12, 66 Stat. 40.





§ 150513. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be divided equally among the State and territorial societies in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1391.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15051336:417.Apr. 3, 1952, ch. 131, § 17, 66 Stat. 41.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary.




CHAPTER 1507—NATIONAL CONFERENCE ON CITIZENSHIP



Sec.


150701.Organization.


150702.Purposes.


150703.Membership.


150704.National officers.


150705.Board of directors.


150706.Powers.


150707.Exclusive right to name, seals, emblems, and badges.


150708.Restrictions.


150709.Headquarters and principal office.


150710.Records and inspection.


150711.Service of process.


150712.Liability for acts of officers and agents.


150713.Distribution of assets on dissolution or final liquidation.



§ 150701. Organization(a) Federal Charter.—National Conference on Citizenship (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1392.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15070136:431.Aug. 13, 1953, ch. 427, §§ 1, 2, 67 Stat. 562.
 36:432. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 150702. Purposes
The purposes of the corporation are—(1) to hold an annual national conference on citizenship on or about “Citizenship Day”, September 17;

(2) to assist in the development of more dynamic procedures for making citizenship more effective, including the promotion and encouragement of local, State, and regional citizenship conferences; and

(3) to indicate the ways and means by which various organizations may contribute concretely to the development of a more active, alert, enlightened, conscientious, and progressive citizenry in our country.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1392.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15070236:433.Aug. 13, 1953, ch. 427, § 3, 67 Stat. 562.





§ 150703. Membership(a) Eligibility.—Membership in the corporation is confined to agencies and organizations. Except as provided in this chapter, the rights and privileges of members are as provided in the bylaws.

(b) Voting.—Each agency or organization sending delegates to, and participating in, the annual national conference on citizenship has one vote in the conduct of the business of the conference.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1392.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15070336:436.Aug. 13, 1953, ch. 427, § 6, 67 Stat. 563.





§ 150704. National officers(a) National Officers.—The national officers of the corporation are a president, a first vice president, a second vice president, a third vice president, a secretary, and a treasurer. The president is chairman of the board of directors and of the executive committee described in section 150705(d) of this title.

(b) Election.—The national officers are elected biennially from among the officers and members of the member agencies and organizations participating in the annual national conference on citizenship, by a majority vote of the agencies and organizations sending delegates to, and participating in, the conference.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1392.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15070436:437.Aug. 13, 1953, ch. 427, § 7, 67 Stat. 563.


In subsection (b), the words “For the purposes of initiating the corporation, the national officers shall be elected within ten days of August 13, 1953, by the persons named in section 431 of this title, to serve until the final session of the next following annual conference. Thereafter” are omitted as obsolete. The words “one vote to each such agency and to each such organization” are omitted because section 150703(b) of the revised title already states that each of those agencies and organizations has one vote.



§ 150705. Board of directors(a) General.—The board of directors is the governing body of the corporation. The board shall exercise the powers granted to the corporation.

(b) Number and Election.—The number of directors and their term of office are as provided in the bylaws, except that the board shall have at least 10 members (including ex officio members). The directors are elected from among the officers and members of the member agencies and organizations participating in the annual national conference on citizenship, by a majority vote of the agencies and organizations sending delegates to, and participating in, the conference.

(c) Meetings.—The board shall hold an annual meeting at a time and place as may be provided in the bylaws. The annual report of the board shall be presented at the annual meeting. Special meetings of the board may be called as provided in the bylaws.

(d) Executive Committee.—The board shall designate 3 of its own members, who together with the president and the 3 vice presidents constitute the executive committee. When the board is not in session, the executive committee has the powers of the board subject to the board’s direction and may authorize the seal of the corporation to be affixed to all papers that require it.

(e) Executive Director and Professional Staff.—The executive committee shall select an executive director for the corporation, who shall have the qualifications and terms of employment decided by the committee. The executive director shall nominate other professional staff members, who must be approved by the executive committee.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1392.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15070536:438.Aug. 13, 1953, ch. 427, § 8, 67 Stat. 564.


In subsection (a), the words “From August 13, 1953, until the final session of the next following annual conference . . . shall be the persons named in section 431 of this title and such additional persons as shall be named by them. Thereafter” are omitted as obsolete.
In subsection (b), the words “one vote to each such agency and to each such organization” are omitted because section 150703(b) of the revised title already states that each of those agencies and organizations has one vote.
In subsection (c), the words “hold an annual meeting” are substituted for “meet at least once each year” for consistency in the revised title.
In subsection (d), the words “and exercise” are omitted as unnecessary.
In subsection (e), the words “who shall have the qualifications and terms of employment decided” are substituted for “in keeping with qualifications and terms of employment adopted” for clarity and consistency.



§ 150706. Powers
The corporation may—(1) adopt and amend bylaws and regulations for the management of its property and the regulation of its affairs, including the establishment and maintenance of local and State conferences on citizenship;

(2) adopt and alter a corporate seal;

(3) adopt emblems and badges;

(4) choose officers, managers, employees, and agents as the activities of the corporation require;

(5) make contracts;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) use corporate funds to give prizes or awards to citizens for outstanding contributions toward the achievement of the purposes of the corporation;

(9) publish a magazine and other publications consistent with the purposes of the corporation;

(10) sue and be sued; and

(11) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1393.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15070636:434.Aug. 13, 1953, ch. 427, § 4, 67 Stat. 562.


In clause (1), the word “alter” is omitted as unnecessary. The words “not inconsistent with the laws of the United States or any State in which such corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the words “adopt emblems and badges” are substituted for “use and display such emblems and badges as it may adopt” for consistency in the revised title and to eliminate unnecessary words.
In clause (5), the words “make contracts” are substituted for “contract and be contracted with” for consistency and to eliminate unnecessary words.
Clause (6) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest any property, real or personal, necessary for attaining the objects and accomplishing the purposes of the corporation” and “transfer and convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject to applicable provisions of law of any State (a) governing the amount or kind of real and personal property which may be held by, or (b) otherwise limiting or controlling the ownership of real and personal property by a corporation operating in such State” are omitted as unnecessary.
In clause (7), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject to all applicable provisions of Federal or State law” are omitted as unnecessary.
In clause (10), the words “complain, and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (11), the words “any other act” are substituted for “any and all acts and things” to eliminate unnecessary words. The word “objects” is omitted as unnecessary.



§ 150707. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the name “National Conference on Citizenship” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1393.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15070736:446.Aug. 13, 1953, ch. 427, § 16, 67 Stat. 565.


The word “sole” is omitted as unnecessary and for consistency in the revised title.



§ 150708. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director, officer, or member as such may not contribute to, support, or assist a political party or candidate for elective public office, or advocate, sponsor, or promote legislation in the Congress of the United States or in the legislature of a State.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member except on dissolution or final liquidation of the corporation. This subsection does not prevent the executive committee from adopting terms of employment of the executive director as provided in section 150705(e) of this title.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1393.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150708(a)36:442.Aug. 13, 1953, ch. 427, §§ 9, 10, 12, 67 Stat. 564, 565.
150708(b)36:440. 
150708(c)36:439(a). 
150708(d)36:439(b). 


In subsection (a), the words “any shares of” and “its objects and purposes being solely patriotic and educational” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “such person, agency, or organization” are interpreted as referring to a “member, officer, or director” and are omitted as unnecessary. The words “as provided in section 445 of this title” are omitted as unnecessary. The words “This subsection does not prevent” are substituted for “Nothing in this subsection, however, shall be construed to prevent” to eliminate unnecessary words.



§ 150709. Headquarters and principal office
The headquarters and principal office of the corporation shall be in the District of Columbia, Maryland, or Virginia. However, the activities of the corporation are not confined to the District of Columbia, Maryland, and Virginia but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1394.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15070936:435(a).Aug. 13, 1953, ch. 427, § 5(a), 67 Stat. 563.


The word “office” is substituted for “offices” for consistency with section 150710 and other sections of the revised title. The words “the States of” and “various” are omitted as unnecessary.



§ 150710. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its annual national conference, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1394.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15071036:443.Aug. 13, 1953, ch. 427, § 13, 67 Stat. 565.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 150711. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Designation of the agent shall be filed in the office of the clerk of the United States District Court for the District of Columbia. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1394.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15071136:435(b).Aug. 13, 1953, ch. 427, § 5(b), 67 Stat. 563.


The word “have” is substituted for “maintain” for consistency in the revised title. The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the words “is notice to or service on” are substituted for “shall be deemed sufficient notice or service upon”, for consistency in the revised title.



§ 150712. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1394.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15071236:441.Aug. 13, 1953, ch. 427, § 11, 67 Stat. 565.





§ 150713. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be transferred by the board of directors to a recognized agency or agencies engaged in the furtherance and advancement of citizenship.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1394.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15071336:445.Aug. 13, 1953, ch. 427, § 15, 67 Stat. 565.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary.




CHAPTER 1509—NATIONAL COUNCIL ON RADIATION PROTECTION AND MEASUREMENTS



Sec.


150901.Organization.


150902.Purposes.


150903.Membership.


150904.Governing body.


150905.Powers.


150906.Restrictions.


150907.Principal office.


150908.Records and inspection.


150909.Statement required in audit report.


150910.Service of process.


150911.Liability for acts of officers and agents.


150912.Distribution of assets on dissolution or final liquidation.



§ 150901. Organization(a) Federal Charter.—National Council on Radiation Protection and Measurements (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1395.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15090136:4501.July 14, 1964, Pub. L. 88–376, § 1, 78 Stat. 320.


This section is substituted for the source provision for consistency in the revised title and to eliminate unnecessary and executed words.



§ 150902. Purposes
The purposes of the corporation are—(1) to collect, analyze, develop, and disseminate in the public interest information and recommendations about—(A) protection against radiation; and

(B) radiation measurements, quantities, and units, particularly those concerned with protection against radiation;


(2) to provide a means by which organizations concerned with the scientific and related aspects of protection against radiation and of radiation quantities, units, and measurements may cooperate for effective use of their combined resources, and to stimulate the work of those organizations;

(3) to develop basic concepts about—(A) radiation quantities, units, and measurements;

(B) the application of those concepts; and

(C) protection against radiation; and


(4) to cooperate with the International Commission on Radiological Protection, the Federal Radiation Council, the International Commission on Radiological Units and Measurements, and other national and international organizations, governmental and private, concerned with radiation quantities, units, and measurements and with protection against radiation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1395.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15090236:4503.July 14, 1964, Pub. L. 88–376, § 3, 78 Stat. 321.


In this section, the word “objects” is omitted as unnecessary. The words “protection against radiation” are used throughout, and the words “(referred to herein as ‘radiation protection’)” in 36:4503(1) are omitted, for clarity and to eliminate unnecessary words.



§ 150903. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.

(b) Voting.—Each member (except an honorary or associate member) has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1395.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15090336:4506.July 14, 1964, Pub. L. 88–376, § 6, 78 Stat. 322.


In subsection (b), the words “the right to” are omitted as unnecessary.



§ 150904. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. Between meetings of the corporation, the board is responsible for the general policies and program of the corporation. The board is responsible for the control of all funds of the corporation.

(2) The selection of directors and their term of office are as provided in the bylaws.


(b) Officers.—(1) The officers of the corporation are a president, one or more vice presidents, a secretary, a treasurer, and other officers as provided in the bylaws. Their duties are as provided in the bylaws.

(2) The officers shall be elected at the annual meeting of the corporation.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1395.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150904(a)36:4507.July 14, 1964, Pub. L. 88–376, §§ 7, 8, 78 Stat. 322.
150904(b)36:4508. 


In subsection (a), the text of 36:4507(a) is omitted as obsolete.



§ 150905. Powers
The corporation may—(1) adopt and amend bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose directors, officers, trustees, managers, employees, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) sue and be sued; and

(8) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1396.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15090536:4502.July 14, 1964, Pub. L. 88–376, §§ 2, 4, 16, 78 Stat. 321, 324.
 36:4504.36:4516.


In this section, the text of 36:4502 and 4516 is omitted as executed and obsolete.
In clause (1), the words “alter” and “not inconsistent with the laws of the United States of America or of any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
Clause (5) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest, or by any other method, any property, real or personal, necessary or proper for attaining the objects and carrying into effect the purposes of the corporation” and “transfer and convey real or personal property, and to mortgage, pledge, encumber, lease, and sublease the same” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State or the District of Columbia (a) governing the amount or kind of such property which may be held by, or (b) otherwise limiting or controlling the ownership of any such property by a corporation operating in such State or the District of Columbia” are omitted as unnecessary.
In clause (6), the words “for its corporate purposes” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds or other evidences of indebtedness therefor, and to secure the same by mortgage, pledge, or lien” for consistency in the revised title and to eliminate unnecessary words. The words “subject in every case to all applicable provisions of Federal or State law, or of the laws of the District of Columbia” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (8), the words “any other act” are substituted for “any and all such acts and things” to eliminate unnecessary words.



§ 150906. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director, officer, or agent as such may not contribute to, support, or assist a political party or candidate for office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of reasonable compensation to an officer in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1396.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


150906(a)36:4512.July 14, 1964, Pub. L. 88–376, §§ 9, 10, 12, 78 Stat. 322, 323.
150906(b)36:4510. 
150906(c)36:4509(a). 
150906(d)36:4509(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “duly appointed” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 150907. Principal office
The principal office of the corporation shall be in the District of Columbia or another place decided by the board of directors. However, the activities of the corporation may be conducted throughout the world.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1396.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15090736:4505(a).July 14, 1964, Pub. L. 88–376, § 5(a), 78 Stat. 322.


The words “shall not be confined to that place and” are omitted as unnecessary. The words “throughout the various States, the Commonwealth of Puerto Rico, and the possessions of the United States, and in other areas” are omitted as included in “throughout the world”.



§ 150908. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1396.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15090836:4513.July 14, 1964, Pub. L. 88–376, § 13, 78 Stat. 323.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 150909. Statement required in audit report
The corporation shall include in the audit report statement required under section 10101(b)(1)(B) of this title a schedule of all contracts requiring payments greater than $10,000 and all payments of compensation or fees at a rate greater than $10,000 a year.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1397.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15090936:4514(b) (2d sentence cl. (2)).July 14, 1964, Pub. L. 88–376, § 14(b) (2d sentence cl. (2)), 78 Stat. 324.


The word “salaries” is omitted as included in “compensation”.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 203 of House Document No. 103–7.



§ 150910. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1397.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15091036:4505(b).July 14, 1964, Pub. L. 88–376, § 5(b), 78 Stat. 322.


The word “have” is substituted for “maintain” for consistency in the revised title. The words “at all times” and “authorized” are omitted as unnecessary.



§ 150911. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1397.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15091136:4511.July 14, 1964, Pub. L. 88–376, § 11, 78 Stat. 323.





§ 150912. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but consistent with the purposes of the corporation and in compliance with the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1397.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15091236:4515.July 14, 1964, Pub. L. 88–376, § 15, 78 Stat. 324.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “and all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 1511—NATIONAL EDUCATION ASSOCIATION OF THE UNITED STATES



Sec.


151101.Organization.


151102.Purposes.


151103.Membership.


151104.Governing body.


151105.Powers.


151106.Tax exemption.


151107.Principal office.


151108.Nonapplication of audit requirements.



§ 151101. Organization(a) Federal Charter.—National Education Association of the United States (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation.—The corporation is declared to be incorporated in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1397.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15110136:5301.June 30, 1906, ch. 3929, §§ 1, 10, 34 Stat. 804, 807.
 36:5310. 


This section is substituted for 36:5301 for consistency in the revised title and to eliminate executed and obsolete words. The text of 36:5310 is omitted as executed and obsolete.



§ 151102. Purposes
The purposes of the corporation are—(1) to elevate the character and advance the interests of the profession of teaching; and

(2) to promote the cause of education in the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1397.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15110236:5302 (1st sentence).June 30, 1906, ch. 3929, § 2 (1st sentence), 34 Stat. 805.


Before clause (1), the word “object” is omitted as included in “purposes”.



§ 151103. Membership
Eligibility for membership in the corporation and the rights, obligations, and designation of classes of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1398.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15110336:5305.June 30, 1906, ch. 3929, § 5, 34 Stat. 805; June 14, 1937, ch. 336, § 1, 50 Stat. 257.


The words “Eligibility for membership” are substituted for “qualifications”, the words “designation of classes” are substituted for “classifications”, and the words “are as provided in the bylaws” are substituted for “shall be prescribed in the bylaws”, for consistency in the revised title.



§ 151104. Governing body(a) Officers.—The officers of the corporation are a president, one or more vice presidents, a secretary, a treasurer, and the members of a board of directors, an executive committee, and any other boards, councils, and committees, and other officers, as provided in the bylaws.

(b) Additional Provisions.—Except as provided in this chapter, the manner of selection, term of office, powers, and duties of the officers, boards, councils, and committees are as provided in the bylaws. The bylaws may provide other and different provisions as to the names and numbers of the officers, boards, councils, and committees.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1398.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15110436:5302 (last sentence).June 30, 1906, ch. 3929, § 2 (last sentence), 34 Stat. 805.
 36:5306.June 30, 1906, ch. 3929, § 6, 34 Stat. 805; June 14, 1937, ch. 336, § 2, 50 Stat. 257; June 30, 1969, Pub. L. 91–37, § 1(b), 83 Stat. 43.


In this section, the text of 36:5302 (last sentence) is omitted as unnecessary and obsolete because it includes authority to change or abolish the departments specified in that provision.
In subsection (a), the words “and the members of” are added for clarity.
In subsection (b), the words “manner of selection” are substituted for “manner of election or appointment” for consistency in the revised title and to eliminate unnecessary words. The words “are as provided in the bylaws” are substituted for “the bylaws of the corporation shall prescribe” for consistency in the revised title.



§ 151105. Powers
The corporation may—(1) adopt and amend bylaws;

(2) adopt and alter a corporate seal;

(3) acquire, own, lease, encumber, and transfer property to carry out the purposes of the corporation;

(4) accept and administer a trust for educational purposes;

(5) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(6) sue and be sued in any court of the United States, or other court of competent jurisdiction.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1398.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15110536:5303.June 30, 1906, ch. 3929, § 3, 34 Stat. 805; June 30, 1969, Pub. L. 91–37, § 1(a), 83 Stat. 42.
 36:5309.June 30, 1906, ch. 3929, § 9, 34 Stat. 807.


In this section, the text of 36:5309 is omitted as executed and obsolete.
In clause (1), the words “adopt and amend” are substituted for “make” for consistency in the revised title. The words “not inconsistent with the provisions of this chapter or of the Constitution of the United States” are omitted as unnecessary.
In clause (2), the words “adopt and alter a corporate seal” are substituted for “have and to use a common seal, and to alter and change the same at its pleasure” for consistency in the revised title and to eliminate unnecessary words.
Clause (3) is substituted for “take or receive, whether by gift, grant, devise, bequest, or purchase, any real or personal estate, and to hold, grant, transfer, sell, convey, hire, or lease the same for the purpose of its incorporation” for consistency in the revised title and to eliminate unnecessary words.
In clause (4), the words “of real or personal estate” and “within the objects of the corporation” are omitted as unnecessary.
In clause (5), the words “for its corporate purposes” are omitted as unnecessary. The words “instruments of indebtedness” are substituted for “bonds therefor”, and the words “secure its obligations by granting security interests in its property” are substituted for “secure the same by mortgage, deed of trust, pledge, or otherwise”, for consistency in the revised title and to eliminate unnecessary words.



§ 151106. Tax exemption(a) Real Property.—Real property of the corporation is exempt from taxation if it is—(1) located in the District of Columbia;

(2) used for the purposes provided in section 151102 of this title; and

(3) not used to produce income.


(b) Personal Property.—Personal property of the corporation is exempt from taxation if it is used for the purposes provided in section 151102 of this title or to produce income to be used for those purposes.

(c) Annual Report.—The corporation shall submit annually to the Secretary of Education a written report stating in detail for the prior year—(1) the real and personal property held by the corporation;

(2) the income from the property; and

(3) the expenditure or other use or disposition of the property and income from the property.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1398.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151106(a), (b)36:5304 (words before last proviso).June 30, 1906, ch. 3929, § 4, 34 Stat. 805.
151106(c)36:5304 (last proviso). 


In subsections (a) and (b), the words “the purposes provided in section 151102 of this title” are substituted for “the educational or other purposes of the corporation as aforesaid” and “educational purposes aforesaid” for clarity. The words “Provided, however, That this exemption shall not apply to any property of the corporation which shall not be used for or the income of which shall not be applied to the educational purposes of the corporation” are omitted as unnecessary.
In subsection (b), the words “and funds” are omitted as included in “personal property”. The words “held” and “invested” are omitted as included in “used . . . to produce income”.
In subsection (c), the words “Secretary of Education” are substituted for “Commissioner of Education of the United States” because all functions of the Commissioner of Education have been transferred to the Secretary of Education as provided in 20:3441(a).

Statutory Notes and Related Subsidiaries
Taxation of Real Property of NEA in District of ColumbiaPub. L. 105–277, div. A, § 101(c) [§ 147], Oct. 21, 1998, 112 Stat. 2681–121, 2681–145, provided that: “Notwithstanding any provision of any Federally-granted charter or any other provision of law, beginning with fiscal year 1999 and for each fiscal year hereafter, the real property of the National Education Association located in the District of Columbia shall be subject to taxation by the District of Columbia in the same manner as any similar organization.”




§ 151107. Principal office
The principal office of the corporation shall be in the District of Columbia. However, the activities of the corporation may be conducted, and offices may be maintained, throughout the United States in accordance with the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1398.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15110736:5308.June 30, 1906, ch. 3929, § 8, 34 Stat. 807; June 14, 1937, ch. 336, § 4, 50 Stat. 258.


The words “activities of the corporation may be conducted” are substituted for “meetings of the corporation, its officers, committees, and departments, may be held, and . . . its business may be transacted” for consistency in the revised title and to eliminate unnecessary words.



§ 151108. Nonapplication of audit requirements
The audit requirements of section 10101 of this title do not apply to the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1399.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151108(no source). 


This section is added to except the National Education Association of the United States from the application of section 10101 of the revised title, restating 36:1101–1103, which imposes audit requirements on certain federally chartered corporations. The Association is not included in the list of corporations set out in 36:1101 to which the audit requirements apply.




CHAPTER 1513—NATIONAL FALLEN FIREFIGHTERS FOUNDATION



Sec.


151301.Organization.


151302.Purposes.


151303.Board of directors.


151304.Officers and employees.


151305.Powers.


151306.Principal office.


151307.Provision and acceptance of support by Administrator.


151308.Service of process.


151309.Civil action by Attorney General for equitable relief.


151310.Immunity of United States Government.


151311.Annual report.



§ 151301. Organization(a) Federal Charter.—National Fallen Firefighters Foundation (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Nature of Corporation and Place of Incorporation.—The corporation is a charitable and nonprofit corporation incorporated under the laws of Maryland and is not an agency or establishment of the United States Government.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1399.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151301(a)36:5201(a) (1st sentence).Oct. 26, 1992, Pub. L. 102–522, title II, §§ 202(a), 204(a)(1), 106 Stat. 3417, 3419.
151301(b)36:5201(a) (last sentence). 
151301(c)36:5203(a)(1). 


Subsection (a) is substituted for “There is established the National Fallen Firefighters Foundation (hereafter in this chapter referred to as the ‘Foundation’)” for consistency in the revised title.
In subsection (c), the words “Except as otherwise provided” are added, and the word “existence” is substituted for “succession”, for consistency in the revised title.



§ 151302. Purposes
The purposes of the corporation are—(1) primarily—(A) to encourage, accept, and administer private gifts of property for the benefit of the National Fallen Firefighters’ Memorial and the annual memorial service associated with the memorial; and

(B) to, in coordination with the Federal Government and fire services (as that term is defined in section 4 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2203)), plan, direct, and manage the memorial service referred to in subparagraph (A);


(2) to provide financial assistance to families of fallen firefighters for transportation to and lodging at non-Federal and Federal facilities during the annual memorial service;

(3) to assist Federal, State, and local efforts to recognize firefighters who die in the line of duty;

(4) to provide scholarships and other financial assistance for educational purposes and job training for the spouses and children of fallen firefighters;

(5) to provide for a national program to assist families of fallen firefighters and fire departments in dealing with line-of-duty deaths of those firefighters; and

(6) to promote national, State, and local initiatives to increase public awareness of fire and life safety.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1399; Pub. L. 106–503, title I, § 113(a), Nov. 13, 2000, 114 Stat. 2303.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15130236:5201(b).Oct. 26, 1992, Pub. L. 102–522, title II, § 202(b), 106 Stat. 3417.



Editorial Notes
Codification
Section 5201(b) of former Title 36, from which this section was derived, was amended after the Aug. 15, 1997, cutoff date by Pub. L. 105–276, title IV, § 427(a), Oct. 21, 1998, 112 Stat. 2510, see section 5(a) of Pub. L. 105–225, set out as a Legislative Purpose and Construction note preceding section 101 of this title. The subsequent amendment made directly to this section by Pub. L. 106–503 replicated the prior amendment made by Pub. L. 105–276, with the exception that in par. (1)(B), the words “plan, direct, and manage the memorial service referred to in subparagraph (A)” were used instead of “plan, direct, and manage the memorial service referred to in subparagraph (A) and related activities”.

Amendments2000—Par. (1). Pub. L. 106–503, § 113(a)(1) added par. (1) and struck out former par. (1) which read as follows: “primarily to encourage, accept, and administer private gifts of property for the benefit of the National Fallen Firefighters’ Memorial and the annual memorial service associated with it;”.
Par. (2). Pub. L. 106–503, § 113(a)(2), inserted “and Federal” after “non-Federal”.
Par. (3). Pub. L. 106–503, § 113(a)(3), substituted “Federal, State, and local” for “State and local” and struck out “and” after semicolon.
Par. (4). Pub. L. 106–503, § 113(a)(4), substituted semicolon for period at end.
Pars. (5), (6). Pub. L. 106–503, § 113(a)(5), added pars. (5) and (6).

Statutory Notes and Related Subsidiaries
Lowering of Flag in Honor of National Fallen Firefighters Memorial ServicePub. L. 107–51, Oct. 16, 2001, 115 Stat. 267, provided that:
“Whereas 1,200,000 men and women comprise the American fire and emergency services;
“Whereas the fire and emergency services is considered one of the most dangerous jobs in the United States;
“Whereas fire and emergency services personnel respond to over 16 million emergency calls annually, without reservation and with little regard for their personal safety;
“Whereas fire and emergency services personnel are the first to respond to an emergency, whether it involves a fire, medical emergency, spill of hazardous materials, natural disaster, act of terrorism, or transportation accident;
“Whereas approximately one-third of all active fire and emergency personnel suffer debilitating injuries annually; and
“Whereas approximately 100 fire and emergency services personnel die annually in the line of duty: Now, therefore, be it
“Resolved by the Senate and House of Representatives of the United States of America in Congress assembled, That each year, the American flags on all Federal office buildings will be lowered to half-staff in honor of the National Fallen Firefighters Memorial Service in Emmitsburg, Maryland.”





§ 151303. Board of directors(a) General.—The board of directors is the governing body of the corporation.

(b) Members and Appointment.—(1) The Administrator of the United States Fire Administration of the Federal Emergency Management Agency is an ex officio nonvoting member of the board. The Administrator appoints the voting members of the board.

(2) The board consists of the following 12 voting members:(A) one active volunteer firefighter;

(B) one active career firefighter;

(C) one United States Government firefighter; and

(D) nine individuals who have a demonstrated interest in the fire service.


(3) The terms of office of the voting members are 6 years (except for the initial members). The terms shall be staggered so that the terms of 4 members expire every 2 years.

(4) A vacancy on the board shall be filled within 60 days in the manner in which the original appointment was made.


(c) Chairman.—The chairman shall be elected by the board from its voting members for a 2-year term.

(d) Quorum.—A majority of the current membership of the board is a quorum.

(e) Meetings.—The board shall meet at the call of the chairman at least once a year. If a member of the board misses 3 consecutive meetings, that member may be removed from the board and that vacancy may be filled as provided in subsection (b)(4) of this section.

(f) Status and Compensation.—(1) Appointment to the board shall not constitute employment by or the holding of an office of the United States.

(2) Members of the board shall serve without compensation.


(g) Liability.—Members of the board are not personally liable, except for gross negligence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1399; Pub. L. 105–354, § 1(8), Nov. 3, 1998, 112 Stat. 3244; Pub. L. 106–503, title I, § 113(b), Nov. 13, 2000, 114 Stat. 2304; Pub. L. 108–169, title II, § 206(a), Dec. 6, 2003, 117 Stat. 2040; Pub. L. 109–284, § 5(9), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes



Pub. L. 105–225


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151303(a)36:5202(a)(1) (words before 1st comma).Oct. 26, 1992, Pub. L. 102–522, title II, §§ 203(a)–(f), 204(c)(2) (words after 2d comma), 106 Stat. 3417, 3419.
151303(b)36:5202(a)(1) (words after 1st comma), (2), (b), (c). 
151303(c)36:5202(d). 
151303(d)36:5202(e). 
151303(e)36:5202(f). 
151303(f)36:5202(a)(3), (4). 
151303(g)36:5203(c)(2) (words after 2d comma). 


Subsection (a) is substituted for “The Foundation shall have a governing Board of Directors (hereafter in this chapter referred to as the ‘Board’)” for consistency in the revised title and to eliminate unnecessary words.
In subsection (b)(1), the words “(hereafter in this chapter referred to as the ‘Administrator’)” in 36:5202(a)(2) are omitted as unnecessary. The words “Within 3 months after October 26, 1992” in 36:5202(b) are omitted as obsolete.
Subsection (b)(3) is substituted for 36:5202(b) (last sentence) to eliminate obsolete and unnecessary words.
In subsection (d), the words “for the transaction of business” are omitted as unnecessary.
Subsection (f)(1) is substituted for “Appointment to the Board shall not constitute employment by, or the holding of an office of, the United States for the purposes of any Federal law” to eliminate unnecessary words.

Pub. L. 105–354This amends subsections (f) and (g) of section 151303 of title 36, as enacted by section 1 of Public Law 105–225 (Aug. 12, 1998, 112 Stat. 1400). The amendment clarifies the restatement of 36:5202(a)(3) by making it clear that appointment to the board of directors of the National Fallen Firefighters Foundation does not constitute appointment as an officer or employee of the United States Government for the purpose of any law of the United States.

Editorial Notes
Amendments2006—Subsec. (c). Pub. L. 109–284 substituted “The chairman” for “The Chairman”.
2003—Subsec. (b)(2). Pub. L. 108–169, § 206(a)(1), (2), substituted “12” for “9” in introductory provisions and “nine” for “six” in subpar. (D).
Subsec. (b)(3). Pub. L. 108–169, § 206(a)(3), substituted “4 members” for “3 members”.
2000—Subsec. (f). Pub. L. 106–503, § 113(b)(1), added subsec. (f) and struck out heading and text of former subsec. (f). Text read as follows: “Appointment to the board does not constitute appointment as an officer or employee of the United States Government for the purpose of any law of the United States.”
Subsecs. (g), (h). Pub. L. 106–503, § 113(b), redesignated subsec. (h) as (g) and struck out heading and text of former subsec. (g). Text read as follows: “Members of the board serve without compensation.”
1998—Subsecs. (f) to (h). Pub. L. 105–354 amended subsecs. (f) and (g) generally and added subsec. (h). Prior to amendment, subsecs. (f) and (g) read as follows:
“(f) Status and Compensation.—Members of the board—
“(1) are not officers or employees of the United States Government; and
“(2) serve without compensation.
“(g) Liability of Directors.—Members of the board are not personally liable, except for gross negligence.”

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentPub. L. 105–354, § 3, Nov. 3, 1998, 112 Stat. 3245, provided that: “The amendment made by section 1(8) of this Act [amending this section] shall take effect as if included in the provisions of Public Law 105–225, as of the date of enactment of Public Law 105–225 [Aug. 12, 1998].”



Transfer of Functions
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 151304. Officers and employees(a) Appointment.—The board of directors may appoint officers or employees, but only after the corporation has sufficient funds to pay for their services.

(b) Status and Compensation.—Officers and employees of the corporation—(1) shall not be considered employees of the United States Government;

(2) shall be appointed without regard to the provisions of title 5 governing appointments in the competitive service; and

(3) may be paid without regard to chapter 51 and subchapter III of chapter 53 of title 5, except that an officer or employee may not be paid more than 15 percent above the annual rate of basic pay for level GS–15 of the General Schedule under section 5107 of title 5.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1400; Pub. L. 106–503, title I, § 113(c), Nov. 13, 2000, 114 Stat. 2304; Pub. L. 108–169, title II, § 206(b), Dec. 6, 2003, 117 Stat. 2040.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151304(a)36:5202(g)(1)(A), (2).Oct. 26, 1992, Pub. L. 102–522, title II, § 203(g)(1)(A), (2), (h), 106 Stat. 3418.
151304(b)36:5202(h). 


Subsection (a) is substituted for the source provisions for clarity.
In subsection (b)(3), the words “relating to classification and General Schedule pay rates” are omitted as unnecessary.

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (b)(3), is set out under section 5332 of Title 5, Government Organization and Employees.

Codification
Section 5202(g)(1) of former Title 36, from which this section was derived, was amended after the Aug. 15, 1997, cutoff date by Pub. L. 105–276, title IV, § 427(b), Oct. 21, 1998, 112 Stat. 2511, see section 5(a) of Pub. L. 105–225, set out as a Legislative Purpose and Construction note preceding section 101 of this title. The subsequent amendment made directly to this section by section 113(c)(1) of Pub. L. 106–503 replicated the prior amendment made by Pub. L. 105–276.

Amendments2003—Subsec. (b)(3). Pub. L. 108–169 inserted “15 percent above” after “more than”.
2000—Subsec. (a). Pub. L. 106–503, § 113(c)(1), struck out “not more than 2” after “appoint”.
Subsec. (b)(1). Pub. L. 106–503, § 113(c)(2), substituted “shall not be considered” for “are not”.



§ 151305. Powers(a) General.—The corporation may—(1) adopt a constitution and bylaws;

(2) adopt a seal which shall be judicially noticed; and

(3) do any other act necessary to carry out this chapter.


(b) Powers as Trustee.—To carry out its purposes, the corporation has the usual powers of a corporation acting as a trustee in Maryland, including the power—(1) to accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of property or any income from or other interest in the property;

(2) unless otherwise required by the instrument of transfer, to sell, donate, lease, invest, or otherwise dispose of any property or income from the property;

(3) to make contracts and other arrangements with public agencies and private organizations and persons and to make payments necessary to carry out its functions;

(4) to sue and be sued; and

(5) to do any other act necessary and proper to carry out the purposes of the corporation.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1400; Pub. L. 105–354, § 1(9), Nov. 3, 1998, 112 Stat. 3244.)











Historical and Revision Notes



Pub. L. 105–225


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151305(a)36:5202(g)(1)(B), (C).Oct. 26, 1992, Pub. L. 102–522, title II, §§ 203(g)(1)(B), (C), 204(b), (c)(1), (2) (words before 2d comma), (3)–(5), 106 Stat. 3418, 3419.
 36:5203(b). 
151305(b)36:5203(c)(1), (2) (words before 2d comma), (3)–(5). 


Subsection (a)(1) is substituted for 36:5202(g)(1)(B) for consistency in the revised title. The words “consistent with this chapter” are omitted as unnecessary.
Subsection (a)(2) is substituted for 36:5203(b) for consistency in the revised title.
Subsection (a)(3) is substituted for 36:5202(g)(1)(C) for consistency in the revised title.
In subsection (b), before clause (1), the words “under section 5201 of this title” and “in addition to the powers otherwise given it under this chapter” are omitted as unnecessary. In clause (1), the words “real or personal” are omitted as unnecessary and for consistency in the revised title. In clause (4), the words “and complain and defend itself in any court of competent jurisdiction” are omitted as unnecessary. In clause (5), the words “any other act” are substituted for “any and all acts” to eliminate unnecessary words.

Pub. L. 105–354This amends section 151305(b) of title 36 to correct an inconsistency in the revised title.

Editorial Notes
Amendments1998—Subsec. (b). Pub. L. 105–354 struck out “the State of” before “Maryland” in introductory provisions.



§ 151306. Principal office
The principal office of the corporation shall be in Maryland. However, the corporation may conduct business throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1401.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15130636:5203(a)(2), (3).Oct. 26, 1992, Pub. L. 102–522, title II, § 204(a)(2), (3), 106 Stat. 3419.


This section is substituted for the source provisions for consistency in the revised title.



§ 151307. Provision and acceptance of support by Administrator(a) Provision by Administrator.—(1) The Administrator of the United States Fire Administration of the Federal Emergency Management Agency—(A) may provide personnel, facilities, and other administrative services to the corporation; and

(B) may require and accept reimbursements for these personnel, facilities, and services.


(2) Reimbursements under paragraph (1) of this subsection shall be deposited in the Treasury to the credit of the appropriations then current and chargeable for the cost of providing the services.

(3) Notwithstanding any other law, United States Government personnel and stationery may not be used to solicit funding for the corporation.


(b) Acceptance by Administrator.—The Administrator may accept, without regard to chapters 33 and 51 and subchapter III of chapter 53 of title 5 and related regulations, the services of the corporation and its directors, officers, and employees as volunteers in performing functions authorized under this chapter, without compensation from the Administration.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1401; Pub. L. 106–503, title I, § 113(d), Nov. 13, 2000, 114 Stat. 2304; Pub. L. 108–169, title II, § 206(c), Dec. 6, 2003, 117 Stat. 2041.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151307(a)36:5204.Oct. 26, 1992, Pub. L. 102–522, title II, §§ 205, 206, 106 Stat. 3419.
151307(b)36:5205. 


In subsection (b), the words “chapters 33 and 51 and subchapter III of chapter 53 of title 5 and related regulations” are substituted for “the Federal civil service classification laws, rules, or regulations” for consistency in the revised title and with other titles of the United States Code.

Editorial Notes
Codification
Section 5204 of former Title 36, from which subsec. (a) of this section was derived, was amended generally after the Aug. 15, 1997, cutoff date by Pub. L. 105–276, title IV, § 427(c), Oct. 21, 1998, 112 Stat. 2511, see section 5(a) of Pub. L. 105–225, set out as a Legislative Purpose and Construction note preceding section 101 of this title. The subsequent amendment made directly to this section by Pub. L. 106–503 replicated the prior amendment made by Pub. L. 105–276, with the following exceptions—(1) in the introductory provisions of subsec. (a)(1), the words “During the 10-year period beginning on the date of the enactment of the Fire Administration Authorization Act of 2000” were used instead of “During the 10-year period beginning on the date of the enactment of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999”, (2) in subsec. (a)(1)(A), the words “other administrative services to” were used instead of “other required services for the operation of”, and (3) in subsec. (a)(1)(B), the words “may require and accept reimbursements” were used instead of “may accept reimbursement”.

Amendments2003—Subsec. (a)(1). Pub. L. 108–169 substituted “The” for “During the 10-year period beginning on the date of the enactment of the Fire Administration Authorization Act of 2000, the”.
2000—Subsec. (a)(1). Pub. L. 106–503, § 113(d)(1), substituted “During the 10-year period beginning on the date of the enactment of the Fire Administration Authorization Act of 2000, the Administrator” for “The Administrator” in introductory provisions.
Subsec. (a)(1)(B). Pub. L. 106–503, § 113(d)(2), substituted “may” for “shall”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 151308. Service of process
The corporation shall have a designated agent to receive service of process for the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1401.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15130836:5203(a)(4).Oct. 26, 1992, Pub. L. 102–522, title II, § 204(a)(4), 106 Stat. 3419.


The words “at all times” are omitted as unnecessary and for consistency in the revised title. The word “have” is substituted for “maintain” for consistency in the revised title.



§ 151309. Civil action by Attorney General for equitable relief
The Attorney General may bring a civil action in the United States District Court for the District of Columbia for appropriate equitable relief if the corporation—(1) engages or threatens to engage in any act, practice, or policy that is inconsistent with the purposes in section 151302 of this title; or

(2) refuses, fails, or neglects to carry out its obligations under this chapter or threatens to do so.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1401.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15130936:5206(c).Oct. 26, 1992, Pub. L. 102–522, title II, § 207(c), 106 Stat. 3420.


Before clause (1), the words “bring a civil action” are substituted for “petition” for consistency in the revised title and with other titles of the United States Code. The words “appropriate equitable relief” are substituted for “such equitable relief as may be necessary or appropriate” to eliminate unnecessary words.



§ 151310. Immunity of United States Government
The United States Government is not liable for any debts, defaults, acts, or omissions of the corporation. The full faith and credit of the Government does not extend to any obligation of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1401.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15131036:5207.Oct. 26, 1992, Pub. L. 102–522, title II, § 208, 106 Stat. 3420.





§ 151311. Annual report
Not later than 4 months after the end of each fiscal year, the corporation shall submit a report to the appropriate committees of Congress on the activities of the corporation during the prior fiscal year, including a complete statement of its receipts, expenditures, and investments.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1401.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15131136:5206(b).Oct. 26, 1992, Pub. L. 102–522, title II, § 207(b), 106 Stat. 3420.


The word “proceedings” is omitted for consistency in the revised title.




CHAPTER 1515—NATIONAL FEDERATION OF MUSIC CLUBS



Sec.


151501.Definition.


151502.Organization.


151503.Purposes.


151504.Membership.


151505.Governing body.


151506.Powers.


151507.Restrictions.


151508.Duty to maintain corporate and tax-exempt status.


151509.Records and inspection.


151510.Service of process.


151511.Liability for acts of officers and agents.


151512.Annual report.



§ 151501. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1402.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15150136:2013.Aug. 9, 1982, Pub. L. 97–231, § 14, 96 Stat. 258.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 151502. Organization(a) Federal Charter.—National Federation of Music Clubs (in this chapter, the “corporation”), incorporated in Illinois, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1402.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151502(a)36:2001.Aug. 9, 1982, Pub. L. 97–231, §§ 1, 15 (last sentence), 16, 96 Stat. 256, 258.
151502(b)36:2014 (last sentence).36:2015.


This section is substituted for the source provisions for consistency in the revised title.



§ 151503. Purposes(a) Specific Purposes.—The purposes of the corporation are as provided in the articles of incorporation and include—(1) bringing into working relations with one another, music clubs and other musical organizations and individuals associated with musical activity for the purpose of developing and maintaining high musical standards;

(2) aiding and encouraging musical education; and

(3) promoting American music and American artists throughout the United States and the world.


(b) Patriotic, Civic, and Historical Organization.—The corporation shall function as a patriotic, civic, and historical organization as authorized by the laws of each State in which it is incorporated.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1402.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15150336:2003.Aug. 9, 1982, Pub. L. 97–231, § 3, 96 Stat. 256.


In subsection (a), the words “objects”, “directly or indirectly”, and “of America” are omitted as unnecessary and for consistency in the revised title.



§ 151504. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1402.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15150436:2005.Aug. 9, 1982, Pub. L. 97–231, § 5, 96 Stat. 256.





§ 151505. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of the officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1402.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151505(a)36:2006.Aug. 9, 1982, Pub. L. 97–231, §§ 6, 7, 96 Stat. 257.
151505(b)36:2007. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:2006 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:2007 are omitted as unnecessary.



§ 151506. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1402.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15150636:2002.Aug. 9, 1982, Pub. L. 97–231, § 2, 96 Stat. 256.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 151507. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1403.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151507(a)36:2008(d).Aug. 9, 1982, Pub. L. 97–231, § 8(a)–(e), 96 Stat. 257.
151507(b)36:2008(c). 
151507(c)36:2008(a). 
151507(d)36:2008(b). 
151507(e)36:2008(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 151508. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of Illinois.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1403.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151508(a)36:2008(f).Aug. 9, 1982, Pub. L. 97–231, §§ 8(f), 15 (1st sentence), 96 Stat. 257, 258.
151508(b)36:2014 (1st sentence). 





§ 151509. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1403.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15150936:2010.Aug. 9, 1982, Pub. L. 97–231, § 10, 96 Stat. 257.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 151510. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1403.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15151036:2004.Aug. 9, 1982, Pub. L. 97–231, § 4, 96 Stat. 256.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 151511. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1403.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15151136:2009.Aug. 9, 1982, Pub. L. 97–231, § 9, 96 Stat. 257.





§ 151512. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1403.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15151236:2011.Aug. 9, 1982, Pub. L. 97–231, § 12, 96 Stat. 258.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 203 of House Document No. 103–7.




CHAPTER 1517—NATIONAL FILM PRESERVATION FOUNDATION



Sec.


151701.Organization.


151702.Purposes.


151703.Board of directors.


151704.Officers and employees.


151705.Powers.


151706.Principal office.


151707.Provision and acceptance of support by Librarian of Congress.


151708.Service of process.


151709.Civil action by Attorney General for equitable relief.


151710.Immunity of United States Government.


151711.Authorization of appropriations.


151712.Annual report.



§ 151701. Organization(a) Federal Charter.—National Film Preservation Foundation (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Nature of Corporation.—The corporation is a charitable and nonprofit corporation and is not an agency or establishment of the United States Government.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1404.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151701(a)36:5701(a) (1st sentence).Oct. 11, 1996, Pub. L. 104–285, title II, §§ 202(a), 204(a)(1), 110 Stat. 3382, 3384.
151701(b)36:5701(a) (last sentence). 
151701(c)36:5703(a)(1). 


Subsection (a) is substituted for “There is established the National Film Preservation Foundation (hereafter in this chapter referred to as the ‘Foundation’)” for consistency in the revised title.
In subsection (c), the words “Except as otherwise provided” are added, and the word “existence” is substituted for “succession”, for consistency in the revised title.



§ 151702. Purposes
The purposes of the corporation are to—(1) encourage, accept, and administer private gifts to promote and ensure the preservation and public accessibility of the nation’s film heritage held at the Library of Congress and other public and nonprofit archives throughout the United States and the repatriation of American films from foreign archives;

(2) further the goals of the Library of Congress and the National Film Preservation Board in connection with their activities under the National Film Preservation Act of 1996 (2 U.S.C. 179l–179w); and

(3) conduct activities, alone or in cooperation with other film related institutions and organizations, to further the preservation and public accessibility of films made in the United States, particularly films not protected by private interests, for the benefit of present and future generations of Americans.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1404; Pub. L. 110–336, § 3(b)(2), Oct. 2, 2008, 122 Stat. 3728.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15170236:5701(b).Oct. 11, 1996, Pub. L. 104–285, title II, § 202(b), 110 Stat. 3382.



Editorial Notes

References in TextThe National Film Preservation Act of 1996, referred to in par. (2), is title I of Pub. L. 104–285, Oct. 11, 1996, 110 Stat. 3377, which is classified principally to section 179l et seq. of Title 2, The Congress. For complete classification of this Act to the Code, see Short Title note set out under section 179l of Title 2 and Tables.

Amendments2008—Par. (1). Pub. L. 110–336 substituted “United States and the repatriation of American films from foreign archives;” for “United States;”.



§ 151703. Board of directors(a) General.—The board of directors is the governing body of the corporation.

(b) Members and Appointment.—(1) The Librarian of Congress is an ex officio nonvoting member of the board. The Librarian appoints the directors to the board.

(2)(A) The board consists of 12 directors.

(B) Each director must be a United States citizen.

(C) At least six directors must be knowledgeable or experienced in film production, distribution, preservation, or restoration, including two who are sitting members of the National Film Preservation Board. These six directors must, to the extent practicable, represent diverse points of view from the film community, including motion picture producers, creative artists, nonprofit and public archivists, historians, film critics, theater owners, and laboratory and university personnel.


(3) A director is not an employee of the Library of Congress and appointment to the board does not constitute appointment as an officer or employee of the United States Government for the purpose of any law of the United States.

(4) The terms of office of the directors are 4 years. There shall be no limit to the number of terms to which any individual may be appointed.

(5) A vacancy on the board shall be filled within 120 days in the manner in which the original appointment was made.


(c) Chair.—The Librarian shall appoint one of the directors as the initial chair of the board for a 2-year term. Thereafter, the chair shall be appointed and removed in accordance with the bylaws of the corporation.

(d) Quorum.—A majority of the current membership of the board is a quorum.

(e) Meetings.—The board shall meet at the call of the Librarian or the chair at least once each year. If a director misses three consecutive regularly scheduled meetings, the director may be removed from the board by the Librarian and that vacancy may be filled as provided in subsection (b) of this section.

(f) Compensation and Reimbursement.—Directors serve without compensation but may be reimbursed for actual and necessary travel and subsistence expenses incurred in performing duties for the corporation.

(g) Liability of Directors.—Directors are not personally liable, except for gross negligence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1404; Pub. L. 109–9, title III, § 312(a), Apr. 27, 2005, 119 Stat. 226; Pub. L. 110–336, § 3(b)(3), Oct. 2, 2008, 122 Stat. 3728.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151703(a)36:5702(a) (1st sentence words before 1st comma).Oct. 11, 1996, Pub. L. 104–285, title II, §§ 203(a)–(f), (g)(2)(A) (last sentence related to board of directors), 204(c)(5) (words after 2d comma), 110 Stat. 3383, 3384, 3385.
151703(b)(1)36:5702(a) (3d sentence), (b) (1st sentence). 
151703(b)(2)36:5702(a) (1st sentence words after 1st comma, 2d sentence). 
151703(b)(3)36:5702(a) (last sentence), (g)(2)(A) (last sentence related to board of directors). 
151703(b)(4)36:5702(b) (2d, last sentences). 
151703(b)(5)36:5702(b) (3d sentence). 
151703(c)–(f)36:5702(c)–(f). 
151703(g)36:5703(c)(5) (words after 2d comma). 


Subsection (a) is substituted for “The Foundation shall have a governing Board of Directors (hereafter in this title referred to as the ‘Board’)” for consistency in the revised title and to eliminate unnecessary words.
In subsection (b)(1), the words “(hereafter in this chapter referred to as the ‘Librarian’)” in 36:5702(a) are omitted as unnecessary. The words “Within 90 days after October 11, 1996” in 36:5702(b) are omitted as obsolete.
In subsection (b)(3), the words “is not an employee” are substituted for “nor . . . shall be construed to be employees” in 36:5702(g)(2)(A) (last sentence related to the board of directors), and the words “appointment to the board does not constitute appointment as an officer or employee” are substituted for “Appointment to the Board shall not constitute employment by, or the holding of an office of” in 36:5702(a), for clarity.
In subsection (d), the words “for the transaction of business” are omitted as unnecessary.

Editorial Notes
Amendments2008—Subsec. (b)(5). Pub. L. 110–336 substituted “120 days” for “60 days”.
2005—Subsec. (b)(2)(A). Pub. L. 109–9, § 312(a)(1), substituted “12” for “nine”.
Subsec. (b)(4). Pub. L. 109–9, § 312(a)(2), substituted “There shall be no limit to the number of terms to which any individual may be appointed.” for “An individual may not serve more than two consecutive terms.”



§ 151704. Officers and employees(a) Secretary of the Board.—(1) The Librarian of Congress shall appoint a Secretary of the Board to serve as executive director of the corporation. The Librarian may remove the Secretary.

(2) The Secretary must be knowledgeable and experienced in matters relating to—(A) film preservation and restoration activities;

(B) financial management; and

(C) fundraising.



(b) Appointment of Officers.—Except as provided in subsection (a) of this section, the board of directors appoints, removes, and replaces officers of the corporation.

(c) Appointment of Employees.—Except as provided in subsection (a) of this section, the Secretary appoints, removes, and replaces employees of the corporation.

(d) Status and Compensation of Employees.—Employees of the corporation (including the Secretary)—(1) are not employees of the Library of Congress;

(2) shall be appointed and removed without regard to the provisions of title 5 governing appointments in the competitive service; and

(3) may be paid without regard to chapter 51 and subchapter III of chapter 53 of title 5, except that an employee may not be paid more than the annual rate of basic pay for level GS–15 of the General Schedule under section 5107 of title 5.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1405.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151704(a)36:5702(g)(2)(B), (C).Oct. 11, 1996, Pub. L. 104–285, title II, § 203(g)(1)(A), (2)(A) (1st, 2d sentences, last sentence related to employees), (B), (C), 110 Stat. 3384.
151704(b)36:5702(g)(1)(A). 
151704(c)36:5702(g)(2)(A) (1st sentence). 
151704(d)36:5702(g)(2)(A) (2d sentence, last sentence related to employees). 


In subsection (a)(1), the words “The first employee appointed shall be the Secretary of the Board” in 36:5702(g)(2)(B) are omitted as unnecessary. The words “executive director of the corporation” are substituted for “its executive director” in 36:5702(g)(2)(C)(i) for clarity.
In subsection (b), the words “the board of directors appoints, removes, and replaces officers of the corporation” are substituted for “The Board may complete the organization of the Foundation by . . . appointing, removing, and replacing officers” for clarity.
In subsection (d)(1), the words “are not employees” are substituted for “nor . . . shall be construed to be employees” in 36:5702(g)(2)(A) (last sentence related to employees) for clarity.

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (d)(3), is set out under section 5332 of Title 5, Government Organization and Employees.



§ 151705. Powers(a) General.—The corporation may—(1) adopt a constitution and bylaws;

(2) adopt a seal which shall be judicially noticed; and

(3) do any other act necessary to carry out this chapter.


(b) Powers as Trustee.—To carry out its purposes, the corporation has the usual powers of a corporation acting as a trustee in the jurisdiction in which the principal office of the corporation is located, including the power—(1) to accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of property or any income from or other interest in property;

(2) to acquire property or an interest in property by purchase or exchange;

(3) unless otherwise required by an instrument of transfer, to sell, donate, lease, invest, or otherwise dispose of any property or income from property;

(4) to borrow money and issue instruments of indebtedness;

(5) to make contracts and other arrangements with public agencies and private organizations and persons and to make payments necessary to carry out its functions;

(6) to sue and be sued; and

(7) to do any other act necessary and proper to carry out the purposes of the corporation.


(c) Encumbered or Restricted Gifts.—A gift, devise, or bequest may be accepted by the corporation even though it is encumbered, restricted, or subject to beneficial interests of private persons, if any current or future interest is for the benefit of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1405; Pub. L. 109–9, title III, § 312(b), Apr. 27, 2005, 119 Stat. 226; Pub. L. 113–237, § 3(c)(5), Dec. 18, 2014, 128 Stat. 2840.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151705(a)36:5702(g)(1)(B), (C).Oct. 11, 1996, Pub. L. 104–285, title II, §§ 203(g)(1)(B), (C), 204(b), (c)(1)–(4), (5) (words before 2d comma), (6), (7), (last par.), 110 Stat. 3384, 3385.
 36:5703(b). 
151705(b)36:5703(c)(1)–(4), (5) (words before 2d comma), (6), (7). 
151705(c)36:5703(c) (last par.). 


Subsection (a)(1) is substituted for 36:5702(g)(1)(B) for consistency in the revised title. The words “consistent with the purposes of the Foundation and the provisions of this chapter” are omitted as unnecessary.
Subsection (a)(2) is substituted for 36:5703(b) for consistency in the revised title.
Subsection (a)(3) is substituted for 36:5702(g)(1)(C) for consistency in the revised title.
In subsection (b), before clause (1), the words “under section 5701 of this title” and “in addition to the powers otherwise given it under this chapter” are omitted as unnecessary. In clauses (1) and (2), the words “real or personal” are omitted as unnecessary and for consistency in the revised title. In clause (3), the words “reinvest, retain” are omitted as unnecessary. In clause (4), the words “instruments of indebtedness” are substituted for “bonds, debentures, or other debt instruments” to eliminate unnecessary words. In clause (6), the words “and complain and defend itself in any court of competent jurisdiction” are omitted as unnecessary. In clause (7), the words “any other act” are substituted for “any and all acts” to eliminate unnecessary words.

Editorial Notes
Amendments2014—Subsec. (b). Pub. L. 113–237 substituted “the jurisdiction” for “the the jurisdiction” in introductory provisions.
2005—Subsec. (b). Pub. L. 109–9 substituted “the jurisdiction in which the principal office of the corporation is located” for “District of Columbia” in introductory provisions.



§ 151706. Principal office
The principal office of the corporation shall be in the District of Columbia, or another place as determined by the board of directors. However, the corporation may conduct business throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1406; Pub. L. 109–9, title III, § 312(c), Apr. 27, 2005, 119 Stat. 226.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15170636:5703(a)(2), (3).Oct. 11, 1996, Pub. L. 104–285, title II, § 204(a)(2), (3), 110 Stat. 3384.


This section is substituted for the source provisions for consistency in the revised title.

Editorial Notes
Amendments2005—Pub. L. 109–9 inserted “, or another place as determined by the board of directors” after “District of Columbia”.



§ 151707. Provision and acceptance of support by Librarian of Congress(a) Provision by Librarian.—(1) The Librarian of Congress may provide personnel, facilities, and other administrative services to the corporation. Administrative services may include reimbursement of expenses under section 151703(f) of this title, at rates not exceeding the applicable per diem rates for the United States Government.

(2) The corporation shall reimburse the Librarian for support provided under paragraph (1) of this subsection. Amounts reimbursed shall be deposited in the Treasury to the credit of the appropriations then current and chargeable for the cost of providing the support.


(b) Acceptance by Librarian.—The Librarian may accept, without regard to chapters 33 and 51 and subchapter III of chapter 53 of title 5 and related regulations, the services of the corporation and its directors, officers, and employees as volunteers in performing functions authorized under this chapter, without compensation from the Library of Congress.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1406.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151707(a)36:5704.Oct. 11, 1996, Pub. L. 104–285, title II, §§ 205, 206, 110 Stat. 3385.
151707(b)36:5705. 


In subsection (b), the words “chapters 33 and 51 and subchapter III of chapter 53 of title 5 and related regulations” are substituted for “the civil service classification laws, rules, or regulations” for consistency in the revised title and with other titles of the United States Code.



§ 151708. Service of process
The corporation shall have a designated agent to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1406.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15170836:5703(a)(4), (a) (last par.).Oct. 11, 1996, Pub. L. 104–285, title II, § 204(a)(4), (a) (last par.), 110 Stat. 3384.


The words “at all times” are omitted as unnecessary. The word “have” is substituted for “maintain”, the words “to receive” are substituted for “authorized to accept”, and the words “is notice to or service on” are substituted for “shall be deemed as service upon or notice to”, for consistency in the revised title.



§ 151709. Civil action by Attorney General for equitable relief
The Attorney General may bring a civil action in the United States District Court for the District of Columbia for appropriate equitable relief if the corporation—(1) engages or threatens to engage in any act, practice, or policy that is inconsistent with the purposes in section 151702 of this title; or

(2) refuses, fails, or neglects to carry out its obligations under this chapter or threatens to do so.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1407.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15170936:5706(c).Oct. 11, 1996, Pub. L. 104–285, title II, § 207(c), 110 Stat. 3385.


Before clause (1), the words “bring a civil action” are substituted for “file a petition” for consistency in the revised title and with other titles of the United States Code. The words “appropriate equitable relief” are substituted for “such equitable relief as may be necessary or appropriate” to eliminate unnecessary words.



§ 151710. Immunity of United States Government
The United States Government is not liable for any debts, defaults, acts, or omissions of the corporation. The full faith and credit of the Government does not extend to any obligation of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1407.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15171036:5707.Oct. 11, 1996, Pub. L. 104–285, title II, § 208, 110 Stat. 3386.





§ 151711. Authorization of appropriations(a) Authorization of Appropriations.—(1) In general.—There are authorized to be appropriated to the Library of Congress amounts necessary to carry out this chapter, not to exceed—(A) $530,000 for each of the fiscal years 2005 through 2009;

(B) $750,000 for each of the fiscal years 2010 through 2011; and

(C) $1,000,000 for each of the fiscal years 2012 through 2026.


(2) Matching.—The amounts authorized to be appropriated under this subsection are to be made available to the corporation to match any private contributions (whether in currency, services, or property) made to the corporation by private persons and State and local governments.


(b) Limitation Related to Administrative Expenses.—Amounts authorized under this section may not be used by the corporation for management and general or fundraising expenses as reported to the Internal Revenue Service as part of an annual information return required under the Internal Revenue Code of 1986.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1407; Pub. L. 108–447, div. G, title I, § 1205(b), Dec. 8, 2004, 118 Stat. 3189; Pub. L. 109–9, title III, § 312(d), Apr. 27, 2005, 119 Stat. 226; Pub. L. 110–336, § 3(b)(1), Oct. 2, 2008, 122 Stat. 3728; Pub. L. 114–217, § 3(b), July 29, 2016, 130 Stat. 841.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15171136:5708.Oct. 11, 1996, Pub. L. 104–285, title II, § 209, 110 Stat. 3386.



Editorial Notes

References in TextThe Internal Revenue Code of 1986, referred to in subsec. (b), is classified generally to Title 26, Internal Revenue Code.

Amendments2016—Subsec. (a)(1)(C). Pub. L. 114–217 substituted “through 2026” for “through 2016”.
2008—Subsec. (a). Pub. L. 110–336, which directed that subsec. (a) be “amended to read as follows: by inserting after the first sentence the following:” and then set out subsec. (a) designation and heading and pars. (1) and (2), was executed by substituting the new subsec. (a) designation, heading, and pars. for the existing subsec. (a) to reflect the probable intent of Congress. Prior to amendment, text read as follows: “There are authorized to be appropriated to the Library of Congress amounts necessary to carry out this chapter, not to exceed $530,000 for each of the fiscal years 2005 through 2009. These amounts are to be made available to the corporation to match any private contributions (whether in currency, services, or property) made to the corporation by private persons and State and local governments.”
2005—Pub. L. 109–9 added subsecs. (a) and (b) and struck out former subsecs. (a) and (b) which read as follows:
“(a) Authorization.—There are authorized to be appropriated to the Library of Congress amounts necessary to carry out this chapter, not to exceed $250,000 for each of the fiscal years ending September 30, 2000–2005. These amounts are to be made available to the corporation to match private contributions (whether in currency, services, or property) made to the corporation by private persons and State and local governments.
“(b) Limitation Related to Administrative Expenses.—Amounts authorized under this section may not be used by the corporation for administrative expenses of the corporation, including salaries, travel, transportation, and overhead expenses.”
2004—Subsec. (a). Pub. L. 108–447 substituted “2005” for “2003”.



§ 151712. Annual report
As soon as practicable after the end of each fiscal year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year, including a complete statement of its receipts, expenditures, and investments.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1407.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15171236:5706(b).Oct. 11, 1996, Pub. L. 104–285, title II, § 207(b), 110 Stat. 3385.


The word “proceedings” is omitted for consistency in the revised title.




CHAPTER 1519—NATIONAL FUND FOR MEDICAL EDUCATION



Sec.


151901.Organization.


151902.Purposes.


151903.Membership.


151904.Governing body.


151905.Powers.


151906.Restrictions.


151907.Principal office.


151908.Records and inspection.


151909.Service of process.


151910.Liability for acts of officers and agents.


151911.Distribution of assets on dissolution or final liquidation.



§ 151901. Organization(a) Federal Charter.—National Fund for Medical Education (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1407.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15190136:601.Aug. 28, 1954, ch. 1036, §§ 1, 2, 4(1), 68 Stat. 891, 892.
 36:602.36:604(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 151902. Purposes
The purposes of the corporation are to raise from private sources, administer, and disperse funds for medical education, and in carrying out those purposes, to take other appropriate action to promote—(1) the interpretation of the needs of medical education to the American public;

(2) the encouragement of the growth, development, and advancement of constantly improving standards and methods in the education and training of all medical personnel in the United States; and

(3) the preservation of academic freedom in the institutions of medical education.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1408.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15190236:603.Aug. 28, 1954, ch. 1036, § 3, 68 Stat. 892.


The words “in carrying out those purposes” are substituted for “in connection therewith” for clarity. In clause (2), the word “personnel” is substituted for “manpower” to use a word that is gender-neutral.



§ 151903. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member (except an honorary, sustaining, or associate member) has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1408.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15190336:606.Aug. 28, 1954, ch. 1036, § 6, 68 Stat. 893.


In subsection (a), the words “are as provided in the constitution and bylaws of the corporation” are substituted for “shall . . . be determined as the constitution and bylaws of the corporation may provide” for consistency in the revised title and to eliminate unnecessary words.
In subsection (b), the words “the right to” are omitted as unnecessary.



§ 151904. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. Between meetings of the members of the corporation, the board is responsible for the general policies and program of the corporation and for the control of all funds of the corporation.

(2) The number of directors, their manner of selection (including the filling of vacancies), and their term of office are as provided in the constitution and bylaws of the corporation. However—(A) the corporation shall have at least 15 but not more than 25 directors; and

(B) at least four of the directors shall be members of the medical profession.



(b) Officers.—(1) The officers of the corporation are a chairman of the board of directors, a president, one or more vice presidents as provided in the constitution and bylaws, a secretary, a treasurer, and one or more assistant secretaries and assistant treasurers as provided in the constitution and bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1408.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151904(a)36:607.Aug. 28, 1954, ch. 1036, §§ 7, 8, 68 Stat. 893.
151904(b)36:608. 


In subsection (a), the text of 36:607(a) is omitted as obsolete. In paragraph (1), the words “control of all funds of the corporation” are substituted for “control of all contributed funds as may be raised by the corporation” to eliminate unnecessary words.



§ 151905. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, employees, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1408.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15190536:604(2)–(9).Aug. 28, 1954, ch. 1036, §§ 4(2)–(9), 16, 68 Stat. 892, 895.
 36:616. 


In this section, the text of 36:616 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm or individual and to hold any property, real, personal or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber and otherwise alienate real, personal or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge or otherwise” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 151906. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan or advance to a director, officer, or employee. Directors who vote for or assent to making a loan or advance to a director, officer, or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1409.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


151906(a)36:612.Aug. 28, 1954, ch. 1036, §§ 9, 10, 12, 68 Stat. 894.
151906(b)36:610. 
151906(c)36:609(a). 
151906(d)36:609(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not” are substituted for “Nothing in this subsection, however, shall be construed to” for consistency in the revised title and to eliminate unnecessary words.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 151907. Principal office
The principal office of the corporation shall be in New York, New York, or another place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1409.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15190736:605(a).Aug. 28, 1954, ch. 1036, § 5(a), 68 Stat. 893.


The word “various” is omitted as unnecessary.



§ 151908. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1409.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15190836:613.Aug. 28, 1954, ch. 1036, § 13, 68 Stat. 894.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 151909. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1409.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15190936:605(b).Aug. 28, 1954, ch. 1036, § 5(b), 68 Stat. 893.





§ 151910. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1409.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15191036:611.Aug. 28, 1954, ch. 1036, § 11, 68 Stat. 894.





§ 151911. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1410.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15191136:615.Aug. 28, 1954, ch. 1036, § 15, 68 Stat. 895.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 1521—NATIONAL MINING HALL OF FAME AND MUSEUM



Sec.


152101.Definition.


152102.Organization.


152103.Purposes.


152104.Membership.


152105.Governing body.


152106.Powers.


152107.Restrictions.


152108.Duty to maintain corporate and tax-exempt status.


152109.Records and inspection.


152110.Service of process.


152111.Liability for acts of officers and agents.


152112.Annual report.



§ 152101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1410.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15210136:4113.Nov. 14, 1988, Pub. L. 100–655, § 114, 102 Stat. 3852.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 152102. Organization(a) Federal Charter.—National Mining Hall of Fame and Museum (in this chapter, the “corporation”), incorporated in Colorado, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1410.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152102(a)36:4101.Nov. 14, 1988, Pub. L. 100–655, §§ 101, 116, 102 Stat. 3849, 3852.
152102(b)36:4115. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 152103. Purposes
The purposes of the corporation are as provided in its articles of incorporation and include—(1) honoring citizens, mining leaders, miners, prospectors, teachers, scientists, engineers, inventors, governmental leaders, and other individuals, who have helped to make this country great by their outstanding contributions to the establishment, development, advancement, or improvement of mining in the United States;

(2) perpetuating the memory of those individuals and recording their contributions and achievements by the erection and maintenance of buildings, monuments, and edifices considered appropriate as a lasting memorial;

(3) fostering, promoting, and encouraging a better understanding of the origins and growth of mining, especially in the United States, and the part mining has played in changing the economic, social, and scientific aspects of our country;

(4) establishing and maintaining a library and museum for collecting and preserving for posterity, the history of those honored by the corporation, together with a documentation of their accomplishments and contributions to mining, including such items as mining pictures, paintings, books, papers, documents, scientific data, relics, mementos, artifacts, and things relating to those items;

(5) cooperating with other mining organizations that are actively engaged and interested in similar projects; and

(6) engaging in any other activity necessary or proper to accomplish any of the purposes in this section.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1410.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15210336:4103.Nov. 14, 1988, Pub. L. 100–655, § 103, 102 Stat. 3850.


Before clause (1), the word “objects” is omitted as unnecessary.
In clause (1), the word “country” is substituted for “Nation”, and the words “of America” are omitted, for consistency in the revised title.
In clause (2), the word “considered” is substituted for “as may be deemed” for consistency in the revised title and to eliminate unnecessary words.
In clause (6), the words “any other activity” are substituted for “any and all activities”, and the words “necessary or proper” are substituted for “incidental thereto or necessary, suitable, or proper”, for consistency and to eliminate unnecessary words.



§ 152104. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1411.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15210436:4104.Nov. 14, 1988, Pub. L. 100–655, § 104, 102 Stat. 3850.





§ 152105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1411.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152105(a)36:4105.Nov. 14, 1988, Pub. L. 100–655, §§ 105, 106, 102 Stat. 3850.
152105(b)36:4106. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:4105 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:4106 are omitted as unnecessary.



§ 152106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1411.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15210636:4102.Nov. 14, 1988, Pub. L. 100–655, § 102, 102 Stat. 3849.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 152107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1411.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152107(a)36:4107(d).Nov. 14, 1988, Pub. L. 100–655, § 107(a)–(e), 102 Stat. 3850.
152107(b)36:4107(c). 
152107(c)36:4107(a). 
152107(d)36:4107(b). 
152107(e)36:4107(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 152108. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of Colorado.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1411.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152108(a)36:4107(f).Nov. 14, 1988, Pub. L. 100–655, §§ 107(f), 115, 102 Stat. 3851, 3852.
152108(b)36:4114. 





§ 152109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1411.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15210936:4110.Nov. 14, 1988, Pub. L. 100–655, § 110, 102 Stat. 3851.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 152110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1412.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15211036:4109.Nov. 14, 1988, Pub. L. 100–655, § 109, 102 Stat. 3851.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 152111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1412.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15211136:4108.Nov. 14, 1988, Pub. L. 100–655, § 108, 102 Stat. 3851.





§ 152112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1412.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15211236:4111.Nov. 14, 1988, Pub. L. 100–655, § 112, 102 Stat. 3851.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 204 of House Document No. 103–7.




CHAPTER 1523—NATIONAL MUSIC COUNCIL



Sec.


152301.Organization.


152302.Purposes.


152303.Membership.


152304.Governing body.


152305.Powers.


152306.Exclusive right to name, seals, emblems, and badges.


152307.Restrictions.


152308.Principal office.


152309.Records and inspection.


152310.Service of process.


152311.Liability for acts of officers and agents.


152312.Distribution of assets on dissolution or final liquidation.



§ 152301. Organization(a) Federal Charter.—National Music Council (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1412.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15230136:661.Aug. 1, 1956, ch. 824, §§ 1, 2, 19, 70 Stat. 794, 797.
 36:662.36:679.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 152302. Purposes
The purposes of the corporation are—(1) to provide the member organizations with a forum for the free discussion of problems affecting national musical life in this country;

(2) to speak with one voice for music whenever an authoritative expression of opinion is desirable;

(3) to provide for the interchange of information between the various member organizations;

(4) to encourage the coordination of efforts of the member organizations, thereby avoiding duplication or conflict;

(5) to organize exploratory surveys or fact-finding commissions whenever the corporation considers them necessary for the solution of important problems; and

(6) to encourage the development and appreciation of the art of music and to foster the highest ethical standards in the musical professions and industries.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1412.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15230236:663.Aug. 1, 1956, ch. 824, § 3, 70 Stat. 795.


Before clause (1), the word “objects” is omitted as unnecessary.
In clause (5), the word “considers” is substituted for “shall deem” for consistency in the revised title.



§ 152303. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member has one vote in the conduct of official business of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1413.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15230336:666.Aug. 1, 1956, ch. 824, § 6, 70 Stat. 796.





§ 152304. Governing body(a) General.—(1) The board of directors is the governing body of the corporation. The board may be known as an Executive Committee.

(2) The board shall consist of at least 10 individuals who shall be representative of members of the corporation or other individuals selected by the members of the corporation. The directors shall be elected by the members of the corporation annually or at another regular interval as provided in the bylaws of the corporation.


(b) Officers.—The officers of the corporation are a chairman of the board, a president, one or more vice presidents, a secretary, a treasurer, and assistant officers the board designates. The officers shall perform the duties and have the powers provided in the bylaws and by the board.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1413.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152304(a)36:667.Aug. 1, 1956, ch. 824, §§ 7, 8, 70 Stat. 796.
152304(b)36:668. 


In subsection (a)(1), the words “and referred to” are omitted as unnecessary.
In subsection (a)(2), the words “at another regular interval as provided” are substituted for “at such other regular intervals as may be specified” for consistency in the revised title and to eliminate unnecessary words.
In subsection (b), the words “from time to time” are omitted as unnecessary.



§ 152305. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, employees, and agents as the activities of the corporation require;

(4) make contracts;

(5) publish a bulletin, magazine, and other publications;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) use corporate funds to give prizes, awards, loans, scholarships, and grants to deserving composers, conductors, and others for the purposes stated in section 152302 of this title and for other purposes the board of directors considers proper;

(9) sue and be sued; and

(10) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1413.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15230536:664.Aug. 1, 1956, ch. 824, §§ 4, 18, 70 Stat. 795, 797.
 36:678. 


In this section, the text of 36:678 is omitted as executed and obsolete.
In clause (1), the words “not inconsistent with the laws of the United States or any State in which the Corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
Clause (6) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest any property, real or personal, necessary for attaining the objects or accomplishing the purposes of the Corporation” and “transfer and convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject to applicable provisions of law of any State (A) governing the amount or kind of real and personal property which may be held by, or (B) otherwise limiting or controlling the ownership of real and personal property by a corporation operating in such State” are omitted as unnecessary.
In clause (7), the words “for the purposes of the Corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject to all applicable provisions of Federal or State law” are omitted as unnecessary.
In clause (8), the words “other purposes the board of directors considers proper” are substituted for “such other purpose as may be determined to be proper by the board of directors” to eliminate unnecessary words.
In clause (9), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (10), the words “any other act” are substituted for “any and all acts and things”, and the word “objects” is omitted, to eliminate unnecessary words.



§ 152306. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the name “National Music Council” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1413.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15230636:676.Aug. 1, 1956, ch. 824, § 16, 70 Stat. 797.


The words “sole” and “as representing such Corporation” are omitted as unnecessary.



§ 152307. Restrictions(a) Profit.—The corporation may not engage in business for profit.

(b) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(c) Political Activities.—The corporation or a director, officer, or member as such may not contribute to, support, or assist a political party or candidate for elective public office.

(d) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member except on dissolution or final liquidation of the corporation.

(e) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1413.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152307(a)36:672 (words after comma).Aug. 1, 1956, ch. 824, §§ 9, 10, 12, 70 Stat. 796.
152307(b)36:672 (words before comma). 
152307(c)36:670. 
152307(d)36:669(a). 
152307(e)36:669(b). 


In subsection (a), the word “pecuniary” is omitted as unnecessary.
In subsection (b), the words “any shares of” are omitted as unnecessary.
In subsection (d), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “as provided in section 675 of this title” are omitted as unnecessary.



§ 152308. Principal office
The principal office of the corporation shall be at the place the board of directors decides. However, the activities of the corporation may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1414.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15230836:665 (1st, last sentences).Aug. 1, 1956, ch. 824, § 5 (1st, last sentences), 70 Stat. 796.





§ 152309. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1414.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15230936:673.Aug. 1, 1956, ch. 824, § 13, 70 Stat. 796.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 152310. Service of process(a) District of Columbia.—The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Designation of the agent shall be filed in the office of the clerk of the United States District Court for the District of Columbia. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.

(b) States, Territories, and Possessions.—As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, territory, or possession of the United States in which the corporation does business, the name and address of an agent in that State, territory, or possession on whom legal process or demands against the corporation may be served.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1414.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152310(a)36:665 (2d, 3d sentences).Aug. 1, 1956, ch. 824, §§ 5 (2d, 3d sentences), 17, 70 Stat. 796, 797.
152310(b)36:677. 


In subsection (b), the words “precedent” and “granted to the Corporation” are omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the Secretary of State, or in the office of another appropriate officer” for consistency in the revised title. The words “post office” are omitted as unnecessary.



§ 152311. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1414.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15231136:671.Aug. 1, 1956, ch. 824, § 11, 70 Stat. 796.





§ 152312. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be used by the board of directors for the purposes stated in section 152302 of this title or be transferred to a recognized educational foundation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1414.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15231236:675.Aug. 1, 1956, ch. 824, § 15, 70 Stat. 797.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary.




CHAPTER 1524—NATIONAL RECORDING PRESERVATION FOUNDATION



Sec.


152401.Organization.


152402.Purposes.


152403.Board of directors.


152404.Officers and employees.


152405.Powers.


152406.Principal office.


152407.Provision and acceptance of support by Librarian of Congress.


152408.Service of process.


152409.Civil action by Attorney General for equitable relief.


152410.Immunity of United States Government.


152411.Authorization of appropriations.


152412.Annual report.



§ 152401. Organization(a) Federal Charter.—The National Recording Preservation Foundation (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Nature of Corporation.—The corporation is a charitable and nonprofit corporation and is not an agency or establishment of the United States Government.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2091.)

§ 152402. Purposes
The purposes of the corporation are to—(1) encourage, accept, and administer private gifts to promote and ensure the preservation and public accessibility of the nation’s sound recording heritage held at the Library of Congress and other public and nonprofit archives throughout the United States; and

(2) further the goals of the Library of Congress and the National Recording Preservation Board in connection with their activities under the National Recording Preservation Act of 2000.

(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2092.)

Editorial Notes

References in TextThe National Recording Preservation Act of 2000, referred to in par. (2), is Pub. L. 106–474, Nov. 9, 2000, 114 Stat. 2085, which enacted this chapter and chapter 27 (§ 1701 et seq.) of Title 2, The Congress. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of Title 2 and Tables.



§ 152403. Board of directors(a) General.—The board of directors is the governing body of the corporation.

(b) Members and Appointment.—(1) The Librarian of Congress (hereafter in this chapter referred to as the “Librarian”) is an ex officio nonvoting member of the board. Not later than 90 days after the date of the enactment of this chapter, the Librarian shall appoint the directors to the board in accordance with paragraph (2).

(2)(A) The board consists of 12 directors.

(B) Each director shall be a United States citizen.

(C) At least 8 directors shall be knowledgeable or experienced in sound recording production, distribution, preservation, or restoration, including two who are sitting members of the National Recording Preservation Board. These 8 directors shall, to the extent practicable, represent diverse points of view from the sound recording community.


(3) A director is not an employee of the Library of Congress and appointment to the board does not constitute appointment as an officer or employee of the United States Government for the purpose of any law of the United States.

(4) The terms of office of the directors are 4 years.

(5) A vacancy on the board shall be filled in the manner in which the original appointment was made.


(c) Chair.—The Librarian shall appoint one of the directors as the initial chair of the board for a 2-year term. Thereafter, the chair shall be appointed and removed in accordance with the bylaws of the corporation.

(d) Quorum.—The number of directors constituting a quorum of the board shall be established under the bylaws of the corporation.

(e) Meetings.—The board shall meet at the call of the Librarian for regularly scheduled meetings.

(f) Reimbursement of Expenses.—Directors shall serve without compensation but may receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5.

(g) Liability of Directors.—Directors are not personally liable, except for gross negligence.

(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2092; amended Pub. L. 110–336, § 2(b)(2), Oct. 2, 2008, 122 Stat. 3727; Pub. L. 114–217, § 2(b)(2), July 29, 2016, 130 Stat. 840.)

Editorial Notes

References in TextThe date of the enactment of this chapter, referred to in subsec. (b), is the date of enactment of Pub. L. 106–474, which was approved Nov. 9, 2000.

Amendments2016—Subsec. (b)(2)(A). Pub. L. 114–217, § 2(b)(2)(A), substituted “12 directors” for “nine directors”.
Subsec. (b)(2)(C). Pub. L. 114–217, § 2(b)(2)(B), substituted “8 directors” for “six directors” in two places.
2008—Subsec. (b)(4). Pub. L. 110–336 struck out at end “An individual may not serve more than two consecutive terms.”



§ 152404. Officers and employees(a) Secretary of the Board.—(1) The Librarian shall appoint a Secretary of the Board to serve as executive director of the corporation. The Librarian may remove the Secretary.

(2) The Secretary shall be knowledgeable and experienced in matters relating to—(A) sound recording preservation and restoration activities;

(B) financial management; and

(C) fundraising.



(b) Appointment of Officers.—Except as provided in subsection (a) of this section, the board of directors appoints, removes, and replaces officers of the corporation.

(c) Appointment of Employees.—Except as provided in subsection (a) of this section, the Secretary appoints, removes, and replaces employees of the corporation.

(d) Status and Compensation of Employees.—Employees of the corporation (including the Secretary)—(1) are not employees of the Library of Congress;

(2) shall be appointed and removed without regard to the provisions of title 5 governing appointments in the competitive service; and

(3) may be paid without regard to chapter 51 and subchapter III of chapter 53 of title 5, except that an employee may not be paid more than the annual rate of basic pay for level 15 of the General Schedule under section 5107 of title 5.


(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2093.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (d)(3), is set out under section 5332 of Title 5, Government Organization and Employees.



§ 152405. Powers(a) General.—The corporation may—(1) adopt a constitution and bylaws;

(2) adopt a seal which shall be judicially noticed; and

(3) do any other act necessary to carry out this chapter.


(b) Powers as Trustee.—To carry out its purposes, the corporation has the usual powers of a corporation acting as a trustee in the jurisdiction in which the principal office of the corporation is located, including the power—(1) to accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of property or any income from or other interest in property;

(2) to acquire property or an interest in property by purchase or exchange;

(3) unless otherwise required by an instrument of transfer, to sell, donate, lease, invest, or otherwise dispose of any property or income from property;

(4) to borrow money and issue instruments of indebtedness;

(5) to make contracts and other arrangements with public agencies and private organizations and persons and to make payments necessary to carry out its functions;

(6) to sue and be sued; and

(7) to do any other act necessary and proper to carry out the purposes of the corporation.


(c) Encumbered or Restricted Gifts.—A gift, devise, or bequest may be accepted by the corporation even though it is encumbered, restricted, or subject to beneficial interests of private persons, if any current or future interest is for the benefit of the corporation.

(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2093; amended Pub. L. 110–336, § 2(b)(3)(B), Oct. 2, 2008, 122 Stat. 3727.)

Editorial Notes
Amendments2008—Subsec. (b). Pub. L. 110–336 substituted “jurisdiction in which the principal office of the corporation is located,” for “District of Columbia,” in introductory provisions.



§ 152406. Principal office
The principal office of the corporation shall be in the District of Columbia or another place as determined by the Board of Directors. However, the corporation may conduct business throughout the States, territories, and possessions of the United States.
(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2094; amended Pub. L. 110–336, § 2(b)(3)(A), Oct. 2, 2008, 122 Stat. 3727.)

Editorial Notes
Amendments2008—Pub. L. 110–336 substituted “District of Columbia or another place as determined by the Board of Directors” for “District of Columbia”.



§ 152407. Provision and acceptance of support by Librarian of Congress(a) Provision by Librarian.—(1) The Librarian may provide personnel, facilities, and other administrative services to the corporation. Administrative services may include reimbursement of expenses under section 152403(f).

(2) The corporation shall reimburse the Librarian for support provided under paragraph (1) of this subsection. Amounts reimbursed shall be deposited in the Treasury to the credit of the appropriations then current and chargeable for the cost of providing the support.


(b) Acceptance by Librarian.—The Librarian may accept, without regard to chapters 33 and 51 and subchapter III of chapter 53 of title 5 and related regulations, the services of the corporation and its directors, officers, and employees as volunteers in performing functions authorized under this chapter, without compensation from the Library of Congress.

(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2094.)

§ 152408. Service of process
The corporation shall have a designated agent to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2094.)

§ 152409. Civil action by Attorney General for equitable relief
The Attorney General may bring a civil action in the United States District Court for the District of Columbia for appropriate equitable relief if the corporation—(1) engages or threatens to engage in any act, practice, or policy that is inconsistent with the purposes in section 152402 of this title; or

(2) refuses, fails, or neglects to carry out its obligations under this chapter or threatens to do so.

(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2094.)

§ 152410. Immunity of United States Government
The United States Government is not liable for any debts, defaults, acts, or omissions of the corporation. The full faith and credit of the Government does not extend to any obligation of the corporation.
(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2094.)

§ 152411. Authorization of appropriations(a) Authorization.—There are authorized to be appropriated to the corporation for the first fiscal year beginning on or after the date of the enactment of this chapter and each succeeding fiscal year through fiscal year 2026 an amount not to exceed the lesser of $1,000,000 or the amount of private contributions (whether in currency, services, or property) made to the corporation by private persons and State and local governments.

(b) Limitation Related to Administrative Expenses.—Amounts authorized under this section may not be used by the corporation for management and general or fundraising expenses as reported to the Internal Revenue Service as part of an annual information return required under the Internal Revenue Code of 1986.

(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2094; amended Pub. L. 110–336, § 2(b)(1)(A), (4), Oct. 2, 2008, 122 Stat. 3726, 3727; Pub. L. 114–217, § 2(b)(1), July 29, 2016, 130 Stat. 840.)

Editorial Notes

References in TextThe date of the enactment of this chapter, referred to in subsec. (a), is the date of enactment of Pub. L. 106–474, which was approved Nov. 9, 2000.
The Internal Revenue Code of 1986, referred to in subsec. (b), is classified generally to Title 26, Internal Revenue Code.

Amendments2016—Subsec. (a). Pub. L. 114–217 substituted “through fiscal year 2026 an amount not to exceed the lesser of $1,000,000 or” for “through fiscal year 2016 an amount not to exceed”.
2008—Subsec. (a). Pub. L. 110–336, § 2(b)(1)(A), substituted “for the first fiscal year beginning on or after the date of the enactment of this chapter and each succeeding fiscal year through fiscal year 2016” for “for each of the first 7 fiscal years beginning on or after the date of the enactment of this chapter”.
Subsec. (b). Pub. L. 110–336, § 2(b)(4), amended subsec. (b) generally. Prior to amendment, text read as follows: “Except as permitted under section 152407, amounts authorized under this section may not be used by the corporation for administrative expenses of the corporation, including salaries, travel, transportation, and overhead expenses.”

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–336, § 2(b)(1)(B), Oct. 2, 2008, 122 Stat. 3726, provided that: “The amendment made by subparagraph (A) [amending this section] shall take effect as if included in the enactment of the National Recording Preservation Act of 2000 [Pub. L. 106–474].”




§ 152412. Annual report
As soon as practicable after the end of each fiscal year, the corporation shall submit a report to the Librarian for transmission to Congress on the activities of the corporation during the prior fiscal year, including a complete statement of its receipts, expenditures, and investments.
(Added Pub. L. 106–474, title II, § 201(a), Nov. 9, 2000, 114 Stat. 2095.)


CHAPTER 1525—NATIONAL SAFETY COUNCIL



Sec.


152501.Organization.


152502.Purposes.


152503.Membership.


152504.Governing body.


152505.Powers.


152506.Exclusive right to name, seals, emblems, and badges.


152507.Restrictions.


152508.Principal office.


152509.Records and inspection.


152510.Service of process.


152511.Liability for acts of officers and agents.


152512.Distribution of assets on dissolution or final liquidation.



§ 152501. Organization(a) Federal Charter.—National Safety Council (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1415.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15250136:461.Aug. 13, 1953, ch. 429, §§ 1, 2, 67 Stat. 569.
 36:462. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 152502. Purposes
The purposes of the corporation are—(1) to further, encourage, and promote methods and procedures leading to increased safety, protection, and health among employees, employers, and children in industries, on farms, in schools and colleges, in homes, on streets and highways, in recreation, and in other public and private places;

(2) to collect, correlate, publish, and disseminate educational and informative reports and all other data related to safety methods and procedures;

(3) to arouse and maintain the interest of the people of the United States and its territories and possessions in safety and accident prevention, and to encourage the adoption and institution of safety methods by all individuals, corporations, and other organizations;

(4) to organize, establish, and conduct programs, lectures, conferences, and other activities for the education of all individuals, corporations, and other organizations in safety methods and procedures;

(5) to organize and aid in organizing local safety chapters throughout the United States and its territories and possessions, and to provide organizational guidance and materials to promote the national safety;

(6) to cooperate with, enlist, and develop the cooperation of and among all individuals, corporations, and other organizations and agencies, public and private, engaged in, interested in, or in any manner connected with, any of these purposes; and

(7) to do any lawful acts necessary, useful, suitable, desirable, and proper for the furtherance and accomplishment of any of these purposes.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1415.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15250236:463.Aug. 13, 1953, ch. 429, § 3, 67 Stat. 569.


Before clause (1), the word “object” is omitted as included in “purposes”.
In clause (2), the words “distribute” and “data” (the first time appearing) are omitted as unnecessary.



§ 152503. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member (except an honorary or sustaining member) has one vote on each matter submitted to a vote at a meeting of the members. The corporation may provide in its constitution and bylaws for additional voting rights based on dues paid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1415.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15250336:466.Aug. 13, 1953, ch. 429, § 6, 67 Stat. 571.





§ 152504. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. Between meetings of the corporation, the board is responsible for the general policies and program of the corporation. Except as provided in subsection (c) of this section, the board is responsible for all funds of the corporation.

(2) The board shall consist of at least 15 directors. Their manner of selection (including the filling of vacancies) and term of office are as provided in the constitution and bylaws of the corporation.


(b) Officers.—(1) The officers of the corporation are a chairman of the board of directors, a president, three or more vice presidents as provided in the constitution and bylaws, a secretary, a treasurer, and an executive vice president. Their duties are as provided in the constitution and bylaws.

(2) Except for the executive vice president, the officers shall be elected at the annual meeting of the corporation. The executive vice president shall be elected by the board of directors in the manner provided in the constitution and bylaws.


(c) Trustees.—The corporation shall have at least 15 trustees. Their manner of selection and term of office are as provided in the constitution and bylaws. The trustees have full power and control over contributed funds that they raise.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1416.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152504(a)36:467.Aug. 13, 1953, ch. 429, §§ 7–9, 67 Stat. 571.
152504(b)36:468. 
152504(c)36:469. 


In subsection (a), the text of 36:467(a) is omitted as obsolete. In paragraph (1), the word “funds” is substituted for “finance” for consistency in the revised title.



§ 152505. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) adopt and alter seals, emblems, and badges;

(4) choose directors, officers, trustees, managers, employees, and agents as the activities of the corporation require;

(5) make contracts;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) publish a magazine and other publications consistent with the purposes of the corporation;

(9) charge and collect membership dues and subscription fees;

(10) receive contributions or grants of money or property to be devoted to carrying out the purposes of the corporation;

(11) use corporate funds to give prizes, awards, or other evidences of merit or recognition to individuals, corporations, and other organizations, public or private, for outstanding contributions toward the achievement of the purposes of the corporation;

(12) organize, establish, and conduct conferences on safety and accident prevention;

(13) establish and maintain offices to conduct its activities, charter local, State, and regional safety organizations, and establish, regulate, and discontinue departmental subdivisions and local, State, and regional chapters in appropriate places throughout the United States and its territories and possessions;

(14) sue and be sued; and

(15) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1416.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15250536:464.Aug. 13, 1953, ch. 429, §§ 4, 18, 67 Stat. 570, 574.
 36:478. 


In this section, the text of 36:478 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as unnecessary. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the words “use, and display” and “as it may adopt” are omitted as unnecessary.
In clauses (4) and (13), the word “activities” is substituted for “business” for consistency in the revised title.
Clause (6) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest any property, real or personal, necessary for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, encumber, and convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject to applicable provisions of law in any State (a) governing the amount or kind of real and personal property which may be held by, or (b) otherwise limiting or controlling the ownership of real or personal property by a corporation operating in such State” are omitted as unnecessary.
In clause (7), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject to all applicable provisions of Federal or State law” are omitted as unnecessary.
In clause (8), the words “and materials, whether periodic or occasional” are omitted as unnecessary.
In clause (11), the word “individuals” is substituted for “persons” for consistency in the revised title. The word “associations” is omitted as included in “organizations”.
In clause (14), the words “complain, and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (15), the words “and, for such purpose, the corporation shall also have, in addition to the foregoing in this section and subsection, the rights, powers, duties, and liabilities of the existing corporation referred to in section 478 of this title as far as they are not modified or superseded by this chapter” are omitted as unnecessary.



§ 152506. Exclusive right to name, seals, emblems, and badges
The corporation and its subordinate divisions and regional, State, and local chapters have the exclusive right to use the name “National Safety Council”. The corporation has the exclusive right to use and to allow others to use seals, emblems, and badges the corporation adopts. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1417.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15250636:477.Aug. 13, 1953, ch. 429, § 17, 67 Stat. 574.


The words “and such emblems, seals, and badges as have heretofore been used by the Illinois corporation referred to in section 478 of this title in carrying out its program” are omitted as unnecessary. The words “This section does not affect any vested rights” are substituted for “it being distinctly understood, however, that nothing in this chapter shall interfere or conflict with established or vested rights” to eliminate unnecessary words.



§ 152507. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director, officer, or agent as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member except on dissolution or final liquidation of the corporation. This subsection does not prevent the payment of compensation to an officer in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee. Directors who vote for or assent to making a loan to a director, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1417.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152507(a)36:473.Aug. 13, 1953, ch. 429, §§ 10, 11, 13, 67 Stat. 572, 573.
152507(b)36:471. 
152507(c)36:470(a). 
152507(d)36:470(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the word “public” is added for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “as provided in section 476 of this title” are omitted as unnecessary. The words “This subsection does not prevent” are substituted for “Nothing in this subsection, however, shall be construed to prevent” to eliminate unnecessary words. The words “board of directors” are substituted for “executive committee” because the source provisions for this chapter do not mention an executive committee and, under section 152504 of this title, the governing body of the corporation is the board of directors.



§ 152508. Principal office
The principal office of the corporation shall be in Chicago, Illinois, or another place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1417.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15250836:465(a).Aug. 13, 1953, ch. 429, § 5(a), 67 Stat. 570.


The word “various” is omitted as unnecessary.



§ 152509. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1417.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15250936:474.Aug. 13, 1953, ch. 429, § 14, 67 Stat. 573.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 152510. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1417.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15251036:465(b).Aug. 13, 1953, ch. 429, § 5(b), 67 Stat. 571.


The word “have” is substituted for “maintain” for consistency in the revised title. The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the words “is notice to or service on” are substituted for “shall be deemed notice or service upon”, for consistency in the revised title.



§ 152511. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1418.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15251136:472.Aug. 13, 1953, ch. 429, § 12, 67 Stat. 573.





§ 152512. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1418.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15251236:476.Aug. 13, 1953, ch. 429, § 16, 67 Stat. 573.


The words “dissolution or final liquidation” are substituted [for] “final dissolution or liquidation” for consistency in the revised title. The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary. The words “as provided by” are substituted for “in accordance with the determination of” to eliminate unnecessary words. The words “all Federal and State laws applicable thereto” are omitted as unnecessary.




[CHAPTER 1526—TRANSFERRED]
[§§ 152601 to 152612. Renumbered §§ 90101 to 90112]
Editorial Notes
Codification
Former chapter 1526 of this title, which consisted of sections 152601 to 152612, was renumbered chapter 901 of this title and transferred to follow the placeholder for chapters 807 to 899 of this title, and sections 152601 to 152612 were renumbered sections 90101 to 90112 of this title, respectively.



CHAPTER 1527—NATIONAL SKI PATROL SYSTEM, INCORPORATED



Sec.


152701.Definition.


152702.Organization.


152703.Purposes.


152704.Membership.


152705.Governing body.


152706.Powers.


152707.Restrictions.


152708.Duty to maintain tax-exempt status.


152709.Records and inspection.


152710.Service of process.


152711.Liability for acts of officers and agents.


152712.Annual report.



§ 152701. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1418.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15270136:1513.Dec. 2, 1980, Pub. L. 96–489, § 14, 94 Stat. 2555.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 152702. Organization(a) Federal Charter.—National Ski Patrol System, Incorporated (in this chapter, the “corporation”), incorporated in New York and Colorado, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1418.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152702(a)36:1501.Dec. 2, 1980, Pub. L. 96–489, §§ 1, 15 (last sentence), 94 Stat. 2553, 2555.
152702(b)36:1514 (last sentence). 


This section is substituted for the source provisions for consistency in the revised title.



§ 152703. Purposes
The purposes of the corporation are—(1) to promote, in every way, patriotic, scientific, educational, and civic improvement activities and public safety in skiing, by such means as the dissemination of information and the formation of volunteer local patrols consisting of competent skiers trained in first aid for the purpose of preventing accidents and rendering speedy assistance to individuals sustaining accidents; and

(2) to solicit contributions of money, services, and other property for, and generally to encourage and assist in carrying out these purposes in every way.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1418.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15270336:1503.Dec. 2, 1980, Pub. L. 96–489, § 3, 94 Stat. 2553.


In clause (1), the words “in every way” are substituted for “in any and all ways” for consistency in this section and to eliminate unnecessary words. The words “by such means as” are substituted for “including, without limiting the generality of the foregoing” to eliminate unnecessary words. The words “with respect thereto” and “the administration of” are omitted as unnecessary.



§ 152704. Membership
Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1418.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15270436:1505.Dec. 2, 1980, Pub. L. 96–489, § 5, 94 Stat. 2553.





§ 152705. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1419.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152705(a)36:1506.Dec. 2, 1980, Pub. L. 96–489, §§ 6, 7, 94 Stat. 2553.
152705(b)36:1507. 


The words “and in conformity with the laws of the State or States where incorporated” are omitted as unnecessary.



§ 152706. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1419.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15270636:1502.Dec. 2, 1980, Pub. L. 96–489, § 2, 94 Stat. 2553.





§ 152707. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1419.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152707(a)36:1508(d).Dec. 2, 1980, Pub. L. 96–489, § 8, 94 Stat. 2554.
152707(b)36:1508(c). 
152707(c)36:1508(a). 
152707(d)36:1508(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 152708. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1419.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15270836:1514 (1st sentence).Dec. 2, 1980, Pub. L. 96–489, § 15 (1st sentence), 94 Stat. 2555.





§ 152709. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1419.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15270936:1510.Dec. 2, 1980, Pub. L. 96–489, § 10, 94 Stat. 2554.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “However, nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 152710. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1419.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15271036:1504.Dec. 2, 1980, Pub. L. 96–489, § 4, 94 Stat. 2553.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 152711. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1419.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15271136:1509.Dec. 2, 1980, Pub. L. 96–489, § 9, 94 Stat. 2554.





§ 152712. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior calendar year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1420.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15271236:1511.Dec. 2, 1980, Pub. L. 96–489, § 12, 94 Stat. 2554.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 204 of House Document No. 103–7.




CHAPTER 1529—NATIONAL SOCIETY, DAUGHTERS OF THE AMERICAN COLONISTS



Sec.


152901.Definition.


152902.Organization.


152903.Purposes.


152904.Membership.


152905.Governing body.


152906.Powers.


152907.Exclusive right to name, seals, emblems, and badges.


152908.Restrictions.


152909.Duty to maintain corporate and tax-exempt status.


152910.Records and inspection.


152911.Service of process.


152912.Liability for acts of officers and agents.


152913.Annual report.



§ 152901. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1420.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15290136:2914.Oct. 30, 1984, Pub. L. 98–561, § 15, 98 Stat. 2912.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 152902. Organization(a) Federal Charter.—National Society, Daughters of the American Colonists (in this chapter, the “corporation”), incorporated in the District of Columbia, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1420.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152902(a)36:2901.Oct. 30, 1984, Pub. L. 98–561, §§ 1, 16 (last sentence), 17, 98 Stat. 2910, 2913.
152902(b)36:2915 (last sentence).36:2916.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 152903. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include a continuing commitment, on a national basis—(1) to conduct, record, and publish the results of research on the history and deeds of the American colonists;

(2) to publish the memoirs of American colonists;

(3) to erect memorials to commemorate the history and deeds of the American colonists;

(4) to promote respect and admiration for the institutions, laws, and flag of the United States;

(5) to engage in mutual improvement and educational activities;

(6) to establish scholarships to assist needy and deserving students and to promote the improvement of educational institutions;

(7) to engage in volunteer service and make contributions to veterans hospitals; and

(8) to perform other charitable activities, including the national presidents’ projects, as may be provided in the articles of incorporation or bylaws of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1420; Pub. L. 105–354, § 1(10), Nov. 3, 1998, 112 Stat. 3244.)











Historical and Revision Notes



Pub. L. 105–225


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15290336:2903.Oct. 30, 1984, Pub. L. 98–561, § 3, 98 Stat. 2910.


Before clause (1), the words “objects” and “for which the corporation is organized” are omitted as unnecessary.
Clauses (6)–(8) restate 36:2903(6) as 3 clauses for clarity.

Pub. L. 105–354This amends section 152903(8) of title 36 to correct an inconsistency in the revised title.

Editorial Notes
Amendments1998—Par. (8). Pub. L. 105–354 substituted “corporation” for “Corporation”.



§ 152904. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1420.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152904(a)36:2905 (words before 3d comma).Oct. 30, 1984, Pub. L. 98–561, § 5 (words before 3d comma, words after 3d comma related to discrimination in membership), 98 Stat. 2911.
152904(b)36:2905 (words after 3d comma related to discrimination in membership). 





§ 152905. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation or bylaws.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation or bylaws.

(c) Nondiscrimination.—The requirements for holding office in the corporation may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1421.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152905(a)36:2906.Oct. 30, 1984, Pub. L. 98–561, §§ 5 (words after 3d comma related to discrimination in holding office), 6, 7, 98 Stat. 2911.
152905(b)36:2907. 
152905(c)36:2905 (words after 3d comma related to discrimination in holding office). 


The words “in conformity with the laws of the State or States in which it is incorporated” in 36:2906 and “in conformity with the laws of the State or States wherein it is incorporated” in 36:2907 are omitted as unnecessary.



§ 152906. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1421.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15290636:2902.Oct. 30, 1984, Pub. L. 98–561, § 2, 98 Stat. 2910.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 152907. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the name “National Society, Daughters of the American Colonists” and seals, emblems, and badges the corporation adopts. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1421.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15290736:2909.Oct. 30, 1984, Pub. L. 98–561, § 9, 98 Stat. 2911.


The words “established or”, “sole and”, “to have and”, “in carrying out its purposes”, and “or used” are omitted as unnecessary.



§ 152908. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1421.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152908(a)36:2908(d).Oct. 30, 1984, Pub. L. 98–561, § 8(a)–(e), 98 Stat. 2911.
152908(b)36:2908(c). 
152908(c)36:2908(a). 
152908(d)36:2908(b). 
152908(e)36:2908(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 152909. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of each State in which it is incorporated.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1421.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


152909(a)36:2908(f).Oct. 30, 1984, Pub. L. 98–561, §§ 8(f), 16 (1st sentence), 98 Stat. 2911, 2913.
152909(b)36:2915 (1st sentence). 





§ 152910. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1421.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15291036:2911.Oct. 30, 1984, Pub. L. 98–561, § 11, 98 Stat. 2912.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 152911. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1422.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15291136:2904.Oct. 30, 1984, Pub. L. 98–561, § 4, 98 Stat. 2910.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 152912. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1422.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15291236:2910.Oct. 30, 1984, Pub. L. 98–561, § 10, 98 Stat. 2911.





§ 152913. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1422.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15291336:2912.Oct. 30, 1984, Pub. L. 98–561, § 13, 98 Stat. 2912.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 204 of House Document No. 103–7.




CHAPTER 1531—THE NATIONAL SOCIETY OF THE DAUGHTERS OF THE AMERICAN REVOLUTION



Sec.


153101.Organization.


153102.Purposes.


153103.Powers.


153104.Exclusive right to name, seals, emblems, and badges.


153105.Principal office.


153106.Deposit of historical material in Smithsonian Institution.


153107.Annual report.



§ 153101. Organization
The National Society of the Daughters of the American Revolution (in this chapter, the “corporation”) is a body corporate and politic in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1422.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15310136:18 (words before “for patriotic”).Feb. 20, 1896, ch. 23, § 1 (words before “for patriotic”), 29 Stat. 8.


This section is substituted for the source provision for consistency in the revised title and to eliminate executed and unnecessary words.



§ 153102. Purposes
The purposes of the corporation are patriotic, historical, and educational, and include—(1) perpetuating the memory and spirit of the men and women who achieved American independence by—(A) acquiring and protecting historical spots and erecting monuments;

(B) encouraging historical research in relation to the Revolution and publishing its results;

(C) preserving documents and relics and the records of the individual services of Revolutionary soldiers and patriots; and

(D) promoting celebrations of all patriotic anniversaries;


(2) carrying out the injunction of Washington, in his farewell address to the American people, “to promote, as an object of primary importance, institutions for the general diffusion of knowledge,” thus developing an enlightened public opinion and affording to young and old such advantages as shall develop in them the largest capacity for performing the duties of American citizens;

(3) cherishing, maintaining, and extending the institutions of American freedom;

(4) fostering true patriotism and love of country; and

(5) aiding in securing for mankind all the blessings of liberty.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1422.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15310236:18 (words beginning with “for patriotic”).Feb. 20, 1896, ch. 23, § 1 (words beginning with “for patriotic”), 29 Stat. 8.





§ 153103. Powers
The corporation may—(1) adopt a constitution and bylaws;

(2) adopt a seal; and

(3) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out its purposes.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1423.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15310336:18a (1st sentence).Feb. 20, 1896, ch. 23, § 2 (1st sentence), 29 Stat. 9; Mar. 3, 1915, ch. 89, 38 Stat. 955; Feb. 5, 1926, ch. 11, 44 Stat. 4; July 30, 1951, ch. 255, 65 Stat. 130; Oct. 1, 1976, Pub. L. 94–443, § 1, 90 Stat. 1475.


In clause (1), the words “not inconsistent with law” are omitted as unnecessary.
Clause (3) is substituted for “acquire by purchase, gift, devise, or bequest and to hold, convey, or otherwise dispose of such property, real or personal, as may be convenient or necessary for its lawful purposes” for consistency in the revised title and to eliminate unnecessary words.



§ 153104. Exclusive right to name, seals, emblems, and badges
The corporation and its subordinate divisions have the exclusive right to use the name “National Society of the Daughters of the American Revolution”. The corporation has the exclusive right to use and to allow others to use seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1423.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15310436:18c.Feb. 20, 1896, ch. 23, § 4, as added Oct. 1, 1976, Pub. L. 94–443, § 2, 90 Stat. 1475.


The word “sole” is omitted as included in “exclusive”. The words “the corporation adopts” are substituted for “as have heretofore been adopted or used by the National Society of the Daughters of the American Revolution” for consistency in the revised title.



§ 153105. Principal office
The corporation shall have its headquarters or principal office in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1423.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15310536:18a (last sentence).Feb. 20, 1896, ch. 23, § 2 (last sentence), 29 Stat. 9; Mar. 3, 1915, ch. 89, 38 Stat. 955; Feb. 5, 1926, ch. 11, 44 Stat. 4; July 30, 1951, ch. 255, 65 Stat. 130; Oct. 1, 1976, Pub. L. 94–443, § 1, 90 Stat. 1475.





§ 153106. Deposit of historical material in Smithsonian Institution
The Regents of the Smithsonian Institution may permit the corporation to deposit its collections, manuscripts, books, pamphlets, and other material for history in the Smithsonian Institution or in the National Museum, on conditions and under rules they prescribe.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1423.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15310636:18b (last sentence).Feb. 20, 1896, ch. 23, § 3 (last sentence), 29 Stat. 9.


The words “at their discretion” are omitted as unnecessary.



§ 153107. Annual report
The corporation shall submit an annual report to the Secretary of the Smithsonian Institution on the activities of the corporation. The Secretary shall communicate to Congress any part of the report that the Secretary considers of national interest and importance.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1423.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15310736:18b (1st sentence).Feb. 20, 1896, ch. 23, § 3 (1st sentence), 29 Stat. 9.


The words “submit an annual report” are substituted for “report annually” for consistency in the revised title.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which a report required under this section is listed on page 192), see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance.




CHAPTER 1533—NATIONAL SOCIETY OF THE SONS OF THE AMERICAN REVOLUTION



Sec.


153301.Organization.


153302.Purposes.


153303.Powers.


153304.Trustees.



§ 153301. Organization
National Society of the Sons of the American Revolution (in this chapter, the “corporation”) is a body corporate and politic in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1423.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15330136:20a.June 9, 1906, ch. 3065, §§ 1, 5, 6, 34 Stat. 227, 228.
 36:20e.36:20f.


This section is substituted for 36:20a for consistency in the revised title and to eliminate unnecessary and executed words. The text of 36:20e and 20f is omitted as obsolete.



§ 153302. Purposes
The purposes of the corporation are patriotic, historical, and educational, and include those intended or designed—(1) to perpetuate the memory of the men who, by their services or sacrifices during the war of the American Revolution, achieved the independence of the American people;

(2) to unite and promote fellowship among their descendants;

(3) to inspire them and the community at large with a more profound reverence for the principles of the government founded by our forefathers;

(4) to encourage historical research in relation to the American Revolution;

(5) to acquire and preserve the records of the individual services of the patriots of the war, as well as documents, relics, and landmarks;

(6) to mark the scenes of the American Revolution by appropriate memorials;

(7) to celebrate the anniversaries of the prominent events of the war and of the Revolutionary period;

(8) to foster true patriotism;

(9) to maintain and extend the institutions of American freedom; and

(10) to carry out the purposes expressed in the preamble to the Constitution of our country and the injunctions of Washington in his farewell address to the American people.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1424.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15330236:20b.June 9, 1906, ch. 3065, § 2, 34 Stat. 227.


Before clause (1), the words “objects” and “declared to be” are omitted as unnecessary.



§ 153303. Powers
The corporation may—(1) adopt and amend a constitution, bylaws, and regulations for the admission, government, suspension, and expulsion of its members;

(2) adopt and alter a seal;

(3) provide for the election of its officers and define their duties;

(4) provide for State societies or chapters with regulations for their conduct, and regulate and provide for the management, safe-keeping, and protection of their property and funds;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation; and

(6) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1424.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15330336:20c.June 9, 1906, ch. 3065, § 3, 34 Stat. 228; Sept. 8, 1961, Pub. L. 87–214, 75 Stat. 489.


In clause (1), the words “make and” and “rules” are omitted as unnecessary. The word “amend” is substituted for “and from time to time to alter and repeal such constitution, by-laws, rules, and regulations, and to adopt others in their places” for consistency in the revised title and to eliminate unnecessary words. The words “Provided always, That such constitution, by-laws, rules, and regulations be not inconsistent with the laws of the United States or any of the States thereof” are omitted as unnecessary.
Clause (2) is substituted for “to adopt a common seal, and to alter the same at pleasure” for consistency in the revised title and to eliminate unnecessary words.
In clause (4), the word “regulations” is substituted for “rules” for consistency. The word “their” is substituted for “its” for clarity.
Clause (5) is substituted for “receive, purchase, hold, sell, and convey real and personal estate, so far only as may be necessary or convenient for its lawful purposes” for consistency in the revised title and to eliminate unnecessary words.
In clause (6), the words “complain and defend in any court” are omitted as unnecessary.



§ 153304. Trustees
The property and affairs of the corporation shall be managed by at least 40 trustees. The trustees shall be elected annually at the time provided in the bylaws. At least one trustee shall be elected annually from a list of nominees to be made by each of the State societies and submitted to the corporation at least 30 days before the annual meeting, in accordance with provisions adopted by the corporation to regulate nominations.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1424.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15330436:20d.June 9, 1906, ch. 3065, § 4, 34 Stat. 228; Feb. 6, 1925, ch. 142, 43 Stat. 808.


The word “corporation” is substituted for “society” for consistency.




CHAPTER 1535—NATIONAL TROPICAL BOTANICAL GARDEN



Sec.


153501.Organization.


153502.Purposes.


153503.Membership.


153504.Governing body.


153505.Powers.


153506.Exclusive right to name.


153507.Restrictions.


153508.Principal office and location of activities and gardens.


153509.Records and inspection.


153510.Statement required in audit report.


153511.Service of process.


153512.Liability for acts of officers and agents.


153513.Distribution of assets on dissolution or final liquidation.


153514.Authorization of appropriations.




Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(c)(7), Dec. 18, 2014, 128 Stat. 2840, added item 153514.


§ 153501. Organization(a) Federal Charter.—National Tropical Botanical Garden (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1425.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15350136:4601.Aug. 19, 1964, Pub. L. 88–449, § 1, 78 Stat. 496; Oct. 28, 1988, Pub. L. 100–539, § 1, 102 Stat. 2718.
 36:4602.Aug. 19, 1964, Pub. L. 88–449, § 2, 78 Stat. 496.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 153502. Purposes
The purposes of the corporation are—(1) to establish, develop, operate, and maintain for the benefit of the people of the United States an educational and scientific center in the form of one or more tropical botanical gardens, together with facilities such as libraries, herbaria, laboratories, and museums that are appropriate and necessary for encouraging and conducting research in basic and applied tropical botany;

(2) to foster and encourage fundamental research about tropical plant life and to encourage research and study of the uses of tropical flora in agriculture, forestry, horticulture, medicine, and other sciences;

(3) to disseminate through publications and other media the knowledge about basic and applied tropical botany acquired at the gardens;

(4) to collect and cultivate tropical flora of every nature and origin and to preserve for the people of the United States species of tropical plant life threatened with extinction; and

(5) to provide a beneficial facility that will contribute to the education, instruction, and recreation of the people of the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1425.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15350236:4603.Aug. 19, 1964, Pub. L. 88–449, § 3, 78 Stat. 496.


Before clause (1), the words “objects” is omitted as unnecessary.



§ 153503. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each member (except an honorary or associate member) has one vote on each matter submitted to a vote at a meeting of the members.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1425.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15350336:4608.Aug. 19, 1964, Pub. L. 88–449, § 8, 78 Stat. 498.





§ 153504. Governing body(a) Board of Trustees.—(1) The board of trustees is the governing body of the corporation. The duties and powers of the board are as provided in the bylaws.

(2) The manner of selection and term of office of the trustees are as provided in the bylaws.


(b) Officers.—(1) The officers of the corporation are a president, one or more vice presidents, a secretary, a treasurer, and other officers as provided in the bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1425.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


153504(a)36:4605.Aug. 19, 1964, Pub. L. 88–449, § 5, 78 Stat. 497; Sept. 29, 1972, Pub. L. 92–447, 86 Stat. 746.
153504(b)36:4606.Aug. 19, 1964, Pub. L. 88–449, § 6, 78 Stat. 497.


In subsection (a), the text of 36:4605(a) is omitted as obsolete. The words “Except for the foregoing provision” in 36:4605(b) and “responsibilities” in 36:4605(c) are omitted as unnecessary.
In subsection (b), the words “as provided” are substituted for “as may be authorized” and “as may be prescribed” for consistency in the revised title.



§ 153505. Powers
The corporation may—(1) adopt and amend bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, trustees, managers, employees, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or proper to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) sue and be sued; and

(8) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1426.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15350536:4604.Aug. 19, 1964, Pub. L. 88–449, § 4, 78 Stat. 497.


In clause (1), the word “alter” is omitted as unnecessary. The words “not inconsistent with the laws of the United States of America or of any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
Clause (5) is substituted for “take and hold by lease, gift, purchase, grant, devise, or bequest, or by any other method, any property, real, personal, or mixed, necessary or proper for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, mortgage, encumber, and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State or the District of Columbia (1) governing the amount or kind of such property which may be held by, or (2) otherwise limiting or controlling the ownership or any such property by a corporation operating in such State or the District of Columbia” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds or other evidences of indebtedness therefor, and secure the same by mortgage, deed of trust, pledge, or otherwise” for consistency in the revised title. The words “subject in every case to all applicable provisions of the Federal and State laws or to the laws of the District of Columbia” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (8), the words “any other act” are substituted for “any and all acts and things” to eliminate unnecessary words. The words “objects and” are omitted as unnecessary.



§ 153506. Exclusive right to name
The corporation has the exclusive right to use and to allow others to use the name “National Tropical Botanical Garden”.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1426.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15350636:4616.Aug. 19, 1964, Pub. L. 88–449, § 16, 78 Stat. 499; Oct. 28, 1988, Pub. L. 100–539, § 1, 102 Stat. 2718.





§ 153507. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a trustee or officer as such may not contribute to, support, or assist a political party or candidate for elective public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a trustee, officer, or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of trustees.

(d) Loans.—The corporation may not make a loan to a trustee, officer, or employee. Trustees who vote for or assent to making a loan to a trustee, officer, or employee, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1426.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


153507(a)36:4612.Aug. 19, 1964, Pub. L. 88–449, §§ 12, 13, 15, 78 Stat. 499.
153507(b)36:4615. 
153507(c)36:4613(a). 
153507(d)36:4613(b). 


In subsection (a), the words “shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 153508. Principal office and location of activities and gardens(a) Principal Office.—The principal office of the corporation shall be in the District of Columbia or another place decided by the board of trustees.

(b) Location of Activities and Gardens.—The activities of the corporation may be conducted anywhere. However, the corporation may establish tropical botanical gardens only in the United States and its territories and possessions.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1426.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15350836:4607(a).Aug. 19, 1964, Pub. L. 88–449, § 7(a), 78 Stat. 498; Oct. 28, 1988, Pub. L. 100–539, § 2, 102 Stat. 2718.


Subsection (a) is substituted for “The corporation initially shall have its principal office in the District of Columbia and later at such place as may be determined by the board of trustees” for consistency in the revised title.
Subsection (b) is substituted for “The corporation shall have the right to conduct its activities in the United States and elsewhere but shall establish a tropical botanical garden or gardens only in the United States. For purposes of this subsection, the term ‘United States’ includes any commonwealth, territory, or possession of the United States” to eliminate unnecessary words.



§ 153509. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its board of trustees and committees having any of the authority of its board of trustees; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1426.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15350936:4611.Aug. 19, 1964, Pub. L. 88–449, § 11, 78 Stat. 499.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 153510. Statement required in audit report
The corporation shall include in the audit report statement required under section 10101(b)(1)(B) of this title a schedule of all contracts requiring payments greater than $10,000 and all payments of compensation or fees at a rate of greater than $10,000 a year.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1427.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15351036:4610(b) (2d sentence cl. (2)).Aug. 19, 1964, Pub. L. 88–449, § 10(b) (2d sentence cl. (2)), 78 Stat. 498.


The word “salaries” is omitted as included in “compensation”.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 205 of House Document No. 103–7.



§ 153511. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1427.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15351136:4607(b).Aug. 19, 1964, Pub. L. 88–449, § 7(b), 78 Stat. 498.


The word “have” is substituted for “maintain” for consistency in the revised title. The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the words “is notice to or service on” are substituted for “shall be deemed notice or service upon”, for consistency in the revised title.



§ 153512. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1427.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15351236:4609.Aug. 19, 1964, Pub. L. 88–449, § 9, 78 Stat. 498.





§ 153513. Distribution of assets on dissolution or final liquidation(a) Allowable Recipients.—On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed, as decided by the board of trustees, to—(1) the United States Government, to be administered by the Secretary of the Interior under section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; or

(2) a State or local government to be used for a public purpose.


(b) Restriction.—A distribution under subsection (a) of this section shall be consistent with the purposes of the corporation and in compliance with the charter and bylaws.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1427; Pub. L. 109–284, § 5(10), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 113–287, § 5(i), Dec. 19, 2014, 128 Stat. 3269.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15351336:4614.Aug. 19, 1964, Pub. L. 88–449, § 14, 78 Stat. 499.


In subsection (a), the words “the discharge of all liabilities” are substituted for “the corporation’s liabilities have been satisfied” for consistency in the revised title. In clause (1), the words “as amended and supplemented” are omitted as unnecessary.
In subsection (b), the words “and Federal and State laws” are omitted as unnecessary.

Editorial Notes
Amendments2014—Subsec. (a)(1). Pub. L. 113–287 substituted “section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code” for “the Act of August 25, 1916 (16 U.S.C. 1 et seq.) (known as the National Park Service Organic Act)”.
2006—Subsec. (a)(1). Pub. L. 109–284 substituted “(16 U.S.C. 1 et seq.) (known as the National Park Service Organic Act)” for “(16 U.S.C. 1 et seq.), known as the National Park Service Organic Act))”.



§ 153514. Authorization of appropriations(a) In General.—Subject to subsection (b), there is authorized to be appropriated to the corporation for operation and maintenance expenses $500,000 for each of fiscal years 2008 through 2017.

(b) Limitation.—Any Federal funds made available under subsection (a) shall be matched on a 1-to-1 basis by non-Federal funds.

(Added Pub. L. 111–11, title XIII, § 13006, Mar. 30, 2009, 123 Stat. 1452.)


CHAPTER 1537—NATIONAL WOMAN’S RELIEF CORPS, AUXILIARY TO THE GRAND ARMY OF THE REPUBLIC



Sec.


153701.Organization.


153702.Purposes.


153703.Membership.


153704.Governing body.


153705.Powers.


153706.Exclusive right to name, seals, emblems, and badges.


153707.Restrictions.


153708.Principal office.


153709.Records and inspection.


153710.Service of process.


153711.Liability for acts of officers and agents.


153712.Annual report.


153713.Distribution of assets on dissolution or final liquidation.



§ 153701. Organization(a) Federal Charter.—National Woman’s Relief Corps, Auxiliary to the Grand Army of the Republic (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1428.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15370136:1001.Sept. 7, 1962, Pub. L. 87–650, §§ 1, 2, 4(1), 76 Stat. 502, 503.
 36:1002.36:1004(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 153702. Purposes
The purposes of the corporation are—(1) to perpetuate the memory of the Grand Army of the Republic, as the National Woman’s Relief Corps is its auxiliary and was organized at its request in 1883, and of the men who saved the Union in 1861 to 1865;

(2) to assist in every practicable way in preserving, and making available for research, documents and records pertaining to the Grand Army of the Republic and its members;

(3) to cooperate in doing honor to all those who have served our country patriotically in any war;

(4) to teach patriotism, the duties of citizenship, the true history of our country, and the love and honor of our flag;

(5) to oppose every tendency or movement that would weaken loyalty to, destroy, or impair our constitutional Union; and

(6) to inculcate and broadly sustain the American principles of representative government, equal rights, and impartial justice for all.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1428.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15370236:1003.Sept. 7, 1962, Pub. L. 87–650, § 3, 76 Stat. 503.


In clause (5), the words “destroy, or impair” are substituted for “make for the destruction or impairment of” to eliminate unnecessary words.



§ 153703. Membership
Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation. Eligibility for membership is limited to—(1) women who are the wives, mothers, daughters, and sisters of Union soldiers, sailors, and marines; and

(2) other loyal women who have not given aid or comfort to the enemies of the United States of America.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1428.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15370336:1005.Sept. 7, 1962, Pub. L. 87–650, § 5, 76 Stat. 503.


Before clause (1), the words “is limited to” are substituted for “shall be” for clarity.



§ 153704. Governing body(a) National Convention.—(1) The national convention is the supreme governing authority of the corporation.

(2) The national convention is composed of officers and elected representatives from the States as provided by the regulations of the corporation. However, the form of government of the corporation must be representative of the membership at large and may not permit concentration of control in a limited number of members or in a self-perpetuating group not representative of the membership at large.

(3) The meetings of the national convention may be held in the District of Columbia or in any State.

(4) During the intervals between the convention, the executive officers are the governing board of the corporation and are responsible for the general policies, program, and activities of the corporation.


(b) Council of Administration.—The council of administration of the corporation shall consist of at least 7 members elected in the manner and for the term provided in the constitution and bylaws of the corporation.

(c) Officers.—(1) The officers of the corporation are a national president, senior vice national president, junior vice national president, secretary, treasurer, and other officers as provided in the constitution and bylaws. One individual may hold the offices of secretary and treasurer.

(2) The titles, manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1428.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


153704(a)(1)– (3)36:1006.Sept. 7, 1962, Pub. L. 87–650, §§ 6–8, 76 Stat. 504.
153704(a)(4)36:1007(a), (b). 
153704(b)36:1007(c). 
153704(c)36:1008. 


In subsection (a)(2), the words “several”, “always”, “thereof”, and “the hands of” are omitted as unnecessary.
In subsection (a)(4), the text of 36:1007(b) is omitted as obsolete.
In subsection (b), the word “Thereafter” is omitted as obsolete.



§ 153705. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers as the corporation requires;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation; and

(6) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1429.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15370536:1004(2)–(8).Sept. 7, 1962, Pub. L. 87–650, §§ 4(2)–(8), 18, 76 Stat. 503, 506.
 36:1018. 


In this section, the text of 36:1018 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grants, devise, or bequest from any public body or agency or any private corporation, association, partnership, firm, or individual and to hold absolutely or in trust for any of the purposes of the corporation any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber, and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State, (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 153706. Exclusive right to name, seals, emblems, and badges
The corporation and its subordinate corps have the exclusive right to use the name “National Woman’s Relief Corps, Auxiliary to the Grand Army of the Republic”. The corporation has the exclusive right to use and to allow others to use seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1429.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15370636:1017.Sept. 7, 1962, Pub. L. 87–650, § 17, 76 Stat. 505.


The word “sole” is omitted as included in “exclusive”. The words “the corporation adopts” are substituted for “as have heretofore been used by the Illinois corporation described in section 1018 of this title” for consistency in the revised title. The words “and the right to which may be lawfully transferred to the corporation” are omitted as executed.



§ 153707. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or an officer or agent as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, an officer or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the council of administration of the corporation.

(d) Loans.—The corporation may not make a loan or advance to an officer or member of the corporation. Members of the council of administration who vote for or assent to making a loan or advance to an officer or member, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1429.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


153707(a)36:1013.Sept. 7, 1962, Pub. L. 87–650, §§ 10, 11, 13, 76 Stat. 504, 505.
153707(b)36:1011. 
153707(c)36:1010(a). 
153707(d)36:1010(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection. In the first sentence, the words “or member” are added for consistency in the subsection.



§ 153708. Principal office
The principal office of the corporation shall be in Springfield, Illinois. However, the activities of the corporation are not confined to Springfield but may be conducted throughout the States of the United States and the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1429.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15370836:1009(a).Sept. 7, 1962, Pub. L. 87–650, § 9(a), 76 Stat. 504.


The word “various” is omitted as unnecessary.



§ 153709. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account; and

(2) minutes of the proceedings of its national convention.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1430.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15370936:1014.Sept. 7, 1962, Pub. L. 87–650, § 14, 76 Stat. 505.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 153710. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process, notice, or demand for the corporation. Designation of the agent shall be filed in the office of the Mayor of the District of Columbia or another office designated by the Mayor. Notice to or service on the agent is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1430.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15371036:1009(b).Sept. 7, 1962, Pub. L. 87–650, § 9(b), 76 Stat. 504.


The words “at all times” and “authorized” are omitted as unnecessary. The words “Designation of the agent shall be filed” are substituted for “The corporation shall file . . . a statement designating the initial and each successor registered agent of the corporation immediately following any such designation” for consistency in the revised title and to eliminate unnecessary words. The words “office of Mayor of the District of Columbia” are substituted for “Commissioners of the District of Columbia” in section 9(b) of the Act of September 7, 1962 (Public Law 87–650, 76 Stat. 504), because under section 401 of Reorganization Plan No. 3 of 1967 (5 App. U.S.C.), the functions of the Board of Commissioners of the District of Columbia were transferred to the Commissioner of the District of Columbia, and under sections 421 and 711 of the District of Columbia Self-Government and Governmental Reorganization Act (Public Law 93–198, 87 Stat. 789, 818), the office of Commissioner of the District of Columbia was abolished and replaced by the office of Mayor of the District of Columbia. The words “Notice to or service on the agent is notice to or service on the corporation” are substituted for “service of such process, notice or demand required or permitted by law to be served upon the corporation may be served upon such agent” for consistency in the revised title and to eliminate unnecessary words.



§ 153711. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1430.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15371136:1012.Sept. 7, 1962, Pub. L. 87–650, § 12, 76 Stat. 505.





§ 153712. Annual report
Not later than 6 months after the end of each fiscal year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year. The report may consist of a report on the proceedings of the national convention during that fiscal year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1430.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15371236:1016.Sept. 7, 1962, Pub. L. 87–650, § 16, 76 Stat. 505.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 204 of House Document No. 103–7.



§ 153713. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, its assets shall be distributed as follows:(1) All liabilities shall be paid and discharged, or adequate provision for payment and discharge shall be made.

(2) Assets held on condition requiring return or transfer on dissolution of the corporation shall be returned or transferred as required by the condition.

(3) Assets received and held subject to a limitation permitting use only for charitable, religious, benevolent, educational, or similar purposes, but not held on a condition requiring return or transfer on dissolution of the corporation, shall be transferred to one or more appropriate domestic or foreign corporations, societies, or organizations under a plan of distribution adopted as provided in this chapter.

(4) Other assets shall be distributed as provided by the articles of incorporation or bylaws to the extent that the articles or bylaws provide the distributive rights of members, or any class of members, or provide for distribution to others.

(5) Any remaining assets may be distributed to persons, societies, organizations, or domestic or foreign corporations engaged in activities not for profit, as provided in a plan of distribution adopted by the council of administration of the corporation and in compliance with the constitution and bylaws of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1430.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15371336:1019.Sept. 7, 1962, Pub. L. 87–650, § 19, 76 Stat. 506.


Before clause (1), the word “applied” is omitted as included in “distributed” and for consistency in the revised title.
In clause (1), the word “obligations” is omitted as included in “liabilities”, and the word “satisfied” is omitted as included in “discharged”.
In clauses (2) and (3), the words “conveyance” and “conveyed” are omitted as included in “transfer” and “transferred”, respectively.
In clause (3), the word “eleemosynary” is omitted as included in “charitable”.
In clause (5), the words “and all Federal, State, and District of Columbia laws applicable thereto” are omitted as unnecessary.




CHAPTER 1539—THE NATIONAL YEOMEN (F)



Sec.


153901.Organization.


153902.Purposes.


153903.Powers.


153904.Deposit of historical material.




Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(c)(8)(A), Dec. 18, 2014, 128 Stat. 2840, substituted “YEOMEN (F)” for “YOEMEN F” in chapter heading.


§ 153901. Organization
The National Yeomen (F) (in this chapter, the “corporation”) is a body corporate and politic in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1431; Pub. L. 113–237, § 3(c)(8)(B), Dec. 18, 2014, 128 Stat. 2840.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15390136:139 (words before “for patriotic, historical, and educational purposes”).June 15, 1936, ch. 546, § 1 (words before “for patriotic, historical, and educational purposes”), 49 Stat. 1501.


This section is substituted for the source provision for consistency in the revised title and to eliminate unnecessary and executed words.

Editorial Notes
Amendments2014—Pub. L. 113–237 substituted “Yeomen (F)” for “Yoemen F”.



§ 153902. Purposes
The purposes of the corporation are patriotic, historical, and educational and are—(1) to foster and perpetuate the memory of the service of Yeomen (F) in the United States Naval Reserve Force of the United States Navy during World War I;

(2) to preserve the memories and incidents of their association in World War I by the encouragement of historical research concerning the service of Yeomen (F);

(3) to cherish, maintain, and extend the institutions of American freedom by the promotion of celebrations of all patriotic anniversaries;

(4) to foster true patriotism and love of country; and

(5) to aid in securing for mankind all the blessings of liberty.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1431; Pub. L. 113–237, § 3(c)(8)(C), Dec. 18, 2014, 128 Stat. 2841.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15390236:139 (words beginning with “for patriotic, historical, and educational purposes”).June 15, 1936, ch. 546, § 1 (words beginning with “for patriotic, historical, and educational purposes”), 49 Stat. 1506.


In clauses (1) and (2), the term “Yoemen (f)” is used (despite the inconsistency with section 153901 of the revised title) for consistency with section 1 of the Act of June 15, 1936.
In clause (1), the words “World War I” are substituted for “the World War” for clarity.

Editorial Notes
Amendments2014—Pars. (1), (2). Pub. L. 113–237 substituted “Yeomen (F)” for “Yoemen (f)”.

Statutory Notes and Related Subsidiaries

Change of Name
References to Naval Reserve, other than references to Naval Reserve regarding the United States Naval Reserve Retired List, deemed to refer to Navy Reserve, see section 515(h) of Pub. L. 109–163, set out as a note under section 10101 of Title 10, Armed Forces.



§ 153903. Powers
The corporation may—(1) adopt a constitution and bylaws;

(2) adopt a seal; and

(3) hold real and personal property in the United States, but only to the extent necessary to carry out the purposes of the corporation and only in an amount not more than $50,000.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1431.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15390336:139a.June 15, 1936, ch. 546, § 2, 49 Stat. 1506.


In clause (1), the words “not inconsistent with law” are omitted as unnecessary.



§ 153904. Deposit of historical material
The Regents of the Smithsonian Institution may permit the corporation to deposit its collections, manuscripts, books, pamphlets, and other material for history in the Smithsonian Institution or in the National Museum, on conditions and under rules they prescribe.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1431.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15390436:139b.June 15, 1936, ch. 546, § 3, 49 Stat. 1506; June 29, 1960, Pub. L. 86–533, (23), 74 Stat. 249.


The word “may” is substituted for “are authorized to” for consistency in the revised title and to eliminate unnecessary words. The words “at their discretion” and “such” are omitted as unnecessary. The words “they prescribe” are substituted for “as they shall prescribe” to eliminate unnecessary words.




CHAPTER 1541—NAVAL SEA CADET CORPS



Sec.


154101.Organization.


154102.Purposes.


154103.Membership.


154104.Governing body.


154105.Powers.


154106.Exclusive right to name, insignia, emblems, badges, marks, and words.


154107.Restrictions.


154108.Principal office.


154109.Records and inspection.


154110.Service of process.


154111.Liability for acts of officers and agents.


154112.Annual report.


154113.Distribution of assets on dissolution or final liquidation.



§ 154101. Organization(a) Federal Charter.—Naval Sea Cadet Corps (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1432.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15410136:1041.Sept. 10, 1962, Pub. L. 87–655, §§ 1, 4(1), 76 Stat. 530, 531.
 36:1044(1). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 154102. Purposes
The purposes of the corporation are, through organization and cooperation with the Department of the Navy—(1) to encourage and aid American young people to develop an interest and skill in basic seamanship and in its naval adaptations;

(2) to train them in seagoing skills; and

(3) to teach them patriotism, courage, self-reliance, and kindred virtues.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1432.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15410236:1042.Sept. 10, 1962, Pub. L. 87–655, § 2, 76 Stat. 531; Nov. 29, 1974, Pub. L. 93–504, 88 Stat. 1575.


The word “objects” is omitted as included in “purposes”.



§ 154103. Membership
Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1432.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15410336:1046.Sept. 10, 1962, Pub. L. 87–655, § 6, 76 Stat. 532.





§ 154104. Governing body(a) Board of Directors.—(1) The board of directors is the governing body of the corporation. The board is responsible for the general policies and program of the corporation and the control of all funds of the corporation.

(2) The number of directors, their manner of selection (including the filling of vacancies), and their term of office are as provided in the constitution and bylaws. However, the board shall have at least 10 but not more than 25 directors.


(b) Officers.—(1) The officers of the corporation are a president, one or more vice presidents as provided in the constitution and bylaws, a secretary, a treasurer, and other officers as provided in the constitution and bylaws.

(2) The manner of election, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1432.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154104(a)36:1047.Sept. 10, 1962, Pub. L. 87–655, §§ 7, 8, 76 Stat. 532.
154104(b)36:1048. 


Subsection (a) is substituted for the source provision for consistency in the revised title. The text of 36:1047(a) and the word “Thereafter” in 36:1047(b) are omitted as obsolete.



§ 154105. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, employees, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property; and

(7) sue and be sued.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1432.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15410536:1044(2)–(9).Sept. 10, 1962, Pub. L. 87–655, §§ 3, 4(2)–(9), 17, 76 Stat. 531, 534.
 36:1043.36:1057.


In this section, the text of 36:1043 and 1057 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as unnecessary. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (5) is substituted for “to take by lease, gift, purchase, grant, devise, or bequest from any private corporation, association, partnership, firm or individual and to hold any property, real, personal or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge or otherwise” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.



§ 154106. Exclusive right to name, insignia, emblems, badges, marks, and words
The corporation has the exclusive right to use the name “Naval Sea Cadet Corps” and distinctive insignia, emblems, and badges, descriptive or designating marks, and words or phrases required to carry out the duties and powers of the corporation. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1433.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15410636:1056.Sept. 10, 1962, Pub. L. 87–655, § 16, 76 Stat. 533.


The words “sole”, “to have and”, and “in carrying out its purposes” are omitted as unnecessary. The words “required to carry out the duties and powers of the corporation” are substituted for “as may be required in the furtherance of its functions” for consistency in the revised title and with other titles of the United States Code. The words “This section does not affect any vested rights” are substituted for “No powers or privileges granted shall, however, interfere or conflict with established or vested rights” for consistency in the revised title and to eliminate unnecessary words.



§ 154107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer in an amount approved by the board of directors.

(d) Loans.—The corporation may not make a loan or advance to a director, officer, or employee. Directors who vote for or assent to making a loan or advance to a director, officer, or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1433.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154107(a)36:1052.Sept. 10, 1962, Pub. L. 87–655, §§ 9, 10, 12, 76 Stat. 532, 533.
154107(b)36:1050. 
154107(c)36:1049(a). 
154107(d)36:1049(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 154108. Principal office
The principal office of the corporation shall be in Tacoma, Washington, or another place decided by the board of directors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1433.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15410836:1045(a).Sept. 10, 1962, Pub. L. 87–655, § 5(a), 76 Stat. 531.


The word “various” is omitted as unnecessary.



§ 154109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1433.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15410936:1053.Sept. 10, 1962, Pub. L. 87–655, § 13, 76 Stat. 533.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 154110. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1433.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15411036:1045(b).Sept. 10, 1962, Pub. L. 87–655, § 5(b), 76 Stat. 531.


The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the words “is notice to or service on” are substituted for “shall be deemed notice to or service upon”, for consistency in the revised title.



§ 154111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1433.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15411136:1051.Sept. 10, 1962, Pub. L. 87–655, § 11, 76 Stat. 533.





§ 154112. Annual report
The corporation shall submit an annual report to the Secretary of the Navy on the activities of the corporation during the prior calendar year. The Secretary shall communicate to Congress any part of the report that the Secretary considers appropriate.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1434.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15411236:1058.Sept. 10, 1962, Pub. L. 87–655, § 18, 76 Stat. 534.


The word “proceedings” is omitted as included in “activities”. The word “year” is substituted for “years” to correct an error. The words “any part of the report that the Secretary considers appropriate” are substituted for “the whole of such reports, or such portion thereof as he shall see fit” to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which a report required under this section is listed on page 74), see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance.



§ 154113. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1434.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15411336:1055.Sept. 10, 1962, Pub. L. 87–655, § 15, 76 Stat. 533.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary. The words “as provided by” are substituted for “in accordance with the determination of” to eliminate unnecessary words. The words “and all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 1543—NAVY CLUB OF THE UNITED STATES OF AMERICA



Sec.


154301.Organization.


154302.Purposes.


154303.Powers.


154304.Annual report.



§ 154301. Organization(a) Federal Charter.—Navy Club of the United States of America (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1434.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154301(a)36:140.June 6, 1940, ch. 239, §§ 1, 3(a), 54 Stat. 232, 233.
154301(b)36:140b(a). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate obsolete words.



§ 154302. Purposes
The purposes of the corporation are—(1) to encourage, promote, and maintain comradeship among individuals who are or have been in the active service of the United States Navy, the United States Marine Corps, or the United States Coast Guard;

(2) to revere, honor, and perpetuate the memory of individuals described in paragraph (1) of this section who have departed this life;

(3) to promote and encourage further public interest in the United States Navy, the United States Marine Corps, and the United States Coast Guard, and the history of those organizations;

(4) to uphold the spirit and ideals of the United States Navy, the United States Marine Corps, and the United States Coast Guard;

(5) to promote the ideals of American freedom and democracy and to fit its members for the duties of citizenship and to encourage them to serve as ably as citizens as they have served the Nation under arms; and

(6) to maintain true allegiance to American institutions.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1434.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15430236:140a.June 6, 1940, ch. 239, § 2, 54 Stat. 232.


In this section, the word “individuals” is substituted for “persons” for consistency in the revised title and with other titles of the United States Code.
In clause (1), the words “further” and “those” are omitted as unnecessary.
In clause (2), the words “described in clause (1) of this section” are substituted for “those . . . who have been such members” for clarity.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 154303. Powers
The corporation may—(1) adopt and amend bylaws;

(2) adopt and alter a corporate seal;

(3) appoint or elect officers and agents;

(4) choose a board of trustees, consisting of at least 5 but not more than 15 individuals, to conduct the business and exercise the powers of the corporation;

(5) establish and maintain offices to conduct its activities;

(6) acquire, own, lease, encumber, and transfer property as necessary or appropriate to carry out the purposes of the corporation;

(7) charge and collect membership dues and receive contributions of money or property to be devoted to carrying out the purposes of the corporation;

(8) sue and be sued; and

(9) do any other act necessary or appropriate to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1434.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15430336:140b(b)–(j).June 6, 1940, ch. 239, § 3(b)–(j), 54 Stat. 233.


In clause (1), the words “not inconsistent with the Constitution and laws of the United States or of any State” are omitted as unnecessary.
In clause (2), the words “at pleasure” are omitted as unnecessary.
Clause (6) is substituted for “acquire, by purchase, devise, bequest, gift, or otherwise, and hold, encumber, convey, or otherwise dispose of such real and personal property as may be necessary or appropriate for its corporate purposes” for consistency in the revised title.
In clause (9), the word “generally” is omitted as unnecessary. The words “any other act” are substituted for “any and all lawful acts” for consistency in the revised title.



§ 154304. Annual report
Not later than December 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior calendar year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1435.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15430436:140c.June 6, 1940, ch. 239, § 4, 54 Stat. 233; Aug. 30, 1964, Pub. L. 88–504, § 4(11), 78 Stat. 637.


This section is substituted for the source provision for consistency in the revised title.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 205 of House Document No. 103–7.




CHAPTER 1545—NAVY WIVES CLUBS OF AMERICA



Sec.


154501.Definition.


154502.Organization.


154503.Purposes.


154504.Membership.


154505.Governing body.


154506.Powers.


154507.Restrictions.


154508.Duty to maintain corporate and tax-exempt status.


154509.Records and inspection.


154510.Service of process.


154511.Liability for acts of officers and agents.


154512.Annual report.



§ 154501. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1435.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15450136:2813.Oct. 19, 1984, Pub. L. 98–520, § 14, 98 Stat. 2430.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 154502. Organization(a) Federal Charter.—Navy Wives Clubs of America (in this chapter, the “corporation”), incorporated in California, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1435.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154502(a)36:2801.Oct. 19, 1984, Pub. L. 98–520, §§ 1, 15 (last sentence), 16, 98 Stat. 2428, 2430.
154502(b)36:2814 (last sentence).36:2815.


This section is substituted for the source provisions for consistency in the revised title.



§ 154503. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include—(1) supporting the Constitution of the United States;

(2) promoting a friendly relationship between the wives of enlisted men who are serving in the active United States Navy, United States Marine Corps, or United States Coast Guard, or in the Active Reserves of those services; and

(3) performing charitable activities as provided in the constitution or bylaws of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1435.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15450336:2803.Oct. 19, 1984, Pub. L. 98–520, § 3, 98 Stat. 2428.



Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 154504. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1436.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15450436:2805.Oct. 19, 1984, Pub. L. 98–520, § 5, 98 Stat. 2428.





§ 154505. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1436.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154505(a)36:2806.Oct. 19, 1984, Pub. L. 98–520, §§ 6, 7, 98 Stat. 2428.
154505(b)36:2807. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:2806 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:2807 are omitted as unnecessary.



§ 154506. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1436.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15450636:2802.Oct. 19, 1984, Pub. L. 98–520, § 2, 98 Stat. 2428.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 154507. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1436.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154507(a)36:2808(d).Oct. 19, 1984, Pub. L. 98–520, § 8(a)–(e), 98 Stat. 2429.
154507(b)36:2808(c). 
154507(c)36:2808(a). 
154507(d)36:2808(b). 
154507(e)36:2808(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 154508. Duty to maintain corporate and tax-exempt status(a) Corporate Status.—The corporation shall maintain its status as a corporation incorporated under the laws of each State in which it is incorporated.

(b) Tax-Exempt Status.—The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1436.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154508(a)36:2808(f).Oct. 19, 1984, Pub. L. 98–520, §§ 8(f), 15 (1st sentence), 98 Stat. 2429, 2430.
154508(b)36:2814 (1st sentence). 





§ 154509. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1436.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15450936:2810.Oct. 19, 1984, Pub. L. 98–520, § 10, 98 Stat. 2429.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.
In subsection (a)(2), the words “proceedings of” are substituted for “proceeding of the corporation involving” for consistency in the revised title and to eliminate unnecessary words.



§ 154510. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1437.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15451036:2804.Oct. 19, 1984, Pub. L. 98–520, § 4, 98 Stat. 2428.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 154511. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1437.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15451136:2809.Oct. 19, 1984, Pub. L. 98–520, § 9, 98 Stat. 2429.





§ 154512. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1437.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15451236:2811.Oct. 19, 1984, Pub. L. 98–520, § 12, 98 Stat. 2430.






CHAPTER 1547—NON COMMISSIONED OFFICERS ASSOCIATION OF THE UNITED STATES OF AMERICA, INCORPORATED



Sec.


154701.Definition.


154702.Organization.


154703.Purposes.


154704.Membership.


154705.Governing body.


154706.Powers.


154707.Exclusive right to name, seals, emblems, and badges.


154708.Restrictions.


154709.Duty to maintain tax-exempt status.


154710.Records and inspection.


154711.Service of process.


154712.Liability for acts of officers and agents.


154713.Annual report.



§ 154701. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1437.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15470136:4014.Apr. 6, 1988, Pub. L. 100–281, § 15, 102 Stat. 75.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 154702. Organization(a) Federal Charter.—Non Commissioned Officers Association of the United States of America, Incorporated (in this chapter, the “corporation”), a nonprofit corporation incorporated in Texas, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1437.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154702(a)36:4001.Apr. 6, 1988, Pub. L. 100–281, §§ 1, 16 (last sentence), 18, 102 Stat. 73, 75, 76.
154702(b)36:4015 (last sentence).36:4017.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 154703. Purposes
The purposes of the corporation are as provided in the bylaws and articles of incorporation and include—(1) upholding and defending the Constitution of the United States;

(2) promoting health, prosperity, and scholarship among its members and their dependents and survivors through benevolent programs;

(3) assisting veterans and their dependents and survivors through a service program established for that purpose;

(4) improving conditions for service members, veterans, and their dependents and survivors; and

(5) fostering fraternal and social activities among its members in recognition that cooperative action is required for the furtherance of their common interests.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1437.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15470336:4003.Apr. 6, 1988, Pub. L. 100–281, § 3, 102 Stat. 73.





§ 154704. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1438.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154704(a)36:4005.Apr. 6, 1988, Pub. L. 100–281, §§ 5, 8 (related to membership), 102 Stat. 73, 74.
154704(b)36:4008 (related to membership). 


In subsection (a), the words “Except as provided in this chapter” are substituted for “Except as provided in section 4008 of this title” for consistency in the revised title.
In subsection (b), the words “The terms of membership” are substituted for “In establishing the conditions of membership in the corporation” for consistency in the revised title and to eliminate unnecessary words.



§ 154705. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for serving as a director or officer may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1438.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


154705(a)36:4006.Apr. 6, 1988, Pub. L. 100–281, §§ 6, 7, 8 (related to directors and officers), 102 Stat. 74.
154705(b)36:4007. 
154705(c)36:4008 (related to directors and officers). 


In subsections (a) and (b), the words “and in conformity with the laws of the State in which it is incorporated” are omitted as unnecessary.



§ 154706. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1438.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15470636:4002.Apr. 6, 1988, Pub. L. 100–281, § 2, 102 Stat. 73.


The words “and subject to the laws of such State” are omitted as unnecessary.



§ 154707. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the names “The Non Commissioned Officers Association of the United States of America”, “Non Commissioned Officers Association of the United States of America”, “Non Commissioned Officers Association”, and “NCOA”, and seals, emblems, and badges the corporation adopts. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1438.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15470736:4016.Apr. 6, 1988, Pub. L. 100–281, § 17, 102 Stat. 75.


The words “sole” and “may lawfully” are omitted as unnecessary. The words “This section does not affect any vested rights” are substituted for “Nothing in this section may be construed to conflict or interfere with established or vested rights” for consistency in the revised title and to eliminate unnecessary words.



§ 154708. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, or employee.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1438.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15470836:4009.Apr. 6, 1988, Pub. L. 100–281, § 9, 102 Stat. 74.


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 154709. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1438.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15470936:4015 (1st sentence).Apr. 6, 1988, Pub. L. 100–281, § 16 (1st sentence), 102 Stat. 75.





§ 154710. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1439.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15471036:4011.Apr. 6, 1988, Pub. L. 100–281, § 11, 102 Stat. 74.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 154711. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1439.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15471136:4004.Apr. 6, 1988, Pub. L. 100–281, § 4, 102 Stat. 73.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 154712. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1439.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15471236:4010.Apr. 6, 1988, Pub. L. 100–281, § 10, 102 Stat. 74.





§ 154713. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1439.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


15471336:4012.Apr. 6, 1988, Pub. L. 100–281, § 13, 102 Stat. 75.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 205 of House Document No. 103–7.




CHAPTERS 1549 THROUGH 1599—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(14), Dec. 18, 2014, 128 Stat. 2838, substituted “CHAPTERS 1549 THROUGH 1599—RESERVED” for “CHAPTER 1601—[RESERVED]”.


CHAPTERS 1601 THROUGH 1699—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(14), Dec. 18, 2014, 128 Stat. 2838, added placeholder for chapters 1601 to 1699.


CHAPTER 1701—PARALYZED VETERANS OF AMERICA



Sec.


170101.Organization.


170102.Purposes.


170103.Membership.


170104.Powers.


170105.Exclusive right to name, seals, emblems, and badges.


170106.Restrictions.


170107.Headquarters and principal place of business.


170108.Records and inspection.


170109.Service of process.


170110.Liability for acts of officers and agents.


170111.Distribution of assets on dissolution or final liquidation.



§ 170101. Organization(a) Federal Charter.—Paralyzed Veterans of America (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1439.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170101(a)36:1151.Aug. 11, 1971, Pub. L. 92–93, §§ 1, 2, 4 (related to perpetual succession), 85 Stat. 317.
 36:1152. 
170101(b)36:1154 (related to perpetual succession). 


Subsection (a) is substituted for the source provisions for consistency in the revised title and to eliminate executed and unnecessary language.
Subsection (b) is substituted for “shall have perpetual succession” for consistency in the revised title.



§ 170102. Purposes
The purposes of the corporation are—(1) to preserve the great and basic truths and enduring principles on which this Nation was founded;

(2) to form a national association for the benefit of individuals who have suffered injuries or diseases of the spinal cord;

(3) to acquaint the public with the needs and problems of paraplegics;

(4) to promote medical research in the several fields connected with injuries and diseases of the spinal cord, including research in neurosurgery and orthopedics and in genitourinary and orthopedic appliances; and

(5) to advocate and foster complete and effective reconditioning programs for paraplegics, including a thorough physical reconditioning program, physiotherapy, competent walking instructions, adequate guidance (both vocational and educational), academic and vocational education (both in hospitals and in educational institutions), psychological orientation and readjustment to family and friends, and occupational therapy (both functional and diversional).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1439.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17010236:1153.Aug. 11, 1971, Pub. L. 92–93, § 3, 85 Stat. 317.


Before clause (1), the word “objects” is omitted as included in “purposes”.



§ 170103. Membership
An individual is eligible for membership in the corporation if the individual—(1) is a citizen of the United States;

(2) was regularly enlisted, inducted, or commissioned, and was accepted for or on active duty, in the Army, Navy, Marine Corps, Air Force, or Coast Guard of the United States or an ally of the United States;

(3)(A) was separated from service in the Armed Forces under conditions other than dishonorable; or

(B) is on active duty or must continue to serve after the cessation of hostilities; and


(4) has suffered a spinal cord injury or disease, whether or not service connected in origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1440.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17010336:1157.Aug. 11, 1971, Pub. L. 92–93, § 7, 85 Stat. 318.


In clause (1), the words “citizen of the United States” are substituted for “American citizen” for consistency in the revised title and with other titles of the United States Code.
Clause (3)(A) is substituted for “Service with the Armed Forces must have been terminated by discharge or separation from service under conditions other than dishonorable” to eliminate unnecessary words.
Clause (3)(B) is substituted for “Provided, however, That persons otherwise eligible for membership who are on active duty or who must continue to serve after the cessation of hostilities are also eligible for membership” to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 170104. Powers(a) Specific Powers.—The corporation may—(1) adopt and amend a constitution and bylaws;

(2) adopt and alter a corporate seal, emblems, and badges;

(3) choose officers, representatives, and agents as necessary to carry out the purposes of the corporation;

(4) make contracts;

(5) accept gifts, legacies, and devises that will further the purposes of the corporation;

(6) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(7) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(8) establish, regulate, and discontinue subordinate State and regional organizations and local chapters or posts;

(9) establish and maintain offices to conduct the affairs of the corporation;

(10) publish a magazine, newspaper, and other publications;

(11) sue and be sued; and

(12) do any other act necessary and proper to carry out the purposes of the corporation.


(b) Privileges of Other National Veterans’ Organizations.—Privileges granted to other national veterans’ organizations as a result of their being incorporated by Congress are also granted to the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1440.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170104(a)36:1154 (less perpetual succession).Aug. 11, 1971, Pub. L. 92–93, §§ 4 (less perpetual succession), 13, 85 Stat. 317, 319.
170104(b)36:1163. 


In subsection (a)(1), the word “amend” is substituted for “alter” for consistency in the revised title. The words “not inconsistent with law” are omitted as unnecessary.
In subsection (a)(6), the words “acquire, own, lease, encumber, and transfer” are substituted for “acquire, hold, and dispose of” for consistency in the revised title. The words “such real and personal” and “as may be” are omitted as unnecessary.
In subsection (a)(7), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State law” are omitted as unnecessary.
In subsection (a)(12), the words “any other act” are substituted for “any and all acts and things” for consistency in the revised title and to eliminate unnecessary words. The words “objects and” are omitted as unnecessary.
In subsection (b), the words “Such provisions”, “and prerogatives”, “heretofore”, and “hereby” are omitted as unnecessary.



§ 170105. Exclusive right to name, seals, emblems, and badges
The corporation and its State and regional organizations and local chapters or posts have the exclusive right to use the name “Paralyzed Veterans of America” and seals, emblems, and badges the corporation lawfully adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1441.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17010536:1160.Aug. 11, 1971, Pub. L. 92–93, § 10, 85 Stat. 318.


The words “sole”, “have and”, and “in carrying out its purposes” are omitted as unnecessary.



§ 170106. Restrictions(a) Profit.—The corporation may not engage in business for profit.

(b) Stock.—The corporation may not issue stock.

(c) Political Activities.—The corporation shall be nonpolitical and may not provide financial aid to, or otherwise promote the candidacy of, an individual seeking public office.

(d) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, member, or employee during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of reasonable compensation to an officer or employee or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(e) Loans.—The corporation may not make a loan to a director, officer, member, or employee. Directors who vote for or assent to making such a loan, and officers who participate in making the loan, are jointly and severally liable to the corporation for the amount of the loan until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1441.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170106(a), (b)36:1155.Aug. 11, 1971, Pub. L. 92–93, §§ 5, 6, 14, 85 Stat. 318, 319.
170106(c)36:1156. 
170106(d)36:1164(a). 
170106(e)36:1164(b). 


In subsection (a), the words “pecuniary” and “or gain” are omitted as unnecessary.
In subsection (b), the word “capital” is omitted as unnecessary.
In subsection (c), the words “as an organization” are omitted as unnecessary.
In subsection (d), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 170107. Headquarters and principal place of business
The headquarters and principal place of business of the corporation shall be in the District of Columbia. However, the activities of the corporation are not confined to the District of Columbia but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1441.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17010736:1158.Aug. 11, 1971, Pub. L. 92–93, § 8, 85 Stat. 318.


The words “activities of the corporation are not confined to the District of Columbia but may be” are substituted for “activities of said organization, as set out herein, shall not be confined to said city, but shall be” for consistency in the revised title.



§ 170108. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, executive committee, and committees having any of the authority of its executive committee; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1441.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17010836:1161.Aug. 11, 1971, Pub. L. 92–93, § 11, 85 Stat. 318.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.
In subsection (a)(3), the words “registered office or” are omitted for consistency in the revised title.



§ 170109. Service of process
As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, territory, or possession of the United States in which an organization, chapter, or post is organized, the name and address of an agent in that State, territory, or possession on whom legal process or demands against the corporation may be served.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1441.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17010936:1162.Aug. 11, 1971, Pub. L. 92–93, § 12, 85 Stat. 318.


The words “precedent”, “herein”, and “or conferred” are omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the Secretary” for consistency in the revised title. The words “post office” and “authorized” are omitted as unnecessary. The words “legal process” are substituted for “local process” for consistency in the revised title.



§ 170110. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1442.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17011036:1165.Aug. 11, 1971, Pub. L. 92–93, § 15, 85 Stat. 319.





§ 170111. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge or satisfactory provision for discharge of all liabilities shall be transferred to the Secretary of Veterans Affairs to be applied to the care and comfort of paralyzed veterans.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1442.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17011136:1159.Aug. 11, 1971, Pub. L. 92–93, § 9, 85 Stat. 318; June 13, 1991, Pub. L. 102–54, § 13(n)(5), 105 Stat. 278.


The words “dissolution or final liquidation” are substituted for “final dissolution or liquidation” for consistency in the revised title. The words “Secretary of Veterans Affairs” are substituted for “Department of Veterans Affairs” because under 38:303 the Secretary is the head of the Department.




CHAPTER 1703—PEARL HARBOR SURVIVORS ASSOCIATION



Sec.


170301.Definition.


170302.Organization.


170303.Purposes.


170304.Membership.


170305.Governing body.


170306.Powers.


170307.Exclusive right to name, seals, emblems, and badges.


170308.Restrictions.


170309.Duty to maintain tax-exempt status.


170310.Records and inspection.


170311.Service of process.


170312.Liability for acts of officers and agents.


170313.Annual report.



§ 170301. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1442.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17030136:3613.Oct. 7, 1985, Pub. L. 99–119, § 14, 99 Stat. 500.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 170302. Organization(a) Federal Charter.—Pearl Harbor Survivors Association (in this chapter, the “corporation”), a nonprofit corporation incorporated in Missouri, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1442.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170302(a)36:3601.Oct. 7, 1985, Pub. L. 99–119, §§ 1, 17, 99 Stat. 498, 501.
170302(b)36:3616. 


This section is substituted for the source provisions for consistency in the revised title.



§ 170303. Purposes
The purposes of the corporation are as provided in its articles of incorporation and include—(1) upholding and defending the Constitution of the United States;

(2) collating, preserving, and encouraging the study of historical episodes, chronicles, mementos, and events pertaining to “The Day of Infamy, 7 December 1941”, and in particular those memories and records of patriotic service performed by the heroic Pearl Harbor survivors and nonsurvivors;

(3) shielding from neglect the graves, past and future, of those who served at Pearl Harbor on that day;

(4) stimulating communities and political subdivisions into taking more interest in the affairs and future of the United States to keep our Nation alert;

(5) fighting unceasingly for our national security to protect the United States from enemies within and without our borders;

(6) preserving the American way of life and fostering the spirit and practice of Americanism; and

(7) instilling love of country and flag and promoting soundness of mind and body in the youth of our Nation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1442.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17030336:3603.Oct. 7, 1985, Pub. L. 99–119, § 3, 99 Stat. 498.


Before clause (1), the word “objects” is omitted as unnecessary.



§ 170304. Membership(a) Eligibility.—Eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1443.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170304(a)36:3605 (words before 1st comma).Oct. 7, 1985, Pub. L. 99–119, § 5 (words before 1st comma, words after 1st comma related to discrimination in membership), 99 Stat. 499.
170304(b)36:3605 (words after 1st comma related to discrimination in membership). 





§ 170305. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for holding office in the corporation may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1443.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170305(a)36:3606.Oct. 7, 1985, Pub. L. 99–119, §§ 5 (words after 1st comma related to discrimination in holding office), 6, 7, 99 Stat. 499.
170305(b)36:3607. 
170305(c)36:3605 (words after 1st comma related to discrimination in holding office). 


In subsections (a) and (b), the words “and in conformity with the laws of the State in which it is incorporated” are omitted as unnecessary.
In subsection (a), the words “composition of” are omitted as unnecessary.
In subsection (b), the words “positions of” are omitted as unnecessary.



§ 170306. Powers
The corporation has the powers provided in its bylaws and articles of incorporation filed in the State in which it is incorporated, including the power to—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) adopt emblems and badges;

(4) establish, maintain, and regulate offices to conduct the affairs of the corporation;

(5) publish a magazine and other publications;

(6) charge and collect membership dues and subscription fees and receive contributions or grants of money or property to be used to carry out the purposes of the corporation;

(7) accept gifts, legacies, and devises that will further the purposes of the corporation;

(8) promote the formation of auxiliaries, the membership requirements of which shall be as provided in the constitution and the bylaws of the corporation;

(9) sue and be sued; and

(10) do any other act necessary or desirable to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1443.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17030636:3602.Oct. 7, 1985, Pub. L. 99–119, § 2, 99 Stat. 498.


Before clause (1), the words “(hereinafter in this chapter referred to as the ‘corporation’)” and “and subject to the laws of such State” are omitted as unnecessary.
In clause (1), the words “alter” and “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (9), the words “complain, and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (10), the words “lawful”, “and things”, and “objects and” are omitted as unnecessary.



§ 170307. Exclusive right to name, seals, emblems, and badges
The corporation and its regional districts and local branches have the exclusive right to use the name “Pearl Harbor Survivors Association” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1443.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17030736:3615.Oct. 7, 1985, Pub. L. 99–119, § 16, 99 Stat. 501.


The word “sole” is omitted as included in “exclusive”. The words “in carrying out its purposes” are omitted as unnecessary.



§ 170308. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter or on dissolution or final liquidation of the corporation. This subsection does not prevent the payment of compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1443.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170308(a)36:3608(c).Oct. 7, 1985, Pub. L. 99–119, § 8, 99 Stat. 499.
170308(b)36:3608(d). 
170308(c)36:3608(a). 
170308(d)36:3608(b). 
170308(e)36:3608(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such” for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to”, and the words “rendered to the corporation” are omitted, for consistency in the revised title.



§ 170309. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1444.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17030936:3614.Oct. 7, 1985, Pub. L. 99–119, § 15, 99 Stat. 500.





§ 170310. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1444.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17031036:3610.Oct. 7, 1985, Pub. L. 99–119, § 10, 99 Stat. 500.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 170311. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1444.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17031136:3604.Oct. 7, 1985, Pub. L. 99–119, § 4, 99 Stat. 499.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 170312. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1444.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17031236:3609.Oct. 7, 1985, Pub. L. 99–119, § 9, 99 Stat. 500.





§ 170313. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1444.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17031336:3611.Oct. 7, 1985, Pub. L. 99–119, § 12, 99 Stat. 500.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 205 of House Document No. 103–7.




CHAPTER 1705—POLISH LEGION OF AMERICAN VETERANS, U.S.A.



Sec.


170501.Definition.


170502.Organization.


170503.Purposes.


170504.Membership.


170505.Governing body.


170506.Powers.


170507.Restrictions.


170508.Duty to maintain tax-exempt status.


170509.Records and inspection.


170510.Service of process.


170511.Liability for acts of officers and agents.


170512.Annual report.



§ 170501. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1445.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17050136:2513.July 23, 1984, Pub. L. 98–372, § 14, 98 Stat. 1241.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 170502. Organization(a) Federal Charter.—Polish Legion of American Veterans, U.S.A. (in this chapter, the “corporation”), a nonprofit corporation incorporated in Illinois, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1445.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170502(a)36:2501.July 23, 1984, Pub. L. 98–372, §§ 1, 15 (last sentence), 16, 98 Stat. 1239, 1241.
170502(b)36:2514 (last sentence).36:2515.


This section is substituted for the source provisions for consistency in the revised title.



§ 170503. Purposes
The purposes of the corporation are as provided in its articles of incorporation. The corporation shall function as a veterans’ and patriotic organization as authorized by the laws of each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1445.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17050336:2503.July 23, 1984, Pub. L. 98–372, § 3, 98 Stat. 1239.


The word “objects” is omitted as unnecessary.



§ 170504. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1445.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170504(a)36:2505 (words before 3d comma).July 23, 1984, Pub. L. 98–372, § 5 (words before 3d comma, words after 3d comma related to discrimination in membership), 98 Stat. 1239.
170504(b)36:2505 (words after 3d comma related to discrimination in membership). 





§ 170505. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for holding office in the corporation may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1445.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170505(a)36:2506.July 23, 1984, Pub. L. 98–372, §§ 5 (words after 3d comma related to discrimination in holding office), 6, 7, 98 Stat. 1239.
170505(b)36:2507. 
170505(c)36:2505 (words after 3d comma related to discrimination in holding office). 


In subsections (a) and (b), the words “and in conformity with the laws of the State or States in which it is incorporated” in 36:2506 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:2507 are omitted as unnecessary.



§ 170506. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1445.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17050636:2502.July 23, 1984, Pub. L. 98–372, § 2, 98 Stat. 1239.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 170507. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authorization.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1445.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


170507(a)36:2508(d).July 23, 1984, Pub. L. 98–372, § 8, 98 Stat. 1240.
170507(b)36:2508(c). 
170507(c)36:2508(a). 
170507(d)36:2508(b). 
170507(e)36:2508(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 170508. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1446.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17050836:2514 (1st sentence).July 23, 1984, Pub. L. 98–372, § 15 (1st sentence), 98 Stat. 1241.





§ 170509. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1446.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17050936:2510.July 23, 1984, Pub. L. 98–372, § 10, 98 Stat. 1240.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 170510. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1446.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17051036:2504.July 23, 1984, Pub. L. 98–372, § 4, 98 Stat. 1239.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 170511. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1446.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17051136:2509.July 23, 1984, Pub. L. 98–372, § 9, 98 Stat. 1240.





§ 170512. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1446.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17051236:2511.July 23, 1984, Pub. L. 98–372, § 12, 98 Stat. 1240.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 206 of House Document No. 103–7.




CHAPTERS 1707 THROUGH 1799—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(15), Dec. 18, 2014, 128 Stat. 2838, substituted “CHAPTERS 1707 THROUGH 1799—RESERVED” for “CHAPTER 1801—[RESERVED]”.


CHAPTERS 1801 THROUGH 1899—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(15), Dec. 18, 2014, 128 Stat. 2838, added placeholder for chapters 1801 to 1899.


CHAPTER 1901—RESERVE OFFICERS ASSOCIATION OF THE UNITED STATES



Sec.


190101.Organization.


190102.Purposes.


190103.Membership.


190104.Governing body.


190105.Powers.


190106.Exclusive right to name, seals, emblems, and badges.


190107.Restrictions.


190108.Headquarters.


190109.Records and inspection.


190110.Service of process.


190111.Liability for acts of officers and agents.


190112.Distribution of assets on dissolution or final liquidation.



§ 190101. Organization(a) Federal Charter.—Reserve Officers Association of the United States (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1447.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19010136:221.June 30, 1950, ch. 431, §§ 1, 2, 4 (related to perpetual succession), 64 Stat. 312, 313.
 36:222. 
 36:224 (related to perpetual succession). 


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 190102. Purposes
The purposes of the corporation are to support and promote the development and execution of a military policy for the United States that will provide adequate national security.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1447.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19010236:223.June 30, 1950, ch. 431, § 3, 64 Stat. 313.


The word “object” is omitted as unnecessary.



§ 190103. Membership(a) Eligibility.—Eligibility for membership in the corporation is as provided in the constitution and bylaws of the corporation.

(b) Voting.—Each active member of a department or chapter has one vote in the conduct of official business of that department or chapter.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1447.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


190103(a)36:225.June 30, 1950, ch. 431, §§ 5, 7(e), 64 Stat. 313, 314.
190103(b)36:227(e). 





§ 190104. Governing body(a) National Convention.—The corporation shall hold an annual national convention. The national convention shall be composed of delegates elected by the various departments.

(b) National Executive Committee.—(1) The national executive committee is the governing body of the corporation.

(2) The national executive committee consists of the president, the president elect, the last past president, 3 vice presidents, 3 junior vice presidents, a minimum of 3 national executive committee members, and the executive director. Each of these individuals, except the president elect and the executive director, has one vote on each matter decided by the committee.


(c) Officers.—(1) The officers of the corporation are a president, a president elect, 3 vice presidents, 3 junior vice presidents, a minimum of 3 national executive committee members, an executive director, a national treasurer, a judge advocate, and other officers specified in the constitution of the corporation.

(2) The national officers of the corporation shall be elected and take office at the annual national convention, except for the executive director, the national treasurer, the judge advocate, and any other national officers specified in the constitution of the corporation, who shall be appointed by the national executive committee.

(3) The elected officers shall hold office for one year or until their successors have been elected and qualified.


(d) Vacancies.—(1) Except for the positions of president, president elect, and last past president, a vacancy on the national executive committee shall be filled by the existing members of the committee. An individual appointed by the committee to fill a vacancy serves until the next national convention when the individual’s successor shall be elected for the unexpired term, if any, caused by the vacancy.

(2) If the president is absent or the office of president is vacant, the national vice president of the same service as the president shall act as president.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1447; Pub. L. 111–113, § 2(a)–(c), Dec. 14, 2009, 123 Stat. 3026.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


190104(a)36:227(b) (1st sentence 12th–14th words), (c).June 30, 1950, ch. 431, §§ 6, 7(a)–(d), 64 Stat. 313.
190104(b)36:227(a), (d). 
190104(c)(1)36:226. 
190104(c)(2)36:227(b) (1st sentence 1st–14th words, 32d–last words). 
190104(c)(3)36:227(b) (1st sentence 15th–31st words). 
190104(d)(1)36:227(b) (2d, 3d sentences). 
190104(d)(2)36:227(b) (last sentence). 


In subsection (a), the first sentence is added for clarity and is implied by 36:227(b) (12th–14th words).
In subsection (b), the text of 36:227(d) is omitted as obsolete.
In subsection (c)(3), the word “duly” is omitted as unnecessary.
In subsection (d)(1), the words “In the event of the death, inability to serve, or resignation” are omitted as unnecessary.
In subsection (d)(2), the words “If the president is absent or the office of president is vacant” are substituted for “in the event of his death, inability to serve, resignation, or absence”, and the words “act as president” are substituted for “assume the duties and have the powers of the president”, to eliminate unnecessary words.

Editorial Notes
Amendments2009—Subsec. (b)(2). Pub. L. 111–113, § 2(a), inserted “the president elect,” after “the president,” and “a minimum of” before “3 national executive committee members,” and substituted “except the president elect and the executive director,” for “except the executive director,”.
Subsec. (c)(1). Pub. L. 111–113, § 2(b)(1), inserted “a president elect,” after “a president,” and “a minimum of” before “3 national executive committee members,”, struck out “a surgeon, a chaplain, a historian, a public relations officer,” after “a judge advocate,”, and substituted “specified in the constitution of the corporation” for “as decided at the national convention”.
Subsec. (c)(2). Pub. L. 111–113, § 2(b)(2), inserted “and take office” after “be elected” and substituted “the judge advocate, and any other national officers specified in the constitution of the corporation,” for “and the national public relations officer,”.
Subsec. (d)(1). Pub. L. 111–113, § 2(c), substituted “president, president elect, and last past president,” for “president and last past president,”.



§ 190105. Powers
The corporation may—(1) adopt and amend a constitution and bylaws;

(2) adopt and alter a corporate seal;

(3) adopt and alter emblems and badges;

(4) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(5) publish a magazine, newspaper, and other publications;

(6) establish, regulate, and discontinue subordinate departmental subdivisions and local chapters;

(7) sue and be sued; and

(8) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1447.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19010536:224 (less perpetual succession).June 30, 1950, ch. 431, §§ 4 (less perpetual succession), 8, 64 Stat. 313, 314.
 36:228. 


In this section, the text of 36:228 is omitted as executed and obsolete.
In clause (1), the words “not inconsistent with the laws of the United States or of any State” are omitted as unnecessary.
Clause (4) is substituted for “acquire, hold, lease, and dispose of such real and personal property as may be necessary to carry out the corporate object and purpose” and “accept gifts, legacies, and devises in furtherance of the corporate object and purpose” for consistency in the revised title and to eliminate unnecessary words.
In clause (8), the words “and all . . . and things” and “object” are omitted as unnecessary.



§ 190106. Exclusive right to name, seals, emblems, and badges
The corporation and its subordinate departmental subdivisions and local chapters have the exclusive right to use the name “Reserve Officers Association of the United States” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1448.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19010636:238.June 30, 1950, ch. 431, § 18, 64 Stat. 315.


The words “sole”, “to have, and”, “in carrying out its object and purpose”, and “lawfully” are omitted as unnecessary.



§ 190107. Restrictions(a) Profit.—The corporation may not engage in business for profit.

(b) Stock.—The corporation may not issue stock.

(c) Political Activities.—The corporation or an officer or member as such may not contribute to, support, or assist a political party or candidate for public office.

(d) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, an officer or member except on dissolution or final liquidation of the corporation.

(e) Loans.—The corporation may not make a loan or advance to an officer or member of the national executive committee. Members of the national executive committee who vote for or assent to making a loan or advance to an officer, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1448.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


190107(a), (b)36:229.June 30, 1950, ch. 431, §§ 9, 10, 11 (words before 2d comma), 14, 64 Stat. 314.
190107(c)36:230. 
190107(d)36:231 (words before 2d comma). 
190107(e)36:234. 


In subsection (a), the words “pecuniary” and “or gain” are omitted as unnecessary.
In subsection (b), the word “capital” is omitted as unnecessary.
In subsection (d), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.
In subsection (e), the words “or advance” are added in 2 places for consistency in the subsection.



§ 190108. Headquarters
The headquarters of the corporation shall be in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1448.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19010836:236 (1st sentence).June 30, 1950, ch. 431, § 16 (1st sentence), 64 Stat. 315


The word “national” is omitted as unnecessary.



§ 190109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its national conventions, national executive committee, and other national entities of the corporation; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1448; Pub. L. 111–113, § 2(d), Dec. 14, 2009, 123 Stat. 3027.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19010936:233.June 30, 1950, ch. 431, § 13, 64 Stat. 314.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.
In subsection (a)(1), the word “correct” is substituted for “current” for consistency in the revised title.

Editorial Notes
Amendments2009—Subsec. (a)(2). Pub. L. 111–113 substituted “other national entities of the corporation;” for “national council;”.



§ 190110. Service of process(a) District of Columbia.—The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent is notice to or service on the corporation.

(b) States, Territories, and Possessions.—As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, territory, or possession of the United States in which a subordinate department or local chapter is organized, the name and address of an agent in that State, territory, or possession on whom legal process or demands against the corporation may be served.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1448.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


190110(a)36:236 (2d, last sentences).June 30, 1950, ch. 431, §§ 16 (2d, last sentences), 17, 64 Stat. 315.
190110(b)36:237. 


In subsection (b), the words “precedent” and “or conferred” are omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the secretary of state, or similar officer” for consistency in the revised title. The words “post office” are omitted as unnecessary.



§ 190111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1449.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19011136:232.June 30, 1950, ch. 431, § 12, 64 Stat. 314.





§ 190112. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be divided equally among the then active officers and members.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1449.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19011236:231 (words after 2d comma).June 30, 1950, ch. 431, § 11 (words after 2d comma), 64 Stat. 314.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary.




CHAPTER 1903—RETIRED ENLISTED ASSOCIATION, INCORPORATED



Sec.


190301.Definition.


190302.Organization.


190303.Purposes.


190304.Membership.


190305.Governing body.


190306.Powers.


190307.Exclusive right to name, seals, emblems, and badges.


190308.Restrictions.


190309.Duty to maintain tax-exempt status.


190310.Records and inspection.


190311.Service of process.


190312.Liability for acts of officers and agents.


190313.Annual report.



§ 190301. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1449.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19030136:5117.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1838, 106 Stat. 2586.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 190302. Organization(a) Federal Charter.—Retired Enlisted Association, Incorporated (in this chapter, the “corporation”), a nonprofit corporation incorporated in Colorado, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1449.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


190302(a)36:5101.Oct. 23, 1992, Pub. L. 102–484, title XVIII, §§ 1821, 1835 (last sentence), 1837, 106 Stat. 2584, 2586.
190302(b)36:5114 (last sentence).36:5116.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 190303. Purposes
The purposes of the corporation are as provided in its articles of incorporation and bylaws and include—(1) upholding and defending the Constitution of the United States;

(2) promoting health, prosperity, and scholarship among its members and their dependents and survivors through benevolent programs;

(3) assisting veterans and their dependents and survivors through a service program established for that purpose;

(4) improving conditions for retired enlisted service members, veterans, and their dependents and survivors; and

(5) fostering fraternal and social activities among its members in recognition that cooperative action is required for the furtherance of their common interests.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1449.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19030336:5103.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1823, 106 Stat. 2584.


The word “objects” is omitted as included in “purposes”.



§ 190304. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the articles of incorporation and bylaws.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1450.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


190304(a)36:5105.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1825, 106 Stat. 2584.
190304(b)36:5108 (related to membership).Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1828 (related to membership), 106 Stat. 2585; Nov. 30, 1993, Pub. L. 103–160, title XI, § 1182(c)(6), 107 Stat. 1772.


In subsection (a), the words “Except as provided in this chapter” are substituted for “Except as provided in section 5108 of this title” for consistency in the revised title.
In subsection (b), the words “The terms of membership” are substituted for “In establishing the conditions of membership in the corporation” for consistency in the revised title and to eliminate unnecessary words.



§ 190305. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for serving as a director or officer may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1450.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


190305(a)36:5106.Oct. 23, 1992, Pub. L. 102–484, title XVIII, §§ 1826, 1827, 106 Stat. 2584.
190305(b)36:5107. 
190305(c)36:5108 (related to directors and officers).Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1828 (related to directors and officers), 106 Stat. 2585; Nov. 30, 1993, Pub. L. 103–160, title XI, § 1182(c)(6), 107 Stat. 1772.


In subsections (a) and (b), the words “and in conformity with the laws of the State in which it is incorporated” are omitted as unnecessary.
In subsection (c), the words “The requirements for serving as a director or officer” are substituted for “in determining the requirements for serving on the board of directors or as an officer of the corporation” for consistency in the revised title and to eliminate unnecessary words.



§ 190306. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1450.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19030636:5102.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1822, 106 Stat. 2584.


The words “and subject to the laws of such State” are omitted as unnecessary.



§ 190307. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the names “The Retired Enlisted Association, Incorporated”, “The Retired Enlisted Association”, “Retired Enlisted Association”, and “TREA” and seals, emblems, and badges the corporation adopts. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1450.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19030736:5115.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1836, 106 Stat. 2586.


The words “sole” and “lawfully” are omitted as unnecessary. The last sentence is substituted for “Nothing in this section may be construed to conflict or interfere with rights that are established or vested before October 23, 1992” for consistency in the revised title and to eliminate unnecessary words.



§ 190308. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, or employee.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1450.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


190308(a)36:5109(c).Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1829, 106 Stat. 2585.
190308(b)36:5109(a). 
190308(c)36:5109(b). 
190308(d)36:5109(d). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “This subsection does not” are substituted for “Nothing in this subsection shall be construed to” for consistency in the revised title.
In subsection (d), the words “by virtue of this chapter” are omitted as unnecessary.



§ 190309. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1450.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19030936:5114 (1st sentence).Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1835 (1st sentence), 106 Stat. 2586.





§ 190310. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1451.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19031036:5111.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1831, 106 Stat. 2585.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 190311. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1451.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19031136:5104.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1824, 106 Stat. 2584.





§ 190312. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1451.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19031236:5110.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1830, 106 Stat. 2585.





§ 190313. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1451.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


19031336:5112.Oct. 23, 1992, Pub. L. 102–484, title XVIII, § 1833, 106 Stat. 2586.






CHAPTERS 1905 THROUGH 1999—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(16), Dec. 18, 2014, 128 Stat. 2838, added placeholder for chapters 1905 to 1999.


CHAPTER 2001—SOCIETY OF AMERICAN FLORISTS AND ORNAMENTAL HORTICULTURISTS



Sec.


200101.Organization.


200102.Purposes.


200103.Powers.


200104.Restrictions.


200105.Principal office.


200106.Nonapplication of audit requirements.



§ 200101. Organization
Society of American Florists and Ornamental Horticulturists (in this chapter, the “corporation”) is a body corporate and politic in the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1451.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20010136:5401 (1st sentence words before “for the education of the general public”).Mar. 3, 1901, ch. 876, § 1 (1st sentence words before “for the education of the general public”), 31 Stat. 1453; June 29, 1938, ch. 796, 52 Stat. 1226.


This section is substituted for the source provision to eliminate executed and unnecessary words.



§ 200102. Purposes
The purposes of the corporation are to educate members of the florist industry and the public, and to promote scientific development, in floriculture and horticulture.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1451.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20010236:5401 (1st sentence words beginning with “for the education of the general public”).Mar. 3, 1901, ch. 876, § 1 (1st sentence words beginning with “for the education of the general public”), 31 Stat. 1453; June 29, 1938, ch. 796, 52 Stat. 1226.


The words “The purposes of the corporation are” are added for consistency in the revised title. The words “to promote” are added for clarity. The words “in all their branches” are omitted as unnecessary.



§ 200103. Powers
The corporation may—(1) adopt a constitution and bylaws for the management of its property and the regulation of its affairs; and

(2)(A) hold property, in the District of Columbia or elsewhere, necessary to carry out the purposes of the corporation, in an amount not to exceed $1,000,000; and

(B) hold other property donated or bequeathed in any State or territory of the United States.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1451.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20010336:5401 (2d sentence words before proviso).Mar. 3, 1901, ch. 876, § 1 (2d sentence words before proviso), 31 Stat. 1453; June 29, 1938, ch. 796, 52 Stat. 1226.


In clause (1), the words “not inconsistent with law” are omitted as unnecessary. The words “for the management of its property and the regulation of its affairs” are added for consistency in the revised title.
In clause (2), subclause (A), the words “hold property” are substituted for “hold real and personal estate”, and the words “necessary to carry out the purposes of the corporation” are substituted for “so far only as may be necessary to its lawful ends”, for consistency in the revised title and to eliminate unnecessary words. In subclause (B), the word “hold” is added for clarity. The words “other property” are substituted for “such other estate” for consistency in the revised title. The words “of the United States” are added for clarity and for consistency in the revised title.



§ 200104. Restrictions(a) Profit.—The corporation may not operate for profit.

(b) Use of Earnings.—Earnings generated by the corporation may be used only for the purposes provided in section 200102 of this title.

(c) Use of Property.—Property held by the corporation, and the proceeds from the property, may be used only for the purposes provided in section 200102 of this title.

(d) Parks in the District of Columbia.—The corporation may not occupy any park in the District of Columbia.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1452.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


200104(a)36:5401 (3d sentence words before “and any earnings”).Mar. 3, 1901, ch. 876, § 1 (2d sentence proviso, 3d sentence, last sentence proviso), 31 Stat. 1453; June 29, 1938, ch. 796, 52 Stat. 1226.
200104(b)36:5401 (3d sentence words beginning with “and any earnings”). 
200104(c)36:5401 (2d sentence proviso). 
200104(d)36:5401 (last sentence proviso). 


In subsection (b), the words “earnings generated by the corporation” are substituted for “any earnings and/or surplus funds that may be created through any of its educational or scientific activities” to eliminate unnecessary words. The words “may be used only for the purposes provided in section 200102 of this title” are substituted for “shall be available only for the further accomplishment of the corporation’s stated purposes” for clarity and for consistency in the revised section.
In subsection (c), the words “Property held by the corporation” are substituted for “all property so held” for clarity. The words “may be used only for the purposes provided in section 200102 of this title” are substituted for “shall be held and used solely for the purposes set forth in this chapter” for clarity and for consistency in the revised section.
In subsection (d), the words “District of Columbia” are substituted for “city of Washington” for consistency in the revised title.



§ 200105. Principal office
The principal office of the corporation shall be located in the District of Columbia. However, annual meetings may be held wherever the corporation decides.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1452.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20010536:5401 (last sentence words before proviso).Mar. 3, 1901, ch. 876, § 1 (last sentence words before proviso), 31 Stat. 1453; June 29, 1938, ch. 796, 52 Stat. 1226.


The words “wherever the corporation decides” are substituted for “such other places as the incorporators or their successors shall determine” for consistency in the revised title.



§ 200106. Nonapplication of audit requirements
The audit requirements of section 10101 of this title do not apply to the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1452.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


200106(no source). 


The section is added to except the Society of American Florists and Ornamental Horticulturists from the application of section 10101 of the revised title, restating 36:1101-1103, which imposes audit requirements on certain federally chartered corporations. The Society is not included in the list of corporations set out in 36:1101 to which the audit requirements apply.




CHAPTER 2003—SONS OF UNION VETERANS OF THE CIVIL WAR



Sec.


200301.Organization.


200302.Purposes.


200303.Membership.


200304.Governing body.


200305.Powers.


200306.Exclusive right to name, seals, emblems, and badges.


200307.Restrictions.


200308.Principal office.


200309.Records and inspection.


200310.Service of process.


200311.Liability for acts of officers and agents.


200312.Annual report.


200313.Distribution of assets on dissolution or final liquidation.



§ 200301. Organization(a) Federal Charter.—Sons of Union Veterans of the Civil War (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1452.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030136:531.Aug. 20, 1954, ch. 774, §§ 1, 2, 4(1), 68 Stat. 748, 749.
 36:532.36:534(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 200302. Purposes
The purposes of the corporation are—(1) to perpetuate the memory of the Grand Army of the Republic and of the men who saved the Union in 1861 to 1865;

(2) to assist in every practicable way in preserving, and making available for research, documents and records pertaining to the Grand Army of the Republic and its members;

(3) to cooperate in honoring all those who have served our country patriotically in any war;

(4) to teach patriotism, the duties of citizenship, the true history of our country, and the love and honor of our flag;

(5) to oppose every tendency or movement that would weaken loyalty to, destroy, or impair our constitutional Union; and

(6) to inculcate and broadly sustain the American principles of representative government, equal rights, and impartial justice for all.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1452.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030236:533.Aug. 20, 1954, ch. 774, § 3, 68 Stat. 749.


In clause (5), the words “destroy, or impair” are substituted for “or make for the destruction or impairment of” to eliminate unnecessary words.



§ 200303. Membership(a) General.—Except as provided in this chapter, eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation.

(b) Required Service.—Eligibility for membership in the corporation is limited to male blood relatives of an individual who—(1) served at any time during the period from April 12, 1861, through April 9, 1865, as a soldier or sailor in—(A) the United States Army, Navy, Marine Corps, or Revenue-Cutter Service; or

(B) a State regiment that was called into active service and was subject to orders of United States general officers during that period; and


(2) was discharged honorably from, or died in, that service.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1453.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030336:535.Aug. 20, 1954, ch. 774, § 5, 68 Stat. 750.


In subsection (a), the words “are as provided in the constitution and bylaws of the corporation” are substituted for “shall . . . be determined as the constitution and bylaws of the corporation may provide” for consistency in the revised title.
In subsection (b)(1), the words “at any time” are added for clarity.



§ 200304. Governing body(a) National Encampment.—(1) The national encampment is the supreme governing authority of the corporation.

(2) The national encampment is composed of officers and elected representatives from the States and other local subdivisions of the corporation as provided in the constitution and bylaws. However, the form of government of the corporation must be representative of the membership at large and may not permit concentration of control in a limited number of members or in a self-perpetuating group not representative of the membership at large.

(3) The meetings of the national encampment may be held in the District of Columbia or in any State, territory, or possession of the United States.


(b) Council of Administration.—(1) During the intervals between the national encampments, the council of administration is the governing board of the corporation and is responsible for the general policies, program, and activities of the corporation.

(2) The council of administration shall consist of at least seven members elected in the manner and for the term provided in the constitution and bylaws.


(c) Officers.—(1) The officers of the corporation are a commander in chief, a senior vice commander in chief, a junior vice commander in chief, a secretary, a treasurer, and other officers as provided in the constitution and bylaws. One individual may hold the offices of secretary and treasurer.

(2) The manner of selection, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1453.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


200304(a)36:536.Aug. 20, 1954, ch. 774, §§ 6–8, 68 Stat. 750.
200304(b)36:537. 
200304(c)36:538. 


In subsection (a)(2), the words “several”, “always”, and “thereof . . . the hands of” are omitted as unnecessary.
In subsection (a)(3), the words “State, territory, or possession of the United States” are substituted for “State or Territory” for consistency in the revised title and with other titles of the United States Code.
In subsection (b), the text of 36:537(b) is omitted as obsolete.
In subsection (c), the words “One individual may hold the offices of secretary and treasurer” are substituted for “(which latter two offices may be held by one person)” to eliminate unnecessary words. The word “provided” is substituted for “may be prescribed” to eliminate unnecessary words.



§ 200305. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, agents, and employees as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) sue and be sued; and

(8) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1453.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030536:534(2)–(10).Aug. 20, 1954, ch. 774, §§ 4(2)–(10), 18, 68 Stat. 749, 752.
 36:548. 


In this section, the text of 36:548 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as unnecessary. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any public body or agency or any private corporation, association, partnership, firm, or individual and to hold absolutely or in trust for any of the purposes of the corporation any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber and otherwise alienate real, personal or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge or otherwise” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (8), the words “any other act” are substituted for “any and all acts and things” to eliminate unnecessary words. The words “objects and” are omitted as unnecessary.



§ 200306. Exclusive right to name, seals, emblems, and badges
The corporation and its subordinate divisions have the exclusive right to use the name “Sons of Union Veterans of the Civil War”. The corporation has the exclusive right to use and to allow others to use seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1454.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030636:547.Aug. 20, 1954, ch. 774, § 17, 68 Stat. 752.


The words “sole” and “or refuse” are omitted as unnecessary. The words “corporation adopts” are substituted for “as it may legally adopt” for consistency in the revised title and to eliminate unnecessary words. The words “and such emblems, seals, and badges as have heretofore been used by the Illinois corporation described in section 548 of this title and the right to which may be lawfully transferred to the corporation” are omitted as executed and obsolete.



§ 200307. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or an officer or agent as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, an officer or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the council of administration of the corporation.

(d) Loans.—The corporation may not make a loan or advance to an officer or employee. Members of the council of administration who vote for or assent to making a loan or advance to an officer or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1454.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


200307(a)36:543.Aug. 20, 1954, ch. 774, §§ 10, 11, 13, 68 Stat. 751.
200307(b)36:541. 
200307(c)36:540(a). 
200307(d)36:540(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not prevent” are substituted for “Nothing in this subsection, however, shall be construed to prevent” for consistency in the revised title and to eliminate unnecessary words.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 200308. Principal office
The principal office of the corporation shall be in Trenton, New Jersey, or another place decided by the council of administration. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted in the District of Columbia and throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1454.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030836:539(a).Aug. 20, 1954, ch. 774, § 9(a), 68 Stat. 751.


The word “various” is omitted as unnecessary.



§ 200309. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account; and

(2) minutes of the proceedings of its national encampments and council of administration.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1454.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030936:544.Aug. 20, 1954, ch. 774, § 14, 68 Stat. 751.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 200310. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1455.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20031036:539(b).Aug. 20, 1954, ch. 774, § 9(b), 68 Stat. 751.


The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the words “is notice to or service on” are substituted for “shall be deemed notice to or service upon”, for consistency in the revised title.



§ 200311. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1455.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20031136:542.Aug. 20, 1954, ch. 774, § 12, 68 Stat. 751.





§ 200312. Annual report
Not later than March 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year. The report may consist of a report on the proceedings of the national encampment. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1455.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20031236:546.Aug. 20, 1954, ch. 774, § 16, 68 Stat. 752.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 206 of House Document No. 103–7.



§ 200313. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the council of administration, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1455.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20031336:549.Aug. 20, 1954, ch. 774, § 19, 68 Stat. 752.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary. The words “as provided by” are substituted for “in accordance with the determination of” to eliminate unnecessary words. The words “and all Federal and States laws applicable thereto” are omitted as unnecessary.




CHAPTERS 2005 THROUGH 2099—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(17), Dec. 18, 2014, 128 Stat. 2839, added placeholder for chapters 2005 to 2099.


CHAPTER 2101—THEODORE ROOSEVELT ASSOCIATION



Sec.


210101.Organization.


210102.Purposes.


210103.Membership.


210104.Governing body.


210105.Powers.


210106.Restrictions.


210107.Nonapplication of audit requirements.



§ 210101. Organization(a) Federal Charter.—Theodore Roosevelt Association (in this chapter, the “corporation”) is a body corporate and politic in the District of Columbia.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1455.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21010136:4701.May 31, 1920, ch. 216, § 1, 41 Stat. 691.
 36:4702 (words before 2d comma).May 31, 1920, ch. 216, § 2 (words before 2d comma), 41 Stat. 692; May 21, 1953, ch. 63, § 1, 67 Stat. 27.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.
In subsection (b), the words “Except as otherwise provided” are added, and the word “existence” is substituted for “succession”, for consistency in the revised title.

Statutory Notes and Related Subsidiaries

Change of Name
Act May 21, 1953, ch. 63, § 2, 67 Stat. 28, provided that: “Any law heretofore enacted by the Congress and now in effect which refers to said Roosevelt Memorial Association shall hereafter be deemed to refer to such Association by its new name, Theodore Roosevelt Association.”




§ 210102. Purposes
The purposes of the corporation are—(1) to perpetuate the memory of Theodore Roosevelt for the benefit of the people of the United States and the world; and

(2) to solicit, receive, hold, and maintain funds, and to apply the principal of the funds and the income from those funds to the following objects, among others:(A) the erection and maintenance of a suitable and adequate monumental memorial in the District of Columbia to the memory of Theodore Roosevelt;

(B) the acquisition, development, and maintenance of a public park in memory of Theodore Roosevelt in Oyster Bay, New York;

(C) the establishment and maintenance of an endowment fund to promote the development and application of the policies and ideals of Theodore Roosevelt for the benefit of the American people; and

(D) the donation of real and personal property, including part or all of its endowment fund, to a public agency for the purpose of preserving in public ownership historically significant property associated with the life of Theodore Roosevelt.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1455.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21010236:4703.May 31, 1920, ch. 216, § 3, 41 Stat. 693; July 25, 1962, Pub. L. 87–547, § 6, 76 Stat. 217.


In clause (2), before subclause (A), the words “among others” are substituted for “and to that end, but without restriction to the objects enumerated below” to eliminate unnecessary words.



§ 210103. Membership
Eligibility for membership in the corporation is as provided in regulations adopted by the board of trustees.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1456.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21010336:4704 (last par. related to regulations for membership).May 31, 1920, ch. 216, § 4 (last par. related to regulations for membership), 41 Stat. 693.


This section is substituted for “The board of trustees shall have the power to adopt . . . regulations . . . for the admission to membership in the corporation” for consistency in the revised title.



§ 210104. Governing body(a) Board of Trustees.—A self-perpetuating board of trustees shall manage and direct the property and affairs of the corporation.

(b) Powers.—The board of trustees may adopt and amend a constitution, bylaws, and regulations for—(1) the selection of successor trustees;

(2) the admission of members;

(3) the election of officers; and

(4) the conduct of the affairs of the corporation.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1456.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21010436:4704 (1st par., last par. less regulations for membership).May 31, 1920, ch. 216, § 4 (1st par., last par. less regulations for membership), 41 Stat. 693.


The text of 36:4704 (2d sentence) is omitted as executed and obsolete.
In subsection (b), before clause (1), the words “adopt and amend” are substituted for “adopt from time to time . . . and alter, amend, or repeal” for consistency in the revised title and to eliminate unnecessary words. The word “rules” is omitted as included in “regulations”.



§ 210105. Powers
The corporation may—(1) adopt a constitution, bylaws, and regulations;

(2) adopt and alter a corporate seal;

(3) acquire and own property necessary to carry out the purposes of the corporation;

(4) give and dedicate its property to public agencies and purposes;

(5) maintain offices, hold meetings, and conduct business affairs in the District of Columbia and in the States, territories, and possessions of the United States;

(6) sue and be sued within the jurisdiction of the United States; and

(7) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1456.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21010536:4702 (words after 2d comma).May 31, 1920, ch. 216, § 2 (words after 2d comma), 41 Stat. 692.
 36:4707.May 31, 1920, ch. 216, § 7, as added Mar. 29, 1956, ch. 102, 70 Stat. 60.


The text of 36:4707 is omitted as executed and obsolete.
In clause (1), the word “rules” is omitted as included in “regulations”. The words “not inconsistent with the laws of the United States of America, or any State thereof” are omitted as unnecessary.
In clause (2), the words “adopt and alter” are substituted for “adopt . . . and the same to alter at pleasure” for consistency in the revised title.
In clause (3), the words “acquire and own property” are substituted for “hold such real and personal estate . . . and . . . receive real and personal property by gift, devise, or bequest” for consistency in the revised title and to eliminate unnecessary words.
In clause (6), the words “in courts of law and equity” are omitted as unnecessary and for consistency in the revised title.



§ 210106. Restrictions(a) Exclusively Educational Purposes.—The corporation shall be operated exclusively for educational purposes.

(b) Stocks and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(c) Distributions of Income or Assets.—The income or assets of the corporation may not inure to the benefit of any member or individual.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1456.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21010636:4705.May 31, 1920, ch. 216, § 5, 41 Stat. 693.


In subsection (a), the words “is organized and” are omitted as executed and obsolete.
In subsection (b), the words “certificates of” are omitted as unnecessary.
In subsection (c), the words “income or assets” are substituted for “earnings, income, or funds” for consistency in the revised title.



§ 210107. Nonapplication of audit requirements
The audit requirements of section 10101 of this title do not apply to the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1456.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


210107(no source). 


This section is added to except the Theodore Roosevelt Association from the application of section 10101 of the revised title, restating 36:1101–1103, which imposes audit requirements on certain federally chartered corporations. The Association is not included in the list of corporations set out in 36:1101 to which the audit requirements apply.




CHAPTER 2103—369TH VETERANS’ ASSOCIATION



Sec.


210301.Definition.


210302.Organization.


210303.Purposes.


210304.Membership.


210305.Governing body.


210306.Powers.


210307.Exclusive right to name, seals, emblems, and badges.


210308.Restrictions.


210309.Duty to maintain tax-exempt status.


210310.Records and inspection.


210311.Service of process.


210312.Liability for acts of officers and agents.


210313.Annual report.



§ 210301. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1457.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21030136:3013.Oct. 30, 1984, Pub. L. 98–565, § 14, 98 Stat. 2922.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 210302. Organization(a) Federal Charter.—369th Veterans’ Association (in this chapter, the “corporation”), a nonprofit corporation incorporated in New York, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1457.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


210302(a)36:3001.Oct. 30, 1984, Pub. L. 98–565, §§ 1, 15 (last sentence), 17, 98 Stat. 2920, 2922.
210302(b)36:3014 (last sentence).36:3016.


This section is substituted for the source provisions for consistency in the revised title.



§ 210303. Purposes
The purposes of the corporation are as provided in the articles of incorporation and include—(1) promoting the principles of friendship and good will among its members;

(2) engaging in social and civic activities that tend to enhance the welfare of its members and inculcate the true principles of good citizenship in its members; and

(3) memorializing, individually and collectively, the patriotic services of its members in the 369th antiaircraft artillery group and other units in the Armed Forces of the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1457.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21030336:3003.Oct. 30, 1984, Pub. L. 98–565, § 3, 98 Stat. 2920.


Before clause (1), the word “objects” is omitted as included in “purposes”.
In clause (3), the words “the several units of” are omitted as unnecessary.



§ 210304. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1457.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


210304(a)36:3005 (words before 3d comma).Oct. 30, 1984, Pub. L. 98–565, § 5 (words before 3d comma, words after 3d comma related to discrimination in membership), 98 Stat. 2920.
210304(b)36:3005 (words after 3d comma related to discrimination in membership). 





§ 210305. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(c) Nondiscrimination.—The requirements for holding office in the corporation may not discriminate on the basis of race, color, religion, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1457.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


210305(a)36:3006.Oct. 30, 1984, Pub. L. 98–565, §§ 5 (words after 3d comma related to discrimination in holding office), 6, 7, 98 Stat. 2920, 2921.
210305(b)36:3007. 
210305(c)36:3005 (words after 3d comma related to discrimination in holding office). 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:3006 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:3007 are omitted as unnecessary.



§ 210306. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1457.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21030636:3002.Oct. 30, 1984, Pub. L. 98–565, § 2, 98 Stat. 2920.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 210307. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the name “369th Veterans’ Association” and seals, emblems, and badges the corporation adopts. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1458.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21030736:3015.Oct. 30, 1984, Pub. L. 98–565, § 16, 98 Stat. 2922.


The words “sole and” are omitted as unnecessary. The words “This section does not affect any vested rights” are substituted for “Nothing in this section shall be construed to interfere or conflict with established or vested rights” for consistency in the revised title.



§ 210308. Restrictions(a) Stocks and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1458.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21030836:3008.Oct. 30, 1984, Pub. L. 98–565, § 8, 98 Stat. 2921.


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not prevent” are substituted for “Nothing in this subsection shall be construed to prevent” for consistency in the revised title.



§ 210309. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1458.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21030936:3014 (1st sentence).Oct. 30, 1984, Pub. L. 98–565, § 15 (1st sentence), 98 Stat. 2922.





§ 210310. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, the board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1458.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21031036:3010.Oct. 30, 1984, Pub. L. 98–565, § 10, 98 Stat. 2921.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 210311. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1458.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21031136:3004.Oct. 30, 1984, Pub. L. 98–565, § 4, 98 Stat. 2920.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 210312. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1458.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21031236:3009.Oct. 30, 1984, Pub. L. 98–565, § 9, 98 Stat. 2921.





§ 210313. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1458.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


21031336:3011.Oct. 30, 1984, Pub. L. 98–565, § 12, 98 Stat. 2922.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 207 of House Document No. 103–7.




CHAPTERS 2105 THROUGH 2199—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(18), Dec. 18, 2014, 128 Stat. 2839, added placeholder for chapters 2105 to 2199.


CHAPTER 2201—UNITED SERVICE ORGANIZATIONS, INCORPORATED



Sec.


220101.Organization.


220102.Purposes.


220103.Membership.


220104.Governing body.


220105.Powers.


220106.Exclusive right to name, seals, emblems, and badges.


220107.Assistance by Department of Defense.


220108.Restrictions.


220109.Duty to maintain corporate status.


220110.Principal office.


220111.Records and inspection.


220112.Service of process.


220113.Annual report.


220114.Distribution of assets on dissolution or final liquidation.



§ 220101. Organization(a) Federal Charter.—United Service Organizations, Incorporated (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1459.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22010136:1301.Dec. 29, 1979, Pub. L. 96–165, § 1, 93 Stat. 1267.


This section is substituted for the source provision for consistency in the revised title and to eliminate unnecessary and executed language.



§ 220102. Purposes
The purposes of the corporation are—(1) to provide a voluntary civilian agency through which the people of this Nation may, in peace or war, serve the religious, spiritual, social, welfare, educational, and entertainment needs of men and women in the Armed Forces, within or without the territorial limits of the United States;

(2) to contribute to the maintenance of morale of men and women in the Armed Forces;

(3) to solicit funds to maintain the organization and accomplish its responsibility;

(4) to accept the cooperation of, and provide an organization and means through which, the National Board of Young Men’s Christian Associations, the National Board of Young Women’s Christian Associations, the National Catholic Community Service, the Salvation Army, the National Jewish Welfare Board, the Travelers Aid-International Social Service of America, and other civilian agencies experienced in specialized types of related work, which may be needed adequately to meet the particular needs of the members of the Armed Forces, may carry on their historic work of serving the religious, spiritual, social, welfare, educational, and entertainment needs of men and women in the Armed Forces and be afforded an appropriate means of participation and financial assistance;

(5) to coordinate their programs; and

(6) other consonant purposes.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1459.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22010236:1302.Dec. 29, 1979, Pub. L. 96–165, § 2, 93 Stat. 1268.


Before clause (1), the word “objects” is omitted as included in “purposes”.
In clause (4), the words “and to accept the cooperation of individual citizens in accomplishing its purposes” are omitted as unnecessary because of clause (1) of this section.



§ 220103. Membership
Except as provided in this chapter, the rights, privileges, and designation of classes of members are as provided in the bylaws. The membership of the corporation consists of—(1) nine individuals designated by the President; and

(2) representatives of the civilian organizations listed in section 220102(4) of this title, and of the public at large, as provided in the bylaws.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1459.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22010336:1305(a).Dec. 29, 1979, Pub. L. 96–165, § 5(a), 93 Stat. 1270.


The text of 36:1305(a) (1st–3d sentences) and the word “Thereafter” are omitted as executed and obsolete.



§ 220104. Governing body(a) Board of Governors.—(1) The board of governors is the governing body of the corporation. The board is responsible for the general policies and program of the corporation and for the control of the affairs and property of the corporation.

(2) The board shall be elected by the members of the corporation for the term and in the classes provided in the bylaws of the corporation. The board includes—(A) six members appointed by the President;

(B) the Secretary of Defense or the Secretary’s designee; and

(C) representatives of the civilian organizations listed in section 220102(4) of this title, and of the public at large, as provided in the bylaws.


(3) The corporation may have other governing bodies or committees as provided in the bylaws.


(b) Officers.—(1) The office of honorary chairman of the corporation shall be offered to the President. On acceptance, the honorary chairman shall be invited to preside at meetings of the corporation that the honorary chairman deems appropriate and convenient.

(2) The corporation may have other officers as provided in the bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1460; Pub. L. 109–284, § 5(11), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220104(a)36:1305(b), (c).Dec. 29, 1979, Pub. L. 96–165, § 5(b)–(d), 93 Stat. 1270.
220104(b)36:1305(d). 


In subsection (a)(1), the words “The board of governors is the governing body of the corporation” are substituted for “The management of the corporation shall be entrusted to a board of governors” for consistency in the revised title.
In subsection (a)(2), the text of 36:1305(b) (2d sentence) and the word “Thereafter” are omitted as executed and obsolete.
In subsection (b)(1), the word “offered” is substituted for “tendered” to use a more common word.

Editorial Notes
Amendments2006—Subsec. (a)(2)(B). Pub. L. 109–284 substituted “Defense” for “State”.



§ 220105. Powers
The corporation has all the powers necessary and proper to carry out the purposes stated in section 220102 of this title, including the power—(1) to adopt and amend bylaws and regulations for the management of its property and the regulation of its affairs;

(2) to adopt and alter a corporate seal;

(3) to adopt and alter emblems and marks;

(4) to establish and maintain offices to conduct the affairs of the corporation;

(5) to choose officers, representatives, and agents as the activities of the corporation require;

(6) to make contracts;

(7) to acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(8) to borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(9) to publish a magazine, newspaper, and other publications;

(10) to establish, regulate, and terminate councils, organizations, chapters, or affiliates as needed to carry out the purposes stated in section 220102 of this title;

(11) to solicit funds;

(12) to sue and be sued; and

(13) to do any other act necessary and proper to carry out the purposes stated in section 220102 of this title.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1460.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22010536:1303.Dec. 29, 1979, Pub. L. 96–165, §§ 3, 6 (1st sentence), 93 Stat. 1269, 1271.
 36:1306 (1st sentence). 


In this section, the text of 36:1306 (1st sentence) is omitted as executed and obsolete.
Before clause (1), the word “objects” is omitted as included in “purposes”. The word “including” is substituted for “Without limiting the generality of the foregoing, the corporation shall have the following specific powers” to eliminate unnecessary words.
In clause (1), the word “adopt” is substituted for “enact”, the word “regulations” is substituted for “rules, and regulations”, and the words “for the management of its property and the regulation of its affairs” are substituted for “for its internal governance and management”, for consistency in the revised title. The words “not inconsistent with this chapter or other provisions of law” are omitted as unnecessary.
In clause (5), the words “as the activities of the corporation require” are substituted for “as may be necessary to carry out the corporate purposes” for consistency in the revised title.
In clause (6), the words “make contracts” are substituted for “make and enter into contracts” for consistency in the revised title and to eliminate unnecessary words.
Clause (7) is substituted for 36:1303(d) for consistency in the revised title.
In clause (8), the words “for the purposes of the corporation” are omitted as unnecessary. The words “instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “bonds therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject in every case to all applicable provisions of Federal and State law” are omitted as unnecessary.
In clause (10), the words “State, regional, local, and overseas” are omitted as unnecessary. The words “as needed” are substituted for “in such manner and by such rules as it deems appropriate so as to enable it”, and the words “to carry out the purposes stated in section 220102 of this title” are substituted for “to carry out its powers and accomplish the objects and purposes set forth in section 1302 of this title”, to eliminate unnecessary words.
In clause (11), the word “raise” is omitted as included in “solicit”. The words “for the accomplishment of its purposes” are omitted as unnecessary. The words “accept gifts, legacies, devises, and support in furtherance thereof” are omitted as unnecessary because the same power is granted by the words “solicit funds” (in this clause) and “acquire [and] own . . . property” (in clause (6)).
In clause (12), the words “in any court” are omitted as unnecessary.
In clause (13), the words “any other act” are substituted for “any and all acts and things” for consistency in the revised title and to eliminate unnecessary words. The words “the purposes stated in section 220102 of this title” are substituted for “the foregoing specifically enumerated purposes” for clarity and consistency in the revised section.



§ 220106. Exclusive right to name, seals, emblems, and badges
The corporation and its councils, organizations, chapters, and affiliates have the exclusive right to use the names “United Service Organizations, Incorporated” and “USO” and seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1461.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22010636:1307.Dec. 29, 1979, Pub. L. 96–165, § 7, 93 Stat. 1271.


The word “sole” is omitted as included in “exclusive”, and the words “such distinctive insignia” are omitted as included in “seals, emblems, and badges”. The words “lawfully” and “in carrying out its purposes” are omitted as unnecessary.



§ 220107. Assistance by Department of Defense
The Secretary of Defense may make the resources of the Department of Defense, including access to General Services Administration supplies and services through the Federal Supply Schedule of the General Services Administration, available to the corporation to the extent compatible with the primary mission of the Department and in accordance with guidelines issued by the Secretary.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1461; Pub. L. 108–375, div. A, title VIII, § 820, Oct. 28, 2004, 118 Stat. 2016.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22010736:1308.Dec. 29, 1979, Pub. L. 96–165, § 8, 93 Stat. 1271.


The words “Secretary of Defense” are substituted for “Department of Defense” the first time they appear because of 10:113(a). The words “in order to facilitate the accomplishment of the USO mission” are omitted as unnecessary.

Editorial Notes
Amendments2004—Pub. L. 108–375 inserted “, including access to General Services Administration supplies and services through the Federal Supply Schedule of the General Services Administration,” after “Department of Defense”.



§ 220108. Restrictions(a) Profit.—The corporation may not engage in business activity for profit unless the activity is substantially related to—(1) the purposes stated in section 220102 of this title; or

(2) raising funds to accomplish those purposes.


(b) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(c) Political Activities.—The corporation shall be nonpolitical and may not provide financial aid or assistance to, or otherwise promote the candidacy of, an individual seeking elective public office. A substantial part of the activities of the corporation may not involve carrying on propaganda or otherwise attempting to influence legislation.

(d) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of a governor, officer, member, or employee or be distributed to any person during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of reasonable compensation to an officer, employee, or other person or reimbursement for actual necessary expenses in amounts approved by the board of governors.

(e) Loans.—The corporation may not make a loan to a governor, officer, member, or employee.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1461.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220108(a)36:1304(b) (last sentence).Dec. 29, 1979, Pub. L. 96–165, § 4(a), (b), (d), (e), 93 Stat. 1269, 1270.
220108(b)36:1304(b) (1st sentence). 
220108(c)36:1304(a). 
220108(d)36:1304(d). 
220108(e)36:1304(e). 


In subsection (a), before clause (1), the word “pecuniary” is omitted as unnecessary.
In subsection (b), the words “any shares of capital” are omitted as unnecessary.
In subsection (c), the words “as an organization” are omitted as unnecessary.
In subsection (d) the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title.



§ 220109. Duty to maintain corporate status
The corporation shall maintain its status as a corporation incorporated under the laws of New York, another State, or the District of Columbia.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1461.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22010936:1306 (last sentence).Dec. 29, 1979, Pub. L. 96–165, § 6 (last sentence), 93 Stat. 1271.





§ 220110. Principal office
The principal office of the corporation shall be in New York, New York, or another place decided by the board of governors. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States and in foreign countries.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1461.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22011036:1309(a).Dec. 29, 1979, Pub. L. 96–165, § 9(a), 93 Stat. 1271.


The word “various” is omitted as unnecessary.



§ 220111. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of governors, and committees having any of the authority of its board of governors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1461.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22011136:1309(d).Dec. 29, 1979, Pub. L. 96–165, § 9(d), 93 Stat. 1271.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 220112. Service of process(a) District of Columbia.—The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.

(b) States, Territories, and Possessions.—The corporation shall file, with the secretary of state or other designated official of each State, territory, or possession of the United States in which the corporation or a council, organization, chapter, or affiliate may have activities, the name and address of an agent in that State, territory, or possession on whom legal process or demands against the corporation may be served.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1462.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220112(a)36:1309(b).Dec. 29, 1979, Pub. L. 96–165, § 9(b), (c), 93 Stat. 1271.
220112(b)36:1309(c). 


In subsection (b), the words “with the secretary of state or other designated official” are substituted for “in the office of the secretary” for clarity and consistency in the revised title. The words “local, State, or regional”, “post office”, and “authorized” are omitted as unnecessary. The words “in that State, territory, or possession” are added (the 2d time they appear), and the words “legal process” are substituted for “local process”, for clarity and consistency in the revised title.



§ 220113. Annual report
The corporation shall make public an annual report on its activities for the prior calendar year.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1462.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22011336:1309(e), (f).Dec. 29, 1979, Pub. L. 96–165, § 9(e), (f), 93 Stat. 1272.


The word “proceedings” is omitted for consistency in the revised title. The text of 36:1309(f) is omitted as unnecessary because of 36:1101(50).



§ 220114. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of governors, but in compliance with the bylaws. However, the assets of the corporation are irrevocably dedicated to charitable purposes and may not inure to the benefit of a private person except a fund, foundation, or organization operated exclusively for charitable purposes.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1462.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22011436:1304(c).Dec. 29, 1979, Pub. L. 96–165, § 4(c), 93 Stat. 1269.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary. The words “as provided by” are substituted for “in accordance with the determination of” for consistency in the revised title. The words “and all Federal and State laws applicable thereto” are omitted as unnecessary. The word “organization” is substituted for “association, or corporation” to omit unnecessary words.




CHAPTER 2203—UNITED STATES CAPITOL HISTORICAL SOCIETY



Sec.


220301.Organization.


220302.Purposes.


220303.Membership.


220304.Governing body.


220305.Powers.


220306.Exclusive right to name, seals, emblems, insignia, marks, and words.


220307.Tax exemption.


220308.Restrictions.


220309.Duty to maintain corporate status.


220310.Principal office.


220311.Records and inspection.


220312.Service of process.


220313.Liability for acts of officers and agents.


220314.Annual report and audit.


220315.Distribution of assets on dissolution or final liquidation.



§ 220301. Organization(a) Federal Charter.—United States Capitol Historical Society (in this chapter, the “corporation”) is a federally chartered corporation.

(b) Place of Incorporation.—The corporation is declared to be incorporated in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1462.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22030136:1201.Oct. 20, 1978, Pub. L. 95–493, §§ 1, 2, 92 Stat. 1643.
 36:1202. 


This section is substituted for the source provisions for consistency in the revised title and to eliminate executed and obsolete words.



§ 220302. Purposes
The purposes of the corporation are—(1) to encourage in the most comprehensive and enlightened manner an understanding by the American people of the founding, growth, and significance of the Capitol of the United States as the tangible symbol of their representative form of government;

(2) to undertake research into the history of the Congress and the Capitol and to promote discussion, publication, and dissemination of the results of this research;

(3) to foster and increase an informed patriotism among the citizens in the study of this living memorial to the founders of this Nation and the continuing thread of principles as exemplified by their successors; and

(4) to cooperate with the standing committees of Congress, the Library of Congress, the Architect of the Capitol, and relevant departments, agencies, and instrumentalities of the executive branch of the United States Government in carrying out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1463.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22030236:1203.Oct. 20, 1978, Pub. L. 95–493, § 3, 92 Stat. 1643.


Before clause (1), the word “objects” is omitted as included in “purposes”.
In clause (3), the words “among the citizens” are substituted for “of the land” for clarity.
In clause (4), the words “departments, agencies, and instrumentalities” are substituted for “departments and agencies” for consistency in the revised title and with other titles of the United States Code.



§ 220303. Membership
Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1463.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22030336:1206.Oct. 20, 1978, Pub. L. 95–493, § 6, 92 Stat. 1645.





§ 220304. Governing body(a) Board of Trustees.—(1) The board of trustees is the governing body of the corporation. The board is responsible for the control of all funds and affairs of the corporation.

(2) Exclusive of ex officio and honorary members, the board shall consist of at least 12 but not more than 40 trustees, one of whom shall be elected chairman. Trustees shall be elected by the board of trustees for a term of 4 years. A trustee may not be reelected as a trustee within one year of the expiration of the prior term, except by the unanimous vote of the trustees present and voting. A trustee may be removed at any time, with or without cause, by a two-thirds vote of the other trustees.

(3) The officers of the corporation are ex officio members of the board with all the rights and privileges of trustees, including the right to vote.

(4) The board shall meet at least once a year in the Capitol of the United States. The board may meet at other times as decided by the chairman. A meeting may be held only at a time and place stated in the bylaws or on 30 days’ written notice.


(b) Officers.—(1) The officers of the corporation are a president, 5 vice presidents, a treasurer, and a secretary. The president is the chief executive officer.

(2) The officers shall be elected annually by the board of trustees and continue in office at the pleasure of the board.

(3) The duties of the officers are the usual duties pertaining to their offices and any additional duties delegated by the board.

(4) Officers may be compensated for their services, and reimbursed for actual expenses, in amounts decided by the board.


(c) Employees.—The board of trustees may employ an executive secretary and other personnel needed to assist the board and the officers to carry out the activities of the corporation. Employees serve at the pleasure of the board. The board shall prescribe the compensation and duties of employees.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1463.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220304(a)(1)36:1207(a) (1st–21st words).Oct. 20, 1978, Pub. L. 95–493, §§ 7, 8, 92 Stat. 1645.
220304(a)(2)36:1207(a) (22d–last words), (b), (d). 
220304(a)(3)36:1208(b) (1st sentence). 
220304(a)(4)36:1207(c). 
220304(b)(1)36:1208(a). 
220304(b)(2)36:1208(c). 
220304(b)(3)36:1208(d). 
220304(b)(4)36:1208(b) (last sentence). 
220304(c)36:1208(e). 


In this section, the word “active” is omitted as unnecessary.
In subsection (a)(1), the words “The board of trustees is the governing body of the corporation” are added for clarity and consistency in the revised title. The words “is responsible for” are substituted for “shall be vested in” for consistency in the revised title. The word “management” is omitted as included in “control”.
In subsection (a)(3), the words “During their respective terms of office” are omitted as unnecessary.
In subsection (a)(4), the words “at Washington, District of Columbia” and “in advance of any such meeting” are omitted as unnecessary.
In subsection (b)(4), the words “other remuneration” as [sic] are omitted as unnecessary.
In subsection (c), the word “activities” is substituted for “programs and business” to eliminate unnecessary words.



§ 220305. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) produce, buy, and market commemorative medals, souvenirs, publications, pictures, and cinemas consistent with the purposes of the corporation;

(8) charge and collect membership dues;

(9) conduct fund raising campaigns and accept contributions;

(10) sue and be sued; and

(11) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1464.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22030536:1204.Oct. 20, 1978, Pub. L. 95–493, §§ 4, 16 (1st sentence), 92 Stat. 1644, 1647.
 36:1216 (1st sentence). 


In this section, the text of 36:1216 (1st sentence) is omitted as executed and obsolete.
In clause (1), the word “apply” is omitted as unnecessary. The word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States of America or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (5) is substituted for “take hold by lease, gift, purchase, grant, devise, bequest, or otherwise any property, real, personal, or mixed, necessary or convenient for attaining the objects of the corporation” and “transfer, lease, or convey real or personal property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (1) governing the amount or kind of real and personal property which may be held by, or (2) otherwise limiting or controlling the ownership or real and personal property which may be held by, or (3) otherwise limiting or controlling the ownership of real and personal property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “bonds or other evidences of indebtedness therefor and secure the same mortgage or pledge” for consistency in the revised title. The words “subject to applicable Federal or State laws” are omitted as unnecessary.
Clause (7) is substituted for 36:1204(k) and (l) to eliminate unnecessary words.
In clause (9), the words “from individuals, corporations, and other bodies, foundations, and organizations” are omitted as unnecessary.
In clause (10), the words “complain, and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (11), the words “any other act” are substituted for “any and all acts” for consistency in the revised title.



§ 220306. Exclusive right to name, seals, emblems, insignia, marks, and words
The corporation has the exclusive right to use the name “United States Capitol Historical Society” and seals, emblems, distinctive insignia, and descriptive or designating marks, words, or phrases required to carry out the duties and powers of the corporation. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1464.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22030636:1215.Oct. 20, 1978, Pub. L. 95–493, § 15, 92 Stat. 1647.


The word “sole” is omitted as included in “exclusive”. The words “required to carry out the duties and powers of the corporation” are substituted for “as may be required in the furtherance of its functions” for consistency in the revised title and with other titles of the United States Code. The words “This section does not affect any vested rights” are substituted for “Nothing in this section shall be construed to interfere or conflict with established or vested rights” for consistency in the revised title and to eliminate unnecessary words.



§ 220307. Tax exemption
Notwithstanding section 105 of title 4 of the United States Code or any provision of the District of Columbia Code, the corporation is not required to pay, collect, or account for any tax specified in those provisions in connection with activities conducted within, or on the grounds of, the United States Capitol Building.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1464.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22030736:1219.Oct. 20, 1978, Pub. L. 95–493, § 19, as added Jan. 12, 1983, Pub. L. 97–447, 96 Stat. 2364.


The words “or title 47, chapter 26 of the District of Columbia Code (1973)” (subsequently covered in chapter 20 of title 47 of the District of Columbia Code (1981)) are omitted as unnecessary. The words “in connection with activities conducted” are substituted for “applicable to taxable events occurring” for clarity. The words “occurring . . . on or after January 1, 1964” are omitted as obsolete.



§ 220308. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a trustee, officer, or member as such during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of reasonable compensation to an officer or employee or reimbursement for actual expenses in amounts approved by the board of trustees.

(c) Loans.—The corporation may not make a loan or advance to a trustee, officer, or employee. Trustees who vote for or assent to making a loan or advance to a trustee, officer, or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1464.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220308(a)36:1211.Oct. 20, 1978, Pub. L. 95–493, §§ 9, 11, 92 Stat. 1646.
220308(b)36:1209(a). 
220308(c)36:1209(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not prevent” are substituted for “Nothing in this subsection, however, shall be construed to prevent” for consistency in the revised title and to eliminate unnecessary words.
In subsection (c), the words “or advance” are added the first time they appear for consistency in the subsection. The word “Trustees” is substituted for “Any director”, and the word “trustee” is substituted for “director”, for clarity and consistency in the revised chapter.



§ 220309. Duty to maintain corporate status
The corporation shall maintain its status as a corporation incorporated under the laws of the District of Columbia or a State.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1465.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22030936:1216 (last sentence).Oct. 20, 1978, Pub. L. 95–493, § 16 (last sentence), 92 Stat. 1647.


The word “retain” is omitted as unnecessary.



§ 220310. Principal office
The principal office of the corporation shall be in the District of Columbia or another place decided by the board of trustees. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1465.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22031036:1205(a).Oct. 20, 1978, Pub. L. 95–493, § 5(a), 92 Stat. 1644.


The words “board of trustees” are substituted for “board of directors” for clarity and consistency in the revised chapter. The words “States, territories, and possessions of the United States” are substituted for “various possessions of the United States” for consistency in the revised title.



§ 220311. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of trustees, and committees having any of the authority of its board of trustees; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1465.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22031136:1212.Oct. 20, 1978, Pub. L. 95–493, § 12, 92 Stat. 1646.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 220312. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1465.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22031236:1205(b).Oct. 20, 1978, Pub. L. 95–493, § 5(b) 92 Stat. 1644.


The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the words “is notice to or service on” are substituted for “shall be deemed as service or notice upon”, for consistency in the revised title.



§ 220313. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1465.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22031336:1210.Oct. 20, 1978, Pub. L. 95–493, § 10, 92 Stat. 1646.


The word “when” is omitted as unnecessary.



§ 220314. Annual report and audit(a) Annual Report.—The corporation shall submit an annual report to each House of Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted as soon as practical after the end of each fiscal year.

(b) Audit.—In addition to complying with the audit requirements of section 10101 of this title, the corporation shall comply with section 5108 of title 40.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1465; Pub. L. 107–217, § 3(i)(2), Aug. 21, 2002, 116 Stat. 1300.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220314(a)36:1217.Oct. 20, 1978, Pub. L. 95–493, §§ 13(b), 17, 92 Stat. 1646, 1647.
220314(b)36:1213(b). 


In subsection (b), the words “In addition to complying with the audit requirements of section 10101 of this title” are added for clarity.

Editorial Notes
Amendments2002—Subsec. (b). Pub. L. 107–217 substituted “section 5108 of title 40” for “section 451 of the Legislative Reorganization Act of 1970 (40 U.S.C. 193m–1)”.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in subsec. (a) of this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 207 of House Document No. 103–7.



§ 220315. Distribution of assets on dissolution or final liquidation
On dissolution or final liquidation of the corporation, any assets remaining after the discharge of all liabilities shall be distributed as provided by the board of trustees, but in compliance with the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1465.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22031536:1214.Oct. 20, 1978, Pub. L. 95–493, § 14, 92 Stat. 1646.


The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The words “outstanding” and “and all Federal and State laws applicable thereto” are omitted as unnecessary.




CHAPTER 2205—UNITED STATES OLYMPIC AND PARALYMPIC COMMITTEE




SUBCHAPTER I—CORPORATION


Sec.


220501.Short title and definitions.


220502.Organization.


220503.Purposes.


220504.Membership.


220505.Powers and duties.


220506.Exclusive right to name, seals, emblems, and badges.


220507.Restrictions.


220508.Headquarters, principal office, and meetings.


220509.Resolution of disputes.


220510.Service of process.


220511.Reports and audits.


220512.Complete teams.


220513.Annual amateur athlete survey.



SUBCHAPTER II—NATIONAL GOVERNING BODIES


220521.Certification of national governing bodies.


220522.Eligibility requirements.


220523.Authority of national governing bodies.


220524.General duties of national governing bodies.


220525.Granting sanctions for amateur athletic competitions.


220526.Restricted amateur athletic competitions.


220527.Complaints against national governing bodies.


220528.Applications to replace an incumbent national governing body.


220529.Arbitration of corporation determinations.


220530.Other amateur sports organizations.



SUBCHAPTER III 11 So in original. Two items for subchapter III have been enacted. —GRANT TO KEEP YOUNG ATHLETES SAFE


220531.Grant to protect young athletes from abuse.



SUBCHAPTER III 1 —UNITED STATES CENTER FOR SAFE SPORT 22 Temporarily does not conform to subchapter heading as amended by section 8(a)(2)(A) of Pub. L. 116–189.


220541.Designation of United States Center for SafeSport.


220542.Additional duties.


220543.Records, audits, and reports.



SUBCHAPTER V—DISSOLUTION OF BOARD OF DIRECTORS OF CORPORATION AND TERMINATION OF RECOGNITION OF NATIONAL GOVERNING BODIES


220551.Definitions.


220552.Dissolution of board of directors of corporation and termination of recognition of national governing bodies.




Amendment of AnalysisPub. L. 116–189, § 5(b)(1), (c), Oct. 30, 2020, 134 Stat. 947, provided that, effective on the date that is 1 year after Oct. 30, 2020, this analysis is amended by substituting item for subchapter IV “UNITED STATES CENTER FOR SAFESPORT” for item for subchapter III relating to United States Center for Safe Sport. Section 5(b)(2) of Pub. L. 116–189, which added item for subchapter V and items 220551 and 220552, is also effective 1 year after Oct. 30, 2020, but has been executed to this analysis to conform to the concurrent execution of that subchapter in text. See 2020 Amendment note below.

Editorial Notes
Amendments2020—Pub. L. 116–189, §§ 4(a)(1), 6(c)(2), (f)(2), (g)(2), 7(a)(2)(B), 8(a)(2)(B), Oct. 30, 2020, 134 Stat. 944, 949, 955, 957, 966, added item 220513 and substituted “Powers and duties” for “Powers” in item 220505, “Reports and audits” for “Report” in item 220511, “Certification of national governing bodies” for “Recognition of amateur sports organizations as national governing bodies” in item 220521, and “Designation of United States Center for SafeSport” for “Designation of United States Center for Safe Sport” in item 220541.
Pub. L. 116–189, §5(b), Oct. 30, 2020, 134 Stat. 947, substituted item for subchapter IV “UNITED STATES CENTER FOR SAFESPORT” for item for subchapter III relating to United States Center for Safe Sport, and added item for subchapter V and items 220551 and 220552.
2018—Pub. L. 115–141, div. S, title III, § 302(b), Mar. 23, 2018, 132 Stat. 1128, added item for subchapter III relating to grant to keep young athletes safe and item 220531.
Pub. L. 115–126, title II, §§ 202(c), 204(b), Feb. 14, 2018, 132 Stat. 323, 325, added item for subchapter III relating to United States Center for Safe Sport and items 220530 and 220541 to 220543.
2006—Pub. L. 109–284, § 5(12), Sept. 27, 2006, 120 Stat. 1212, substituted “Short title and definitions” for “Definitions” in item 220501.
1998—Pub. L. 105–277, div. C. title I, § 142(j)(2), (k)(2), Oct. 21, 1998, 112 Stat. 2681–606, 2681–607, substituted “Report” for “Annual report” in item 220511 and added item 220512.


SUBCHAPTER I—CORPORATION
§ 220501. Short title and definitions(a) Short Title.—This chapter may be cited as the “Ted Stevens Olympic and Amateur Sports Act”.

(b) Definitions.—For purposes of this chapter—(1) “amateur athlete” means an athlete who meets the eligibility standards established by the national governing body or paralympic sports organization for the sport in which the athlete competes.

(2) “amateur athletic competition” means a contest, game, meet, match, tournament, regatta, or other event in which amateur athletes compete.

(3) “amateur sports organization” means a not-for-profit corporation, association, or other group organized in the United States that sponsors or arranges an amateur athletic competition.

(4) “Athletes’ Advisory Council” means the entity established and maintained under section 220504(b)(2)(A) that—(A) is composed of, and elected by, amateur athletes to ensure communication between the corporation and currently active amateur athletes; and

(B) serves as a source of amateur-athlete opinion and advice with respect to policies and proposed policies of the corporation.


(5) “Center” means the United States Center for SafeSport designated under section 220541.

(6) “child abuse” has the meaning given the term in section 212 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20302).

(7) “corporation” means the United States Olympic and Paralympic Committee.

(8) “international amateur athletic competition” means an amateur athletic competition between one or more athletes representing the United States, individually or as a team, and one or more athletes representing a foreign country.

(9) “national governing body” means an amateur sports organization, a high-performance management organization, or a paralympic sports organization that is certified by the corporation under section 220521.

(10) “protected individual” means any amateur athlete, coach, trainer, manager, administrator, or official associated with the corporation or a national governing body.

(11) “retaliation” means any adverse or discriminatory action, or the threat of an adverse or discriminatory action, including removal from a training facility, reduced coaching or training, reduced meals or housing, and removal from competition, carried out against a protected individual as a result of any communication, including the filing of a formal complaint, by the protected individual or a parent or legal guardian of the protected individual relating to the allegation of physical abuse, sexual harassment, or emotional abuse, with—(A) the Center;

(B) a coach, trainer, manager, administrator, or official associated with the corporation;

(C) the Attorney General;

(D) a Federal or State law enforcement authority;

(E) the Equal Employment Opportunity Commission; or

(F) Congress.


(12) “sanction” means a certificate of approval issued by a national governing body.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1466; Pub. L. 105–277, div. C, title I, § 142(b)(2), (c), Oct. 21, 1998, 112 Stat. 2681–603; Pub. L. 109–284, § 5(13), (14), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 115–126, title II, § 202(b), Feb. 14, 2018, 132 Stat. 323; Pub. L. 116–189, § 3, Oct. 30, 2020, 134 Stat. 944.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22050136:373.Sept. 21, 1950, ch. 975, title I, § 103, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3045.


In clause (3), the words “club, federation, union” are omitted as unnecessary.
In clause (5), the words “one or more athletes” are substituted for “any athlete or athletes” and for “any athletic or athletes” for clarity and to correct a grammatical error.
In clause (6), a reference to section 220522 (restating 36:391(b) and (c)) is unnecessary because section 220521 incorporates the eligibility requirements of section 220522.

Editorial Notes
Amendments2020—Subsec. (b)(4). Pub. L. 116–189, § 3(6), added par. (4). Former par. (4) redesignated (5).
Pub. L. 116–189, § 3(1), substituted “United States Center for SafeSport” for “United States Center for Safe Sport”.
Subsec. (b)(5). Pub. L. 116–189, § 3(5), redesignated par. (4) as (5). Former par. (5) redesignated (6).
Subsec. (b)(6). Pub. L. 116–189, § 3(5), redesignated par. (5) as (6). Former par. (6) redesignated (7).
Pub. L. 116–189, § 3(2), substituted “United States Olympic and Paralympic Committee” for “United States Olympic Committee”.
Subsec. (b)(7). Pub. L. 116–189, § 3(5), redesignated par. (6) as (7). Former par. (7) redesignated (8).
Subsec. (b)(8). Pub. L. 116–189, § 3(5), redesignated par. (7) as (8). Former par. (8) redesignated (9).
Pub. L. 116–189, § 3(3), amended par. (8) generally. Prior to amendment, par. (8) read as follows: “ ‘national governing body’ means an amateur sports organization that is recognized by the corporation under section 220521 of this title.”
Subsec. (b)(9). Pub. L. 116–189, § 3(5), redesignated par. (8) as (9).
Pub. L. 116–189, § 3(4), struck out par. (9) which read as follows: “ ‘paralympic sports organization’ means an amateur sports organization which is recognized by the corporation under section 220521 of this title.”
Subsec. (b)(10), (11). Pub. L. 116–189, § 3(7), added pars. (10) and (11). Former par. (10) redesignated (12).
Subsec. (b)(12). Pub. L. 116–189, § 3(5), redesignated par. (10) as (12).
2018—Subsec. (b)(4) to (10). Pub. L. 115–126 added pars. (4) and (5) and redesignated former pars. (4) to (8) as (6) to (10), respectively.
2006—Pub. L. 109–284, § 5(13), substituted “Short title and definitions” for “Title and Definitions” in section catchline.
Subsec. (a). Pub. L. 109–284, § 5(14), substituted “Short Title” for “Title” in heading.
1998—Pub. L. 105–277, § 142(b)(2)(A), substituted “Title and Definitions” for “Definitions” in section catchline.
Subsec. (a). Pub. L. 105–277, § 142(b)(2)(B), added subsec. (a).
Subsec. (b). Pub. L. 105–277, § 142(b)(2)(C), designated existing provisions as subsec. (b) and inserted heading.
Subsec. (b)(1). Pub. L. 105–277, § 142(c)(1), inserted “or paralympic sports organization” after “national governing body”.
Subsec. (b)(7), (8). Pub. L. 105–277, § 142(c)(2), (3), added par. (7) and redesignated former par. (7) as (8).

Statutory Notes and Related Subsidiaries
SeverabilityPub. L. 116–189, § 12, Oct. 30, 2020, 134 Stat. 973, provided that: “If any provision of this Act [see Short Title of 2020 Amendment note set out under section 101 of this title], or an amendment made by this Act, is determined to be unenforceable or invalid, the remaining provisions of this Act and the amendments made by this Act shall not be affected.”


FindingsPub. L. 116–189, § 2, Oct. 30, 2020, 134 Stat. 943, provided that: 
“Congress makes the following findings:
“(1) The courageous voice of survivors is a call to action to end emotional, physical, and sexual abuse in the Olympic and Paralympic movement.

“(2) Larry Nassar, the former national team doctor for USA Gymnastics, sexually abused over 300 athletes for over two decades because of ineffective oversight by USA Gymnastics and the United States Olympic Committee.

“(3) While the case of Larry Nassar is unprecedented in scale, the case is hardly the only recent incident of sexual abuse in amateur sports.

“(4) Survivors of Larry Nassar’s abuse and all survivors of abuse in the Olympic and Paralympic movement deserve justice and redress for the wrongs the survivors have suffered.

“(5) After a comprehensive congressional investigation, including interviews and statements from survivors, former and current organization officials, law enforcement, and advocates, Congress found that the United States Olympic Committee and USA Gymnastics fundamentally failed to uphold their existing statutory purposes and duty to protect amateur athletes from sexual, emotional, or physical abuse.

“(6) USA Gymnastics and the United States Olympic Committee knowingly concealed abuse by Larry Nassar, leading to the abuse of dozens of additional amateur athletes during the period beginning in the summer of 2015 and ending in September 2016.

“(7) Ending abuse in the Olympic and Paralympic movement requires enhanced oversight to ensure that the Olympic and Paralympic movement does more to serve athletes and protect their voice and safety.”




Report to Congress on Effectiveness of Chapter and Proposed ChangesPub. L. 105–277, div. C, title I, § 142(q), Oct. 21, 1998, 112 Stat. 2681–609, required the United States Olympic Committee to submit, five years from Oct. 21, 1998, a special report to Congress on the effectiveness of the provisions of this chapter, together with any additional proposed changes to this chapter the United States Olympic Committee determined to be appropriate.



§ 220502. Organization(a) Federal Charter.—The corporation is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(c) References to United States Olympic Association and United States Olympic Committee.—Any reference to the United States Olympic Association or the United States Olympic Committee is deemed to refer to the United States Olympic and Paralympic Committee.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1466; Pub. L. 116–189, § 4(a)(2), Oct. 30, 2020, 134 Stat. 944.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220502(a)36:371 (1st sentence).Sept. 21, 1950, ch. 975, title I, § 101 (1st sentence), formerly § 1(1st sentence), 64 Stat. 899; Nov. 8, 1978, Pub. L. 95–606, § 1(a)(1), (2), 92 Stat. 3045.
 36:372.Sept. 21, 1950, ch. 975, title I, §§ 102, 105(a) (words before cl. (1) related to perpetual succession), as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3045, 3047.
220502(b)36:375(a) (words before cl. (1) related to perpetual succession). 
220502(c)36:383.Aug. 10, 1964, Pub. L. 88–407, 78 Stat. 383.


Subsection (a) is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.
In subsection (b), the words “Except as otherwise provided” are added, the word “has” is substituted for “shall have”, and the word “existence” is substituted for “succession”, for consistency in the revised title.
In subsection (c), the words “The corporation known as the United States Olympic Association, which was incorporated by this chapter, shall be known and designated on and after August 10, 1964, as the United States Olympic Committee and” are omitted as executed. The words “such corporation under the name of” are omitted as unnecessary. The words “is deemed to” are substituted for “shall be held to” for clarity. The words “such corporation under and by the name of” are omitted as unnecessary.

Editorial Notes
Amendments2020—Subsec. (c). Pub. L. 116–189 amended subsec. (c) generally. Prior to amendment, text read as follows: “Any reference to the United States Olympic Association is deemed to refer to the United States Olympic Committee.”



§ 220503. Purposes
The purposes of the corporation are—(1) to establish national goals for amateur athletic activities and encourage the attainment of those goals;

(2) to coordinate and develop amateur athletic activity in the United States, directly related to international amateur athletic competition, to foster productive working relationships among sports-related organizations;

(3) to exercise exclusive jurisdiction, directly or through constituent members of committees, over—(A) all matters pertaining to United States participation in the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games, including representation of the United States in the games; and

(B) the organization of the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games when held in the United States;


(4) to obtain for the United States, directly or by delegation to the appropriate national governing body, the most competent amateur representation possible in each event of the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games;

(5) to promote and support amateur athletic activities involving the United States and foreign nations;

(6) to promote and encourage physical fitness and public participation in amateur athletic activities;

(7) to assist organizations and persons concerned with sports in the development of amateur athletic programs for amateur athletes;

(8) to provide swift resolution of conflicts and disputes involving amateur athletes, national governing bodies, and amateur sports organizations, and protect the opportunity of any amateur athlete, coach, trainer, manager, administrator, or official to participate in amateur athletic competition;

(9) to foster the development of and access to amateur athletic facilities for use by amateur athletes and assist in making existing amateur athletic facilities available for use by amateur athletes;

(10) to provide and coordinate technical information on physical training, equipment design, coaching, and performance analysis;

(11) to encourage and support research, development, and dissemination of information in the areas of sports medicine and sports safety;

(12) to encourage and provide assistance to amateur athletic activities for women;

(13) to encourage and provide assistance to amateur athletic programs and competition for amateur athletes with disabilities, including, where feasible, the expansion of opportunities for meaningful participation by such amateur athletes in programs of athletic competition for able-bodied amateur athletes;

(14) to encourage and provide assistance to amateur athletes of racial and ethnic minorities for the purpose of eliciting the participation of those minorities in amateur athletic activities in which they are underrepresented;

(15) to promote a safe environment in sports that is free from abuse, including emotional, physical, and sexual abuse, of any amateur athlete; and

(16) to effectively oversee the national governing bodies with respect to compliance with and implementation of the policies and procedures of the corporation, including policies and procedures on the establishment of a safe environment in sports as described in paragraph (15).

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1466; Pub. L. 105–277, div. C, title I, § 142(d), Oct. 21, 1998, 112 Stat. 2681–603; Pub. L. 115–126, title II, § 201, Feb. 14, 2018, 132 Stat. 320; Pub. L. 116–189, §§ 4(a)(3), 6(a), Oct. 30, 2020, 134 Stat. 945, 947.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22050336:374.Sept. 21, 1950, ch. 975, title I, § 104, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3046.


Before clause (1), the word “objects” is omitted as included in “purposes”.
In clause (4), the word “competition” is omitted as included in “each event”.

Editorial Notes
Amendments2020—Par. (3). Pub. L. 116–189, § 4(a)(3)(A), substituted “the Pan-American Games, and the Parapan American Games” for “and the Pan-American Games” in subpars. (A) and (B).
Par. (4). Pub. L. 116–189, § 4(a)(3)(B), substituted “the Pan-American Games, and the Parapan American Games” for “and Pan-American Games”.
Par. (9). Pub. L. 116–189, § 6(a)(1), inserted “and access to” after “development of”.
Par. (16). Pub. L. 116–189, § 6(a)(2)–(4), added par. (16).
2018—Par. (15). Pub. L. 115–126 added par. (15).
1998—Pars. (3), (4). Pub. L. 105–277, § 142(d)(1), substituted “Olympic Games, the Paralympic Games” for “Olympic Games” wherever appearing.
Par. (13). Pub. L. 105–277, § 142(d)(2), added par. (13) and struck out former par. (13) which read as follows: “to encourage and provide assistance to amateur athletic programs and competition for individuals with disabilities, including, where feasible, the expansion of opportunities for meaningful participation by individuals with disabilities in programs of athletic competition for able-bodied individuals; and”.



§ 220504. Membership(a) Eligibility.—Eligibility for membership in the corporation is as provided in the constitution and bylaws of the corporation, and membership shall be available only to national governing bodies.

(b) Required Provisions for Representation.—In its constitution and bylaws, the corporation shall establish and maintain provisions with respect to its governance and the conduct of its affairs for reasonable representation of—(1) national governing bodies, including through provisions that establish and maintain a National Governing Bodies’ Council that is composed of representatives of the national governing bodies who are selected by their boards of directors or other governing boards to ensure effective communication between the corporation and the national governing bodies;

(2) amateur athletes who are actively engaged in amateur athletic competition or who have represented the United States in international amateur athletic competition, including through provisions that—(A) establish and maintain an Athletes’ Advisory Council;

(B) ensure that the chair of the Athletes’ Advisory Council, or the designee of the chair, holds voting power on the board of directors of the corporation and in the committees and entities of the corporation;

(C) require that—(i) not less than ⅓ of the membership of the board of directors of the corporation shall be composed of, and elected by, such amateur athletes; and

(ii) not less than 20 percent of the membership of the board of directors of the corporation shall be composed of amateur athletes who—(I) are actively engaged in representing the United States in international amateur athletic competition; or

(II) have represented the United States in international amateur athletic competition during the preceding 10-year period; and



(D) ensure that the membership and voting power held by such amateur athletes is not less than ⅓ of the membership and voting power held in the board of directors of the corporation and in the committees and entities of the corporation, including any panel empowered to resolve grievances;


(3) amateur sports organizations that conduct a national program or regular national amateur athletic competition in 2 or more sports that are included on the program of the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games on a level of proficiency appropriate for the selection of amateur athletes to represent the United States in international amateur athletic competition; and

(4) individuals not affiliated or associated with any amateur sports organization who, in the corporation’s judgment, represent the interests of the American public in the activities of the corporation.


(c) Conflict of Interest.—An athlete who represents athletes under subsection (b)(2) shall not be employed by the Center, or serve in a capacity that exercises decision-making authority on behalf of the Center, during the 2-year period beginning on the date on which the athlete ceases such representation.

(d) Certification Requirements.—The bylaws of the corporation shall include a description of all generally applicable certification requirements for membership in the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1467; Pub. L. 105–277, div. C, title I, § 142(e), Oct. 21, 1998, 112 Stat. 2681–603; Pub. L. 116–189, §§ 4(a)(4), 6(b), 7(a)(2)(A)(i), Oct. 30, 2020, 134 Stat. 945, 948, 956.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22050436:376.Sept. 21, 1950, ch. 975, title I, § 106, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3048.


In subsection (a), the words “is as provided in” are substituted for “shall be determined in accordance with” for consistency in the revised title.

Editorial Notes
Amendments2020—Subsec. (a). Pub. L. 116–189, § 6(b)(1), inserted “, and membership shall be available only to national governing bodies” before period at end.
Subsec. (b)(1). Pub. L. 116–189, § 7(a)(2)(A)(i), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “amateur sports organizations recognized as national governing bodies and paralympic sports organizations in accordance with section 220521 of this title, including through provisions which establish and maintain a National Governing Bodies’ Council composed of representatives of the national governing bodies and any paralympic sports organizations and selected by their boards of directors or such other governing boards to ensure effective communication between the corporation and such national governing bodies and paralympic sports organizations;”.
Subsec. (b)(2). Pub. L. 116–189, § 6(b)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “amateur athletes who are actively engaged in amateur athletic competition or who have represented the United States in international amateur athletic competition within the preceding 10 years, including through provisions which—
“(A) establish and maintain an Athletes’ Advisory Council composed of, and elected by, such amateur athletes to ensure communication between the corporation and such amateur athletes; and
“(B) ensure that the membership and voting power held by such amateur athletes is not less than 20 percent of the membership and voting power held in the board of directors of the corporation and in the committees and entities of the corporation;”.
Subsec. (b)(3). Pub. L. 116–189, § 4(a)(4), substituted “the Pan-American Games, or the Parapan American Games” for “or the Pan-American Games”.
Subsecs. (c), (d). Pub. L. 116–189, § 6(b)(3), added subsecs. (c) and (d).
1998—Subsec. (b)(1), (2). Pub. L. 105–277, § 142(e)(1), added pars. (1) and (2) and struck out former pars. (1) and (2) which read as follows:
“(1) amateur sports organizations recognized as national governing bodies under section 220521 of this title;
“(2) amateur athletes who are actively engaged in amateur athletic competition or who have represented the United States in international amateur athletic competition within the preceding 10 years;”.
Subsec. (b)(3). Pub. L. 105–277, § 142(e)(2), inserted “, the Paralympic Games,” after “Olympic Games”.



§ 220505. Powers and duties(a) Constitution and Bylaws.—The corporation shall adopt a constitution and bylaws. The corporation may amend its constitution only if the corporation—(1) publishes, in its principal publication, a notice of the proposed amendment, including—(A) the substantive terms of the amendment;

(B) the time and place of the corporation’s regular meeting at which adoption of the amendment is to be decided; and

(C) a provision informing interested persons that they may submit materials as authorized in clause (2) of this subsection; and


(2) gives all interested persons an opportunity to submit written comments and information for at least 60 days after publication of notice of the proposed amendment and before adoption of the amendment.


(b) General Corporate Powers.—The corporation may—(1) adopt and alter a corporate seal;

(2) establish and maintain offices to conduct the affairs of the corporation;

(3) make contracts;

(4) accept gifts, legacies, and devises in furtherance of its corporate purposes;

(5) acquire, own, lease, encumber, and transfer property as necessary to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) publish a magazine, newspaper, and other publications consistent with its corporate purposes;

(8) approve and revoke membership in the corporation;

(9) sue and be sued, except that any civil action brought in a State court against the corporation and solely relating to the corporation’s responsibilities under this chapter shall be removed, at the request of the corporation, to the district court of the United States in the district in which the action was brought, and such district court shall have original jurisdiction over the action without regard to the amount in controversy or citizenship of the parties involved, and except that neither this paragraph nor any other provision of this chapter shall create a private right of action under this chapter; and

(10) do any other act necessary and proper to carry out the purposes of the corporation.


(c) Powers Related to Amateur Athletics and the Olympic Games.—The corporation may—(1) serve as the coordinating body for amateur athletic activity in the United States directly related to international amateur athletic competition;

(2) represent the United States as its national Olympic committee in relations with the International Olympic Committee and the Pan-American Sports Organization and as its national Paralympic committee in relations with the International Paralympic Committee;

(3) organize, finance, and control the representation of the United States in the competitions and events of the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games, and obtain, directly or by delegation to the appropriate national governing body, amateur representation for those games;

(4) certify national governing bodies for any sport that is included on the program of the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games;

(5) facilitate, through orderly and effective administrative procedures, the resolution of conflicts or disputes that involve any of its members and any amateur athlete, coach, trainer, manager, administrator, official, national governing body, or amateur sports organization and that arise in connection with their eligibility for and participation in the Olympic Games, the Paralympic Games, the Pan-American Games, the Parapan American Games, world championship competition, the Pan-American world championship competition, or other protected competition as defined in the constitution and bylaws of the corporation; and

(6) provide financial assistance to any organization or association, except a corporation organized for profit, in furtherance of the purposes of the corporation.


(d) Duties.—(1) In general.—The duty of the corporation to amateur athletes includes the adoption, effective implementation, and enforcement of policies and procedures designed—(A) to immediately report to law enforcement and the Center any allegation of child abuse of an amateur athlete who is a minor;

(B) to ensure that each national governing body has in place policies and procedures to report immediately any allegation of child abuse of an amateur athlete, consistent with—(i) the policies and procedures developed under subparagraph (C) of section 220541(a)(1); and

(ii) the requirement described in paragraph (2)(A) of section 220542(a); and


(C) to ensure that each national governing body and the corporation enforces temporary measures and sanctions issued pursuant to the authority of the Center.


(2) Rule of construction.—Nothing in this subsection shall be construed to preempt or otherwise abrogate the duty of care of the corporation under State law or the common law.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1468; Pub. L. 105–277, div. C, title I, § 142(f), Oct. 21, 1998, 112 Stat. 2681–604; Pub. L. 109–284, § 5(15), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 116–189, §§ 4(a)(5), 6(c)(1), Oct. 30, 2020, 134 Stat. 945, 948.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220505(a)36:375(b).Sept. 21, 1950, ch. 975, title I, §§ 105 (less (a) (words before cl. (1) related to perpetual succession)), 109, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3047, 3048.
220505(b)36:375(a) (words before cl. (1) less perpetual succession), (6)–(10), (12)–(16).36:379.
220505(c)36:375(a) (words before cl. (1) less perpetual succession), (1)–(5), (11). 


In subsection (a), before clause (1), the words “not inconsistent with the laws of the United States or of any State” are omitted as unnecessary. In clause (1), the word “amendment” is substituted for “alteration” for consistency. Before subclause (A), the word “general” is omitted as unnecessary. In subclause (B), the words “adoption of the amendment” are substituted for “the alteration” for clarity. In clause (2), the word “comments” is substituted for “views, or arguments” to omit unnecessary words. The words “a period of” are omitted as unnecessary.
In subsection (b), the text of 36:379 is omitted as executed and obsolete. In clause (4), the word “devises” is substituted for “devices” to use standard contemporary spelling. In clause (5), the words “acquire, own, lease, encumber, and transfer” are substituted for “acquire, hold, and dispose of” for consistency in the revised title. The words “real and personal” and “may be” are omitted as unnecessary. The words “to carry out the purposes of the corporation” are substituted for “for its corporate purposes” for consistency in the revised title. In clause (6), the words “to carry out its corporate purposes” are omitted as unnecessary and for consistency in the revised title. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue notes, bonds, or other evidences of indebtedness therefor, and secure the same by mortgage” for consistency in the revised title. The words “subject in each case to the laws of the United States or of any State” are omitted as unnecessary.

Editorial Notes
Amendments2020—Pub. L. 116–189, § 6(c)(1)(A), substituted “Powers and duties” for “Powers” in section catchline.
Subsec. (c)(3). Pub. L. 116–189, § 4(a)(5)(A), substituted “the Pan-American Games, and the Parapan American Games” for “and the Pan-American Games”.
Subsec. (c)(4). Pub. L. 116–189, § 4(a)(5)(B), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “recognize eligible amateur sports organizations as national governing bodies for any sport that is included on the program of the Olympic Games or the Pan-American Games, or as paralympic sports organizations for any sport that is included on the program of the Paralympic Games;”.
Subsec. (c)(5). Pub. L. 116–189, § 4(a)(5)(C), inserted “the Parapan American Games,” after “the Pan-American Games,”.
Subsec. (d). Pub. L. 116–189, § 6(c)(1)(B), added subsec. (d).
2006—Subsec. (b)(9). Pub. L. 109–284 substituted “this chapter shall be” for “this Act shall be”.
1998—Subsec. (b)(9). Pub. L. 105–277, § 142(f)(1), substituted “sued, except that any civil action brought in a State court against the corporation and solely relating to the corporation’s responsibilities under this Act shall be removed, at the request of the corporation, to the district court of the United States in the district in which the action was brought, and such district court shall have original jurisdiction over the action without regard to the amount in controversy or citizenship of the parties involved, and except that neither this paragraph nor any other provision of this chapter shall create a private right of action under this chapter; and” for “sued; and”.
Subsec. (c)(2). Pub. L. 105–277, § 142(f)(2)(A), substituted “Organization and as its national Paralympic committee in relations with the International Paralympic Committee;” for “Organization”.
Subsec. (c)(3). Pub. L. 105–277, § 142(f)(2)(B), substituted “Games, the Paralympic Games, and” for “Games and of”.
Subsec. (c)(4). Pub. L. 105–277, § 142(f)(2)(C), substituted “Games, or as paralympic sports organizations for any sport that is included on the program of the Paralympic Games;” for “Games;”.
Subsec. (c)(5). Pub. L. 105–277, § 142(f)(2)(D), substituted “Games, the Paralympic Games, the Pan-American Games, world championship competition,” for “Games,”.



§ 220506. Exclusive right to name, seals, emblems, and badges(a) Exclusive Right of Corporation.—Except as provided in subsection (d) of this section, the corporation has the exclusive right to use—(1) the name “United States Olympic and Paralympic Committee”;

(2) the symbol of the International Olympic Committee, consisting of 5 interlocking rings, the symbol of the International Paralympic Committee, consisting of 3 Agitos, or the symbol of the Pan-American Sports Organization, consisting of a torch surrounded by concentric rings;

(3) the emblem of the corporation, consisting of an escutcheon having a blue chief and vertically extending red and white bars on the base with 5 interlocking rings displayed on the chief; and

(4) the words “Olympic”, “Olympiad”, “Citius Altius Fortius”, “Paralympic”, “Paralympiad”, “Pan-American”, “Parapan American”, “America Espirito Sport Fraternite”, or any combination of those words.


(b) Contributors and Suppliers.—The corporation may authorize contributors and suppliers of goods or services to use the trade name of the corporation or any trademark, symbol, insignia, or emblem of the International Olympic Committee, International Paralympic Committee, the Pan-American Sports Organization, or of the corporation to advertise that the contributions, goods, or services were donated or supplied to, or approved, selected, or used by, the corporation, the United States Olympic team, the Paralympic team, the Pan-American team, the Parapan American team, or team members.

(c) Civil Action for Unauthorized Use.—Except as provided in subsection (d) of this section, the corporation may file a civil action against a person for the remedies provided in the Act of July 5, 1946 (15 U.S.C. 1051 et seq.) (popularly known as the Trademark Act of 1946) if the person, without the consent of the corporation, uses for the purpose of trade, to induce the sale of any goods or services, or to promote any theatrical exhibition, athletic performance, or competition—(1) the symbol described in subsection (a)(2) of this section;

(2) the emblem described in subsection (a)(3) of this section;

(3) the words described in subsection (a)(4) of this section, or any combination or simulation of those words tending to cause confusion or mistake, to deceive, or to falsely suggest a connection with the corporation or any Olympic, Paralympic, Pan-American, or Parapan American Games activity; or

(4) any trademark, trade name, sign, symbol, or insignia falsely representing association with, or authorization by, the International Olympic Committee, the International Paralympic Committee, the Pan-American Sports Organization, or the corporation.


(d) Pre-Existing and Geographic Reference Rights.—(1) A person who actually used the emblem described in subsection (a)(3) of this section, or the words or any combination of the words described in subsection (a)(4) of this section, for any lawful purpose before September 21, 1950, is not prohibited by this section from continuing the lawful use for the same purpose and for the same goods or services.

(2) A person who actually used, or whose assignor actually used, the words or any combination of the words described in subsection (a)(4) of this section, or a trademark, trade name, sign, symbol, or insignia described in subsection (c)(4) of this section, for any lawful purpose before September 21, 1950, is not prohibited by this section from continuing the lawful use for the same purpose and for the same goods or services.

(3) Use of the word “Olympic” to identify a business or goods or services is permitted by this section where—(A) such use is not combined with any of the intellectual properties referenced in subsection (a) or (c) of this section;

(B) it is evident from the circumstances that such use of the word “Olympic” refers to the naturally occurring mountains or geographical region of the same name that were named prior to February 6, 1998, and not to the corporation or any Olympic activity; and

(C) such business, goods, or services are operated, sold, and marketed in the State of Washington west of the Cascade Mountain range and operations, sales, and marketing outside of this area are not substantial.



(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1469; Pub. L. 105–277, div. C, title I, § 142(g), Oct. 21, 1998, 112 Stat. 2681–604; Pub. L. 109–284, § 5(16), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 116–189, § 4(a)(6), Oct. 30, 2020, 134 Stat. 945.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220506(a)36:380(c).Sept. 21, 1950, ch. 975, title I, § 110, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3048.
220506(b)36:380(b). 
220506(c)36:380(a) (1st sentence). 
220506(d)36:380(a) (2d, last sentences). 


Subsection (a)(2) and (3) is substituted for “the symbol described in subsection (a)(1) of this section; the emblem described in subsection (a)(2) of this section” because of the reorganization of the section.
In subsection (b), the words “or any trademark” are substituted for “as well as any trademark” to eliminate unnecessary words. The words “furnished . . . or for the use of” are omitted as unnecessary.
In subsection (c), the words “the corporation may file a civil action against a person” are substituted for “any person . . . shall be subject to suit in a civil action by the Corporation” for clarity.
In subsection (d)(2), the words “the words or any combination of the words described in subsection (a)(4) of this section, or a trademark, trade name, sign, symbol, or insignia described in subsection (c)(4) of this section” are substituted for “any other trademark, trade name, sign, symbol, or insignia described in subsections (a)(3) and (4) of this section” for clarity.

Editorial Notes

References in TextThe Trademark Act of 1946, referred to in subsec. (c), is act July 5, 1946, ch. 540, 60 Stat. 427, as amended, also popularly known as the Lanham Act, which is classified generally to chapter 22 (§ 1051 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 1051 of Title 15 and Tables.

Amendments2020—Subsec. (a)(1). Pub. L. 116–189, § 4(a)(6)(A)(i), substituted “United States Olympic and Paralympic Committee” for “United States Olympic Committee”.
Subsec. (a)(2). Pub. L. 116–189, § 4(a)(6)(A)(ii), substituted “3 Agitos” for “3 TaiGeuks”.
Subsec. (a)(4). Pub. L. 116–189, § 4(a)(6)(A)(iii), inserted “ ‘Parapan American’,” after “ ‘Pan-American’,”.
Subsec. (b). Pub. L. 116–189, § 4(a)(6)(B), inserted “the Parapan American team,” after “the Pan-American team,”.
Subsec. (c)(3). Pub. L. 116–189, § 4(a)(6)(C), substituted “Pan-American, or Parapan American Games activity” for “or Pan-American Games activity”.
2006—Subsec. (d)(3)(A). Pub. L. 109–284 substituted “subsection” for “subsections”.
1998—Subsec. (a)(2). Pub. L. 105–277, § 142(g)(1), substituted “rings, the symbol of the International Paralympic Committee, consisting of 3 TaiGeuks, or the symbol of the Pan-American Sports Organization, consisting of a torch surrounded by concentric rings;” for “rings;”.
Subsec. (a)(4). Pub. L. 105–277, § 142(g)(2), inserted “ ‘Paralympic’, ‘Paralympiad’, ‘Pan-American’, ‘America Espirito Sport Fraternite’,” before “or any combination”.
Subsec. (b). Pub. L. 105–277, § 142(g)(3), (4), inserted “, International Paralympic Committee, the Pan-American Sports Organization,” after “International Olympic Committee” and “the Paralympic team,” before “the Pan-American team”.
Subsec. (c)(3). Pub. L. 105–277, § 142(g)(5), inserted “, Paralympic, or Pan-American Games” after “any Olympic”.
Subsec. (c)(4). Pub. L. 105–277, § 142(g)(6), inserted “, the International Paralympic Committee, the Pan-American Sport Organization,” after “International Olympic Committee”.
Subsec. (d). Pub. L. 105–277, § 142(g)(7), inserted “and Geographic Reference” after “Pre-Existing” in heading.
Subsec. (d)(3). Pub. L. 105–277, § 142(g)(8), added par. (3).



§ 220507. Restrictions(a) Profit and Stock.—The corporation may not engage in business for profit or issue stock.

(b) Political Activities.—The corporation shall be nonpolitical and may not promote the candidacy of an individual seeking public office.

(c) Policy With Respect to Assisting Members or Former Members in Obtaining Jobs.—The corporation shall develop 1 or more policies that prohibit any individual who is an employee, contractor, or agent of the corporation from assisting a member or former member in obtaining a new job (except the routine transmission of administrative and personnel files) if the individual knows that such member or former member violated the policies or procedures of the Center related to sexual misconduct or was convicted of a crime involving sexual misconduct with a minor in violation of applicable law.

(d) Policy Regarding Terms and Conditions of Employment.—The corporation shall establish a policy—(1) not to disperse bonus or severance pay to any individual named as a subject of an ethics investigation by the ethics committee of the corporation, until such individual is cleared of wrongdoing by such investigation; and

(2) that provides that—(A) if the ethics committee determines that an individual has violated the policies of the corporation—(i) the individual is no longer entitled to bonus or severance pay previously withheld; and

(ii) the compensation committee of the corporation may reduce or cancel the withheld bonus or severance pay; and


(B) in the case of an individual who is the subject of a criminal investigation, the ethics committee shall investigate the individual.



(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1470; Pub. L. 116–189, § 6(d)(1), (2)(A), Oct. 30, 2020, 134 Stat. 949.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220507(a)36:378.Sept. 21, 1950, ch. 975, title I, §§ 107, 108, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3048.
220507(b)36:377. 


In subsection (a), the words “may not” are substituted for “shall have no power to” for consistency in the revised title. The words “capital”, “pecuniary”, and “or gain” are omitted as unnecessary.
In subsection (b), the words “as an organization” are omitted as unnecessary.

Editorial Notes
Amendments2020—Subsec. (c). Pub. L. 116–189, § 6(d)(1), added subsec. (c).
Subsec. (d). Pub. L. 116–189, § 6(d)(2)(A), added subsec. (d).

ApplicabilityPub. L. 116–189, § 6(d)(2)(B), Oct. 30, 2020, 134 Stat. 950, provided that: “The amendment made by subparagraph (A) [amending this section] shall not apply to any term of employment for the disbursement of bonus or severance pay that is in effect as of the day before the date of the enactment of this Act [Oct. 30, 2020].”




§ 220508. Headquarters, principal office, and meetings
The corporation shall maintain its principal office and national headquarters in a place in the United States decided by the corporation. The corporation may hold its annual and special meetings in the places decided by the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1470.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22050836:371 (last sentence).Sept. 21, 1950, ch. 975, title I, § 101 (last sentence), formerly § 1 (last sentence), 64 Stat. 899; Nov. 8, 1978, Pub. L. 95–606, § 1(a)(3), 92 Stat. 3045.


The word “decided” is substituted for “as is determined” and for “shall determine” for consistency in the revised title.



§ 220509. Resolution of disputes(a) General.—The corporation shall establish and maintain provisions in its constitution and bylaws for the swift and equitable resolution of disputes involving any of its members and relating to complaints of retaliation or the opportunity of an amateur athlete, coach, trainer, manager, administrator, or official to participate in the Olympic Games, the Paralympic Games, the Pan-American Games, the Parapan American Games, world championship competition, or other protected competition as defined in the constitution and bylaws of the corporation. In any lawsuit relating to the resolution of a dispute involving the opportunity of an amateur athlete to participate in the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games, a court shall not grant injunctive relief against the corporation within 21 days before the beginning of such games if the corporation, after consultation with the chair of the Athletes’ Advisory Council, has provided a sworn statement in writing executed by an officer of the corporation to such court that its constitution and bylaws cannot provide for the resolution of such dispute prior to the beginning of such games.

(b) Office of the Athlete Ombuds.—(1) In general.—The corporation shall hire and provide salary, benefits, and administrative expenses for an ombudsman and support staff for athletes.

(2) Duties.—The Office of the Athlete Ombuds shall—(A) provide independent advice to athletes at no cost about the applicable provisions of this chapter and the constitution and bylaws of the corporation, national governing bodies, international sports federations, the International Olympic Committee, the International Paralympic Committee, and the Pan-American Sports Organization, and with respect to the resolution of any dispute involving the opportunity of an amateur athlete to participate in the Olympic Games, the Paralympic Games, the Pan-American Games, the Parapan American Games, world championship competition or other protected competition as defined in the constitution and bylaws of the corporation;

(B) assist in the resolution of athlete concerns;

(C) provide independent advice to athletes with respect to—(i) the role, responsibility, authority, and jurisdiction of the Center; and

(ii) the relative value of engaging legal counsel; and


(D) report to the Athletes’ Advisory Council on a regular basis.


(3) Hiring procedures; vacancy; termination.—(A) Hiring procedures.—The procedure for hiring the ombudsman for athletes shall be as follows:(i) The Athletes’ Advisory Council shall provide the corporation’s executive director with the name of 1 qualified person to serve as ombudsman for athletes.

(ii) The corporation’s executive director shall immediately transmit the name of such person to the corporation’s executive committee.

(iii) The corporation’s executive committee shall hire or not hire such person after fully considering the advice and counsel of the Athletes’ Advisory Council.


(B) Vacancy.—If there is a vacancy in the position of the ombudsman for athletes, the nomination and hiring procedure set forth in this paragraph shall be followed in a timely manner.

(C) Termination.—The corporation may terminate the employment of an individual serving as ombudsman for athletes only if—(i) the termination is carried out in accordance with the applicable policies and procedures of the corporation;

(ii) the termination is initially recommended to the corporation’s executive committee by either the corporation’s executive director or by the Athletes’ Advisory Council; and

(iii) the corporation’s executive committee fully considers the advice and counsel of the Athletes’ Advisory Council prior to deciding whether or not to terminate the employment of such individual.



(4) Confidentiality.—(A) In general.—The Office of the Athlete Ombuds shall maintain as confidential any information communicated or provided to the Office of the Athlete Ombuds in confidence in any matter involving the exercise of the official duties of the Office of the Athlete Ombuds.

(B) Exception.—The Office of the Athlete Ombuds may disclose information described in subparagraph (A) as necessary to resolve or mediate a dispute, with the permission of the parties involved.

(C) Judicial and administrative proceedings.—(i) In general.—The ombudsman and the staff of the Office of the Athlete Ombuds shall not be compelled to testify or produce evidence in any judicial or administrative proceeding with respect to any matter involving the exercise of the duties of the Office of the Athlete Ombuds.

(ii) Work product.—Any memorandum, work product, notes, or case file of the Office of the Athlete Ombuds—(I) shall be confidential; and

(II) shall not be—(aa) subject to discovery, subpoena, or any other means of legal compulsion; or

(bb) admissible as evidence in a judicial or administrative proceeding.




(D) Applicability.—The confidentiality requirements under this paragraph shall not apply to information relating to—(i) applicable federally mandated reporting requirements;

(ii) a felony personally witnessed by a member of the Office of the Athlete Ombuds;

(iii) a situation, communicated to the Office of the Athlete Ombuds, in which an individual is at imminent risk of serious harm; or

(iv) a congressional subpoena.


(E) Development of policy.—(i) In general.—Not later than 180 days after the date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, the Office of the Athlete Ombuds shall develop and publish in the Federal Register a confidentiality and privacy policy consistent with this paragraph.

(ii) Distribution.—The Office of the Athlete Ombuds shall distribute a copy of the policy developed under clause (i) to—(I) employees of the national governing bodies; and

(II) employees of the corporation.


(iii) Publication by national governing bodies.—Each national governing body shall—(I) publish the policy developed under clause (i) on the internet website of the national governing body; and

(II) communicate to amateur athletes the availability of the policy.




(5) Prohibition on retaliation.—No employee, contractor, agent, volunteer, or member of the corporation shall take or threaten to take any action against an athlete as a reprisal for disclosing information to or seeking assistance from the Office of the Athlete Ombuds.

(6) Independence in carrying out duties.—The board of directors of the corporation or any other member or employee of the corporation shall not prevent or prohibit the Office of the Athlete Ombuds from carrying out any duty or responsibility under this section.


(c) Retaliation.—(1) In general.—The corporation, the national governing bodies, or any officer, employee, contractor, subcontractor, or agent of the corporation or a national governing body may not retaliate against any protected individual as a result of any communication, including the filing of a formal complaint, by a protected individual or a parent or legal guardian of the protected individual relating to an allegation of physical abuse, sexual harassment, or emotional abuse.

(2) Disciplinary action.—If the corporation finds that an employee of the corporation or a national governing body has retaliated against a protected individual, the corporation or national governing body, as applicable, shall immediately terminate the employment of, or suspend without pay, such employee.

(3) Damages.—(A) In general.—With respect to a protected individual the corporation finds to have been subject to retaliation, the corporation may award damages, including damages for pain and suffering and reasonable attorney fees.

(B) Reimbursement from national governing body.—In the case of a national governing body found to have retaliated against a protected individual, the corporation may demand reimbursement from the national governing body for damages paid by the corporation under subparagraph (A).



(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1470; Pub. L. 105–277, div. C, title I, § 142(h), Oct. 21, 1998, 112 Stat. 2681–605; Pub. L. 109–284, § 5(17), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 116–189, §§ 4(a)(7), 6(e), Oct. 30, 2020, 134 Stat. 945, 950.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22050936:382b.Sept. 21, 1950, ch. 975, title I, § 114, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3049.



Editorial Notes

References in TextThe date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, referred to in subsec. (b)(4)(E)(i), is the date of enactment of Pub. L. 116–189, which was approved Oct. 30, 2020.

Amendments2020—Subsec. (a). Pub. L. 116–189, §§ 4(a)(7), 6(e)(1), in first sentence, inserted “complaints of retaliation or” after “relating to” and “the Parapan American Games,” after “the Pan-American Games,” and, in second sentence, substituted “the Pan-American Games, or the Parapan American Games” for “or the Pan-American Games”.
Subsec. (b). Pub. L. 116–189, § 6(e)(2), amended subsec. (b) generally. Prior to amendment, subsec. (b) provided for an ombudsman for athletes.
Subsec. (c). Pub. L. 116–189, § 6(e)(3), added subsec. (c).
2006—Subsec. (b)(1)(A). Pub. L. 109–284 struck out “a” before “paralympic sports organizations”.
1998—Subsec. (a). Pub. L. 105–277, § 142(h)(1), designated existing provisions as subsec. (a), and inserted heading.
Pub. L. 105–277, § 142(h)(2), inserted “the Paralympic Games,” before “the Pan-American Games”.
Pub. L. 105–277, § 142(h)(3), inserted at end “In any lawsuit relating to the resolution of a dispute involving the opportunity of an amateur athlete to participate in the Olympic Games, the Paralympic Games, or the Pan-American Games, a court shall not grant injunctive relief against the corporation within 21 days before the beginning of such games if the corporation, after consultation with the chair of the Athletes’ Advisory Council, has provided a sworn statement in writing executed by an officer of the corporation to such court that its constitution and bylaws cannot provide for the resolution of such dispute prior to the beginning of such games.”
Subsec. (b). Pub. L. 105–277, § 142(h)(4), added subsec. (b).



§ 220510. Service of process
As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall have a designated agent in the State of Colorado to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1470; Pub. L. 105–277, div. C, title I, § 142(i), Oct. 21, 1998, 112 Stat. 2681–606.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22051036:381.Sept. 21, 1950, ch. 975, title I, § 111, as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3049.


The words “precedent” and “or conferred” are omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the secretary of state, or similar office” for consistency in the revised title. The words “post-office” and “authorized” are omitted as unnecessary. The words “legal process” are substituted for “local process” for consistency in the revised title.

Editorial Notes
Amendments1998—Pub. L. 105–277 amended text generally. Prior to amendment, text read as follows: “As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, the name and address of an agent in that State on whom legal process or demands against the corporation may be served.”



§ 220511. Reports and audits(a) Report.—(1) Submission to president and congress.—Not less frequently than annually, the corporation shall submit simultaneously to the President and to each House of Congress a detailed report on the operations of the corporation for the preceding calendar year.

(2) Matters to be included.—Each report required by paragraph (1) shall include the following:(A) A comprehensive description of the activities and accomplishments of the corporation during such calendar year.

(B) Data concerning the participation of women, disabled individuals, and racial and ethnic minorities in the amateur athletic activities and administration of the corporation and national governing bodies.

(C) A description of the steps taken to encourage the participation of women, disabled individuals, and racial minorities in amateur athletic activities.

(D) A description of any lawsuit or grievance filed against the corporation, including any dispute initiated under this chapter.

(E) The agenda and minutes of any meeting of the board of directors of the corporation that occurred during such calendar year.

(F) A report by the compliance committee of the corporation that, with respect to such calendar year—(i) identifies—(I) the areas in which the corporation has met compliance standards; and

(II) the areas in which the corporation has not met compliance standards; and


(ii) assesses the compliance of each member of the corporation and provides a plan for improvement, as necessary.


(G) A detailed description of any complaint of retaliation made during such calendar year, including the entity involved, the number of allegations of retaliation, and the outcome of such allegations.


(3) Public availability.—The corporation shall make each report under this subsection available to the public on an easily accessible internet website of the corporation.


(b) Audit.—(1) In general.—Not less frequently than annually, the financial statements of the corporation for the preceding fiscal year shall be audited in accordance with generally accepted auditing standards by—(A) an independent certified public accountant; or

(B) an independent licensed public accountant who is certified or licensed by the regulatory authority of a State or a political subdivision of a State.


(2) Location.—An audit under paragraph (1) shall be conducted at the location at which the financial statements of the corporation normally are kept.

(3) Access.—An individual conducting an audit under paragraph (1) shall be given full access to—(A) all records and property owned or used by the corporation, as necessary to facilitate the audit; and

(B) any facility under audit for the purpose of verifying transactions, including any balance or security held by a depository, fiscal agent, or custodian.


(4) Report.—(A) In general.—Not later than 180 days after the end of the fiscal year for which an audit is carried out, the auditor shall submit a report on the audit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on the Judiciary of the House of Representatives, and the chair of the Athletes’ Advisory Council.

(B) Matters to be included.—Each report under subparagraph (A) shall include the following for the applicable fiscal year:(i) Any statement necessary to present fairly the assets, liabilities, and surplus or deficit of the corporation.

(ii) An analysis of the changes in the amounts of such assets, liabilities, and surplus or deficit.

(iii) A detailed statement of the income and expenses of the corporation, including the results of any trading, manufacturing, publishing, or other commercial endeavor.

(iv) A detailed statement of the amounts spent on stipends and services for athletes.

(v) A detailed statement of the amounts spent on compensation and services for executives and administration officials of the corporation, including the 20 employees of the corporation who receive the highest amounts of compensation.

(vi) A detailed statement of the amounts allocated to the national governing bodies.

(vii) Such comments and information as the auditor considers necessary to inform Congress of the financial operations and condition of the corporation.

(viii) Recommendations relating to the financial operations and condition of the corporation.

(ix) A description of any financial conflict of interest (including a description of any recusal or other mitigating action taken), evaluated in a manner consistent with the policies of the corporation, of—(I) a member of the board of directors of the corporation; or

(II) any senior management personnel of the corporation.



(C) Public availability.—(i) In general.—The corporation shall make each report under this paragraph available to the public on an easily accessible internet website of the corporation.

(ii) Personally identifiable information.—A report made available under clause (i) shall not include the personally identifiable information of any individual.




(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1471; Pub. L. 105–277, div. C, title I, § 142(j)(1), Oct. 21, 1998, 112 Stat. 2681–606; Pub. L. 109–284, § 5(18), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 116–189, § 6(f)(1), Oct. 30, 2020, 134 Stat. 953.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22051136:382a(a).Sept. 21, 1950, ch. 975, title I, § 113(a), as added Nov. 8, 1978, Pub. L. 95–606, § 1(b), 92 Stat. 3049.


In subsection (a)(1), the words “full and” are omitted as unnecessary.

Editorial Notes
Amendments2020—Pub. L. 116–189 amended section generally. Prior to amendment, section related to reports to be submitted by the United States Olympic Committee.
2006—Pub. L. 109–284 substituted “Report” for “Annual report” in section catchline.
1998—Subsec. (a). Pub. L. 105–277 amended heading and text of subsec. (a) generally. Prior to amendment, text read as follows: “Not later than June 1 of each year, the corporation shall submit simultaneously to the President and to each House of Congress a detailed report of its operations during the prior calendar year, including—
“(1) a complete statement of the corporation’s receipts and expenditures; and
“(2) a comprehensive description of the activities and accomplishments of the corporation during the prior year.”



§ 220512. Complete teams
In obtaining representation for the United States in each competition and event of the Olympic Games, Paralympic Games, Pan-American Games, and Parapan American Games, the corporation, either directly or by delegation to the appropriate national governing body, may select, but is not obligated to select (even if not selecting will result in an incomplete team for an event), athletes who have not met the eligibility standard of the national governing body and the corporation when the number of athletes who have met the eligibility standards of such entities is insufficient to fill the roster for an event.
(Added Pub. L. 105–277, div. C, title I, § 142(k)(1), Oct. 21, 1998, 112 Stat. 2681–606; amended Pub. L. 109–284, § 5(19), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 116–189, §§ 4(a)(8), 7(a)(2)(A)(ii), Oct. 30, 2020, 134 Stat. 945, 956.)

Editorial Notes
Amendments2020—Pub. L. 116–189 substituted “Pan-American Games, and Parapan American Games” for “and Pan-American Games” and struck out “or paralympic sports organization” after “appropriate national governing body”.
2006—Pub. L. 109–284 substituted “and the corporation” for “and the Corporation”.



§ 220513. Annual amateur athlete survey(a) In General.—Not less frequently than annually, the corporation shall cause an independent third-party organization, under contract, to conduct an anonymous survey of amateur athletes who are actively engaged in amateur athletic competition with respect to—(1) their satisfaction with the corporation and the applicable national governing body; and

(2) the behaviors, attitudes, and feelings within the corporation and the applicable national governing body relating to sexual harassment and abuse.


(b) Consultation.—A contract under subsection (a) shall require the independent third-party organization to develop the survey in consultation with the Center.

(c) Prohibition on Interference.—If the corporation or a national governing body makes any effort to undermine the independence of, introduce bias into, or otherwise influence a survey under subsection (a), such activity shall be reported immediately to Congress.

(d) Public Availability.— The corporation shall make the results of each such survey available to the public on an internet website of the corporation.

(Added Pub. L. 116–189, § 6(g)(1), Oct. 30, 2020, 134 Stat. 955.)


SUBCHAPTER II—NATIONAL GOVERNING BODIES
§ 220521. Certification of national governing bodies(a) In General.—With respect to each sport included on the program of the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games, the corporation—(1) may certify as a national governing body an amateur sports organization, a high-performance management organization, or a paralympic sports organization that files an application and is eligible for such certification under section 220522; and

(2) may not certify more than 1 national governing body.


(b) Public Hearing.—Before certifying an organization as a national governing body, the corporation shall hold at least 2 public hearings on the application. The corporation shall publish notice of the time, place, and nature of the hearings. Publication shall be made in a regular issue of the corporation’s principal publication at least 30 days, but not more than 60 days, before the date of the hearings. The corporation shall send written notice, which shall include a copy of the application, at least 30 days prior to the date of any such public hearing to all amateur sports organizations known to the corporation in that sport.

(c) Recommendation to International Sports Federation.—Within 61 days after certifying an organization as a national governing body, the corporation shall recommend and support in any appropriate manner the national governing body to the appropriate international sports federation as the representative of the United States for that sport.

(d) Review of Certification.—Not later than 8 years after the date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, and not less frequently than once every 4 years thereafter, the corporation—(1) shall review all matters related to the continued certification of an organization as a national governing body;

(2) may take action the corporation considers appropriate, including placing conditions on the continued certification of an organization as a national governing body;

(3) shall submit to Congress a summary report of each review under paragraph (1); and

(4) shall make each such summary report available to the public.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1471; Pub. L. 105–277, div. C, title I, § 142(l), Oct. 21, 1998, 112 Stat. 2681–607; Pub. L. 109–284, § 5(20), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 116–189, § 7(a)(1), Oct. 30, 2020, 134 Stat. 955.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220521(a)36:391(a) (1st, 2d sentences).Sept. 21, 1950, ch. 975, title II, §§ 201(a), (d), 204, 205(b)(5), as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3050, 3052, 3055, 3057.
220521(b)36:391(a) (3d–last sentences). 
220521(c)36:391(d).36:395(b)(5).
220521(d)36:394. 


In subsection (b), the words “under the authority granted under this subchapter and in accordance with the procedures and requirements of this section” are omitted as unnecessary. The words “public hearing” are substituted for “hearing open to the public”, and the words “for such recognition” are omitted, to eliminate unnecessary words.
In subsection (c), the words “in accordance with subsection (a) of this section” in 36:391(d) and “in accordance with this subsection” in 36:395(b)(5) are omitted as unnecessary.

Editorial Notes

References in TextThe date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, referred to in subsec. (d), is the date of enactment of Pub. L. 116–189, which was approved Oct. 30, 2020.

Amendments2020—Pub. L. 116–189, § 7(a)(1)(A), substituted “Certification of national governing bodies” for “Recognition of amateur sports organizations as national governing bodies” in section catchline.
Subsec. (a). Pub. L. 116–189, § 7(a)(1)(B), amended subsec. (a) generally. Prior to amendment, subsec. (a) provided general authority for the corporation to recognize an eligible amateur sports organization as a national governing body.
Subsecs. (b), (c). Pub. L. 116–189, § 7(a)(1)(C), (D), substituted “certifying” for “recognizing”.
Subsec. (d). Pub. L. 116–189, § 7(a)(1)(E), amended subsec. (d) generally. Prior to amendment, text read as follows: “The corporation may review all matters related to the continued recognition of an organization as a national governing body and may take action it considers appropriate, including placing conditions on the continued recognition.”
2006—Subsec. (a). Pub. L. 109–284 substituted “subsection” for “subsections”.
1998—Subsec. (a). Pub. L. 105–277, § 142(l)(1), inserted first sentence and struck out former first sentence which read as follows: “For any sport that is included on the program of the Olympic Games or the Pan-American Games, the corporation may recognize as a national governing body an amateur sports organization that files an application and is eligible under section 220522 of this title.”
Pub. L. 105–277, § 142(l)(2), substituted “approved, except as provided in section 220522(b) with respect to a paralympic sports organization.” for “approved.”
Subsec. (b). Pub. L. 105–277, § 142(l)(3)–(5), substituted “hold at least 2 public hearings” for “hold a public hearing”, substituted “hearings.” for “hearing.” in two places, and inserted at end “The corporation shall send written notice, which shall include a copy of the application, at least 30 days prior to the date of any such public hearing to all amateur sports organizations known to the corporation in that sport.”



§ 220522. Eligibility requirements
An amateur sports organization, a high-performance management organization, or a paralympic sports organization is eligible to be certified, or to continue to be certified, as a national governing body only if it—(1) is incorporated under the laws of a State of the United States or the District of Columbia as a not-for-profit corporation having as its purpose the advancement of amateur athletic competition;

(2) has the managerial and financial capability to plan and execute its obligations, including the ability to provide and enforce required athlete protection policies and procedures;

(3) submits—(A) an application, in the form required by the corporation, for certification as a national governing body;

(B) a copy of its corporate charter and bylaws; and

(C) any additional information considered necessary or appropriate by the corporation;


(4) agrees to submit to binding arbitration in any controversy involving—(A) its certification as a national governing body, as provided for in section 220529 of this title, upon demand of the corporation; and

(B) the opportunity of any amateur athlete, coach, trainer, manager, administrator or official to participate in amateur athletic competition, upon demand of the corporation or any aggrieved amateur athlete, coach, trainer, manager, administrator or official, which arbitration under this paragraph shall be conducted in accordance with the standard commercial arbitration rules of an established major national provider of arbitration and mediation services based in the United States and designated by the corporation with the concurrence of the Athletes’ Advisory Council and the National Governing Bodies’ Council, as modified and provided for in the corporation’s constitution and bylaws, except that if the Athletes’ Advisory Council and National Governing Bodies’ Council do not concur on any modifications to such Rules, and if the corporation’s executive committee is not able to facilitate such concurrence, the standard commercial rules of arbitration of such designated provider shall apply unless at least two-thirds of the corporation’s board of directors approves modifications to such Rules;


(5) demonstrates that it is autonomous in the governance of its sport, except with respect to the oversight of the organization, in that it—(A) independently decides and controls all matters central to governance;

(B) does not delegate decision-making and control of matters central to governance; and

(C) is free from outside restraint;


(6) demonstrates that it is a member of no more than one international sports federation that governs a sport included on the program of the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games;

(7) demonstrates that its membership is open to any individual who is an amateur athlete, coach, trainer, manager, administrator, or official active in the sport for which certification is sought, or any amateur sports organization that conducts programs in the sport for which certification is sought, or both;

(8) provides an equal opportunity to amateur athletes, coaches, trainers, managers, administrators, and officials to participate in amateur athletic competition, without discrimination on the basis of race, color, religion, sex, age, or national origin, and with fair notice and opportunity for a hearing to any amateur athlete, coach, trainer, manager, administrator, or official before declaring the individual ineligible to participate;

(9) is governed by a board of directors or other governing board whose members are selected without regard to race, color, religion, national origin, or sex, except that, in sports where there are separate male and female programs, it provides for reasonable representation of both males and females on the board of directors or other governing board;

(10) ensures that the selection criteria for individuals and teams that represent the United States are—(A) fair, as determined by the corporation in consultation with the national governing bodies, the Athletes’ Advisory Council, and the United States Olympians and Paralympians Association;

(B) clearly articulated in writing and properly communicated to athletes in a timely manner; and

(C) consistently applied, using objective and subjective criteria appropriate to the applicable sport;


(11) demonstrates, based on guidelines approved by the corporation, the Athletes’ Advisory Council, and the National Governing Bodies’ Council, that its board of directors and other such governing boards have established criteria and election procedures for and maintain among their voting members individuals who are actively engaged in amateur athletic competition in the sport for which certification is sought or who have represented the United States in international amateur athletic competition within the preceding 10 years, that any exceptions to such guidelines by such organization have been approved by the corporation, and that the voting power held by such individuals is not less than 20 percent of the voting power held in its board of directors and other such governing boards;

(12) provides for reasonable direct representation on its board of directors or other governing board for any amateur sports organization, high-performance management organization, or paralympic sports organization that—(A) conducts a national program or regular national amateur athletic competition in the applicable sport on a level of proficiency appropriate for the selection of amateur athletes to represent the United States in international amateur athletic competition; and

(B) ensures that the representation reflects the nature, scope, quality, and strength of the programs and competitions of the applicable organization in relation to all other programs and competitions in the sport in the United States;


(13) demonstrates, based on guidelines approved by the corporation, the Athletes’ Advisory Council, and the National Governing Bodies’ Council, that—(A) its board of directors and other such governing boards have established criteria and election procedures for, and maintain among their voting members, individuals who—(i) are elected by amateur athletes; and

(ii) are actively engaged in amateur athletic competition, or have represented the United States in international amateur athletic competition, in the sport for which certification is sought;


(B) any exception to such guidelines by such organization has been approved by—(i) the corporation; and

(ii) the Athletes’ Advisory Council; and


(C) the voting power held by such individuals is not less than ⅓ of the voting power held by its board of directors and other such governing boards;


(14) provides procedures for the prompt and equitable resolution of grievances of its members;

(15) does not have eligibility criteria related to amateur status or to participation in the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games that are more restrictive than those of the appropriate international sports federation;

(16) demonstrates, if the organization is seeking to be certified as a national governing body, that it is prepared to meet the obligations imposed on a national governing body under sections 220524 and 220525 of this title;

(17) commits to submitting annual reports to the corporation that include, for each calendar year—(A) a description of the manner in which the organization—(i) carries out the mission to promote a safe environment in sports that is free from abuse of amateur athletes (including emotional, physical, and sexual abuse); and

(ii) addresses any sanctions or temporary measures required by the Center;


(B) a description of any cause of action or complaint filed against the organization that was pending or settled during the preceding calendar year; and

(C) a detailed statement of—(i) the income and expenses of the organization; and

(ii) the amounts expended on stipends, bonuses, and services for amateur athletes, organized by the level and gender of the amateur athletes;



(18) commits to meeting any minimum standard or requirement set forth by the corporation; and

(19) provides protection from retaliation to protected individuals.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1471; Pub. L. 105–277, div. C, title I, § 142(m), Oct. 21, 1998, 112 Stat. 2681–607; Pub. L. 116–189, § 7(a)(2)(A)(iii), (b), Oct. 30, 2020, 134 Stat. 956, 958.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22052236:391(b), (c).Sept. 21, 1950, ch. 975, title II, § 201(b), (c), as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3050.


In clause (1), the words “a State” are substituted for “any of the several States” for consistency in the revised title.
In clause (3)(B), the words “upon application” are omitted as unnecessary.
In clause (10)(B), the words “hold at least 20 percent of the membership and voting power on the board” are substituted for “the membership and voting power held . . . is not less than 20 percent of such membership and voting power held in that board of directors or other such governing board” to eliminate unnecessary words.
The text of 36:391(c) is omitted as executed.

Editorial Notes
Amendments2020—Pub. L. 116–189, § 7(a)(2)(A)(iii)(I), (II)(ff), struck out subsec. (a) designation and heading “General” at beginning of section, substituted “An amateur sports organization, a high-performance management organization, or a paralympic sports organization” for “An amateur sports organization” in introductory provisions, and struck out subsec. (b) which related to recognition of paralympic sports organizations.
Subsec. (a). Pub. L. 116–189, § 7(a)(2)(A)(iii)(II)(aa), (bb), substituted “certified” for “recognized” and “certification” for “recognition” wherever appearing in subsec. (a) prior to redesignation of subsec. (a) as entire section.
Par. (2). Pub. L. 116–189, § 7(b)(1), inserted “, including the ability to provide and enforce required athlete protection policies and procedures” before semicolon at end.
Par. (4)(B). Pub. L. 116–189, § 7(b)(2), substituted “which arbitration under this paragraph shall be conducted in accordance with the standard commercial arbitration rules of an established major national provider of arbitration and mediation services based in the United States and designated by the corporation with the concurrence of the Athletes’ Advisory Council and the National Governing Bodies’ Council” for “conducted in accordance with the Commercial Rules of the American Arbitration Association” and “standard commercial rules of arbitration of such designated provider” for “Commercial Rules of Arbitration”.
Par. (5). Pub. L. 116–189, § 7(b)(3), inserted “except with respect to the oversight of the organization,” after “sport,” in introductory provisions.
Subsec. (a)(6). Pub. L. 116–189, § 7(a)(2)(A)(iii)(II)(cc), substituted “the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games” for “the Olympic Games or the Pan-American Games” in par. (6) of subsec. (a) prior to redesignation of subsec. (a) as entire section.
Par. (10). Pub. L. 116–189, § 7(b)(5), added par. (10). Former par. (10) redesignated (11).
Par. (11). Pub. L. 116–189, § 7(b)(4), redesignated par. (10) as (11). Former par. (11) redesignated (12).
Subsec. (a)(11). Pub. L. 116–189, § 7(a)(2)(A)(iii)(II)(dd), in subsec. (a)(11) prior to redesignation of subsec. (a) as entire section, inserted “, high-performance management organization, or paralympic sports organization” after “amateur sports organization” in introductory provisions and substituted “applicable” for “amateur sports” in subpar. (B).
Par. (12). Pub. L. 116–189, § 7(b)(4), redesignated par. (11) as (12). Former par. (12) redesignated (13).
Par. (13). Pub. L. 116–189, § 7(b)(6), added par. (13) and struck out former par. (13) which read as follows: “demonstrates that none of its officers are also officers of any other amateur sports organization recognized as a national governing body;”.
Pub. L. 116–189, § 7(b)(4), redesignated par. (12) as (13). Former par. (13) redesignated (14).
Par. (14). Pub. L. 116–189, § 7(b)(4), redesignated par. (13) as (14). Former par. (14) redesignated (15).
Subsec. (a)(14). Pub. L. 116–189, § 7(a)(2)(A)(iii)(II)(ee), substituted “the Pan-American Games, or the Parapan American Games” for “or the Pan-American Games” in par. (14) of subsec. (a) prior to redesignation of subsec. (a) as entire section and par. (14) as (15).
Pars. (15), (16). Pub. L. 116–189, § 7(b)(4), redesignated pars. (14) and (15) as (15) and (16), respectively.
Pars. (17) to (19). Pub. L. 116–189, § 7(b)(7)–(9), added pars. (17) to (19).
1998—Pub. L. 105–277, § 142(m)(1), designated existing provisions as subsec. (a) and inserted heading.
Subsec. (a)(4). Pub. L. 105–277, § 142(m)(2), added par. (4) and struck out former par. (4) which read as follows: “agrees to submit, on demand by the corporation, to binding arbitration conducted in accordance with the commercial rules of the American Arbitration Association in any controversy involving—
“(A) its recognition as a national governing body, as provided for in section 220529 of this title; or
“(B) the opportunity of any amateur athlete, coach, trainer, manager, administrator, or official to participate in amateur athletic competition, as provided for in the corporation’s constitution and bylaws;”.
Subsec. (a)(10). Pub. L. 105–277, § 142(m)(3), added par. (10) and struck out former par. (10) which read as follows: “demonstrates that—
“(A) its board of directors or other governing board includes among its voting members—
“(i) individuals who are actively engaged in amateur athletic competition in the sport for which recognition is sought; or
“(ii) individuals who, within the prior 10 years, have represented the United States in international amateur athletic competition in the sport for which recognition is sought; and
“(B) the individuals described in subclause (A) of this clause hold at least 20 percent of the membership and voting power on the board;”.
Subsec. (a)(14). Pub. L. 105–277, § 142(m)(4), inserted “or to participation in the Olympic Games, the Paralympic Games, or the Pan-American Games” after “amateur status”.
Subsec. (b). Pub. L. 105–277, § 142(m)(5), added subsec. (b).



§ 220523. Authority of national governing bodies(a) Authority.—For the sport that it governs, a national governing body may—(1) represent the United States in the appropriate international sports federation;

(2) establish national goals and encourage the attainment of those goals;

(3) serve as the coordinating body for amateur athletic activity in the United States;

(4) exercise jurisdiction over international amateur athletic activities and sanction international amateur athletic competition held in the United States and sanction the sponsorship of international amateur athletic competition held outside the United States;

(5) conduct amateur athletic competition, including national championships, and international amateur athletic competition in the United States, and establish procedures for determining eligibility standards for participation in competition, except for amateur athletic competition specified in section 220526 of this title;

(6) recommend to the corporation individuals and teams to represent the United States in the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games; and

(7) designate individuals and teams to represent the United States in international amateur athletic competition (other than the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games) and certify, in accordance with applicable international rules, the amateur eligibility of those individuals and teams.


(b) Replacement of National Governing Body Pursuant to Arbitration.—A national governing body may not exercise any authority under subsection (a) of this section for a particular sport after another amateur sports organization has been declared (in accordance with binding arbitration proceedings prescribed by the organic documents of the corporation) entitled to replace that national governing body as the member of the corporation for that sport.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1473; Pub. L. 105–277, div. C, title I, § 142(n), Oct. 21, 1998, 112 Stat. 2681–608; Pub. L. 116–189, § 4(a)(9), Oct. 30, 2020, 134 Stat. 945.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220523(a)36:393.Sept. 21, 1950, ch. 975, title II, § 203, as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3054.
220523(b)36:393 note.July 8, 1980, Pub. L. 96–304, title I (last sentence related to limitation on exercise of authority in par. under heading “Salaries and Expenses”), 94 Stat. 898.


In subsection (b), the words “national governing body” are omitted (the first time they appear) to eliminate unnecessary words. The reference to “subsection (a) of this section” is substituted for “section 203 of Public Law 95–606 as hereby amended” because of the restatement. The word “corporation” is substituted for “Committee” because of the definition of “corporation” in section 220501 of this title.

Editorial Notes
Amendments2020—Subsec. (a)(6), (7). Pub. L. 116–189 substituted “the Pan-American Games, and the Parapan American Games” for “and the Pan-American Games”.
1998—Subsec. (a)(6), (7). Pub. L. 105–277, which directed substitution of “Games, the Paralympic Games, and” for “Games and” in pars. (6) and (7) of this section, was executed by making the substitution in pars. (6) and (7) of subsec. (a) to reflect the probable intent of Congress.



§ 220524. General duties of national governing bodies(a) In General.—For the sport that it governs, a national governing body shall—(1) develop interest and participation throughout the United States and be responsible to the persons and organizations it represents;

(2) minimize, through coordination with other organizations, conflicts in the scheduling of all practices and competitions;

(3) keep amateur athletes informed of policy matters and reasonably reflect the views of the athletes in its policy decisions;

(4) disseminate and distribute to amateur athletes, coaches, trainers, managers, administrators, and officials in a timely manner the applicable rules and any changes to such rules of the national governing body, the corporation, the appropriate international sports federation, the International Olympic Committee, the International Paralympic Committee, and the Pan-American Sports Organization;

(5) allow an amateur athlete to compete in any international amateur athletic competition conducted by any organization or person, unless the national governing body establishes that its denial is based on evidence that the organization or person conducting the competition does not meet the requirements stated in section 220525 of this title;

(6) provide equitable support and encouragement for participation by women where separate programs for male and female athletes are conducted on a national basis;

(7) encourage and support amateur athletic sports programs for individuals with disabilities and the participation of individuals with disabilities in amateur athletic activity, including, where feasible, the expansion of opportunities for meaningful participation by individuals with disabilities in programs of athletic competition for able-bodied individuals;

(8) provide and coordinate technical information on physical training, equipment design, coaching, and performance analysis;

(9) encourage and support research, development, and dissemination of information in the areas of sports medicine and sports safety;

(10) develop 1 or more policies that prohibit any individual who is an employee, contractor, or agent of the national governing body from assisting a member or former member in obtaining a new job (except for the routine transmission of administrative and personnel files) if the individual knows that such member or former member violated the policies or procedures of the Center related to sexual misconduct or was convicted of a crime involving sexual misconduct with a minor in violation of applicable law or the policies or procedures of the Center;

(11) promote a safe environment in sports that is free from abuse of any amateur athlete, including emotional, physical, and sexual abuse;

(12) take care to promote a safe environment in sports using information relating to any temporary measure or sanction issued pursuant to the authority of the Center;

(13) immediately report to law enforcement any allegation of child abuse of an amateur athlete who is a minor; and

(14) have in place policies and procedures to report immediately any allegation of child abuse of an amateur athlete, consistent with—(A) the policies and procedures developed under subparagraph (C) of section 220541(a)(1); and

(B) the requirement described in paragraph (2)(A) of section 220542(a).



(b) Rule of Construction.—Nothing in this section shall be construed to preempt or otherwise abrogate the duty of care of a national governing body under State law or the common law.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1474; Pub. L. 105–277, div. C, title I, § 142(o), Oct. 21, 1998, 112 Stat. 2681–608; Pub. L. 116–189, § 7(a)(2)(A)(iv), (c), Oct. 30, 2020, 134 Stat. 957, 959.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22052436:392(a)(1)–(3), (5)–(9).Sept. 21, 1950, ch. 975, title II, § 202(a)(1)–(3), (5)–(9), as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3052.


In clause (4), the word “by” is substituted for “under its auspices or that of . . . other” for clarity and to eliminate unnecessary words. The words “the national governing body” are substituted for “it” for clarity.

Editorial Notes
Amendments2020—Pub. L. 116–189, § 7(c)(1), (3), designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
Pub. L. 116–189, § 7(a)(2)(A)(iv), struck out “amateur sports” before “organizations” in pars. (1) and (2) and before “organization or person, unless” in par. (5) prior to redesignation of existing section as subsec. (a).
Subsec. (a)(10) to (14). Pub. L. 116–189, § 7(c)(2), added pars. (10) to (14).
1998—Pars. (4) to (9). Pub. L. 105–277, added par. (4) and redesignated former pars. (4) to (8) as (5) to (9), respectively.



§ 220525. Granting sanctions for amateur athletic competitions(a) Prompt Review and Decision.—For the sport that it governs, a national governing body promptly shall—(1) review a request by an amateur sports organization or person for a sanction to hold an international amateur athletic competition in the United States or to sponsor United States amateur athletes to compete in international amateur athletic competition outside the United States; and

(2) grant the sanction if—(A) the national governing body does not decide by clear and convincing evidence that holding or sponsoring an international amateur athletic competition would be detrimental to the best interest of the sport; and

(B) the requirements of subsection (b) of this section are met.



(b) Requirements.—An amateur sports organization or person may be granted a sanction under this section only if the organization or person meets the following requirements:(1) The organization or person must pay the national governing body any required sanctioning fee, if the fee is reasonable and nondiscriminatory.

(2) For a sanction to hold an international amateur athletic competition in the United States, the organization or person must—(A) submit to the national governing body an audited or notarized financial report of similar events, if any, conducted by the organization or person; and

(B) demonstrate that the requirements of paragraph (4) of this subsection have been met.


(3) For a sanction to sponsor United States amateur athletes to compete in international amateur athletic competition outside the United States, the organization or person must—(A) submit a report of the most recent trip to a foreign country, if any, that the organization or person sponsored for the purpose of having United States amateur athletes compete in international amateur athletic competition; and

(B) submit a letter from the appropriate entity that will hold the international amateur athletic competition certifying that the requirements of paragraph (4) of this subsection have been met.


(4) The requirements referred to in paragraphs (2) and (3) of this subsection are that—(A) appropriate measures have been taken to protect the amateur status of athletes who will take part in the competition and to protect their eligibility to compete in amateur athletic competition;

(B) appropriate provision has been made for validation of any records established during the competition;

(C) due regard has been given to any international amateur athletic requirements specifically applicable to the competition;

(D) the competition will be conducted by qualified officials;

(E) proper medical supervision will be provided for athletes who will participate in the competition;

(F) proper safety precautions have been taken to protect the personal welfare of the athletes and spectators at the competition; and

(G) the amateur sports organization or person requesting sanction from a national governing body will implement and abide by the policies and procedures to prevent the abuse, including emotional, physical, and child abuse, of amateur athletes participating in amateur athletic activities applicable to such national governing body.



(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1474; Pub. L. 115–126, title II, § 203, Feb. 14, 2018, 132 Stat. 323.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220525(a)(1)36:392(a)(4).Sept. 21, 1950, ch. 975, title II, § 202(a)(4), (b), as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3052, 3053.
220525(a) (2)(A)36:392(b) (words before cl. (1)). 
220525(a) (2)(B)(no source). 
220525(b) (words before par. (1))36:392(b)(1) (words before subcl. (A)), (2) (words before subcl. (A)). 
220525(b)(1)36:392(b)(1)(A), (2)(A). 
220525(b) (2)(A)36:392(b)(1)(C). 
220525(b) (2)(B)36:392(b)(1)(B) (words before subcl. (i)). 
220525(b) (3)(A)36:392(b)(2)(C). 
220525(b) (3)(B)36:392(b)(2)(B) (words before subcl. (i)). 
220525(b)(4)36:392(b)(1)(B)(i)– (vi), (2)(B)(i)–(vi). 


In subsection (a), the words “and determine whether to grant such sanction, in accordance with the provisions of subsection (b) of this section” and “As a result of its review under subsection (a)(4) of this section” are omitted as unnecessary. Clause (2)(B) is added because of the reorganization of the section.
In subsection (b), the language before paragraph (1) is substituted for 36:392(b)(1) (words before subclause (A)) and (2) (words before subclause (A)) because of the reorganization of the section. Paragraph (1) is substituted for 36:392(b)(1)(A) and (2)(A), and paragraph (4) is substituted for 36:392(b)(1)(B)(i)–(vi) and (2)(B)(i)–(vi), to avoid repeating identical language.

Editorial Notes
Amendments2018—Subsec. (b)(4)(G). Pub. L. 115–126, which directed amendment of section 220525(b)(4), without specifying the title to be amended, by adding subpar. (G), was executed to this section, to reflect the probable intent of Congress.



§ 220526. Restricted amateur athletic competitions(a) Exclusive Jurisdiction.—An amateur sports organization that conducts amateur athletic competition shall have exclusive jurisdiction over that competition if participation is restricted to a specific class of amateur athletes, such as high school students, college students, members of the Armed Forces, or similar groups or categories.

(b) Sanctions for International Competition.—An amateur sports organization under subsection (a) of this section shall obtain a sanction from the appropriate national governing body if the organization wishes to—(1) conduct international amateur athletic competition in the United States; or

(2) sponsor international amateur athletic competition to be held outside the United States.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1475.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220526(a)36:396 (1st sentence).Sept. 21, 1950, ch. 975, title II, § 206, as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3058.
220526(b)36:396 (last sentence). 





§ 220527. Complaints against national governing bodies(a) General.—(1) An amateur sports organization or person that belongs to or is eligible to belong to a national governing body may seek to compel the national governing body to comply with sections 220522, 220524, and 220525 of this title by filing a written complaint with the corporation. A copy of the complaint shall be served on the national governing body.

(2) The corporation shall establish procedures for the filing and disposition of complaints under this section.


(b) Hearings.—The corporation shall hold a hearing, within 90 days after the complaint is filed, to receive testimony to decide whether the national governing body is complying with sections 220522, 220524, and 220525 of this title.

(c) Disposition of Complaint.—(1) If the corporation decides, as a result of the hearing, that the national governing body is complying with sections 220522, 220524, and 220525 of this title, it shall so notify the complainant and the national governing body.

(2) If the corporation decides, as a result of the hearing, that the national governing body is not complying with sections 220522, 220524, and 220525 of this title, it shall—(A) place the national governing body on probation for a specified period of time, not to exceed 180 days, which the corporation considers necessary to enable the national governing body to comply with those sections; or

(B) revoke the recognition of the national governing body.


(3) If the corporation places a national governing body on probation under paragraph (2) of this subsection, it may extend the probationary period if the national governing body has proven by clear and convincing evidence that, through no fault of its own, it needs additional time to comply with sections 220522, 220524, and 220525 of this title. If, at the end of the period allowed by the corporation, the national governing body has not complied with those sections, the corporation shall revoke the recognition of the national governing body.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1476; Pub. L. 116–189, § 7(d), Oct. 30, 2020, 134 Stat. 960.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220527(a)(1)36:395(a)(1) (1st, last sentences).Sept. 21, 1950, ch. 975, title II, § 205(a), as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3055.
220527(a)(2)36:395(a)(1) (3d sentence). 
220527(b)(1)36:395(a)(1) (2d sentence). 
220527(b)(2)36:395(a)(2). 
220527(c)36:395(a)(3)(A). 
220527(d)36:395(a)(3)(B)–(D). 


In subsection (b)(2), the words “or person” are added for clarity and consistency in the section. The words “all available remedies” are substituted for “its remedies” for consistency with subsection (b)(1) of this section. The words “within the applicable national governing body” are omitted as unnecessary.

Editorial Notes
Amendments2020—Subsec. (b). Pub. L. 116–189, § 7(d)(1), (3), redesignated subsec. (c) as (b) and struck out former subsec. (b) which related to exhaustion of remedies before filing a complaint.
Subsec. (c). Pub. L. 116–189, § 7(d)(3), redesignated subsec. (d) as (c). Former subsec. (c) redesignated (b).
Pub. L. 116–189, § 7(d)(2), substituted “The corporation” for “If the corporation decides that all available remedies have been exhausted as required by subsection (b)(1) of this section, it”.
Subsec. (d). Pub. L. 116–189, § 7(d)(3), redesignated subsec. (d) as (c).



§ 220528. Applications to replace an incumbent national governing body(a) General.—An amateur sports organization may seek to replace an incumbent as the national governing body for a particular sport by filing a written application for certification with the corporation.

(b) Establishment of Procedures.—The corporation shall establish procedures for the filing and disposition of applications under this section. If 2 or more organizations file applications for the same sport, the applications shall be considered in a single proceeding.

(c) Filing Procedures.—(1) An application under this section must be filed within one year after the final day of—(A) any Olympic Games, for a sport in which competition is held in the Olympic Games or the Paralympic Games, or in each of the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games; or

(B) any Pan-American Games or Parapan American Games, for a sport in which competition is held in the Pan-American Games or the Parapan American Games, as applicable, but not in the Olympic Games or the Paralympic Games.


(2) The application shall be filed with the corporation by certified mail, and a copy of the application shall be served on the national governing body and with any other organization that has filed an application. The corporation shall inform the applicant that its application has been received.


(d) Hearings.—Within 180 days after receipt of an application filed under this section, the corporation shall conduct a formal hearing open to the public to determine the merits of the application. The corporation shall publish notice of the time and place of the hearing in a regular issue of its principal publication at least 30 days, but not more than 60 days, before the date of the hearing. The corporation also shall send written notice, including a copy of the application, at least 30 days prior to the date of the hearing to all amateur sports organizations known to the corporation in that sport. In the hearing, the applicant and the national governing body shall be given a reasonable opportunity to present evidence supporting their positions.

(e) Standards for Granting Applications.—In the hearing, the applicant must establish by a preponderance of the evidence that—(1) it meets the criteria for certification as a national governing body under section 220522 of this title; and

(2)(A) the national governing body does not meet the criteria of section 220522, 220524, or 220525 of this title; or

(B) the applicant more adequately meets the criteria of section 220522 of this title, is capable of more adequately meeting the criteria of sections 220524 and 220525 of this title, and provides or is capable of providing a more effective national program of competition than the national governing body in the sport for which it seeks certification.



(f) Disposition of Applications.—Within 30 days after the close of the hearing required by this section, the corporation shall—(1) uphold the right of the national governing body to continue as the national governing body for its sport;

(2) revoke the certification of the national governing body and declare a vacancy in the national governing body for that sport;

(3) revoke the certification of the national governing body and certify the applicant as the national governing body; or

(4) place the national governing body on probation for a period not exceeding 180 days, pending the compliance of the national governing body, if the national governing body would have retained certification except for a minor deficiency in one of the requirements of section 220522, 220524, or 220525 of this title and notify such national governing body of such probation and of the actions needed to comply with such requirements.


(g) Revocation of Certification After Probation.—If the national governing body does not comply with sections 220522, 220524, and 220525 of this title within the probationary period prescribed under subsection (f)(4) of this section, the corporation shall revoke the certification of the national governing body and either—(1) certify the applicant as the national governing body; or

(2) declare a vacancy in the national governing body for that sport.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1476; Pub. L. 105–277, div. C, title I, § 142(p), Oct. 21, 1998, 112 Stat. 2681–609; Pub. L. 116–189, §§ 4(a)(10), 7(a)(2)(A)(v), Oct. 30, 2020, 134 Stat. 945, 957.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220528(a)36:395(b)(1) (1st sentence).Sept. 21, 1950, ch. 975, title II, § 205(b)(1)–(4), as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3056.
220528(b)36:395(b)(1) (last sentence), (2) (2d sentence). 
220528(c)(1)36:395(b)(1) (2d sentence). 
220528(c)(2)36:395(b)(2) (1st, 3d, last sentences). 
220528(d)36:395(b)(3) (1st–3d sentences). 
220528(e)36:395(b)(3) (last sentence). 
220528(f)36:395(b)(4) (1st sentence). 
220528(g)36:395(b)(4) (last sentence). 


In subsection (c)(2), the word “also” is omitted as unnecessary.
In subsection (d), the words “course of such” and “respective” are omitted as unnecessary.
In subsection (e), before clause (1), the words “amateur sports organization” are omitted as unnecessary. In clause (2)(B), the words “the applicant” are substituted for “it” for clarity.
In subsection (f), before clause (1), the word “after” is substituted for “of” for consistency in the revised title. In clause (4), the words “decide to” are omitted as unnecessary. The words “for a period not exceeding” are substituted for “of not to exceed” for clarity.
In subsection (g), before clause (1), the words “with sections 220522, 220524, and 220525 of this title” are added, and the words “probationary period prescribed under subsection (f)(4) of this section” are substituted for “prescribed time period”, for clarity.

Editorial Notes
Amendments2020—Pub. L. 116–189, § 7(a)(2)(A)(v), substituted “certification” for “recognition” wherever appearing, “certify” for “recognize” in two places, and “Certification” for “Recognition” in subsec. (g) heading.
Subsec. (c)(1)(A). Pub. L. 116–189, § 4(a)(10)(A), which directed amendment of subpar. (A) of subsec. (c) by substituting “or in each of the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games” for “or in both the Olympic and Pan-American Games”, was executed to subpar. (A) of subsec. (c)(1), to reflect the probable intent of Congress.
Subsec. (c)(1)(B). Pub. L. 116–189, § 4(a)(10)(B), which directed the general amendment of subpar. (B) of subsec. (c), was executed to subpar. (B) of subsec. (c)(1), to reflect the probable intent of Congress. Prior to amendment, subpar. (B) read as follows: “any Pan-American Games, for a sport in which competition is held in the Pan-American Games but not in the Olympic Games.”
1998—Subsec. (c)(1)(A). Pub. L. 105–277, § 142(p)(1), substituted “Olympic Games or the Paralympic Games, or in both” for “Olympic Games or both”.
Subsec. (c)(2). Pub. L. 105–277, § 142(p)(2), (3), substituted “certified” for “registered” and substituted “body and with any other organization that has filed an application.” for “body.”
Subsec. (d). Pub. L. 105–277, § 142(p)(4), (5), inserted “open to the public” after “formal hearing” and inserted after second sentence “The corporation also shall send written notice, including a copy of the application, at least 30 days prior to the date of the hearing to all amateur sports organizations known to the corporation in that sport.”
Subsec. (f)(4). Pub. L. 105–277, § 142(p)(6), substituted “title and notify such national governing body of such probation and of the actions needed to comply with such requirements.” for “title.”



§ 220529. Arbitration of corporation determinations(a) Right to Review.—A party aggrieved by a determination of the corporation under section 220527 or 220528 of this title may obtain review by the arbitration and mediation provider designated by the corporation under section 220522(a)(4).

(b) Procedure.—(1) A demand for arbitration must be submitted within 30 days after the determination of the corporation.

(2) On receipt of a demand for arbitration, the Association shall serve notice on the parties to the arbitration and on the corporation, and shall immediately proceed with arbitration according to the commercial rules of the Association in effect at the time the demand is filed, except that—(A) the arbitration panel shall consist of at least 3 arbitrators, unless the parties to the proceeding agree to a lesser number;

(B) the arbitration hearing shall take place at a site selected by the Association, unless the parties to the proceeding agree to the use of another site; and

(C) the arbitration hearing shall be open to the public.


(3) A decision by the arbitrators shall be by majority vote unless the concurrence of all arbitrators is expressly required by the contesting parties.

(4) Each party may be represented by counsel or by any other authorized representative at the arbitration proceeding.

(5) The parties may offer any evidence they desire and shall produce any additional evidence the arbitrators believe is necessary to an understanding and determination of the dispute. The arbitrators shall be the sole judges of the relevancy and materiality of the evidence offered. Conformity to legal rules of evidence is not necessary.


(c) Settlement.—The arbitrators may settle a dispute arising under this chapter before making a final award, if agreed to by the parties and achieved in a manner not inconsistent with the constitution and bylaws of the corporation.

(d) Binding Nature of Decision.—Final decision of the arbitrators is binding on the parties if the award is not inconsistent with the constitution and bylaws of the corporation.

(e) Reopening Hearings.—(1) At any time before a final decision is made, the hearings may be reopened by the arbitrators on their own motion or on the motion of a party.

(2) If the reopening is based on the motion of a party, and if the reopening would result in the arbitrators’ decision being delayed beyond the specific period agreed to at the beginning of the arbitration proceedings, all parties to the decision must agree to reopen the hearings.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1478; Pub. L. 116–189, § 7(e), Oct. 30, 2020, 134 Stat. 960.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220529(a)36:395(c)(1) (1st sentence).Sept. 21, 1950, ch. 975, title II, § 205(c), as added Nov. 8, 1978, Pub. L. 95–606, § 2, 92 Stat. 3057.
220529(b)(1)36:395(c)(1) (2d sentence). 
220529(b)(2)36:395(c)(1) (last sentence). 
220529(b)(3)36:395(c)(4). 
220529(b)(4)36:395(c)(3) (1st sentence). 
220529(b)(5)36:395(c)(3) (2d, last sentences). 
220529(c)36:395(c)(2). 
220529(d)36:395(c)(5). 
220529(e)36:395(c)(6). 


In subsection (a), the reference to 36:391(c) is omitted because 36:391(c) is omitted as executed. See the revision note for section 220522 of the revised title. The words “may obtain review by” are substituted for “The right to review . . . shall be to” for clarity.
In subsection (b)(2)(A) and (B), the word “mutually” is omitted as unnecessary.
In subsection (b)(4), the word “duly” is omitted as unnecessary.
In subsection (c), the words “in any arbitration”, “the provisions of”, “mutually”, and “to the proceeding” are omitted as unnecessary.
In subsection (d), the word “involved” is omitted as unnecessary.
In subsection (e), the word “contesting” is omitted as unnecessary.
In subsection (e)(2), the words “the reopening is based on the motion of a party” are substituted for “any contesting party makes such a motion” for clarity.

Editorial Notes
Amendments2020—Subsec. (a). Pub. L. 116–189 substituted “the arbitration and mediation provider designated by the corporation under section 220522(a)(4)” for “any regional office of the American Arbitration Association”.



§ 220530. Other amateur sports organizations(a) In General.—An applicable amateur sports organization shall—(1) comply with the reporting requirements of section 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341);

(2) establish reasonable procedures to limit one-on-one interactions, including communications, between an amateur athlete who is a minor and an adult (who is not the minor’s legal guardian) at a facility under the jurisdiction of the applicable amateur sports organization without being in an observable and interruptible distance from another adult, except under emergency circumstances;

(3) offer and provide consistent training to all adult members who are in regular contact with amateur athletes who are minors, and subject to parental consent, to members who are minors, regarding prevention and reporting of child abuse to allow a complainant to report easily an incident of child abuse to appropriate persons; and

(4) prohibit retaliation, by the applicable amateur sports organization, against any individual who makes—(A) a report under paragraph (1); or

(B) any other report relating to abuse of any amateur athlete, including emotional, physical, and sexual abuse.



(b) Definition of Applicable Amateur Sports Organization.—In this section, the term “applicable amateur sports organization” means an amateur sports organization—(1) that is not otherwise subject to the requirements under subchapter III;

(2) that participates in an interstate or international amateur athletic competition; and

(3) whose membership includes any adult who is in regular contact with an amateur athlete who is a minor.


(Added Pub. L. 115–126, title II, § 204(a), Feb. 14, 2018, 132 Stat. 324; amended Pub. L. 116–189, § 7(f), Oct. 30, 2020, 134 Stat. 960.)

Editorial Notes
Amendments2020—Subsec. (a)(2). Pub. L. 116–189, § 7(f)(1), inserted “, including communications,” after “interactions”.
Subsec. (a)(4). Pub. L. 116–189, § 7(f)(2), substituted “makes—” and subpars. (A) and (B) for “makes a report under paragraph (1).”




SUBCHAPTER III 11 Another subchapter III is set out following this subchapter. —GRANT TO KEEP YOUNG ATHLETES SAFE

Codification
Pub. L. 115–141, div. S, title III, § 302(a), Mar. 23, 2018, 132 Stat. 1127, which directed the addition of subchapter III, consisting of section 220531, at the end of chapter 2205, was executed by adding such subchapter III after subchapter II of chapter 2205, to reflect the probable intent of Congress and the intervening addition of a subchapter III, consisting of sections 220541 to 220543, by Pub. L. 115–126, title II, § 202(a), Feb. 14, 2018, 132 Stat. 320.

Editorial Notes
Amendments2018—Pub. L. 115–141, div. S, title III, § 302(a), Mar. 23, 2018, 132 Stat. 1127, added subchapter heading.


§ 220531. Grant to protect young athletes from abuse(a) Authority.—The Attorney General may award a grant to an eligible nonprofit nongovernmental entity in order to support oversight of the United States Olympic and Paralympic Committee and each national governing body with regard to safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse in sports.

(b) Applications.—To be eligible to receive a grant under this section, a nonprofit nongovernmental entity shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, including information that demonstrates that the entity has—(1) nationally recognized expertise in preventing and investigating emotional, physical, and sexual abuse in the athletic programs of the United States Olympic and Paralympic Committee and each national governing body; and

(2) the capacity to oversee regular and random audits to ensure that the policies and procedures used by the United States Olympic and Paralympic Committee and each national governing body to prevent and identify the abuse of an amateur athlete are followed correctly.


(c) Use of Grant Amount.—An entity that receives a grant under this section may use such funds—(1) to develop and test new training materials for emotional, physical, and sexual abuse prevention and identification education in youth athletic programs;

(2) for staff salaries, travel expenses, equipment, printing, and other reasonable expenses necessary to develop, maintain, and disseminate to the United States Olympic and Paralympic Committee, each national governing body, and other amateur sports organizations information about safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse in sports; and

(3) to oversee the administration of the procedures described in subsection (b)(2).


(d) Authorization of Appropriations.—(1) In general.—There is authorized to be appropriated to carry out this section $2,500,000 for each of the fiscal years 2018 through 2022.

(2) Availability of grant funds.—Funds appropriated under this section shall remain available until expended.


(Added Pub. L. 115–141, div. S, title III, § 302(a), Mar. 23, 2018, 132 Stat. 1127; Pub. L. 116–189, §§ 4(a)(11), 7(a)(2)(A)(vi), Oct. 30, 2020, 134 Stat. 946, 957.)

Editorial Notes
Amendments2020—Pub. L. 116–189, § 7(a)(2)(A)(vi)(I), substituted “and each national governing body” for “, each national governing body, and each paralympic sports organization” wherever appearing.
Pub. L. 116–189, § 4(a)(11), substituted “United States Olympic and Paralympic Committee” for “United States Olympic Committee” wherever appearing.
Subsec. (c)(2). Pub. L. 116–189, § 7(a)(2)(A)(vi)(II), struck out “each paralympic sports organization,” after “each national governing body,”.




SUBCHAPTER III 11 Another subchapter III is set out preceding this subchapter. —UNITED STATES CENTER FOR SAFESPORT

Amendment of SubchapterPub. L. 116–189, § 5(a)(1), (c), Oct. 30, 2020, 134 Stat. 946, 947, provided that, effective on the date that is 1 year after Oct. 30, 2020, this subchapter is redesignated as subchapter IV.

Editorial Notes
Amendments2020—Pub. L. 116–189, § 8(a)(2)(A), Oct. 30, 2020, 134 Stat. 966, which directed the amendment of subchapter IV of this chapter by substituting “SAFESPORT” for “SAFE SPORT” in heading effective Oct. 30, 2020, was executed to this subchapter, which was designated as subchapter III on that date, to reflect the probable intent of Congress. This subchapter was redesignated as subchapter IV effective 1 year after Oct. 30, 2020, by Pub. L. 116–189, § 5(a)(1), (c), Oct. 30, 2020, 134 Stat. 946, 947. See Effective Date note set out under section 220551 of this title.
Pub. L. 116–189, § 5(a)(1), Oct. 30, 2020, 134 Stat. 946, redesignated this subchapter, formerly subchapter III, as subchapter IV.
2018—Pub. L. 115–126, title II, § 202(a), Feb. 14, 2018, 132 Stat. 320, added subchapter heading.


§ 220541. Designation of United States Center for SafeSport(a) Duties of Center.—(1) In general.—The United States Center for SafeSport shall—(A) serve as the independent national safe sport organization and be recognized worldwide as the independent national safe sport organization for the United States;

(B) exercise jurisdiction over the corporation and each national governing body with regard to safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse, in sports;

(C) maintain an office for education and outreach that shall develop training, oversight practices, policies, and procedures to prevent the abuse, including emotional, physical, and sexual abuse, of amateur athletes participating in amateur athletic activities through national governing bodies;

(D) maintain an office for response and resolution that shall establish mechanisms that allow for the reporting, investigation, and resolution, pursuant to subsection (c), of alleged sexual abuse in violation of the Center’s policies and procedures;

(E) ensure that the mechanisms under subparagraph (D) provide fair notice and an opportunity to be heard and protect the privacy and safety of complainants;

(F) maintain an office for compliance and audit that shall—(i) ensure that the national governing bodies and the corporation implement and follow the policies and procedures developed by the Center to prevent and promptly report instances of abuse of amateur athletes, including emotional, physical, and sexual abuse; and

(ii) establish mechanisms that allow for the reporting and investigation of alleged violations of such policies and procedures;


(G) publish and maintain a publicly accessible internet website that contains a comprehensive list of adults who are barred by the Center; and

(H) ensure that any action taken by the Center against an individual under the jurisdiction of the Center, including an investigation, the imposition of sanctions, and any other disciplinary action, is carried out in a manner that provides procedural due process to the individual, including, at a minimum—(i) the provision of written notice of the allegations against the individual;

(ii) a right to be represented by counsel or other advisor;

(iii) an opportunity to be heard during the investigation;

(iv) in a case in which a violation is found, a reasoned written decision by the Center; and

(v) the ability to challenge, in a hearing or through arbitration, interim measures or sanctions imposed by the Center.



(2) Rules of construction.—Nothing in this subsection shall be construed—(A) to preclude the Center from imposing interim measures or sanctions on an individual before an opportunity for a hearing or arbitration;

(B) to require the Center to meet a burden of proof higher than the preponderance of the evidence;

(C) to give rise to a claim under State law or to create a private right of action; or

(D) to render the Center a state actor.



(b) Policies and Procedures.—The policies and procedures developed under subsection (a)(1)(C) shall apply as though they were incorporated in and made a part of section 220524 of this title.

(c) Binding Arbitration.—(1) In general.—The Center may, in its discretion, utilize a neutral arbitration body and develop policies and procedures to resolve allegations of sexual abuse within its jurisdiction to determine the opportunity of any amateur athlete, coach, trainer, manager, administrator, or official, who is the subject of such an allegation, to participate in amateur athletic competition.

(2) Preservation of rights.—Nothing in this section shall be construed as altering, superseding, or otherwise affecting the right of an individual within the Center’s jurisdiction to pursue civil remedies through the courts for personal injuries arising from abuse in violation of the Center’s policies and procedures, nor shall the Center condition the participation of any such individual in a proceeding described in paragraph (1) upon an agreement not to pursue such civil remedies.


(d) Limitation on Liability.—(1) In general.—Except as provided in paragraph (2), an applicable entity shall not be liable for damages in any civil action for defamation, libel, slander, or damage to reputation arising out of any action or communication, if the action arises from the execution of the responsibilities or functions described in this section, section 220542, or section 220543.

(2) Exception.—Paragraph (1) shall not apply in any action in which an applicable entity acted with actual malice, or provided information or took action not pursuant to this section, section 220542, or section 220543.

(3) Removal to federal court.—(A) In general.—Any civil action brought in a State court against the Center relating to the responsibilities of the Center under this section, section 220542, or section 220543, shall be removed, on request by the Center, to the district court of the United States in the district in which the action was brought, and such district court shall have original jurisdiction over the action without regard to the amount in controversy or the citizenship of the parties involved.

(B) Rule of construction.—Nothing in this chapter shall be construed to create a private right of action.


(4) Definition of applicable entity.—In this subsection, the term “applicable entity” means—(A) the Center;

(B) a national governing body;

(C) the corporation;

(D) an amateur sports organization or other person sanctioned by a national governing body under section 220525;

(E) an amateur sports organization reporting under section 220530;

(F) any officer, employee, agent, or member of an entity described in subparagraph (A), (B), (C), (D), or (E); and

(G) any individual participating in a proceeding pursuant to this section.



(e) Training Materials.—The office for education and outreach referred to in subsection (a)(1)(C) shall—(1) develop training materials for specific audiences, including coaches, trainers, doctors, young children, adolescents, adults, and individuals with disabilities; and

(2) not less frequently than every 3 years, update such training materials.


(f) Independence.—(1) Prohibition with respect to former employees and board members.—A former employee or board member of the corporation or a national governing body shall not work or volunteer at the Center during the 2-year period beginning on the date on which the former employee or board member ceases employment with the corporation or national governing body.

(2) Athletes serving on board of directors of national governing body.—(A) In general.—An athlete serving on the board of directors of a national governing body who is not otherwise employed by the national governing body, may volunteer at, or serve in an advisory capacity to, the Center.

(B) Ineligibility for employment.—An athlete who has served on the board of directors of a national governing body shall not be eligible for employment at the Center during the 2-year period beginning on the date on which the athlete ceases to serve on such board of directors.


(3) Conflicts of interest.—An executive or attorney for the Center shall be considered to have an inappropriate conflict of interest if the executive or attorney also represents the corporation or a national governing body.

(4) Investigations.—(A) In general.—The corporation and the national governing bodies shall not interfere in, or attempt to influence the outcome of, an investigation.

(B) Report.—In the case of an attempt to interfere in, or influence the outcome of, an investigation, not later than 72 hours after such attempt, the Center shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce and the Committee on the Judiciary of the House of Representatives a report describing the attempt.

(C) Work product.—(i) In general.—Any decision, report, memorandum, work product, notes, or case file of the Center—(I) shall be confidential; and

(II) shall not be subject to discovery, subpoena, or any other means of legal compulsion in any civil action in which the Center is not a party to the action.


(ii) Rule of construction.—Nothing in this subparagraph shall be construed to prohibit the Center from providing work product described in clause (i) to a law enforcement agency for the purpose of assisting in a criminal investigation.




(g) Funding.—(1) Mandatory payments.—(A) Fiscal year 2021.—On January 4, 2021, the corporation shall make a mandatory payment of $20,000,000 to the Center for operating costs of the Center for fiscal year 2021.

(B) Subsequent fiscal years.—For fiscal year 2022 and each fiscal year thereafter, the corporation shall make a mandatory payment of $20,000,000 to the Center not later than the close of business on the first regular business day in January.


(2) Funds from national governing bodies.—The corporation may use funds received from 1 or more national governing bodies to make a mandatory payment required by paragraph (1).

(3) Failure to comply.—(A) In general.—The Center may file a lawsuit to compel payment under paragraph (1).

(B) Penalty.—For each day of late or incomplete payment of a mandatory payment under paragraph (1) after January 1 of the applicable year, the Center shall be allowed to recover from the corporation an additional $20,000.


(4) Accountability.—(A) In general.—Amounts transferred to the Center by the corporation or a national governing body shall be used, in accordance with section 220503(15), primarily for the purpose of carrying out the duties and requirements under sections 220541 through 220543 with respect to the investigation and resolution of allegations of sexual misconduct, or other misconduct, made by amateur athletes.

(B) Use of funds.—(i) In general.—Of the amounts made available to the Center by the corporation or a national governing body in a fiscal year for the purpose described in section 220503(15)—(I) not less than 50 percent shall be used for processing the investigation and resolution of allegations described in subparagraph (A); and

(II) not more than 10 percent may be used for executive compensation of officers and directors of the Center.


(ii) Reserve funds.—(I) In general.—If, after the Center uses the amounts as allocated under clause (i), the Center does not use the entirety of the remaining amounts for the purpose described in subparagraph (A), the Center may retain not more than 25 percent of such amounts as reserve funds.

(II) Return of funds.—The Center shall return to the corporation and national governing bodies any amounts, proportional to the contributions of the corporation and national governing bodies, that remain after the retention described in subclause (I).


(iii) Lobbying and fundraising.—Amounts made available to the Center under this paragraph may not be used for lobbying or fundraising expenses.




(h) Compliance Audits.—(1) In general.—Not less frequently than annually, the Center shall carry out an audit of the corporation and each national governing body—(A) to assess compliance with policies and procedures developed under this subchapter; and

(B) to ensure that consistent training relating to the prevention of child abuse is provided to all staff of the corporation and national governing bodies who are in regular contact with amateur athletes and members who are minors subject to parental consent.


(2) Corrective measures.—(A) In general.—The Center may impose on the corporation or a national governing body a corrective measure to achieve compliance with the policies and procedures developed under this subchapter or the training requirement described in paragraph (1)(B).

(B) Inclusions.—A corrective measure imposed under subparagraph (A) may include the implementation of an athlete safety program or specific policies, additional compliance audits or training, and the imposition of a probationary period.

(C) Enforcement.—(i) In general.—On request by the Center, the corporation shall—(I) enforce any corrective measure required under subparagraph (A); and

(II) report the status of enforcement with respect to a national governing body within a reasonable timeframe.


(ii) Methods.—The corporation may enforce a corrective measure through any means available to the corporation, including by withholding funds from a national governing body, limiting the participation of the national governing body in corporation events, and decertifying a national governing body.

(iii) Effect of noncompliance.—If the corporation fails to enforce a corrective measure within 72 hours of a request under clause (i), the Center may submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce and the Committee on the Judiciary of the House of Representatives a report describing the noncompliance.



(3) Annual report.—(A) In general.—Not less frequently than annually, the Center shall submit to Congress a report on the findings of the audit under paragraph (1) for the preceding year and the status of any corrective measures imposed as a result of the audit.

(B) Public availability.—(i) In general.—Each report under subparagraph (A) shall be made available to the public.

(ii) Personally identifiable information.—A report made available to the public shall not include the personally identifiable information of any individual.




(i) Reports to Corporation.—Not later than 30 days after the end of each calendar quarter that begins after the date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, the Center shall submit to the corporation a statement of the following:(1) The number and nature of misconduct complaints referred to the Center, by sport.

(2) The number and type of pending misconduct complaints under investigation by the Center.

(3) The number of misconduct complaints for which an investigation was terminated or otherwise closed by the Center.

(4) The number of such misconduct complaints reported to law enforcement agencies by the Center for further investigation.

(5) The number of discretionary cases accepted or declined by the Center, by sport.

(6) The average time required for resolution of such cases and misconduct complaints.

(7) Information relating to the educational activities and trainings conducted by the office of education and outreach of the Center during the preceding quarter, including the number of educational activities and trainings developed and provided.


(j) Certifications of Independence.—(1) In general.—Not later than 180 days after the end of a fiscal year, the Comptroller General of the United States shall make available to the public a certification relating to the Center’s independence from the corporation.

(2) Elements.—A certification required by paragraph (1) shall include the following:(A) A finding of whether a violation of a prohibition on employment of former employees or board members of the corporation under subsection (f) has occurred during the year preceding the certification.

(B) A finding of whether an executive or attorney for the Center has had an inappropriate conflict of interest during that year.

(C) A finding of whether the corporation has interfered in, or attempted to influence the outcome of, an investigation by the Center.

(D) Any recommendations of the Comptroller General for resolving any potential risks to the Center’s independence from the corporation.


(3) Authority of comptroller general.—(A) In general.—The Comptroller General may take such reasonable steps as, in the view of the Comptroller General, are necessary to be fully informed about the operations of the corporation and the Center.

(B) Specific authorities.—The Comptroller General shall have—(i) access to, and the right to make copies of, any and all nonprivileged books, records, accounts, correspondence, files, or other documents or electronic records, including emails, of officers, agents, and employees of the Center or the corporation; and

(ii) the right to interview any officer, employee, agent, or consultant of the Center or the corporation.


(C) Treatment of privileged information.—If, under this subsection, the Comptroller General seeks access to information contained within privileged documents or materials in the possession of the Center or the corporation, the Center or the corporation, as the case may be, shall, to the maximum extent practicable, provide the Comptroller General with the information without compromising the applicable privilege.



(Added Pub. L. 115–126, title II, § 202(a), Feb. 14, 2018, 132 Stat. 320; amended Pub. L. 116–189, §§ 7(a)(2)(A)(vii), 8(a)(1), Oct. 30, 2020, 134 Stat. 957, 960.)

Editorial Notes

References in TextThe date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, referred to in subsec. (i), is the date of enactment of Pub. L. 116–189, which was approved Oct. 30, 2020.

Amendments2020—Pub. L. 116–189, § 8(a)(1)(A), substituted “SafeSport” for “Safe Sport” in section catchline. Text quoted in directory language of amendment was editorially conformed to the style of the catchline.
Subsec. (a). Pub. L. 116–189, § 8(a)(1)(B), amended subsec. (a) generally. Prior to amendment, subsec. (a) related to the duties of the United States Center for Safe Sport.
Subsec. (b). Pub. L. 116–189, § 8(a)(1)(C), substituted “subsection (a)(1)(C)” for “subsection (a)(3)”.
Subsec. (d)(3). Pub. L. 116–189, § 8(a)(1)(D)(iii), added par. (3). Former par. (3) redesignated (4).
Subsec. (d)(3)(C). Pub. L. 116–189, § 8(a)(1)(D)(i), added subpar. (C).
Pub. L. 116–189, § 7(a)(2)(A)(vii), struck out subpar. (C) which read as follows: “a paralympic sports organization;”.
Subsec. (d)(4). Pub. L. 116–189, § 8(a)(1)(D)(ii), redesignated par. (3) as (4).
Subsecs. (e) to (j). Pub. L. 116–189, § 8(a)(1)(E), added subsecs. (e) to (j).



§ 220542. Additional duties(a) In General.—The Center shall—(1) develop training, oversight practices, policies, and procedures for implementation by a national governing body to prevent the abuse, including emotional, physical, and sexual abuse, of any amateur athlete; 11 So in original.

(2) include in the policies and procedures developed under section 220541(a)(3)— 22 See References in Text note below.(A) a requirement that all adult members of a national governing body or a facility under the jurisdiction of a national governing body, and all adults authorized by such members to interact with an amateur athlete, report immediately any allegation of child abuse of an amateur athlete who is a minor to—(i) law enforcement consistent with section 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341); and

(ii) the Center, whenever such members or adults learn of facts leading them to suspect reasonably that an amateur athlete who is a minor has suffered an incident of child abuse;


(B) a requirement that the Center shall immediately report to law enforcement consistent with section 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341) any allegation of child abuse of an amateur athlete who is a minor, including any report of such abuse submitted to the Center by a minor or by any person who is not otherwise required to report such abuse;

(C) 1 or more policies that prohibit any individual who is an employee, contractor, or agent of the Center from assisting a member or former member in obtaining a new job (except for the routine transmission of administrative and personnel files) if the individual knows that such member or former member violated the policies or procedures of the Center related to sexual misconduct or was convicted of a crime involving sexual misconduct with a minor in violation of applicable law;

(D) a requirement that the Center, including any officer, agent, attorney, or staff member of the Center, shall not take any action to notify an alleged perpetrator of abuse of an amateur athlete of any ongoing investigation or accusation unless—(i) the Center has reason to believe an imminent hazard will result from failing to so notify the alleged perpetrator; or

(ii) law enforcement—(I) authorizes the Center to take such action; or

(II) declines or fails to act on, or fails to respond to the Center with respect to, the allegation within 72 hours after the time at which the Center reports to law enforcement under subparagraph (B);



(E) a mechanism, approved by a trained expert on child abuse, that allows a complainant to report easily an incident of child abuse to the Center, a national governing body, law enforcement authorities, or other appropriate authorities;

(F) reasonable procedures to limit one-on-one interactions, including communications, between an amateur athlete who is a minor and an adult (who is not the minor’s legal guardian) at a facility under the jurisdiction of a national governing body without being in an observable and interruptible distance from another adult, except under emergency circumstances;

(G) procedures to prohibit retaliation by the corporation or any national governing body against any individual who makes—(i) a report under subparagraph (A) or (E); or

(ii) any other report relating to abuse of any amateur athlete, including emotional, physical, and sexual abuse;


(H) oversight procedures, including regular and random audits conducted by subject matter experts unaffiliated with, and independent of, a national governing body to ensure that policies and procedures developed under that section are followed correctly and that consistent training is offered and given to all adult members who are in regular contact with amateur athletes who are minors, and subject to parental consent, to members who are minors, regarding prevention of child abuse;

(I) a mechanism by which a national governing body can—(i) share confidentially a report of suspected child abuse of an amateur athlete who is a minor by a member of a national governing body or an adult authorized by a national governing body or an amateur sports organization to interact with an amateur athlete who is a minor, with the Center, which in turn, may share with relevant national governing bodies and other entities; and

(ii) withhold providing to an adult who is the subject of an allegation of child abuse authority to interact with an amateur athlete who is a minor until the resolution of such allegation;


(J) a prohibition on the use in a decision of the Center under section 220541(a)(1)(D) of any evidence relating to other sexual behavior or the sexual predisposition of the alleged victim, or the admission of any such evidence in arbitration, unless the probative value of the use or admission of such evidence, as determined by the Center or the arbitrator, as applicable, substantially outweighs the danger of—(i) any harm to the alleged victim; and

(ii) unfair prejudice to any party; and


(K) training for investigators on appropriate methods and techniques for ensuring sensitivity toward alleged victims during interviews and other investigative activities.



(b) Rule of Construction.—Nothing in this section shall be construed to limit the ability of a national governing body to impose an interim measure to prevent an individual who is the subject of an allegation of sexual abuse from interacting with an amateur athlete prior to the Center exercising its jurisdiction over a matter.

(Added Pub. L. 115–126, title II, § 202(a), Feb. 14, 2018, 132 Stat. 322; amended Pub. L. 116–189, §§ 7(a)(2)(A)(viii), 8(b), Oct. 30, 2020, 134 Stat. 957, 966.)

Editorial Notes

References in TextPar. (3) of section 220541(a), referred to in subsec. (a)(2), was struck out in the general amendment of subsection (a) of section 220541 of this title by Pub. L. 116–189, § 8(a)(1)(B), Oct. 30, 2020, 134 Stat. 960. See section 220541(a)(1)(C) of this title.

Amendments2020—Pub. L. 116–189, § 8(b)(1), struck out period at end of section catchline.
Subsec. (a)(1). Pub. L. 116–189, § 8(b)(2)(A), substituted semicolon at end for “; and”.
Pub. L. 116–189, § 7(a)(2)(A)(viii)(I), struck out “or paralympic sports organization” after “national governing body”.
Subsec. (a)(2)(A). Pub. L. 116–189, § 8(b)(2)(B)(i), added cls. (i) and (ii) and struck out former cls. (i) and (ii) which read as follows:
“(i) the Center, whenever such members or adults learn of facts leading them to suspect reasonably that an amateur athlete who is a minor has suffered an incident of child abuse; and
“(ii) law enforcement consistent with section 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341);”.
Pub. L. 116–189, § 7(a)(2)(A)(viii)(I), (II)(aa), struck out “, a paralympic sports organization,” after “members of a national governing body” and “or paralympic sports organization” after “jurisdiction of a national governing body” in introductory provisions.
Subsec. (a)(2)(B). Pub. L. 116–189, § 8(b)(2)(B)(iii), added subpar. (B). Former subpar. (B) redesignated (E).
Subsec. (a)(2)(C), (D). Pub. L. 116–189, § 8(b)(2)(B)(iii), added subpars. (C) and (D). Former subpars. (C) and (D) redesignated (F) and (G), respectively.
Pub. L. 116–189, § 7(a)(2)(A)(viii)(I), struck out “or paralympic sports organization” after “national governing body”.
Subsec. (a)(2)(E). Pub. L. 116–189, § 8(b)(2)(B)(ii), redesignated subpar. (B) as (E). Former subpar. (E) redesignated (H).
Pub. L. 116–189, § 7(a)(2)(A)(viii)(II)(bb), struck out “or a paralympic sports organization of each national governing body and paralympic sports organization” after “a national governing body”.
Subsec. (a)(2)(F). Pub. L. 116–189, § 8(b)(2)(B)(ii), (iv), redesignated subpar. (C) as (F) and inserted “, including communications,” after “interactions”. Former subpar. (F) redesignated (I).
Pub. L. 116–189, § 7(a)(2)(A)(viii)(I), struck out “or paralympic sports organization” after “a national governing body” in introductory provisions.
Subsec. (a)(2)(F)(i). Pub. L. 116–189, § 7(a)(2)(A)(viii)(I), (II)(cc), substituted “a national governing body or an adult” for “a national governing body or paralympic sports organization, or an adult” and struck out “, paralympic sports organization,” after “by a national governing body” and “, paralympic sports organizations,” after “national governing bodies”.
Subsec. (a)(2)(G). Pub. L. 116–189, § 8(b)(2)(B)(ii), (v), redesignated subpar. (D) as (G) and amended it generally. Prior to amendment, subpar. read as follows: “procedures to prohibit retaliation, by any national governing body or paralympic sports organization, against any individual who makes a report under subparagraph (A) or subparagraph (B);”.
Subsec. (a)(2)(H), (I). Pub. L. 116–189, § 8(b)(2)(B)(ii), redesignated subpars. (E) and (F) as (H) and (I), respectively.
Subsec. (a)(2)(J), (K). Pub. L. 116–189, § 8(b)(2)(B)(vi)–(viii), added subpars. (J) and (K).
Subsec. (b). Pub. L. 116–189, § 7(a)(2)(A)(viii)(I), struck out “or paralympic sports organization” after “a national governing body”.




SUBCHAPTER V—DISSOLUTION OF BOARD OF DIRECTORS OF CORPORATION AND TERMINATION OF RECOGNITION OF NATIONAL GOVERNING BODIES

Amendments2020—Pub. L. 116–189, § 5(a)(2), Oct. 30, 2020, 134 Stat. 946, added subchapter heading.


§ 220551. Definitions
In this subchapter, the term “joint resolution” means a joint resolution—(1) which does not have a preamble; and

(2) for which—(A)(i) the title is only as follows: “A joint resolution to dissolve the board of directors of the United States Olympic and Paralympic Committee”; and

(ii) the matter after the resolving clause—(I) is as follows: “That Congress finds that dissolving the board of directors of the United States Olympic and Paralympic Committee would not unduly interfere with the operations of chapter 2205 of title 36, United States Code”; and

(II) prescribes adequate procedures for forming a board of directors of the corporation as expeditiously as possible and in a manner that safeguards the membership and voting power of the representatives of amateur athletes at all times, consistent with the membership and voting power of amateur athletes under section 220504(b)(2); or



(B)(i) the title is only as follows: “A joint resolution relating to terminating the recognition of a national governing body”; and

(ii) the matter after the resolving clause is only as follows: “That Congress determines that _________, which is recognized as a national governing body under section 220521 of title 36, United States Code, has failed to fulfill its duties, as described in section 220524 of title 36, United States Code”, the blank space being filled in with the name of the applicable national governing body.



(Added Pub. L. 116–189, § 5(a)(2), Oct. 30, 2020, 134 Stat. 946.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 116–189, § 5(c), Oct. 30, 2020, 134 Stat. 947, provided that: “The amendments made by this section [enacting this subchapter and redesignating subchapter III relating to United States Center for SafeSport as subchapter IV] shall take effect on the date that is 1 year after the date of the enactment of this Act [Oct. 30, 2020].”




§ 220552. Dissolution of board of directors of corporation and termination of recognition of national governing bodies(a) Dissolution of Board of Directors of Corporation.—Effective on the date of enactment of a joint resolution described in section 220551(2)(A) with respect to the board of directors of the corporation, such board of directors shall be dissolved.

(b) Termination of Recognition of National Governing Body.—Effective on the date of enactment of a joint resolution described in section 220551(2)(B) with respect to a national governing body, the recognition of the applicable amateur sports organization as a national governing body shall cease to have force or effect.

(Added Pub. L. 116–189, § 5(a)(2), Oct. 30, 2020, 134 Stat. 947.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the date that is 1 year after Oct. 30, 2020, see section 5(c) of Pub. L. 116–189, set out as a note under section 220551 of this title.



§ 220543. Records, audits, and reports(a) Records.—The Center shall keep correct and complete records of account.

(b) Audits and Transparency.—(1) Annual audit.—(A) In general.—Not less frequently than annually, the financial statements of the Center for the preceding fiscal year shall be audited by an independent auditor in accordance with generally accepted accounting principles—(i) to ensure the adequacy of the internal controls of the Center; and

(ii) to prevent waste, fraud, or misuse of funds transferred to the Center by the corporation or the national governing bodies.


(B) Location.—An audit under subparagraph (A) shall be conducted at the location at which the financial statements of the Center normally are kept.

(C) Report.—Not later than 180 days after the date on which an audit under subparagraph (A) is completed, the independent auditor shall issue an audit report.

(D) Corrective action plan.—(i) In general.—On completion of the audit report under subparagraph (C) for a fiscal year, the Center shall prepare, in a separate document, a corrective action plan that responds to any corrective action recommended by the independent auditor.

(ii) Matters to be included.—A corrective action plan under clause (i) shall include the following for each such corrective action:(I) The name of the person responsible for the corrective action.

(II) A description of the planned corrective action.

(III) The anticipated completion date of the corrective action.

(IV) In the case of a recommended corrective action based on a finding in the audit report with which the Center disagrees, or for which the Center determines that corrective action is not required, an explanation and a specific reason for noncompliance with the recommendation.




(2) Access to records and personnel.—With respect to an audit under paragraph (1), the Center shall provide the independent auditor access to all records, documents, and personnel and financial statements of the Center necessary to carry out the audit.

(3) Public availability.—(A) In general.—The Center shall make available to the public on an easily accessible internet website of the Center—(i) each audit report under paragraph (1)(C);

(ii) the Internal Revenue Service Form 990 of the Center for each year, filed under section 501(c) of the Internal Revenue Code of 1986; and

(iii) the minutes of the quarterly meetings of the board of directors of the Center.


(B) Personally identifiable information.—An audit report or the minutes made available under subparagraph (A) shall not include the personally identifiable information of any individual.


(4) Rule of construction.—For purposes of this subsection, the Center shall be considered a private entity.


(c) Report.—The Center shall submit an annual report to Congress, including—(1) a strategic plan with respect to the manner in which the Center shall fulfill its duties under sections 220541 and 220542;

(2) a detailed description of the efforts made by the Center to comply with such strategic plan during the preceding year;

(3) any financial statement necessary to present fairly the assets, liabilities, and surplus or deficit of the Center for the preceding year;

(4) an analysis of the changes in the amounts of such assets, liabilities, and surplus or deficit during the preceding year;

(5) a detailed description of Center activities, including—(A) the number and nature of misconduct complaints referred to the Center;

(B) the total number and type of pending misconduct complaints under investigation by the Center;

(C) the number of misconduct complaints for which an investigation was terminated or otherwise closed by the Center; and

(D) the number of such misconduct complaints reported to law enforcement agencies by the Center for further investigation;


(6) a detailed description of any complaint of retaliation made during the preceding year by an officer or employee of the Center or a contractor or subcontractor of the Center that includes—(A) the number of such complaints; and

(B) the outcome of each such complaint;


(7) information relating to the educational activities and trainings conducted by the office of education and outreach of the Center during the preceding year, including the number of educational activities and trainings developed and provided; and

(8) a description of the activities of the Center.


(d) Definitions.—In this section—(1) “audit report” means a report by an independent auditor that includes—(A) an opinion or a disclaimer of opinion that presents the assessment of the independent auditor with respect to the financial records of the Center, including whether such records are accurate and have been maintained in accordance with generally accepted accounting principles;

(B) an assessment of the internal controls used by the Center that describes the scope of testing of the internal controls and the results of such testing; and

(C) a compliance assessment that includes an opinion or a disclaimer of opinion as to whether the Center has complied with the terms and conditions of subsection (b); and


(2) “independent auditor” means an independent certified public accountant or independent licensed public accountant, certified or licensed by a regulatory authority of a State or a political subdivision of a State, who meets the standards specified in generally accepted accounting principles.


(Added Pub. L. 115–126, title II, § 202(a), Feb. 14, 2018, 132 Stat. 323; amended Pub. L. 116–189, § 8(c), Oct. 30, 2020, 134 Stat. 968.)

Editorial Notes

References in TextSection 501(c) of the Internal Revenue Code of 1986, referred to in subsec. (b)(3)(A)(ii), is classified to section 501(c) of Title 26, Internal Revenue Code.

Amendments2020—Subsecs. (b) to (d). Pub. L. 116–189 added subsecs. (b) to (d) and struck out former subsec. (b). Prior to amendment, text of subsec. (b) read as follows: “The Center shall submit an annual report to Congress, including—
“(1) an audit conducted and submitted in accordance with section 10101; and
“(2) a description of the activities of the Center.”





CHAPTER 2207—UNITED STATES SUBMARINE VETERANS OF WORLD WAR II



Sec.


220701.Definition.


220702.Organization.


220703.Purposes.


220704.Membership.


220705.Governing body.


220706.Powers.


220707.Restrictions.


220708.Duty to maintain tax-exempt status.


220709.Records and inspection.


220710.Service of process.


220711.Liability for acts of officers and agents.


220712.Annual report.



§ 220701. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22070136:1813.Nov. 20, 1981, Pub. L. 97–83, § 14, 95 Stat. 1096.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 220702. Organization(a) Federal Charter.—United States Submarine Veterans of World War II (in this chapter, the “corporation”), a nonprofit corporation incorporated in New Jersey and Colorado, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220702(a)36:1801.Nov. 20, 1981, Pub. L. 97–83, §§ 1, 15 (last sentence), 16, 95 Stat. 1094, 1096.
220702(b)36:1814 (last sentence).36:1815.


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary words.



§ 220703. Purposes
The purposes of the corporation are as provided in its articles of incorporation and include—(1) preserving and promoting patriotism and loyalty to the United States of America;

(2) perpetuating and establishing memorials to the memory of shipmates who served aboard United States submarines and gave their lives in submarine warfare during World War II;

(3) promoting the spirit and unity that existed among the United States Navy submarine crewmen during World War II;

(4) fostering general public awareness of life aboard submarines during World War II, through securing, restoring, and displaying the submarines that were in service at that time;

(5) sponsoring annual college scholarships; and

(6) performing acts of charity as provided in the constitution and bylaws of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22070336:1803.Nov. 20, 1981, Pub. L. 97–83, § 3, 95 Stat. 1094.


Before clause (1), the words “objects” is omitted as included in “purposes”.
In clause (1), the words “preserving and promoting” are added for clarity.



§ 220704. Membership
Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22070436:1805.Nov. 20, 1981, Pub. L. 97–83, § 5, 95 Stat. 1094.





§ 220705. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220705(a)36:1806.Nov. 20, 1981, Pub. L. 97–83, §§ 6, 7, 95 Stat. 1095.
220705(b)36:1807. 


The words “and in conformity with the laws of the State or States in which it is incorporated” in 36:1806 and “and in conformity with the laws of the State or States wherein it is incorporated” in 36:1807 are omitted as unnecessary.



§ 220706. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22070636:1802.Nov. 20, 1981, Pub. L. 97–83, § 2, 95 Stat. 1094.


The words “and subject to the laws of such State or States” are omitted as unnecessary.



§ 220707. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or otherwise participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1480.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


220707(a)36:1808(d).Nov. 20, 1981, Pub. L. 97–83, § 8, 95 Stat. 1095.
220707(b)36:1808(c). 
220707(c)36:1808(a). 
220707(d)36:1808(b). 
220707(e)36:1808(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “acting as such officer or director” for consistency in the revised title.
In subsection (c), the words “may not” are substituted for “No part of . . . shall” for consistency in the revised title and to eliminate unnecessary words. The words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not” are substituted for “Nothing in this subsection shall be construed to” for consistency in the revised title and to eliminate unnecessary words.



§ 220708. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1480.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22070836:1814 (1st sentence).Nov. 20, 1981, Pub. L. 97–83, § 15 (1st sentence), 95 Stat. 1096.





§ 220709. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1480.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22070936:1810.Nov. 20, 1981, Pub. L. 97–83, § 10, 95 Stat. 1095.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 220710. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1480.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22071036:1804.Nov. 20, 1981, Pub. L. 97–83, § 4, 95 Stat. 1094.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 220711. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1480.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22071136:1809.Nov. 20, 1981, Pub. L. 97–83, § 9, 95 Stat. 1095.





§ 220712. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1480.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


22071236:1811.Nov. 20, 1981, Pub. L. 97–83, § 12, 95 Stat. 1096.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 207 of House Document No. 103–7.




CHAPTERS 2209 THROUGH 2299—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(19), Dec. 18, 2014, 128 Stat. 2839, added placeholder for chapters 2209 to 2299.


CHAPTER 2301—VETERANS OF FOREIGN WARS OF THE UNITED STATES



Sec.


230101.Organization.


230102.Purposes.


230103.Membership.


230104.Powers.


230105.Exclusive right to name, seal, emblems, and badges.


230106.Service of process.


230107.Annual report.



§ 230101. Organization(a) Federal Charter.—Veterans of Foreign Wars of the United States (in this chapter, the “corporation”), a national association of veterans who as soldiers, sailors, marines, and airmen served this Nation in wars, campaigns, and expeditions on foreign soil or in hostile waters, is a federally chartered corporation.

(b) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1481; Pub. L. 113–199, § 1(a), Dec. 4, 2014, 128 Stat. 2058.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


230101(a)36:111.May 28, 1936, ch. 471, § 1, 49 Stat. 1390; May 29, 1953, ch. 85, § 1, 67 Stat. 40.
 36:112.May 28, 1936, ch. 471, §§ 2, 4 (words before 4th semicolon related to perpetual succession), 49 Stat. 1390, 1391.
230101(b)36:114 (words before 4th semicolon related to perpetual succession). 


Subsection (a) is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.
In subsection (b), the words “perpetual existence” are substituted for “perpetual succession” for consistency in the revised title.

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–199 substituted “veterans” for “men”.



§ 230102. Purposes
The purposes of the corporation are fraternal, patriotic, historical, charitable, and educational, and are—(1) to preserve and strengthen comradeship among its members;

(2) to assist worthy comrades;

(3) to perpetuate the memory and history of our dead, and to assist their surviving spouses and orphans;

(4) to maintain true allegiance to the Government of the United States, and fidelity to its Constitution and laws;

(5) to foster true patriotism;

(6) to maintain and extend the institutions of American freedom; and

(7) to preserve and defend the United States from all enemies.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1481; Pub. L. 107–242, § 2, Oct. 16, 2002, 116 Stat. 1497; Pub. L. 113–199, § 1(b), Dec. 4, 2014, 128 Stat. 2058.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23010236:113.May 28, 1936, ch. 471, § 3, 49 Stat. 1391.



Editorial Notes
Amendments2014—Par. (3). Pub. L. 113–199 substituted “surviving spouses” for “widows”.
2002—Pub. L. 107–242 inserted “charitable,” before “and educational,” in introductory provisions.



§ 230103. Membership
An individual is eligible for membership in the corporation only if the individual served honorably as a member of the Armed Forces of the United States—(1) in a foreign war, insurrection, or expedition in service that—(A) has been recognized as campaign-medal service; and

(B) is governed by the authorization of the award of a campaign badge by the United States Government;


(2) on the Korean peninsula or in its territorial waters for at least 30 consecutive days, or a total of 60 days, after June 30, 1949; or

(3) in an area which entitled the individual to receive special pay for duty subject to hostile fire or imminent danger under section 310 or 351 of title 37.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1481; Pub. L. 107–242, § 1(a), Oct. 16, 2002, 116 Stat. 1497; Pub. L. 114–328, div. A, title VI, § 618(g), Dec. 23, 2016, 130 Stat. 2160.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23010336:115.May 28, 1936, ch. 471, § 5, 49 Stat. 1391; May 29, 1953, ch. 85, § 2, 67 Stat. 40; Mar. 7, 1995, Pub. L. 104–3, 109 Stat. 47.


The words “is eligible for membership . . . only if” are substituted for “may not be a member . . . unless” for consistency in the revised title. The words “served honorably as a member of the armed forces of the United States” are substituted for “served honorably as a member of the Armed Forces of the United States” and “while a member of the Armed Forces of the United States, served honorably” to eliminate unnecessary words. In clause (2), the words “at least” are substituted for “not less than” for consistency in the revised title.

Editorial Notes
Amendments2016—Par. (3). Pub. L. 114–328 inserted “or 351” after “section 310”.
2002—Par. (3). Pub. L. 107–242 added par. (3).



§ 230104. Powers
The corporation may—(1) adopt and amend a constitution, bylaws, and regulations to carry out the purposes of the corporation;

(2) adopt and alter a corporate seal;

(3) establish and maintain offices to conduct its activities;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary and appropriate to carry out the purposes of the corporation;

(6) establish, regulate, and discontinue subordinate State and territorial subdivisions and local chapters or posts;

(7) publish a magazine and other publications;

(8) sue and be sued; and

(9) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1481.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23010436:114 (words before 4th semicolon less perpetual succession, words after 5th semicolon).May 28, 1936, ch. 471, § 4 (words before 4th semicolon less perpetual succession, words after 5th semicolon), 6, 49 Stat. 1391.
 36:116. 


In this section, the text of 36:116 is omitted as executed and obsolete.
In clause (1), the words “apply, and administer” are omitted as unnecessary and for consistency in the revised title. The words “not inconsistent with the laws of the United States or of any State” are omitted as unnecessary.
In clause (2), the words “at pleasure” are omitted for consistency in the revised title.
In clause (3), the word “activities” is substituted for “business” for consistency in the revised title.
Clauses (4) and (5) are substituted for “to receive, hold, own, use, and dispose of such real estate, personal property, money, contract, rights, and privileges as shall be deemed necessary and incidental for its corporate purposes” for consistency in the revised title and to eliminate unnecessary words.
In clause (8), the words “in courts of law and equity” are omitted as unnecessary.
In clause (9), the words “do any other act” are substituted for “generally to do any and all such acts and things” for consistency in the revised title and to eliminate unnecessary words.



§ 230105. Exclusive right to name, seal, emblems, and badges
The corporation has the exclusive right to use the name “Veterans of Foreign Wars of the United States” and its corporate seal and to manufacture and use emblems and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23010536:114 (words between 4th and 5th semicolons).May 28, 1936, ch. 471, §§ 4 (words between 4th and 5th semicolons), 7, 49 Stat. 1391.
 36:117. 


The words “sole”, “to have and”, and “in carrying out its purposes” in 36:117 are omitted as unnecessary. The words “as may be deemed necessary in the fulfillment of the purposes of the corporation” are omitted as unnecessary.



§ 230106. Service of process
As a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, the name and address of an agent in that State on whom legal process or demands against the corporation may be served.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23010636:119.May 28, 1936, ch. 471, § 9, 49 Stat. 1391.


The words “precedent”, “herein”, and “or conferred” are omitted as unnecessary. The words “with the secretary of state or other designated official” are substituted for “in the office of the Secretary of State” for consistency in the revised title. The words “post-office” and “authorized” are omitted as unnecessary.



§ 230107. Annual report
Not later than January 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23010736:118.May 28, 1936, ch. 471, § 8, 49 Stat. 1391; Aug. 30, 1964, Pub. L. 88–504, § 4(10), 78 Stat. 637.


The word “submit” is substituted for “make and transmit” for consistency in the revised title.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 207 of House Document No. 103–7.




CHAPTER 2303—VETERANS OF WORLD WAR I OF THE UNITED STATES OF AMERICA, INCORPORATED



Sec.


230301.Organization.


230302.Purposes.


230303.Membership.


230304.Governing body.


230305.Powers.


230306.Exclusive right to name, seals, emblems, and badges.


230307.Restrictions.


230308.Principal office.


230309.Records and inspection.


230310.Service of process.


230311.Liability for acts of officers and agents.


230312.Annual report.


230313.Termination of existence and distribution of assets.



§ 230301. Organization(a) Federal Charter.—Veterans of World War I of the United States of America, Incorporated (in this chapter, the “corporation”), is a federally chartered corporation.

(b) Place of Incorporation and Domicile.—The corporation is declared to be incorporated and domiciled in the District of Columbia.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23030136:761.July 18, 1958, Pub. L. 85–530, §§ 1, 2, 4(1), 72 Stat. 370, 371.
 36:762.36:764(1).


This section is substituted for the source provisions for consistency in the revised title and to eliminate unnecessary and executed words.



§ 230302. Purposes
The purposes of the corporation are patriotic, fraternal, historical, and educational, in the service and for the benefit of veterans of World War I, and are—(1) to provide for the veterans of World War I an organization for their mutual benefit, pleasure, and amusement which will afford them opportunities and means for personal contact with each other to keep alive friendships and memories of World War I and to venerate the memory of their honored dead;

(2) to cooperate to the fullest extent and in a harmonious manner with all veterans’ organizations so that the best interests of all veterans of all wars in which the United States has participated, and the widows and orphans of deceased veterans of those wars, may best be served;

(3) to stimulate communities and political subdivisions into taking more interest in veterans of World War I, the widows and orphans of those deceased veterans, and the problems of those veterans and their widows and orphans;

(4) to collate, preserve, and encourage the study of historical episodes, chronicles, mementos, and events pertaining to World War I;

(5) to fight vigorously to uphold the Constitution and laws of the United States as well as the individual States of the Union and to foster the spirit and practice of true Americanism;

(6) to fight unceasingly for our national security to protect Americans from enemies within our borders, as well as those from without, so that our American way of life is preserved;

(7) to fight to the utmost all those alien forces, particularly forces such as communism, whose objectives are to deny our very existence as a free people; and

(8) to do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1482.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23030236:763.July 18, 1958, Pub. L. 85–530, § 3, 72 Stat. 371.





§ 230303. Membership(a) Eligibility.—Eligibility for membership in the corporation and the rights, privileges, and designation of classes of members are as provided in the constitution and bylaws of the corporation. However, an individual who did not serve honorably in the Armed Forces of the United States during the period beginning April 6, 1917, and ending November 11, 1918, is not eligible for all classes of membership.

(b) Voting.—Each member of the corporation (except an associate or honorary member) has one vote on each matter submitted to a vote at a meeting of the members of the corporation except the national convention.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1483.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


230303(a)36:765.July 18, 1958, Pub. L. 85–530, §§ 5, 6(b), 72 Stat. 372.
230303(b)36:766(b). 


In subsection (a), the words “is not eligible for all classes of membership” are substituted for “in no case shall eligibility for all classes of membership include” to eliminate unnecessary words.



§ 230304. Governing body(a) National Convention.—(1) The national convention is the supreme governing authority of the corporation.

(2) The national convention is composed of officers and elected representatives from the States and other local subdivisions of the corporation as provided in the constitution and bylaws of the corporation. However, the form of government of the corporation must be representative of the membership at large and may not permit concentration of control in a limited number of members or in a self-perpetuating group not representative of the membership at large. Each elected representative is entitled to one vote at the national convention.

(3) The meetings of the national convention may be held in the District of Columbia or in any State, territory, or possession of the United States.


(b) Board of Administration.—(1) During the intervals between the national convention, the board of administration is the governing board of the corporation and is responsible for the general policies, program, and activities of the corporation.

(2) The board shall consist of at least 7 members elected in the manner and for the term provided in the constitution and bylaws.


(c) Officers.—(1) The officers of the corporation are a national commander, a national senior vice commander, a national junior vice commander, a national quartermaster, a national adjutant, a national judge advocate, 9 regional vice commanders, and other officers as provided in the constitution and bylaws. One individual may hold the offices of national quartermaster and national adjutant.

(2) The titles, manner of selection, term of office, and duties of the officers are as provided in the constitution and bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1483.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


230304(a)36:766(a).July 18, 1958, Pub. L. 85–530, §§ 6(a), 7, 8, 72 Stat. 372.
230304(b)(1)36:767(a). 
230304(b)(2)36:767(b), (c). 
230304(c)36:768. 


In subsection (a)(2), the words “always” and “the hands of” are omitted as unnecessary.
In subsection (a)(3), the words “State, territory, or possession of the United States” are substituted for “State or Territory” for consistency in the revised title and with other titles of the United States Code.
In subsection (b)(2), the text of 36:767(b) is omitted as executed and obsolete.



§ 230305. Powers
The corporation may—(1) adopt and amend a constitution and bylaws for the management of its property and the regulation of its affairs;

(2) adopt and alter a corporate seal;

(3) choose officers, managers, employees, and agents as the activities of the corporation require;

(4) make contracts;

(5) acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;

(6) borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;

(7) sue and be sued; and

(8) do any other act necessary and proper to carry out the purposes of the corporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1484.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23030536:764(2)–(10).July 18, 1958, Pub. L. 85–530, §§ 4(2)–(10), 18, 72 Stat. 371, 375.
 36:778. 


In this section, the text of 36:778 is omitted as executed and obsolete.
In clause (1), the word “alter” is omitted as included in “amend”. The words “not inconsistent with the laws of the United States or any State in which the corporation is to operate” are omitted as unnecessary.
In clause (2), the word “use” is omitted as unnecessary.
In clause (4), the words “make contracts” are substituted for “contract and be contracted with” for consistency in the revised title and to eliminate unnecessary words.
Clause (5) is substituted for “take by lease, gift, purchase, grant, devise, or bequest from any public body or agency or any private corporation, association, partnership, firm, or individual and to hold absolutely or in trust for any of the purposes of the corporation any property, real, personal, or mixed, necessary or convenient for attaining the objects and carrying into effect the purposes of the corporation” and “transfer, convey, lease, sublease, encumber, and otherwise alienate real, personal, or mixed property” for consistency in the revised title and to eliminate unnecessary words. The words “subject, however, to applicable provisions of law of any State (A) governing the amount or kind of property which may be held by, or (B) otherwise limiting or controlling the ownership of property by, a corporation operating in such State” are omitted as unnecessary.
In clause (6), the words “for the purposes of the corporation” are omitted as unnecessary. The words “issue instruments of indebtedness, and secure its obligations by granting security interests in its property” are substituted for “issue bonds therefor, and secure the same by mortgage, deed of trust, pledge, or otherwise” for consistency in the revised title and to eliminate unnecessary words. The words “subject in every case to all applicable provisions of Federal and State laws” are omitted as unnecessary.
In clause (7), the words “complain and defend in any court of competent jurisdiction” are omitted as unnecessary.
In clause (8), the words “any other act” are substituted for “any and all acts and things” for consistency in the revised title and to eliminate unnecessary words. The word “objects” is omitted as included in “purposes”.



§ 230306. Exclusive right to name, seals, emblems, and badges
The corporation and its subordinate divisions have the exclusive right to use the name “Veterans of World War I of the United States of America, Incorporated”. The corporation has the exclusive right to use, and to allow others to use, seals, emblems, and badges the corporation adopts.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1484.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23030636:777.July 18, 1958, Pub. L. 85–530, § 17, 72 Stat. 374.


The words “sole”, “or refuse”, and “and such emblems, seals, and badges as have heretofore been used by the Ohio corporation described in section 778 of this title” are omitted as unnecessary. The words “and the right to which may be lawfully transferred to the corporation” are omitted as executed.



§ 230307. Restrictions(a) Stocks and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or an officer or agent as such may not contribute to, support, or assist a political party or candidate for public office.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, an officer or member during the life of the corporation or on its dissolution or final liquidation. This subsection does not prevent the payment of compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of administration of the corporation.

(d) Loans.—The corporation may not make a loan or advance to an officer or employee. Members of the board of administration who vote for or assent to making a loan or advance to an officer or employee, and officers who participate in making the loan or advance, are jointly and severally liable to the corporation for the amount of the loan or advance until it is repaid.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1484.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


230307(a)36:773.July 18, 1958, Pub. L. 85–530, §§ 10, 11, 13, 72 Stat. 373, 374.
230307(b)36:771. 
230307(c)36:770(a). 
230307(d)36:770(b). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (c), the words “inure to the benefit of” are substituted for “inure to” for consistency in the revised title. The words “This subsection does not” are substituted for “Nothing in this subsection, however, shall be construed to” for consistency in the revised title and to eliminate unnecessary words.
In subsection (d), the words “or advance” are added in 2 places for consistency in the subsection.



§ 230308. Principal office
The principal office of the corporation shall be in the District of Columbia or another place decided by the board of administration. However, the activities of the corporation are not confined to the place where the principal office is located but may be conducted in the District of Columbia and throughout the States, territories, and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1485.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23030836:769(a).July 18, 1958, Pub. L. 85–530, § 9(a), 72 Stat. 373.


The word “various” is omitted as unnecessary.



§ 230309. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account; and

(2) minutes of the proceedings of its national convention and board of administration.


(b) Inspection.—A member, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1485.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23030936:774.July 18, 1958, Pub. L. 85–530, § 14, 72 Stat. 374.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code.



§ 230310. Service of process
The corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1485.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23031036:769(b).July 18, 1958, Pub. L. 85–530, § 9(b), 72 Stat. 373.


The words “at all times” are omitted as unnecessary. The words “to receive” are substituted for “authorized to accept”, and the word “is” is substituted for “will be deemed”, for consistency in the revised title.



§ 230311. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1485.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23031136:772.July 18, 1958, Pub. L. 85–530, § 12, 72 Stat. 374.





§ 230312. Annual report
Not later than March 1 of each year, the corporation shall submit a report to Congress on the activities of the corporation during the prior fiscal year. The report may consist of a report on the proceedings of the national convention.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1485.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23031236:776.July 18, 1958, Pub. L. 85–530, § 16, 72 Stat. 374; Aug. 27, 1963, Pub. L. 88–105, § 2, 77 Stat. 130.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 207 of House Document No. 103–7.



§ 230313. Termination of existence and distribution of assets(a) Authority To Make Contingent Provisions.—The national convention, by resolution, may declare that the corporate existence will terminate on the occurrence of a specified event and provide for the disposition of any property remaining after the discharge of all liabilities.

(b) Procedure for Carrying Out Contingent Provisions.—(1) An authenticated copy of the national convention’s resolution must be filed in the office of the United States District Court for the District of Columbia.

(2) The court shall take jurisdiction when—(A) the declared event has occurred; and

(B) a petition is filed with the court reciting the relevant facts.


(3) On proof of the facts, the court shall enter an order vesting title and ownership in accordance with the resolution of the national convention.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1485.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23031336:779.July 18, 1958, Pub. L. 85–530, § 19, 72 Stat. 375.


In subsection (a), the words “declare that the corporate existence will terminate on the occurrence of a specified event” are substituted for “declare the event upon which the corporate existence of the organization is to terminate” for clarity. The word “satisfaction” is omitted as included in “discharge”, and the word “obligations” is omitted as included in “liabilities”. The word “outstanding” is omitted as unnecessary.
In subsection (b)(1), the word “duly” is omitted as unnecessary. The word “must” is substituted for “shall” for clarity because the filing is only required if the national convention decides to exercise its discretionary authority under subsection (a).
In subsection (b)(2)(B), the word “relevant” is substituted for “said” for clarity.
In subsection (b)(3), the word “due” is omitted as unnecessary. The word “order” is substituted for “decree” for consistency in the revised title and with other titles of the United States Code. The word “vesting” is substituted for “which shall be effective to vest” to eliminate unnecessary words.




CHAPTER 2305—VIETNAM VETERANS OF AMERICA, INC.



Sec.


230501.Definition.


230502.Organization.


230503.Purposes.


230504.Membership.


230505.Governing body.


230506.Powers.


230507.Exclusive right to name, seals, emblems, and badges.


230508.Restrictions.


230509.Duty to maintain tax-exempt status.


230510.Records and inspection.


230511.Service of process.


230512.Liability for acts of officers and agents.


230513.Annual report.



§ 230501. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1486.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23050136:3814.May 23, 1986, Pub. L. 99–318, § 15, 100 Stat. 476.


The words “the Commonwealth of Puerto Rico” are omitted as included in “the territories and possessions of the United States”.



§ 230502. Organization(a) Federal Charter.—Vietnam Veterans of America, Inc. (in this chapter, the “corporation”), a nonprofit corporation incorporated in New York, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1486.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


230502(a)36:3801.May 23, 1986, Pub. L. 99–318, §§ 1, 18, 100 Stat. 474, 477.
230502(b)36:3817. 


In subsection (a), the words “incorporated in New York” are substituted for “organized under the laws of the State of New York”, and the words “is a federally chartered corporation” are substituted for “is hereby recognized as such and is granted a charter”, for consistency in the revised title.
In subsection (b), the word “restrictions” is omitted as included in “any provision of this chapter”.



§ 230503. Purposes
The purposes of the corporation are as provided in its articles of incorporation, constitution, and bylaws and include a commitment—(1) to uphold and defend the Constitution of the United States;

(2) to foster improvement of the condition of Vietnam-era veterans;

(3) to promote the social welfare (including educational, economic, social, physical, and cultural improvement) of Vietnam-era veterans and other veterans in the United States by encouraging their growth, development, readjustment, self-respect, self-confidence, and usefulness;

(4) to improve conditions for Vietnam-era veterans and develop channels of communication to assist Vietnam-era veterans;

(5) to conduct and publish research, on a nonpartisan basis, pertaining to—(A) the relationship between Vietnam-era veterans and American society;

(B) the Vietnam war experience;

(C) the role of the United States in securing peaceful coexistence for the world community; and

(D) other matters that affect the educational, economic, social, physical, or cultural welfare of Vietnam-era veterans, other veterans, and their families;


(6) to assist disabled Vietnam-era veterans and other veterans in need of assistance and the dependents and survivors of those veterans; and

(7) to consecrate the efforts of the members of the corporation, and Vietnam-era veterans generally, to mutual helpfulness and service to their country.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1486.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23050336:3803.May 23, 1986, Pub. L. 99–318, § 3, 100 Stat. 474.


Before clause (1), the word “objects” is omitted as included in “purposes”.



§ 230504. Membership(a) Eligibility.—Except as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.

(b) Nondiscrimination.—The terms of membership may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1486.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


230504(a)36:3805.May 23, 1986, Pub. L. 99–318, §§ 5, 8 (related to membership), 100 Stat. 475.
230504(b)36:3808 (related to membership). 


In subsection (a), the words “Except as provided in this chapter” are substituted for “Except as provided in section 3808 of this title” for consistency in the revised title.
In subsection (b), the words “The terms of membership” are substituted for “In establishing the conditions of membership in the corporation” for consistency in the revised title and to eliminate unnecessary words.



§ 230505. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the constitution and bylaws of the corporation.

(b) Officers.—The officers and the election of officers are as provided in the constitution and bylaws of the corporation.

(c) Nondiscrimination.—The requirements for serving as a director or officer may not discriminate on the basis of race, color, religion, sex, disability, age, or national origin.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1487.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


230505(a)36:3806.May 23, 1986, Pub. L. 99–318, §§ 6, 7, 8 (related to directors and officers), 100 Stat. 475.
230505(b)36:3807. 
230505(c)36:3808 (related to directors and officers). 


In subsections (a) and (b), the words “Except as provided in section 3808 of this title” are omitted because the prohibition on discrimination is restated in this section. The words “and in conformity with the laws of the State in which it is incorporated” are omitted as unnecessary.



§ 230506. Powers
The corporation has only the powers provided in its articles of incorporation filed in the State of incorporation and in its constitution and bylaws.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1487.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23050636:3802.May 23, 1986, Pub. L. 99–318, § 2, 100 Stat. 474.


The words “and subject to the laws of such State” are omitted as unnecessary.



§ 230507. Exclusive right to name, seals, emblems, and badges
The corporation has the exclusive right to use the names “The Vietnam Veterans of America, Inc.”, “Vietnam Veterans of America, Inc.”, and “Vietnam Veterans of America”, and seals, emblems, and badges the corporation adopts. This section does not affect any vested rights.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1487.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23050736:3816.May 23, 1986, Pub. L. 99–318, § 17, 100 Stat. 476.


The word “sole” is omitted as included in “exclusive”. The words “the corporation adopts” are substituted for “as the corporation may lawfully adopt” for consistency in the revised title and to eliminate unnecessary words. The words “This section does not affect any” are substituted for “Nothing in this section shall be construed to interfere or conflict with” for consistency in the revised title. The words “established or” are omitted as included in “vested”.



§ 230508. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(c) Loans.—The corporation may not make a loan to a director, officer, or employee.

(d) Claim of Governmental Approval or Authority.—The corporation may not claim congressional approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1487.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


230508(a)36:3809(c).May 23, 1986, Pub. L. 99–318, § 9, 100 Stat. 475.
230508(b)36:3809(a). 
230508(c)36:3809(b). 
230508(d)36:3809(d). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “No part of” are omitted as unnecessary. The words “inure to the benefit of” are substituted for “inure to”, the words “the charter granted by this chapter” are substituted for “this charter”, and the words “This subsection does not prevent” are substituted for “Nothing in this subsection shall be construed to prevent”, for consistency in the revised title.
In subsection (d), the words “by virtue of this chapter” are omitted as unnecessary.



§ 230509. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1487.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23050936:3815.May 23, 1986, Pub. L. 99–318, § 16, 100 Stat. 476.





§ 230510. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1487.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23051036:3811.May 23, 1986, Pub. L. 99–318, § 11, 100 Stat. 475.


The word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.



§ 230511. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1488.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23051136:3804.May 23, 1986, Pub. L. 99–318, § 4, 100 Stat. 475.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 230512. Liability for acts of officers and agents
The corporation is liable for the acts of its officers and agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1488.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23051236:3810.May 23, 1986, Pub. L. 99–318, § 10, 100 Stat. 475.





§ 230513. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1488.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


23051336:3812.May 23, 1986, Pub. L. 99–318, § 13, 100 Stat. 476.


The words “submit an annual report” are substituted for “report annually” for consistency in the revised title.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 208 of House Document No. 103–7.




CHAPTERS 2307 THROUGH 2399—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(20), Dec. 18, 2014, 128 Stat. 2839, added placeholder for chapters 2307 to 2399.


CHAPTER 2401—WOMEN’S ARMY CORPS VETERANS’ ASSOCIATION



Sec.


240101.Definition.


240102.Organization.


240103.Purposes.


240104.Membership.


240105.Governing body.


240106.Powers.


240107.Restrictions.


240108.Duty to maintain tax-exempt status.


240109.Records and inspection.


240110.Service of process.


240111.Liability for acts of officers and agents.


240112.Annual report.



§ 240101. Definition
For purposes of this chapter, “State” includes the District of Columbia and the territories and possessions of the United States.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1488.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24010136:3113.Oct. 30, 1984, Pub. L. 98–584, § 14, 98 Stat. 3099.


The words “the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands” are omitted as included in “the territories and possessions of the United States”.



§ 240102. Organization(a) Federal Charter.—Women’s Army Corps Veterans’ Association (in this chapter, the “corporation”), a nonprofit corporation incorporated in the District of Columbia, is a federally chartered corporation.

(b) Expiration of Charter.—If the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1488.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


240102(a)36:3101.Oct. 30, 1984, Pub. L. 98–584, §§ 1, 15 (last sentence), 16, 98 Stat. 3097, 3099.
240102(b)36:3114 (last sentence).36:3115.


In subsection (a), the words “incorporated in” are substituted for “organized under the laws of”, and the words “is a federally chartered corporation” are substituted for “is recognized as such and is granted a Federal charter”, for consistency in the revised title.
In subsection (b), the word “restrictions” is omitted as included in “any provision”.



§ 240103. Purposes
The purposes of the corporation are as provided in its articles of incorporation and include a continuing commitment on a national basis—(1) to promote the general welfare of all veterans, especially women veterans, who have served or are serving in the United States Army, the Army Reserve, and the Army National Guard;

(2) to recognize outstanding women in college ROTC units throughout the United States; and

(3) to provide services and support to patients in medical facilities of the Department of Veterans Affairs throughout the United States.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1488.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24010336:3103.Oct. 30, 1984, Pub. L. 98–584, § 3, 98 Stat. 3097; June 13, 1991, Pub. L. 102–54, § 13(n)(7), 105 Stat. 278.


Before clause (1), the word “objects” is omitted as included in “purposes”.



§ 240104. Membership
Eligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1489.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24010436:3105.Oct. 30, 1984, Pub. L. 98–584, § 5, 98 Stat. 3097.





§ 240105. Governing body(a) Board of Directors.—The board of directors and the responsibilities of the board are as provided in the articles of incorporation.

(b) Officers.—The officers and the election of officers are as provided in the articles of incorporation.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1489.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


240105(a)36:3106.Oct. 30, 1984, Pub. L. 98–584, §§ 6, 7, 98 Stat. 3097.
240105(b)36:3107. 


The words “and in conformity with the laws of the States in which it is incorporated” in 36:3106 and “and shall be in conformity with the laws of the States in which it is incorporated” in 36:3107 are omitted as unnecessary.



§ 240106. Powers
The corporation has only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1489.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24010636:3102.Oct. 30, 1984, Pub. L. 98–584, § 2, 98 Stat. 3097.


The words “provided in” are substituted for “granted to it through” for consistency in the revised title. The words “and subject to the laws of such States” are omitted as unnecessary.



§ 240107. Restrictions(a) Stock and Dividends.—The corporation may not issue stock or declare or pay a dividend.

(b) Political Activities.—The corporation or a director or officer as such may not contribute to, support, or otherwise participate in any political activity or in any manner attempt to influence legislation.

(c) Distribution of Income or Assets.—The income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.

(d) Loans.—The corporation may not make a loan to a director, officer, or employee.

(e) Claim of Governmental Approval or Authority.—The corporation may not claim the approval or the authority of the United States Government for any of its activities.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1489.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


240107(a)36:3108(d).Oct. 30, 1984, Pub. L. 98–584, § 8, 98 Stat. 3098.
240107(b)36:3108(c). 
240107(c)36:3108(a). 
240107(d)36:3108(b). 
240107(e)36:3108(e). 


In subsection (a), the words “any shares of” are omitted as unnecessary.
In subsection (b), the words “as such” are substituted for “thereof” for consistency in the revised title.
In subsection (c), the words “inure to the benefit of” are substituted for “inure” for consistency in the revised title. The words “This subsection does not prevent” are substituted for “Nothing in this subsection shall be construed to prevent” for consistency in the revised title and to eliminate unnecessary words.



§ 240108. Duty to maintain tax-exempt status
The corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1489.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24010836:3114 (1st sentence).Oct. 30, 1984, Pub. L. 98–584, § 15 (1st sentence), 98 Stat. 3099.





§ 240109. Records and inspection(a) Records.—The corporation shall keep—(1) correct and complete records of account;

(2) minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and

(3) at its principal office, a record of the names and addresses of its members entitled to vote.


(b) Inspection.—A member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1489.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24010936:3110.Oct. 30, 1984, Pub. L. 98–584, § 10, 98 Stat. 3098.


In this section, the word “records” is substituted for “books and records” for consistency in the revised title and with other titles of the United States Code. The words “Nothing in this section shall be construed to contravene any applicable State law” are omitted as unnecessary.
In subsection (a)(3), the words “in any proceeding of the corporation” are omitted as unnecessary.
In subsection (b), the words “in any corporation proceeding” are omitted as unnecessary.



§ 240110. Service of process
The corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1490.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24011036:3104.Oct. 30, 1984, Pub. L. 98–584, § 4, 98 Stat. 3097.


The words “in furtherance of its corporate purposes” are omitted as unnecessary.



§ 240111. Liability for acts of officers and agents
The corporation is liable for the acts of its officers or agents acting within the scope of their authority.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1490.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24011136:3109.Oct. 30, 1984, Pub. L. 98–584, § 9, 98 Stat. 3098.





§ 240112. Annual report
The corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1490.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


24011236:3111.Oct. 30, 1984, Pub. L. 98–584, § 12, 98 Stat. 3099.



Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in this section, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 208 of House Document No. 103–7.




CHAPTERS 2403 THROUGH 2499—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(21), Dec. 18, 2014, 128 Stat. 2839, substituted “CHAPTERS 2403 THROUGH 2499—RESERVED” for “CHAPTER 2501—[RESERVED]”.


CHAPTERS 2501 THROUGH 2599—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(21), Dec. 18, 2014, 128 Stat. 2839, substituted “CHAPTERS 2501 THROUGH 2599—RESERVED” for “CHAPTER 2601—[RESERVED]”.


CHAPTERS 2601 THROUGH 2699—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(21), Dec. 18, 2014, 128 Stat. 2839, substituted “CHAPTERS 2601 THROUGH 2699—RESERVED” for “CHAPTER 2701—[RESERVED]”.


CHAPTERS 2701 THROUGH 2799—RESERVED

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(b)(21), Dec. 18, 2014, 128 Stat. 2839, added placeholder for chapters 2701 to 2799.




Subtitle III—Treaty Obligation Organizations

Editorial Notes
Amendments2014—Pub. L. 113–237, § 3(a)(2)(C), Dec. 18, 2014, 128 Stat. 2836, struck out item for chapter 3001 “The American National Red Cross”.


CHAPTER 3001—THE AMERICAN NATIONAL RED CROSS



Sec.


300101.Organization.


300102.Purposes.


300103.Membership and chapters.


300104.Board of governors.


300105.Powers.


300106.Emblem, badge, and brassard.


300107.Annual meeting.


300108.Buildings.


300109.Endowment fund.


300110.Annual report and audit.


300111.Authority of the Comptroller General of the United States.


300112.Office of the Ombudsman.


300113.Reservation of right to amend or repeal.




Editorial Notes
Amendments2007—Pub. L. 110–26, § 11(b), May 11, 2007, 121 Stat. 110, added items 300111 to 300113 and struck out former item 300111 “Reservation of right to amend or repeal”.


§ 300101. Organization(a) Federal Charter.—The American National Red Cross (in this chapter, the “corporation”) is a Federally chartered instrumentality of the United States and a body corporate and politic in the District of Columbia.

(b) Name.—The name of the corporation is “The American National Red Cross”. The corporation may conduct its business and affairs, and otherwise hold itself out, as the “American Red Cross” in any jurisdiction.

(c) Perpetual Existence.—Except as otherwise provided, the corporation has perpetual existence.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1490; Pub. L. 110–26, § 3, May 11, 2007, 121 Stat. 105.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30010136:1.Jan. 5, 1905, ch. 23, § 1, 33 Stat. 599.
 36:1a.May 8, 1947, ch. 50, § 8, 61 Stat. 83.
 36:2 (1st sentence words before 2d comma).Jan. 5, 1905, ch. 23, § 2 (1st sentence words before 2d comma), 33 Stat. 600; May 8, 1947, ch. 50, § 3, 61 Stat. 81.


This section is substituted for the source provisions to eliminate unnecessary and obsolete language.

Editorial Notes
Amendments2007—Subsec. (a). Pub. L. 110–26, § 3(1), inserted “a Federally chartered instrumentality of the United States and” before “a body corporate and politic”.
Subsec. (b). Pub. L. 110–26, § 3(2), inserted at end “The corporation may conduct its business and affairs, and otherwise hold itself out, as the ‘American Red Cross’ in any jurisdiction.”

Statutory Notes and Related Subsidiaries
Findings; Sense of CongressPub. L. 110–26, § 2, May 11, 2007, 121 Stat. 103, provided that:
“(a) Findings.—Congress makes the following findings:“(1) Substantive changes to the Congressional Charter of The American National Red Cross have not been made since 1947.

“(2) In February 2006, the board of governors of The American National Red Cross (the ‘Board of Governors’) commissioned an independent review and analysis of the Board of Governors’ role, composition, size, relationship with management, governance relationship with chartered units of The American National Red Cross, and whistle blower and audit functions.

“(3) In an October 2006 report of the Board of Governors, entitled ‘American Red Cross Governance for the 21st Century’ (the ‘Governance Report’), the Board of Governors recommended changes to the Congressional Charter, bylaws, and other governing documents of The American National Red Cross to modernize and enhance the effectiveness of the Board of Governors and governance structure of The American National Red Cross.

“(4) It is in the national interest to create a more efficient governance structure of The American National Red Cross and to enhance the Board of Governors’ ability to support the critical mission of The American National Red Cross in the 21st century.

“(5) It is in the national interest to clarify the role of the Board of Governors as a governance and strategic oversight board and for The American National Red Cross to amend its bylaws, consistent with the recommendations described in the Governance Report, to clarify the role of the Board of Governors and to outline the areas of its responsibility, including—“(A) reviewing and approving the mission statement for The American National Red Cross;

“(B) approving and overseeing the corporation’s strategic plan and maintaining strategic oversight of operational matters;

“(C) selecting, evaluating, and determining the level of compensation of the corporation’s chief executive officer;

“(D) evaluating the performance and establishing the compensation of the senior leadership team and providing for management succession;

“(E) overseeing the financial reporting and audit process, internal controls, and legal compliance;

“(F) holding management accountable for performance;

“(G) providing oversight of the financial stability of the corporation;

“(H) ensuring the inclusiveness and diversity of the corporation;

“(I) ensuring the chapters of the corporation are geographically and regionally diverse;

“(J) providing oversight of the protection of the brand of the corporation; and

“(K) assisting with fundraising on behalf of the corporation.


“(6)(A) The selection of members of the Board of Governors is a critical component of effective governance for The American National Red Cross, and, as such, it is in the national interest that The American National Red Cross amend its bylaws to provide a method of selection consistent with that described in the Governance Report.

“(B) The new method of selection should replace the current process by which—“(i) 30 chartered unit-elected members of the Board of Governors are selected by a non-Board committee which includes 2 members of the Board of Governors and other individuals elected by the chartered units themselves;

“(ii) 12 at-large members of the Board of Governors are nominated by a Board committee and elected by the Board of Governors; and

“(iii) 8 members of the Board of Governors are appointed by the President of the United States.


“(C) The new method of selection described in the Governance Report reflects the single category of members of the Board of Governors that will result from the implementation of this Act [see Short Title of 2007 Amendment note set out under section 101 of this title]:“(i) All Board members (except for the chairman of the Board of Governors) would be nominated by a single committee of the Board of Governors taking into account the criteria outlined in the Governance Report to assure the expertise, skills, and experience of a governing board.

“(ii) The nominated members would be considered for approval by the full Board of Governors and then submitted to The American National Red Cross annual meeting of delegates for election, in keeping with the standard corporate practice whereby shareholders of a corporation elect members of a board of directors at its annual meeting.



“(7) The United States Supreme Court held The American National Red Cross to be an instrumentality of the United States, and it is in the national interest that the Congressional Charter confirm that status and that any changes to the Congressional Charter do not affect the rights and obligations of The American National Red Cross to carry out its purposes.

“(8) Given the role of The American National Red Cross in carrying out its services, programs, and activities, and meeting its various obligations, the effectiveness of The American National Red Cross will be promoted by the creation of an organizational ombudsman who—“(A) will be a neutral or impartial dispute resolution practitioner whose major function will be to provide confidential and informal assistance to the many internal and external stakeholders of The American National Red Cross;

“(B) will report to the chief executive officer and the audit committee of the Board of Governors; and

“(C) will have access to anyone and any documents in The American National Red Cross.



“(b) Sense of Congress.—It is the sense of Congress that—“(1) charitable organizations are an indispensable part of American society, but these organizations can only fulfill their important roles by maintaining the trust of the American public;

“(2) trust is fostered by effective governance and transparency, which are the principal goals of the recommendations of the Board of Governors in the Governance Report and this Act;

“(3) Federal and State action play an important role in ensuring effective governance and transparency by setting standards, rooting out violations, and informing the public;

“(4) while The American National Red Cross is and will remain a Federally chartered instrumentality of the United States, and it has the rights and obligations consistent with that status, The American National Red Cross nevertheless should maintain appropriate communications with State regulators of charitable organizations and should cooperate with them as appropriate in specific matters as they arise from time to time; and

“(5) while The American National Red Cross is and will remain a Federally chartered instrumentality of the United States, and it has the rights and obligations consistent with that status, The American National Red Cross nevertheless should maintain appropriate communications and collaborations with local, community, and faith-based non-profit organizations, including those organizations that work within minority communities.”







§ 300102. Purposes
The purposes of the corporation are—(1) to provide volunteer aid in time of war to the sick and wounded of the Armed Forces, in accordance with the spirit and conditions of—(A) the conference of Geneva of October 1863;

(B) the treaties of the Red Cross, or the treaties of Geneva, August 22, 1864, July 27, 1929, and August 12, 1949, to which the United States of America has given its adhesion; and

(C) any other treaty, convention, or protocol similar in purpose to which the United States of America has given or may give its adhesion;


(2) in carrying out the purposes described in paragraph (1) of this section, to perform all the duties devolved on a national society by each nation that has acceded to any of those treaties, conventions, or protocols;

(3) to act in matters of voluntary relief and in accordance with the military authorities as a medium of communication between the people of the United States and the Armed Forces of the United States and to act in those matters between similar national societies of governments of other countries through the International Committee of the Red Cross and the Government, the people, and the Armed Forces of the United States;

(4) to carry out a system of national and international relief in time of peace, and to apply that system in mitigating the suffering caused by pestilence, famine, fire, floods, and other great national calamities, and to devise and carry out measures for preventing those calamities; and

(5) to conduct other activities consistent with the foregoing purposes.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1490; Pub. L. 110–26, § 4, May 11, 2007, 121 Stat. 105.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30010236:3.Jan. 5, 1905, ch. 23, § 3, 33 Stat. 600; May 8, 1947, ch. 50, § 4, 61 Stat. 81; July 17, 1953, ch. 222, § 4(a), (b), 67 Stat. 179.


In this section, the text of 36:3 (“Third” par.) is omitted as executed.
In clause (1)(B), the date “August 12, 1949” is added to include the reference to a subsequent treaty.
In clause (2), the words “in carrying out the purposes described in clause (1) of this section” are substituted for “And for said purposes” for clarity.
In clause (3), the words “International Committee of the Red Cross” are substituted for “Comité International de Secours” because the name has been changed.
In clause (4), the word “continue” is omitted as included in “carry out”.

Editorial Notes
Amendments2007—Par. (5). Pub. L. 110–26 added par. (5).



§ 300103. Membership and chapters(a) Membership.—Membership in the corporation is open to all the people of the United States and its territories and possessions, on payment of an amount specified, or as otherwise provided, in the bylaws.

(b) Chapters.—(1) The chapters of the corporation are the local units of the corporation. The corporation shall prescribe policies and regulations related to—(A) granting charters to the chapters and revoking those charters;

(B) the territorial jurisdiction of the chapters;

(C) the relationship of the chapters to the corporation; and

(D) compliance by the chapters with the policies and regulations of the corporation.


(2) The policies and regulations shall require that each chapter adhere to the democratic principles of election specified in the bylaws in electing the governing body of the chapter and selecting delegates to the annual meeting of the corporation.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1491; Pub. L. 110–26, § 5, May 11, 2007, 121 Stat. 106.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


300103(a)36:4a (1st par.).Jan. 5, 1905, ch. 23, § 4a, as added May 8, 1947, ch. 50, § 5, 61 Stat. 81.
300103(b)36:4a (last par.). 


In subsection (a), the word “possessions” is substituted for “dependencies” for clarity and consistency in the revised title. The words “from time to time” are omitted as unnecessary.
In subsection (b)(1), before clause (A), the words “within the States and Territories of the United States” are omitted as unnecessary. The words “The board of governors shall prescribe regulations related to” are substituted for “The regulations with respect to . . . shall be as determined from time to time by the Board of Governors” for consistency in the revised title. In clause (D), the word “regulations” is substituted for “rules” for clarity and consistency in the revised title and with other titles of the United States Code.

Editorial Notes
Amendments2007—Subsec. (a). Pub. L. 110–26, § 5(1), inserted “, or as otherwise provided,” before “in the bylaws”.
Subsec. (b)(1). Pub. L. 110–26, § 5(2), in introductory provisions, substituted “corporation shall” for “board of governors shall” and inserted “policies and” before “regulations related”.
Subsec. (b)(2). Pub. L. 110–26, § 5(3), inserted “policies and” before “regulations shall require” and substituted “annual meeting” for “national convention”.



§ 300104. Board of governors(a) Board of Governors.—(1) In general.—The board of governors is the governing body of the corporation with all powers of governing and directing, and of overseeing the management of the business and affairs of, the corporation.

(2) Number.—The board of governors shall fix by resolution, from time to time, the number of members constituting the entire board of governors, provided that—(A) as of March 31, 2009, and thereafter, there shall be no fewer than 12 and no more than 25 members; and

(B) as of March 31, 2012, and thereafter, there shall be no fewer than 12 and no more than 20 members constituting the entire board.

Procedures to implement the preceding sentence shall be provided in the bylaws.

(3) Appointment.—The governors shall be appointed or elected in the following manner:(A) Chairman.—(i) In general.—The board of governors, in accordance with procedures provided in the bylaws, shall recommend to the President an individual to serve as chairman of the board of governors. If such recommendation is approved by the President, the President shall appoint such individual to serve as chairman of the board of governors.

(ii) Vacancies.—Vacancies in the office of the chairman, including vacancies resulting from the resignation, death, or removal by the President of the chairman, shall be filled in the same manner described in clause (i).

(iii) Duties.—The chairman shall be a member of the board of governors and, when present, shall preside at meetings of the board of governors and shall have such other duties and responsibilities as may be provided in the bylaws or a resolution of the board of governors.


(B) Other members.—(i) In general.—Members of the board of governors other than the chairman shall be elected at the annual meeting of the corporation in accordance with such procedures as may be provided in the bylaws.

(ii) Vacancies.—Vacancies in any such elected board position and in any newly created board position may be filled by a vote of the remaining members of the board of governors in accordance with such procedures as may be provided in the bylaws.




(b) Terms of Office.—(1) In general.—The term of office of each member of the board of governors shall be 3 years, except that—(A) the board of governors may provide under the bylaws that the terms of office of members of the board of governors elected to the board of governors before March 31, 2012, may be less than 3 years in order to implement the provisions of subparagraphs (A) and (B) of subsection (a)(2); and

(B) any member of the board of governors elected by the board to fill a vacancy in a board position arising before the expiration of its term may, as determined by the board, serve for the remainder of that term or until the next annual meeting of the corporation.


(2) Staggered terms.—The terms of office of members of the board of governors (other than the chairman) shall be staggered such that, by March 31, 2012, and thereafter, ⅓ of the entire board (or as near to ⅓ as practicable) shall be elected at each successive annual meeting of the corporation with the term of office of each member of the board of governors elected at an annual meeting expiring at the third annual meeting following the annual meeting at which such member was elected.

(3) Term limits.—No person may serve as a member of the board of governors for more than such number of terms of office or years as may be provided in the bylaws.


(c) Committees and Officers.—The board—(1) may appoint, from its own members, an executive committee to exercise such powers of the board when the board is not in session as may be provided in the bylaws;

(2) may appoint such other committees or advisory councils with such powers as may be provided in the bylaws or a resolution of the board of governors;

(3) shall appoint such officers of the corporation, including a chief executive officer, with such duties, responsibilities, and terms of office as may be provided in the bylaws or a resolution of the board of governors; and

(4) may remove members of the board of governors (other than the chairman), officers, and employees under such procedures as may be provided in the bylaws or a resolution of the board of governors.


(d) Advisory Council.—(1) Establishment.—There shall be an advisory council to the board of governors.

(2) Membership; appointment by president.—(A) In general.—The advisory council shall be composed of no fewer than 8 and no more than 10 members, each of whom shall be appointed by the President from principal officers of the executive departments and senior officers of the Armed Forces whose positions and interests qualify them to contribute to carrying out the programs and purposes of the corporation.

(B) Members from the armed forces.—At least 1, but not more than 3, of the members of the advisory council shall be selected from the Armed Forces.


(3) Duties.—The advisory council shall advise, report directly to, and meet, at least 1 time per year with the board of governors, and shall have such name, functions and be subject to such procedures as may be provided in the bylaws.


(e) Action Without Meeting.—Any action required or permitted to be taken at any meeting of the board of governors or of any committee thereof may be taken without a meeting if all members of the board or committee, as the case may be, consent thereto in writing, or by electronic transmission and the writing or writings or electronic transmission or transmissions are filed with the minutes of proceedings of the board or committee. Such filing shall be in paper form if the minutes are maintained in paper form and shall be in electronic form if the minutes are maintained in electronic form.

(f) Voting by Proxy.—(1) In general.—Voting by proxy is not allowed at any meeting of the board, at the annual meeting, or at any meeting of a chapter.

(2) Exception.—The board may allow the election of governors by proxy during any emergency.


(g) Bylaws.—(1) In general.—The board of governors may—(A) at any time adopt bylaws; and

(B) at any time adopt bylaws to be effective only in an emergency.


(2) Emergency bylaws.—Any bylaws adopted pursuant to paragraph (1)(B) may provide special procedures necessary for managing the corporation during the emergency. All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency.


(h) Definitions.—For purposes of this section—(1) the term “entire board” means the total number of members of the board of governors that the corporation would have if there were no vacancies; and

(2) the term “emergency” shall have such meaning as may be provided in the bylaws.


(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1491; Pub. L. 110–26, § 6, May 11, 2007, 121 Stat. 106.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


300104(a)36:5 (matter before (a)), (a), (b), (c) (1st, 3d pars.).Jan. 5, 1905, ch. 23, § 5 (matter before (a)), (a), (b), (c) (1st–5th pars., last par.), 33 Stat. 601; Dec. 10, 1912, ch. 1, § 1, 37 Stat. 647; Mar. 3, 1921, ch. 131, § 1, 41 Stat. 1354; May 8, 1947, ch. 50, § 6, 61 Stat. 82, 83.
300104(b)36:5(c) (2d, 4th pars.). 
300104(c)36:5(c) (5th par.). 
300104(d)36:5(c) (last par.). 


In subsection (a)(1), before clause (A), the word “direction” is omitted as included in “governing and managing”. In clause (A), the words “of the United States” and “as may from time to time be” are omitted as unnecessary.
In subsection (a)(2), the words “One-third of the members elected to the board shall be elected at each national convention, and take office at that time or as soon as practicable after the convention” are substituted for 36:5(c) (3d par.) to eliminate unnecessary words.
In subsection (b)(1), the words “if, before the end of the 3-year term, the governor retires from the official position held at the time of appointment as a governor” are substituted for “if and when such Governor shall retire, prior to the date on which his term as Governor would otherwise expire, from the official position held at the time of his appointment as Governor” for clarity and to eliminate unnecessary words.
In subsection (b)(2), the words “as soon as practicable” are substituted for “as soon as may be” for clarity. The words “that may occur by death, resignation, or otherwise” are omitted as unnecessary. The words “a vacancy occurring in an elected position on the board” are substituted for “Any vacancy that may occur in the Governors elected by the chapters pursuant to subsection (b) of this section or in the Governors-at-large elected by the Board of Governors pursuant to subsection (c) of this section” to eliminate unnecessary words. The words “An individual appointed by the board to fill a vacancy serves” are substituted for “such appointees to serve” for clarity.
In subsection (c)(2), the words “of the corporation” are substituted for “designated by the President of the United States” for consistency in the revised section.

Editorial Notes
Amendments2007—Pub. L. 110–26 reenacted section catchline without change and amended section generally. Prior to amendment, section consisted of subsecs. (a) to (d) relating to the board of governors, its terms of office and filling of vacancies, the executive committee, and voting by proxy.



§ 300105. Powers(a) General.—The corporation may—(1) adopt policies and regulations;

(2) adopt, alter, and destroy a seal;

(3) own and dispose of property to carry out the purposes of the corporation;

(4) accept gifts, devises, and bequests of property to carry out the purposes of the corporation;

(5) sue and be sued in courts of law and equity, State or Federal, within the jurisdiction of the United States; and

(6) do any other act necessary to carry out this chapter and promote the purposes of the corporation.


(b) Designation.—The corporation is designated as the organization authorized to act in matters of relief under the treaties of Geneva, August 22, 1864, July 27, 1929, and August 12, 1949.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1492; Pub. L. 110–26, § 7, May 11, 2007, 121 Stat. 108.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30010536:2 (1st sentence words between 2d comma and 3d semicolon and after 4th semicolon).Jan. 5, 1905, ch. 23, § 2 (1st sentence words between 2d comma and 3d semicolon and after 4th semicolon), 33 Stat. 600; May 8, 1947, ch. 50, § 3, 61 Stat. 81.


In subsection (a)(1), the word “adopt” is substituted for “ordain and establish” for consistency in the revised title. The words “not inconsistent with the laws of the United States of America or any State thereof” are omitted as unnecessary.
In subsection (a)(2), the words “adopt, alter, and destroy a seal” are substituted for “adopt a seal and the same to alter and destroy at pleasure” for consistency in the revised title and to eliminate unnecessary words.
In subsection (a)(3), the words “own and dispose of property” are substituted for “to have and to hold such real and personal estate as shall be deemed advisable and to dispose of the same” for consistency in the revised title and to eliminate unnecessary words.
In subsection (a)(4), the word “property” is substituted for “real and personal estate” for clarity and consistency in the revised title.
In subsection (a)(6), the word “things” is omitted as included in “act”. The words “carry out this chapter” are substituted for “carry into effect the provisions of sections 1, 2 to 6, 8, and 9 of this title” for clarity and because under 36:1a the corporation existing under those sections continued under the source provisions restated in the revised chapter.
In subsection (b), the words “treaties of Geneva, August 22, 1864, July 27, 1929, and August 12, 1949” are substituted for “said treaties” for clarity and consistency in the chapter.

Editorial Notes
Amendments2007—Subsec. (a)(1). Pub. L. 110–26 substituted “policies” for “bylaws”.



§ 300106. Emblem, badge, and brassard(a) Emblem and Badge.—In carrying out its purposes under this chapter, the corporation may have and use, as an emblem and badge, a Greek red cross on a white ground, as described in the treaties of Geneva, August 22, 1864, July 27, 1929, and August 12, 1949, and adopted by the nations acceding to those treaties.

(b) Delivery of Brassard.—In accordance with those treaties, the delivery of the brassard allowed for individuals neutralized in time of war shall be left to military authority.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1492.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


300106(a)36:2 (1st sentence words between 3d and 4th semicolons).Jan. 5, 1905, ch. 23, § 2 (1st sentence words between 3d and 4th semicolons, last sentence), 33 Stat. 600; May 8, 1947, ch. 50, § 3, 61 Stat. 81.
300106(b)36:2 (last sentence). 


In subsection (a), the words “under this chapter” are substituted for “hereinafter designated” for clarity. The date “August 12, 1949” is added to include the reference to a subsequent treaty.



§ 300107. Annual meeting(a) In General.—The annual meeting of the corporation is the annual meeting of delegates of the chapters.

(b) Time of Meeting.—The annual meeting shall be held as determined by the board of governors.

(c) Place of Meeting.—The board of governors is authorized to determine that the annual meeting shall not be held at any place, but may instead be held solely by means of remote communication subject to such procedures as are provided in the bylaws.

(d) Voting.—(1) In general.—In matters requiring a vote at the annual meeting, each chapter is entitled to at least 1 vote, and voting on all matters may be conducted by mail, telephone, telegram, cablegram, electronic mail, or any other means of electronic or telephone transmission, provided that the person voting shall state, or submit information from which it can be determined, that the method of voting chosen was authorized by such person.

(2) Establishment of number of votes.—(A) In general.—The board of governors shall determine on an equitable basis the number of votes that each chapter is entitled to cast, taking into consideration the size of the membership of the chapters, the populations served by the chapters, and such other factors as may be determined by the board.

(B) Periodic review.—The board of governors shall review the allocation of votes at least every 5 years.



(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1493; Pub. L. 110–26, § 8, May 11, 2007, 121 Stat. 108.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30010736:5(c) (6th par.).Jan. 5, 1905, ch. 23, § 5(c) (6th par.), 33 Stat. 601; Dec. 10, 1912, ch. 1, § 1, 37 Stat. 647; Mar. 3, 1921, ch. 131, § 1, 41 Stat. 1354; May 8, 1947, ch. 50, § 6, 61 Stat. 83.)


The words “The board shall determine on an equitable basis the number of votes” are substituted for “shall be determined according to allocation by the Board of Governors, which shall be established on an equitable basis” for clarity and to eliminate unnecessary words. The words “the populations served” are substituted for “the populations in the territories served” for clarity and to eliminate unnecessary words.

Editorial Notes
Amendments2007—Pub. L. 110–26 reenacted section catchline without change and amended text generally. Prior to amendment, text read as follows: “The annual meeting of the corporation is the national convention of delegates of the chapters. The national convention shall be held annually on a date and at a place specified by the board of governors. In matters requiring a vote at the national convention, each chapter is entitled to at least one vote. The board shall determine on an equitable basis the number of votes that each chapter is entitled to cast, taking into consideration the size of the membership of the chapters and of the populations served by the chapters. The board shall review the allocation of votes at least every 5 years.”



§ 300108. Buildings(a) Ownership.—The United States Government shall retain ownership of the corporation’s permanent headquarters, comprised of buildings erected on square 172 in the District of Columbia, including—(1) the memorial building to commemorate the service and sacrifice of the women of the United States, North and South, during the Civil War, erected for the use of the corporation;

(2) the memorial building to commemorate the service and sacrifice of the patriotic women of the United States, its territories and possessions, and the District of Columbia during World War I, erected for the use of the corporation; and

(3) the permanent building erected for the use of the corporation in connection with its work in cooperation with the Government.


(b) Maintenance and Expenses.—Those buildings shall remain under the supervision of the Administrator of General Services. However, the corporation shall care for and maintain the buildings without expense to the Government.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1493.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30010836:13.Feb. 7, 1930, ch. 42, §§ 1, 5, 46 Stat. 66.
 36:15.June 7, 1924, ch. 369, §§ 1, 2, 4, 43 Stat. 665, 666.


Subsection (a)(1) is substituted for “land occupied in part on June 7, 1924, by the Memorial to the Women of the Civil War, the permanent headquarters of the American Red Cross” in 36:15 because the words in the source refer to the building, provided for by the Act of October 22, 1913 (ch. 32 (par. under heading “Monument to Commemorate the Women of the Civil War”), 38 Stat. 233), that was built as the permanent headquarters of the American Red Cross, the predecessor organization to the corporation.
In subsection (a)(2), the words “That there is hereby authorized to be appropriated out of any money in the Treasury not otherwise appropriated the sum of $150,000 as a part contribution to the erection of . . . with equipment” in section 1 of the Act June 7, 1924 (ch. 369, 43 Stat. 665), are omitted as executed. The words “That said memorial shall be a building monumental in design and character . . . and shall cost not less than $300,000: Provided, That this expenditure shall include complete equipment” in section 2 of that Act are omitted as executed. The words “The expenditures for said memorial building shall be made under the direction of a commission consisting of the chairman of the Senate Committee on the Library and the chairman of the House Committee on the Library” in section 4 (last par.) of that Act are omitted as executed. The text of section 4 (1st par.) of that Act is omitted as executed. The words “of America” are omitted as unnecessary. The words “its territories and possessions” are substituted for “its insular possessions” for clarity and consistency in the revised title and with other titles of the United States Code. The words “World War I” are substituted for “the World War” for clarity.
In subsection (a)(3), the words “That authority be, and is hereby, given to the American National Red Cross to erect . . . in replacement of the temporary building or buildings erected on such lot under Public Resolution Numbered 3, Sixty–fifth Congress (S.J. Res. 61)” in section 1 of the Act of February 7, 1930 (ch. 42, 46 Stat. 66) are omitted as executed.
In subsection (b), the words “Administrator of General Services” are substituted for “Superintendent of Public Buildings and Grounds” in section 4 (last par.) of the Act June 7, 1924 (ch. 369, 43 Stat. 666) and “Director of Public Buildings and Public Parks of the National Capital” in section 5 of the Act of February 7, 1930 (ch. 42, 46 Stat. 66) to reflect subsequent transfers of functions. The office of Public Buildings and Grounds under the Chief of Engineers was abolished and the functions of the Chief of Engineers, United States Army, were transferred to the Director of Public Buildings and Public Parks of the National Capital by section 3 of the Act of February 26, 1925 (ch. 339, 43 Stat. 983). The office of Public Buildings and Public Parks of the National Capital was abolished and its functions transferred to the Office of National Parks, Buildings and Reservations of the Department of the Interior by section 2 of Executive Order No. 6166, effective June 10, 1933. The name of the latter office was changed to “National Park Service” by section 1 of the Act of March 2, 1934 (ch. 38, 48 Stat. 389). The functions of the Director of the National Park Service related to public buildings were transferred to the Federal Works Administrator by section 303(b) of Reorganization Plan No. I of 1939 (5 App. U.S.C.). The functions of the Federal Works Administrator were transferred to the Administrator of General Services by section 103(a) of the Act of June 30, 1949 (ch. 288, 63 Stat. 380). The words “the corporation shall care for and maintain the buildings” are substituted for “the American National Red Cross shall at all times be charged with the responsibility, the care, keeping, and maintenance of said building” in 36:13, and “the American Red Cross shall at all times be charged with the responsibility, the care, keeping, and maintenance of the said memorial building” in 36:15, for clarity and to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries
Permanent Building for District of Columbia ChapterAct July 1, 1947, ch. 195, 61 Stat. 241, as amended by Pub. L. 100–637, § 1, Nov. 8, 1988, 102 Stat. 3325, provided: 
“That authority be, and is hereby, given to the American National Red Cross to erect upon the south half of square 104 in the city of Washington, District of Columbia, a permanent building for the use of the District of Columbia Chapter, American National Red Cross, in connection with its work, in cooperation with the Government of the United States and its responsibilities under its charter granted by the Congress of the United States.
“Sec. 2. That the plans of the proposed building shall first be approved by the American National Red Cross, the Commission of Fine Arts and the National Capital Park and Planning Commission and the erection and design thereof shall be under the supervision of the Administrator of the Federal Works Agency [now the Administrator of General Services] in accordance with the provisions of the Public Buildings Act of May 25, 1926, as amended [enacting sections 341, 342, 343 to 345a, 346, and 347 of former Title 40, Public Buildings, Property, and Works] and as hereby further amended.

“Sec. 3. That the cost of the removal of the buildings on this site shall be borne by the American National Red Cross, District of Columbia Chapter, without expense to the United States.

“Sec. 4. That said permanent building shall remain the property of the United States but under the supervision of the Administrator of the Federal Works Agency [now the Administrator of General Services] and the American National Red Cross, District of Columbia Chapter, shall, at all times be charged with the responsibility, care, keeping, and maintenance of said building without expense to the United States.

“Sec. 5. That moneys of the American National Red Cross, District of Columbia Chapter, available for the construction of the aforesaid building, including any amount administratively determined necessary for the payment of salaries and expenses of personnel engaged upon the preparation of plans and specifications, field supervision, and general office expenses, may be transferred to and expended by the Public Buildings Administration of the Federal Works Agency [now the Administrator of General Services], and such funds may be consolidated in the books of the Treasury Department into a special account for direct expenditure in the prosecution of said work, and the Commissioner of Public Buildings is authorized to prepare drawings and specifications for this building prior to the approval by the Attorney General of the title to such acquisition.

“Sec. 6. That said building shall be appropriate in design and character and shall be used by the American National Red Cross, District of Columbia Chapter, and shall cost not less than $1,000,000: Provided, That this expenditure shall include complete equipment.

“Sec. 7. That the person, firm, or corporation which the Commissioner of Public Buildings shall select to furnish professional architectural and engineering services required for the project shall be chosen from nominations made by the American National Red Cross, District of Columbia Chapter.

“Sec. 8. That the National Capital Housing Authority is hereby authorized and directed to transfer to the jurisdiction of the Federal Works Administrator [now the Administrator of General Services] such part of the site for said building as is now under the jurisdiction of said Authority: Provided, That the Treasurer of the United States is authorized and directed to credit said Authority with the fair market value, at the date of transfer, of the property so transferred: Provided further, That the Federal Works Administrator [now the Administrator of General Services] is hereby authorized to utilize the property so transferred, as well as that part of the site already under his jurisdiction, for the purposes of this Act.

“Sec. 9. That the Federal Works Administrator, through the Public Buildings Administration [both now under the Administrator of General Services], is hereby authorized to furnish steam from the central heating plant for the heating of said building, such steam to be paid for by the American National Red Cross, District of Columbia Chapter, at such reasonable rates, not less than cost, as may be determined by the Federal Works Administrator [now Administrator of General Services]: Provided, That the Federal Works Administrator, through the Public Buildings Administration [both now under the Administrator of General Services], is authorized to prepare plans and specifications and to supervise and to contract for the work necessary to connect said building with the Government mains and to pay the cost of such work and services, including administrative expenses, from the funds consolidated into the Treasury pursuant to section 5 thereof.

“Sec. 10. The enactment of this joint resolution shall not be construed as establishing a policy of the United States Government to furnish building sites for Red Cross chapters or any eleemosynary institution at any other place.

“Sec. 11. (a) Notwithstanding any other provision of law, the Administrator of the General Services Administration shall enter into a lease of the real property described in the first section of this Act with the American National Red Cross, District of Columbia Chapter. Such lease shall provide that such property shall be used as an office, medical and scientific facility by such Red Cross Chapter and the tenants of such Chapter on such terms and conditions as shall be customary and necessary, including that—“(1) the lease shall be triple net to the United States and such Red Cross Chapter shall pay all taxes, insurance, and operating costs, and a rent of $1.00 for the term of the lease;

“(2) the lease term shall be for 99 years, and all improvements on such property shall revert to the ownership of the United States at the conclusion of the term;

“(3) such Red Cross Chapter may (at the expense of such Chapter) demolish the improvements on such property or any improvements constructed on such property after the date of enactment of this section [Nov. 8, 1988], build, own, operate, and maintain new improvements, enter into leases, finance improvements (and mortgage any improvements and the leasehold estate), and in all manner deal with the property subject only to the condition that the ownership interest of the United States in the land shall not be adversely affected;

“(4) any space not needed for the operations of such Red Cross Chapter or the American National Red Cross in any building or improvement constructed on such property shall be first made available for use by Federal agencies at rental rates and other related expenses that are less than fair market value and reflect the value of the property provided to such Red Cross Chapter under the provisions of this Act;

“(5) the United States shall cooperate with such Red Cross Chapter with respect to any zoning or other matters relating to the development or improvement of such property; and

“(6) the plans of any proposed building or improvement for construction after the date of the enactment of this section shall first be approved by the American National Red Cross, the Commission of Fine Arts, and the National Capital Planning Commission.


“(b) The enactment of this section may not be construed as establishing a policy of the United States Government to furnish building sites for Red Cross chapters or any eleemosynary institution at any other place.”







§ 300109. Endowment fund
The endowment fund of the corporation shall be kept and invested under the management and control of a board of trustees elected by the board of governors. The corporation shall prescribe policies and regulations on terms and tenure of office, accountability, and expenses of the board of trustees.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1493; Pub. L. 110–26, § 9, May 11, 2007, 121 Stat. 109.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30010936:9.Jan. 5, 1905, ch. 23, § 8, as added June 23, 1910, ch. 372, § 2, 36 Stat. 604; May 8, 1947, ch. 50, § 7, 61 Stat. 83.


The words “from time to time” are omitted [as] unnecessary.

Editorial Notes
Amendments2007—Pub. L. 110–26 struck out “nine” before “trustees elected” in first sentence and substituted “The corporation shall prescribe policies and regulations on terms and tenure of office, accountability, and expenses of the board of trustees.” for “The board of governors shall prescribe regulations on terms and tenure of office, accountability, and expenses of the board of trustees.”



§ 300110. Annual report and audit(a) Submission of Report.—As soon as practicable after the end of the corporation’s fiscal year, which may be changed from time to time by the board of governors, the corporation shall submit a report to the Secretary of Defense on the activities of the corporation during such fiscal year, including a complete, itemized report of all receipts and expenditures.

(b) Auditing of Report and Submission to Congress.—The Secretary shall audit the report and submit a copy of the audited report to Congress.

(c) Payment of Audit Expenses.—The corporation shall reimburse the Secretary each year for auditing its accounts. The amount paid shall be deposited in the Treasury of the United States as a miscellaneous receipt.

(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1493; Pub. L. 110–26, § 10, May 11, 2007, 121 Stat. 109.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


300110(a)–(c)36:6.Jan. 5, 1905, ch. 23, § 6, 33 Stat. 602; Feb. 27, 1917, ch. 137, 39 Stat. 946; July 17, 1953, ch. 222, § 4(c), 67 Stat. 179.
 36:7.May 29, 1920, ch. 214, § 1 (1st complete par. on p. 659), 41 Stat. 659; July 17, 1953, ch. 222, § 5, 67 Stat. 179.


In subsection (a), the words “make and”, “next preceding”, and “full” are omitted as unnecessary. The word “activities” is substituted for “proceedings” for consistency in the revised title. The words “all receipts and expenditures” are substituted for “receipts and expenditures of whatever kind” to eliminate unnecessary words.
In subsections (b) and (c), the word “Secretary” is substituted for “Department of Defense” for consistency.

Editorial Notes
Amendments2007—Subsec. (a). Pub. L. 110–26 reenacted heading without change and amended text generally. Prior to amendment, text read as follows: “As soon as practicable after July 1 of each year, the corporation shall submit a report to the Secretary of Defense on the activities of the corporation during the fiscal year ending June 30, including a complete, itemized report of all receipts and expenditures.”



§ 300111. Authority of the Comptroller General of the United States
The Comptroller General of the United States is authorized to review the corporation’s involvement in any Federal program or activity the Government carries out under law.
(Added Pub. L. 110–26, § 11(a), May 11, 2007, 121 Stat. 109.)

Editorial Notes
Prior ProvisionsA prior section 300111 was renumbered section 300113 of this title.



§ 300112. Office of the Ombudsman(a) Establishment.—The corporation shall establish an Office of the Ombudsman with such duties and responsibilities as may be provided in the bylaws or a resolution of the board of governors.

(b) Report.—(1) In general.—The Office of the Ombudsman shall submit annually to the appropriate Congressional committees a report concerning any trends and systemic matters that the Office of the Ombudsman has identified as confronting the corporation.

(2) Appropriate congressional committees.—For purposes of paragraph (1), the appropriate Congressional committees are the following committees of Congress:(A) Senate committees.—The appropriate Congressional committees of the Senate are—(i) the Committee on Finance;

(ii) the Committee on Foreign Relations;

(iii) the Committee on Health, Education, Labor, and Pensions;

(iv) the Committee on Homeland Security and Governmental Affairs; and

(v) the Committee on the Judiciary.


(B) House committees.—The appropriate Congressional committees of the House of Representatives are—(i) the Committee on Energy and Commerce;

(ii) the Committee on Foreign Affairs;

(iii) the Committee on Homeland Security;

(iv) the Committee on the Judiciary; and

(v) the Committee on Ways and Means.




(Added Pub. L. 110–26, § 11(a), May 11, 2007, 121 Stat. 110.)

§ 300113. Reservation of right to amend or repeal
Congress reserves the right to amend or repeal the provisions of this chapter.
(Pub. L. 105–225, Aug. 12, 1998, 112 Stat. 1494, § 300111; renumbered § 300113, Pub. L. 110–26, § 11(a), May 11, 2007, 121 Stat. 109.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30011136:8Jan. 5, 1905, ch. 23, § 7, 33 Stat. 602.



Editorial Notes
Amendments2007—Pub. L. 110–26 renumbered section 300111 of this title as this section.







